Exhibit 10.1.4

The Consolidated Edison Retirement Plan – Part I

THE

CONSOLIDATED

EDISON

RETIREMENT PLAN

Part I

This plan document, # 320914, was submitted to the IRS in January 2012, and
received a favorable determination letter in August 2013. It has since been
amended and is now the current updated and Revised Plan Document – Part I as of
August 2014.



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

Subject to the Following Amendments and Clarifications:

 

•   Clarified on May 2, 2002;

 

•   Amended December 13, 2001;

 

•   Amended April 2003 In Accordance with IRS Issuance of Favorable
Determination Letter;

 

•   Amended August 2004 for 2004 Agreement Between Local Union 503 of the
International Brotherhood of Electrical Workers, AFLO-CIO and O&R;

 

•   Amended August 2004 for O&R Management Employees Changes Concurrent with O&R
Hourly Employees;

 

•   Amended August 2004 for the 2004-2008 Collective Bargaining Agreement
Between Consolidated Edison Company of New York, Inc. and Local 1-2 of the
Utility Workers Union of America, AFL-CIO;

 

•   Amended July 2004 to Update Factors - O&R Optional Forms;

 

•   Amended and Restated November 2004 for Miscellaneous Changes;

 

•   Amended September 2005 for the 2005-2009 Collective Bargaining Contract
Between Consolidated Edison Company of New York, Inc. and Local Union No. 3 of
the International Brotherhood of Electrical Workers, AFL-CIO;

 

•   Amended November 2008 In Accordance with the September 23, 2008 IRS
Favorable Determination Letter;

 

•   Restated as of January 31, 2007 in Accordance with Revenue Procedure 2005-66
and Notice 2005-101;

 

1



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

•   The January 2007 Restatement Reflects Changes Under EGTRRA, with Technical
Corrections Made by the (i) Job Creation and Worker Assistance Act of 2002
(JCWAA), (ii) the Pension Funding Equity Act of 2004 (PFEA), and (iii) the
American Jobs Creation Act of 2004 (AJCA);

 

•   Amended December 2008 for (i) Domestic Partner Benefits, (ii) Accelerated
Vesting for Cash Balance and (iii) 75% QJSA Option;

 

•   Amended December 2008 for the 2008-2012 Collective Bargaining Contract
Between Consolidated Edison Company of New York, Inc. and Local 1-2 of the
Utility Workers Union of America, AFL-CIO;

 

•   Amended December 2008 for a Special Pension Accrual for CECONY Management
Employees;

 

•   Amended in 2011 for Submission to the IRS for a Favorable Determination
Letter Under Revenue Procedure 2011-6, Taking Into Account: (i) the Pension
Protection Act of 2006 (PPA ‘06), (ii) the U.S. Troop Readiness, Veterans’ Care,
Katrina Recovery, and Iraq Accountability Appropriations Act, 2007, (iii) the
Heroes Earnings Assistance and Relief Tax Act of 2008 (HEART Act), (iv) the
Worker, Retiree, and Employer Recovery Act of 2008 (WRERA), and (v) the Small
Business Jobs Act of 2010 (SBJA);

 

•  

Amended December 2012 Taking Into Account the Following: (1) Changes Resulting
from Total Rewards; (2) Changes to the Named Fiduciaries Structure; (3) Changes
Resulting from the 2012 – 2016 Collective

 

2



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

 

Bargaining Contract Between Local 1-2 and CECONY; (4) Changes to the Suspension
of Benefits Rule; and (5) Administrative and Operational Changes;

 

•   Amended June 2013 to Correct Prior Language Regarding Cash-Outs;

 

•   Amended to take into account the requirement of the Jobs and Growth Tax
Relief Reconciliation Act of 2003, as requested by the Internal Revenue Service,
during its review of the Retirement Plan’s Application for a favorable
determination letter

 

•   Amended October 2013 to Take Into Account the Changes Resulting from the
2013 - 2017 Collective Bargaining Contract Between Local 3 and CECONY Dated
August 2014

 

3



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

TABLE OF CONTENTS

 

            Page  

Introduction

     10   

Article I Definitions

     20   

1.01

    

Accredited Service

     20   

1.02

    

Accumulated Benefit

     20   

1.03

    

Accumulated Contributions

     20   

1.04

    

Actuarial Equivalent

     20   

1.05

    

Adjusted IRS Interest Rate

     21   

1.06

    

Affiliate

     22   

1.07

    

Annual Basic Straight-Time Compensation

     23   

1.08

    

Annual Compensation

     25   

1.09

    

Annual O&R Management Compensation

     25   

1.10

    

Annual Rate of Compensation

     27   

1.11

    

Annual Variable Pay Award

     27   

1.12

    

Annuity Starting Date or ASD

     28   

1.13

    

Approved Leave of Absence

     28   

1.14

    

Austerity Measures

     28   

1.15

    

Beneficiary

     28   

1.16

    

Board

     29   

1.17

    

Break in Service

     29   

1.18

    

Cash Balance Account

     29   

1.19

    

Cash Balance Accrued Benefit

     29   

1.20

    

Cash Balance Single Sum Payment

     29   

1.21

    

Cash Out

     29   

1.22

    

CECONY

     30   

1.23

    

CECONY Austerity Affected Participant

     30   

1.24

    

CECONY Austerity Period

     30   

1.25

    

CECONY Local 3 Employee –1

     30   

1.26

    

CECONY Management Participant

     30   

1.27

    

CECONY Management Plan

     31   

1.28

    

CECONY Participant

     31   

1.29

    

CECONY Retiree Health Program

     31   

1.30

    

CECONY Transferred Participant

     31   

1.31

    

CECONY Weekly Employee

     31   

1.32

    

CECONY Weekly Employee-1

     32   

1.33

    

CECONY Weekly Participant

     32   

1.34

    

CECONY Weekly Participant-1

     32   

1.35

    

CECONY Weekly Plan

     32   

1.36

    

CEI Affiliate or CEI Affiliates

     32   

 

4



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.37

CEI Participant

  33   

1.38

Code

  33   

1.39

Code Section 415(c)(3) Compensation

  33   

1.40

Company

  36   

1.41

Consolidated RPA ’94 Lump Sum Conversion Factors

  36   

1.42

Credited Service

  37   

1.43

Disability

  37   

1.44

Domestic Partner

  37   

1.45

Effective Date

  37   

1.46

Eligible Employee

  37   

1.47

Employee

  38   

1.48

Employer or Employers

  38   

1.49

ERISA

  38   

1.50

Final Average Pay

  38   

1.51

Final Average Salary

  39   

1.52

FMLA

  40   

1.53

Highly Compensated Employee

  40   

1.54

Hour of Service

  40   

1.55

IRS Interest Rate

  42   

1.56

IRS Mortality Table

  43   

1.57

Layoff

  44   

1.58

Leased Employee

  44   

1.59

Limitation Year

  45   

1.60

Local 1-2

  45   

1.61

Local 3

  45   

1.62

Local 503

  45   

1.63

Lump Sum Based Plan

  45   

1.64

Lump Sum-Based Benefit Formula

  45   

1.65

Named Fiduciary(ies)

  46   

1.66

Non-Suspendible Month

  46   

1.67

Normal Retirement Age

  46   

1.68

Normal Retirement Date

  46   

1.69

O&R

  46   

1.70

O&R Austerity Period

  46   

1.71

O&R Early Retirement Date

  47   

1.72

O&R Employee

  47   

1.73

O&R Hourly Employee

  47   

1.74

O&R Hourly Employee-1

  47   

1.75

O&R Management Employee

  47   

1.76

O&R Participant

  47   

1.77

O&R Plan

  47   

1.78

Parental Leave

  47   

 

5



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.79

Participant

  48   

1.80

Pension Allowance

  48   

1.81

Plan

  48   

1.82

Plan Administrator

  48   

1.83

Plan Year

  48   

1.84

Pre-Tax Contribution

  48   

1.85

Prior Plan or Prior Plans

  49   

1.86

Rule of 75 Participant

  49   

1.87

Rule of 85 Participant

  49   

1.88

Severance

  49   

1.89

Social Security Retirement Age

  49   

1.90

Social Security Taxable Wage Base

  49   

1.91

Spousal Consent

  49   

1.92

Stability Period

  50   

1.93

Surviving Domestic Partner

  50   

1.94

Surviving Spouse

  51   

1.95

Total Salary

  51   

1.96

Trustee

  52   

1.97

Transferred O&R Management Participant

  52   

1.98

Vesting Service

  52   

1.99

Year of Accredited Service

  52   

Article II Participation

  53   

2.01

Participation Requirements

  53   

2.02

Events Affecting Participation

  54   

2.03

Participation Upon Reemployment

  54   

Article III Service

  58   

3.01

Vesting Service

  58   

3.02

Accredited Service

  61   

3.03

Re-employment of Participant-Suspension of Benefits and Break in Service Rules

  64   

Article IV Eligibility for and Amount of Benefits

  70   

4.01

Normal Retirement

  70   

4.02

Normal Retirement Pension Allowance

  70   

4.03

Late Retirement

  76   

4.04

Early Retirement

  77   

4.05

Vested Terminations Before Attaining Early Retirement

  86   

4.06

Disability Pension Allowance – CECONY Participants

  89   

4.07

Disability – O&R Participant and O&R Disability Pension Allowance

  90   

4.08

Spouse’s Pension

  93   

4.09

Maximum Benefit Limitation

  100   

 

6



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

4.10

Transfers and Employment With an Affiliate

  110   

4.11

Minimum Benefits

  113   

4.12

Additional Provisions

  113   

Article V Automatic Form of Payment

  114   

5.01

Automatic Form of Payment

  114   

5.02

Optional Forms of Payment

  118   

5.03

Election of Options

  131   

5.04

Commencement of Payments

  135   

5.05

Distribution Limitation

  135   

5.06

Time and Manner Distributions if Participant Dies Before ASD

  137   

5.07

Forms of Distribution

  138   

5.08

Direct Rollover of Certain Distributions

  143   

Article VI Contributions

  145   

6.01

Employers’ Contributions

  145   

6.02

Return of Contributions

  145   

6.03

Non-Contributory Nature

  145   

Article VII Administration of Plan

  146   

7.01

Named Fiduciaries

  146   

7.02

Duties of Plan Administrator

  147   

7.03

Meetings

  149   

7.04

Compensation and Bonding

  150   

7.05

Establishment of Rules

  150   

7.06

Prudent Conduct

  150   

7.07

Actuary

  150   

7.08

Maintenance of Accounts

  151   

7.09

Service in More Than One Fiduciary Capacity

  151   

7.10

Limitation of Liability

  151   

7.11

Indemnification

  151   

7.12

Appointment of Investment Manager

  152   

7.13

Expenses of Administration

  152   

7.14

Claims and Review Procedures

  153   

Article VIII Management of Funds

  156   

8.01

Trustee

  156   

8.02

Exclusive Benefit Rule

  156   

Article IX General Provisions

  157   

9.01

Nonalienation

  157   

9.02

Conditions of Employment Not Affected by Plan

  158   

9.03

Facility of Payment

  158   

9.04

Information

  159   

9.05

Top-Heavy Provisions

  159   

9.06

Construction

  163   

9.07

Prevention of Escheat

  163   

 

7



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article X Amendment, Merger and Termination

  165   

10.01

Amendment of Plan

  165   

10.02

Merger, Consolidation, or Transfer

  165   

10.03

Additional Participating Companies

  166   

10.04

Termination of Plan

  166   

10.05

Limitation Concerning Highly-Compensated Employees and Highly-Compensated Former
Employees

  167   

Article XI Cost-Of-Living Adjustments

  169   

11.01

Eligibility-CECONY Participants

  169   

11.02

Annual Adjustment-CECONY Participants

  169   

11.03

Percentage of Adjustment-CECONY Participants

  169   

11.04

Limitation on Adjustments-CECONY Participants

  170   

11.05

Index-CECONY Participants

  170   

11.06

Eligibility and Adjustment-O&R Participants

  170   

11.07

Eligible Spouse or Contingent Annuitant of O&R Participant

  171   

11.08

Pension Benefit Adjustment Amount for Spouse or Contingent Annuitant of O&R
Participant

  172   

11.09

Pension Benefit Adjustment for Alternate Payee of an O&R Participant

  172   

Article XII 401(h) Account

  176   

12.01

Establishment

  176   

12.02

Terms and Conditions

  176   

12.03

Contributions

  177   

12.04

Use of Assets

  177   

12.05

Modification, Amendment, and Termination

  178   

12.06

Allocation of Responsibility for Payment

  178   

Article XIII Return of Contributions to an O&R Participant

  179   

13.01

Vested O&R Participant

  179   

13.02

An O&R Participant Not Vested

  179   

13.03

Death of O&R Participant

  179   

13.04

Cessation of Pension Allowance

  180   

Article XIV Domestic Partner Benefits

  181   

14.01

Domestic Partner Benefits: In General

  181   

14.02

Pre–Retirement Domestic Partner Survivor Annuity Coverage

  181   

14.03

Post-retirement Domestic Partner Survivor Benefit Coverage

  182   

14.04

Termination of Domestic Partnership

  183   

 

8



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article XV Section 436 Limitations

  184   

15.01

Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent or If the Plan Sponsor Is In Bankruptcy

  184   

15.02

Limitations Applicable If the Plan’s AFTAP Is Less Than 60 Percent (or would be
less than 60 percent to the extent described in below)

  186   

15.03

Limitations Applicable If the Plan Sponsor Is In Bankruptcy

  187   

15.04

Provisions Applicable After Limitations Cease to Apply

  187   

15.05

Treatment of Plan Amendments That Do Not Take Effect

  188   

15.06

Interpretation of Provisions

  189   

15.07

PPA Rules Relating to Funding

  189   

15.08

Special Definitions

  189   

 

9



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

THE CONSOLIDATED EDISON RETIREMENT PLAN

INTRODUCTION

Effective August 1, 1975, Consolidated Edison Company of New York, Inc.
(“CECONY”) adopted The Consolidated Edison Pension and Benefits Plan (the
“Weekly Plan”) to provide retirement benefits to its collectively bargained
employees and their eligible Surviving Spouses. Effective January 1, 1983,
CECONY adopted The Consolidated Edison Retirement Plan for Management Employees
(the “Management Plan”), for employees on the management payroll of CECONY on or
after December 31, 1982, to management employees who retired prior to that date
and to eligible Surviving Spouses of such management employees. Effective
January 1, 1998, Consolidated Edison, Inc. (“CEI”), a holding company, was
formed, and CECONY became its wholly-owned subsidiary. In July 1999, CEI
acquired Orange and Rockland Utilities, Inc. (“O&R”), which became a
wholly-owned subsidiary of CEI.

Effective January 1, 2001, the Weekly Plan was amended and renamed the
Consolidated Edison Retirement Plan (the “Plan”) to take into account, among
other things, the impact the formation of the new controlled group has on the
Plan; namely, that CEI is referred to throughout and serves as the Company,
CECONY is the Plan Sponsor and an Employer and certain affiliates are, or will
become, Participating Employers. Furthermore, effective January 1, 2001, the
Management Plan and the Employees’ Retirement Plan of Orange and Rockland
Utilities, Inc. were merged into the Plan as a single plan, as that term is
defined in the Internal Revenue Code of 1986, as amended, (the “Code”)
Section 414(l).

On April 9, 2003, the IRS issued a favorable determination letter on the Plan
taking into account the changes made by the Uruguay Round Amendments Act, Pub.
L. 103-465, the Small Business Job Protection Act of 1996. Pub. L. 104-188, the
Uniformed Services Employment and Reemployment Rights Act of 1994, Pub. L.
103-353, the Taxpayer Relief Act of 1997, Pub. L. 105-34, the IRS Restructuring
and Reform Act of 1998, Pub. L. 105-206, and the Community Renewal Tax Relief
Act of 2000, Pub. L. 106-554.

 

10



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Since the 2003 determination letter, the Plan has been amended, as set forth
below. In August, 2004, the Plan was amended to provide for the changes made on
account of: (i) the collective bargaining agreement effective June 27, 2004,
between CECONY and Local 1-2, Utility Workers Union of America, AFL-CIO (“Local
1-2 2004 CBA”); (ii) the collective bargaining agreement effective June 1, 2004,
between O&R and Local 503, International Brotherhood of Electrical Workers,
AFL-CIO (“Local 503 2004 CBA”); (iii) changes made to the benefit structure for
O&R Management Employees that are concurrent with the changes made to the O&R
Hourly Employees; and (v) changes to the factors used by O&R to determine
actuarial equivalents for optional forms of benefits.

There are two changes resulting from the Local 1-2 2004 CBA. Effective for
retirements after June 27, 2004, the definition of “Final Average Pay” changed
from a 5-year to a 4-year high. Second, a CECONY Weekly Participant who is hired
on or after June 27, 2004 (“CECONY Weekly Participant-1”) has as his or her
normal form of pension allowance a single life annuity and all other forms of
benefits are the actuarial equivalent of the single life annuity. CECONY does
not subsidize the qualified joint and survivor annuities or the qualified
pre-retirement survivor annuity for the CECONY Weekly Participant-1.

There are three changes resulting from the Local 503 2004 CBA. First, effective
January 1, 2005, the pivot year will change from 1998 to January 1, 2000 and
effective January 1, 2008, the pivot year will change from 2000 to 2003. Second,
effective January 1, 2005, for those pensions that begin after age 60 and end at
age 62 the supplemental monthly payment of $600 will be increased to $800.
Third, an O&R hourly employee hired on and after January 1, 2005 (“O&R Hourly
Participant-1”) will not be entitled to a pension benefit adjustment.

The Plan also was amended to provide that for retirements on and after
January 1, 2005, the definition of Final Average Pay for CECONY Management
Participants will change from a 60-month high to a 48-month high.

 

11



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

The Plan was amended, effective March 28, 2005, in accordance with
Section 401(a)(31)(B)(i) of the Internal Revenue Code (“Code”) added as part of
the Economic Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA). The
required amendment reduces involuntary distributions from $5,000 to $1,000 of
those vested accrued benefits.

The Plan was amended, effective June 26, 2005, to take into account four changes
resulting from the 2005 –2009 Collective Bargaining Contract between
Consolidated Edison Company of New York, Inc. and Local Union No. 3 of the
International Brotherhood of Electrical Workers, AFL-CIO (“Local 3 2005 CBA”).
First, effective June 26, 2005, for each CECONY weekly Local 3 employee who was
on the payroll as of June 25, 2005, the definition of “Final Average Pay” will
change from a 5 –year to a 4 –year high. Second, effective June 26, 2005, a
CECONY weekly local 3 employee hired on or after June 26, 2005, (“CECONY Local 3
Employee-1”) will have as his or her normal form of pension allowance a single
life annuity and all other forms of benefits will be the actuarial equivalent of
the single life annuity. CECONY will no longer subsidize the qualified joint and
survivor annuities or the qualified pre-retirement survivor annuity for CECONY
Local 3 Employee-1. Third, effective June 26, 2006, a CECONY Local 3 Employee –1
will be eligible for an unreduced early retirement pension allowance benefit at
age 59 with 30 years of service or age 60 with 15 years of Accredited service.
And, fourth, the pension allowance for a CECONY Local 3 Employee–1 will not be
eligible for a cost of living adjustment.

The Plan was amended to take into account the changes made by EGTRRA, as such
changes were effective as of January 1, 2002, and subsequent legislation and
regulations up to and including those with effective dates on and after
January 1, 2007. These Plan amendments supersede any provisions to the extent
those provisions are inconsistent with the provisions of this Plan amendment.

 

12



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

On January 30, 2007, in accordance with Revenue Procedure 2055-66, the Plan was
submitted to the IRS for a favorable determination letter. The submission took
into account the requirements of the Economic Growth and Tax Relief
Reconciliation Act of 2001 and other items identified on the 2005 Cumulative
List of Changes in Plan Qualification Requirements.

On September 23, 2008, the IRS issued a favorable determination letter on the
Plan (“2008 Determination Letter”). The 2008 Determination Letter considered the
2005 Cumulative List of Changes in Plan Qualification. The 2008 Determination
Letter favorably applied to the proposed amendments submitted to the IRS in
February 2007 and July 2008 (“Proposed Amendments”). The Plan includes the
requirements set forth in the 2008 Determination Letter including the Proposed
Amendments.

Effective January 1, 2008, the Plan was amended to provide that survivor pension
benefits are available to a Participant who has a same sex domestic partner
(“Same Sex Domestic Partner Survivor Benefits”). The Participant’s domestic
partner must meet certain criteria (“Domestic Partner”) established by the Plan
Administrator. The electing Participant bears the costs of providing the Same
Sex Domestic Partner Survivor Benefit.

Effective January 1, 2008, the Plan was also amended to change the vesting
schedule for CEI Participants and all other Participants covered by the cash
balance formula. Effective January 1, 2008, actively employed Participants who
are covered by the cash balance formula and have an Hour of Service on or after
January 1, 2008, will become 100% vested after three years of Vesting Service.
The Plan was also amended to include a statutory mandated 75% qualified joint
and survivor annuity.

 

13



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

The Plan was amended, effective July 1, 2008, to take into account the change
resulting from the 2008-2012 collective bargaining contract between Consolidated
Edison Company of New York, Inc. and Local Union No. 1-2 of the Utility Workers
Union of America, AFL-CIO. Effective July 1, 2008, each Local 1-2 Participant
who meets certain age and service requirements and continues in active
employment will be entitled to earn a special pension accrual during the
designated period.

The Plan was amended, effective January 1, 2009, to provide that a CECONY
Management Participant who meets certain age and service requirements will be
entitled to earn a special pension accrual during a designated period. Also, in
December 2008, the IRS issued Notice 2008-108, the 2008 Cumulative List of
Changes in Plan Qualification. The 2008 Determination Letter reflects law
changes under the Economic Growth and Tax Relief Reconciliation Act of 2001
(EGTRRA), Pub. L. 107—16 (with technical corrections made by the Job Creation
and Worker Assistance Act of 2002 (JCWAA)), Pub. L. 104—147, the Pension Funding
Equity Act of 2004 (PFEA), Pub. L. 108—218, the American Jobs Creation Act of
2004 (AJCA), Pub. L. 108—357, the Katrina Emergency Tax Relief Act of 2005
(KETRA), Pub. L. 109—73, the Gulf Opportunity Zone Act of 2005 (GOZA), Pub. L.
109—135, the Pension Protection Act of 2006 (PPA ‘06), Pub. L. 109—280, and the
U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability
Appropriations Act, 2007, Pub. L. 110—28. As of October 2009, the Retirement
Plan was amended to take into account those changes required in the 2008
Cumulative List of Changes in Plan Qualification that were not yet included in
the document.

On April 21, 2009, the Public Service Commission of New York State issued an
“Order Setting Rates” reflecting a proposed downward adjustment to the revenue
requirement of CECONY amounting to $60 million (“April ’09 Austerity Order”). In
response to the April ‘09 Austerity Order, CECONY adopted

 

14



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

certain austerity measures, including a temporary salary reduction for CECONY
management employees in salary bands three and above, including employees in
band numbers 63 up to and including 66, as well as officers (“CECONY Austerity
Affected Participants”). CECONY decided that the temporary salary reductions
should not have an adverse effect on the long-term pension allowances of CECONY
Austerity Affected Participants. Without the Austerity Retirement Plan
Amendment, CECONY feared unanticipated and unexpected increases in retirements
by CECONY Austerity Affected Participants.

Also, on May 15, 2009, the PSC issued an order (“May ’09 Austerity Order”)
directing each major electric and gas utility in New York to examine its capital
expenditures, operation and maintenance expenses, and any other areas over which
the utility may have discretion in order to identify costs that may be reduced
without impairing the ability to provide safe and adequate service. Pursuant to
the May ’09 Austerity Order, O&R adopted certain Austerity Measures, including:
(i) a temporary salary freeze for O&R officers and management employees through
June 30, 2010, and (ii) certain amendments that would apply to O&R officers and
management employees participating in the Retirement Plan (“O&R Austerity
Affected Participants”).

The Plan was amended, July 1, 2009, with various effective dates, to take into
account the changes resulting from the collective bargaining agreement effective
June 1, 2009, between O&R and Local 503. First, effective January 1, 2011, for
an O&R Hourly Participant who retires on or after January 1, 2011, the pivot
year will change from January 1, 2000, to January 1, 2003. Second, effective
January 1, 2014, for an O&R Hourly Participant who retires on or after
January 1, 2014, the pivot year will change from January 1, 2003, to January 1,
2006. Third, effective January 1, 2011, each O&R Hourly Participant who begins
his or her Pension Allowance on or after age 60 will receive a supplemental
monthly payment of $900 - increased from $800 – per month for each month before
age 62. Fourth, each O&R hourly employee hired on and after January 1, 2010,
will be covered under the cash balance formula.

 

15



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

The Plan was amended, effective June 27, 2009, to take into account two changes
resulting from the 2009 –2013 Collective Bargaining Contract between CECONY and
Local 3. First, effective June 27, 2009, each CECONY Weekly Local 3 employee who
was on the payroll as of June 26, 2009, will be eligible for an unreduced early
retirement pension allowance benefit at age 55 (lowered from age 59) and 30
years of Accredited Service. Second, each CECONY Weekly Local 3 employee hired
on and after January 1, 2010, will be covered under the cash balance formula.

The Plan was amended, effective January 1, 2011, to change the pivot year from
January 1, 2000, to January 1, 2003, for an O&R Management Participant who
retires on or after January 1, 2011. Also, effective January 1, 2011, each O&R
Management Participant who begins his or her Pension Allowance on or after age
60 will receive a supplemental monthly payment of $900 - increased from $800 –
per month for each month before age 62.

Internal Revenue Code § 401(a)(37), added by the HEART Act, requires the
Retirement Plan to provide that the survivors of a Participant who dies on or
after January 1, 2007, while performing qualified military service, be entitled
to any additional benefits, —other than benefit accruals relating to the period
of qualified military service,—that would have been provided under the
Retirement Plan had the Participant resumed employment and then terminated
employment on account of death. Currently, the Retirement Plan provides that an
employee reemployed under Uniformed Services Employment Reemployment Recovery
Act (USERRA) is treated as not having incurred a break in service because of the
period of qualified military service and the employee’s qualified military
service is treated as service with the employer for vesting and benefit accrual
purposes.

 

16



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Effective January 1, 2010, the Retirement Plan is amended to take into account
the adoption of the same cash balance formula covering management employees
hired on and after January 1, 2001 for Local 503 members hired on and after
January 1, 2010, by O&R and Local 3 members hired on and after January 1, 2010,
by CECONY, both as negotiated and agreed upon during collective bargaining
negotiations. Additionally, the Retirement Plan is amended to take into account
the change from age 59 to age 55 for Local 3 Participants who were or are hired
on and after June 26, 2005 and on and before December 31, 2009 by CECONY and who
are eligible for an unreduced early retirement pension allowance, as agreed upon
during collective bargaining negotiations between CECONY and Local 3.

In accordance with Internal Revenue Code § 401(a)(37), the Retirement Plan is
being amended to provide vesting credit –but not benefit accrual service credit
—for the period of the deceased Participant’s period of qualified military
service.

In accordance with Revenue Procedure 2011-6, 2011-1 I.R.B. 195, the Plan was
amended, restated, and submitted to the IRS for a favorable determination letter
taking into account the Heroes Earnings Assistance and Relief Tax Act of 2008
(HEART Act), Pub. L. 110-245, the Worker, Retiree, and Employer Recovery Act of
2008 (WRERA), Pub. L. 110-458, and the Small Business Jobs Act of 2010 (SBJA),
Pub. L. 111-240. Additionally, as part of the restatement submission, Part II
(a) was updated solely to eliminate from the current document actuarial tables
that no longer apply.

On August 30, 2013, the Plan received a favorable determination letter which
will expire on January 31, 2017. The letter considered the 2010 Cumulative List
of Changes in Plan Qualification Requirements.

 

17



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Since the date – January 2012 – that the Plan was submitted to the IRS for a
favorable determination letter, the Plan has been amended as follows:

1. In June 2013, the Internal Revenue Service Agent requested a plan amendment
taking into account a change to the definition and determination of “key
employee,” for purposes of top-heavy status. The Plan was amended to address the
change.

2. In February 2012, the Boards upon having adopted recommendations from Mary
Adamo, Vice President, Human Resources, the Retirement Plan was amended to take
into account changes: to the early retirement age for certain CECONY Management
Participants and O&R Management Participants; the elimination of the subsidized
50% joint and survivor benefit for certain CECONY Management Participants; and a
change in the structure of the Named Fiduciaries.

3. As a result of the July 2012 collective bargaining negotiations between Local
1-2 and CECONY, the Retirement Plan was amended to provide that employees who
are hired, rehired, or transferred, on or after July 1, 2012, into a Local 1-2
title, will have their pension benefits calculated under the cash balance
formula.

4. Also, on June 30, 2012, the Plan Administrator adopted a change, effective
July 1, 2013, to the Suspension of Benefits Rule and other administrative and/or
operational changes that are not material, and promote further efficiencies and
uniformity in plan administration.

5. As a result of the June 2013 collective bargaining negotiations between Local
3 and CECONY, the Retirement Plan was amended to adopt a “Pension Choice”
temporary program during which certain existing Local 3 members will have a
choice between continuing their participation in the Retirement Plan for their
pension benefits or transferring out of the Retirement Plan and earning future
pension benefits under a new Defined Contribution Pension Formula. The Pension
Choice program will also be extended to newly hired Local 3 members who will be
given a choice to earn their pension benefits

 

18



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

(1) under the Cash Balance Pension Formula of the Retirement Plan or (2) under
the new Defined Contribution Pension Formula. Additionally, the Retirement Plan
is being amended to make as the normal form of pension benefit for benefits
accruing after June 30, 2014, a non-subsidized joint and 50% survivor annuity
for certain CECONY Weekly Participants.

Except as otherwise specifically provided herein, the rights and benefits of any
Participant who retires or whose employment is terminated are determined in
accordance with the provisions of the Plan as in effect and operative at the
time of such retirement or termination. However, special rules may apply in the
event a Participant experiences a rehire, a transfer, or a break in service
employment.

 

19



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article I

Definitions

1.01 Accredited Service means service recognized for purposes of computing the
amount of any Pension Allowance and is determined as provided in Section 3.02.

1.02 Accumulated Benefit means a CEI Participant’s Pension Allowance at any date
and accrued to that date.

1.03 Accumulated Contributions means the sum of an O&R Participant’s
contributions to the O&R Plan plus interest at the rate per annum, compounded
annually, of 2 1⁄2 per centum prior to January 1, 1963; 3 per centum after
December 31, 1962, and prior to January 1, 1976; 5 per centum after December 31,
1975, and prior to January 1, 1981; 6 per centum after December 31, 1980, and
prior to January 1, 1986; 7 per centum after December 31, 1985, and prior to
January 1, 1988, and after December 31, 1987, the interest rate determined
pursuant to the provisions of Code Section 411(c)(2)(C) as in effect from time
to time thereafter.

1.04 Actuarial Equivalent means equivalent value determined on the basis of the
applicable factors set forth in

a. Appendix A, Sub appendix A-1 for CECONY Participants,

b. Appendix A, Sub appendix A-2 for O&R Participants,

c. Appendix A, Sub appendix A-3 for CEI Participants, except as otherwise
specified in the Retirement Plan, and

d. Effective January 1, 2008, Appendix A, Sub appendix A-4 for Domestic Partner
Benefits including a Pre-retirement Domestic Partner Survivor Annuity and a
Post–retirement Domestic Partner Survivor Annuity Benefit.

 

20



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.05 Adjusted IRS Interest Rate means, before January 1, 2009, for a CECONY
Participant, the rate of interest, used in conjunction with the IRS Interest
Rate in the calculation of the present value of benefits, to take account the
prospective cost-of-living adjustments which shall be determined by:

a. dividing the IRS Interest Rate, as determined for a Participant’s Annuity
Starting Date, by 100;

b. adding 1.0000 to the amount determined under (a);

c. dividing the amount determined in (b) by the lesser of (x) the sum of
(A) 0.9694, plus (B) the product of 0.7194 and the amount determined in (a), or
(y) 1.0300;

d. subtracting 1.0000 from the amount determined in (c); and

e. multiplying the amount determined in (d) by 100, provided, however, that in
no event shall the Adjusted IRS Interest Rate exceed the IRS Interest Rate as of
any date of determination.

Effective for determining a CECONY Participant’s present value of benefits on
and after January 1, 2009, the Adjusted IRS Interest Rate means the rate of
interest used in conjunction with the IRS Interest Rate in the calculation of
the present value of benefits. The adjustment to the IRS Interest Rate is made
to reflect the prospective cost of living adjustments, pursuant to section
11.02, and is determined in the following manner:

f. First, the annual percentage change in Consumer Price Index, All Urban
Consumers - US City Average (“CPI-U”) is measured in October of each year. The
period begins on October 1st of the prior year and ends September 30th of the
current year. Each of the past ten annual periods is compiled.

g. Second, to the extent that any of the annual percentage changes in
(a) are/were greater than 4%, the change for that annual period is limited to
4%.

 

21



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

h. Third, the 10 annual periods, after an adjustment, if necessary under (b),
are multiplied together to determine the cumulative 10-year impact of the CPI-U
Index.

i. Fourth, the cumulative impact calculated in (c) is annualized so that the
resulting number, multiplied by itself 10 times will result in the cumulative
impact calculated in (c).

j. Fifth, the assumed automatic cost-of-living adjustment is 75% of the average
CPI in the fourth step (d) rounded to the nearest .001. The results of the first
to the fourth steps are done without any rounding.

k. Fifth, the annualized number from (d) is the CPI used to adjust the IRS
Interest Rate segments published monthly for use during the following calendar
year (January to December).

l. The Adjusted Interest Rate is determined by dividing the IRS Interest Rate
for each segment by the adjustment determined in the fifth step in (e). This
step can be expressed by the formula: (1+ IRS Segment Rate) / (1+ Adjustment)
-1.

1.06 Affiliate means any company which is a member of a controlled group of
corporations (as defined in Code Section 414(b)), which also includes as a
member the Company, any trade or business under common control (as defined in
Code Section 414(c)), with the Company, any organization (whether or not
incorporated) which is a member of an affiliated service group (as defined in
Code Section 414(m)), which includes the Company, and any other entity required
to be aggregated with the Company pursuant to regulations under Code
Section 414(o). Notwithstanding the foregoing sentence, for purposes of
determining the Maximum Benefit Limitation, the definitions in Code Sections
414(b) and (c) shall be modified as provided in Code Section 415(h).

 

22



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.07 Annual Basic Straight-Time Compensation means:

a. for a CECONY Weekly Employee, his or her regular stated rate of pay in his or
her last pay period in each calendar year, determined prior to any Pre-Tax
Contributions, on which overtime and other premium payments are based, and,
except as set forth in the definition of Final Average Pay, does not include
premium, overtime payments, or similar payments. In the case of an hourly-paid
CECONY Weekly Employee, Annual Basic Straight-Time Compensation will be
determined by multiplying the CECONY Weekly Employee’s hourly rate by his or her
regular weekly schedule of hours multiplied by fifty-two (52); and

b. effective as of January 1, 2001, for a CECONY Management Participant, a CEI
Participant and a CECONY Transferred Participant, his or her regular stated
annual rate of salary in his or her last pay period in each calendar year,
determined prior to any Pre-Tax Contributions, excluding premium pay, overtime
pay, payments under deferred compensation, incentive, or other employer benefit
or compensation plans, and all other forms of special pay. For a CEI
Participant, his or her regular stated annual rate of salary is determined on
the last pay period in each calendar quarter (and not on the last pay period in
each calendar year). If a CEI Participant is covered by a collective bargaining
agreement, his or her Annual Basic Straight Time Compensation means his or her
hourly rate of pay at the end of each calendar quarter times 520 hours.

c. If a CEI Participant’s Annual Basic Straight Time Compensation includes a
shift differential that is included in his or her rate of pay, the shift
differential is included in Annual Basic Straight Time Compensation. For a CEI
Participant who is a member of Local 3, Annual Basic Straight Time Compensation
includes one hundred percent (100%) of the aggregate amount of his or her pay
attributable exclusively to Sunday premium pay and night shift and midnight
shift differential premium pay during a calendar year.

 

23



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

d. Because of the Austerity Measures and only during the CECONY Austerity
Period, for a CECONY Austerity Affected Participant, Annual Basic Straight –Time
Compensation is his or her regular stated annual rate of salary determined on
either (i) the last pay period in calendar year 2009 or, if greater, (ii) at the
end of June 2009. If the June 2009 salary rate is higher than a later salary
rate, the June 2009 salary rate will be taken into account only if it is higher
on account of Austerity Measures.

e. Because of the Austerity Measures and only during the CECONY Austerity
Period, for a CEI Participant who is a CECONY Austerity Affected Participant,
Annual Basic Straight-Time Compensation is his or her regular stated annual rate
of salary determined on either (i) the last pay period in each calendar quarter
or, if greater, (ii) in the last pay period of June 2009. If the June 2009
salary rate is higher than the salary rate at the end of a later calendar
quarter, the June 2009 salary rate will be taken into account only if it is
higher on account of Austerity Measures.

f. Because of the Austerity Measures and only during the O&R Austerity Period,
for a CEI Participant who is an O&R Management Employee of O&R, Annual Basic
Straight-Time Compensation in the first two calendar quarters of 2010 is the
salary rate he or she would have received but for the Austerity Measures. If the
CEI Participant is an O&R Management Employee and, at the end of the Austerity
Period, receives an increase in his or her salary rate, the increased rate will
be deemed to have occurred in January 2010 or April 2010, or when it would have
otherwise occurred but for the Austerity Measures.

g. Effective January 1, 2010, Annual Compensation for a CEI Participant who is
an O&R Hourly Employee means his or her Annual Rate of Compensation.

 

24



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.08 Annual Compensation means:

a. for a CECONY Weekly Employee, his or her Annual Basic Straight-Time
Compensation;

b. for a CECONY Management Participant and a CECONY Transferred Participant, for
Plan Years commencing prior to January 1, 1999, his or her Annual Basic
Straight-Time Compensation;

c. for a CECONY Management Participant, a CECONY Transferred Participant, and a
CEI Participant, for Plan Years commencing on and after January 1, 1999, the sum
of his or her Annual Basic Straight-Time Compensation and Annual Variable Pay
Award;

d. for an O&R Management Employee, his or her Annual O&R Management
Compensation; and

e. for an O&R Hourly Employee, his or her Annual Rate of Compensation.

Beginning for Plan Years on and after December 31, 1997 up to and including Plan
Year 1999, Annual Compensation will not exceed $160,000. Annual Compensation
will not exceed $170,000 for 2000 and 2001. Beginning for Plan Years on and
after 2002, Annual Compensation will not exceed $200,000 as adjusted from time
to time in accordance with Code Section 401(a)(17)(B). The cost-of-living
adjustment in effect for a calendar year applies to Annual Compensation for the
determination period that begins with or within the calendar year. Effective
January 1, 1997, the compensation limit shall be applied without regard to the
family aggregation provisions of Code Section 414(q)(6), as in effect prior to
the amendment by the Small Business Job Protection Act of 1996, in determining
benefit accruals for Plan Years beginning on and after January 1, 1997, and, to
the extent permissible under the IRS rules or regulations, for any earlier Plan
Year.

1.09 Annual O&R Management Compensation means the regular remuneration paid to
an O&R Management Employee on the basis of his or her

 

25



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

regular workweek, determined prior to any Pre-Tax Contributions, plus any awards
paid to an O&R Management Employee after January 1, 1997, under the Orange and
Rockland Utilities, Inc. Annual Team Incentive Plan (“ATIP”) (such ATIP awards
shall be credited to Annual O&R Management Compensation in the year in which
paid). Annual O&R Management Compensation excludes any bonuses (other than ATIP
awards), overtime, other special pay and O&R’s cost for any public or private
employee benefit plan including the Retirement Plan. An O&R Management Employee
receiving credit for Vesting Service and Credited Service on the basis of
receipt of long-term disability benefits under a plan sponsored by O&R shall be
credited with Annual O&R Management Compensation for that period at the same
rate he or she had been receiving when last actively at work.

Notwithstanding anything to the contrary in this definition, ATIP awards will be
considered as Annual O&R Management Compensation only if paid in a year in which
the O&R Management Employee is on the active payroll of the Company or an
Affiliate. Also, if the final day on which an O&R Management Employee is on the
active payroll is prior to the ATIP award payment date in the year which
contains such final day on the active payroll, the ATIP award paid to such O&R
Management Employee in such year shall be deemed to have been received during
his or her Credited Service for the purpose of determining his or her Pension
Allowance. When determining an O&R Management Employee’s rate of Annual O&R
Management Compensation as of a particular date, for the purpose of determining
his or her deemed Annual O&R Management Compensation, during a period of deemed
Credited Service, the ATIP component of that Annual O&R Management Compensation
rate shall be based upon the ATIP award paid to the O&R Management Employee in
the year which contains the last date on which such O&R Management Employee is
on the active payroll of the Company or an Affiliate.

 

26



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Because of the Austerity Measures and only during the O&R Austerity Period, for
an O&R Management Participant, Annual O&R Management Compensation means his or
her regular remuneration except that, if and when an Affected O&R Management
Participant receives a salary increase, he or she will be treated as if the
salary was increased in January 2010 or April 2010, when it would have otherwise
occurred but for the Austerity Measures. The result is that the O&R Management
Participant’s Annual O&R Management Compensation for 2010 will not be his or her
regular remuneration but his or her regular remuneration plus the amount of the
increase, if any, taken into account earlier than the date actually received in
2010.

1.10 Annual Rate of Compensation means, for an O&R Hourly Employee paid at an
hourly or weekly rate, the regular remuneration paid to an O&R Hourly Employee
on the basis of his or her regular workweek, determined prior to any Pre-Tax
Contributions, and excluding any bonuses, overtime, or special pay, O&R’s cost
for any public or private employee benefit Retirement plan including the
Retirement Plan, for the last regular work week immediately preceding the date
the Annual Rate of Compensation is being computed multiplied by 52. An O&R
Hourly Employee receiving credit for Vesting Service and Credited Service on the
basis of receipt of long-term disability benefits under the plan of such
benefits sponsored by O&R shall be credited with Annual O&R Hourly Compensation
for that period at the same rate he or she had been receiving when last actively
at work.

1.11 Annual Variable Pay Award means the amount awarded, if any, to a
Participant in a Plan Year under CECONY’s variable pay compensation plan or
O&R’s ATIP. For an Employer other than CECONY or O&R, Annual Variable Pay Award
means the amount awarded, if any, to a Participant in a Plan Year under that
Employer’s short-term incentive compensation plan that has been approved by the
Plan Administrator. Approval by the Plan Administrator of any short-term

 

27



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

incentive compensation plan is on a prospective basis. Effective November 15,
2001, the amount of any award to be counted under this Retirement Plan for a
CECONY Participant or a CEI Participant shall not exceed 25% of the
Participant’s rate of base annual salary or pay in effect as of January 1 of the
Plan Year in which the award is made. Any awards under a long-term incentive
compensation plan shall not be includible in any Annual Variable Pay Award.
Commissions paid by an Employer also shall be considered to have been awarded
pursuant to a short-term incentive compensation plan and shall be subject to the
overall aggregate limit of 25% of base annual salary (exclusive of commissions).

1.12 Annuity Starting Date or ASD means, unless the Plan expressly provides
otherwise, the first day of the first period in or for which an amount is due as
an annuity or any other form.

1.13 Approved Leave of Absence means, for an O&R Employee, an absence from
employment, granted to and approved by O&R in a uniform and non-discriminatory
manner; it also means an absence for service in the Armed Forces or other
governmental agency, provided that, and only so long as, reemployment rights are
protected by law.

1.14 Austerity Measures mean for CECONY, certain measures taken in response to
the April ‘09 Austerity Order, including a temporary salary reduction for CECONY
Management Employees in salary bands three and above as well as officers.
Austerity Measures means, for O&R, certain measures taken in response to the May
‘09 Austerity Order, including a temporary salary freeze for O&R Management
Employees as well as officers.

1.15 Beneficiary means the person, persons, or entity named by a Participant by
written designation filed with the Plan Administrator to receive payments after
the Participant’s death.

 

28



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.16 Board means the Board of Trustees of CECONY, as from time to time
constituted, or its delegate.

1.17 Break in Service means a Plan Year in which an Employee completes 500 or
fewer Hours of Service.

1.18 Cash Balance Account means a hypothetical bookkeeping account to which is
credited the allocations and interest credits on behalf of a CEI Participant
pursuant to Article IV.

1.19 Cash Balance Accrued Benefit means the Cash Balance Account, as of any
determination date, projected to Normal Retirement Date at the “applicable
interest rate,” as defined in this paragraph, and payable at Normal Retirement
Date in the form of a single life annuity for the life of the CEI Participant.
The amount of the single life annuity will be determined using the IRS Interest
Rate and IRS Mortality Table. The “applicable interest rate” will be equal to
four times the interest rate taken into account pursuant to Section 4.02(b)(2),
called “Interest Credits to Cash Balance Account,” in the determination of
interest credits allocated to the Participant’s Cash Balance Account for the
quarter that includes the date of determination. Beginning on January 1, 2012,
the Cash Balance Accrued Benefit may be referred to as the Accumulated Benefit,
as defined in Treasury Regulation, Section 1.411(a).

1.20 Cash Balance Single Sum Payment means a lump sum payment in the amount of
the Participant’s Cash Balance Account at the Participant’s Annuity Starting
Date, or, effective January 1, 2012, the Participant’s Accumulated Benefit.

1.21 Cash Out means a lump sum distribution of the Actuarial Equivalent of 100%
of the Participant’s nonforfeitable accrued Pension Allowance. The Cash Out does
not apply to a CEI Participant who elects a Cash Balance Single Sum Payment.

 

29



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.22 CECONY means the Consolidated Edison Company of New York, Inc., and any
successor by merger, purchase or otherwise.

1.23 CECONY Austerity Affected Participant means a CECONY management employee in
salary bands three and above, including employees in band numbers 63 up to and
including 66, as well as officers.

1.24 CECONY Austerity Period means the period that begins on July 1, 2009 and
ends on June 30, 2010.

1.25 CECONY Local 3 Employee –1 means a CECONY Weekly Employee who is a member
of Local 3 and hired on or after June 26, 2005.

1.26 CECONY Management Participant means (i) a Participant who was in the CECONY
Management Plan on or before December 31, 2000; (ii) a “transferred O&R
Management Participant,” as defined in Appendix C, who by the terms and
operation of Appendix C, becomes a CECONY Management Participant and is not
covered under the cash balance formula; (iii) and an Affected IP Employee (as
defined in Appendix J) hired on or after January 1, 2001, on the management
payroll of CECONY and who, but for this provision, would have been a CEI
Participant. Unless otherwise explicitly set forth, reference to a “CECONY
Management Participant” includes a CECONY Management Participant who has not
attained age 50 on or before January 1, 2013 (hereinafter a “CECONY Management
Participant Tier 1”).

Effective January 1, 2013, a CECONY Management Participant Tier 1 is
distinguished from a CECONY Management Participant in two ways: (1) in
determining his or her Early Retirement Pension Allowance, and (2) in
calculating his or her Pension Allowance if that Allowance is taken in form of a
surviving spousal benefit.

 

30



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.27 CECONY Management Plan means the Consolidated Edison Retirement Plan for
Management Employees, as in effect on December 31, 2000.

1.28 CECONY Participant means a CECONY Weekly Participant, a CECONY Management
Participant and a CECONY Transferred Participant. CECONY Participant also means
a former employee and/or retiree of CECONY who, as of December 31, 2000, had a
vested right to a Pension Allowance from the CECONY Management Plan or the
CECONY Weekly Plan. A CECONY Participant does not include a CEI Participant.

1.29 CECONY Retiree Health Program means The Consolidated Edison Retiree Health
Program.

1.30 CECONY Transferred Participant means a CECONY Management Participant who
transfers directly, without a break in employment, from the payroll of CECONY to
the payroll of O&R, a CEI Affiliate, or another Employer.

1.31 CECONY Weekly Employee means an Eligible Employee employed by and on the
weekly payroll of CECONY who is a member of Local 1-2, or a member of Local 3.
In all cases other than those cases explicitly set forth otherwise, reference to
a “CECONY Weekly Employee” includes a CECONY Weekly Employee-1 and a CECONY
Local 3 Employee-1.

A CECONY Weekly Participant does not include an employee hired, rehired (except
a former employee member of the Local 1-2 bargaining unit covered under the
final average pay formula and who deferred receipt of a pension benefit), or
transferred (except for an employee who transferred back into the Local 1-2
bargaining unit and who was previously covered by the final average pay formula)
into Local 1-2 on or after July 1, 2012. An employee hired, rehired, or
transferred into Local 1-2 on or after July 1, 2012 (and not falling within the
exceptions above) is covered by the cash balance formula and therefore
classified in the Retirement Plan as a CEI Participant.

 

31



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.32 CECONY Weekly Employee-1 means a CECONY Weekly Employee who is a member of
Local 1-2 Weekly and hired on and after June 27, 2004.

1.33 CECONY Weekly Participant means a CECONY Weekly Employee who was a
Participant in the CECONY Weekly Plan or becomes a Participant in this
Retirement Plan. A CECONY Weekly Participant does not include a member of Local
3 hired on or after January 1, 2010, unless otherwise specifically stated. A
member of Local 3 hired on or after January 1, 2010, as a CECONY Weekly Employee
is covered by the cash balance formula and therefore classified in the
Retirement Plan as a CEI Participant.

1.34 CECONY Weekly Participant-1 means a CECONY Weekly Employee-1 and a CECONY
Local 3 Employee-1, who participates in the Retirement Plan.

1.35 CECONY Weekly Plan means the Consolidated Edison Pension and Benefits
Retirement Plan as in effect on December 31, 2000.

1.36 CEI Affiliate or CEI Affiliates means one or more than one, of the
Affiliates of CEI, including, as of January 1, 2011, Consolidated Edison
Solutions, Inc. (“CES”); Consolidated Edison Energy, Inc. (“CEE”); and
Consolidated Edison Development, Inc. (“CED”); provided, however, that from time
to time, as a result of corporate transactions or otherwise, one or more of the
CEI Affiliates may no longer be an Affiliate. Only an Affiliate or an Employee
of an Affiliate is permitted to participate in the Plan.

Effective as of January 1, 2004, a CEI Affiliate includes Competitive Shared
Services (“CSS”). Beginning July 2004, a CEI Affiliate will be only the current
CEI Affiliates and, thereafter, those entities referred to in the Appendices.
Effective January 1, 2010, a CEI Affiliate is an Affiliate that has
affirmatively adopted the Plan and has been affirmatively approved by the Board
of Trustees or Board as a Participating Employer.

 

32



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.37 CEI Participant means an Eligible Employee of CECONY or O&R who is on the
management payroll and hired on or after January 1, 2001. A CEI Participant is
not an Affected IP Employee (as defined in Appendix J). CEI Participant also
means an Eligible Employee of a CEI Affiliate for whom the CEI Affiliate has
elected to extend and CECONY has approved the participation in the Retirement
Plan, as set forth in Appendix B. CEI Participant also means an Eligible
Employee of an Affiliate that becomes an Employer on or after January 1, 2001,
and for whom such Employer, with the consent of CECONY, extends participation.

A CEI Participant also means an O&R Hourly Employee hired on or after January 1,
2010, and a CECONY Weekly Employee who is a member of Local 3 and hired on or
after January 1, 2010.

A CEI Participant also means an employee who is hired, rehired (except a former
employee member of the Local 1-2 bargaining unit covered under the final average
pay formula and who deferred receipt of a pension benefit), or transferred
(except for an employee who transferred back into Local 1-2 bargaining unit and
who was previously covered by the final average pay formula) into Local 1-2 on
or after July 1, 2012.

1.38 Code means the Internal Revenue Code of 1986, as amended from time to time.

1.39 Code Section 415(c)(3) Compensation means the inclusion of the Employee’s
wages, salaries, fees for professional services, and other amounts received
(without regard to whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment, with the employer
maintaining the Plan, to the extent that the amounts are includible in gross
income.

Code Section 415(c)(3) Compensation includes amounts that would have been
received and includible in gross income but for an election under
section 125(a),

 

33



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b). Compensation includes,
but is not limited to, commissions paid to salespersons, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a nonaccountable plan as described in § 1.62-2(c).

Code Section 415(c)(3) Compensation includes amounts described in section
104(a)(3), 105(a), or 105(h), but only to the extent that these amounts are
includible in the gross income of the Employee.

Code Section 415(c)(3) Compensation includes amounts paid or reimbursed by the
Employer for moving expenses incurred by an Employee, but only to the extent
that at the time of the payment it is reasonable to believe that these amounts
are not deductible by the Employee.

Code Section 415(c)(3) Compensation includes the value of a nonstatutory option
granted to an Employee, but only to the extent that the value of the option is
includible in the gross income of the Employee for the taxable year in which
granted.

Code Section 415(c)(3) Compensation includes amounts includible in the gross
income of an Employee upon making the election described in section 83(b).

Code Section 415(c)(3) Compensation includes amounts that are includible in the
gross income of an Employee under the rules of section 409A or section
457(f)(1)(A) or because the amounts are constructively received by the Employee.

Code Section 415(c)(3) Compensation does not include contributions (other than
elective contributions described in section 402(e)(3), section 408(k)(6),
section 408(p)(2)(A)(i), or section 457(b)) made by the Employer to a plan of
deferred compensation to the extent that the contributions are not includible in
the gross income of the Employee for the taxable year in which contributed to
the extent such contributions are not includible in the Employee’s gross income
for the taxable year in which contributed.

 

34



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Code Section 415(c)(3) Compensation does not include any distributions from a
plan of deferred compensation, whether or not qualified, regardless of whether
such amounts are includible in the gross income of the Employee when
distributed.

Code Section 415(c)(3) Compensation does not include amounts realized from the
exercise of a nonstatutory option (which is an option other than a statutory
option as defined in § 1.421-1(b)), or when restricted stock or other property
held by an Employee either becomes freely transferable or is no longer subject
to a substantial risk of forfeiture (see section 83 and regulations promulgated
under section 83).

Code Section 415(c)(3) Compensation does not include amounts realized from the
sale, exchange, or other disposition of stock acquired under a statutory stock
option (as defined in § 1.421-1(b)).

Code Section 415(c)(3) Compensation does not include other amounts that receive
special tax benefits, such as premiums for group-term life insurance (but only
to the extent that the premiums are not includible in the gross income of the
Employee and are not salary reduction amounts that are described in section
125).

For Plan Years beginning after July 1, 2007, Code Section 415(c)(3) Compensation
also includes compensation paid by the later of 2  1⁄2 months after an
Employee’s Severance or the end of the Plan Year that includes the date of the
Employee’s Severance with the Employer if: (i) the payment is regular
compensation for services during the Employee’s regular working hours, or
compensation for services outside the Employee’s regular working hours, such as
overtime or shift differential, commissions, bonuses, or other similar payments,
and absent a Severance, the payments would have been paid to the Employee

 

35



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

while the Employee continued in employment with the Employer; (ii) the payment
is for unused accrued bona fide sick, vacation or other leave that the Employee
would have been able to use if employment had continued; or (iii) the payment is
received by the Employee pursuant to a nonqualified unfunded deferred
compensation plan and would have been paid at the same time if employment had
continued, but only to the extent includible in gross income. Any payment not
described above shall not be considered Code Section 415(c)(3) Compensation,
even if paid by the later of 2  1⁄2 months after the date of Severance or the
end of the Plan Year that includes the date of Severance.

1.40 Company means CEI or any successor by merger, purchase or otherwise.

1.41 Consolidated RPA ’94 Lump Sum Conversion Factors means, effective
January 1, 1997, the table of actuarial factors used to convert an immediate or
deferred annuity, determined in accordance with or by reference to Section 4.02,
into an actuarially equivalent lump sum. Such factors shall be based on the IRS
Mortality Table and shall take into account the IRS Interest Rate for the period
prior to a Participant’s Normal Retirement Date and the Adjusted IRS Interest
Rate for the period subsequent to the Participant’s Normal Retirement Date.

However, for a CECONY Local 3 Employee -1, such factors shall be based on the
IRS Mortality Table and shall take into account the IRS Interest Rate for the
period prior to a Participant’s Normal Retirement Date and the IRS Interest Rate
for the period subsequent to the Participant’s Normal Retirement Date.

The enrolled actuary shall provide to the Plan Administrator tables of
Consolidated RPA ’94 Lump Sum Conversion Factors determined on the basis of the
IRS Interest Rate in effect in each “lookback month” as that term is defined in
the definition of IRS Interest Rate.

 

36



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.42 Credited Service means each Plan Year in which the O&R Participant has
earned or is credited with a Year of Vesting Service during Plan participation.
Effective on and after January 1, 2001, Credited Service means Accredited
Service.

1.43 Disability means a total and permanent disability, which qualifies the
Participant to receive Social Security disability benefits.

1.44 Domestic Partner means the person who meets the criteria enumerated in
Article XIV and is registered as the Domestic Partner of a Participant.

1.45 Effective Date means (i) August 1, 1975, for the CECONY Weekly Plan;
(ii) January 1, 1983, for the CECONY Management Plan; (iii) February 1, 1954,
for the O&R Plan; and (iv) January 1, 2001, for this merged single Retirement
Plan.

1.46 Eligible Employee means, in the case of CECONY and O&R, unless otherwise
excluded, an Employee. In the case of a CEI Affiliate, only a CECONY Transferred
Participant is an Eligible Employee. If a CEI Affiliate has elected or elects,
with the written approval of CECONY, to extend participation in the Retirement
Plan, as set forth in Appendix B, to one or more of its employees, then an
Eligible Employee is a person employed by a CEI Affiliate that is a
participating employer. An Employee employed at a CEI Affiliate that is not a
participating employer and does not have the written approval of CECONY is not
an Eligible Employee. In the case of any other Employer, an Eligible Employee is
only the person(s) to whom such Employer specifically elects or elected, with
the approval of CECONY, to extend participation in this Plan, as set forth in
Appendix B.

An Eligible Employee does not mean a person working on a temporary or seasonal
basis. An Eligible Employee is not a Leased Employee or a person who has entered
into a written contract that provides he or she (a) is an independent contractor
and not an Employee and/or (b) waives participation in the Retirement Plan. An
independent contractor shall not be eligible to participate in the Plan

 

37



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

during the period the written contract is in effect without regard to whether
such person is reclassified as an Employee for such period by the IRS for tax
withholding purposes. Effective January 1, 2001, an Eligible Employee does not
include an employee or individual receiving a Pension Allowance unless he or she
is in a Non-Suspendible Month.

1.47 Employee means any individual who is employed by and a common law employee
of the Company, an Employer, or an Affiliate or who is a Leased Employee. An
Employee means a person who is receiving compensation other than a pension,
severance pay, a retainer, or fee under contract.

1.48 Employer or Employers means one, more than one, or all, as the context so
indicates, of CECONY, O&R, each CEI Affiliate, and each Affiliate to the extent
that it has elected or elects, in the future, to participate in the Plan with
the written consent of CECONY.

1.49 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.50 Final Average Pay means, for purposes of a CECONY Weekly Employee, the
average of Annual Basic Straight-Time Compensation, calculated to the nearest
whole dollar, for the sixty (60) consecutive calendar months, out of the last
one hundred twenty (120) months of his or her Accredited Service which produce
the highest average.

Effective for retirements on and after June 27, 2004, Final Average Pay means,
for a CECONY Weekly Employee who is a member of Local 1-2 Weekly, the average of
Annual Basic Straight-Time Compensation calculated to the nearest whole dollar
for the forty eight (48) consecutive calendar months out of the last one hundred
twenty (120) months of his or her Accredited Service which produce the highest
average.

 

38



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Effective for retirements after June 26, 2005, Final Average Pay means, for a
CECONY Weekly Employee who is a member of Local 3 Weekly, other than a CECONY
Local 3 Employee-1, the average of Annual Basic Straight-Time Compensation
calculated to the nearest whole dollar for the forty eight (48) consecutive
calendar months out of the last one hundred twenty (120) months of his or her
Accredited Service which produce the highest average.

If a CECONY Weekly Employee has less than sixty (60) or for retirements on and
after June 27, 2004, or for a CECONY Local 3, other than a CECONY Local 3
Employee-1, after June 26, 2005, forty eight (48), consecutive calendar months,
Final Average Pay means the highest average of his or her Annual Basic
Straight-Time Compensation during all months of Accredited Service.

For (1) a Local 3 Weekly Employee, who has an effective retirement date after
August 31, 1997 and before December 1, 2001, fifty percent (50%); (2) a Local
1-2 Weekly Employee who has an effective retirement date after November 30, 2000
one hundred percent (100%); and, (3) a Local 3 Employee who has an effective
retirement date after November 30, 2001, one hundred percent (100%); of the
aggregate amount of his or her pay attributable exclusively to Sunday premium
pay and night shift and midnight shift differential premium pay during a
calendar year shall be added to his or her Annual Basic Straight-Time
Compensation to determine Final Average Pay only under the Final Average Pay
pension benefit formula. Solely for purposes of this Section, months of
Accredited Service separated by a Break in Service shall be deemed consecutive.

1.51 Final Average Salary means, for purposes of a CECONY Management
Participant, the average of Annual Basic Straight-Time Compensation and the
Annual Variable Pay Awards added together and each calculated to the nearest
whole dollar. Final Average Salary is determined based on the sixty
(60) consecutive calendar months, or, effective for retirements on and after
January 1, 2005, forty eight (48) consecutive calendar months in the last one
hundred twenty (120) months of his or her Accredited Service which produce the
highest average,

 

39



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

or during all of the months of his or her Accredited Service if he or she has
less than sixty (60), or for retirements on and after January 1, 2005, forty
eight (48) consecutive calendar months, in the ten-year period ending on the
CECONY Management Participant’s termination of employment during all months of
Accredited Service which produce the highest average. Solely for the purpose of
this Section, months of Accredited Service separated by a Break in Service shall
be deemed consecutive. The determination of Final Average Salary shall be
subject to the provisions of Code Section 401(a)(17).

1.52 FMLA means the Family and Medical Leave Act of 1993, as amended from time
to time.

1.53 Highly Compensated Employee means any Employee, who, during the preceding
Plan Year, received Code Section 415(c)(3) Compensation in excess of $100,000
for year 2006, adjusted by the cost-of-living adjustment, as defined in Code
Section 415, and was in the “top paid group.” An Employee will be in the
“top-paid group” if he or she is one of the 20% highest paid Employees.

1.54 Hour of Service means:

a. Each hour for which the Employee is paid or entitled to payment for the
performance of duties for the Company or an Affiliate.

b. An Hour of Service also is each hour for which an Employee is paid, or
entitled to payment, by the Company or an Affiliate on account of a period of
time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty or leave of
absence. Notwithstanding this subsection (b), no more than 501 Hours of Service
are to be credited to an Employee on account of any single continuous period
during which the Employee performs no duties (whether or not such period occurs
in a single computation period).

 

40



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

c. An hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed is not
required to be credited to the Employee if such payment is made or due under a
plan maintained solely for the purpose of complying with applicable workers’
compensation, or unemployment compensation or disability insurance laws.

d. Hours of Service are not required to be credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by the
Employee. A payment shall be deemed to be made by or due from the Company or an
Affiliate regardless of whether such payment is made by or due from the Company
or an Affiliate directly, or indirectly through, among others, a trust fund, or
insurer, to which the Company or an Affiliate contributes or pays premiums and
regardless of whether contributions made or due to the trust fund, insurer or
other entity are for the benefit of particular Employees or are on behalf of a
group of Employees in the aggregate.

e. An Hour of Service is each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Company or an
Affiliate. The same Hours of Service shall not be credited both under subsection
(a) or subsection (b), as the case may be, and under this subsection (e).
Crediting of Hours of Service for back pay awarded or agreed to with respect to
periods described in subsection (b) shall be subject to the limitations set
forth in that paragraph.

f. With regard to an Employee for whom a record of his or her Hours of Service
is not maintained, (i) one day of employment equals 10 Hours of Service,
(ii) one week of employment equals 45 Hours of Service, and (iii) one month of
employment equals 190 Hours of Service.

g. Hours of Service shall be determined and calculated in accordance and
compliance with the Department of Labor Regulations set forth in 29 CFR 2530.
200b-2.

 

41



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.55 IRS Interest Rate means the annual rate of interest on 30-year Treasury
Securities as specified by the Commissioner of Internal Revenue for the second
full calendar month preceding the applicable Stability Period. Such second full
calendar month preceding the applicable Stability Period shall be deemed the
“Lookback Month.” Effective January 1, 2001, for purposes of determining the
interest credits that will be allocated to a Participant’s Cash Balance Account,
the IRS Interest Rate means the annual rate of interest on 30-year Treasury
Securities as specified by the Commissioner of Internal Revenue for the second
full calendar month immediately preceding the calendar quarter in which the
Interest Rate is credited.

The IRS Interest Rate is used for several purposes. The Retirement Plan defines
the IRS Interest Rate differently depending upon the way in which the IRS
Interest Rate is used.

a. For purposes of determining the Cash Balance Interest Crediting Rate, the IRS
Interest Rate, effective January 1, 2008, means the annual rate of interest on
30-year Treasury Securities as specified by the Commissioner of the IRS for the
second full calendar month immediately preceding the calendar quarter in which
the Interest Rate is credited. However, such annual interest crediting rate
shall not be less than 3.00% or greater than 9.00%. This IRS Interest Rate is
also referred to as the Cash Balance Interest Crediting Rate.

b. For purposes of calculating a Participant’s Pension Allowance in the form of
a Level Income Option under Section 5.02(b)(6) or a Participant’s Pension
Allowance in the form of a lump sum distribution under Section 5.02(c)(3), prior
to January 1, 2008, the IRS Interest Rate means, the annual rate of interest on
30-year Treasury Securities as specified by the Commissioner of the IRS for the
second full calendar month preceding the applicable Stability Period. The second
full calendar month preceding the applicable Stability Period is referred to as
the “Look-back Month.”

 

42



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

c. For purposes of calculating a Participant’s Pension Allowance in the form of
a Level Income Option under Section 5.02(b)(6) or a Participant’s Pension
Allowance in the form of a lump sum distribution under Section 5.02(c)(3), on or
after January 1, 2008, and before January 1, 2009, the IRS Interest Rate means
the annual rate of interest on 30-year Treasury Securities as specified by the
Commissioner of Internal Revenue for the Look-back Month.

d. for purposes of calculating a CEI Participant’s Cash Balance Accrued Benefit
(but not for the determination of the “applicable interest rate” used to project
the Cash Balance Account) and for purposes of calculating a single life annuity
which is the Actuarial Equivalent of the Cash Balance Account, on and after
January 1, 2008, the IRS Interest Rate means the interest rate prescribed under
Code Section 417(e)(3)(C) of the Code (as it reads effective on and after the
first day of the 2008 Plan Year) for the Look-back Month.

e. For purposes of calculating the value of a Small Pension Allowance under
Section 5.01(c)(3), a Participant’s Pension Allowance in the form of a Level
Income Option under Section 5.02(b)(6), or a Participant’s Pension Allowance in
the form of a lump sum distribution under Section 5.02(c)(3), on or after
January 1, 2009, the IRS Interest Rate means the interest rate prescribed under
Code Section 417(e)(3)(C) (as it reads effective on and after the first day of
the 2008 Plan Year) for the Look-back Month.

1.56 IRS Mortality Table means the mortality table prescribed by Secretary of
the Treasury under Code Section 417(e)(3)(A)(ii)(I) as in effect on the first
day of the applicable Stability Period. The change to the mortality table stated
in Revenue Ruling 2001-62 will be effective, as stated in such Revenue Ruling,
on the first day of the Plan Year beginning on January 1, 2002. Thereafter, the
IRS Mortality Table will be the table prescribed in Code Section 417(e).

a. On and after January 1, 2008, for purposes of calculating a Participant’s
Cash Balance Accrued Benefit and for purposes of calculating a single life
annuity

 

43



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

which is the Actuarial Equivalent of the Cash Balance Account, the IRS Mortality
Table is the mortality table prescribed under Section 417(e)(3)(B) of the Code
(as it reads effective on and after the first day of the 2008 Plan Year) as in
effect on the first day of the applicable Stability Period.

b. On and after January 1, 2008, and before January 1, 2009, for purposes of
calculating a Level Income Option under Section 5.02(b)(6) or a lump sum
distribution under Section 5.02(c)(3), the IRS Mortality Table is the mortality
table prescribed by Revenue Ruling 2001-62 as in effect on the first day of the
applicable Stability Period.

c. On and after January 1, 2009, for purposes of calculating the value of a
Small Pension Allowance under Section 5.01(c)(3), a Level Income Option under
Section 5.02(b)(6) or a lump sum distribution under Section 5.02(c)(3), the IRS
Mortality Table is the mortality table prescribed under Section 417(e)(3)(B) of
the Code (as it reads effective on and after the first day of the 2008 Plan
Year) as in effect on the first day of the applicable Stability Period.

1.57 Layoff means an Employee’s separation from the active payroll of an
Employer for lack of work or such other reason, in no way the fault of the
Employee, as may be determined by the Employer.

1.58 Leased Employee means any person performing services for the Company or an
Affiliate as a leased employee as defined in Code Section 414(n). In the case of
any person who is a Leased Employee before or after a period of service as an
Employee, the entire period during which he or she has performed services as a
Leased Employee shall be counted for service as an Employee for all purposes of
the Plan, except that he or she shall not, by reason of that status, become a
Participant of the Plan or earn Accredited Service. A Leased Employee is not an
Eligible Employee, eligible Participant or eligible individual for purposes of
participating in the Retirement Plan during and while a Leased Employee. A

 

44



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Leased Employee is excluded from participation if employed in the capacity of an
independent contractor or leased employee, even if such individual is
subsequently determined to be a common law employee of an Employer, Affiliate or
the Company.

Effective for Plan Years beginning after 1996, the Plan will apply the amended
definition of a Leased Employee, as set forth in Code Section 414(n) and the
Regulations, by deleting the term “…such services are of a type historically
performed by Employees in the business field of the recipient…” to “…whose
services are performed under the primary direction or control by the
recipient….”

1.59 Limitation Year means the calendar year.

1.60 Local 1-2 means Local Union Nos. 1-2 of the Utility Workers Union of
America, AFL-CIO.

1.61 Local 3 means Local Union No. 3 of the International Brotherhood of
Electrical Workers, AFL-CIO.

1.62 Local 503 means Local Union No. 503 of the International Brotherhood of
Electrical Workers, AFL-CIO.

1.63 Lump Sum Based Plan means a defined benefit plan under the terms of which
the Accumulated Benefit of a Participant is expressed as the balance of a
hypothetical account maintained for the Participant. A Lump Sum Based Plan
includes a Plan under which the accrued benefit under the terms of the Plan is
calculated as the actuarial equivalent of such a hypothetical account balance.

1.64 Lump Sum-Based Benefit Formula means a benefit formula used to determine
all or any part of a CEI Participant’s Accumulated Benefit under which the
Accumulated Benefit provided under the formula is expressed as the current
balance of a hypothetical account maintained for the CEI Participant. The cash
balance formula is a Lump Sum-Based Benefit Formula.

 

45



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.65 Named Fiduciary(ies) means the person or persons designated in accordance
with Section 7.01 to serve as named fiduciaries, within the meaning of ERISA
Section 4.02(a), with respect to the Retirement Plan.

Effective on and after February 15, 2012, reference to the term “Named
Fiduciaries” means the “Named Fiduciaries Committee” unless reference is an
individual or individuals serving as a Named Fiduciary of the Named Fiduciary
Committee.

1.66 Non-Suspendible Month means a calendar month, beginning either on or after
a Participant’s Normal Retirement Date or a Participant has begun receiving a
Pension Allowance, during which the Participant does not complete at least 40
Hours of Service, as the term “Hours of Service” is defined in 29 CFR
2530.200b-2(a)(1) and (2).

1.67 Normal Retirement Age means an Eligible Employee’s 65th birthday or, if
later, the fifth anniversary of the date he or she becomes a Participant. Normal
Retirement Age for an O&R Management Employee who was hired on or before
December 31, 2000, or for an O&R Hourly Employee who was hired on or before
December 31, 2009, means his or her 65th birthday.

1.68 Normal Retirement Date means the first day of the calendar month
immediately following an Employee’s Normal Retirement Age. For an O&R
Participant, Normal Retirement Date is the first day of the calendar month
coincident with or next following his or her Normal Retirement Age.

1.69 O&R means Orange and Rockland Utilities, Inc. and its affiliates, Rockland
Electric Company and Pike County Light and Power Company.

1.70 O&R Austerity Period means the period that begins on August 1, 2009 and
ends on June 30, 2010.

 

46



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.71 O&R Early Retirement Date means the date of an O&R Participant’s
termination of employment from the Company or an Affiliate after the O&R
Participant attains his or her 55th birthday and completes ten (10) years of
Vesting Service.

1.72 O&R Employee means an Employee employed by and on the active payroll of
O&R.

1.73 O&R Hourly Employee means an Employee who is employed by and on the active
payroll of O&R and a member of Local 503. Unless explicitly set forth otherwise,
reference to an O&R Hourly Employee includes an O&R Hourly Employee-1.

1.74 O&R Hourly Employee-1 means an O&R Hourly Employee who is hired on or after
January 1, 2005.

1.75 O&R Management Employee means an O&R Employee on the management payroll of
O&R as of December 31, 2000.

1.76 O&R Participant means an O&R Management Employee and an O&R Hourly Employee
who have met the participation requirements of Section 2.01, and any former O&R
Employee who, as of December 31, 2000, has a vested Pension Allowance in the O&R
Retirement Plan. O&R Participant does not include an O&R Hourly Employee hired
on or after January 1, 2010. An O&R Participant does not include a member of
Local 503 hired on or after January 1, 2010, unless otherwise specifically
stated. A member of Local 503 hired on and after January 1, 2010, as an O&R
Hourly Employee is covered by the cash balance formula and classified as a CEI
Participant.

1.77 O&R Plan means the Employees’ Retirement Plan of Orange and Rockland
Utilities, Inc. as in effect on December 31, 2000.

1.78 Parental Leave means a period in which the Employee is absent from work
immediately following his or her active employment because of the

 

47



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Employee’s pregnancy, the birth of the Employee’s child, the placement of a
child with the Employee in connection with the adoption of that child by the
Employee, or for purposes of caring for that child for a period beginning
immediately following birth or placement.

1.79 Participant means a CECONY Participant, O&R Participant, and a CEI
Participant.

1.80 Pension Allowance means a Participant’s accrued benefit or an Accumulated
Benefit payable in the form of monthly payments (e.g., a single life annuity or
a qualified joint and 50% survivor annuity) as provided in Article 5. A Pension
Allowance may be payable as a Normal Retirement Pension Allowance, an Early
Retirement Pension Allowance, a Disability Pension Allowance or a Vested Pension
Allowance. If a Participant is deemed to elect a single sum payment, his or her
Pension Allowance is a Cash Out or a Cash Balance Single Sum Payment, as the
case may be.

1.81 Plan means The Consolidated Edison Retirement Plan, as set forth in this
document, and as amended from time to time.

1.82 Plan Administrator means the person or persons designated by the Named
Fiduciaries to administer and supervise the Retirement Plan as provided in
Article 7.

1.83 Plan Year means the calendar year.

1.84 Pre-Tax Contribution means any pre-tax contributions to (a) a qualified
“cash or deferred arrangement,” as defined in Code Section 401(k), (b) a
“cafeteria Retirement plan,” as defined in Code Section 125, or (c) a
“transportation reimbursement plan,” as defined in Code Section 132.

 

48



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.85 Prior Plan or Prior Plans mean one or more of the CECONY Weekly Retirement
Plan, the CECONY Management Plan or the O&R Retirement Plan, as in effect on
December 31, 2000.

1.86 Rule of 75 Participant means a CECONY Participant whose years of age and
Accredited Service (each rounded to the nearest whole number) total at least 75
(“75 points”) on the Annuity Starting Date.

1.87 Rule of 85 Participant means an O&R Participant whose years of age and
Vesting Service (on the Plan Year measurement basis only) total at least 85 on
the O&R Participant’s Early Retirement Date.

1.88 Severance means, for purposes of defining and determining what is and what
is not included in Code Section 415(c) Compensation, a termination from the
employment of all of the Employers, including an employer who is not a
Participating Employer.

1.89 Social Security Retirement Age means age 65 for a Participant born before
January 1, 1938; age 66 for a Participant born after December 31, 1937, and
before January 1, 1955; and age 67 for a Participant born after December 31,
1954.

1.90 Social Security Taxable Wage Base means the taxable wage base in effect
under Section 230 of the Social Security Act at the beginning of the Plan Year
in which occurs the Participant’s termination of employment from the Company or
an Affiliate.

1.91 Spousal Consent means written consent given by a Participant’s spouse to an
election made by the Participant of a specified optional form of Pension
Allowance or a designation of a specified Beneficiary as provided in Article 5.
Spousal Consent shall be duly witnessed by a notary public and shall acknowledge
the effect on the spouse of the Participant’s election. The requirement for
Spousal

 

49



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Consent may be waived by the Plan Administrator in the event that the
Participant establishes to the Plan Administrator’s satisfaction that he or she
has no spouse that such spouse cannot be located, or under such other
circumstances as may be permitted under applicable Treasury Department
regulations. Spousal Consent shall be applicable only to the particular spouse
who provides such consent. Spousal Consent shall be applicable only to the
specific optional form of Pension Allowance elected or the specific Beneficiary
designated pursuant thereto, provided, however, that only the spouse of an O&R
Participant may expressly waive his or her the right to consent to future
changes.

1.92 Stability Period means the calendar month in which occurs the Annuity
Starting Date for the distribution.

a. Effective January 1, 2009, Stability Period, for purposes of calculating the
Level Income Option means the calendar year in which occurs the Annuity Starting
Date for the Pension Allowance.

b. Effective January 1, 2009, Stability Period, for purposes of calculating a
lump sum distribution under Section 5.02(c)(3), means the calendar month in
which occurs the Annuity Starting Date for the distribution.

c. Effective January 1, 2009, Stability Period, for purposes of calculating the
amount of an annuity based on a Cash Balance Account, means the calendar quarter
in which occurs the Annuity Starting Date for the benefit.

d. Effective January 1, 2009, Stability Period, for purposes of calculating the
value of a Small Pension Allowance under Section 5.01(c)(3), means the calendar
year in which occurs the Annuity Starting Date for the benefit.

1.93 Surviving Domestic Partner means the Participant’s Domestic Partner named
and in a relationship with the Participant on the earlier of the death of the
Participant or the date the Participant began his or her Pension Allowance. A
CECONY or CEI Participant who has 75 Points may name a Domestic Partner for
coverage as a Surviving Domestic Partner under the Retiree Health Program.

 

50



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.94 Surviving Spouse means, for a CECONY Participant or a CEI Participant, the
lawful spouse married to the Participant on the Participant’s Annuity Starting
Date. Surviving Spouse means, for an O&R Participant, the lawful spouse who has
been married to the Participant throughout the one-year period ending on the
Annuity Starting Date and surviving at the O&R Participant’s date of death.

1.95 Total Salary means the aggregate amount of Annual Compensation, of a CECONY
Participant, for his or her years of Accredited Service, calculated to the
nearest whole dollar, not to exceed the last 30 years of Accredited Service.
Total Salary equals the sum of a CECONY Participant’s Annual Compensation (1) in
the year of retirement and/or termination from employment, plus (2) in each of
the 14 Plan Years before retirement and/or termination from employment, plus
(3) Annual Compensation for each earlier year of Accredited Service, not to
exceed 16 years, at the Annual Compensation rate for the 14th calendar year
prior to the calendar year of his or her retirement and/or termination from
employment (“Pivot Year Compensation”).

The CECONY Participant’s Pension Allowance for up to 30 years is then
determined, as set forth in more detail in Appendix F, by applying 2.2% to the
CECONY Participant’s Total Salary (the “Base Pension Allowance”). For each month
of Accredited Service in excess of 360 months of Accredited Service, the Base
Pension Allowance shall be increased by an amount that is equal to .0125% per
month of the Base Pension Allowance.

 

51



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

1.96 Trustee means the trustee or trustees by whom the funds of the Plan are
held, as provided in Article 8.

1.97 Transferred O&R Management Participant means an Employee described in
Appendix C of the Retirement Plan.

1.98 Vesting Service means service recognized for purposes of determining a
Participant’s non-forfeitable right to a Pension Allowance under the Plan.
Vesting Service is computed based on the Plan Year.

1.99 Year of Accredited Service means 12 months of consecutive or
non-consecutive Accredited Service. A Participant earns or is credited with a
month of Accredited Service for each month he or she is on an active payroll,
receives Annual Compensation in that month, and is an Eligible Employee and a
Participant in the Retirement Plan.

 

52



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article II

Participation

 

2.01 Participation Requirements

a. Each person who, on December 31, 2000, was a Participant in a Prior
Retirement Plan shall continue to be a Participant in the Plan; provided
however, he or she did not terminate employment, retire or have a break
–in-service. If a Participant received a Cash-Out or a Cash Balance Single –Sum
Payment, at the time of receipt, he or she is no longer a Participant.

b. An Eligible Employee who is hired on or after December 31, 2000, and who is
on the active management payroll of CECONY or O&R, becomes a CEI Participant as
of the date he or she completes an Hour of Service.

c. An O&R Management Employee hired before January 1, 2001, and an O&R Hourly
Employee hired before January 1, 2010 shall become a Participant on the first
day of the month following the earlier of:

 

  1. the first anniversary date of his or her employment if he or she completes
1,000 Hours of Service within the 12-month period measured from the date on
which he or she first completes an Hour of Service; or

 

  2. the end of the first Plan Year occurring immediately subsequent to the Plan
Year in which he or she first completes an Hour of Service during which he or
she completes 1,000 Hours of Service.

d. Effective for Plan years beginning before January 1, 2010, a CECONY Weekly
Employee who is a member of Local 1-2 or Local 3 becomes a CECONY Weekly
Participant as of the date he or she first completes an Hour of Service; this
continues for a CECONY Weekly Employee who is a member of Local 1-2.

e. An O&R Hourly Employee who is hired on or after January 1, 2010, becomes a
CEI Participant as of the date he or she completes an Hour of Service.

 

53



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

f. A CECONY Weekly Employee who is a member of Local 3 and who is hired on or
after January 1, 2010, becomes a CEI Participant as of the date he or she
completes an Hour of Service.

g. A CECONY Weekly Employee who a member of Local 1-2 and who is hired on or
after July 1, 2012, becomes a CEI Participant as of the date he or she completes
an Hour of Service.

h. Each CECONY Weekly Employee who: (i) is a member of Local 3; (ii) was hired
on or after January 1, 2010, and before June 30, 2013; and (iii) is actively
employed as of June 30, 2013 (“PC Participant”) will be given an opportunity to
make a “Pension Choice (“PC”),” as set forth in Section 2.04. The Pension Choice
temporary program will end on December 31, 2015, and no further Pension Choices
submitted by a PC Participant will be accepted after December 31, 2015.

 

2.02 Events Affecting Participation

A Participant’s participation in the Retirement Plan shall end when he or she is
no longer employed by an Employer, a Participating Employer, the Company or an
Affiliate and not entitled to a vested Pension Allowance. Participation also
ends when he or she receives a Cash-Out or Cash Balance Single Sum Payment.
Participation shall continue while on an approved leave of absence or during a
period while he or she is not an Eligible Employee but is in the employ of the
Company. Upon termination of employment or retirement, an Employee’s benefit
shall be determined in accordance with the provisions of the Plan in effect on
the date he or she ceases to be an Eligible Employee.

 

2.03 Participation Upon Reemployment

If the participation of a CECONY Participant or a CEI Participant ends and he or
she again becomes an Eligible Employee without incurring a Break in Service, for
purposes of determining eligibility to participate only, he or she shall again
become a Participant as of his or her date of restoration to service as an
Eligible Employee. If an O&R Participant’s participation ends, and he or she
again

 

54



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

becomes an Eligible Employee, her or she shall not forfeit any benefits in which
he or she was previously vested and he or she again becomes a Participant as of
his or her date of restoration to service as an Eligible Employee once he or she
has again met the participation requirements set forth in Section 2.01.

 

2.04 Pension Choice For PC Participant

a. The Pension Choice temporary program provides a one-time opportunity for each
PC Participant to make an irrevocable election to transfer out of the Cash
Balance Pension Formula in the Retirement Plan and into the “Defined
Contribution Pension Formula (“DCPF”),” as described in the Consolidated Edison
Thrift Savings Plan (“Thrift Savings Plan”).

b. The election period for a PC Participant will begin no later than January 1,
2014, and will end on December 31, 2015 (“PC Election Period”). Beginning on and
after January 1, 2016, the Pension Choice will end for a PC Participant and no
new elections will be accepted.

c. If a PC Participant elects to transfer out of the Cash Balance Pension
Formula and into the Defined Contribution Pension Formula during the first two
months of a calendar quarter, he or she will cease active participation in the
Retirement Plan as of the last day of that calendar quarter. However, if he or
she submitted an election form after the second month of the calendar quarter,
he or she will cease participation in the Retirement Plan as of the last day of
the next following calendar quarter. His or her last day of active participation
in the Retirement Plan will be the last day of the calendar quarter immediately
preceding the first day of the calendar quarter in which he or she becomes
covered under the Defined Contribution Pension Formula (“Transfer Date”). In no
event, will a PC Participant be credited with service under both the Cash
Balance Pension Formula and the Defined Contribution Pension Formula.

 

55



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

d. If a PC Participant is married and makes an election to transfer out of the
Cash Balance Pension Formula, his or her spouse must consent in writing to the
transfer on the election form submitted by the PC Participant.

e. A PC Participant who takes no action during the PC Election Period will
remain in the Cash Balance Pension Formula.

f. As of the Transfer Date, a PC Participant who elects to transfer out of the
Cash Balance Pension Formula will have no additional future compensation credits
credited to his or her Cash Balance Pension benefit.

g. As of his or her Transfer Date, the PC Participant will continue to receive
only interest credits to his or her Cash Balance Pension benefit until the date
that he or she begins distribution from the Retirement Plan.

h. Each CECONY Weekly Employee who is a member of Local 3 and is hired on or
after June 30, 2013 will be given a “Pension Choice,” election as soon as
administratively practicable after being hired and will have up to 60 days to
make a one-time irrevocable election to be covered under the Cash Balance
Pension Formula in the Retirement Plan. If he or she elects to be covered under
the Cash Balance Pension Formula in the Retirement Plan, he or she will be
subject to the same terms and conditions as a CECONY Weekly Participant who is a
member of Local 3 covered under the Cash Balance Pension Formula. Such
individual will not be given another Pension Choice.

i. Beginning as of July 1, 2013, participation in the Retirement Plan for a
newly hired (or rehired) CECONY Weekly Employee who is a member of Local 3 is
limited to such person who makes an affirmative Pension Choice election to
participate in the Cash Balance Pension Formula.

 

56



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

j. If a Local 3 member affirmatively elects to participate in the Cash Balance
Pension Formula, he or she will receive service credit under the Cash Balance
Pension Formula beginning on his or her hire date.

k. Each CECONY Weekly Employee, who is a member of Local 3, was not actively
employed on June 30, 2013, and is rehired on or after June 30, 2013, will be
treated as follows:

 

  1. If, prior to his or her rehire date, he or she took a Cash Out or Single
Sum Lump Sum Payment, he or she will be given a Pension Choice as set forth in
Section above. If he or she elects to participate in the Cash Balance Pension
Formula, he or she will be given past service credit for vesting but not for
determining the applicable compensation accrual rate.

 

  2. If, prior to his or her rehire date, he or she was covered under the Final
Average Pay or Total Salary Pension Formula, and he or she did not take a Cash
Out or Single Sum Lump Sum Payment, upon his or her rehire date, he or she will
commence participation under the formula under which he or she previously was
covered.

 

57



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article III

Service

 

3.01 Vesting Service

a. Special Vesting Rules

 

  1. Vesting Service credited to an Employee under a Prior Retirement Plan as of
December 31, 2000, shall be credited as Vesting Service under this Retirement
Plan. Vesting Service shall not include any service that would have been
disregarded under the break in service provisions of the Employee’s Prior Plan.

 

  2. Effective on the specific date set forth below, each of the following
Participants shall be 100% vested in and have a nonforfeitable right to his or
her Pension Allowance.

 

  i. Pursuant to the “change in control” provision in the O&R Retirement Plan,
only each O&R Participant who was on the payroll of O&R on August 20, 1998, (the
date the shareholders of O&R approved the acquisition of O&R by the Company)
shall be 100% vested as of August 20, 1998;

 

  ii. Each “CECONY Participant at Divested Operations,” as defined in Appendix
H, shall be 100% vested as described in Appendix H;

 

  iii. Each “Affected IP Employee,” as defined in Appendix J, shall be 100%
vested on the date of the closing of the sale of Indian Point; and

 

  iv. Each Lakewood Participant, Ocean Peaking/Rock Springs Participant, or
WMECO Participant who is actively employed on May 8, 2008, shall be 100% vested
on that date.

 

58



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

b. General Vesting Rules

1. Effective on and after January 1, 2001, except as otherwise provided in the
Retirement Plan, Vesting Service begins on the date the Employee first completes
an Hour of Service and ends on the Employee’s termination of employment from the
Company or an Affiliate. Unless explicitly set forth otherwise, each CECONY
Participant, O&R Participant and CEI Participant will be 100% fully vested after
five (5) years of vesting service. Beginning on January 1, 2008, a CEI
Participant or any other Participant covered by the cash balance formula who has
at least one Hour of Service credited on or after January 1, 2008, will be 100%
fully vested after three years of Vesting Service.

 

  2. A Participant, other than an O&R Participant, will be credited with a Year
of Vesting Service in each Plan Year in which he or she is credited with 1000
Hours of Service or six months of service. An O&R Participant shall be credited
with a year of Vesting Service in each Plan Year in which he or she is credited
with 1000 Hours of Service. In determining an Employee’s years of Vesting
Service, if it should result in a grant of Vesting Service more favorable to the
Employee, the equivalencies for determining Hours of Service shall be used,
provided that such equivalencies are consistently applied.

 

  3. An O&R Management Employee hired on or after August 20, 1998 and an O&R
Hourly Employee who completes 1000 Hours of Service during the 12 months
commencing with the month in which he or she first completes an Hour of Service
and also during the Plan Year following the Plan Year in which he or she
completed his or her first Hour of Service, shall be credited with two years of
Vesting Service as of the end of the Plan Year following the Plan Year in which
he or she completed his or her first Hour of Service.

 

59



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

c. Break in Service Rules

1. Solely for purposes of determining if a Break in Service for participation
and vesting purposes has occurred, an Employee who is absent from work because
of Parental Leave or a leave under the FMLA shall receive credit for the number
of Hours of Service that the Employee would normally have received but for such
absence, or where such Hours cannot be determined, eight (8) Hours of Service
for each day of absence, subject to a maximum of 501 Hours of Service for any
one such absence. The Hours of Service will be credited to the Plan Year in
which the absence began if the Employee would otherwise incur a Break in Service
in such Plan Year, or if not, in the immediately following Plan Year. In order
to receive Hours of Service credit for such absence, the Employee shall be
required to provide such information or certification as to the nature of the
absence as may be required by the Plan Administrator.

d. Uniformed Service Credit

1. Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u). If an Employee is absent
because of service in the uniformed services of the United States and if he or
she has returned to the service of the Company or an Affiliate or applied to
return while his or her reemployment rights were protected by law, then, in that
event, that absence shall not count as a Break in Service, but instead shall be
counted as Vesting Service to the extent required by law.

e. Leave of Absence

2. A period of absence due to a paid sick leave granted by the Company or an
Affiliate, other than O&R, and one period up to a maximum of six months during a
Participant’s aggregate period of employment with the Company or an Affiliate,
during which a Participant is on an approved leave of absence granted for any
other reason will be considered Vesting Service.

 

60



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  2. The first six months of a Parental Leave or an FMLA Leave for maternity or
paternity reasons will constitute Vesting Service if the Participant returns to
active employment for a period equal to the lesser of (i) the Parental Leave or
FMLA Leave or (ii) six months.

 

  3. O&R shall credit an Approved Leave of Absence as Vesting Service, provided
that upon conclusion of such “Approved Leave of Absence,” the O&R Participant
returns to employment with O&R or an Affiliate or is eligible to retire on a
Normal Retirement Date or an Early Retirement Date.

 

3.02 Accredited Service

a. Accredited Service and Credited Service credited to a Participant under a
Prior Retirement Plan as of December 31, 2000, shall be treated as Accredited
Service under this Plan; provided, however, she or he did not receive a Cash-Out
or a Cash-Balance Single Sum Payment. Accredited Service shall not include any
service that would have been disregarded under the provisions of the applicable
Prior Retirement Plan. Accredited Service is the “unit” used to determine a
Participant’s accrued benefit, Pension Allowance or Accumulated Benefit.

b. Except as provided below, only active service with and on the active payroll
of an Employer as an Eligible Employee and Participant, shall be Accredited
Service under the Retirement Plan. Subject to the provisions below, a period
between a Break in Service and a reemployment date, whether or not counted as
Vesting Service, shall not be counted as Accredited Service. A Participant who
has five years of Vesting Service or who becomes 100% vested, on account of
operation of another vesting provision in the Retirement Plan, will receive
Accredited Service for all of his or her years and months of active service
(e.g., service while actively employed and on the active payroll) after becoming
fully vested regardless of a

 

61



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

subsequent Break in Service. If a Participant has a Severance or termination of
employment, elects to receive a Cash Out or a Cash Balance Single Sum Payment,
and is subsequently rehired, in accordance with the Department of Labor rules
against the double crediting of Hours of Service, he or she will not be credited
with prior Accredited Service.

c. Accredited Service shall include, to the extent required by law, any period
of absence from service with the Company or an Affiliate due to a period of
service in the uniformed services of the United States which is counted in a
Participant’s Vesting Service as provided in Section 3.01(b). The Participant
shall be deemed to have earned Annual Compensation during the period of absence
at the rate he or she would have received had he or she remained employed as an
Eligible Employee for that period or if such rate is not reasonably certain, on
the basis of the Participant’s rate of compensation during the 12-month period
immediately preceding such period of absence (or if shorter, the period of
employment immediately preceding such period).

d. Accredited Service for a CECONY Participant shall include a period of absence
due to a paid sick leave granted by CECONY. Effective July 1, 1996, Accredited
Service for a CECONY Participant and a CEI Participant shall include one period,
of up to a maximum of six months, during which a CECONY Participant or a CEI
Participant is on an approved leave of absence granted for any reason other than
sick leave. The first six months of such a Parental Leave or an FMLA leave
granted for maternity or paternity reasons shall constitute Accredited Service,
if the Participant returns to active employment for a period equal to the lesser
of (i) the Parental Leave or FMLA Leave or (ii) six months.

e. Unless otherwise explicitly set forth in the Retirement Plan, Accredited
Service shall not be credited for any period in which a Participant is not
actively employed as an Eligible Employee. Any person who enters into a written
contract that provides that he or she is an independent contractor and not an
Employee, and waives participation in the Plan, shall not receive any Accredited
Service for the period such written contract is in effect.

 

62



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

f. An O&R Participant who has less than the normal number of Hours of Service
for full-time employment in the first Plan Year of participation and in the Plan
Year in which employment terminates, the fraction of each such Plan Year that
will be recognized for Accredited Service shall not be less than the fraction,
the numerator of what is the number of Hours of Service as a Participant and the
denominator of which is the normal number of Hours of Service in a Plan Year for
normal employment.

g. Union Officer Service for O&R Hourly Participant. To the extent not already
counted as Vesting Service and Accredited Service above—

 

  1. The local union President of the union at O&R who on or after January 1,
1983 is absent from work at O&R without pay for proper union business, who would
otherwise have been scheduled to work, with proper notification to O&R, shall be
entitled to both Vesting Service and Accredited Service at the rate of eight
(8) hours per day or 40 hours per week, not to exceed 100 days per calendar year
for such periods of absence.

 

  2. The local union Vice Presidents, Recording Secretaries, Financial
Secretaries, Treasurers and the Unit Chairman, Unit Vice Chairman and Unit
Recorder at O&R who on or after January 1, 1983 are absent from work, without
pay for proper union business, who would otherwise have been scheduled to work,
with proper notification to O&R, shall be entitled to both Vesting Service and
Accredited Service at the rate of eight (8) hours per day or 40 hours per week,
not to exceed 40 days per calendar year for such periods of absence.

 

  3.

Any other bargaining unit member at O&R who on or after January 1, 1983 is
absent from work without pay and who is participating in a

 

63



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  recognized O&R-union activity, with proper notification to O&R, shall be
entitled to both Vesting Service and Accredited Service at the rate of eight
(8) hours per day or 40 hours per week, not to exceed five (5) days per calendar
year for such periods of absence.

 

3.03 Re-employment of Participant-Suspension of Benefits and Break in Service
Rules

a. Suspension of Benefits Effective January 1, 2001, any Participant who is
receiving or received a Pension Allowance, including a Cash Out or a Cash
Balance Single Sum, and restored to active service on the active payroll with
the Company or an Affiliate as an Employee, whether or not as an Eligible
Employee, or is providing services to the Company shall have the following
apply:

 

  1. The Participant’s Pension Allowance shall be suspended for each month in
which the Participant completes at least 40 Hours of Service.

 

  2. Any Vesting Service to which the Participant was entitled when he or she
retired or terminated service shall be restored to him or her.

 

  3. If the Participant is employed by an Employer as an Eligible Employee, upon
later retirement or termination, he or she shall be entitled to an additional
Pension Allowance based on his or her initial benefit formula applicable to the
Participant prior to re-employment and his or her Annual Compensation and
Accredited Service credited to the person under the provisions in the Plan
beginning after his or her re-employment date. The additional Pension Allowance,
if any, shall be equal to the greater of:

 

  i.

an amount determined in accordance with the benefit formula (taking into account
any changes to that particular formula that may have occurred with the passage
of time) applicable to the re-employed Participant as if the Participant’s date
of re-employment were his or her first day of employment as an Eligible
Employee. His or her Accredited Service prior to the

 

64



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  date of re-employment shall not be taken into account in determining his or
her number of Years of Accredited Service but shall be taken into account in
determining the applicable percentage of the Participant’s Final Average Salary
or the Participant’s Annual Compensation; or

 

  ii. an amount equal to the excess, if any, of (I) a Pension Allowance
determined in accordance with the applicable benefit formula (taking into
account any changes to that particular formula that may have occurred with the
passage of time) on the basis of his or her Accredited Service and Final Average
Salary or Annual Compensation, each aggregated to include the periods before and
after the date of restoration to service, over (II) the “Offset Amount,” as
defined herein. The Offset Amount is the Pension Allowance payments received
prior to his or her re-employment and, if applicable, during the period of
reemployment, converted into an annuity based on the IRS Mortality Table and the
Adjusted IRS Interest Rate applicable to the Participant.

 

  4. The additional Pension Allowance shall be payable under any of the optional
forms described in Article V, as elected by the Participant in accordance with
Article V, regardless of the optional form in which the Pension Allowance that
commenced prior to his or her reemployment is/was payable.

 

  5. A Participant whose Pension Allowance is suspended in accordance with this
Section 3.03 shall be provided with notice that his or her Pension Allowance is
being suspended in accordance with the provisions of the Department of Labor
Regulations Section 2530.203-3.

 

65



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

b. Re-employment Without Break in Service If either a Participant with a
deferred vested Pension Allowance, a former non-vested Participant, or an
Employee who was never a Participant, is re-employed without having a Break in
Service, his or her participation date, Vesting Service and Accredited Service
shall be determined as provided in Sections 2.01, 3.01 and 3.02, respectively.
If a former Participant received a Cash Out or a Cash Balance Single Sum, the
Accredited Service to which he or she was entitled at the time of his or her
termination of service shall be restored to him or her only in accordance with
the provisions of Section 3.03(c). Upon subsequent retirement, the Pension
Allowance of a Participant whose Accredited Service has been restored pursuant
to this subparagraph shall never be less than that which was accrued under the
Plan through the date of prior termination.

c. Re-employment After Break in Service If a CECONY Participant with a deferred
vested Pension Allowance or a former CECONY Participant who received a Cash Out,
is restored to active service as an Eligible CECONY Employee, after having had a
Break in Service, the following shall apply:

 

  1. The Vesting Service to which he or she was previously entitled shall be
restored to him or her.

 

  2. Any Accredited Service to which the CECONY Participant was entitled at the
time of his or her termination of service shall be restored to him or her;
provided, however, that in the case of a CECONY Participant who received a Cash
Out, the CECONY Participant repays the amount of the Cash Out or a Cash Balance
single sum payment, if any, received upon his or her initial termination of
service, together with interest on that amount at the rate prescribed by Code
Section 411(a)(7)(C), to the date of repayment.

 

  3.

Upon later termination or retirement of a CECONY Participant whose previous
Accredited Service has been restored under this Section 3.03(c),

 

66



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  his or her Pension Allowance will be calculated as if he or she had no break
in service and based on the applicable benefit formula (taking into account any
changes to that particular formula that may have occurred with the passage of
time) for the re-employed CECONY Participant and his or her total Annual
Compensation and Accredited Service while an Eligible CECONY Employee.

 

  4. Effective on and after January 1, 2013, a CECONY Participant who terminates
employment on, before, or after January 1, 2013, receives a Cash Out, and is
restored to active service, or a CECONY Participant who terminated employment
before January 1, 2013, received a Cash Out, and is restored to active service
after January 1, 2013, in both cases, will not be entitled to repay his or her
Cash Out, regardless of when he or she received his or her Cash Out, and will
not have his or her prior Credited or Accredited Service attributed to the Cash
Out restored. Additionally, if he or she becomes an Eligible Employee and a
Participant, he or she will be covered under the cash balance formula.

d. Re-employment of Non-vested Participant After Break in Service If a former
non-vested Participant is restored to service as an Eligible Employee or an
Employee, after having had a Break in Service, the following shall apply:

 

  (1) If he or she is re-employed as an Eligible Employee, he or she shall again
become a Participant as of his or her date of restoration to service as an
Eligible Employee.

 

  2. Upon his or her restoration to participation, the Vesting Service to which
he or she was previously entitled shall be restored to him or her, if his or her
period of Break in Service does not exceed five years, determined at the time of
the Break in Service, excluding any Vesting Service disregarded by reason of any
earlier Break in Service.

 

67



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  3. Any Accredited Service to which the Participant was entitled at the time of
his or her termination of service which is included in the Vesting Service, so
restored, shall be restored to him or her.

 

  4. Upon later termination or retirement of a Participant whose previous
Accredited Service has been restored, his or her Pension Allowance, if any,
shall be based on the applicable benefit formula in effect at such later
termination or retirement, and not on the prior formula in effect at the
Participant’s just date of employment, and his or her total Annual Compensation
and Accredited Service while in the service of an Employer as an Eligible
Employee.

e. Re-employment of Former Employee After Break in Service If an Employee who
was never a Participant is restored to service with the Company or an Affiliate,
after having had a Break in Service, the Vesting Service to which he or she was
previously entitled shall be restored to him or her, if his or her period of
Break in Service does not exceed five years, excluding any Vesting Service
disregarded by reason of any earlier Break in Service.

 

3.04 Suspension of Benefit Exception for Certain Persons Who Are in Pay Status
under the Retirement Plan and Who Provide Temporary Emergency Services

a. In General: This Section 3.04 provides a very limited exception to the
general suspension of benefit rule; that is, the general rule that a Participant
who is providing services for the Company, an Employer, or an Affiliate will
have his or her Pension Allowance suspended for each month in which he or she
works 40 or more hours.

b. Effective July 1, 2012: Notwithstanding the general suspension of benefits
rule set forth in Section 3.03, a Participant shall not have his or her Pension
Allowance suspended for any month during which he or she is providing Temporary
Emergency Services (as defined in (c) below) to the Company, an Employer, or an
Affiliate regardless of the number of hours of service he or she renders in that
month.

 

68



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

c. Temporary Emergency Services means services performed by an Employee or an
individual, on a limited and infrequent basis that result from the Company’s,
Employer’s or Affiliate’s need to have additional workers because of one or more
of the following Temporary Emergency situations:

 

  i. An impending or actual work stoppage, lock-out, strike, or similar action
by a labor organization representing employees of the Company, Employer or
Affiliate; or

 

  ii. A storm emergency, heat event, or similar weather-related condition that
significantly impacts the Company’s, the Employer’s or the Affiliate’s ability
to provide utility service to its customers, or

 

  iii. An unforeseen or unanticipated absence of a key experienced instructor at
the Learning Center of up to, but not to exceed six months.

d. The exception in this Section 3.04 shall cease to apply as of the end of the
month in which the Temporary Emergency Services are no longer needed.

 

69



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article IV

Eligibility for and Amount of Benefits

 

4.01 Normal Retirement

The right of a Participant to a normal retirement Pension Allowance will be 100%
fully vested and non-forfeitable as of his or her Normal Retirement Age. A
Participant who has attained Normal Retirement Age may retire from service and
receive a normal retirement Pension Allowance beginning on his or her Normal
Retirement Date. An O&R Participant whose Normal Retirement Age is coincident
with the first day of a calendar month may retire from service and receive a
Normal Retirement Pension Allowance on the first day of the calendar month in
which his or her Normal Retirement Age occurs. A Participant who postpones
retirement beyond his or her Normal Retirement Age shall be provided with notice
that his or her Pension Allowance is being suspended in accordance with the
provisions of Department of Labor Regulation Section 2530.203-3.

 

4.02 Normal Retirement Pension Allowance

a. Normal Retirement Pension Allowance for a CECONY Participant or an O&R
Participant The annual normal retirement Pension Allowance payable on the Normal
Retirement Date of each CECONY Participant and O&R Participant shall be
determined in accordance with his or her applicable benefit formula, as set
forth in Appendix F.

b. Normal Retirement Pension Allowance for a CEI Participant

 

  1. A CEI Participant’s Pension Allowance at Normal Retirement Date shall be
equal to his or her Cash Balance Accrued Benefit or Accumulated Benefit
commencing at Normal Retirement Date. The CEI Participant’s Cash Balance Account
or Accumulated Benefit as of any determination date is calculated in accordance
with this Subsection (b).

 

70



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  2. Compensation Credits

 

  i. Allocation Date shall mean the last day of each calendar quarter in each
Plan Year. As of the Allocation Date, a CEI Participant shall receive an
allocation to his or her Cash Balance Account in an amount determined in
accordance with the following schedule:

 

Sum of Age and Years of Accredited Service (each rounded to
nearest whole number) as of Allocation Date

   Percentage of Annual
Compensation Earned
or Credited in
Calendar Quarter     Excess Annual
Allocation –
Percentage of Annual
Compensation Earned
or Credited in
Calendar Quarter in
Excess of Social
Security Taxable
Wage Base  

Less than 35

     4 %      4 % 

At least 35 but less than 50

     5 %      4 % 

At least 50 but less than 65

     6 %      4 % 

65 and over

     7 %      4 % 

 

  ii.

The entire amount, if any, of a CEI Participant’s Annual Variable Pay Award
shall be included in the CEI Participant’s Annual Compensation in the calendar
quarter in which the Award is paid. However, if a CEI Participant’s Annual
Compensation as of the calendar quarter with some or all of the Annual Variable
Pay Award exceeds the Code Section 401(a)(17) limit, his or her Annual Variable
Pay Award will not be included in that calendar quarter. In no event will his or
her Annual Compensation for the calendar quarter exceed the Code
Section 401(a)(17). Any portion of a CEI Participant’s Variable Pay Award not
included as Annual Compensation pursuant to

 

71



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  the preceding sentence will, in the case of a Participant whose Annual
Compensation is not projected to exceed the limitations of Section 401(a)(17) of
the Code in effect for such calendar year, be added to the Annual Compensation
paid to the Participant for pay periods ending in each such succeeding calendar
quarter (but not in excess of 25% of the Section 401(a)(17) limit for such
calendar year) until all such Variable Pay Award has been included as Annual
Compensation for such calendar year, provided that in no event shall the
limitations of Section 401(a)(17) of the Code be exceeded. Annual Compensation
is determined based on the CEI Participant’s rate of pay in the last pay period
in each Calendar quarter.

 

  iii.

A CEI Participant whose termination of employment occurs in the first or second
month of a calendar quarter shall receive an allocation for such calendar
quarter. He or she will receive an allocation equal to a pro rata quarterly
allocation based on age, years of Accredited Service, and the Annual
Compensation he or she received in such calendar quarter at his or her
termination of employment. The CEI Participant will receive his or her
applicable percentage — 4%, 5%, 6% or 7% — times one twelfth of her or his
annual salary rate in effect as of the date of termination of employment times
the number of months of Accredited Service in the quarter plus the applicable
4%, 5%, 6% or 7% times any Variable Pay Award, Sunday premium pay and night
shift and midnight shift differential premium pay awarded during the quarter.
Additionally, if the CEI Participant has exceeded the Social Security Taxable
Wage

 

72



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  Base, he or she will receive an additional 4% allocation on the Annual
Compensation in the calendar quarter that has exceeded the Social Security
Taxable Wage Base.

 

  iv. For any period of an authorized, unpaid leave of absence for which the CEI
Participant receives Accredited Service (up to but not to exceed six months),
the CEI Participant shall receive compensation credits to his or her Cash
Balance Account. The compensation credits shall be determined on the assumption
that the CEI Participant continued to receive during the leave period the Annual
Compensation (excluding any Annual Variable Pay Award, Sunday premium pay and
night shift and midnight shift differential premium pay during the calendar
quarter) in effect for such CEI Participant immediately prior to such leave of
absence.

 

  v. If the CEI Participant has exceeded the Social Security Taxable Wage Base,
she or he will receive an additional 4% allocation on the Annual Compensation in
the calendar quarter that has exceeded the Social Security Taxable Wage Base

 

  vi. For any period of an authorized, unpaid leave of absence for which the CEI
Participant receives Accredited Service (up to but not to exceed six months),
the CEI Participant shall receive compensation credits to his or her Cash
Balance Account. The compensation credits shall be determined on the assumption
that the CEI Participant continued to receive during the leave period the Annual
Compensation (excluding any Annual Variable Pay Award) in effect for such CEI
Participant immediately prior to such leave of absence.

 

73



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  3. Interest Credits to Cash Balance Account

 

  i. As of the last day of each calendar quarter of each Plan Year, the Cash
Balance Account shall be increased by an amount equal to one-fourth of the IRS
Interest Rate multiplied by the CEI Participant’s Cash Balance Account as of the
first day of such calendar quarter. Notwithstanding the foregoing, the interest
rate taken into account as of the last day of any calendar quarter coinciding
with or preceding the CEI Participant’s Annuity Starting Date shall not be less
than 0.75% or greater than 2.25%. In the event the Annuity Starting Date of a
CEI Participant is prior to the last day of a calendar quarter, he or she will
receive a pro rata interest credit based on the number of months in that quarter
prior to the Annuity Starting Date.

 

  ii. Limitation on Credits. Notwithstanding the foregoing, in no event shall
any interest credits be made to the account of any CEI Participant for any
period on and after his or her Annuity Starting Date.

 

  4. Death Benefit

 

  i. If a CEI Participant is entitled to a vested Pension Allowance and dies
before his or her ASD, a death benefit equal to the Cash Balance Account will be
payable to the CEI Participant’s Beneficiary.

 

  ii.

If the Beneficiary is the CEI Participant’s Surviving Spouse, his or her
Surviving Spouse’s death benefit will be payable as a single life annuity
commencing in the month following the month of the death of the CEI Participant.
The single life annuity will equal 100% of the vested Cash Balance Account as

 

74



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  of the date of death of the CEI Participant. The single life annuity payable
to the Surviving Spouse shall be the Actuarial Equivalent of the Cash Balance
Account of the CEI Participant at the date of death, using the IRS Interest Rate
and the IRS Mortality Table.

 

  iii. If the Surviving Spouse elects, she or he may receive a single sum
payment equal to the Cash Balance Account, in lieu of the single life annuity.
In all cases, the Surviving Spouse may elect payment as soon as practicable
after the CEI Participant’s death. Whichever form the Surviving Spouse chooses,
his or her benefit will not be less than what the Surviving Spouse would have
received as the Surviving Spouse entitled to the 50% “qualified joint and
survivor annuity,” or the 50% “qualified pre-retirement survivor annuity,” as
those terms are defined in the Internal Revenue Code.

 

  iv. If the CEI Participant’s Beneficiary is not the Surviving Spouse, she or
he is entitled to the CEI Participant’s total Cash Balance Account. The
Beneficiary may elect is a Cash Balance Single Sum Payment or any annuity for
the life of the Beneficiary that is the Actuarial Equivalent of the Cash Balance
Single Sum Payment, using the IRS Interest Rate and the IRS Mortality Table.
Whichever form the Beneficiary elects, her or his form and timing of payment
must comply with the distribution rules codified in Code Section 401(a)(9) and
the final regulations set forth in Treasury Regulations 1.401(a)(9) as in effect
at the time of the distribution. The Beneficiary’s benefit will be paid as soon
as practicable following the CEI Participant’s date of death.

 

  v. If the vested CEI Participant is not married at his or her death and there
is no surviving Beneficiary or a Beneficiary has not been designated, the death
benefit shall be payable to the CEI Participant’s estate or legal
representative.

 

75



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

4.03 Late Retirement

a. If a Participant postpones his or her retirement beyond his or her Normal
Retirement Date (“Late Retirement”), upon his or her termination of employment
(“Late Retirement Date”), the Participant shall be entitled to a Late Retirement
Pension Allowance beginning on the first day of the calendar month after the
Plan Administrator receives his or her written application to retire. A
Participant who has served a minimum of two years in a high-level executive or
policymaking position immediately preceding retirement and who is entitled to a
non-forfeitable, immediate, Company-provided annual retirement Pension Allowance
from any source or combination of sources which is at least equal to a single
life annuity of $44,000 per year may be retired at the election of the Company
at any time on or after his or her attainment of age 65.

b. A Participant who remains in service after his or her Normal Retirement Date
shall be entitled to a monthly retirement Pension Allowance for each month
during the postponement period which is a Non-Suspendible Month. Upon
termination of employment, the Participant shall be entitled to an immediate
Late Retirement Pension Allowance beginning on the Participant’s Late Retirement
Date. Subject to the provisions of Section 5.01, his or her Late Retirement
Pension Allowance shall be equal to the amount determined in accordance with the
applicable benefit formula as of his or her Late Retirement Date, reduced by an
amount that is the Actuarial Equivalent of any Pension Allowance he or she
previously received in any Non-Suspendible Month.

c. If, in accordance with Code Section 401(a)(9) minimum required distribution
rules, a Participant must commence receipt of his or her Pension

 

76



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Allowance while in active service, after his or her Normal Retirement Date, such
commencement date is not the Participant’s Annuity Starting Date for purposes of
Article 5. The Participant shall receive a Pension Allowance in an amount
determined as if he or she had retired on such date. As of each succeeding
December 31 prior to the Participant’s actual Late Retirement Date, and as of
his or her actual Late Retirement Date, the Participant’s Pension Allowance
shall be recomputed to reflect additional accruals. The Participant’s recomputed
Pension Allowance shall then be reduced by the Actuarial Equivalent of the total
payments of his or her Pension Allowance made with respect to monthly payments
made in that calendar year, other than payments for Non-Suspendible Months of
continued employment, which were paid prior to each such re-computation to
arrive at the Participant’s Late Retirement Pension Allowance. No such reduction
shall reduce the Participant’s Late Retirement Pension Allowance below the
amount of Late Retirement Pension Allowance payable to the Participant prior to
the re-computation of such Pension.

 

4.04 Early Retirement

a. CEI Participants

 

  1. A CEI Participant who is entitled to a vested Pension Allowance may elect
to commence receipt of his or her vested Pension Allowance prior to his or her
Normal Retirement Date (“Early Retirement”). The Pension Allowance payable at
his or her Early Retirement Date will equal his or her Cash Balance Accrued
Benefit, reduced for early distribution, from his or her Normal Retirement Date
to his or her Annuity Starting Date, using the IRS Interest Rate. However, if
the Pension Allowance is paid as an annuity, it shall be no less than the
Actuarial Equivalent of the CEI Participant’s Cash Balance Account, using the
IRS Interest Rate and IRS Mortality Table. Further, if the Pension Allowance is
paid as a Cash Balance Single Sum Payment, it shall be no less than the CEI
Participant’s Cash Balance Account as of the date of payment.

 

77



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  2. If the CEI Participant is married at the time his or her Pension Allowance
begins, his or her Early Retirement Cash Balance Accumulated Benefit is payable
in the normal form of a joint and 50% survivor annuity. If the CEI Participant
is not married, or if married, his or her spouse consents, the CEI Participant
may elect to receive his or her Early Retirement Cash Balance Accumulated
Benefit in a Cash Balance Single Sum Payment.

b. CECONY Participants.

A Rule of 75 Participant may retire and elect to commence receiving his or her
Pension Allowance prior to his or her Normal Retirement Date (“Early
Retirement”). The amount of the Early Retirement Pension Allowance shall be
determined below.

1. Attainment of Age 55 and 30 Years of Accredited Service This section applies
to a CECONY Participant who has attained age 55 and has completed at least 30
years of Accredited Service as of the Annuity Starting Date. His or her Early
Retirement Pension Allowance shall equal the Normal Retirement Pension Allowance
determined under the applicable benefit formula set forth in Appendix F.
However, the portion of the Normal Retirement Pension Allowance, if any, for a
CECONY Management Participant affected by the Social Security Taxable Wage Base,
will be reduced by the appropriate discount factor in Appendix A, Sub appendix A
-1, Actuarial Factors Applicable to CECONY Participants, based on the
Participant’s age as of his or her Annuity Starting Date. This section applies
to a CECONY Participant, including, a CECONY Local 3 Employee -1 who is hired
before December 31, 2009, and has completed at least 30 years of Accredited
Service as of the Annuity Starting Date.

 

  2. Special Rule for a CECONY Management Participant Tier 1 ( a CECONY
Management Participant who had not attained age 50 on or before January 1,
2013):

 

  i. For purposes of calculating an Early Retirement Pension Allowance, a CECONY
Management Participant Tier 1 will have his or her Pension Allowance that has
been accrued as of December 31, 2012 (“Pre 2013 Pension Accrual”) calculated
differently than the portion of his or her Pension Allowance that is accrued on
and after January 1, 2013 (“Post 2012 Pension Accrual”), according to these
rules.

 

78



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  ii. A CECONY Management Participant Tier 1 who has attained age 55 and has
completed at least 30 years of Accredited Service as of his or her Annuity
Starting Date may elect to begin the distribution of his or her Pension
Allowance as an Early Retirement Pension Allowance. His or her Pre 2013 Pension
Accrual will be determined under the applicable benefit formula set forth in
Appendix F (unless he or she is affected by the Social Security Taxable Wage
Base), without reduction. However, the portion of his or her Pension Allowance
affected by the Social Security Taxable Wage Base, if any, will be reduced by
the appropriate discount factor in Appendix A, Sub-Appendix A-1, Actuarial
Factors Applicable to CECONY Participants, based on the Participant’s age as of
his or her Annuity Starting Date.

 

  iii. If a CECONY Management Participant Tier 1, who has attained age 55 and
has completed at least 30 years of Accredited Service, elects to begin the
distribution of his or her Pension Allowance as an Early Retirement Pension
Allowance, his or her Post 2012 Pension Accrual will be reduced five percent
(5%) for each year distribution begins between the ages of 55 and 60.

 

79



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  iv. A CECONY Management Participant Tier 1 who has attained at least age 55
and has at least 75 points may elect to begin distribution of his Pension
Allowance as an Early Retirement Pension Allowance. For each year distribution
begins between the ages of 55 and age 60 , his or her Pre 2013 Pension Accrual
will be reduced by one and one half percent (1.5%). His or her Post 2012 Pension
Accrual will be reduced by five percent (5%) for every year distribution begins
between the ages of 55 and 60.

 

  v. For purposes of calculating the Pre 2013 Pension Accrual and the Post 2012
Pension Accrual under the alternative Total Salary formula in Section F.A.2
(b) of Appendix F, the Pre 2013 Pension Accrual is the ratio of Accredited
Service up to and including December 31, 2012 (limited to 30 years) to total
Accredited Service as of the date of termination of employment (limited to 30
years) multiplied by the total accrued benefit under said formula. The Post 2012
Pension Accrual, if any, is the excess of the total accrued benefit under said
formula as of the date of termination over the Pre 2013 Pension Accrual.

 

  vi.

Each CECONY Management Participant Tier 1 who has attained age 60 and has
completed at least 15 years of Accredited Service as of the Annuity Starting
Date may elect to begin his or her Pension Allowance. His or her Early
Retirement Pension Allowance shall be calculated under the applicable benefit
formula set forth in Appendix F, unless he or she is affected by the Social
Security Taxable Wage Base, without reduction. However, the portion of his or
her Pension Allowance affected by the Social Security Taxable Wage Base, if any,
will be

 

80



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  reduced by the appropriate discount factor in Appendix A, Sub-Appendix A -1,
Actuarial Factors Applicable to CECONY Participants, based on the Participant’s
age as of his or her Annuity Starting Date.

3. Attainment of Age 60 This section applies to a CECONY Participant who has
attained age 60 and has completed at least 15 years of Accredited Service as of
the Annuity Starting Date. His or her Early Retirement Pension Allowance shall
be calculated using the same methodology as if he or she had attained age 55,
and completed 30 years of Accredited Service.

4. 75 Points Only

This Section applies to a CECONY Participant who has 75 Points but does not meet
the age or service criteria set for in (1) or (2) above as of the Annuity
Starting Date. His or her Early Retirement Pension Allowance shall equal the
Normal Retirement Pension Allowance determined under the applicable benefit
formula set forth in Appendix F multiplied by the appropriate discount factor in
Appendix A, Sub appendix A.1, based on the Participant’s age as of the Annuity
Starting Date. However, the portion of the Normal Retirement Pension Allowance,
if any, for a CECONY Management Participant affected by the Social Security
Taxable Wage Base shall be reduced by the appropriate discount factor in
Appendix A, Sub appendix A-1, based on the CECONY Participant’s age as of the
Annuity Starting Date.

c. O&R Participants

 

  1.

Upon written application filed with the Plan Administrator prior to the
commencement date, an O&R Participant who has not reached his or her Normal
Retirement Date but who at the time of termination of employment has reached his
or her “Early Retirement Date” as defined below, shall be eligible to commence
the receipt of his or her Pension Allowance as of the later of: (1) the first
day of the calendar month which

 

81



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  immediately follows his or her Early Retirement Date, or (2), the first day of
the calendar month which is at least 30 days after the O&R Participant has
received the information referred to in Section 5.03. Early Retirement Date is
the first day of the month following the month in which an O&R Participant
attains age 55 and has completed at least ten years of Vesting Service (or, if
applicable, ten years of Credited Service if such O&R Participant terminated on
or before July 1, 1999).

 

  2.

Subject to Section 4.04(c)(3), Section 4.09 and Article 5, the Early Retirement
Pension Allowance shall be a benefit commencing immediately, computed in
accordance with Appendix F, Section F.3A without regard to when the Pension
Allowance actually commences. The Early Retirement Pension Allowance, computed
in accordance with Appendix F, Section F.3A shall be a Normal Retirement Pension
Allowance, with the amount computed in accordance with Appendix F, Section F.3A.
The Pension Allowance will be based on the O&R Participant’s Annual Compensation
and Accredited Service at the time of his or her Early Retirement Date. An
additional benefit will be included in his or her Early Retirement Pension
Allowance. This additional benefit is equal to two (2) years of Accredited
Service computed on the basis of his or her Annual Compensation at the rate
being paid to him or her immediately prior to his or her Early Retirement Date.
His or her Early Retirement Pension Allowance is then reduced by 1/3 of 1% for
each complete calendar month by which the commencement date of his or her Early
Retirement Pension Allowance precedes the date which is five years prior to his
or her Normal Retirement Date. The foregoing reduction for a commencement date
preceding the date which is five years prior to his or her Normal Retirement
Date shall not be made if, at the O&R Participant’s Early Retirement Date, the
Participant is a Rule of 85 Participant. The Early

 

82



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  Retirement Pension Allowance computed in accordance with Section 5.01(c)(2)
shall be the Actuarial Equivalent of the Early Retirement Pension Allowance
computed in accordance with the immediately preceding sentence.

 

  3. At the time of Early Retirement, an O&R Participant may elect in writing,
filed with and acknowledged by the Plan Administrator, to defer receipt of an
Early Retirement Pension Allowance. An election to defer will be deemed to have
been made by an O&R Participant if a written deferral election is not received
and written consent to receipt of an Early Retirement Pension Allowance is not
filed with and acknowledged by the Plan Administrator within the 90-day period
prior to the date as of which payments could otherwise begin under this Section.
An O&R Participant whose Early Retirement Pension Allowance is deferred shall
have his Early Retirement Pension Allowance commence as of his Normal Retirement
Date. Subject to Section 4.09 and Article 5, the deferred Early Retirement
Pension Allowance shall be computed in accordance with Appendix F, Section F.3A,
on the basis of the Participant’s Annual Compensation and Accredited Service to
his or her Early Retirement Date and the additional benefit for two (2) years of
Accredited Service computed on the basis of his or her Annual Compensation at
the rate being paid to him or her immediately prior to his or her Early
Retirement Date. Notwithstanding Section 4.05(c), an O&R Participant who defers
commencement of an Early Retirement Pension Allowance may elect to receive a
vested Pension Allowance under Section 4.05(c) commencing at any time prior to
his Normal Retirement Date in lieu of any Early Retirement Pension Allowance
under this Section 4.04(c).

 

  4.

Supplemental Payment between Ages 60 to 62. A supplemental payment of six
hundred dollars ($600) a month shall be paid to a retired

 

83



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  O&R Participant whose Early Retirement Pension Allowance commencement date
occurs on or after the date on which the O&R Participant attains age sixty
(60) but prior to the Participant’s attaining age sixty-two (62). Effective for
an O&R Participant hired before January 1, 2001, and retired after January 1,
2005, the supplement payment will be increased from six hundred dollars ($600) a
month to eight hundred dollars ($800) a month. Effective for an O&R Participant
who retires on or after January 1, 2011, the supplement payment will be
increased from eight hundred dollars ($800) a month to nine hundred dollar
($900) a month. The monthly supplemental payments will cease with the payment
made on the earlier of the first day of the month in which occurs the retired
Participant’s death or attainment of age sixty-two (62). The monthly
supplemental payments will be paid only to a retired O&R Participant who is
eligible as set forth herein and shall not be subject to optional forms of
payment or Spouse’s or vested O&R Participant Spouse’s Allowances. The monthly
supplemental payments are not part of the retired O&R Participant’s monthly
Pension Allowance and are not subject to the pension benefit adjustments, but
are subject to cessation in the event of re-employment which results in
cessation of the retired O&R Participant’s monthly Pension Allowance.

 

  5. Special Rule for an O&R Management Participant Tier 1 ( an O&R Management
Participant who had not attained age 50 on or before January 1, 2013):

 

  i.

For purposes of calculating an Early Retirement Pension Allowance, an O&R
Management Participant Tier 1 may have his or her Pension Allowance that has
been accrued as of December 31, 2012 (“Pre 2013 Pension Accrual”) calculated
differently than the portion of his or her Pension Allowance that

 

84



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  is accrued on and after January 1, 2013 (“Post 2012 Pension Accrual”),
according to these rules. The additional benefit equal to two (2) years of
Accredited Service computed on the basis of his or her Annual Compensation at
the rate being paid to him or her immediately prior to his or her Early
Retirement Date shall be considered part of the Pre 2013 Pension Accrual.

 

  ii. If an O&R Management Participant Tier 1 who has attained age 55 and is a
Rule of 85 Participant elects to begin immediate distribution of his or her
Pension Allowance as an Early Retirement Pension Allowance, his or her Pre 2013
Pension Accrual will be determined under the applicable benefit formula set
forth in Appendix F, without reduction.

 

  iii. If an O&R Management Participant Tier 1 who has attained age 55 and is a
Rule of 85 Participant, elects to begin immediate distribution of his or her
Pension Allowance as an Early Retirement Pension Allowance, his or her Post 2012
Pension Accrual will be reduced five percent (5%) for each year distribution
begins between the ages of 55 and 60.

 

  iv. If an O&R Management Participant Tier 1 who has attained at least age 55
and has at least 10 years of Vesting Service but is not a Rule of 85 Participant
elects to begin immediate distribution of his Pension Allowance as an Early
Retirement Pension Allowance, the following reductions will be made. For each
year distribution begins between the ages of 55 and age 60 , his or her Pre 2013
Pension Accrual will be reduced by four percent (4%). His or her Post 2012
Pension Accrual will be reduced by five percent (5%) for every year distribution
begins between the ages of 55 and 60.

 

85



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  v. If an O&R Management Participant Tier 1 who has attained age 60 and has
completed at least 10 years of Vesting Service elects to begin immediate
distribution of his or her Pension Allowance as an Early Retirement Pension
Allowance, his entire Early Retirement Pension Allowance shall be calculated
under the applicable benefit formula set forth in Appendix F, without reduction.

 

4.05 Vested Terminations Before Attaining Early Retirement

a. Vested Terminations – Vesting Service Unless explicitly set forth otherwise,
each Participant shall be 100% vested in, and have a nonforfeitable right to,
his or her Pension Allowance upon completion of five Years of Vesting Service.
Effective January 1, 2008, each CEI Participant who has an Hour of Service on
and after January 1, 2008 shall become 100% fully vested upon completion of
three years of vesting service. If the Participant’s employment with the Company
or an Affiliate is subsequently terminated for reasons other than retirement,
death, or, if otherwise explicitly applicable to such a Participant, Disability,
he or she shall be eligible for a deferred vested Pension Allowance payable on
the Participant’s Normal Retirement Date.

b. Vested Terminations for CECONY Participants A CECONY Participant who is not a
Rule of 75 Participant, but who is entitled to a deferred vested Pension
Allowance, may elect to commence receipt of his or her vested Pension Allowance
prior to his or her Normal Retirement Date. The vested Pension Allowance,
payable as a Cash Out, will equal the Actuarial Equivalent of his or her normal
retirement Pension Allowance, in the form of a single life annuity.

 

86



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

c. Vested Terminations for O&R Participants An O&R Participant who has not
satisfied the requirements for an Early Retirement Pension Allowance but has
earned a vested Pension Allowance may elect to receive a vested Pension
Allowance on or after attainment of age 55 and completion of 10 years of Vesting
Service, as set forth below.

 

  1. An O&R Participant who ceases to be employed by the Company or an Affiliate
for reasons other than death, retirement or Approved Leave of Absence, and
before he or she has completed at least five years of Vesting Service, will be
entitled only to receive his or her Accumulated Contributions.

 

  2. Subject to Section 4.09 and Article 5, the vested Pension Allowance shall
be a deferred Pension Allowance commencing on the vested Participant’s Normal
Retirement Date and shall be computed in accordance with Appendix F, Section
F.3A(a), as in effect on his or her date of termination, with the amount
determined under Appendix F, Section F.3A, as applicable, computed on the basis
of the Participant’s Annual Compensation and Accredited Service immediately
prior to his or her date of termination and the additional benefit for two
(2) years of Accredited Service computed on the basis of his or her Annual
Compensation at the rate being paid to him or her immediately prior to his or
her date of termination.

 

  3.

Except as provided in Section 4.05(c)(4), this section applies to a vested O&R
Participant who, on the date of termination, has completed at least 10 years of
Vesting Service but has not reached his or her 55th birthday. He or she shall be
eligible to receive, commencing as of the first day of any calendar month
following his or her 55th birthday, but not later than his or her Normal
Retirement Date, as specified in an election in writing filed with and
acknowledged by the Plan Administrator no more than 90 days prior to his or her
Annuity Starting Date, a vested Pension Allowance. Such Pension Allowance will
be equal to the vested Pension Allowance computed in accordance with
Section 4.05(c)(2) above reduced by  1⁄2 of

 

87



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  1% for each complete calendar month by which the date of commencement of the
vested Participant’s Pension Allowance precedes such Participant’s Normal
Retirement Date.

 

  4. A vested O&R Participant who elects to receive his or her Accumulated
Contributions will have his or her vested Pension Allowance reduced in
accordance with Section 4.05(c)(5).

 

  5. The vested Pension Allowance of an O&R Participant who has received his or
her Accumulated Contributions will be reduced (but not below zero) by that
portion of his or her accrued Pension Allowance which is attributable to such
Participant’s Accumulated Contributions. With respect to a Pension Allowance
payable for life and computed in accordance with Appendix F, Section F.3A(a),
the portion of such Participant’s Pension Allowance attributable to his or her
Accumulated Contributions shall be equal to his Accumulated Contributions which
were withdrawn, plus hypothetical interest at the rate determined in accordance
with the definition of Accumulated Contributions, in Section 1.02, at the date
of withdrawal to the Participant’s Normal Retirement Date, multiplied by a
conversion factor. The conversion factor for a Pension Allowance commencing at
Normal Retirement Date shall be determined pursuant to the provisions of Code
Section 411(c)(2) and any related regulations as then in effect. With respect to
a Pension Allowance payable and computed in accordance with Appendix F, Section
F.3A(a), of Appendix F and Section 5.01(c)(2), the portion attributable to the
Participant’s Accumulated Contributions shall be the Actuarial Equivalent of the
amount determined above.

d. Vested Terminations for CEI Participants A CEI Participant who is entitled to
a deferred vested Pension Allowance may elect to commence receipt of his or her
vested Pension Allowance prior to his or her Normal Retirement Date.

 

88



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

If the Pension Allowance is paid as a single life annuity, it shall be no less
than the Actuarial Equivalent of the CEI Participant’s Cash Balance Accumulated
Benefit, using the IRS Interest Rate and the IRS Mortality Table. If the Pension
Allowance is paid as a Cash Balance Single Sum Payment, it shall be no less than
the CEI Participant’s Cash Balance Accumulated Benefit as of the date of
payment. If the CEI Participant is married at the time his or her Pension
Allowance begins, his or her vested Cash Balance Accrued Benefit is payable in
the normal form of a joint and 50% survivor annuity. If the CEI Participant is
not married, or if married, his or her spouse consents, the CEI Participant may
elect to receive his or her vested Cash Balance Accumulated Benefit in a Cash
Balance Single Sum Payment.

 

4.06 Disability Pension Allowance – CECONY Participants

a. Social Security Disability If a CECONY Participant terminates active
employment because of a Disability and has at least five Years of Vesting
Service, he or she may elect to be treated as if he or she remained in active
employment until the earliest of: (i) the end of his or her Disability;
(ii) date of commencement of any gainful employment or any self-employment or
any activity of like nature in which the Participant receives wages or earned
income; (iii) date of death, or (iv) Normal Retirement Date. The Pension
Allowance of such CECONY Participant shall be determined as if his or her Annual
Basic Straight Time Compensation at the point of his or her actual termination
of active employment was his or her Annual Compensation for all future years.
For that period of “deemed employment,” Annual Compensation shall not include an
Annual Variable Pay Award.

There is no Disability Pension Allowance for a CEI Participant.

b. Social Security Disability or Total and Permanent Disabilities Without
Eligibility for Social Security Disability Benefits A CECONY Participant who
incurs a Disability while actively employed and a CECONY Participant who
terminates employment due to a total and permanent disability, as determined by
the Employer in accordance with its established procedures, may elect to
commence

 

89



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

benefits under the Plan at a date earlier than his or her Normal Retirement
Date. If, at the date of termination of employment or disability, whichever is
earlier, the CECONY Participant has attained age 50 and completed at least 20
Years of Accredited Service, the Pension Allowance shall be determined in
accordance with the applicable Normal Retirement Pension Allowance as set forth
in Appendix F, Section F.1 or F.2. If he or she is a CECONY Management
Participant, the portion of the Pension Allowance affected by the Social
Security Taxable Wage Base will be reduced by the discount factor in Table D,
Sub appendix A.1 of Appendix A, based on the Participant’s age as of the Annuity
Starting Date. If the CECONY Participant has attained at least age 50 and
completed at least 20 years of Credited Service, the portion of the Pension
Allowance attributable to Section F1 or F.2A(a)(i),(ii) and (iv) of Appendix F
is not reduced for early commencement. If such CECONY Participant is a Rule of
75 CECONY Participant as of the Annuity Starting Date but has not attained age
50 and completed at least 20 years of Accredited Service as of termination of
employment or Disability, whichever is earlier, the accrued Pension Allowance
commencing at Normal Retirement Date shall be reduced by 1.5% for each year
(prorated for months) that his or her Annuity Starting Date precedes attainment
of age 60. If such CECONY Participant is not a Rule of 75 Participant as of the
Annuity Starting Date, the benefit, if any, vested and payable to such CECONY
Participant shall be a vested Pension Allowance determined in accordance with
Section 4.05(b).

There is no Disability Pension Allowance for a CEI Participant.

 

4.07 Disability – O&R Participant and O&R Disability Pension Allowance

a. Upon written application to the Plan Administrator, an O&R Participant who is
disabled while in active service, has not reached his or her Normal Retirement
Date, and has completed at least 10 years of Accredited Service will be retired
on an O&R Disability Pension Allowance. The O&R Disability Pension Allowance is
in lieu of

 

90



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

retirement under any other provision of the Plan and will be effective as of the
first day of a calendar month not less than 30 nor more than 90 days next
following the receipt by the Plan Administrator of such written application,
provided the Plan Administrator finds the Participant is disabled, as set forth
herein (“O&R Disability Retirement Date”). The Plan Administrator must find to
his or her satisfaction that a physician designated by the O&R Participant and a
physician designated by O&R have each certified an opinion that such O&R
Participant is totally incapacitated, mentally or physically, from the further
performance of his or her regular duties or duties comparable thereto. The
certified opinions must find that such incapacity occurred while the O&R
Participant was in active service with the Company or an Affiliate, resulted in
termination of employment with the Company or an Affiliate, and is likely to be
permanent. Alternatively, the Plan Administrative must find that such O&R
Participant is eligible for and in receipt of a disability benefit under the
Social Security Act, as amended from time to time, with respect to a disability
within the meaning of this subparagraph, which occurred while in active service
with the Company or an Affiliate and resulted in termination of employment with
the Company or an Affiliate. If the opinions of the designated physicians differ
as to whether the O&R Participant is totally incapacitated, the certified
opinion of a third physician, rendered after examination of the O&R Participant
and, to the extent deemed appropriate by the third physician, consultation with
the other two physicians, will determine whether the O&R Participant is totally
incapacitated. The third physician will be selected by the O&R Participant from
a list of three names of independent physicians provided by O&R. The fees and
expenses of the third physician will be paid by O&R.

b. The O&R Disability Pension Allowance will be payable as of the O&R
Participant’s O&R Disability Retirement Date and thereafter subject to
continuance of his or her disability as provided in Section 4.07(c). The O&R
Disability Pension Allowance will be equal to a Pension Allowance computed in
accordance with

 

91



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Appendix F, Section F.3A(a) and Section 5.01(c), with the amount determined
under Appendix F, Section F.3A.(a)(i) computed on the basis of the O&R
Participant’s Annual Compensation and Accredited Service immediately prior to
his or her date of termination. The additional benefit for two (2) years of
Accredited Service will be computed on the basis of the O&R Participant’s Annual
Compensation at the last regular rate being paid to him or her immediately prior
to his or her date of termination.

c. Once each year, the Plan Administrator may require an O&R Participant
receiving an O&R Disability Pension Allowance who has not reached his or her
Normal Retirement Date to undergo a medical examination by a physician or
physicians designated by the Plan Administrator, such examination to be made at
the place of residence of such O&R Participant or other place mutually agreed
upon. Should any such O&R Participant refuse to submit to such medical
examination, the part of his or her O&R Disability Pension Allowance provided by
Employer contributions shall be discontinued until his or her withdrawal of such
refusal, and should his or her refusal continue for a year, all rights in and to
the O&R Disability Pension Allowance shall cease and the election of an optional
benefit, if one has been elected, shall be of no further effect. If the Plan
Administrator finds from such medical examination or otherwise that the
disability of an O&R Participant receiving an O&R Disability Pension Allowance
who has not reached his Normal Retirement Date has been removed and that he or
she has regained his or her earning capacity, in whole or in part, or that he or
she is no longer in receipt of a disability benefit under the Social Security
Act, the part of his or her Disability Pension Allowance provided by Employer
contributions shall be discontinued or reduced proportionately. He or she shall
be entitled to have his or her original Disability Pension Allowance restored in
whole or in part prior to his or her Normal Retirement Date upon the
Participant’s again, or initially, receiving a disability benefit under the
Social Security Act with respect to the total incapacity which originally
entitled the O&R Participant

 

92



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

to the Disability Pension Allowance. Alternatively, he or she be entitled to
have his or her original Disability Pension restored if on the basis of the
certified opinions of a physician designated by the O&R Participant and a
physician designated by O&R, (with any difference in opinion as to whether the
O&R Participant is totally incapacitated to be resolved by the opinion of the
third physician selected as set forth in Section 4.07(a)), the Plan
Administrator finds that the O&R Participant again meets the requirements for
Disability Pension Allowance. In the event that such Participant’s Disability
Pension Allowance is discontinued as herein provided and he or she is not
restored to service as an Employee, he or she shall be entitled to receive a
vested Retirement Allowance computed in accordance with Section 4.05(c)(2) or
(3) or, if such O&R Participant was at least age 55 at the time of his or her
Disability Retirement, an Early Retirement Pension Allowance computed in
accordance with Section 4.04(c)(2) or (3), whichever applies.

There is no Disability Pension Allowance for a CEI Participant.

 

4.08 Spouse’s Pension

a. Unless otherwise set forth, if a married Participant:

 

  1. dies vested and in active service; or

 

  2. dies after retiring on any Pension Allowance, or dies after terminating
service with entitlement to a vested Pension Allowance but in both cases before
his or her Annuity Starting Date; or

 

  3. terminates employment fully vested dies and before his or her Annuity
Starting Date, then a spouse’s Pension Allowance shall be payable to his or her
Surviving Spouse for life.

b. CECONY Participants

 

  (1)

This Section 4.08(b)(1) applies to a Participant who, as of his or her date of
death, was a Rule of 75 CECONY Participant and is survived by a spouse. The
Surviving Spouse shall be entitled to receive a Pension Allowance in the form of
a pre-retirement survivor annuity payable

 

93



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  following the death of the Rule of 75 CECONY Participant. In the case of a
Surviving Spouse of a Rule of 75 CECONY Participant, other than a CECONY Weekly
Participant –1, the pre-retirement survivor annuity shall be equal to 50% of the
Pension Allowance which the deceased Rule of 75 CECONY Participant would have
begun receiving if he or she had terminated employment on the date of death and
had applied for a Pension Allowance commencing on the first day of the month
immediately following his or her death. In the case of a Surviving Spouse of a
CECONY Weekly Participant –1, the pre-retirement survivor annuity shall be equal
to 50% of the reduced 50% qualified joint and survivor annuity which the
deceased Rule of 75 CECONY Participant would have begun receiving if he or she
had terminated employment on the date of death, and had applied for such a
Pension Allowance commencing on the first day of the month immediately following
his or her death. Payment of the annuity shall commence on the first day of the
month following the Rule of 75 CECONY Participant’s death unless the Surviving
Spouse elects a later commencement date. Notwithstanding the foregoing, no
Accredited Service shall be granted for any period following a Rule of 75 CECONY
Participant’s termination of employment.

 

  2.

This Section 4.08(b)(2) applies to a CECONY Participant who, as of date of
death, was not a Rule of 75 Participant, was eligible for a Pension Allowance,
and is survived by a spouse. The Surviving Spouse is entitled to receive a
pre-retirement survivor benefit of an immediate lump sum payment equal to 50% of
the Cash Out, determined in accordance with Section 5.02(c), that the deceased
CECONY Participant would have received if he or she had terminated employment
and elected a Cash Out on his or her date of death (“Lump Sum PRSB”). If the
Lump Sum PRSB amount exceeds $5,000, or beginning for distributions after
March 28,

 

94



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  2005, $1,000, it shall not be paid unless the Surviving Spouse consents to
such payment in writing on a form provided by the Plan Administrator. If consent
is required but not provided, the Surviving Spouse will receive an annuity.
Unless the Surviving Spouse elects the Cash Out, such annuity will begin on the
first day of the month following the CECONY Participant’s death. The amount
payable shall be the greater of (1) or (2) where (1) is determined by dividing
the Lump Sum PRSB payable to the Surviving Spouse by an annuity conversion
factor determined on the basis of the IRS Mortality Table, the Adjusted IRS
Interest Rate and the Surviving Spouse’s age as of the month of determination
and (2) is determined by converting 50% of the Participant’s normal retirement
Pension Allowance into an annuity on the basis of the IRS Mortality Table, the
Adjusted IRS Interest Rate and the Surviving Spouse’s age as of the month of
determination. If the Participant of the Surviving Spouse was a CECONY Local 3-1
Employee, the “Adjusted Interest Rate,” used in the previous sentence, will be
deleted and, in its place, the IRS Interest Rate will be used. If the Surviving
Spouse elects to defer the commencement of such annuity, the amount thereof
shall be increased so that the deferred annuity commencing on the date elected
by the Surviving Spouse is the Actuarial Equivalent of the immediate annuity
otherwise payable, on the basis of the IRS Mortality Table and the IRS Interest
Rate. Notwithstanding the foregoing, no Accredited Service shall be granted for
any period following a Participant’s termination of employment.

 

  3. An election by the Surviving Spouse to commence receiving payments prior to
what would have been the Participant’s Normal Retirement Date may be made during
the 90-day period ending on the date the payments to the Surviving Spouse
commence.

 

95



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

c. O&R Participants

 

  (1) Spousal Benefit for O&R Participant In the case of the death of a married
O&R Participant in active service prior to the O&R Participant’s Normal
Retirement Date and after completing five years of Vesting Service, or,
regardless of the number of years of Vesting Service, after the Participant’s
Normal Retirement Date or after becoming fully vested, there shall be payable to
the Participant’s Surviving Spouse, a Spouse’s Allowance (“O&R Surviving
Spouse’s Allowance”).

 

  2. The O&R Surviving Spouse’s Allowance is equal to one-half of the benefit
which would have been payable to the deceased O&R Participant on retirement
under the provisions of Appendix F, Section F.3A (including the additional
benefit for two years) as of the first day of the month coincident with or next
following the O&R Participant’s date of death; provided that such amount shall
be reduced by one percent for each full year in excess of two years by which the
deceased O&R Participant’s age exceeds the age of the Surviving Spouse and shall
be adjusted to the Actuarial Equivalent thereof in the event the commencement of
the O&R Surviving Spouse’s Allowance is deferred.

 

  3.

Unless the election provided in Section 4.08 (c)(6) is in effect, upon the death
of a married vested O&R Participant prior to his or her Annuity Starting Date,
there shall be payable to the vested O&R Participant’s Surviving Spouse a death
benefit. This death benefit (“O&R Spouse’s Death Benefit”), is calculated
differently from the way in which the O&R Surviving Spouse’s Allowance is
calculated. The O&R Spouse’s Death Benefit will be payable beginning as of the
first day of the calendar month coincident with or next following the later of
the Participant’s death or the 65th anniversary of the Participant’s birth;
provided, however, that in the event of the death of a O&R Participant with at
least 10 Years of Vesting

 

96



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  Service, his or her Surviving Spouse may elect to begin receiving his or her
O&R Spouse’s Death Benefit as of the first day of the calendar month coincident
with or next following the later of the O&R Participant’s death or the O&R
Participant’s 55th birthday. The O&R Spouse’s Death Benefit shall be paid
monthly until the last monthly payment prior to his or her death. The death
benefit is computed in accordance with Section 4.08 (c)(4).

 

  4. The O&R Spouse’s Death Benefit will be equal to the contingent annuitant’s
portion of the joint and 50% survivor annuity, as in Section 5.02 (c)(2)
computed as a vested Pension Allowance, as provided in Section 4.05(c), with
such amount being further reduced for each year from termination of employment
to the date of death during which the O&R Participant is covered by the spouse’s
allowance protection determined on the same basis as in Section 4.08 (c)(6). The
amount of reduction for each year’s coverage is set forth in Appendix A, Table
E.

 

  5. Upon commencement of payment, the vested Pension Allowance payable to a
vested O&R Participant under Section 4.05 (c)(2) or (3) shall also be reduced
for each year the vested O&R Participant is covered by the vested O&R Spouse’s
Death Benefit protection during the period from termination of employment (or,
if later, from the time that the vested O&R Participant has been given notice of
his or her right to waive the vested O&R Spouse’s Death Benefit), to the date
the vested Pension Allowance payments commence to the Participant. The amount of
reduction for each year’s coverage is set forth in Appendix A.

 

  6.

An O&R Participant may elect at any time on or after termination of employment
to waive coverage of the O&R Spouse’s Death Benefit and avoid the reductions
imposed for coverage for the O&R Spouse’s Death Benefit protection. The election
to waive coverage must be made by

 

97



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  delivery of a properly completed written notice of such election to the Plan
Administrator. Such election must be in the form prescribed by or acceptable to
the Plan Administrator, and will be effective only upon filing with and
acknowledgment of receipt by the Plan Administrator. Unless it is established to
the satisfaction of the Plan Administrator that such consent cannot be obtained
because there is no spouse, the spouse cannot be located, or there exist other
reasons as may be prescribed in regulations of the Secretary of the Treasury,
such election, in order to be valid, must have the signed written consent of the
Participant’s spouse to the waiver of the O&R Spouse’s Death Benefit coverage,
and such consent must specifically acknowledge the effect of the waiver election
as well as the designation of someone other than his or her spouse as
Beneficiary. The spouse’s signature to such consent and acknowledgment must be
witnessed by the Plan Administrator or a Plan Administrator’s delegate, or must
be notarized by a notary public. Any consent by a spouse (or establishment that
the spouse’s consent cannot be obtained) shall be effective only with respect to
such spouse. Any such waiver election may be revoked by written notice of the
O&R Participant delivered to the Plan Administrator prior to the O&R
Participant’s death. In such case, the coverage for the O&R Spouse’s Death
Benefit protection will again be effective upon filing of the written revocation
notice with and acknowledgment of receipt by the Plan Administrator. Thereafter,
additional elections to waive coverage may be made as described above, and
similar revocations of such elections may be made. In all cases, the elections
to waive coverage and the revocations of such elections shall be prospective
only, effective upon filing with and acknowledgement of receipt by the Plan
Administrator. The Plan Administrator shall give each O&R Participant a written
notice explaining

 

98



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  (i) the O&R Spouse’s Death Benefit provisions, (ii) the financial effect
thereof and the Participant’s right to elect to waive such coverage, (iii) the
necessity of the spouse’s consent and acknowledgment in order to validate the
O&R Participant’s election, and (iv) the right of the O&R Participant to make,
and the effect of, a revocation of the waiver of the O&R Spouse’s Death Benefit.
The required notice, if not provided to the O&R Participant within the one-year
period prior to the vested O&R Participant’s date of termination of employment,
shall be provided to the vested O&R Participant during the one (1) year period
following such date of termination.

 

  7. In the event of the death of an O&R Participant while coverage for the O&R
Spouse’s Death Benefit is not in effect, no Death Benefit will be payable with
respect to such Participant. In the event of the death of a vested O&R
Participant prior to the Annuity Starting Date with respect to the vested
Pension Allowance and while coverage for the O&R Spouse’s Death Benefit is not
in effect or is waived, no Pension Allowance will be payable with respect to
such vested Participant. If applicable, however, the provisions of Article XIII
will apply.

 

  8.

In the event a married retired O&R Participant who has elected to defer
commencement of the Early Retirement Pension Allowance dies before the Annuity
Starting Date, there will be payable to the Participant’s Surviving Spouse an
O&R Surviving Spouse’s Allowance. Such O&R Surviving Spouse’s Allowance shall be
equal to the contingent annuitant’s portion of Section 5.02 (c)(2) computed as
though the Early Retirement Pension Allowance had commenced in such optional
form as of the first day of the month coincident with or next following the
Participant’s death. In the event a married retired O&R Participant who has
elected to defer commencement of the Early Retirement Pension Allowance dies
before the

 

99



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  Annuity Starting Date with respect to such Allowance and the Spouse’s
Allowance is not in effect or payable, no Spouse’s Allowance shall be payable
with respect to such Participant, but, if applicable, the provisions of Article
XIII shall apply.

d. CEI Participants A married CEI Participant cannot designate someone other
than his or her Spouse to receive the Spouse’s death benefit in the event the
married CEI Participant dies before his or her Annuity Date. In the case of the
death of a married, vested CEI Participant prior to his or her Annuity Starting
Date, there shall be payable to the CEI Participant’s Surviving Spouse a death
benefit equal to the CEI Participant’s Cash Balance Accumulated Benefit. The
Surviving Spouse’s death benefit will never be less than the 50% “qualified pre
–retirement survivor annuity,” as those terms are defined in the Internal
Revenue Code.

e. Amount or Percent of Death Benefit Must Comply with IRC 401(a)(9)
Notwithstanding any other provision in the Retirement Plan, in no case will a
survivor benefit payable to a beneficiary who is not the Surviving Spouse of
Spouse of the Participant be an amount or a percent which would violate Code
Section 401(a)(9) or the Treasury Regulations promulgated under Code
Section 401(a)(9).

The requirements of this Section and Article V, Distribution Limitation and Time
and Manner Distributions if Participant Dies Before ASD, will apply to any
distribution of a Participant’s interest and will take precedence over any
inconsistent provisions of this Plan.

 

4.09 Maximum Benefit Limitation

a. Maximum Annual Pension Allowance Subject to Code Section 415 Notwithstanding
any provision of the Plan to the contrary, the Maximum Permissible Benefit
payable to a Participant under the Plan shall be subject to the limitations set
forth in Code Section 415 and any regulations or rulings issued there under
(“Code Section 415 Limitations”).

 

100



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

b. Maximum Benefit Limitation – Code Section 415 Limitations for Plan Years
beginning after July 1, 2007, (except as otherwise provided) –

 

  1. Each Participant’s Annual Benefit will not exceed the Maximum Permissible
Benefit. If the Pension Allowance a Participant would accrue in a Plan Year
would produce an Annual Benefit in excess of the Maximum Permissible Benefit,
the Pension Allowance will be limited, or the rate of accrual reduced, in
accordance with the Code Section 415 Limitations, to a Pension Allowance that
does not exceed the Maximum Permissible Benefit.

 

  2. If the Participant is, or has ever been, a Participant in another qualified
defined benefit plan, without regard to whether the plan has been terminated,
maintained by the Employer or a predecessor employer, the sum of the
Participant’s Annual Benefits from all plans may not exceed the Maximum
Permissible Benefit.

 

  3. The application of the Code Section 415 Limitations will not cause the
Maximum Permissible Benefit for any Participant to be less than a Participant’s
Accrued Benefit under the defined benefit plans of the Employer or a predecessor
employer as of the end of the last Plan Year beginning before July 1, 2007,
under provisions of the plans that were both adopted and in effect before
April 5, 2007. The preceding sentence applies only if the provisions of such
defined benefit plans that were both adopted and in effect before April 5, 2007,
satisfied the applicable requirements of statutory provisions, regulations, and
other published guidance relating to Code Section 415 in effect as of the end of
the last Limitation Year beginning before July 1, 2007, as described in
§1.415(a)-1(g)(4) of the income Tax Regulations.

 

101



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  4. Effective January 1, 2009, a Participant’s “compensation” used in the
calculation of his or her Pension Allowance, whether it is his or her Annual
Compensation, Final Average Pay, Final Average Salary, or any other definition
in which compensation is used to calculate his or her Pension Allowance, shall
comply with Code Section 415(c)(3) and Treasury Regulation
Section 1.415(c)-2(d)(4), as modified by the non-elective provisions of Treas.
Reg. section 1.415(c)-2(e) and (g). Compensation shall include (1) regular
compensation for services that, absent a termination from employment, would have
been paid to the Participant if the Participant continued in employment as an
Eligible Employee, in accordance with Treasury Regulation section
1.415(c)-2(e)(3)(ii), provided that such Compensation is paid by the later of 2
 1⁄2 months after termination from employment or the end of the limitation year
in which the termination from employment occurred, and (2) payments of back pay
within the meaning of Treasury Regulation section 1.415(c)-2(g)(8).

 

  5. Definitions Applicable to Code Section 415 Limitations:

 

  i. Annual Benefit means

 

  (1) a Pension Allowance, payable annually, in the form of a straight life
annuity. Except as provided below, a Pension Allowance that is payable in a form
other than a straight life annuity will be adjusted to an actuarially equivalent
straight life annuity that begins at the same time as the other form of Pension
Allowance and is payable on the first day of each month, before applying the
Code Section 415 Limitations. For a Participant who has or will have
distributions commencing at more than one Annuity Starting Date, the Annual
Benefit will be determined as of each Annuity Starting Date (sometimes referred
to as the “ASD”), and must satisfy the Code Section 415 Limitations as of each
ASD date, actuarially adjusting for past and future distributions of Pension
Allowances commencing at the other ASDs.

 

102



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  (2) In determining the Annual Benefit, no actuarial adjustment to the Pension
Allowance will be made for: (a) benefits payable to a Surviving Spouse under a
qualified joint and survivor annuity to the extent such benefits would not be
payable if the Participant’s Pension Allowance were paid in another form;
(b) benefits that are not directly related to retirement benefits, such as a
qualified disability benefit or preretirement incidental death benefits; or
(c) the inclusion in the form of a Pension Allowance of an automatic benefit
increase feature, provided the form of benefit is not subject to Code
Section 417(e)(3) and would otherwise satisfy the Code Section 415 Limitations.
The amount payable under the form of benefit in any Plan Year will not exceed
the Code Section 415 Limitations applicable at the ASD, as increased in
subsequent years pursuant to Code Section 415(b). An automatic benefit increase
feature is included in a form of Pension Allowance if the form of Pension
Allowance provides for automatic, periodic increases to the Pension Allowance
paid in that form.

 

  (3) The determination of the Annual Benefit shall take into account social
security supplements described in Code Section 411(a)(9) and benefits
transferred from another defined benefit plan, other than transfers of
distributable benefits pursuant $1.411(d)-4, Q&A-3(c), of the Income Tax
Regulations, but does not include benefits attributable to employee
contributions or rollover contributions.

 

103



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  (4) The determination of actuarial equivalence of forms of a Pension Allowance
other than a straight life annuity in determining whether the Annual Benefit
exceeds the Maximum Permissible Benefit will be made in accordance with section
(5) or section (6) of the Plan, below.

 

  (5) Optional forms not subject to Code Section 417(e)(3): The straight life
annuity that is actuarially equivalent to the Participant’s form of Pension
Allowance will be determined under this section if the form of the Participant’s
Pension Allowance is either: (1) a nondecreasing annuity, other than a straight
life annuity, payable for a period of not less than the life of the Participant
or in the case of a qualified pre-retirement survivor annuity, the life of the
Surviving Spouse; or (2) an annuity that decreases during the life of
Participant merely because of: (a) the death of the survivor annuitant (but only
if the reduction is not below 50% of the benefit payable before the death of the
survivor annuitant); or (b) the cessation or reduction of social security
supplements or qualified disability payments (as defined in Code Section 401
(a)(11)). The actuarially equivalent straight life annuity is equal to the
greater of: (1) the annual amount of the straight annuity payable to the
Participant commencing at the same Annuity Starting Date as the Participant’s
form of Pension Allowance; and (2) the annual amount of the straight life
annuity commencing at the same Annuity Starting Date that has the same actuarial
present value as the Participant’s form of Pension Allowance, computed using a
5% interest rate assumption and the applicable IRS Mortality Table.

 

104



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  (6) Optional forms subject to Code Section 417(e)(3): The straight life
annuity that is actuarially equivalent to the Participant’s form of Pension
Allowance will be determined under this Section if the form of the Participant’s
Pension Allowance is other than a benefit form described in section (5) above.
In this case, the actuarially equivalent straight life annuity shall be
determined as follows. If the ASD of the Participant’s form of Pension Allowance
is in a Plan Year beginning after 2005, the actuarially equivalent straight life
annuity is equal to the greatest of: (I) the annual amount of the straight life
annuity commencing at the same Annuity Starting Date that has the same actuarial
present value as the Participant’s form of Pension Allowance, computed using the
IRS Interest Rate and the IRS Mortality Table for adjusting benefits in the same
form; (II) the annual amount of the straight life annuity commencing at the same
Annuity Starting Date that has the same actuarial present value as the
Participant’s form of Pension Allowance, computed using a 5.5 percent interest
rate assumption and the IRS Mortality Table; and (III) the annual amount of the
straight life annuity commencing at the same Annuity Starting Date that has the
same actuarial present value as the Participant’s form of Pension Allowance,
computed using the IRS Interest Rate and the IRS Mortality Table divided by
1.05.

 

  ii.

Defined Benefit Compensation Limitation means 100% of a Participant’s “High
Three-Year Average Compensation,” as defined below, payable in the form of a
straight life annuity. In the case of a Participant who has had a Severance, the
Defined Benefit

 

105



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  Compensation Limitation applicable to the Participant in any Plan Year
beginning after the date of the Severance shall be automatically adjusted by
multiplying the limitation applicable to the Participant in the prior Plan Year
by the annual adjustment factor under Code Section 415(d) that is published in
the Internal Revenue Bulletin. The adjusted compensation limit shall apply to
Plan Years ending with or within the calendar year of the date of the
adjustment, but a Participant’s benefits shall not reflect the adjusted limit
prior to January 1 of that calendar year. In the case of a Participant who is
rehired after a Severance, the Defined Benefit Compensation Limitation is the
greater of 100% of the Participant’s High Three-Year Average Compensation, as
determined prior to the Severance, as adjusted pursuant to the preceding
paragraph, if applicable, or 100% of the Participant’s High Three-Year Average
Compensation, as determined after the Severance.

 

  iii. Formerly Affiliated Plan of the Employer means a plan that, immediately
prior to the cessation of affiliation, was actually maintained by the Employer
and immediately after the cessation of affiliation, is not actually maintained
by the Employer. Cessation of affiliation means the event that causes an entity
to no longer be considered the Employer, such as the sale of a member controlled
group of corporations, as defined in § 414(b) of the Internal Revenue Code, as
modified by § 415(h) to an unrelated corporation, or that causes a plan to not
actually be maintained by the employer, such as transfer of plan sponsorship
outside a controlled group.

 

  iv.

High Three-Year Average Compensation means the average Compensation for the
three consecutive years of service or, if the Participant has less than three
consecutive years of service, the

 

106



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  Participant’s longest consecutive period of service that produces the highest
average. In the case of a Participant who is rehired after a Severance, the
Participant’s High Three Year Average Compensation shall be calculated excluding
all years for which the Participant performs no services for and receives no
compensation from the Employer (the break period) and by treating the years
immediately preceding and following the break period as consecutive. A
Participant’s compensation for a Year of Service shall not include compensation
in excess of the limitation under Code Section 401(a)(17) that is in effect for
the calendar year in which such year of service begins.

 

  v. Maximum Permissible Benefit means the lesser of the Defined Benefit Dollar
Limitation or the Defined Benefit Compensation Limitation, both adjusted where
required. Adjustments are made for less than 10 years of participation, for
Annuity Starting Dates before age 62, and for Annuity Starting Dates after age
65.

 

  (1) Adjustment of Defined Benefit Dollar Limitation for ASD Before Age 62: If
the ASD for the Participant’s Pension Allowance is prior to age 62 and occurs in
a Plan Year beginning before July 1, 2007. the Defined Benefit Dollar Limitation
for the Participant’s ASD is the annual amount of a Pension Allowance payable in
the form of a straight life annuity beginning at the Participant’s ASD that is
the actuarial equivalent of the Defined Benefit Dollar Limitation (adjusted for
years of participation less than 10) with actuarial equivalence computed using
whichever of the following produces the smaller annual amount: (1) the interest
rate specified in the plan and the IRS mortality table or (2) a 5-percent
interest rate assumption and the IRS mortality table.

 

107



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  (2) If the ASD for the Participant’s Pension Allowance is prior to age 62 and
occurs after July 1, 2007, the Defined Benefit Dollar Limitation for the
Participant’s ASD is the lesser of the limitation determined under section
4.09(b)(v)(1), and the Defined Benefit Dollar Limitation (adjusted years of
participation less than 10) multiplied by the ratio of the annual amount of the
immediately commencing straight life annuity at the Participant’s ASD to the
annual amount of the immediately commencing straight life annuity at age 62,
both determined without applying the limitations of this article.

 

  (3) Adjustment of Defined Benefit Dollar Limitation for ASD before Age 62:
Plan Years Beginning Before July 1, 2007. If the ASD for the Participant’s
Pension Allowance is prior to age 62 and occurs before July 1, 2007. the Defined
Benefit Dollar Limitation for the Participant’s ASD is the annual amount of a
benefit payable in the form of a straight life annuity commencing at the
Participant’s ASD that is the actuarial equivalent of the Defined Benefit Dollar
Limitation (adjusted for years of participation less than 10) with actuarial
equivalence computed using whichever of the following produces the smaller
annual amount: (1) the interest rate specified in section of the plan and the
IRS mortality table, or (2) a 5% interest rate assumption and the IRS mortality
table.

 

  (4)

If the ASD for the Participant’s Pension Allowance is prior to age 62 and occurs
in after July 1, 2007, the Defined Benefit Dollar Limitation for the
Participant’s ASD is the lesser of the

 

108



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  limitation determined under section 6.9(b)(i)II.A. and the Defined Benefit
Dollar Limitation (adjusted for years of participation less than 10) multiplied
by the ratio of the annual amount of the immediately commencing straight life
annuity at the Participant’s ASD to the annual amount of the immediately
commencing straight life annuity at age 62, both determined without applying the
limitations of this article.

 

  (5) Adjustment of Defined Benefit Dollar Limitation for Benefit Commencement
after Age 65: Plan Years Beginning Before July 1, 2007. If the ASD for the
Participant’s Pension Allowance is after age 65 and occurs before July 1, 2007,
the Defined Benefit Dollar Limitation for the Participant’s ASD is the annual
amount of a benefit payable in the form of a straight life annuity commencing at
the Participant’s ASD that is the actuarial equivalent of the Defined Benefit
Dollar Limitation (adjusted for years of participation less than 10) with
actuarial equivalence computed using whichever of the following produces the
smaller annual amount: (1)          (2) a 5% interest rate assumption and the
IRS Mortality Table.

 

  (6)

If the Annuity Starting Date for the Participant’s benefit is after age 65 and
occurs in a Limitation Year after July 1, 2007. The Defined Benefit Dollar
Limitation at the Participant’s Annuity Starting Date is the lesser of the
Defined Benefit Dollar Limitation (adjusted for years of participation less than
10) multiplied by the ratio of the annual amount of the adjusted immediately
commencing straight life annuity at the Participant’s Annuity Starting Date to
the annual amount of the adjusted immediately commencing straight life annuity
at

 

109



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  age 65, determined without applying the limitations of this article. For this
purpose, the adjusted immediately commencing straight life annuity at the
Participant’s Annuity Starting Date is the annual amount of such annuity payable
to the Participant, computed disregarding the Participant’s accruals after age
65 but including actuarial adjustments even if those actuarial adjustments are
used to offset accruals. The adjusted immediately commencing straight life
annuity at age 65 is the annual amount of such annuity that would be payable
under the plan to a hypothetical Participant who is age 65 and has the same
accrued benefit as the Participant.

 

  (7) Notwithstanding the other requirements, no adjustment is made to the
Defined Benefit Dollar Limitation to reflect the probability of a Participant’s
death between the Annuity Starting Date and age 62, or between age 65 and the
Annuity Starting Date, if benefits are not forfeited upon the death of the
Participant prior to the Annuity Starting Date. If benefits are forfeited upon
death before the Annuity Starting Date, such an adjustment is made. No
forfeiture will be treated as occurring upon the Participant’s death if the Plan
does not charge Participants for providing a qualified preretirement survivor
annuity, upon the Participant’s death.

 

4.10 Transfers and Employment With an Affiliate

a. If a Participant becomes (i) employed by an Employer in any capacity other
than as an Eligible Employee; (ii) employed by the Company or an Affiliate who
is not an Employer; or (iii) a Leased Employee, he or she will retain any
Accredited Service he or she has under this Plan but will not accrue additional
Accredited Service. Upon his or her later retirement or termination of
employment with the

 

110



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Company or an Affiliate (or upon benefit commencement in the case of a Leased
Employee), any benefits to which the Participant is entitled under the
Retirement Plan shall be determined under the Plan provisions in effect on the
date he or she ceased to be on the active payroll of an Employer and an Eligible
Employee and only on the basis of his or her Accredited Service accrued while he
or she was an Eligible Employee.

b. Subject to the Break in Service provisions of Article 3, and except as
provided in an Appendix to the Retirement Plan, in the case of a person who was
originally employed by or providing services to the Company or an Affiliate as a
Leased Employee or in any capacity other than as an Eligible Employee and
thereafter becomes a Participant, upon his or her later retirement or
termination of employment, the benefits payable under the Retirement Plan shall
be computed under the Plan provisions in effect at that time, and only on the
basis of the Accredited Service accrued while he or she is an Eligible Employee.

c. If a CECONY Participant’s Accredited Service consists of Accredited Service
as a CECONY Management Participant and as a CECONY Weekly Participant prior to
January 1, 2001, his or her Pension Allowance shall be calculated as if he or
she were credited with Accredited Service under one Prior Retirement Plan. The
Pension Allowance of such Participant shall be calculated under the benefit
formula applicable to such Participant as of his or her termination of
employment with the Company or an Affiliate.

d. Transferred 2001-2008 Participant - This provision is effective January 1,
2009, and applies only to a CECONY Weekly Participant or an O&R Hourly
Participant, first hired on and after January 1, 2001, who transfers to the
management payroll of CECONY or O&R, respectively, during the period beginning
January 1, 2001, and ending December 31, 2008 (“Transferred 2001-2008
Participant”). The intent of this provision is to cover a closed and small group
of participants who were first hired after January 1, 2001, as a member of Local
1-2, Local 3, or Local 503, and then transferred to a management position before
January 1, 2009.

 

111



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

The Transferred 2001-2008 Participant will have his or her pension allowance
computed using a benefit formula other than the cash balance formula; however,
if such Transferred 2001-2008 Participant experiences a break in employment,
this special treatment does not apply after the break in employment.

Beginning on the date of transfer, a Transferred 2001-2008 Participant who was a
CECONY Weekly Participant will accrue a pension under the final average pay
formula applicable to a CECONY Management Participant who was hired after
January 1, 1990 and before January 1, 2001. Beginning on the date of transfer, a
Transferred 2001-2008 Participant who was an O&R Hourly Participant will accrue
a pension under the career average pay formula applicable to an O&R Management
Participant who was hired before January 1, 2001. A Transferred 2001-2008
Participant will have his or her terms, conditions, benefits, rights, and
features determined based on the terms, conditions, benefits, rights and
features as a CECONY Management Participant or an O&R Management Participant, as
applicable.

If the Company, Employer, or Plan Administrator makes or is authorized to make a
change to, amends, reduces, modifies, or terminates the formula for a CECONY
Management Participant who was hired after January 1, 1990 and before January 1,
2001 or an O&R Management Participant who was hired before January 1, 2001 for
any reason or no reason, the Transferred 2001-2008 Participant’s pension
allowance will be subject to and affected by the same change, amendment,
reduction, modification or termination.

A Transferred 2001-2008 Participant, who terminated employment after January 1,
2008, and who had at least three but less than five Years of Service, will be
fully vested in his or her Pension Allowance.

 

112



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

4.11 Minimum Benefits In no event shall the benefit payable to a Participant who
was an Eligible Employee on the Effective Date of this amendment and restatement
of the Plan be less than the amount, if any, payable under the minimum benefit
provisions in effect immediately prior thereto. In accordance with Code
Section 411(a)(9), a Participant’s normal retirement Pension Allowance will be
the greater of an early retirement Pension Allowance or the Pension Allowance
commencing at Normal Retirement Age.

4.12 Additional Provisions For additional provisions applicable to certain
Participants, see the following Appendices:

a. Appendix C- For provisions applicable to O&R Participants transferred to or
hired by CECONY or a CEI Affiliate.

b. Appendix D- For provisions applicable to Participants employed at facilities
purchased from Western Massachusetts Electric Company.

c. Appendix G- For provisions applicable to a special adjustment in the Pension
Allowance of certain Participants.

d. Appendix H- For provisions applicable to certain CECONY Participants at
fossil-fueled divested operations.

e. Appendix I- For provisions applicable to O&R Participants under O&R’s Pension
Protection Program.

f. Appendix J- For provisions applicable to certain CECONY Participants and CEI
Participants at divested nuclear operations.

g. Appendix K- For provisions applicable to CECONY Support Employees Re:
Voluntary Retirement Incentive – Support Organizations.

h. Appendix L For provisions showing illustrative calculations of the pension
benefit adjustment for O&R Participants.

i. Appendix M For provisions applicable to certain Participants employed at the
Lakewood facilities.

 

113



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article V

Automatic Form of Payment

 

5.01 Automatic Form of Payment

a. CEI Participants

(1) Unmarried Participant If a CEI Participant is not married on his or her
Annuity Starting Date, his or her Pension Allowance will be payable in monthly
installments ending with the monthly payment for the month in which the CEI
Participant dies. An unmarried CEI Participant may also elect an optional form
of benefit. The CEI Participant’s Cash Balance Accumulated Benefit will be
converted into a single life annuity based on the IRS Interest Rate and IRS
Mortality Table in effect as of the Annuity Starting Date.

(2) Married Participant If a CEI Participant is married on his or her Annuity
Starting Date, and if he or she has not elected an optional form of benefit, the
Pension Allowance will be the Actuarial Equivalent of a single life annuity
based on the IRS Interest Rate and IRS Mortality Table. His or her Pension
Allowance will be converted and the qualified joint and 50% survivor annuity
will be payable as a qualified joint and 50% survivor annuity, providing for a
Pension Allowance payable during the life of the Participant and, after his or
her death, one-half of that Pension Allowance payable during the life of, and
to, his or her Surviving Spouse.

(3) Small Benefit In the event the Cash Balance Account immediately payable to a
CEI Participant or his or her Surviving Spouse or Beneficiary has a value of
$5,000 or less, or beginning for distributions after March 28, 2005, $1,000,
such value shall be paid in a Cash Balance Single Lump Sum to the CEI
Participant, Surviving Spouse or Beneficiary in lieu of any other benefit under
the Retirement Plan.

 

114



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

b. CECONY Participants

(1) Unmarried Participant If a CECONY Participant is not married on his or her
Annuity Starting Date, his or her Pension Allowance will be payable in monthly
installments ending with the last monthly payment for the month in which the
CECONY Participant dies. An unmarried CECONY Participant may elect an optional
form of benefit.

(2) Married Participant If a CECONY Participant is married on his or her Annuity
Starting Date, and if he or she has not elected an optional form of benefit, the
Pension Allowance payable shall be in the form of a qualified joint and survivor
annuity, providing for a Pension Allowance during the life of the Participant
and after his or her death, one half of that Pension Allowance payable during
the life of, and to, the Participant’s Surviving Spouse. A CECONY Weekly
Participant –1, who is married on his or her Annuity Starting Date and has not
elected an optional form of benefit, will receive a reduced Pension Allowance
during his or her life. If the CECONY Weekly Participant-1 dies before his or
her Spouse, his or her Surviving Spouse will receive for life, one half of that
reduced Pension Allowance.

(3) Small Pension Allowance In the event that a Pension Allowance has a present
value of, $1,000, or less, the present value shall be paid in a single lump sum
to the CECONY Participant or Surviving Spouse, in lieu of the Pension Allowance
or annuity otherwise payable. The calculation of the present value of a Pension
Allowance, for the purpose of the foregoing sentence, shall be made on the basis
of the Consolidated RPA ’94 Lump Sum Conversion Factor for the Participant’s
age, as in effect for the month in which payment is to be made. The resulting
amount shall not be less than the present value of the annual Pension Allowance
determined in accordance with the applicable benefit formula set forth in
Appendix F, Section F.1 or F.2 taking into account only the Participant’s
employment and Annual Compensation prior to January 1, 1997, calculated on the
basis of the lump sum factors set forth in Table B of Appendix A and the
Participant’s age as of the date of determination.

 

115



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

(4) CECONY Management Participant Tier 1 Effective January 1, 2013, a CECONY
Management Participant Tier 1, who is married on his or her Annuity Starting
Date and has not elected an optional form of benefit, will receive a reduced
Pension Allowance during his or her life. If a CECONY Management Participant
Tier 1 dies before his or her Spouse, his or her Surviving Spouse will receive
for life, one half of that reduced Pension Allowance. The reduced Pension
Allowance will equal the sum of (1) the Pension Allowance of the CECONY
Management Participant Tier 1 calculated as of December 31, 2012 (“Pre 2013
Accrued Benefit”) and (2) the Pension Allowance of the CECONY Management
Participant Tier 1 calculated beginning January 1, 2013 until his or her
termination of employment, retirement, date of death or Annuity Starting Date,
whichever is applicable (“Post 2012 Accrued Benefit”). The Post 2012 Accrued
Benefit, when converted from a single life annuity to the qualified joint and
50% survivor annuity, will be actuarial equivalent of the single life annuity.
The Pre 2013 Accrued Benefit will not be reduced when converted into the
qualified joint and 50% survivor annuity.

(5) Effective July 1, 2014, a CECONY Weekly Participant who (i) is a member of
Local 3, (ii) was hired before June 26, 2005, and (iii) is covered under the
Final Average Pay Formula or the Total Pay Formula, will have as his or her
normal form of benefit that part of his or her pension benefit allowance that
accrues after June 30, 2014 (“Post-June 2014 Pension Accruals”) calculated as
follows. Effective July 1, 2014, for the part of the pension benefit allowance
that is attributable to the Post-June 2014 Pension Accruals, the normal form of
pension benefit allowance for such a Local 3 married CECONY Weekly Participant
will be a qualified joint and 50% survivor annuity that is the actuarial
equivalent of the single life annuity. If such CECONY Weekly Participant elects
an optional form of

 

116



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

payment, the part of his or her pension benefit allowance attributable to the
Post-June 2014 Pension Accruals will also be the actuarial equivalent, as set
forth in the applicable Table in Appendix A, of the single life annuity.

c. O&R Participants

(1) Unmarried Participant If an O&R Participant is not married on his or her
Annuity Starting Date, his or her Pension Allowance shall be payable in monthly
installments ending with the monthly payment for the month in which the O&R
Participant dies. An unmarried O&R Participant may elect an optional form of
benefit.

(2) Married Participant If an O&R Participant is married on his or her Annuity
Starting Date, and if he or she has not elected an optional form of benefit as
provided in Section 5.02, his or her Pension Allowance shall be the Actuarial
Equivalent of a single life annuity payable in the form of a qualified joint and
survivor annuity. The qualified joint and survivor annuity is a Pension
Allowance payable to the O&R Participant during his or her life, and after his
or her death, one-half of that Pension Allowance payable during the life of, and
to, his or her Surviving Spouse.

(3) Small Pension Allowance If a pension Allowance has a present value of $1,000
or less, such present value shall be paid in a single lump sum to the O&R
Participant or Surviving Spouse, in lieu of the Pension Allowance or annuity
otherwise payable. The calculation of the present value of a Pension Allowance,
for the purpose of the foregoing sentence, will be the IRS Mortality Table and
the IRS Interest Rate . Effective January 1, 2009, the calculation of the
present value of a Pension Allowance, for the purpose of this paragraph, will be
based on the IRS Mortality Table in effect on the date of distribution and the
interest rate will be the lesser of five percent or the IRS Interest Rate.

 

117



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

d. Small Pension Allowance Special Rules for All Participants

The determination as to whether a lump sum payment is less than $1,000 shall be
made as soon as practicable following a Participant’s termination of employment
or death. To the extent permitted by law, if the present value of a Pension
Allowance exceeds $1,000, upon an initial determination as to its present value,
the present value of the Pension Allowance shall be re-determined annually as of
the first day of each subsequent Plan Year. Any lump sum benefit payable shall
be made as soon as practicable following the determination that the amount
qualifies for distribution under the provisions of this paragraph. In the event
a Participant is not entitled to any Pension Allowance upon his or her
termination of employment, he or she shall be deemed cashed-out as of the date
he or she terminated service. If a non-vested Participant who is deemed
cashed-out is subsequently re-employed under circumstances where the
Participant’s prior service is restored, he or she shall be deemed to have
repaid such amount together with interest.

 

5.02 Optional Forms of Payment

a. CEI Participant A CEI Participant may, subject to the provisions of
Section 5.03, elect to receive his or her benefit in the form of a Cash Balance
Single Sum Payment in lieu of any other benefit under the Retirement Plan.

b. CECONY Participant and CEI Participant

 

  1.

Optional Forms Unless specifically stated otherwise, an unmarried CECONY
Participant and an unmarried CEI Participant may, subject to the provisions of
Section 5.03, elect to convert the Pension Allowance otherwise payable to him or
her in the normal form of a single life annuity into an Actuarially Equivalent
Benefit. A married CECONY Participant and a married CEI Participant may elect to
convert his or her Pension Allowance payable in the normal form as a qualified
joint and 50% surviving spouse annuity, into an optional benefit. The applicable
factors for converting the single life annuity or the qualified joint and 50%
surviving spouse annuity into an optional form are set forth in Appendix A.

 

118



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  A married CECONY Management Participant –Tier 1 may elect to convert his or
her Pension Allowance payable in the normal form as a qualified joint and 50%
surviving spouse annuity, into an optional benefit. The applicable factors for
converting the Post 2013 Accrued Benefit, as well as the Pre 2013 Accrued
Benefit into an optional form are set forth in Appendix A.

 

  2.

Twelve Year Certain and Life Annuity Option This form provides a modified
Pension Allowance payable during the CECONY or CEI Participant’s life, reduced
by the appropriate factor in Appendix A, for such married or unmarried CECONY or
CEI Participant. If an unmarried CECONY or CEI Participant dies within the first
144 months after his or her Annuity Starting Date, the balance of those 144
monthly payments will be paid to one or more primary Beneficiaries named by him
or her when he or she elected the option. If the Participant failed to designate
a Beneficiary, the remainder is payable to the Participant’s estate. If the
Participant named a primary but not contingent Beneficiary and the primary
Beneficiary predeceases the Participant, then the remaining payments will be
payable to the Participant’s estate. If the designated primary Beneficiary does
not survive the full 144 months following the Participant’s Annuity Starting
Date and the Participant does not or did not name a contingent Beneficiary, then
the remaining payments will be payable to the designated primary Beneficiary’s
estate. In the case of a married CECONY or CEI Participant, the remaining
payments will go to the Surviving Spouse, or if the Surviving Spouse does not
survive the full 144 months following the Participant’s Annuity Starting Date,
to one or more Beneficiaries named by such Participant. So long as the primary
or, if applicable, contingent, Beneficiary survivors the Participant, the
Beneficiary’s estate will receive any of the 144 guaranteed payments

 

119



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  which remain to be paid following the death of the Beneficiary. The Retirement
Plan may, in its discretion, upon the request of the legal representative of the
estate, pay to the estate the present value of all remaining payments,
discounted by the rate utilized to calculate the appropriate factors set forth
in the applicable Appendix A as in effect on the date of the Participant’s
death. If the Surviving Spouse is the Beneficiary, the Surviving Spouse will
receive a Surviving Spouse annuity equal to 50% of the amount of the reduced
twelve year certain annuity, commencing on the later of the expiration of the
144-month period or the Participant’s death.

 

  3. Twelve Year Certain and Life Annuity — CECONY Weekly Participant-1 and
CECONY Management Participant Tier 1: A married CECONY Weekly Participant –1 may
elect this 12 –Year Certain and Life Annuity Option and designate someone other
than his or her spouse as the Beneficiary. If the CECONY Weekly Participant –1
dies within 144 months after his or her Annuity Starting Date, the balance of
the 144 monthly payments will be paid to his or her Beneficiaries, as provided
above. In order for a married CECONY Weekly Participant –1 to elect this option,
his or her spouse must both consent to the waiver of his or her Surviving Spouse
annuity and, if applicable, to the designation of another Beneficiary.

Effective January 1, 2013, a married CECONY Management Participant Tier 1 may
elect this 12-Year Certain and Life Annuity Option and designate someone other
than his or her spouse as the Beneficiary. If the CECONY Management Participant
Tier 1 dies within 144 months after his or her Annuity Starting Date, the
balance of the 144 monthly payments will be paid to his or her Beneficiaries, as
provided above. In order for a married CECONY Management Participant Tier 1 to
elect this

 

120



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

option, his or her spouse must consent to both the waiver of his or her
Surviving Spouse annuity and, if applicable, to the designation of another
Beneficiary. If a CECONY Management Participant Tier 1 elects this option, his
or her Pre 2013 Benefit includes a protected subsidized 50% joint and surviving
spouse annuity.

 

  4. Joint and 100% Surviving Spouse Annuity A reduced Pension Allowance payable
during the Participant’s life, and after his or her death, the same reduced
amount payable during the life of, and to, his or her Surviving Spouse. At the
election of the Participant, the option may include a pop-up feature, as
described below:

 

  i. If the Participant does not elect the pop-up feature, then the amount
payable for the life of the Participant shall be equal to the reduced Pension
Allowance otherwise payable to the Participant, as such is reduced by the
appropriate factor in Appendix A. The Surviving Spouse shall receive for his or
her life an annuity equal to the reduced amount payable to the Participant
(before giving effect to any option elected under Section 5.02(b)(3) below).

 

  ii. If the Participant elects the pop-up feature, then the amount payable to
the Participant during the period that both the Participant and his or her
spouse are alive shall be the reduced Pension Allowance otherwise payable to the
Participant, as such is reduced by the appropriate factor in Appendix A. The
amount payable to the Participant during any period subsequent to the death of
his or her spouse shall be equal to the Pension Allowance otherwise payable to
the Participant in the absence of an election under this paragraph.

 

121



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  5. Joint and 75% Surviving Spouse Annuity Effective January 1, 2008, a
Participant may elect a Joint and 75% Surviving Spouse Annuity. This optional
form of Pension Allowance is a reduced Pension Allowance payable during the
Participant’s life. After his or her death, 75% of his or her reduced Pension
Allowance is payable during the life of, and to, his or her Surviving Spouse. At
the election of the Participant, the option may include a pop-up feature, as
described below:

 

  i. If the Participant does not elect the pop-up feature, then the amount
payable for the life of the Participant shall be equal to the reduced Pension
Allowance otherwise payable to the Participant, as such is reduced by the
appropriate factor in Appendix A. The Surviving Spouse shall receive for his or
her life an annuity equal to the 75% of the reduced amount payable to the
Participant (before giving effect to any option elected under Section 5.02(b)(3)
below).

 

  ii. If the Participant elects the pop-up feature, then the amount payable to
the Participant during the period that both the Participant and his or her
spouse are alive shall be the reduced Pension Allowance otherwise payable to the
Participant, as such is reduced by the appropriate factor in Appendix A. The
amount payable to the Participant during any period subsequent to the death of
his or her spouse shall be equal to the Pension Allowance otherwise payable to
the Participant in the absence of an election under this paragraph.

 

  6. Level Income Option

 

  i. Subsections (1) through (5) apply to a Level income option distribution
that begins before January 1, 2005.

 

  (1)

A Participant who’s Annuity Starting Date precedes his or her Social Security
Retirement Age may elect to receive his or her

 

122



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  Pension Allowance under the Level Income Option. He or she may further elect
as a leveling month, for purposes of (ii) below, either the month following the
month in which he or she reaches age 62 or the earliest month for which he or
she is eligible to receive unreduced Social Security benefits (“Leveling
Month”). The election of this option may be made in addition to an election for
a Twelve Year Certain and Life Option or a Joint and 100% Surviving Spouse
Annuity, as referred to above.

 

  (2) If a Participant elects this option, the amount payable to him or her
during the period commencing with his or her Annuity Starting Date and ending
with the month prior to the Leveling Month shall be increased from the otherwise
payable Pension Allowance. The amount payable during the period commencing with
the Leveling Month and ending in the month of the Participant’s death shall be
decreased from the Pension Allowance otherwise payable to the Participant, in
both cases, based on factors specified in Appendix A. The present value of the
benefit payable under this option shall be equal to the present value of the
Pension Allowance otherwise payable to the Participant, determined on the
actuarial bases specified in Appendix A.

 

  (3)

The amounts payable under this option shall be determined on the basis of an
estimate of the Social Security benefit that the Participant would be eligible
to commence to receive in the Leveling Month. The amount payable for the month
next preceding the Leveling Month shall be approximately equal to the sum of the
amount payable for the Leveling Month plus

 

123



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  the estimated Social Security benefit commencing in the Leveling Month,
without taking into account any prospective cost of living adjustment pursuant
to Section 11.02 of the Retirement Plan.

 

  (4) The amount payable to the Participant under this option shall not be
adjusted after the Participant’s Annuity Starting Date, and prior to the
Leveling Month, regardless of any difference between the estimate taken into
account in the determination thereof and the Social Security benefits actually
paid or payable to the Participant, and regardless of whether the Participant
elects to commence receipt of Social Security benefits in any month other than
the Leveling Month. Commencing in the Leveling Month, the amount payable to a
Participant shall be reduced by an amount equal to the product of (I) the
estimated Social Security benefit taken into account for purposes of
subparagraph (iii) and (II) a fraction, the numerator of which shall be the
amount payable to the Participant in the month next preceding the Leveling
Month, taking into account any cost of living adjustments pursuant to
Section 11.02, and the denominator of which shall be the amount determined to be
payable as of the Participant’s Annuity Starting Date, in accordance with
subparagraph (ii) above.

 

  (5)

If a Participant who elects to receive his or her Pension Allowance under this
Leveling Income option, has also made an election to receive either a Twelve
Year Certain and Life Option, a Joint and 100% Survivor Spouse Annuity Option,
or a Joint and 75% Survivor Spouse Annuity Option, then the

 

124



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  amount of Pension Allowance taken into account in the determination under
subparagraph (iii) above shall be the amount payable to the Participant after
giving effect to his or her otherwise Pension Allowance amount. In such event,
the Participant’s election to receive his or her Pension Allowance under this
option shall have no effect on the amount payable to his or her Surviving Spouse
or Beneficiary under any other election he or she has made. In the event that
the amount payable to a Participant who has elected to receive his or her
Pension Allowance under this option and also made an election to receive a Joint
and 100% Surviving Spouse Annuity or a Joint and 75% Surviving Spouse Annuity
with a Pop-Up Feature is increased on account of the death of his or her spouse,
the amount of such increase shall be disregarded for purposes of subparagraph
(iv).

 

  ii. Subsection (1) and (2) apply to a level income option distribution that
begins on and after January 1, 2005.

 

  (1)

Effective for distributions commencing on and after January 1, 2005, the total
amount of a Pension Allowance payable as a Level Income Option will be
determined on the basis of the IRS Mortality Table and the Adjusted IRS Interest
Rate, as in effect for the Participant’s “reference Annuity Starting Date” and,
if applicable, in accordance with subsection (ii) below. If the Participant is a
CECONY Local 3-1 Employee who elects the Level Income Option, his or her Pension
Allowance will be determined based on the IRS Mortality Table and the IRS
Interest Rate as in effect on the Participant’s “reference Annuity Starting
Date.” Solely for purposes of this subsection,

 

125



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  a Participant’s “reference Annuity Starting Date” shall be January 1 of the
calendar year in which his actual Annuity Starting Date occurs.

 

  (2) If a Participant has a Pension Allowance that takes into account
Accredited Service before January 1, 2005, the amount of his or her Pension
Allowance payable as a Level Income Option will be the greater of (A) the amount
of his or her accrued Pension Allowance as of December 31, 2004, and calculated
in accordance solely with subsection 5.02(b)(5)(aa), supra, or (B) the amount of
his or her total Pension Allowance determined solely in accordance with this
subsection 5.02(b)(5)(bb)(i).

If a Participant dies after Pension Allowance payments have commenced, any
payments continuing on to his or her Surviving Spouse or Beneficiary shall be
distributed at least as rapidly as under the method of distribution being used
as of the Participant’s date of death.

 

  7. Cash Out Option

 

  i. A CECONY Participant who is not a Rule of 75 Participant may elect to
receive the Pension Allowance otherwise payable to him or her in the form of a
Cash Out. The election to receive a Cash Out may be made at any time subsequent
to the CECONY Participant’s termination of employment, so long as the
Participant has made no other election, and prior to the date on which the
CECONY Participant becomes a Rule of 75 Participant and will be subject to the
provisions of Section 5.03. A CECONY Participant will not be eligible to receive
a Cash Out after he or she has become a Rule of 75 Participant, regardless of
whether he or she was a Rule of 75 Participant at the time of his or her
termination of employment from the Company or an Affiliate.

 

126



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  ii. The Cash Out is a lump sum payment representing the present value of the
deferred vested Pension Allowance payable to the Participant, in the form of a
single life annuity, at Normal Retirement Date. Effective January 1, 1997, the
amount of a Cash Out will be the greater of (A) the product of the deferred
vested Pension Allowance amount determined in accordance with Section 4.05(a)
and the Consolidated RPA ’94 Lump Sum Conversion Factor, as in effect for the
Participant’s Annuity Starting Date, for the Participant’s age in such month, or
(B) the product of the deferred vested Pension Allowance amount determined in
accordance with Section 4.05(a), taking into account only the Participant’s
employment and Annual Basic Straight-Time Compensation prior to January 1, 1997,
and the factor in Appendix A, Section A-1, Table B for the Participant’s age as
of his or her Annuity Starting Date. For the purpose of the foregoing sentence,
a Participant’s age in any month shall be his or her age on the birthday nearer
in time to the first of such month.

 

  iii.

In lieu of the Cash Out, a CECONY Participant who is eligible to elect to
receive a Cash Out may receive an immediate annuity, commencing in the month in
which the Cash Out would otherwise have been payable, in accordance with the
provisions of Section 5.03. The amount of such immediate annuity shall be the
amount determined by dividing the Cash Out, computed in accordance with
paragraph (i)(A) above, by an annuity conversion factor determined on the basis
of the IRS Mortality

 

127



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  Table, the Adjusted IRS Interest Rate, and the Participant’s age as of the
month of determination. If the Participant is a CECONY Local 3-1 Employee, the
amount of the immediate annuity is determined by dividing the Cash Out by an
annuity conversion factor determined on the basis of the IRS Mortality Table,
the IRS Interest Rate and the Participant’s age as of the month of
determination.

 

  8. Single Life Annuity Option

 

  i. This optional form of payment is also available to a married CECONY Weekly
Participant –1. A married CECONY Weekly Participant –1 may elect a single life
annuity payable for his or her life. If he or she selects this option, his or
her spouse must consent to this form of distribution in accordance with the
appropriate election and waiver requirements set forth in Section 5.03.

 

  ii. Effective January 1, 2013, a married CECONY Management Participant Tier 1
may elect a single life annuity payable for his or her life. If he or she
selects this option, his or her spouse must consent to this form of distribution
in accordance with the appropriate election and waiver requirements set forth in
Section 5.03. If he or she selects this option, his or her Pre 2013 Benefit
includes a protected subsidized 50% joint and surviving spouse annuity.

c. O&R Participant

An O&R Participant may, subject to Section 5.03, elect to convert his or her
Pension Allowance otherwise payable into an Actuarial Equivalent optional form
of benefit, in accordance with one of the options described below. If a person
other than the spouse of the O&R Participant is named as the contingent

 

128



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

annuitant under an option, the value of the Pension Allowance payable to the O&R
Participant under the option will in no event be less than fifty-one percent of
the total value of the benefits payable to the O&R Participant and contingent
annuitant.

 

  1. Joint and 100% Survivor Annuity A modified Pension Allowance payable during
the O&R Participant’s life, with the provision that, on his or her death, the
modified Pension Allowance shall be paid during the life of, and to, the
surviving contingent annuitant who was nominated by the Participant by written
designation duly filed with, and receipt acknowledged by, the Plan Administrator
when the O&R Participant elected the option.

 

  2. Joint and 50% Survivor Annuity A modified Pension Allowance payable during
the O&R Participant’s life, with the provision that, after his or her death, a
Pension Allowance at one half the rate of his or her modified Pension Allowance
shall be paid during the life of, and to, the surviving contingent annuitant who
was nominated by him or her by written designation duly filed with, and receipt
acknowledged by, the Plan Administrator when he or she elected the option. This
is the normal form of payment of the Normal Retirement Allowance for an O&R
Participant who is married on his or her Annuity Starting Date, with the
Participant’s spouse as contingent annuitant, as provided in Section 5.01(c).

 

  3.

Joint and 100% Survivor Annuity with Pop-Up Feature A modified Pension Allowance
payable during the O&R Participant’s life, with the provision that, on his or
her death, it shall be paid during the life of, and to, the contingent annuitant
nominated by him or her by written designation duly filed with, and receipt
acknowledged by, the Plan Administrator when he or she elected the option, if
the contingent annuitant is surviving at the time of the O&R Participant’s
death. If the

 

129



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  designated contingent annuitant predeceases the O&R Participant, the Pension
Allowance payable to the O&R Participant for months following the death of the
contingent annuitant will increase to the Pension Allowance payable for the O&R
Participant’s life with no further benefits payable following the O&R
Participant’s death.

 

  4. Joint and 50% Survivor Annuity With Pop-Up Feature A modified Pension
Allowance payable during the O&R Participant’s life, with the provision that
after his or her death a Pension Allowance at one-half the rate of his or her
modified Pension Allowance will be paid during the life of, and to, the
contingent annuitant nominated by him or her by written designation duly filed
with, and receipt acknowledged by, the Plan Administrator when he or she elected
the option, if the contingent annuitant is surviving at the time of the O&R
Participant’s death. If the designated contingent annuitant predeceases the O&R
Participant, the Pension Allowance payable to the O&R Participant for months
following the death of the contingent annuitant will increase to the Pension
Allowance payable for the O&R Participant’s life with no further benefits
payable following the O&R Participant’s death.

 

  5. Joint and 75% Survivor Annuity A modified (reduced) Pension Allowance
payable during the O&R Participant’s life, with the provision that, on his or
her death, 75% of the modified Pension Allowance shall be paid during the life
of, and to, the surviving contingent annuitant who was nominated by the
Participant by written designation duly filed with, and receipt acknowledged by,
the Plan Administrator when the O&R Participant elected the option.

 

  6.

Joint and 75% Survivor Annuity With Pop-Up Feature A modified (reduced) Pension
Allowance payable during the O&R Participant’s life, with the provision that
after his or her death a Pension Allowance at 75%

 

130



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  the rate of his or her modified Pension Allowance will be paid during the life
of, and to, the contingent annuitant nominated by him or her by written
designation duly filed with, and receipt acknowledged by, the Plan Administrator
when he or she elected the option, if the contingent annuitant is surviving at
the time of the O&R Participant’s death. If the designated contingent annuitant
predeceases the O&R Participant, the Pension Allowance payable to the O&R
Participant for months following the death of the contingent annuitant will
increase to the Pension Allowance payable for the O&R Participant’s life with no
further benefits payable following the O&R Participant’s death.

 

  7. Option Forms Use of Actuarial Tables The optional forms of benefit amounts
set forth for an O&R Participant will be calculated in accordance with the
actuarial tables in Appendix A, Section A-2, Tables A through F.

 

5.03 Election of Options

a. No Consent for Certain Options A married Participant’s election of any option
is effective only if Spousal Consent to the election is received by the Plan
Administrator. However, Spousal Consent is not required if:

 

  1. the option provides for monthly payments to his or her spouse for life
after the Participant’s death, in an amount equal to at least 50% but not more
than 100% of the monthly amount payable under the option to the Participant, and

 

  2. the option is no greater than the Actuarial Equivalent of the qualified
joint and survivor annuity.

b. Written Explanation or Consent Each Employer shall furnish to each
Participant a written explanation in non-technical language of the terms and
conditions of the Pension Allowance payable to the Participant in the applicable
normal and optional forms of Pension Allowance to the Participant. Such
explanation shall include a general description of the eligibility conditions
for, and

 

131



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

the material features and amounts payable under, the optional forms of Pension
Allowance under the Plan, any rights the Participant may have to defer
commencement of his or her Pension Allowance, the requirement for Spousal
Consent, if applicable, as provided in paragraph (a) above, and the right of the
Participant to make, and to revoke, elections. For explanations given in Plan
Years beginning January 1, 2007, the notice will include a description of how
much larger benefits will be if the commencement of distribution of a
Participant’s Pension Allowance is deferred until normal retirement date.

c. CECONY Weekly Participant – 1 Special Rules In addition to the explanation
provided above, an Employer will furnish to each CECONY Weekly Participant –1 a
written explanation in non-technical language of the terms and conditions of the
actuarial equivalent forms of Pension Allowances. In particular, the Employer
will give each CECONY Weekly Participant –1 a written notice explaining (i) the
spouse’s death benefit provisions, (ii) the financial effect thereof and the
Participant’s right to elect to waive such coverage, (iii) the necessity of the
spouse’s consent and acknowledgment in order to validate the Participant’s
election, and (iv) the right of the CECONY Weekly Participant –1 to make, and
the effect of, a revocation of the waiver of the spouse’s death benefit.

A CECONY Weekly Participant –1 may elect to waive coverage of the spouse’s death
benefit and avoid the adjustments made for coverage for the spouse’s death
benefit protection. The election to waive coverage must be made by delivery of a
properly completed written notice of such election to the Plan Administrator.
Such election must be in the form prescribed by or acceptable to the Plan
Administrator, and will be effective only upon filing with and acknowledgment of
receipt by the Plan Administrator. Spousal consent is not necessary if it is
established to the satisfaction of the Plan Administrator that such consent
cannot be obtained because there is no spouse; the spouse cannot be located; or
there exist other reasons as may be prescribed in regulations of the

 

132



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Secretary of the Treasury. An election to waive the spouse’s death benefit
coverage, in order to be valid, must have the signed written consent of the
Participant’s spouse and must specifically acknowledge the effect of the waiver
election as well as the specific designation of someone other than his or her
spouse as Beneficiary. The spouse’s signature to such consent and acknowledgment
must be witnessed by the Plan Administrator or a Plan Administrator’s delegate,
or must be notarized by a notary public. Any consent by a spouse (or
establishment that the spouse’s consent cannot be obtained) shall be effective
only with respect to such spouse, to such optional form, and to such designated
alternate beneficiary.

Any such waiver election may be revoked by written notice of the CECONY Weekly
Participant –1 delivered to the Plan Administrator prior to his or her Annuity
Starting Date. In all cases, the elections to waive coverage and the revocations
of such elections shall be prospective only, effective upon filing with and
acknowledgement of receipt by the Plan Administrator.

d. Timing for Giving Notice Each Employer shall provide the written explanation
required by this Section 5.03 no more than 90 days and no less than 30 days
prior to the Participant’s Annuity Starting Date. A Participant’s Annuity
Starting Date may not occur less than 30 days after receipt of the notice. An
election for an optional form shall be made on a form provided by the Plan
Administrator and must be made during the 90-day period ending on the
Participant’s Annuity Starting Date, but not prior to the date the Participant
receives such written explanation.

 

133



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

e. Cash Out Special Timing Notwithstanding the timing requirements for notices
and elections regarding Surviving Spouse’s death benefits or joint and survivor
annuities, a CECONY Participant, other than a Rule of 75 CECONY Participant,
may, after having received the written explanation, affirmatively elect to have
his or her benefit commence, or to receive his or her benefit in the form of a
Cash Out, as applicable, sooner than 30 days following his or her receipt of the
written explanation provided all of the following requirements are met:

1. the Plan Administrator clearly informs the Participant that he or she has a
period of at least 30 days after receiving the explanation to decide when to
have his or her benefits begin and, if applicable, to choose a particular
optional form of payment;

 

  1. the Participant affirmatively elects a date for his or her benefits to
begin and, if applicable, an optional form of payment, after receiving the
explanation;

 

  2. the Participant is permitted to revoke his or her election until the later
of his or her Annuity Starting Date or seven days following the day he or she
received the explanation;

 

  3. payment does not commence less than seven days following the day after the
explanation is received by the Participant; and

 

  4. the Participant’s Annuity Starting Date is after the date the explanation
is provided.

f. Revocation An election of an option may be revoked on a form provided by the
Plan Administrator, and subsequent elections and revocations may be made at any
time and from time to time during the election periods. An election of an
optional form of benefit shall be effective on the Participant’s Annuity
Starting Date and may not be modified or revoked after his or her Annuity
Starting Date unless he or she is a CECONY Weekly Participant-1 and is revoking
his or her waiver of the Spousal benefits as explained above. A revocation of
any election shall be effective when the completed form is filed with the Plan
Administrator. If a Participant who within the applicable time period, has
elected, an optional form of benefit dies before the date the election of the
option becomes effective, the election shall be given effect. If the Beneficiary
designated under an option dies before the date the election of the option
becomes effective, the election shall be revoked.

 

134



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

5.04 Commencement of Payments

a. Except as otherwise provided in Article 4 or this Article 5, payment of a
Participant’s Pension Allowance will begin as soon as administratively
practicable following the latest of (i) the Participant’s 65th birthday,
(ii) the fifth anniversary of the date on which he or she became a Participant,
or (iii) the date he or she has a severance, (but not more than 60 days after
the close of the Plan Year in which the latest of (i), (ii) or (iii) occurs).

b. In all cases, payment of any Participant’s Pension Allowance will begin no
later than April 1 of the year following the later of the year in which he or
she attains age 70 1⁄2 or terminates employment. In the case of a Participant
who is a 5% owner, his or her “Required Beginning Date” means the April 1st of
the calendar year following the calendar year in which he or she attains age
70  1⁄2. For purposes of Code Section 401(a)(9), a 5% owner is defined in Code
Section 416 with respect to the Plan Year in which the Employee attains age 70
 1⁄2.

 

5.05 Distribution Limitation

a. All distributions from this Retirement Plan will conform to the regulations
issued under Code Section 401(a)(9), including the incidental death benefit
provisions of Code Section 401(a)(9)(G). Further, such regulations shall
override any plan provision that is inconsistent with Code Section 401(a)(9).
Any and all distributions from the Retirement Plan will be consistent and in
compliance with Treasury Regulations issued and published in April 2002 and June
2004. If Treasury Regulations are published in the future under Code
Section 401(a)(9), the Retirement Plan will ensure that all distributions
conform to subsequent changes or modifications. The life expectancies of
Participants and their spouses shall not be recalculated.

 

135



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

b. In order to satisfy Code section 401(a)(9), distributions of the
Participant’s entire interest, if not in a single sum, must be paid in the form
of periodic annuity payments for the Participant’s life (or the joint lives of
the Participant and Beneficiary) or over a period certain that does not exceed
the maximum length of the period certain determined in accordance with
Section 1.401(a)(9)-6, A-3 of the Treasury Regulations. The interval between
payments for the annuity must be uniform over the entire distribution period and
must not exceed one year. Once payments have commenced over a period, the period
may be changed only in accordance with Section 1.401(a)(9)-6, A-13. Annuity
payments must satisfy the minimum distribution incidental benefit requirements.
Except as otherwise provided, all payments must be non-increasing.

c. The annuity may be a life or joint and survivor annuity with a period certain
if the life or lives, if applicable, and period certain each meet the
requirements of Section 1.401(a)(9)-6. Annuity payments must commence on or
before the Participant’s Required Beginning Date. The first payment, which must
be made on or before the Participant’s Required Beginning Date, must be the
payment which is required for one payment interval. The second payment need not
be made until the end of the next payment interval even if that payment interval
ends in the next calendar year. Similarly, in the case of distributions
commencing after death in accordance with section 401(a)(9)(B)(iii) and (iv),
the first payment, which must be made on or before the date determined under
A-3(a) or (b) (whichever is applicable) of § 1.401(a)(9)-3, must be the payment
which is required for one payment interval. Payment intervals are the periods
for which payments are received, e.g., bimonthly, monthly, semi-annually, or
annually. All benefit accruals as of the last day of the first Distribution
Calendar Year must be included in the calculation of the amount of annuity
payments for payment intervals ending on or after the employee’s Required
Beginning Date.

 

136



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

d. If the Participant’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a nonspouse
beneficiary, annuity payments to be made on or after the Participant’s Required
Beginning Date to the designated Beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant, using the table set
forth in § 1.401(a)(9)-6, Q&A 2(c)(2), in the manner described in Q&A 2(c)(1),
of the regulations, to determine the applicable percentage. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonspouse beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated Beneficiary after the expiration of the period certain.

5.06 Time and Manner Distributions if Participant Dies Before ASD If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begun being distributed, no later than as follows:

a. If the Participant’s Surviving Spouse is the sole Beneficiary, then,
distributions will begin by December 31 of the year immediately following the
year in which the Participant died, or if later, by December 31 of, the year in
which the Participant would have attained age 70  1⁄2.

b. If the Surviving Spouse is not the beneficiary, then, distributions will
begin by December 31 of the year immediately following the year in which the
Participant died.

c. If there is no Beneficiary as of September 30 of the year following the year
of the Participants death, the Participant’s entire interest will be distributed
by December 31 of the year containing the fifth anniversary of the Participant’s
death.

d. If the Surviving Spouse is the sole beneficiary and the Surviving Spouse dies
after the Participant but before distributions are required to begin, this
section will apply as if the Surviving Spouse were the Participant. For purposes
of this

 

137



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

section, distributions are considered to begin on the Participant’s Required
Beginning date. Distributions are considered to begin on the date distributions
are required to begin to the Surviving Spouse under section 5.06(a). If
distributions under an annuity meeting the requirements of Code
Section 401(a)(9) commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s Surviving Spouse before the date
distributions are required to begin, the date distributions are considered to
begin is the date distributions actually commence.

5.07 Forms of Distribution as Unless the Participant’s interest is distributed
in a single sum on or before the Required Beginning Date, of the first
Distribution Calendar Year distributions will be made in accordance with this
Section. Any part of the Participant’s interest which is in the form of an
individual account described in Code Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of Section 401(a)(9) of the
Code and §1.401(a)(9) of the Treasury Regulations that apply to individual
accounts.

If the Participant’s interest is to be paid in the form of an annuity, payments
under the annuity must satisfy the following requirements:

a. the annuity distributions will be paid in periodic payments made at uniform
intervals not longer than one year;

b. the distribution period will be over a life (or lives) or over a period
certain not longer than the period described below;

c. once payments have begun over a period, the period will change only in
accordance with this Section;

d. payments will either be nonincreasing or increase only as follows:

 

  1. by an annual percentage increase that does not exceed the percentage
increase in an Eligible Cost-of-Living Index for a 12-month period ending in the
year during which the increase occurs or a prior year;

 

  2. by a percentage increase that occurs at specified times and does not exceed
the cumulative total of annual percentage increases in an Eligible
Cost-of-Living Index since the Annuity Starting Date, or if later, the date of
the most recent percentage increase;

 

138



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  3. by a constant percentage of less than 5 percent per year, applies not less
frequently than annually;

 

  4. to the extent of the reduction in the amount of the Participant’s payments
to provide for a survivor benefit, but only if there is no longer a survivor
benefit because the Beneficiary whose life was being used to determine the
distribution period dies or is no longer the Participant’s beneficiary pursuant
to a qualified domestic relations order;

 

  5. to provide a final payment upon the Participant’s death not greater than
the excess of the actuarial present value of the Participant’s accrued benefit
calculated as of the Annuity Starting Date using the IRS interest rate and the
IRS Mortality Table over the total of payments before the Participant’s death;

 

  6. to allow a Beneficiary to convert the survivor portion of a joint and
survivor annuity into a single sum distribution upon the Participant’s death; or

 

  7. to pay increased benefits that result from a plan amendment.

The amount that must be distributed on or before the Participant’s Required
Beginning Date (or, if the Participant dies before distributions begin, the date
distributions are required to begin) is the payment that is required for one
payment interval. The second payment need not be made until the end of the next
payment interval even if that payment interval ends in the next calendar year.
All of the Participant’s benefit accruals as of the last day of the first
Distribution Calendar Year will be included in the calculation of the amount of
the annuity payments for payment intervals ending on or after the Participant’s
Required Beginning Date.

 

139



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Any additional benefits accruing to the Participant in a calendar year after the
first Distribution Calendar Year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such benefit accrues.

If the Participant’s Pension Allowance is payable as a joint and survivor
annuity for the joint lives of the Participant and a nonspouse beneficiary,
annuity payments to be made on or after the Participant’s Required Beginning
Date to the Beneficiary after the Participant’s death must not at any time
exceed the applicable percentage of the annuity payment for such period that
would have been payable to the Participant, using the table set forth in §
1.401(a)(9)-6, Q&A 2(c)(2), in the manner described in Q&A 2(c)(1), of the
Treasury regulations, to determine the applicable percentage. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonspouse beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the Beneficiary after the expiration of the period certain.

The period certain for an annuity distribution commencing during the
Participant’s lifetime may not exceed the applicable distribution period for the
Participant under the Uniform Lifetime Table set forth in § 1.401(a)(9)-9,
Q&A-2, of the Treasury regulations for the calendar year that contains the
Annuity Starting Date. If the Annuity Starting Date precedes the year in which
the Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in § 1.401 (a)(9)-9, Q&A-2, of the Treasury regulations plus the
excess of 70 over the age of the Participant as of the Participant’s birthday in
the year that contains the Annuity Starting Date.

If the Participant dies after distribution of his or her interest begins in the
form of an annuity meeting the requirements of this Section, the remaining
portion of the Participant’s Pension Allowance will continue to be distributed
over the remaining period over which distributions commenced.

 

140



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

If the Participant dies before his or her Annuity Starting Date and there is a
Beneficiary, the Participant’s entire interest will be distributed, beginning no
later than the time described above for deaths before Annuity Starting Dates
over the life of the Beneficiary or over a period certain not exceeding:

 

  i. unless the Annuity Starting Date is before the first Distribution Calendar
Year, the life expectancy of the Beneficiary determined using the Beneficiary’s
age as of the Beneficiary’s birthday in the calendar year immediately following
the calendar year of the Participant’s death; or

 

  ii. if the Annuity Starting Date is before the first Distribution Calendar
Year, the life expectancy of the Beneficiary determined using the Beneficiary’s
age as of the Beneficiary’s birthday in the calendar year that contains the
Annuity Starting Date.

If the Participant dies before his or her Annuity Starting Date and there is no
Beneficiary as of September 30 of the year following the year of the
Participant’s death, distribution of the Participant’s Pension Allowance will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

If the Participant dies before the Annuity Starting Date, the Participant’s
Surviving Spouse is the Participant’s sole Beneficiary, and the Surviving Spouse
dies before distributions to the Surviving Spouse begin, this section will apply
as if the Surviving Spouse were the Participant.

Payments made to a Participant’s surviving child until the child reaches the age
of majority (or dies, if earlier) will be treated as if such payments were made
to the Surviving Spouse to the extent the payments become payable to the

 

141



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Surviving Spouse upon cessation of the payments to the child. A child shall be
treated as having not reached the age of majority if the child has not completed
a specified course of education and is under the age of 26. In addition, a child
who is disabled within the meaning of § 72(m)(7) when the child reaches the age
of majority shall be treated as having not reached the age of majority so long
as the child continues to be disabled.

5.07A Special Definitions Applicable to Required Distribution Dates and Required
Minimum Distributions

Distribution Calendar Year means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to this Section.

Eligible cost-of-living index means an index described in paragraphs (b)(2),
(b)(3) or (b)(4) of S 1.401(a)(9)-6, Q&A-14, of the Treasury regulations.

Life expectancy means Life Expectancy as computed by use of the Single Life
Table in § 1.401(a)(9)-9 Q&A-1 of the Regulations.

Required beginning date means April 1 of the calendar year following the later
of the calendar year in which the Participant attains age 70  1⁄2 or the
calendar year in which the Participant has a separation.

If the Participant dies before distributions are required to begin and there is
a designated Beneficiary, the Participant’s entire interest will be distributed
to the designated beneficiary by December 31st of the calendar year containing
the fifth anniversary of the Participant’s death.

 

142



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

5.08 Direct Rollover of Certain Distributions

a. Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this Section, a Distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an Eligible Rollover Distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a direct rollover.

b. Special definitions applicable in this Section:

An Eligible Rollover Distribution means any distribution of all or any portion
of the balance to the credit of the Distributee, except that an eligible
rollover distribution does not include: (a) any distribution that is one of a
series of substantially equal periodic payments made for the life, or life
expectancy, of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten years or more; (b) any distribution that is required
under Code Section 401(a)(9); (c) the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities); (d) and any
distribution expected to total less than $200.

An Eligible Retirement Plan means: (a) an individual retirement account
described in Code Section 408(a); (b) an individual retirement annuity described
in Code Section 408(b): (c) an annuity plan described in Code Section 403(a) or
403(b); (d) a government plan described in Code Section 457; or (e) a qualified
trust described in Code Section 401(a), that accepts the Distributee’s eligible
rollover distribution. In the case of an Eligible Rollover Distribution to the
Surviving Spouse, an Eligible Retirement Plan is solely an individual retirement
account individual retirement annuity

A Distributee means an Employee: a former Employee, an Employee’s or former
Employee’s Surviving Spouse, and an Employee’s or former Employee’s spouse or
former spouse who is the alternate payee under a qualified domestic

 

143



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

relations order. Notwithstanding a contrary provision in the Retirement Plan,
effective January 1, 2009, a Distributee also includes a non–spousal beneficiary
so long as the non–spouse beneficiary is a designated beneficiary as defined in
Code § 401(a)(9)(E). The non–spouse beneficiary can only be an individual or
individual(s) and may not be the estate of the Participant. However, if a trust
is designated as the beneficiary and the requirements of Treas. Reg. §
1.401(a)(9)-4 are met, the beneficiaries of the trust will be deemed to be
designated beneficiaries rather than the trust. If the Participant dies before
distributions have begun, and the Participant is single, a non-spousal rollover
may be made. The non-spousal rollover must be made by the end of the year
following the Participant’s death. If it is made in the year following the year
of the Participant’s death, a minimum distribution must be made with respect to
the year following the Participant’s death.

A Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

In the event that the provisions of this Section 5.06 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Retirement Plan.

Effective as of March 28, 2005, this Plan does not permit mandatory
distributions; that is distributions without the consent of the Participant, in
any amount that exceeds $1,000. However, in the unlikely event a distribution in
an amount exceeding $1,000 is made without the Participant’s consent and before
the Participant attains the later of age 62 or Normal Retirement Age, and the
Participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive the distribution directly, then the distribution will be paid in a
direct rollover to an individual retirement plan designated by the Plan
Administrator.

 

144



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article VI

Contributions

 

6.01 Employers’ Contributions

It is the intention of the Company and the Employers to continue the Plan, make
the contributions that are necessary to maintain the Plan on a sound actuarial
basis and to meet the minimum funding standards prescribed by law. However,
subject to the provisions of Article X, an Employer may discontinue its
contributions for any reason at any time. Any Participant forfeitures shall be
used to reduce the Employers’ contributions otherwise payable.

 

6.02 Return of Contributions

a. Employers’ contributions are conditioned upon their deductibility under Code
Section 404. If all or part of the deductions are disallowed by the IRS, the
portion of the contributions to which that disallowance applies will be returned
to the Employers without interest, but reduced by any investment loss
attributable to those contributions. The return will be made within one year
after the date of the disallowance of the deduction.

b. The Employers may recover without interest the amount of their contributions
to the Plan made on account of a mistake in fact, reduced by any investment loss
attributable to those contributions, if recovery is made within one year after
the date of those contributions.

 

6.03 Non-Contributory Nature

No contributions by any Employee or Participant to the Retirement Plan shall be
required or permitted hereunder.

 

145



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article VII

Administration of Plan

 

7.01 Named Fiduciaries

a. The Board has appointed those persons who occupy the positions of Chief
Executive Officer, Chief Financial Officer and Chief Accounting Officer of
CECONY as the Named Fiduciaries of the Plan. The Named Fiduciaries shall have
the joint authority to control and manage the operation and administration of
the Plan, including the appointment of the Plan Administrator. The Named
Fiduciaries may, in their sole and absolute discretion, designate one or more
committees or individuals to serve as the Plan Administrator or in other
fiduciary capacities responsible for the management, operation and
administration of the Plan and/or investment of the trust and the Plan assets.
CECONY also may designate other persons who, upon acceptance of such
designation, shall serve as Named Fiduciaries either instead of or in addition
to those holding the aforementioned offices. Any such designation and acceptance
shall be in writing and retained by the Plan Administrator.

Effective as of February 14, 2012, the Board of Trustees approved (1) removing,
by title, the Chief Executive Officer as a Named Fiduciary; (3) renaming the
“Named Fiduciaries” to the Named Fiduciary Committee; and (4) adding by title,
the “Vice President – Human Resources,” or any successor title/position will be
a Named Fiduciary.

b. The Named Fiduciaries may allocate fiduciary responsibilities among
themselves, and may designate other persons to carry out fiduciary
responsibilities, other than those granted to the Trustee under the trust
agreement adopted for use in implementing the Plan, in accordance with the
following procedure:

 

  1.

The Chief Executive Officer of CECONY shall allocate fiduciary responsibilities
among the Named Fiduciaries in writing, and the acceptance of such
responsibilities by the Named Fiduciaries shall be in

 

146



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  writing. Any designation by a Named Fiduciary of persons to carry out
fiduciary responsibilities, other than those granted to the Trustee under the
trust agreement adopted for use in implementing the Plan, shall be in writing, a
copy of which shall be delivered to the designee, and shall specify the
fiduciary responsibilities to be carried out by the designee. Written notice of
any such designation shall be given to all other Named Fiduciaries by the Named
Fiduciary making the designation. Any such allocations, acceptances and
designations shall be retained by the Plan Administrator.

 

  2. A Named Fiduciary, or a fiduciary designated by a Named Fiduciary, may
employ one or more persons to render advice with regard to any responsibility
such fiduciary has under the Plan.

 

  3. One or more of the Named Fiduciaries may direct the Trustee to invest all
or any part of the trust fund held by the Trustee in investments consistent and
in accordance with the Plan’s investment policy, including but not limited to,
investments in insurance policies and contracts, including group annuity
contracts, and in tax-exempt group trusts, and from time to time to liquidate
any such investment in whole or in part.

 

  4. The Named Fiduciaries shall have the powers granted to them under the trust
agreement adopted for use in implementing the Retirement Plan.

 

7.02 Duties of Plan Administrator

a. The Plan Administrator shall have such duties and powers as may be necessary
to discharge its duties hereunder, including but not by way of limitation, the
following:

 

  1. to authorize any agent to execute or deliver any instrument or make any
payment on its behalf;

 

  2. to retain counsel, employ agents and provide for such clerical, accounting,
actuarial and consulting services as it may require in carrying out the
provisions of the Plan;

 

147



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  3. to delegate to other persons all or such portion of its duties under the
Retirement Plan, other than those granted to the Trustee under the trust
agreement adopted for use in implementing the Retirement Plan, as the Plan
Administrator, in his or her sole discretion, shall decide and in accordance
with ERISA Section 405;

 

  4. to decide all claims and questions of eligibility, and determine the
amount, manner and time of payment of any benefit hereunder, and to construe and
interpret the Plan or other plans as may be necessary in conjunction herewith;

 

  5. to make and enforce such rules and regulations as the Plan Administrator
deems necessary or proper for the efficient administration and operation of the
Plan;

 

  6. to prescribe procedures to be followed by Participants or Beneficiaries
filing applications for benefits;

 

  7. to exercise such authority and responsibility, and perform such duties, as
may be required in order to comply with ERISA and governmental regulations
issued there under regarding records of Participants’ service, accrued benefits,
and non-forfeitable benefits under the Plan;

 

  8. to provide notifications to Participants, and file such annual reports as
shall be required with the IRS, the Department of Labor and the Pension Benefit
Guaranty Corporation;

 

  9. to receive and review the annual actuarial valuation of the Plan made by
the actuary, and the regular reports of the Trustee regarding the financial
condition, receipts and disbursements of the trust fund;

 

  10. to furnish to the Employers, upon request, such annual reports with
respect to the administration of the Retirement Plan as are reasonable and
appropriate;

 

148



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  11. to receive service of legal process, as agent for the Plan; and

 

  12. to authorize the payment of reasonable and necessary expenses for the
administration and operation of the Retirement Plan.

b. The Plan Administrator shall have the authority to amend the Plan as follows:

 

  1. in accordance with action by the Board, to amend Appendix B to specify that
an Affiliate will become an Employer and to provide for any special terms and
conditions applicable to Participants employed by the Employer;

 

  2. to amend Appendix E to specify the method for determining and to determine
the amount payable from the 401(h) Account for benefits under the Retiree Health
Retirement Plan, pursuant to and for purposes of Section 12.06; and

 

  3. to adopt certain amendments to the Retirement Plan, which are (a) required
or desirable in order to implement corporate transactions such as mergers,
acquisitions and divestitures; (b) required, necessary or recommended for
compliance with ERISA, the Code or other laws; or (c) necessary or desirable for
uniform or efficient administration. In all cases, any amendment(s) adopted by
the Plan Administrator shall neither materially nor significantly increase the
Employers’ or the Company’s obligations or adversely affect or reduce the
accrued benefits of Participants.

Any amendment adopted by the Plan Administrator pursuant to this Section shall
be in writing and shall be effective as of the date specified by the Plan
Administrator.

 

7.03 Meetings

The Plan Administrator will hold meetings upon such notice, at such place or
places, and at such time or times as the Plan Administrator may from time to
time determine.

 

149



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

7.04 Compensation and Bonding

The Named Fiduciaries and the Plan Administrator will not receive any
compensation from the Retirement Plan for their services as such, and no bond or
other security need be required of them in those capacities in any jurisdiction.

 

7.05 Establishment of Rules

Subject to the limitations of the Retirement Plan, the Plan Administrator from
time to time will establish rules for the administration of the Plan and the
transaction of business. The Plan Administrator has discretionary authority to
interpret the Plan and to make factual determinations including but not limited
to, determination of an individual’s eligibility for Plan participation, the
right and amount of any benefit payable under the Plan and the date on which any
individual ceases to be a Participant. The determination of the Plan
Administrator as to the interpretation of the Plan or any disputed question
shall be conclusive and final to the extent permitted by applicable law. The
Plan Administrator, however, shall have no power to add to, subtract from or
modify any of the terms of the Retirement Plan, or to change or add to any
benefits provided by the Retirement Plan, or to waive or fail to apply any
requirements of eligibility for a pension under the Retirement Plan.

 

7.06 Prudent Conduct

The Named Fiduciaries and Plan Administrator will use that degree of care,
skill, prudence and diligence that a prudent person acting in a like capacity
and familiar with such matters would use in a similar situation.

 

7.07 Actuary

As an aid to the Employers in determining the amount of contributions payable to
the Retirement Plan, the actuary designated by the Named Fiduciaries or the Plan
Administrator will make annual actuarial valuations of the assets and
liabilities of the Retirement Plan, and will submit to the Plan Administrator
the rates of contribution which it recommends for use.

 

150



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

7.08 Maintenance of Accounts

The Plan Administrator will maintain accounts showing the fiscal transactions of
the Plan and will keep in convenient form such data as may be necessary for
actuarial valuations of the Retirement Plan.

 

7.09 Service in More Than One Fiduciary Capacity

Any individual, entity or group of persons may serve in more than one fiduciary
capacity with respect to the Plan and/or the funds of the Retirement Plan.

 

7.10 Limitation of Liability

The Company, the members of its board of directors, the Employers and the
members of their board of trustees or directors, the Named Fiduciaries, the Plan
Administrator, and any officer, employee or agent of the Company or an Affiliate
shall not incur any liability individually or on behalf of any other individuals
for any act, or failure to act, made in good faith in relation to the Plan or
the funds of the Retirement Plan. However, this limitation does not act to
relieve any such individual or the Company or any Affiliate from a
responsibility or liability for any fiduciary responsibility, obligation or duty
under Part 4, Title I of ERISA.

 

7.11 Indemnification

The Company, the members of its board of directors, the Employers and the
members of their board of trustees or directors, the Named Fiduciaries, the Plan
Administrator, and any officer, employee or agent of the Company or an Affiliate
are indemnified against any and all liabilities arising by reason of any act, or
failure to act, in relation to the Plan or the funds of the Retirement Plan,
including, without limitation, expenses reasonably incurred in the defense of
any claim relating to the Plan or the funds of the Retirement Plan, and amounts
paid in any compromise or settlement relating to the Plan or the funds of the
Retirement

 

151



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Plan, except for actions or failures to act made in bad faith or which
constitute a breach of fiduciary duty. The foregoing indemnification is from the
funds of the Retirement Plan to the extent of those funds and to the extent
permitted under applicable law; otherwise from the general assets of the
Employers. The provisions are in addition to any other indemnification provision
otherwise provided to any such individual by the Company or an Affiliate,
provided that there is no duplication of benefits under this Section 7.11 and
any such other provision.

 

7.12 Appointment of Investment Manager

The Board of Trustees, in its sole discretion, determines the investment policy
for the Retirement Plan. However, the Named Fiduciary Committee may, in its sole
discretion, and in accordance with the investment policy, appoint one or more
investment managers to manage the assets of the Plan (including the power to
acquire and dispose of all or part of such assets) as the Named Fiduciary
designates. In that event, the authority over and responsibility for the
management of the assets so designated is the sole responsibility of that
investment manager.

For purposes of this Article, the term “investment manager” means an individual
firm, or entity who:

a. has the power to manage, acquire or dispose of any asset of the Plan;

b. is (i) registered as an investment advisor under the Investment Advisors Act
of 1940, (ii) a bank, as defined in that Act, or (iii) an insurance company
qualified to perform services described in paragraph (a) above; and

c. has acknowledged in writing that he, she or it is a fiduciary with respect to
the Plan.

 

7.13 Expenses of Administration

All reasonable expenses that arise in connection with the administration of the
Plan, including but not limited to the compensation of the Trustee,
administrative expenses and proper charges and disbursements of the Trustee

 

152



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

and reasonable compensation and other expenses and charges of any enrolled
actuary, counsel, accountant, specialist, or other person who has been retained
by the Employers, Named Fiduciaries or Plan Administrator in connection with the
administration thereof, will be paid from the funds of the Plan held by the
Trustee under the trust agreement adopted for use in implementing the Plan, to
the extent not paid by the Employers. So long as such reimbursement is in
accordance with Department of Labor Regulation 29 CFR 2550.408c-2(b)(3), the
funds of the Plan may also reimburse the Employers for compensation paid by the
Employers to employees of the Employers who perform services to the Plan.

 

7.14 Claims and Review Procedures

a. Applications for benefits and inquiries concerning the Plan (or concerning
present or future rights to benefits under the Plan) must be submitted in
writing to the Plan Administrator. An application for benefits must be submitted
on the prescribed form and signed by the Participant or, in the case of a
benefit payable after his or her death, by his or her Beneficiary, or a duly
authorized legal representative.

b. In the event that an application for benefits is denied in whole or in part,
the Plan Administrator will notify the Participant or Beneficiary in writing of
the denial and of the right to review of the denial. The written notice will set
forth, in a manner calculated to be understood by the Participant or
Beneficiary, specific reasons for the denial, specific references to the
provisions of the Plan on which the denial is based, a description of any
information or material necessary for the Participant or Beneficiary to perfect
the application, an explanation of why the material is necessary, and an
explanation of the review procedure under the Retirement Plan. The written
notice from the Plan Administrator will be given to the Participant or
Beneficiary within a reasonable period of time, not more than 90 days, after the
Plan Administrator received the initial application, unless special
circumstances require further time for processing and the Participant or
Beneficiary is advised of the need

 

153



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

and reason for the extension within the first 90-day period. The Participant or
Beneficiary will also be informed of the date by which the Plan Administrator
expects to render the decision. In no event will the initial decision be given
more than 180 days after the Plan Administrator received the application. The
Plan Administrator has the authority to act with respect to any appeal from a
denial of benefits or a determination of benefit rights.

c. A Participant or Beneficiary whose application for benefits was denied in
whole or part, or the Participant or Beneficiary’s duly authorized
representative, may appeal the denial by submitting to the Plan Administrator a
request for a review of the application within 60 days after receiving written
notice of the denial from the Plan Administrator. The Plan Administrator will
give the Participant or Beneficiary or his or her representative an opportunity
to review pertinent materials, other than legally privileged documents, in
preparing the request for a review. The request for a review must be in writing
and addressed to the Plan Administrator. The request for a review shall set
forth all of the grounds on which it is based, all facts in support of the
request and any other matters that the applicant deems pertinent. The Plan
Administrator may require the Participant or Beneficiary to submit such
additional facts, documents or other materials as it may deem necessary or
appropriate in making its review.

d. The Plan Administrator will act on each request for a review within 60 days
after receipt, unless special circumstances require further time for processing
by the Plan Administrator and the Participant or Beneficiary is advised of the
need and reason for the extension. In no event will the decision on review be
rendered more than 120 days after the Plan Administrator received the request
for a review. The Plan Administrator will give prompt written notice of its
decision to the Participant or Beneficiary. In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
Participant or Beneficiary, the specific reasons for

 

154



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

the decision and specific references to the provisions of the Plan on which the
decision is based. The Plan Administrator has discretionary authority to
administer the Plan, including interpreting the terms, determining eligibility
for, entitlement to and amount of benefits under the Plan, determining any facts
and resolving any questions relevant to administration of the Plan and remedying
and correcting any ambiguities, inconsistencies or omissions in the Retirement
Plan. Any action taken by the Plan administrator pursuant to such discretionary
authority shall be conclusive and binding on all Participants, Beneficiaries and
others.

e. The Plan Administrator shall adopt such rules, procedures and interpretations
of the Plan as deemed necessary or appropriate in carrying out the Plan
Administrator responsibilities under this Section 7.14.

f. No legal action for benefits under the Plan may be brought unless and until
the Participant, Beneficiary claimant:

 

  1. has submitted a written application for benefits in accordance with this
Section,

 

  2. has been notified by the Plan Administrator that the application is denied,

 

  3. has filed a written request for a review of the application in accordance
with this Section, and

 

  4. has been notified in writing that the Plan Administrator has affirmed the
denial of the application;

provided, however, that legal action may be brought after the Plan Administrator
has failed to take any action on the claim within the time prescribed by above.

 

155



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article VIII

Management of Funds

 

8.01 Trustee

All the funds of the Plan shall be held by a Trustee appointed from time to time
by the Board under a trust instrument adopted, or as amended, by CECONY for use
in providing the benefits of the Plan and paying its expenses not paid directly
by the Employers. The assets of the Plan may be commingled by the Trustee with
the assets of another qualified defined benefit plan maintained by an Affiliate;
provided, however, that there shall be separate accounting for the beneficial
interest of each such plan in the commingled assets. The beneficial interest of
the trust fund under the Plan will be applied solely in accordance with the Plan
and shall not be available to provide benefits under any other qualified defined
benefit plan or for any other purpose. Expenses and taxes, to the extent paid
from the commingled trust assets, will be equitably divided between the trust
fund under the Plan and the trust fund under any other qualified defined benefit
plan.

 

8.02 Exclusive Benefit Rule

Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan and paying Plan expenses not otherwise paid by the Employers, before
the satisfaction of all liabilities with respect to them. No person has any
interest in or right to any part of the earnings of the funds of the Plan, or
any right in, or to, any part of the assets held under the Plan, except as and
to the extent expressly provided in the Plan.

 

156



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article IX

General Provisions

 

9.01 Nonalienation

a. Except as required by any applicable law, or by paragraph (c), no benefit
under the Plan shall in any manner be anticipated, assigned or alienated, and
any attempt to do so shall be void. However, payment may be made in accordance
with the provisions of any judgment, decree, or order which creates for, or
assigns to, a spouse, former spouse, child or other dependent of a Participant
the right to receive all or a portion of the Participant’s benefits under the
Plan for the purpose of providing child support, alimony payments or marital
property rights to that spouse, child or dependent, and:

 

  1. is made pursuant to a State domestic relations law,

 

  2. does not require the Plan to provide any type of benefit, or any option,
not otherwise provided under the Plan, and

 

  3. otherwise meets the requirements of Section 206(d) of ERISA, as amended, as
a qualified domestic relations order (“QDRO”), as determined by the Plan
Administrator. The Plan shall have written procedures in effect for determining
whether an order is a QDRO and, if so, for administering distributions under
QDROs. The procedures shall notify each person, specified in the order who is
entitled to payment of benefits under the Plan, of such procedures.

Notwithstanding the foregoing, a Participant whose benefit is in current pay
status may elect to make a voluntary and revocable assignment of such benefit,
not to exceed 10% of any benefit payment, provided the assignment is not for the
purpose of defraying administrative costs.

b. If the present value of any series of payments under a QDRO amounts to $5,000
or less, or beginning for distributions after March 28, 2005, $1,000, a lump sum
payment that is the Actuarial Equivalent, determined in the manner described in
Section 5.01, shall be made in lieu of the series of payments.

 

157



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

c. A Participant’s benefits under the Plan will be offset by the amount the
Participant is required to pay to the Plan under the circumstances set forth in
Code Section 401(a)(13).

d. If an overpayment has been made to a Participant, a Beneficiary, or any other
person, the Plan Administrator is entitled to and will seek full recoupment and
reimbursement of the overpayment. In the event a Participant or Beneficiary or
any other person who received an overpayment is receiving a Pension Allowance,
the Plan Administrator and the Plan will reduce his or her future Pension
Allowance by the amount of the overpayment. An overpayment is an amount of
Pension Allowance that exceeds the Pension Allowance to which the Participant is
entitled. Under no circumstances, and for no reason, is the Participant or
whoever received or is receiving an overpayment entitled to the overpayment. The
Plan Administrator and the Plan have a legal obligation and responsibility to
recoup all overpayments.

 

9.02 Conditions of Employment Not Affected by Plan

The establishment of the Plan does not confer any legal rights upon any Employee
or other person for a continuation of employment, nor does it interfere with the
right of the Employers (which right is hereby reserved) to discharge any
Employee and to treat him or her without regard to the effect which that
treatment might have upon him or her as a Participant or potential Participant
in the Plan.

 

9.03 Facility of Payment

If the Plan Administrator finds that a Participant or other person entitled to a
benefit is unable to care for his or her affairs because of illness or accident
or because he or she is a minor, the Plan Administrator may direct, in his or
her sole discretion, that any benefit due him or her, unless claim has been made
for the benefit of the Participant by a duly appointed legal representative, be
paid to his

 

158



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

or her spouse, a child, a parent or other blood relative, or to a person with
whom he or she resides. Any payment so made shall be a complete discharge of the
liabilities of the Plan for that benefit. Furthermore, if the Plan Administrator
receives from a Participant a power of attorney valid under state law, the Plan
Administrator will comply with the instructions of the named attorney to the
extent that the Plan Administrator would comply with such instructions if given
by the Participant and such instructions are consistent with the power of
attorney.

 

9.04 Information

Each Participant or other person entitled to a benefit, before any benefit will
be payable to him or her or on his or her account under the Plan, must file with
the Plan Administrator information that the Plan Administrator requires to
establish the Participant’s or other person’s rights and benefits under the
Plan.

 

9.05 Top-Heavy Provisions

a. The following definitions apply to the terms used in this Section:

 

  1. “applicable determination date” means the last day of the preceding Plan
Year;

 

  2.

“top-heavy ratio” means the ratio of (A) the present value of the cumulative
accrued benefits under the Plan for key employees to (B) the present value of
the cumulative accrued benefits under the Plan for all key employees and non-key
employees; provided, however, that if an individual has not performed services
for the Company or Affiliate at any time during the 5-year period ending on the
applicable determination date, any accrued benefit for such individual (and the
account of such individual) shall not be taken into account. Effective for Plan
Years beginning in 2002 and thereafter, the phrase “one –year period” is
substituted for the phrase “five –year period” each place it appears in this
definition. In the case of a distribution made for a reason other than
separation from service, death, or disability, the look –back period shall

 

159



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  continue to mean the five –year period. The accrued benefits and accounts of
any individual who has not performed services for the Company or Affiliate
during the one –year period ending on the determination date will not be taken
into account for purposes of calculating the Top –Heavy Ratio. Effective for
Plan Years beginning after December 31, 2001, in the case of a distribution made
for a reason other than severance from employment, death, or disability, the
look-back period shall continue to mean the five-year period.;

 

  3. “applicable valuation date” means the date within the preceding Plan Year
as of which annual Plan costs are or would be computed for minimum funding
purposes;

 

  4. “key employee” means an employee who is in a category of employees
determined in accordance with the provisions Code Section 416(i)(1) and (5) and
any regulations there under, and, where applicable, on the basis of the
Employee’s remuneration which, with respect to any Employee, shall mean the
wages, salaries and other amounts paid in respect of such Employee by the
Company or an Affiliate for personal services actually rendered, determined
before any pre-tax contributions under a “qualified cash or deferred
arrangement” (as defined under Code Section 401(k) and its applicable
regulations) or under a “cafeteria plan” (as defined under Code Section 125 and
its applicable regulations), and shall include, but not by way of limitation,
bonuses, overtime payments and commissions; and shall exclude deferred
compensation, stock options and other distributions which receive special tax
benefits under the Code;

 

  5. “non-key employee” means any employee who is not a key employee;

 

  6.

“average remuneration” means the average annual remuneration of a Participant
for the five consecutive years of his or her Vesting Service during which he or
she received the greatest aggregate remuneration, as

 

160



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  limited by Code Section 401(a)(17), from the Company or an Affiliate,
excluding any remuneration for service after the last Plan Year with respect to
which the Plan is top-heavy;

 

  7. “required aggregation group” means each other qualified plan of the Company
or an Affiliate (including plans that terminated within the five-year period
ending on the determination date) in which there are members who are key
employees or which enables the Plan to meet the requirements of Code
Section 401(a)(4) or 410; and

 

  8. “permissive aggregation group” means each plan in the required aggregation
group and any other qualified plan(s) of the Company or an Affiliate in which
all members are non-key employees, if the resulting aggregation group continues
to meet the requirements of Code Sections 401(a)(4) and 410.

b. For purposes of this Section, the Plan shall be “top-heavy” with respect to
any Plan Year beginning on or after January 1, 1984, if as of the applicable
determination date the top-heavy ratio exceeds 60%. The top-heavy ratio shall be
determined as of the applicable valuation date in accordance with Code
Section 416(g)(3) and (4)(B) on the basis of the 1983 Group Annuity Mortality
Table and an interest rate of 5 1⁄2% per year compounded annually. For purposes
of determining whether the Plan is top-heavy, the present value of accrued
benefits under the Plan will be combined with the present value of accrued
benefits or account balances under each other plan in the required aggregation
group, and, in the Employer’s discretion, may be combined with the present value
of accrued benefits or account balances under any other qualified plan(s) in the
permissive aggregation group. The accrued benefit of a non-key employee under
the Plan or any other defined benefit plan in the aggregation group shall be
(i) determined under the method, if any, that uniformly applies for accrual
purposes under all plans maintained by the Company or an Affiliate, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule described in Code
Section 411(b)(1)(C).

 

161



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

c. The following provisions shall be applicable to Participants for any Plan
Year with respect to which the Plan is top-heavy:

 

  1. In lieu of the vesting requirements specified in Section 4.05, a
Participant shall be vested in, and have a non-forfeitable right to, a
percentage of his or her accrued benefit, as set forth in the following vesting
schedule:

 

Years of Vesting Service    Percentage Vested  

Less than 2 years

     0 % 

2 years

     20 % 

3 years

     40 % 

4 years

     60 % 

5 years

     100 % 

 

  2. The accrued benefit of a Participant who is a non-key employee shall not be
less than 2% of his or her average remuneration multiplied by the number of
years of his or her Vesting Service, not in excess of 10, during the Plan Years
for which the Plan is top-heavy. That minimum benefit shall be payable at a
Participant’s Normal Retirement Date. If payments commence at a time other than
the Participant’s Normal Retirement Date, the minimum accrued benefit shall be
the Actuarial Equivalent of that minimum benefit.

 

  3. The multiplier “1.25” in Code Sections 415(e)(2)(B)(i) and (3)(B)(i) shall
be reduced to “1.0”, and the dollar amount “$51,875” in Code
Section 415(e)(6)(B)(i)(I) shall be reduced to “$41,500”.

d. If the Plan is top-heavy with respect to a Plan Year and ceases to be
top-heavy for a subsequent Plan Year, the following provisions shall be
applicable:

 

  1. The accrued benefit in any such subsequent Plan Year shall not be less than
the minimum accrued benefit provided in paragraph (c)(ii) above, computed as of
the end of the most recent Plan Year for which the Plan was top-heavy.

 

162



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  2. If a Participant has completed three years of Vesting Service on or before
the last day of the most recent Plan Year for which the Plan was top-heavy, the
vesting schedule set forth in paragraph (c)(i) above shall continue to be
applicable.

 

  3. If a Participant has completed at least two, but less than three, years of
Vesting Service on or before the last day of the most recent Plan Year for which
the Plan was top-heavy, the vesting provisions of Section 4.05 shall again be
applicable; provided, however, that in no event shall the vested percentage of a
Participant’s accrued benefit be less than the percentage determined under
paragraph (c)(i) above as of the last day of the most recent Plan Year for which
the Plan was top-heavy.

 

9.06 Construction

a. The Plan shall be construed, regulated and administered under ERISA as in
effect from time to time, and the laws of the State of New York, except where
ERISA controls.

b. The titles and headings of the Articles and Sections in this Plan are for
convenience only. In case of ambiguity or inconsistency, the text rather than
the titles or headings shall control.

 

9.07 Prevention of Escheat

If the Plan Administrator cannot ascertain the whereabouts of any person to whom
a payment is due under the Plan, the Plan Administrator may, no earlier than
three years from the date such payment is due, mail a notice of such due and
owing payment to the last known address of such person as shown on the records
of the Plan Administrator or the Employer. If such person has not made written
claim therefore within three months of the date of the mailing, the Plan
Administrator may, if it so elects and upon receiving advice from counsel to the

 

163



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Plan, direct that such payment and all remaining payments otherwise due such
person be cancelled on the records of the Plan and the amount thereof applied to
reduce the contributions of the Employer. Upon such cancellation, the Plan has
no further liability therefore except that, in the event such person or his or
her Beneficiary later notifies the Plan Administrator of his or her whereabouts
and requests the payment or payments due to him or her under the Plan, the
amount so applied will be paid to him or her in accordance with the provisions
of the Plan, without interest.

 

164



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article X

Amendment, Merger and Termination

 

10.01 Amendment of Plan

a. CECONY, by action of its Board, or pursuant to authority granted by its
Board, reserves the right at any time and from time to time, and retroactively
if deemed necessary or appropriate, to amend in whole or in part any or all of
the provisions of the Plan. However, no amendment shall make it possible for any
part of the funds of the Plan to be used for, or diverted to, purposes other
than for the exclusive benefit of persons entitled to benefits under the Plan,
before the satisfaction of all liabilities with respect to them. No amendment
will be made which has the effect of decreasing the accrued benefit or reducing
the nonforfeitable percentage of the accrued benefit of a Participant below the
nonforfeitable percentage computed under the Plan as in effect on the date on
which the amendment is adopted or, if later, the date on which the amendment
becomes effective.

b. The Plan Administrator has the authority to amend the Plan to the extent and
in the manner described in Section 7.02(b).

c. Notwithstanding the previous sections, a Participant’s Accrued Benefit, early
retirement benefit, retirement – type subsidy or optional form of benefit may be
reduced to the extent permitted under Code Section 412(d)(2), for Plan Years
beginning after December 31, 2007, or to the extent permitted under Treasury
Regulations Sections 1.411(d)(3) and 1.411(d)(4).

 

10.02 Merger, Consolidation, or Transfer

The Board may, in its sole discretion, merge this Plan with another qualified
plan, subject to any applicable legal requirements. However, the Plan may not be
merged or consolidated with, and its assets or liabilities may not be
transferred to, any other plan unless each person entitled to benefits under the

 

165



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Plan would, if the resulting plan were then terminated, receive a benefit
immediately after the merger, consolidation, or transfer which is equal to or
greater than the benefit he or she would have been entitled to receive
immediately before the merger, consolidation, or transfer if the Plan had then
terminated.

 

10.03 Additional Participating Companies

a. With the consent of CECONY, an Affiliate may adopt this Plan for some or all
of its Employees. Upon the effective date of the adoption of the Plan by an
Affiliate, the Affiliate shall be an Employer and shall delegate all fiduciary
and administrative responsibilities (including the appointment and removal of
fiduciaries) under the Plan to the Named Fiduciaries and the Plan Administrator
of the Plan. An Employer may adopt the Plan for some or all of its employees
upon appropriate action by such Employer, and with the consent of CECONY, and
the employees for whom the Plan is adopted shall be described in Appendix B to
the Plan.

b. An Employer may terminate its participation in the Plan upon appropriate
action. The funds of the Plan held on account of Participants in the employ of
that Employer will be determined by the Plan Administrator and will be applied
as provided in Section 10.04 if the Plan should be terminated, or will be
segregated by the Trustee as a separate trust, pursuant to certification to the
Trustee by the Plan Administrator, continuing the Plan as a separate plan for
the employees of that company under which the board of directors of that company
will succeed to all the powers and duties of the board of trustees, including
the appointment of named fiduciaries.

 

10.04 Termination of Plan

CECONY, by action of its Board, may terminate the Plan for any reason at any
time. In case of termination of the Plan, the rights of Participants to their
benefits accrued under the Plan as of the date of the termination, to the extent
then funded or protected by law, if greater, shall be nonforfeitable. The funds
of

 

166



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

the Plan shall be used for the exclusive benefit of persons entitled to benefits
under the Plan as of the date of termination, except as provided in
Section 6.02. However, any funds not required to satisfy all liabilities of the
Plan for benefits because of erroneous actuarial computation will be returned to
the Employers. In addition, after the satisfaction of all liabilities for
benefits to which Participants and other persons may be entitled under the Plan,
and satisfaction of all liabilities for expenses under by the Plan, in the event
there are remaining plan assets, upon termination of the Plan, such excess
assets shall revert to the Employers. The Plan Administrator will determine on
the basis of actuarial valuation the share of the funds of the Plan allocable to
each person entitled to benefits under the Plan in accordance with Section 4044
of ERISA, or corresponding provision of any applicable law in effect at the
time. In the event of a partial termination of the Plan, the provisions of this
Section will be applicable to the Participants affected by that partial
termination.

 

10.05 Limitation Concerning Highly-Compensated Employees and Highly-Compensated
Former Employees

a. The provisions of this Section shall apply (i) in the event the Plan is
terminated, to any Participant who is a highly-compensated employee or
highly-compensated former employee (as those terms are defined in Code
Section 414(q)) of the Company or an Affiliate and (ii) in any other event, to
any Participant who is one of the 25 highly-compensated employees or
highly-compensated former employees of the Company or Affiliate with the
greatest compensation in any Plan Year. The amount of the annual payments to any
one of the Participants to whom this Section applies will not be greater than an
amount equal to the annual payments that would be made on behalf of the
Participant during the year under a single life annuity that is the Actuarial
Equivalent of the sum of the Participant’s accrued benefit and the Participant’s
other benefits under the Plan.

 

167



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

b. If, (i) after payment of Pension Allowance or other benefits to any one of
the Participants to whom this Section applies, the value of Plan assets equals
or exceeds 110% of the value of current liabilities (as that term is defined in
Code Section 412(l)(7)) of the Plan, (ii) the value of the accrued benefit and
other benefits of any one of the Participants to whom this Section applies is
less than 1% of the value of current liabilities of the Plan, or (iii) the value
of the benefits payable to a Participant to whom this Section applies does not
exceed the amount described in Code Section 411(a)(11)(A), the provisions of
paragraph (a) above will not be applicable to the payment of benefits to such
Participant.

c. If any Participant to whom this Section applies elects to receive a lump sum
payment in lieu of his or her Pension Allowance and the provisions of paragraph
(b) above are not met with respect to such Participant, the Participant will be
entitled to receive his or her benefit in full provided he or she agrees to
repay to the Plan any portion of the lump sum payment which would be restricted
by operation of the provisions of paragraph (a), and shall provide adequate
security to guarantee that repayment.

d. Notwithstanding paragraph (a) of this Section, in the event the Plan is
terminated, the restriction of this Section is not applicable if the benefit
payable to any highly-compensated employee and any highly-compensated former
employee is limited to a benefit that is nondiscriminatory under Code Section
401(a)(4).

e. If it should subsequently be determined by statute, court decision acquiesced
in by the Commissioner of Internal Revenue, or ruling by the Commissioner of
Internal Revenue, that the provisions of this Section are no longer necessary to
qualify the Plan under the Code, this Section shall be ineffective without the
necessity of further amendment to the Plan.

 

168



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article XI

Cost-Of-Living Adjustments

 

11.01 Eligibility-CECONY Participants

All Pension Allowances payable to CECONY Participants, other than a CECONY Local
3 Employee –1, under the Plan for the month of April in a calendar year which
commenced prior to December 31 of the prior calendar year shall be eligible for
an adjustment hereunder. In the case of an annuity payable to a Surviving Spouse
of a retired CECONY Participant, other than a CECONY Local 3 Employee –1, the
Surviving Spouse’s annuity shall be deemed to have commenced on the date the
retired CECONY Participant’s Pension Allowance commenced. No CEI Participant or
the Surviving Spouse or Beneficiary of a CEI Participant is eligible for a
cost-of-living adjustment to his or her Cash Balance Account Pension Allowance.

 

11.02 Annual Adjustment-CECONY Participants

All eligible Pension Allowances of CECONY Participants, other than a CECONY
Local 3 Employee –1, being paid from time to time under the Plan shall be
increased annually by the percentage determined under Section 11.03. Such
adjustment shall be made for the month of April each year and for each month
thereafter, until further changed or terminated in accordance with provisions of
this Plan.

 

11.03 Percentage of Adjustment-CECONY Participants

Each annual adjustment shall equal 75% of the percentage increase, rounded to
the nearest 1/10 of one percent (0.001), in the Index specified in Section 11.05
for the preceding December over the Index for the next-preceding December;
provided, however, that such annual adjustment shall not:

a. exceed 3%, or

b. be less than 0% of the eligible Pension Allowance.

 

169



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

11.04 Limitation on Adjustments-CECONY Participants

No adjustment in a Pension Allowance provided under this Article XI may cause
such Pension Allowance, as adjusted, to be greater than the product of (a) the
amount of such Pension Allowance paid for the month of December 1986 or the
later month in which the Pension Allowance commenced (“Commencement Month”),
multiplied by (b) a fraction, the numerator of which shall be the Index for the
December immediately preceding the month of April in which the adjustment is to
be made, and the denominator of which shall be the Index for the December
immediately preceding the Commencement Month. Any increase pursuant to this
Article XI shall be reduced to the extent required to satisfy the limitation set
forth in this Section 11.04.

 

11.05 Index-CECONY Participants

The Index to be used for purposes of this Article XI shall be the Consumer Price
Index, All Urban Consumers – US City Average (“CPI-U”), as published by the
United States Department of Labor. If at any time such Index is revised or
discontinued, or if the Named Fiduciaries determine that a different index,
device, or other form of measurement more accurately measures the impact of
inflation on the purchasing power of retirees, the Named Fiduciaries may
substitute such other index, device, or other form of measurement as they, in
their discretion, determine to be appropriate.

 

11.06 Eligibility and Adjustment-O&R Participants

Beginning as of July 1 of the year for which the cumulative percentage change in
the CPI-U, defined below, exceeds 20%, but not earlier than July 1, 1993, and as
of each July 1 thereafter, the monthly Pension Allowance then being received by
a retired O&R Participant, or a vested O&R Participant whose employment
terminates after January 1, 1993, shall be increased by a pension benefit
adjustment (“PBA”), not less than zero, determined by multiplying:

a. the gross monthly Pension Allowance as of the Annuity Starting Date, or as of
June 1, 1993 for a retired O&R Participant whose Annuity Starting Date occurred
prior to January 1, 1989, or in both cases such other gross monthly Pension
Allowance, then being paid to the extent it is not a PBA under this
Section 11.06, by

 

170



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

b. a percentage (rounded to the nearest 100th of a percent) equal to 75% of the
“cumulative percentage change” in the CPI-U for the year in excess of 20%, but
not more than the applicable “cumulative maximum percentage,” as defined below.

c. an O&R Hourly Employee –1 is not entitled to a pension benefit adjustment.
His or her Pension Allowance will be calculated and accrued without a pension
benefit adjustment (cost-of-living-adjustment). The pension benefit adjustment
also will not apply to the Eligible Spouse, Contingent Annuitant or Alternate
Payee of an O&R Hourly Employee –1.

 

11.07 Eligible Spouse or Contingent Annuitant of O&R Participant

The monthly Pension Allowance being received by a Surviving Spouse, including a
former spouse treated as the spouse under a QDRO, unless the QDRO provides
otherwise, or a contingent annuitant under a joint and survivor annuity or
contingent annuitant option with respect to a retired O&R Participant or vested
O&R Participant whose employment terminates on or after January 1, 1993, shall
be increased by a PBA, not less than zero, on July 1 of each year, beginning:

a. as of the July 1 coincident with or next following the spouse’s or contingent
annuitant’s Annuity Starting Date if the retired O&R Participant or vested O&R
Participant had previously received one or more PBAs under Section 11.06 above,
or

b. as of the July 1, on or after July 1, 1993, of the year for which the
“cumulative percentage change in the CPI-U” first exceeds 20%.

 

171



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

11.08 Pension Benefit Adjustment Amount for Spouse or Contingent Annuitant of
O&R Participant

a. The PBA for the spouse or contingent annuitant shall be calculated by
multiplying the percentage in Section 11.06(ii) above, determined using the
deceased Participant’s Annuity Starting Date, by the spouse’s or contingent
annuitant’s gross monthly Pension Allowance as of the spouse’s or contingent
annuitant’s Annuity Starting Date, or as of June 1, 1993 for a spouse or
contingent annuitant whose Annuity Starting Date occurred prior to January 1,
1989, excluding any portion of such Pension Allowance which represents PBAs to
the retired Participant’s or vested Participant’s Pension Allowance pursuant to
Section 11.06 above.

b. The monthly O&R Surviving Spouse’s Pension Allowance, or O&R Spouse’s Death
Benefit Allowance with respect to a vested O&R Participant whose employment
terminates after January 1, 1993, then being received by a spouse, including a
former spouse treated as the spouse under a QDRO unless the QDRO provides
otherwise, shall be increased by a PBA, not less than zero, on July 1 of the
year for which the “cumulative percentage change in the CPI-U” exceeds 20%, but
not earlier than July 1, 1993, and as of each July 1 thereafter. The PBA shall
be calculated by multiplying the percentage in Section 11.06(ii) above,
determined using the spouse’s Annuity Starting Date, by the spouse’s gross
monthly Pension Allowance, as of the spouse’s Annuity Starting Date, or June 1,
1993 for a spouse whose Annuity Starting Date occurred prior to January 1, 1989.

 

11.09 Pension Benefit Adjustment for Alternate Payee of an O&R Participant

a. The monthly Pension Allowance then being received by an alternate payee,
within the meaning of ERISA Section 206(d) and Code Section 414(p), under a QDRO
who does not otherwise share in an increase by reason of Section 11.06,
Section 11.07 or Section 11.08 above, and is not subject to the exception in the
last sentence hereof, shall be increased by a PBA, not less than zero, on each
July 1 beginning

 

  1. as of the July 1 coincident with or next following the alternate payee’s
Annuity Starting Date if the QDRO is effective after the O&R Participant’s
Annuity Starting Date and the O&R Participant had previously received one or
more PBAs under Section 11.06 above, or

 

  2. as of the first July 1, on or after July 1, 1993, of the year for which the
“cumulative percentage change in the CPI-U” first exceeds 20%.

 

172



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

b. The PBA shall be calculated by multiplying the percentage in
Section 11.06(ii) above, determined using the alternate payee’s Annuity Starting
Date if the QDRO is effective on or before the O&R Participant’s Annuity
Starting Date and using the O&R Participant’s Annuity Starting Date if the QDRO
is effective after the O&R Participant’s Annuity Starting Date, by the alternate
payee’s gross monthly Pension Allowance as of the alternate payee’s Annuity
Starting Date, or as of June 1, 1993 for an alternate payee whose Annuity
Starting Date occurred prior to January 1, 1989, excluding any portion of such
Pension Allowance which represents PBAs to the O&R Participant’s Pension
Allowance pursuant to Section 11.06 above. This paragraph shall not apply if the
QDRO states that the PBA shall not apply and further shall not apply in any
event to any Pension Allowance paid with respect to a Vested O&R Participant
whose employment terminated prior to January 1, 1993. For purposes of applying
the provisions of Section 5.02(c)(3) and (4) which provide for the monthly
Pension Allowance of a retired O&R Participant or vested O&R Participant to be
increased after the death of the contingent annuitant, such increase, if made on
a date other than a July 1, shall include the PBA which would have applied under
paragraph (a) above if the retired O&R Participant or vested O&R Participant had
been receiving the Pension Allowance as a single life annuity as of the
immediately preceding July 1. A retired O&R Participant (including a O&R
Participant who remains in service but has commenced his or her Allowance
because of attainment of

 

173



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

age 70-1/2) or a vested O&R Participant will be considered, for purposes of this
Section only, to have multiple Annuity Starting Dates if the Pension Allowance
as of the Annuity Starting Date is adjusted thereafter as a result of future
Annual Compensation and Accredited Service. The initial Annuity Starting Date,
which is the date as of which a Pension Allowance first begins to the retired or
vested O&R Participant from the Plan, applies to the portion of the Pension
Allowance attributable to Annual Compensation and Accredited Service prior to
such initial Annuity Starting Date. Thereafter, each subsequent date as of which
an Pension Allowance is adjusted after the initial Annuity Starting Date by
reason of Annual Compensation or Accredited Service thereafter shall be
considered, for purposes of this Section only, as the Annuity Starting Date with
respect to the portion of the Pension Allowance attributable to Annual
Compensation and Accredited Service since the previous Annuity Starting Date.

c. The terms specified below which are used in Sections 11.06, 11.07, 11.08 and
11.09 shall have the meanings set forth below, unless the context clearly
dictates another meaning.

 

  1. CPI-U means the annual average figure under the Consumer Price Index for
All Urban Consumers, U.S. City Average of All Items (1982-1984=100), or its
successor, as published by the United States Bureau of Labor Statistics.

 

  2.

Cumulative Percentage Change in the CPI-U for a year is calculated by dividing
the difference between the CPI-U for the prior year and the CPI-U for the year
prior to the year in which the applicable Annuity Starting Date occurred by the
CPI-U for the year prior to the year in which the Annuity Starting Date
occurred, and rounding to the nearest 100th of a percent (e.g., for purposes of
determining the cumulative percentage change in the CPI-U for 1993 for a retired
O&R Participant whose Annuity Starting Date occurred in 1990, subtract the CPI-U
for 1989 from the CPI-U for

 

174



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

  1992, then divide the result by the CPI-U for 1989 and round to the nearest
100th of a percent). Notwithstanding any provisions of Sections 11.06, 11.07,
11.08 and 11.09 to the contrary, in all cases when the Annuity Starting Date
occurred before January 1, 1989, the cumulative percentage change in the CPI-U
for a year shall be calculated by dividing the difference between the CPI-U for
the prior year and the CPI-U for 1991 by the CPI-U for 1991, rounding to the
nearest 100th of a percent, and adding 20%.

 

  3. Cumulative Maximum Percentage. For purposes of Section 11.06, Section 11.08
and, Section 11.07, if the O&R Participant had not previously received any PBA
under Section 11.06, and Section 11.09, if the alternate payee’s Annuity
Starting Date is used to determine the PBA, cumulative maximum percentage is 3%
for the first year in which a PBA is made and for each succeeding year is 3%
plus 103% of the prior year’s cumulative maximum percentage, rounded to the
nearest 100th of a percent (e.g., 3% for the first year, 6.09% for the second
year, 9.27% for the third year). For purposes of Section 11.06, if the O&R
Participant had previously received a PBA under Section 11.06, and
Section 11.09, if the Member’s Annuity Starting Date is used to determine the
PBA, the maximum for the first year is 3% plus 103% of the prior year’s
cumulative maximum percentage applicable to the Participant, rounded to the
nearest 100th of a percent, and for each succeeding year is 3% plus 103% of the
prior year’s cumulative maximum percentage, rounded to the nearest 100th of a
percent.

d. Appendix L attached hereto contains sample illustrations which are intended
solely to aid in the interpretation and application of the provisions of
Sections 11.06, 11.07, 11.08 and 11.09.

 

175



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article XII

401(h) Account

 

12.01 Establishment

Effective January 1, 1986, a “401(h) Account” was established in the CECONY
Management Plan and the CECONY Weekly Plan in order to fund post-retirement
medical benefits to CECONY Management Participants and CECONY Weekly
Participants who meet certain criteria (and the spouses/dependents of such
CECONY Participants) and who retire under the terms of this Plan, pursuant to
the Retiree Health Plan. The provisions of the Retiree Health Plan previously
were set forth in the CECONY Management Plan and the CECONY Weekly Plan.
Effective January 1, 2001, the provisions of the Retiree Health Plan are set
forth in a separate document. CECONY Participants who are or were in any prior
Plan Year “key employees” (as that term is defined in Code Section 416(i)),
their spouses and dependents shall not be eligible for the payment of any
Retiree Health Plan benefits from the 401(h) Account.

 

12.02 Terms and Conditions

Effective January 1, 2001, a “401(h) Account” is established under this Plan,
and the Retiree Health Plan is maintained by CECONY to provide post-retirement
medical, hospital, vision care, and prescription drug benefits to certain
retired CECONY Management Participants, CECONY Weekly Participants and CEI
Participants who retire from CECONY (and the spouses/dependents of such
Participants).

Only a CEI Participant who is a CECONY Eligible Employee, including a Local 3
member hired on and after January 1, 2010, is eligible to participate in the
Retiree Health Plan. A CEI Participant who is a CECONY Eligible Employee must
meet the same requirements for participation in the Retiree Health Plan as a
CECONY Management Participant.

 

176



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

12.03 Contributions

The 401(h) Account shall be funded by the contributions of CECONY, in its sole
discretion, which shall be deposited with the Trustee. Any and all contributions
made by CECONY to the 401(h) Account will be reasonable and ascertainable.
Contributions to the 401(h) Account must not exceed, in the aggregate, 25% of
the total annual contributions made to the Retirement Plan. CECONY may also
require that Participants make contributions to the Retiree Health Plan and
CECONY shall determine whether such contributions shall be deposited in the
401(h) Account or any other funding vehicle which CECONY may sponsor to fund
benefits provided by the Retiree Health Plan. All such contributions to the
401(h) Account may be commingled with Plan assets for investment and custody
purposes, but all contributions to the 401(h) Account and earnings thereon, if
any, together with all disbursements from the 401(h) Account, shall be recorded
and accounted for in one or more separate accounts relating solely to the
Retiree Health Plan. If CECONY makes a contribution to the trust fund which
includes amounts allocable both to the Plan and to the 401(h) Account, CECONY
shall clearly specify the portion of such contribution allocable to the Plan and
the portion allocable to the 401(h) Account. In the event that a Participant’s
interest in the 401(h) Account is forfeited prior to termination of the Plan, an
amount equal to the amount of the forfeiture shall be applied as soon as
possible to reduce any contributions by CECONY to the 401(h) Account.

 

12.04 Use of Assets

Assets in this 401(h) Account shall be used solely for the purpose of providing
retiree health benefits, in accordance with Section 12.06, for those individuals
who are determined to be entitled thereto in accordance with the terms of the
Retiree Health Plan and to pay any necessary or appropriate expenses
attributable to the administration of the 401(h) Account. The benefits provided
by

 

177



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

the 401(h) Account shall be subordinate to the pension benefits provided by the
Plan. No part of the corpus or income of the 401(h) Account shall be used for,
or diverted to, any purposes other than the provision of health coverage at any
time prior to the satisfaction of all liabilities for health coverage hereunder.
Upon the satisfaction of all liabilities incurred pursuant to the Retiree Health
Plan, any amount which may remain in the 401(h) Account shall be returned to
CECONY by the Trustee.

 

12.05 Modification, Amendment, and Termination

CECONY reserves the right to modify, amend, or terminate the Retiree Health Plan
at any time. The establishment and operation of the 401(h) Account does not
obligate CECONY in any way to continue to maintain any health care plans of any
nature or to provide post-retirement health care coverage of any kind. In the
event that CECONY terminates health coverage for retirees, this Plan shall have
no liability to provide further health coverage for current or future retirees,
for purposes of determining the amount to be returned to CECONY under
Section 12.04. No amendment, modification, or termination of the Retiree Health
Plan, nor change in CECONY contributions thereunder, shall retroactively,
adversely affect any Participant’s benefit under the Retiree Health Plan.

 

12.06 Allocation of Responsibility for Payment

Benefits under the Retiree Health Plan are provided through the 401(h) Account,
through other funding mechanisms, and through contributions by covered retirees
and Surviving Spouses. The amount payable from the 401(h) Account shall be
determined in accordance with the provisions of Appendix E, as in effect from
time to time.

 

178



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article XIII

Return of Contributions to an O&R Participant

 

13.01 Vested O&R Participant

An O&R Participant who is entitled to a vested Pension Allowance, upon ceasing
to be employed by the Company or an Affiliate for any cause other than death,
Approved Leave of Absence, or retirement, may elect to receive in one sum within
six months thereafter the amount of his or her Accumulated Contributions, if
any, at the time he or she ceased to be so employed. If the present value of his
or her Accumulated Contributions exceeds $5,000 or beginning for distributions
after March 28, 2005, $1,000, the O&R Participant must consent and if married,
his or her spouse must provide Spousal Consent to a distribution. The consent
and Spousal Consent must apply to the form and the timing of the distribution.

 

13.02 An O&R Participant Not Vested

An O&R Participant who is not entitled to a Pension Allowance shall, upon
ceasing to be employed by the Company or an Affiliate for any cause other than
death, Approved Leave of Absence, or retirement under the Plan, be paid his or
her Accumulated Contributions, if any, within six months after the date he or
she ceases to be so employed. If the present value of his or her Accumulated
Contributions exceeds $5,000 or beginning for distributions after March 28,
2005, $1,000, the O&R Participant must consent and if married, his or her spouse
must provide Spousal Consent to a distribution. The consent and Spousal Consent
must apply to the form and the timing of the distribution.

 

13.03 Death of O&R Participant

Upon receipt of proof, satisfactory to the Plan Administrator, of the death of
an O&R Participant prior to his or her Annuity Starting Date, provided no other
benefit is payable on his or her account, the amount of his or her Accumulated
Contributions at the time of his or her death shall be payable in one sum to his
or her designated beneficiary, if living, otherwise to such Participant’s legal
representatives.

 

179



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

13.04 Cessation of Pension Allowance

Upon the cessation of payments of the Pension Allowance or other benefit payable
to or on account of an O&R Participant or the Surviving Spouse of an O&R
Participant, the excess, if any, of an O&R Participant’s Accumulated
Contributions at retirement or prior to death over the total benefit payments
made to him or her or on his or her account shall be paid in one sum to the O&R
Participant’s beneficiary, if living, otherwise to the legal representatives of
the person last in receipt of such Pension Allowance or other benefit.

 

180



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article XIV

Domestic Partner Benefits

 

14.01 Domestic Partner Benefits: In General

a. Effective January 1, 2008, Participants may elect one or both Pre-retirement
Domestic Partner Survivor Benefit Coverage or Post-retirement Domestic Partner
Survivor Benefit Coverage (in the aggregate, “Spousal Benefit Survivor
Coverage).

b. In order to elect Domestic Partner Survivor Benefit Coverage, the Participant
and his or her Domestic Partner must register their domestic partnership on a
form provided and approved by the Plan Administrator. The requirements are
subject to change from time to time by the Plan Administrator. Changes will be
applied prospectively.

 

14.02 Pre–Retirement Domestic Partner Survivor Annuity Coverage

a. The Pre-retirement Domestic Partner Survivor Annuity is payable as a 50%
survivor annuity to the Surviving Domestic Partner. The survivor annuity will
equal 50% of what the Participant would have received had he or she retired
rather than died on his or her date of death and began receiving his or her
Pension Allowance on the first day of the month following his or her death. In
determining what the Participant would have received had he or she retired
rather than died, a reduction occurs to the Pension Allowance to take into
account the Pre-retirement Domestic Partner Survivor Annuity coverage.

b. This provision applies if the Participant elected a Pre-retirement Domestic
Partner Survivor Annuity and had less than 75 points on the first day of the
month immediately preceding the month in which he or she dies. If so, his or her
Surviving Domestic Partner may elect, instead of the 50% survivor annuity, to
take his or her Pre-retirement Domestic Partner Survivor Annuity in a lump sum
payment.

 

181



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

c. If the Participant elects a Pre-retirement Domestic Partner Survivor Annuity,
his or her accrued Pension Allowance is reduced to pay for the survivor benefit
coverage. If the Participant dies before his or her Pension Allowance commences,
the reduction occurs at the time the Pension Allowance is paid to the Surviving
Domestic Partner as a Pre-retirement Domestic Partner Survivor Annuity.

d. If the Participant survives until the date his or her pension allowance
commences, his or her Pension Allowance will be reduced to pay for the survivor
benefit coverage.

e. When making an election for the Pre-retirement Domestic Partner Survivor
Annuity, the Participant and his or her Domestic Partner must consent to and
acknowledge that the Participant’s Pension Allowance will be reduced.

 

14.03 Post-retirement Domestic Partner Survivor Benefit Coverage

a. A Participant may elect a Post-retirement Domestic Partner Survivor Benefit.
The Post–retirement Domestic Partner Survivor Benefit requires a reduction to
the Participant’s Pension Allowance.

b. The Post–retirement Domestic Partner Survivor Benefit is payable as a 50%
joint and survivor annuity. The Domestic Partner is the contingent annuitant
who, if the Participant predeceases the Domestic Partner, will receive a single
life annuity payable monthly. The single life annuity is equal to 50% of what
the Participant was receiving as of the date of his or her death.

c. The Participant may elect an optional form of benefit for his or her
Post–retirement Domestic Partner Survivor Benefit. She or he may elect a 12 year
certain and life annuity, a 100% joint and survivor benefit without a pop-up, a
100% joint and survivor annuity with a pop-up, a 75% joint and survivor benefit
without a pop-up and a 75% joint and survivor benefit with a pop-up. In each
case, his or her Domestic Partner will be named as the annuitant.

d. When making an election for the Post-retirement Domestic Partner Survivor
Annuity, the Participant and his or her Domestic Partner must consent to and
acknowledge that the Participant’s Pension Allowance will be reduced.

 

182



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

14.04 Termination of Domestic Partnership

a. The Participant will notify, in writing, the Plan Administrator within 60
days of the earliest of (a) the death of the Participant’s Domestic Partner or
(b) the date on which any of the criteria of a Domestic Partner relationship is
no longer met. The effective date of the end of the Domestic Partner
relationship is the earliest of: (a) the death of my Domestic Partner or (b) the
date on which the Participant files a Statement of Disenrollment, Death or
Termination of Domestic Partner with the Company’s Plan Administrator or
designated representative.

b. Once a Participant elects a Pre-retirement Domestic Partner Survivor Annuity,
it remains in effect until the Participant notifies the Plan Administrator of
the death of his or her Domestic Partner or the termination of the relationship.

c. If a Participant files a written notice of the death of his or her Domestic
Partner or the termination of the relationship, she or he must wait 6 months
following such notice to name another Domestic Partner. The 6 month waiting
period is waived if the Participant provided notice of termination of the
relationship and then wants to name the same person again as his or her Domestic
Partner.

 

183



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Article XV

Section 436 Limitations

 

15.01 Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent or If the Plan Sponsor Is In Bankruptcy

Notwithstanding any other provisions of the Plan, if the Plan’s adjusted funding
target attainment percentage (“AFTAP”) for a Plan Year is less than 80 percent
(or would be less than 80 percent to the extent described in Section (b) below)
but is not less than 60 percent, then the limitations set forth in this
Section 15.01 apply.

a. 50 Percent Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments A Participant or Beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a Prohibited Payment with an Annuity
Starting Date on or after the applicable Section 436 Measurement Date, and the
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
Prohibited Payment, unless the present value of the portion of the Pension
Allowance that is being paid in a Prohibited Payment does not exceed the lesser
of:

 

  i. 50 percent of the present value of the benefit payable in the optional form
of benefit that includes the Prohibited Payment; or

 

  ii. 100 percent of the PBGC maximum benefit guarantee amount (as defined in §
1.436-1 (d)(3)(iii)(C) of the Treasury Regulations).

 

184



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

The limitation set forth in this Section 15.01(a) does not apply to any payment
of a benefit which under Code § 411(a)(11) may be immediately distributed
without the consent of the Participant. If an optional form of benefit that is
otherwise available under the terms of the Plan is not available to a
Participant or Beneficiary as of the Annuity Starting Date because of the
application of the requirements of this Section 15.01(a), the Participant or
Beneficiary is permitted to elect to bifurcate the benefit into unrestricted and
restricted portions (as described in § 1.436-1(d)(3)(iii)(D) of the Treasury
Regulations). The Participant or Beneficiary may also elect any other optional
form of benefit otherwise available at that Annuity Starting Date that would
satisfy the 50 percent/PBGC maximum benefit guarantee amount limitation
described in this Section 15.01 (a), or may elect to defer the Pension Allowance
in accordance with any general right to defer commencement under the Plan.

b. Plan Amendments Increasing Liability for Benefits No amendment that has the
effect of increasing liabilities by reason of increases in benefits,
establishment of new benefits, changing the rate of benefit accrual, or changing
the rate at which benefits become nonforfeitable shall take effect in a plan
year if the AFTAP for the plan year is:

 

  i. Less than 80 percent; or

 

  ii. 80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the AFTAP.

The limitation set forth in this Section 15.01 (b) does not apply to any
amendment that provides a benefit increase under a plan formula that is not
based on compensation, provided that the rate of such increase does not exceed
the contemporaneous rate of increase in the average wages of participants
covered by the amendment.

 

185



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

15.02 Limitations Applicable If the Plan’s AFTAP Is Less Than 60 Percent (or
would be less than 60 percent to the extent described in below)

a. Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Participant or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a Prohibited Payment with an Annuity Starting Date on or
after the applicable section 436 measurement date, and the Plan shall not make
any payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer that is a Prohibited Payment. The
limitation set forth in this Section 2(a) does not apply to any payment of a
benefit which under Code § 411(a)(11) may be immediately distributed without the
consent of the Participant.

b. Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a plan year shall not be paid
if the AFTAP for the plan year is:

 

  i. Less than 60 percent; or

 

  ii. 60 percent or more, but would be less than 60 percent if the AFTAP were
redetermined applying an actuarial assumption that the likelihood of occurrence
of the unpredictable contingent event during the plan year is 100 percent.

c. Benefit Accruals Frozen. Benefit accruals shall cease as of the applicable
section 436 Measurement Date. In addition, if the Plan is required to cease
benefit accruals, then the Plan is not permitted to be amended in a manner that
would increase the liabilities of the plan by reason of an increase in benefits
or establishment of new benefits.

 

186



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

15.03 Limitations Applicable If the Plan Sponsor Is In Bankruptcy

Notwithstanding any other provisions of the Plan, a Participant or Beneficiary
is not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a Prohibited Payment with an
Annuity Starting Date that occurs during any period in which the plan sponsor is
a debtor in a case under title 11, United States Code, or similar Federal or
State law, except for payments made within a plan year with an Annuity Starting
Date that occurs on or after the date on which the Plan’s enrolled actuary
certifies that the AFTAP for that plan year is not less than 100 percent. In
addition, during such period in which the plan sponsor is a debtor, the Plan
shall not make any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits or any other payment or transfer that is a Prohibited
Payment, except for payments that occur on a date within a plan year that is on
or after the date on which the plan’s enrolled actuary certifies that the AFTAP
for that plan year is not less than 100 percent. The limitation set forth in
this Section does not apply to any payment of a benefit which under § 411(a)(11)
of the Internal Revenue Code may be immediately distributed without the consent
of the participant.

 

15.04 Provisions Applicable After Limitations Cease to Apply.

a. Resumption of Prohibited Payments If a limitation on a Prohibited Payment
under Section 15.01(a), Section 15.02(a), or Section 15.03 applied to the Plan
as of a Section 436 Measurement Date, but that limit no longer applies as of a
later Section 436 Measurement Date, then that limitation does not apply to
benefits with Annuity Starting Dates that are on or after that later Section 436
Measurement Date.

b. Resumption of Benefit Accruals If a limitation on benefit accruals under
Section 15.02(c) applied as of a Section 436 Measurement Date, but that
limitation no longer applies as of a later Section 436 Measurement Date, then
benefit accruals shall resume prospectively and that limitation does not apply
to benefit accruals that

 

187



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

are based on service on or after that later Section 436 Measurement Date, except
as otherwise provided under the Plan. The Plan shall comply with the rules
relating to partial years of participation and the prohibition on double
proration under Department of Labor regulation 29 CFR § 2530.204-2(c) and (d).

c. Shutdown and Other Unpredictable Contingent Event Benefits If an
unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during the plan year is not permitted to be paid
after the occurrence of the event because of the limitation of Section 15.02(b),
but is permitted to be paid later in the same plan year (as a result of
additional contributions or pursuant to the enrolled actuary’s certification of
the AFTAP for the plan year that meets the requirements of §
1.436-1(g)(5)(ii)(B) of the Treasury Regulations), then that unpredictable
contingent event benefit shall be paid, retroactive to the period that benefit
would have been payable under the terms of the plan (determined without regard
to Section 15.02(b)). If the unpredictable contingent event benefit does not
become payable during the plan year in accordance with the preceding sentence,
then the plan is treated as if it does not provide for that benefit.

 

15.05 Treatment of Plan Amendments That Do Not Take Effect

If a plan amendment does not take effect as of the effective date of the
amendment because of the limitation of Section 15.01(b) or Section 15.02(c), but
is permitted to take effect later in the same plan year (as a result of
additional contributions or pursuant to the enrolled actuary’s certification of
the AFTAP for the plan year that meets the requirements of §
1.436-1(g)(5)(ii)(C) of the Treasury Regulations), then the plan amendment must
automatically take effect as of the first day of the plan year (or, if later,
the original effective date of the amendment). If the plan amendment cannot take
effect during the same plan year, then it shall be treated as if it were never
adopted, unless the plan amendment provides otherwise.

 

188



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

15.06 Interpretation of Provisions

The limitations imposed by this section of the plan shall be interpreted and
administered in accordance with § 436 of the Internal Revenue Code and § 1.436-1
of the Treasury Regulations.

 

15.07 PPA Rules Relating to Funding

In accordance with Code Section 401(a)(29), the Plan shall be subject to the
benefit limitations described herein, to the extent such provisions apply to the
Plan at the relevant time.

 

15.08 Special Definitions

a. Adjusted Funding Target Attainment Percentage means for any Plan Year a
fraction (expressed as a percentage) the numerator of which is the Adjusted Plan
Assets and the denominator of which is the Adjusted Funding Target. Adjusted
Plan assets equals the value of Plan assets, decreased by the Plan’s funding
standard carryover balance and prefunding balance and increased by the aggregate
amount of purchases of annuities for Participants and Beneficiaries (other than
participants who, at the time of the purchase, were highly compensated
employees) which were made by the Plan during the preceding 2 plan years, to the
extent not included in assets under Code Section 430.

b. Funding target attainment percentage means for a plan year a fraction
(expressed as a percentage)—

(A) The numerator of which is the value of plan assets for the Plan Year
(determined under the rules of § 1.430(g)-1) after subtraction of the prefunding
balance and the funding standard carryover balance under Code
Section 430(f)(4)(B) and § 1.430(f)-1(c); and (B) the denominator of which is
the funding target of the Plan for the Plan Year (determined without regard to
the at-risk rules of Code Section 430(i) and § 1.430(i)-1).

c. Section 436 Measurement Date means the date that stops or starts the
application of the Code Sections 436(d) and 436(e) Limitations. The Section 436

 

189



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan – Part I

 

Measurement Date is also used for calculations with respect to applying the
limitations of Code Sections 436(b) and 436(c). The date of the enrolled
actuary’s certification of the AFTAP for the Plan Year is a Section 436
Measurement Date if it is made during the Plan Year. A Section 436 Measurement
Date also occurs where there is a change in the Plan’s presumed AFTAP under the
presumption rules of Code Section 436(h).

d. Code Section 436 Restrictions means restrictions against increased benefit
accruals, Pension Allowances paid in restricted optional forms, and restrictions
against plan amendments that increase benefits. Code Section 436 Restrictions
apply if the Adjusted Funding Target Attainment Percentage drops below certain
levels.

e. Prohibited Payment means: (i) any payment in excess of the monthly amount
paid under a single life annuity, plus any social security supplements that are
provided, to a Participant or Beneficiary, whose ASD occurs during any period
that a Code Section 436 Restriction is in effect; (ii) any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits; (iii) any
transfer of assets and liabilities to another plan maintained by the same
employer that is made in order to avoid or terminate the application of Code
Section 436 Restriction; and (iv) any other amount that is identified as a
Prohibited Payment by the Commissioner in revenue rulings and procedures,
notices, and other guidance published in the Internal Revenue Bulletin.

 

190



--------------------------------------------------------------------------------

THE

CONSOLIDATED

EDISON

RETIREMENT

PLAN

Part II (a)

 

i



--------------------------------------------------------------------------------

Subject to the Following Amendments and Clarifications:

 

•   Clarified on May 2, 2002;

 

•   Amended December 13, 2001;

 

•   Amended April 2003 In Accordance with IRS Issuance of Favorable
Determination Letter;

 

•   Amended August 2004 for 2004 Agreement Between Local Union 503 of the
International Brotherhood of Electrical Workers, AFLO-CIO and O&R;

 

•   Amended August 2004 for O&R Management Employees Changes Concurrent with O&R
Hourly Employees;

 

•   Amended August 2004 for the 2004-2008 Collective Bargaining Agreement
Between Consolidated Edison Company of New York, Inc and Local 1-2 of the
Utility Workers Union of America, AFL-CIO;

 

•   Amended July 2004 to Update Factors - O&R Optional Forms;

 

•   Amended and Restated November 2004 for Miscellaneous Changes;

 

•   Amended September 2005 for the 2005-2009 Collective Bargaining Contract
Between Consolidated Edison Company of New York, Inc. and Local Union No. 3 of
the International Brotherhood of Electrical Workers, AFL-CIO;

 

•   Amended November 2008 In Accordance with the September 23, 2008 IRS
Favorable Determination Letter;

 

•   Restated as of January 31, 2007 in Accordance with Revenue Procedure 2005-66
and Notice 2005-101;

 

ii



--------------------------------------------------------------------------------

•   The January 2007 Restatement Reflects Changes Under EGTRRA, with Technical
Corrections Made by the (i) Job Creation and Worker Assistance Act of 2002
(JCWAA), (ii) the Pension Funding Equity Act of 2004 (PFEA), and (iii) the
American Jobs Creation Act of 2004 (AJCA);

 

•   Amended December 2008 for (i) Domestic Partner Benefits, (ii) Accelerated
Vesting for Cash Balance and (iii) 75% QJSA Option;

 

•   Amended December 2008 for the 2008-2012 Collective Bargaining Contract
Between Consolidated Edison Company of New York, Inc. and Local 1-2 of the
Utility Workers Union of America, AFL-CIO;

 

•   Amended December 2008 for a Special Pension Accrual for CECONY Management
Employees;

 

•   Amended in 2011 for Submission to the IRS for a Favorable Determination
Letter Under Revenue Procedure 2011-6, Taking Into Account: (i) the Pension
Protection Act of 2006 (PPA ‘06), (ii) the U.S. Troop Readiness, Veterans’ Care,
Katrina Recovery, and Iraq Accountability Appropriations Act, 2007, (iii) the
Heroes Earnings Assistance and Relief Tax Act of 2008 (HEART Act), (iv) the
Worker, Retiree, and Employer Recovery Act of 2008 (WRERA), and (v) the Small
Business Jobs Act of 2010 (SBJA).

 

•   Amended December 12, 2012 Taking Into Account the Following: (1) Changes
Resulting from Total Rewards; (2) Changes to the Named Fiduciaries Structure;
(3) Changes Resulting from the 2012 – 2016 Collective Bargaining Contract
Between Local 1-2 and CECONY; (4) Changes to the Suspension of Benefits Rule;
and (5) Administrative and Operational Changes.

 

iii



--------------------------------------------------------------------------------

APPENDICES

TABLE OF CONTENT

 

     Name of Appendix    Page Appendix A      -       

Actuarial Factors

   Subappendix A –1   

Actuarial Factors for CECONY Participants

   Subappendix A –2   

Actuarial Factors for O&R Participants

   Subappendix A –3   

Actuarial Factors for CEI Participants

   Suappendix A -4   

Actuarial Factors for Domestic Partner Benefits

   Appendix B      -       

Employers

   B-1 Appendix C      -       

Provisions Applicable to O&R Participants Transferred to or Hired by CECONY or a
CEI Affiliate

   C-1 to C-4 Appendix D      -       

Provisions Applicable to Participants Employed at Facilities Purchased From
Western Massachusetts Electric Company

   D-1 to D-2 Appendix E      -       

Determination of Amounts Payable from 401(h) Account

   E-1 to E-2 Appendix F   

Normal Retirement Benefit Formulas

   F- Appendix G      -       

Special Pension Adjustment

   G Appendix H      -       

Provisions Applicable to CECONY Participants at Fossil-Fueled Divested
Operations

   H-1 to H-2 Appendix I        -       

Provisions Applicable to O&R Participants under O&R’s Pension Protection Program

   I-1 to I-9 Attachments to I   

Summary of Pension Allowances to be Provided by O&R to Employees Affected By the
Southern Energy Divestiture

   I-10 to I-14

 

iv



--------------------------------------------------------------------------------

Appendix J       -    

Provisions Applicable to Affected Indian Point (IP) Employees J-1 to J-2

Appendix K      -    

Provision Applicable to Voluntary Retirement Incentive – Support Organizations
Program K-1 to K-7

Appendix L      -    

Sample Illustrations of O&R PBA L-1 to L-3

Appendix M

Provisions Applicable to Participants Employed at the Lakewood Plant M-1

Appendix N

List of Annual Incentive Plans Approved By the Plan Administrator

 

v



--------------------------------------------------------------------------------

APPENDICES

APPENDIX A

Actuarial Factors

Subappendix A – 1 Actuarial Factors Applicable to CECONY Participants

Tables A to M – 2 provide the actuarial factors that are applied for calculating
and computing Pension Allowances for CECONY Management Participants and CECONY
Weekly Participants, and, when applicable, to CECONY Weekly Employees –1.

Tables A to M-2 provide the actuarial factors that are applied for calculating
and computing Pension Allowances for CECONY Management Participants, CECONY
Weekly Participants, CECONY Weekly Participants-1, and, effective January 1,
2013, CECONY Management Participants Tier 1.

Tables A-H Apply to

CECONY Management Participants, CECONY Weekly Participants,

And, When Explicitly Indicated, CECONY Weekly Participants-1 and

Effective January 1, 2013, CECONY Management Participants Tier 1.

 

A

Early Retirement Discount Factors:

 

All CECONY Participants whether married or single other than:

i. Effective January 1, 2013, A CECONY Management Participant Tier 1 – only on
his or her Pre 2013 Accrued Benefit A-2 Early Retirement Discount Factors for a
CECONY Management Participant with 75 Points: i. Effective January 1, 2013, A
CECONY Management Participant Tier 1 – only on his or her Post 2012 Accrued
Benefit B Conversion from Single Life to Twelve Year Certain and Life Annuity
Conversion Factors Applies to: i All single (unmarried) CECONY Participants ii
All married CECONY Weekly Participants-1 who choose to waive the spousal death
benefit and elect a non spouse beneficiary

iii

Effective January 1, 2013, a married CECONY Management Participant Tier 1 – only
on his or her Post 2012 Accrued Benefit C Conversion From 50% Joint & Survivor
to Twelve Year Certain With 50% Joint & Survivor Not Applicable to i CECONY
Weekly Participants –1 ii Effective January 1, 2013, a married CECONY Management
Participant Tier 1 – does not apply on his or her Post 2012 Accrued Benefit

 

1



--------------------------------------------------------------------------------

APPENDICES

Early Retirement Factors – Excess Formula

Applicable only to CECONY Management Participants

E Conversion From 50% Joint & Survivor to 100% Joint & Survivor – Not Applicable
to i CECONY Weekly Participants-1 ii Effective January 1, 2013, a married CECONY
Management Participant Tier 1 – does not apply to his or her Post 2012 Accrued
Benefit F Conversion From 50% Joint & Survivor to 100% Joint & Survivor With
Pop-Up - Not Applicable to i CECONY Weekly Participants-1 ii Effective
January 1, 2013, a married CECONY Management Participant Tier 1 – does not apply
to his or her Post 2012 Accrued Benefit G Table G – Factor for Level Income All
CECONY Participants whose Distributions Begin Before January 1, 2005 – is no
longer applicable because it applied to distributions before January 1, 2005.
See prior Retirement Plan for historical factors. Table G has been updated in
the Plan at Article V H -1

75% Joint and Survivor Annuity Without Pop-Up

Option factors applicable to CECONY Participants only

Not applicable to

i CECONY Weekly-1 Participants ii CEI Participants iii Effective January 1,
2013, a married CECONY Management Participant Tier 1 – does not apply to his or
her Post 2012 Accrued Benefit H-2

75% Joint and Survivor Annuity With Pop-Up

Option factors applicable to CECONY Participants only

Not applicable to

i CECONY Weekly-1 Participants ii CEI Participants iii Effective January 1,
2013, a married CECONY Management Participant Tier 1 – does not apply to his or
her Post 2012 Accrued Benefit

 

                             

 

2



--------------------------------------------------------------------------------

APPENDICES

Tables I to M-2 Apply to Only to

CECONY Weekly Participants-1

Effective January 1, 2013, a CECONY Management Participant Tier 1 – only to his
or her Post 2012 Accrued Benefit

And, for M-1 and M-2, CEI Participants

 

I Conversion From Single Life to Twelve Year Certain with 50% Joint & Survivor
without Pop-Up J Conversion from Single Life to 100% Joint and Survivor without
Pop-Up K Conversion from Single Life to 100% Joint and Survivor with Pop-Up L
Conversion from Single Life to 50% Joint and Survivor without Pop-Up M -1

Option factors applicable to a CEI Participant, a CECONY Weekly-1 Participant,
and effective January 1, 2013, a CECONY Management Participant Tier 1 – apply
only to his or her Post 2012 Accrued Benefit

75% Joint and Survivor Annuity Without Pop-Up

M - 2

Option factors applicable to a CEI Participant, a CECONY Weekly-1 Participant,
and effective January 1, 2013, a CECONY Management Participant Tier 1 – applies
only to his or her Post 2012 Accrued Benefit

75% Joint and Survivor Annuity With Pop-Up

 

3



--------------------------------------------------------------------------------

APPENDICES

Subappendix A –2 O&R Participants

Actuarial Factors Applicable to O&R Participants

Tables A to F provide the actuarial factors that are applied for calculating and
computing Pension Allowances for O&R Management Participants and O&R Hourly
Participants who begin the distribution of their Pension Allowance before
July 1, 2004. Tables G to L provide the actuarial factors that are applied for
calculating and computing Pension Allowances for O&R Management Participants and
O&R Hourly Participants who begin their distribution of their Pension Allowance
after July 1, 2004.

Tables A to F – No Longer Applicable

O&R Participants who begin distribution on or before July 1, 2004 –

Replaced with New Tables, Below

 

A Joint and 100% Survivor Option Factors without Pop-Up—Table A is no longer
applicable because it applied to who begin distribution on or before July 1,
2004. See prior Retirement Plan for historical factors. See updated Tables,
below. B Joint and 50% Survivor Option Factors without Pop-Up —Table B is no
longer applicable because it applied to who begin distribution on or before July
1, 2004. See prior Retirement Plan for historical factors. See updated Tables,
below. C Joint and 100% Survivor Option with Pop-Up Factors —Table C is no
longer applicable because it applied to who begin distribution on or before July
1, 2004. See prior Retirement Plan for historical factors. See updated Tables,
below. D Joint and 50% Survivor Option With Pop-Up Factors—Table D is no longer
applicable because it applied to who begin distribution on or before July 1,
2004. See prior Retirement Plan for historical factors. See updated Tables,
below. E Reduction Factors For Vested Participant Spouse’s Allowance Coverage.
See prior Retirement Plan for historical factors. See updated Tables, below. F
Interest Rates and Mortality Tables. See prior Retirement Plan for historical
factors. See updated Tables, below.

 

1



--------------------------------------------------------------------------------

APPENDICES

Tables G to L apply to

O&R Participants who begin distribution on and after July 1, 2004

 

G Joint and 100% Survivor Option Factors without Pop-Up H Joint and 50% Survivor
Option Factors without Pop-Up I Joint and 100% Survivor Option with Pop-Up
Factors J Joint and 50% Survivor Option With Pop-Up Factors K Reduction Factors
For Vested Participant Spouse’s Allowance Coverage L Interest Rates and
Mortality Tables M 1 Joint and 75% Survivor Option Without Pop-Up Factors –
Effective January 1, 2008 M-2 Joint and 75% Survivor Option With Pop-Up Factors
– Effective January 1, 2008

 

1



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A –3 CEI Participants

Actuarial Factors Applicable to CEI Participants

Tables A to E provide the actuarial factors that are applied for calculating and
computing Pension Allowances for CEI Participants.

 

Table

  

Title

A    Twelve Year Certain and Life Annuity Conversion Factors B    100% Joint and
Survivor Annuity, without Pop-Up, Conversion Factors C    100% Joint and
Survivor Annuity with Pop-Up Conversion Factors D    50% Joint and Survivor
Annuity without Pop-Up Conversion Factors See


M -1

CEONY Weekly
– 1 Applies

   Option factors applicable to CEI Participants – 75% Joint and Survivor
Annuity Without Popup – Same factors as CECONY Weekly -1 See


M -2

CEONY Weekly
– 1 Applies

   Option factors applicable to CEI Participants and CECONY Weekly – 1
Participants – 75% Joint and Survivor Annuity With Popup – Same factors as
CECONY Weekly -1

 

1



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A –4 Domestic Partner Benefits

Actuarial Factors Applicable to Domestic Partner Benefits

This subappendix applies to Domestic Partner benefits including a pre
–retirement domestic partner survivor annuity and a post-retirement domestic
partner survivor annuity benefit.

 

1



--------------------------------------------------------------------------------

APPENDICES

Sub-Appendix A.1

Table A-1

Early Retirement Discount Factors

To be applied to a CECONY Participant with 75 points

Except for the Post 2012 Accrued Benefit for a CECONY Management Participant
Tier 1

Applied To The Participant’s Accrued Pension For Retirements Prior To

Attainment Of A CECONY Participant’s Sixtieth Birthday

The Actual Date Of Retirement

 

Months
Prior
age 60     Age     Discount
Factor     Months
Prior to
age 60     Age     Discount
Factor     Months
Prior to
age 60     Age     Discount
Factor     Months
Prior to
age 60     Age     Discount
Factor     Months
Prior to
age 60     Age     Discount
Factor     1          0.99875        37          0.95375        73         
0.54100        109          0.43400        145          0.36200      2         
0.99750        38          0.95250        74          0.53800        110       
  0.43200        146          0.36000      3          0.99625        39         
0.95125        75          0.53500        111          0.43000        147       
  0.35800      4          0.99500        40          0.95000        76         
0.53200        112          0.42800        148          0.35600      5         
0.99375        41          0.94875        77          0.52900        113       
  0.42600        149          0.35400      6          0.99250        42         
0.94750        78          0.52600        114          0.42400        150       
  0.35200      7          0.99125        43          0.94625        79         
0.52300        115          0.42200        151          0.35000      8         
0.99000        44          0.94500        80          0.52000        116       
  0.42000        152          0.34800      9          0.98875        45         
0.94375        81          0.51700        117          0.41800        153       
  0.34600      10          0.98750        46          0.94250        82         
0.51400        118          0.41600        154          0.34400      11         
0.98625        47          0.94125        83          0.51100        119       
  0.41400        155          0.34200      12        (59 )      0.98500       
48        (56 )      0.94000        84        (53 )      0.50800        120     
  (50 )      0.41200        156        (47 )      0.34000      13         
0.98375        49          0.93875        85          0.50500        121       
  0.41000        157          0.33800      14          0.98250        50       
  0.93750        86          0.50200        122          0.40800        158     
    0.33600      15          0.98125        51          0.93625        87       
  0.49900        123          0.40600        159          0.33400      16       
  0.98000        52          0.93500        88          0.49600        124     
    0.40400        160          0.33200      17          0.97875        53     
    0.93375        89          0.49300        125          0.40200        161   
      0.33000      18          0.97750        54          0.93250        90     
    0.49000        126          0.40000        162          0.32800      19     
    0.97625        55          0.93125        91          0.48700        127   
      0.39800        163          0.32600      20          0.97500        56   
      0.93000        92          0.48400        128          0.39600        164
         0.32400      21          0.97375        57          0.92875        93
         0.48100        129          0.39400        165          0.32200      22
         0.97250        58          0.92750        94          0.47800       
130          0.39200        166          0.32000      23          0.97125       
59          0.92625        95          0.47500        131          0.39000     
  167          0.31800      24        (58 )      0.97000        60        (55 ) 
    0.92500        96        (52 )      0.47200        132        (49 )     
0.38800        168        (46 )      0.31600      25          0.96875        61
         0.57700        97          0.46900        133          0.38600       
169          0.31400      26          0.96750        62          0.57400       
98          0.46600        134          0.38400        170          0.31200     
27          0.96625        63          0.57100        99          0.46300       
135          0.38200        171          0.31000      28          0.96500       
64          0.56800        100          0.46000        136          0.38000     
  172          0.30800      29          0.96375        65          0.56500     
  101          0.45700        137          0.37800        173          0.30600
     30          0.96250        66          0.56200        102          0.45400
       138          0.37600        174          0.30400      31          0.96125
       67          0.55900        103          0.45100        139         
0.37400        175          0.30200      32          0.96000        68         
0.55600        104          0.44800        140          0.37200        176     
    0.30000      33          0.95875        69          0.55300        105     
    0.44500        141          0.37000        177          0.29800      34     
    0.95750        70          0.55000        106          0.44200        142   
      0.36800        178          0.29600      35          0.95625        71   
      0.54700        107          0.43900        143          0.36600        179
         0.29400      36        (57 )      0.95500        72        (54 )     
0.54400        108        (51 )      0.43600        144        (48 )     
0.36400        180        (45 )      0.29200   

Exact ages shown in parenthesis

 

2



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE B –

Conversion from Single Life to Twelve Year Certain

And Life Annuity Conversion Factors

 

Age

   Factor  

45

     0.9948   

46

     0.9942   

47

     0.9935   

48

     0.9927   

49

     0.9919   

50

     0.9911   

51

     0.9901   

52

     0.9891   

53

     0.9880   

54

     0.9868   

55

     0.9854   

56

     0.9838   

57

     0.9820   

58

     0.9800   

59

     0.9776   

60

     0.9748   

61

     0.9716   

62

     0.9679   

63

     0.9637   

64

     0.9589   

65

     0.9535   

66

     0.9474   

67

     0.9405   

68

     0.9329   

69

     0.9243   

70

     0.9148   

Age

   Factor  

71

     0.9042   

72

     0.8925   

73

     0.8796   

74

     0.8654   

75

     0.8499   

76

     0.8332   

77

     0.8154   

78

     0.7966   

79

     0.7770   

80

     0.7566   

81

     0.7354   

82

     0.7138   

83

     0.6915   

84

     0.6688   

85

     0.6457   

86

     0.6220   

87

     0.5978   

88

     0.5733   

89

     0.5485   

90

     0.5236   

91

     0.4989   

92

     0.4742   

93

     0.4497   

94

     0.4254   

95

     0.4016   

 

 

Basis: GATT GAM (1983 GAM with Margins Weighted 50% male and 50% female) 7.50%

Effective Date: January 1, 1995

 

3



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE C

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

Beneficiary’s Age

At Pensioner’s

Retirement

   PENSIONER WHOSE RETIREMENT AGE IS:

 

    

Beneficiary’s

Age At Pensioner’s

Retirement

     20     21     22     23     24     25     26     27     28     29     30  
  31     32      33      354      35       

20

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   20

21

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   21

22

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   22

23

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   23

24

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   24

25

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   25

26

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   26

27

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   27

28

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   28

29

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   29

30

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   30

31

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   31

32

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   32

33

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   33

34

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   34

35

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   35

36

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   36

37

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   37

38

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   38

39

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   39

40

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   40

41

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   12

42

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   42

43

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   43

44

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   44

45

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   45

46

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   46

47

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   47

48

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   48

49

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   49

50

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   50

51

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   51

52

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   52

53

       *        *        *        *        *        *        *        *       
*        *        *        *      .999         .999         .999         .999   
   53

54

       *        *        *        *        *        *        *        *       
*        *        *      .999        .999         .999         .999         .999
      54   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

    

 

 

       20      21      22      23      24      25      26      27      28     
29      30      31      32      33      34      35   

 

PENSIONER WHOSE RETIREMENT AGE IS:        *
=            1.000                                         INTEREST - 7.5000%
PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE BENEFICIARY’S
MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

4



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE C

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

Beneficiary’s

Age At
Pensioner’s

Retirement

   PENSIONER WHOSE RETIREMENT AGE IS:     

Beneficiary’s

Age At
Pensioner’s

Retirement

   20     21     22     23     24     25     26     27     28     29     30    
31      32      33      34      35     

55

       *        *        *        *        *        *        *        *       
*        *        *      .999         .999         .999         .999        
.999       55

56

       *        *        *        *        *        *        *        *       
*        *        *      .999         .999         .999         .999        
.999       56

57

       *        *        *        *        *        *        *        *       
*        *        *      .999         .999         .999         .999        
.999       57

58

       *        *        *        *        *        *        *        *       
*        *        *      .999         .999         .999         .999        
.999       58

59

       *        *        *        *        *        *        *        *       
*        *        *      .999         .999         .999         .999        
.999       59

60

       *        *        *        *        *        *        *        *       
*        *        *      .999         .999         .999         .999        
.999       60

61

       *        *        *        *        *        *        *        *       
*        *        *      .999         .999         .999         .999        
.999       61

62

       *        *        *        *        *        *        *        *       
*        *        *      .999         .999         .999         .999        
.999       62

63

       *        *        *        *        *        *        *        *       
*        *        *      .999         .999         .999         .999        
.999       63

64

       *        *        *        *        *        *        *        *       
*        *        *      .999         .999         .999         .999        
.999       64

65

       *        *        *        *        *        *        *        *       
*        *        *      .999         .999         .999         .999        
.999       65

66

       *        *        *        *        *        *        *        *       
*        *      .999        .999         .999         .999         .999        
.999       66

67

       *        *        *        *        *        *        *        *       
*        *      .999        .999         .999         .999         .999        
.999       67

68

       *        *        *        *        *        *        *        *       
*        *      .999        .999         .999         .999         .999        
.999       68

69

       *        *        *        *        *        *        *        *       
*        *      .999        .999         .999         .999         .999        
.999       69

70

       *        *        *        *        *        *        *        *       
*        *      .999        .999         .999         .999         .999        
.999       70

71

       *        *        *        *        *        *        *        *       
*      .999        .999        .999         .999         .999         .999      
  .999       71

72

       *        *        *        *        *        *        *        *       
*      .999        .999        .999         .999         .999         .999      
  .999       72

73

       *        *        *        *        *        *        *        *       
*      .999        .999        .999         .999         .999         .999      
  .999       73

75

       *        *        *        *        *        *        *        *     
.999        .999        .999        .999         .999         .999         .999
        .999       75

76

       *        *        *        *        *        *        *        *     
.999        .999        .999        .999         .999         .999         .999
        .999       76

77

       *        *        *        *        *        *        *        *     
.999        .999        .999        .999         .999         .999         .999
        .999       77

78

       *        *        *        *        *        *        *      .999       
.999        .999        .999        .999         .999         .999         .999
        .999       78

79

       *        *        *        *        *        *        *      .999       
.999        .999        .999        .999         .999         .999         .999
        .999       79

80

       *        *        *        *        *        *        *      .999       
.999        .999        .999        .999         .999         .999         .999
        .999       80

81

       *        *        *        *        *        *      .999        .999     
  .999        .999        .999        .999         .999         .999        
.999         .999       81

82

       *        *        *        *        *        *      .999        .999     
  .999        .999        .999        .999         .999         .999        
.999         .999       82

83

       *        *        *        *        *        *      .999        .999     
  .999        .999        .999        .999         .999         .999        
.999         .999       83

84

       *        *        *        *        *        *      .999        .999     
  .999        .999        .999        .999         .999         .999        
.999         .999       84

85

       *        *        *        *        *      .999        .999        .999
       .999        .999        .999        .999         .999         .999      
  .999         .999       85

86

       *        *        *        *        *      .999        .999        .999
       .999        .999        .999        .999         .999         .999      
  .999         .999       86

87

       *        *        *        *        *      .999        .999        .999
       .999        .999        .999        .999         .999         .999      
  .999         .999       87

88

       *        *        *        *      .999        .999        .999       
.999        .999        .999        .999        .999         .999         .999
        .999         .999       88

89

       *        *        *        *      .999        .999        .999       
.999        .999        .999        .999        .999         .999         .999
        .999         .999       89   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       20      21      22      23      24      25      26      27      28     
29      30      31      32      33      34      35   

 

PENSIONER WHOSE RETIREMENT AGE IS:        * =
1.000                                         INTEREST - 7.5000% PENSIONER’S
MORTALITY - SPECIAL PENSIONER MORTALITY TABLE BENEFICIARY’S MORTALITY - SPECIAL
PENSIONER MORTALITY TABLE

 

5



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   PENSIONER WHOSE RETIREMENT AGE IS:

 

    

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

     35      36      37      38      39      40      41      42      43      44
     45      46      47      48      49      50       

20

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       20

21

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       21

22

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       22

23

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       23

24

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       24

25

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       25

26

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       26

27

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       27

28

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       28

29

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       29

30

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       30

31

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       31

32

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       32

33

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       33

34

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       34

35

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       35

36

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       36

37

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       37

38

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       38

39

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       39

40

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       40

41

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       12

42

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       42

43

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       43

44

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       44

45

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       45

46

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       46

47

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       47

48

     .999         .999         .999         .999         .999         .999      
  .999         .998         .998         .998         .998         .997        
.997         .997         .996         .996       48

49

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .998         .997        
.997         .996         .996         .996       49

50

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .998         .997        
.997         .996         .996         .996       50

51

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .996       51

52

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .996       52

53

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .996       53

54

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .996       54   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       35      36      37      38      39      40      41      42      43     
44      45      46      47      48      49      50   

 

PENSIONER WHOSE RETIREMENT AGE IS:        * = 1.000                    INTEREST
- 7.5000% PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE
BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

6



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

  

 

PENSIONER WHOSE RETIREMENT AGE IS:

     BENEFICIARY’S
AGE AT
PENSIONER’S
RETIREMENT      35      36      37      38      39      40      41      42     
43      44      45      46      47      48      49      50       

55

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .996       55

56

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .996       56

57

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .996       57

58

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .996       58

60

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .995       60

61

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .995       61

62

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .995       62

63

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .995       63

64

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .995       64

65

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.997         .996         .996         .995       65

66

     .999         .999         .999         .999         .999         .999      
  .998         .998         .998         .998         .997         .997        
.996         .996         .996         .995       66

67

     .999         .999         .999         .999         .999         .998      
  .998         .998         .998         .998         .997         .997        
.996         .996         .996         .995       67

68

     .999         .999         .999         .999         .999         .998      
  .998         .998         .998         .997         .997         .997        
.996         .996         .996         .995       68

69

     .999         .999         .999         .999         .999         .998      
  .998         .998         .998         .997         .997         .997        
.996         .996         .996         .995       69

70

     .999         .999         .999         .999         .999         .998      
  .998         .998         .998         .997         .997         .997        
.996         .996         .995         .995       70

71

     .999         .999         .999         .999         .999         .998      
  .998         .998         .998         .997         .997         .997        
.996         .996         .995         .995       71

72

     .999         .999         .999         .999         .999         .998      
  .998         .998         .998         .997         .997         .997        
.996         .996         .995         .995       72

73

     .999         .999         .999         .999         .999         .998      
  .998         .998         .998         .997         .997         .997        
.996         .996         .995         .995       73

74

     .999         .999         .999         .999         .998         .998      
  .998         .998         .998         .997         .997         .997        
.996         .996         .995         .995       74

75

     .999         .999         .999         .999         .998         .998      
  .998         .998         .997         .997         .997         .997        
.996         .995         .995         .994       75

76

     .999         .999         .999         .999         .998         .998      
  .998         .998         .997         .997         .997         .997        
.996         .995         .995         .994       76

77

     .999         .999         .999         .999         .998         .998      
  .998         .998         .997         .997         .997         .997        
.996         .995         .995         .994       77

78

     .999         .999         .999         .999         .998         .998      
  .998         .998         .997         .997         .997         .997        
.996         .995         .995         .994       78

79

     .999         .999         .999         .999         .998         .998      
  .998         .998         .997         .997         .996         .996        
.996         .995         .995         .994       79

80

     .999         .999         .999         .998         .998         .998      
  .998         .998         .997         .997         .996         .996        
.995         .995         .994         .994       80

81

     .999         .999         .999         .998         .998         .998      
  .998         .997         .997         .997         .996         .996        
.995         .995         .994         .994       81

82

     .999         .999         .999         .998         .998         .998      
  .998         .997         .997         .997         .996         .996        
.995         .995         .994         .994       82

83

     .999         .999         .999         .998         .998         .998      
  .998         .997         .997         .997         .996         .996        
.995         .995         .994         .993       83

84

     .999         .999         .999         .998         .998         .998      
  .998         .997         .997         .997         .996         .996        
.995         .995         .994         .993       84

85

     .999         .999         .998         .998         .998         .998      
  .998         .997         .997         .996         .996         .996        
.995         .994         .994         .993       85

86

     .999         .999         .998         .998         .998         .998      
  .998         .997         .997         .996         .996         .995        
.995         .994         .994         .993       86

87

     .999         .999         .998         .998         .998         .998      
  .997         .997         .997         .996         .996         .995        
.995         .994         .994         .993       87

88

     .999         .999         .998         .998         .998         .998      
  .997         .997         .997         .996         .996         .995        
.995         .994         .993         .993       88

89

     .999         .999         .998         .998         .998         .998      
  .997         .997         .997         .996         .996         .995        
.995         .994         .993         .993       89   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       35      36      37      38      39      40      41      42      43     
44      45      46      47      48      49      50   

 

PENSIONER WHOSE RETIREMENT AGE IS:        * =
1.000                                         INTEREST - 7.5000% PENSIONER’S
MORTALITY - SPECIAL PENSIONER MORTALITY TABLE BENEFICIARY’S MORTALITY - SPECIAL
PENSIONER MORTALITY TABLE

 

7



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

  

 

PENSIONER WHOSE RETIREMENT AGE IS:

    

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

     50      51      52      53      54      55      56      57      58      59
     60      61      62      63      64      65       

20

     .996         .996         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .988        
.986         .984         .983         .980       20

21

     .996         .996         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .988        
.986         .984         .983         .980       21

22

     .996         .996         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .988        
.986         .984         .982         .980       22

23

     .996         .996         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .988        
.986         .984         .982         .980       23

24

     .996         .995         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .988        
.986         .984         .982         .980       24

25

     .996         .995         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .988        
.986         .984         .982         .980       25

26

     .996         .995         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .988        
.986         .984         .982         .980       26

27

     .996         .995         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .988        
.986         .984         .982         .980       27

28

     .996         .995         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .988        
.986         .984         .982         .980       28

29

     .996         .995         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .988        
.986         .984         .982         .980       29

30

     .996         .995         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       30

31

     .996         .995         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       31

32

     .996         .995         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       32

33

     .996         .995         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       33

34

     .996         .995         .995         .995         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       34

35

     .996         .995         .995         .994         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       35

36

     .996         .995         .995         .994         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       36

37

     .996         .995         .995         .994         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       37

38

     .996         .995         .995         .994         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       38

39

     .996         .995         .995         .994         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       39

40

     .996         .995         .995         .994         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       40

41

     .996         .995         .995         .994         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       12

42

     .996         .995         .995         .994         .994         .993      
  .993         .992         .991         .990         .989         .987        
.986         .984         .982         .980       42

43

     .996         .995         .995         .994         .994         .993      
  .992         .992         .991         .990         .988         .987        
.986         .984         .982         .979       43

44

     .996         .995         .995         .994         .994         .993      
  .992         .992         .991         .990         .988         .987        
.985         .984         .982         .979       44

45

     .996         .995         .995         .994         .994         .993      
  .992         .992         .991         .990         .988         .987        
.985         .984         .981         .979       45

46

     .996         .995         .995         .994         .994         .993      
  .992         .992         .991         .990         .988         .987        
.985         .984         .981         .979       46

47

     .996         .995         .995         .994         .994         .993      
  .992         .992         .991         .990         .988         .987        
.985         .983         .981         .979       47

48

     .996         .995         .995         .994         .994         .993      
  .992         .992         .991         .990         .988         .987        
.985         .983         .981         .979       48

49

     .996         .995         .995         .994         .994         .993      
  .992         .991         .991         .989         .988         .987        
.985         .983         .981         .979       49

50

     .996         .995         .995         .994         .994         .993      
  .992         .991         .990         .989         .988         .987        
.985         .983         .981         .979       50

51

     .996         .995         .995         .994         .994         .993      
  .992         .991         .990         .989         .988         .987        
.985         .983         .981         .979       51

52

     .996         .995         .995         .994         .994         .993      
  .992         .991         .990         .989         .988         .987        
.985         .983         .981         .979       52

53

     .996         .995         .995         .994         .994         .993      
  .992         .991         .990         .989         .988         .987        
.985         .983         .981         .978       53

54

     .996         .995         .995         .994         .994         .993      
  .992         .991         .990         .989         .988         .986        
.985         .983         .981         .978       54   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       50      51      52      53      54      55      56      57      58     
59      60      61      62      63      64      65   

 

PENSIONER WHOSE RETIREMENT AGE IS:        * =
1.000                                         INTEREST - 7.5000% PENSIONER’S
MORTALITY - SPECIAL PENSIONER MORTALITY TABLE BENEFICIARY’S MORTALITY - SPECIAL
PENSIONER MORTALITY TABLE

 

8



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE C-

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

  

PENSIONER WHOSE RETIREMENT AGE IS:

    

BENEFICIARY’S

AGE AT

PENSIONER’S
RETIREMENT

   50      51      52      53      54      55      56      57      58      59  
   60      61      62      63      64      65      PENSIONER’S
RETIREMENT

55

     .996         .995         .995         .994         .994         .993      
  .992         .991         .990         .989         .988         .986        
.985         .983         .981         .978       55

56

     .996         .995         .995         .994         .993         .993      
  .992         .991         .990         .989         .988         .986        
.985         .983         .980         .978       56

57

     .996         .995         .995         .994         .993         .993      
  .992         .991         .990         .989         .988         .986        
.984         .982         .980         .978       57

58

     .996         .995         .995         .994         .993         .993      
  .992         .991         .990         .989         .988         .986        
.984         .982         .980         .978       58

59

     .995         .995         .995         .994         .993         .993      
  .992         .991         .990         .989         .987         .986        
.984         .982         .980         .977       59

60

     .995         .995         .994         .994         .993         .993      
  .992         .991         .990         .989         .987         .986        
.984         .982         .980         .977       60

61

     .995         .995         .994         .994         .993         .993      
  .992         .991         .990         .989         .987         .986        
.984         .982         .980         .977       61

62

     .995         .995         .994         .994         .993         .992      
  .992         .991         .990         .988         .987         .986        
.984         .982         .979         .977       62

63

     .995         .995         .994         .994         .993         .992      
  .992         .991         .990         .988         .987         .985        
.984         .981         .979         .976       63

64

     .995         .995         .994         .994         .993         .992      
  .991         .991         .989         .988         .987         .985        
.983         .981         .979         .976       64

65

     .995         .995         .994         .994         .993         .992      
  .991         .990         .989         .988         .987         .985        
.983         .981         .978         .976       65

66

     .995         .995         .994         .994         .993         .992      
  .991         .990         .989         .988         .986         .985        
.983         .981         .978         .975       66

67

     .995         .995         .994         .993         .993         .992      
  .991         .990         .989         .988         .986         .985        
.983         .980         .978         .975       67

68

     .995         .995         .994         .993         .993         .992      
  .991         .990         .989         .988         .986         .984        
.982         .980         .978         .975       68

70

     .995         .994         .994         .993         .992         .992      
  .991         .990         .989         .987         .986         .984        
.982         .979         .977         .974       70

71

     .995         .994         .994         .993         .992         .992      
  .991         .990         .988         .987         .985         .984        
.981         .979         .976         .973       71

72

     .995         .994         .994         .993         .992         .991      
  .990         .989         .988         .987         .985         .983        
.981         .979         .976         .973       72

73

     .995         .994         .993         .993         .992         .991      
  .990         .989         .988         .986         .985         .983        
.981         .978         .975         .972       73

74

     .995         .994         .993         .993         .992         .991      
  .990         .989         .988         .986         .985         .983        
.980         .978         .975         .972       74

75

     .994         .994         .993         .993         .992         .991      
  .990         .989         .987         .986         .984         .982        
.980         .977         .974         .971       75

76

     .994         .994         .993         .992         .992         .991      
  .990         .989         .987         .986         .984         .982        
.979         .977         .974         .970       76

77

     .994         .994         .993         .992         .991         .990      
  .989         .988         .987         .985         .984         .981        
.979         .976         .973         .970       77

78

     .994         .993         .993         .992         .991         .990      
  .989         .988         .987         .985         .983         .981        
.979         .976         .973         .969       78

79

     .994         .993         .993         .992         .991         .990      
  .989         .988         .986         .985         .983         .981        
.978         .975         .972         .968       79

80

     .994         .993         .992         .992         .991         .990      
  .989         .988         .986         .984         .982         .980        
.978         .975         .971         .968       80

81

     .994         .993         .992         .992         .991         .990      
  .989         .987         .986         .984         .982         .980        
.977         .974         .971         .967       81

82

     .994         .993         .992         .991         .990         .989      
  .988         .987         .985         .984         .982         .979        
.977         .974         .970         .966       82

83

     .993         .993         .992         .991         .990         .989      
  .988         .987         .985         .983         .981         .979        
.976         .973         .970         .966       83

84

     .993         .993         .992         .991         .990         .989      
  .988         .986         .985         .983         .981         .979        
.976         .973         .969         .965       84

85

     .993         .992         .992         .991         .990         .989      
  .988         .986         .985         .983         .981         .978        
.975         .972         .968         .964       85

86

     .993         .992         .992         .991         .990         .989      
  .987         .986         .984         .982         .980         .978        
.975         .972         .968         .964       86

87

     .993         .992         .991         .990         .990         .988      
  .987         .986         .984         .982         .980         .977        
.974         .971         .967         .963       87

88

     .993         .992         .991         .990         .989         .988      
  .987         .985         .984         .982         .980         .977        
.974         .970         .967         .962       88

89

     .993         .992         .991         .990         .989         .988      
  .987         .985         .983         .981         .979         .977        
.973         .970         .966         .962       89   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       50      51      52      53      54      55      56      57      58     
59      60      61      62      63      64      65   

 

PENSIONER WHOSE RETIREMENT AGE IS:        * =
1.000                                         INTEREST - 7.5000% PENSIONER’S
MORTALITY - SPECIAL PENSIONER MORTALITY TABLE BENEFICIARY’S MORTALITY - SPECIAL
PENSIONER MORTALITY TABLE

 

9



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S
RETIREMENT

   PENSIONER WHOSE RETIREMENT AGE IS:     

BENEFICIARY’S

AGE AT

PENSIONER’S
RETIREMENT

   65      66      67      68      69      70      71      72      73      74  
   75      76      77      78      79      80     

20

     .980         .978         .975         .972         .969         .966      
  .962         .958         .953         .948         .942         .937        
.931         .924         .918         .911       20

21

     .980         .978         .975         .972         .969         .966      
  .962         .958         .953         .948         .942         .937        
.931         .924         .917         .911       21

22

     .980         .978         .975         .972         .969         .966      
  .962         .958         .953         .948         .942         .937        
.930         .924         .917         .911       22

23

     .980         .978         .975         .972         .969         .966      
  .962         .957         .953         .948         .942         .937        
.930         .924         .917         .910       23

24

     .980         .978         .975         .972         .969         .966      
  .962         .957         .953         .948         .942         .936        
.930         .924         .917         .910       24

25

     .980         .978         .975         .972         .969         .966      
  .962         .957         .953         .948         .942         .936        
.930         .924         .917         .910       25

26

     .980         .978         .975         .972         .969         .965      
  .962         .957         .953         .948         .942         .936        
.930         .924         .917         .910       26

27

     .980         .978         .975         .972         .969         .965      
  .962         .957         .953         .947         .942         .936        
.930         .923         .917         .910       27

28

     .980         .978         .975         .972         .969         .965      
  .961         .957         .952         .947         .942         .936        
.930         .923         .917         .910       28

29

     .980         .978         .975         .972         .969         .965      
  .961         .957         .952         .947         .942         .936        
.930         .923         .917         .910       29

30

     .980         .978         .975         .972         .969         .965      
  .961         .957         .952         .947         .942         .936        
.930         .923         .916         .910       30

31

     .980         .978         .975         .972         .969         .965      
  .961         .957         .952         .947         .942         .936        
.930         .923         .916         .909       31

32

     .980         .978         .975         .972         .969         .965      
  .961         .957         .952         .947         .941         .936        
.929         .923         .916         .909       32

33

     .980         .978         .975         .972         .969         .965      
  .961         .957         .952         .947         .941         .935        
.929         .923         .916         .909       33

34

     .980         .978         .975         .972         .969         .965      
  .961         .957         .952         .947         .941         .935        
.929         .923         .916         .909       34

35

     .980         .978         .975         .972         .969         .965      
  .961         .957         .952         .947         .941         .935        
.929         .922         .916         .908       35

36

     .980         .977         .975         .972         .968         .965      
  .961         .956         .952         .947         .941         .935        
.929         .922         .915         .908       36

37

     .980         .977         .975         .972         .968         .965      
  .961         .956         .952         .946         .941         .935        
.928         .922         .915         .908       37

38

     .980         .977         .975         .972         .968         .965      
  .961         .956         .951         .946         .941         .935        
.928         .922         .915         .908       38

39

     .980         .977         .975         .972         .968         .965      
  .961         .956         .951         .946         .940         .934        
.928         .921         .914         .907       39

40

     .980         .977         .974         .971         .968         .964      
  .960         .956         .951         .946         .940         .934        
.928         .921         .914         .907       40

41

     .980         .977         .974         .971         .968         .964      
  .960         .956         .951         .946         .940         .934        
.927         .921         .914         .907       12

42

     .980         .977         .974         .971         .968         .964      
  .960         .956         .951         .945         .940         .934        
.927         .920         .913         .906       42

43

     .979         .977         .974         .971         .968         .964      
  .960         .955         .951         .945         .939         .933        
.927         .920         .913         .906       43

44

     .979         .977         .974         .971         .968         .964      
  .960         .955         .950         .945         .939         .933        
.927         .920         .913         .905       44

45

     .979         .977         .974         .971         .967         .964      
  .960         .955         .950         .945         .939         .933        
.926         .919         .912         .905       45

46

     .979         .977         .974         .971         .967         .963      
  .959         .955         .950         .944         .939         .932        
.926         .919         .912         .904       46

47

     .979         .977         .974         .971         .967         .963      
  .959         .955         .950         .944         .938         .932        
.925         .918         .911         .904       47

48

     .979         .976         .974         .970         .967         .963      
  .959         .954         .949         .944         .938         .932        
.925         .918         .911         .903       48

49

     .979         .976         .973         .970         .967         .963      
  .959         .954         .949         .943         .937         .931        
.924         .917         .910         .903       49

50

     .979         .976         .973         .970         .967         .963      
  .958         .954         .949         .943         .937         .931        
.924         .917         .910         .902       50

51

     .979         .976         .973         .970         .966         .962      
  .958         .953         .948         .943         .937         .930        
.923         .916         .909         .901       51

52

     .979         .976         .973         .970         .966         .962      
  .958         .953         .948         .942         .936         .930        
.923         .916         .908         .901       52

53

     .978         .976         .973         .970         .966         .962      
  .958         .953         .948         .942         .936         .929        
.922         .915         .908         .900       53

54

     .978         .976         .973         .969         .966         .962      
  .957         .952         .947         .941         .935         .929        
.922         .914         .907         .899       54   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       65      66      67      68      69      70      71      72      73     
74      75      76      77      78      79      80   

 

PENSIONER WHOSE RETIREMENT AGE IS:        * =
1.000                                         INTEREST - 7.5000% PENSIONER’S
MORTALITY - SPECIAL PENSIONER MORTALITY TABLE BENEFICIARY’S MORTALITY - SPECIAL
PENSIONER MORTALITY TABLE

 

10



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

  

 

PENSIONER WHOSE RETIREMENT AGE IS:

    

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   65      66      67      68      69      70      71      72      73      74  
   75      76      77      78      79      80      55      .978         .975   
     .972         .969         .965         .961         .957         .952      
  .947         .941         .935         .928         .921         .914        
.906         .898       55 56      .978         .975         .972         .969
        .965         .961         .957         .952         .946         .940   
     .934         .927         .920         .913         .905         .897      
56 57      .978         .975         .972         .969         .965         .961
        .956         .951         .946         .940         .933         .927   
     .919         .912         .904         .896       57 58      .978        
.975         .972         .968         .965         .960         .956        
.951         .945         .939         .933         .926         .919        
.911         .903         .895       58 59      .977         .975         .971
        .968         .964         .960         .955         .950         .945   
     .939         .932         .925         .918         .910         .902      
  .894       59 60      .977         .974         .971         .968         .964
        .959         .955         .950         .944         .938         .931   
     .924         .917         .909         .901         .892       60 61     
.977         .974         .971         .967         .963         .959        
.954         .949         .943         .937         .930         .923        
.916         .908         .899         .891       61 62      .977         .974
        .970         .967         .963         .959         .954         .948   
     .943         .936         .929         .922         .914         .906      
  .898         .889       62 63      .976         .973         .970         .966
        .962         .958         .953         .948         .942         .935   
     .928         .921         .913         .905         .896         .888      
63 64      .976         .973         .970         .966         .962         .957
        .952         .947         .941         .934         .927         .920   
     .912         .903         .895         .886       64 65      .976        
.973         .969         .966         .961         .957         .952        
.946         .940         .933         .926         .918         .910        
.902         .893         .884       65 66      .975         .972         .969
        .965         .961         .956         .951         .945         .939   
     .933         .925         .917         .909         .900         .891      
  .882       66 67      .975         .972         .968         .964         .960
        .956         .950         .944         .938         .931         .923   
     .915         .907         .898         .889         .879       67 68     
.975         .971         .968         .964         .959         .956        
.949         .943         .937         .930         .922         .914        
.906         .896         .887         .877       68 69      .974         .971
        .967         .963         .959         .954         .948         .942   
     .935         .928         .920         .912         .903         .894      
  .884         .874       69 70      .974         .970         .967         .962
        .958         .953         .947         .941         .934         .927   
     .919         .910         .901         .892         .882         .872      
70 71      .973         .970         .966         .962         .957         .952
        .946         .940         .933         .925         .917         .908   
     .899         .889         .879         .869       71 72      .973        
.969         .965         .952         .956         .951         .945        
.939         .931         .924         .915         .906         .897        
.887         .876         .866       72 73      .972         .969         .965
        .960         .955         .950         .944         .937         .930   
     .922         .913         .904         .894         .884         .873      
  .863       73 74      .972         .968         .964         .959         .954
        .949         .943         .936         .928         .920         .911   
     .902         .892         .881         .870         .859       74 75     
.971         .967         .963         .958         .953         .948        
.941         .934         .927         .918         .909         .899        
.889         .878         .867         .856       75 76      .970         .967
        .962         .958         .952         .946         .940         .933   
     .925         .916         .907         .897         .886         .875      
  .864         .852       76 77      .970         .966         .961         .957
        .951         .945         .938         .931         .923         .916   
     .905         .894         .884         .872         .860         .848      
77 78      .969         .965         .961         .956         .950         .944
        .941         .930         .921         .912         .902         .892   
     .881         .872         .857         .844       78 79      .969        
.964         .960         .955         .949         .943         .940        
.928         .919         .910         .900         .889         .878        
.866         .853         .841       79 80      .968         .964         .959
        .954         .948         .941         .934         .926         .918   
     .908         .898         .887         .875         .863         .850      
  .837       80 81      .967         .963         .958         .953         .947
        .940         .933         .925         .916         .906         .895   
     .884         .872         .860         .846         .833       81 82     
.966         .962         .957         .952         .948         .939        
.931         .923         .914         .904         .893         .882        
.869         .856         .843         .829       82 83      .966         .961
        .956         .951         .944         .937         .930         .921   
     .912         .902         .891         .879         .866         .853      
  .839         .825       83 84      .965         .960         .955         .950
        .943         .936         .928         .920         .910         .900   
     .888         .876         .863         .850         .836         .821      
84 85      .964         .960         .954         .949         .942         .935
        .927         .918         .908         .898         .886         .874   
     .861         .847         .832         .817       85 86      .964        
.959         .954         .948         .941         .934         .925        
.916         .906         .896         .884         .871         .858        
.843         .829         .813       86 87      .963         .958         .953
        .947         .940         .932         .924         .915         .905   
     .894         .881         .869         .855         .840         .835      
  .810       87 88      .962         .957         .952         .946         .939
        .931         .923         .913         .903         .891         .879   
     .866         .852         .837         .822         .806       88 89     
.962         .957         .951         .945         .938         .930        
.921         .912         .901         .889         .877         .863        
.849         .834         .818         .802       89   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       65      66      67      68      69      70      71      72      73     
74      75      76      77      78      79      80   

 

PENSIONER WHOSE RETIREMENT AGE IS:        * =
1.000                                         INTEREST - 7.5000% PENSIONER’S
MORTALITY - SPECIAL PENSIONER MORTALITY TABLE BENEFICIARY’S MORTALITY - SPECIAL
PENSIONER MORTALITY TABLE

 

11



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

  

 

PENSIONER WHOSE RETIREMENT AGE IS:

    

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   80      81      82      83      84      85      86      87      88      89  
   90      91      92      93      94      95      20      .911         .904   
     .897         .889         .882         .874         .866         .859      
  .850         .842         .834         .826         .818         .809        
.801         .793       20 21      .911         .904         .896         .889
        .882         .874         .866         .858         .850         .842   
     .834         .826         .817         .809         .801         .793      
21 22      .911         .904         .896         .889         .882         .874
        .866         .858         .850         .842         .834         .825   
     .817         .809         .801         .793       22 23      .910        
.903         .896         .889         .881         .874         .866        
.858         .850         .842         .834         .825         .817        
.809         .801         .792       23 24      .910         .903         .896
        .889         .881         .874         .866         .858         .850   
     .842         .833         .825         .817         .809         .800      
  .792       24 25      .910         .903         .896         .889         .881
        .873         .866         .858         .850         .841         .833   
     .825         .817         .808         .800         .792       25 26     
.910         .903         .896         .889         .881         .873        
.865         .857         .849         .841         .833         .825        
.816         .808         .800         .792       26 27      .910         .903
        .896         .888         .881         .873         .865         .857   
     .849         .841         .833         .824         .816         .808      
  .799         .791       27 28      .910         .903         .895         .888
        .881         .873         .865         .857         .849         .841   
     .832         .824         .816         .807         .799         .791      
28 29      .910         .903         .895         .888         .880         .873
        .865         .857         .849         .840         .832         .824   
     .815         .807         .799         .791       29 30      .910        
.902         .895         .888         .880         .872         .865        
.857         .848         .840         .832         .823         .815        
.807         .798         .790       30 31      .909         .902         .895
        .887         .880         .872         .864         .856         .848   
     .840         .831         .823         .815         .806         .798      
  .790       31 32      .909         .902         .895         .887         .880
        .872         .864         .856         .848         .839         .831   
     .823         .814         .806         .798         .789       32 33     
.909         .902         .894         .887         .879         .872        
.864         .856         .847         .839         .831         .822        
.814         .805         .797         .789       33 34      .909         .902
        .894         .887         .879         .871         .863         .855   
     .847         .839         .830         .822         .813         .805      
  .797         .788       34 35      .908         .901         .894         .886
        .879         .871         .863         .855         .847         .838   
     .830         .821         .813         .804         .796         .788      
35 36      .908         .901         .894         .886         .878         .871
        .863         .854         .846         .838         .829         .821   
     .812         .804         .795         .787       36 37      .908        
.901         .893         .886         .878         .870         .862        
.854         .846         .837         .829         .820         .812        
.803         .795         .787       37 38      .908         .900         .893
        .885         .878         .870         .862         .854         .845   
     .837         .828         .820         .811         .803         .794      
  .786       38 39      .907         .900         .893         .885         .877
        .869         .861         .853         .845         .836         .828   
     .819         .810         .802         .793         .785       39 40     
.907         .900         .892         .885         .877         .869        
.861         .852         .844         .836         .827         .818        
.810         .801         .793         .784       40 41      .907         .899
        .892         .884         .876         .868         .860         .852   
     .843         .835         .826         .818         .809         .800      
  .792         .783       12 42      .906         .899         .891         .884
        .876         .868         .860         .851         .843         .834   
     .825         .817         .808         .800         .791         .782      
42 43      .906         .898         .891         .883         .875         .867
        .859         .851         .842         .833         .825         .816   
     .807         .799         .790         .781       43 44      .905        
.898         .890         .882         .875         .866         .858        
.850         .841         .833         .824         .815         .806        
.798         .789         .780       44 45      .905         .897         .890
        .882         .874         .866         .857         .849         .840   
     .832         .823         .814         .805         .797         .788      
  .779       45 46      .904         .897         .889         .881         .873
        .865         .857         .848         .839         .831         .822   
     .813         .804         .795         .787         .779       46 47     
.904         .896         .888         .881         .872         .864        
.856         .847         .839         .830         .821         .812        
.803         .794         .785         .777       47 48      .903         .896
        .888         .880         .872         .863         .855         .846   
     .838         .829         .820         .811         .802         .793      
  .785         .775       48 49      .903         .895         .887         .879
        .871         .863         .854         .845         .836         .827   
     .818         .809         .800         .792         .783         .774      
49 50      .902         .894         .886         .878         .870         .862
        .853         .844         .835         .826         .817         .808   
     .799         .790         .781         .772       50 51      .901        
.893         .885         .877         .869         .861         .852        
.843         .834         .825         .816         .807         .798        
.789         .779         .771       51 52      .901         .893         .885
        .876         .868         .859         .851         .842         .833   
     .824         .814         .805         .796         .787         .778      
  .769       52 53      .900         .892         .884         .875         .867
        .858         .850         .841         .831         .822         .813   
     .804         .794         .785         .776         .767       53 54     
.899         .891         .883         .874         .866         .857        
.848         .839         .830         .821         .811         .802        
.793         .783         .774         .765       54   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       80      81      82      83      84      85      86      87      88     
89      90      91      92      93      94      95   

 

PENSIONER WHOSE RETIREMENT AGE IS:        * =
1.000                                         INTEREST - 7.5000%

PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

12



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

  

PENSIONER WHOSE RETIREMENT AGE IS:

    

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   80      81      82      83      84      85      86      87      88      89  
   90      91      92      93      94      95     

55

     .898         .890         .882         .873         .865         .856      
  .847         .838         .828         .819         .810         .800        
.791         .781         .772         .763       55

56

     .897         .889         .880         .872         .863         .854      
  .845         .836         .827         .817         .808         .798        
.789         .779         .777         .760       56

57

     .896         .888         .879         .871         .862         .853      
  .844         .834         .825         .815         .806         .796        
.786         .777         .767         .758       57

58

     .895         .886         .876         .869         .860         .851      
  .842         .833         .823         .813         .803         .794        
.784         .774         .765         .755       58

59

     .894         .885         .876         .868         .859         .849      
  .840         .830         .821         .811         .801         .791        
.781         .771         .762         .752       59

60

     .892         .884         .875         .866         .857         .847      
  .838         .828         .818         .808         .798         .788        
.778         .768         .759         .749       60

61

     .891         .882         .873         .864         .855         .845      
  .836         .826         .815         .806         .796         .785        
.775         .765         .755         .745       61

62

     .889         .880         .871         .862         .853         .843      
  .833         .823         .813         .803         .792         .782        
.772         .762         .752         .742       62

63

     .888         .878         .869         .860         .850         .840      
  .830         .820         .810         .800         .789         .779        
.768         .758         .748         .737       63

64

     .886         .876         .867         .857         .848         .838      
  .828         .817         .807         .796         .786         .775        
.764         .754         .743         .733       64

65

     .884         .874         .865         .855         .845         .835      
  .825         .814         .803         .792         .782         .771        
.760         .749         .739         .728       65

66

     .882         .872         .862         .852         .842         .832      
  .821         .810         .800         .789         .778         .767        
.758         .745         .734         .723       66

67

     .879         .870         .860         .849         .839         .828      
  .818         .807         .796         .784         .773         .762        
.751         .740         .729         .718       67

68

     .877         .867         .857         .846         .836         .825      
  .814         .803         .791         .780         .768         .757        
.746         .734         .723         .712       68

69

     .874         .864         .854         .843         .832         .821      
  .810         .798         .787         .775         .763         .752        
.740         .728         .717         .706       69

70

     .872         .861         .851         .840         .828         .817      
  .806         .794         .782         .770         .758         .746        
.734         .722         .711         .699       70

71

     .869         .858         .847         .836         .825         .813      
  .801         .789         .777         .765         .752         .740        
.728         .716         .704         .692       71

72

     .866         .855         .843         .832         .820         .808      
  .796         .784         .772         .759         .746         .734        
.721         .709         .697         .685       72

73

     .863         .851         .840         .828         .816         .804      
  .791         .779         .766         .753         .740         .727        
.714         .702         .689         .677       73

74

     .859         .848         .836         .824         .811         .799      
  .786         .773         .760         .747         .733         .720        
.707         .694         .681         .669       74

75

     .856         .844         .831         .819         .806         .794      
  .780         .767         .754         .740         .726         .713        
.699         .686         .673         .660       75

76

     .852         .840         .827         .814         .801         .788      
  .775         .761         .747         .733         .719         .705        
.692         .678         .665         .651       76

77

     .848         .836         .823         .810         .796         .783      
  .769         .755         .740         .726         .712         .698        
.683         .670         .656         .642       77

78

     .844         .831         .818         .805         .791         .777      
  .763         .748         .734         .719         .704         .690        
.675         .661         .647         .633       78

79

     .841         .827         .814         .800         .786         .771      
  .757         .742         .727         .712         .697         .682        
.667         .652         .638         .624       79

80

     .837         .823         .809         .795         .780         .766      
  .751         .735         .720         .704         .689         .674        
.658         .643         .628         .614       80

81

     .833         .819         .804         .790         .775         .760      
  .744         .729         .713         .697         .681         .665        
.650         .634         .619         .604       81

82

     .829         .815         .800         .785         .770         .754      
  .738         .722         .706         .690         .673         .657        
.641         .626         .610         .595       82

83

     .825         .810         .795         .780         .764         .748      
  .732         .716         .699         .682         .666         .649        
.633         .617         .601         .585       83

84

     .821         .806         .791         .775         .759         .743      
  .726         .709         .692         .675         .658         .641        
.624         .608         .591         .576       84

85

     .817         .802         .786         .770         .754         .737      
  .720         .703         .685         .668         .650         .633        
.616         .599         .582         .566       85

86

     .813         .798         .782         .765         .758         .731      
  .714         .696         .678         .660         .643         .625        
.607         .590         .573         .557       86

87

     .810         .794         .777         .760         .743         .726      
  .708         .690         .672         .653         .635         .617        
.599         .581         .564         .547       87

88

     .806         .789         .773         .755         .738         .720      
  .702         .683         .665         .646         .627         .609        
.591         .573         .555         .538       88

89

     .802         .785         .768         .751         .733         .714      
  .696         .677         .658         .639         .620         .601        
.582         .564         .546         .528       89   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       80      81      82      83      84      85      86      87      88     
89      90      91      92      93      94      95   

 

PENSIONER WHOSE RETIREMENT AGE IS:        * =
1.000                                         INTEREST - 7.5000% PENSIONER’S
MORTALITY - SPECIAL PENSIONER MORTALITY TABLE BENEFICIARY’S MORTALITY - SPECIAL
PENSIONER MORTALITY TABLE

 

13



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE D –

Early Retirement Factors – Excess Formula

CECONY Management Participants

Applied To The Portion Of The Pension Formula Calculated On

Final Average Salary In Excess Of The Social Security Wage Base

 

Months
Prior to
Age 65     Factor     Months
Prior to
Age 65     Factor     Months
Prior to
Age 65     Factor     Months
Prior to
Age 65     Factor     Months
Prior to
Age 65     Factor     Months
Prior to
Age 65     Factor     Months
Prior to
Age 65     Factor     0 (65 )      1.00000        36 (62 )      0.76900       
72 (59 )      0.65400        108 (56 )      0.52900        144 (53 )     
0.42566        180 (50 )      0.34522        216 (47 )      0.28489      1     
  0.99358        37        0.76583        73        0.65075        109       
0.52542        145        0.42315        181        0.34354        217       
0.28321      2        0.98717        38        0.76267        74        0.64750
       110        0.52183        146        0.42063        182        0.34187   
    218        0.28154      3        0.98075        39        0.75950        75
       0.64425        111        0.51825        147        0.41812        183   
    0.34019        219        0.27986      4        0.97433        40       
0.75633        76        0.64100        112        0.51467        148       
0.41561        184        0.33852        220        0.27819      5       
0.96792        41        0.75317        77        0.63775        113       
0.51108        149        0.41309        185        0.33684        221       
0.27651      6        0.96150        42        0.75000        78        0.63450
       114        0.50750        150        0.41058        186        0.33517   
    222        0.27484      7        0.95508        43        0.74683        79
       0.63125        115        0.50392        151        0.40807        187   
    0.33349        223        0.27316      8        0.94867        44       
0.74367        80        0.62800        116        0.50033        152       
0.40555        188        0.33181        224        0.27148      9       
0.94225        45        0.74050        81        0.62475        117       
0.49675        153        0.40304        189        0.33014        225       
0.26981      10        0.93583        46        0.73733        82        0.62150
       118        0.49317        154        0.40053        190        0.32846   
    226        0.26813      11        0.92942        47        0.73417        83
       0.61825        119        0.48958        155        0.39801        191   
    0.32679        227        0.26646      12 (64 )      0.92300        48 (61
)      0.73100        84 (58 )      0.61500        120 (55 )      0.48600       
156 (52 )      0.39550        192 (49 )      0.32511        228 (46 )     
0.26478      13        0.91658        49        0.72775        85        0.61183
       121        0.48349        157        0.39299        193        0.32343   
    229        0.26310      14        0.91017        50        0.72450        86
       0.60867        122        0.48097        158        0.39047        194   
    0.32176        230        0.26143      15        0.90375        51       
0.72125        87        0.60550        123        0.47846        159       
0.38796        195        0.32008        231        0.25975      16       
0.89733        52        0.71800        88        0.60233        124       
0.47594        160        0.38544        196        0 31841        232       
0.25808      17        0.89092        53        0.71475        89        0.59917
       125        0.47343        161        0.38293        197        0.31673   
    233        0.25640      18        0.88450        54        0.71150        90
       0.59600        126        0.47091        162        0.38041        198   
    0.31506        234        0.25473      19        0.87806        55       
0.70825        91        0.59283        127        0.46840        163       
0.37790        199        0.31338        235        0.25305      20       
0.87167        56        0.70500        92        0.58967        128       
0.46589        164        0.37539        200        0.31170        236       
0.25137      21        0.86525        57        0.70175        93        0.58650
       129        0.46337        165        0.37287        201        0.31003   
    237        0.24970      22        0.85883        58        0.69850        94
       0.58333        130        0.46086        166        0.37036        202   
    0.30835        238        0.24802      23        0.85242        59       
0.69525        95        0.58017        131        0.45834        167       
0.36784        203        0.30668        239        0.24635      24 (63 )     
0.84600        60 (60 )      0.69200        96 (57 )      0.57700        132 (54
)      0.45583        168 (51 )      0.36533        204 (48 )      0.30500     
  240 (45 )      0.24467      25        0.83958        61        0.68883       
97        0.57300        133        0.45332        169        0.36365        205
       0.30332          26        0.83317        62        0.68567        98   
    0.56900        134        0.45080        170        0.36198        206     
  0.30165          27        0.82675        63        0.68250        99       
0.56500        135        0.44829        171        0.36030        207       
0.29997          28        0.82033        64        0.67933        100       
0.56100        136        0.44577        172        0.35863        208       
0.29830          29        0.81392        65        0.67617        101       
0.55700        137        0.44326        173        0.35695        209       
0.29662          30        0.80750        66        0.67300        102       
0.55300        138        0.44074        174        0.35528        210       
0.29495          31        0.80108        67        0.66983        103       
0.54900        139        0.43823        175        0.35360        211       
0.29327          32        0.79467        68        0.66667        104       
0.54500        140        0.43572        176        0.35192        212       
0.29159          33        0.78825        69        0.66350        105       
0.54100        141        0.43320        177        0.35025        213       
0.28992          34        0.78183        70        0.66033        106       
0.53700        142        0.43069        178        0.34857        214       
0.28824          35        0.77542        71        0.65717        107       
0.53300        143        0.42817        179        0.34690        215       
0.28657       

 

Exact Age in (    )    Effective Date: January 1, 1990

 

14



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE E–

Conversion From 50% Joint & Survivor to 100% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

PENSIONER

 

Age
Of
Bene.     *
*
*     45     46     47     48     49     50     51     52     53     54     55  
  56     57     58     59     60     35        *        .9641        .9611     
  .9580        .9548        .9513        .9476        .9437        .9397       
.9353        .9307        .9259        .9208        .9154        .9097       
.9037        .8974      36        *        .9649        .9620        .9589     
  .9557        .9522        .9486        .9448        .9406        .9363       
.9318        .9270        .9219        .9165        .9109        .9049       
.8986      37        *        .9658        .9629        .9598        .9566     
  .9533        .9496        .9458        .9417        .9375        .9329       
.9281        .9230        .9177        .9120        .9061        .8998      38
       *        .9666        .9639        .9608        .9577        .9542       
.9506        .9468        .9428        .9386        .9341        .9293       
.9243        .9189        .9133        .9073        .9010      39        *     
  .9675        .9647        .9618        .9585        .9553        .9518       
.9479        .9441        .9398        .9353        .9305        .9256       
.9202        .9146        .9087        .9024      40        *        .9684     
  .9657        .9627        .9597        .9563        .9529        .9491       
.9452        .9410        .9366        .9318        .9269        .9216       
.9160        .9100        .9039      41        *        .9693        .9666     
  .9637        .9606        .9574        .9540        .9503        .9464       
.9423        .9379        .9332        .9282        .9230        .9174       
.9115        .9053      42        *        .9702        .9677        .9648     
  .9618        .9586        .9551        .9515        .9477        .9436       
.9392        .9346        .9297        .9244        .9188        .9130       
.9069      43        *        .9711        .9686        .9658        .9629     
  .9598        .9564        .9527        .9490        .9450        .9406       
.9361        .9311        .9260        .9204        .9145        .9084      44
       *        .9721        .9697        .9668        .9640        .9609       
.9576        .9541        .9504        .9463        .9421        .9375       
.9327        .9275        .9221        .9162        .9102      45        *     
  .9731        .9707        .9679        .9651        .9620        .9588       
.9554        .9517        .9478        .9436        .9390        .9342       
.9291        .9237        .9180        .9119      46        *        .9740     
  .9716        .9690        .9662        .9632        .9601        .9567       
.9531        .9492        .9451        .9406        .9359        .9308       
.9254        .9198        .9137      47        *        .9750        .9726     
  .9701        .9674        .9645        .9614        .9581        .9545       
.9507        .9466        .9423        .9375        .9326        .9272       
.9216        .9156      48        *        .9759        .9736        .9712     
  .9686        .9658        .9627        .9594        .9560        .9522       
.9482        .9439        .9392        .9344        .9291        .9234       
.9175      49        *        .9769        .9746        .9723        .9698     
  .9670        .9640        .9608        .9574        .9538        .9499       
.9456        .9411        .9362        .9310        .9254        .9195      50
       *        .9778        .9757        .9734        .9709        .9682       
.9654        .9622        9589        .9553        .9515        .9474       
.9428        .9381        .9330        .9275        .9216      51        *     
  .9788        .9768        .9745        .9720        .9695        .9667       
.9637        .9604        .9569        .9531        .9491        .9446       
.9400        .9349        .9296        .9238      52        *        .9797     
  .9777        .9756        .9732        .9707        .9679        .9651       
.9619        .9585        .9549        .9508        .9466        .9420       
.9370        .9317        .9260      53        *        .9806        .9788     
  .9766        .9743        .9720        .9693        .9665        .9634       
.9601        .9565        .9526        .9485        .9440        .9391       
.9338        .9282      54        *        .9815        .9797        .9777     
  .9755        .9732        .9706        .9680        .9650        .9617       
.9582        .9544        .9504        .9460        .9411        .9360       
.9305      55        *        .9824        .9806        .9788        .9766     
  .9744        .9720        .9694        .9665        .9634        .9600       
.9563        .9524        .9480        .9433        .9382        .9329      56
       *        .9833        .9816        .9797        .9778        .9756       
.9732        .9707        .9680        .9650        .9617        .9582       
.9543        .9501        .9455        .9406        .9353      57        *     
  .9842        .9825        .9808        .9789        .9768        .9746       
.9721        .9695        .9667        .9634        .9600        .9562       
.9521        .9477        .9430        .9378      58        *        .9850     
  .9834        .9818        .9800        .9781        .9759        .9735       
.9710        .9682        .9652        .9618        .9582        .9542       
.9500        .9453        .9402      59        *        .9858        .9843     
  .9829        .9810        .9791        .9772        .9749        .9724       
.9698        .9668        .9636        .9602        .9564        .9522       
.9477        .9427      60        *        .9867        .9853        .9838     
  .9821        .9803        .9784        .9763        .9739        .9714       
.9686        .9655        .9621        .9585        .9544        .9501       
.9453   

 

15



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 1

TABLE E–

Conversion From 50% Joint & Survivor To 100 % Joint & Survivor

CECONY Management Participants And CECONY Weekly Participants

Not Applicable To CECONY Weekly Participants –1

PENSIONER

 

Age
Of
Bene.     *
*
*     45     46     47     48     49     50     51     52     53     54     55  
  56     57     58     59     60     61        *        .9874        .9861     
  .9847        .9831        .9814        .9796        .9776        .9753       
.9729        .9702        .9673        .9641        .9606        .9567       
.9524        .9478      62        *        .9882        .9872        .9856     
  .9841        .9825        .9808        .9788        .9767        .9744       
.9718        .9691        .9660        .9626        .9589        .9548       
.9503      63        *        .9889        .9878        .9865        .9851     
  .9835        .9819        .9801        .9781        .9759        .9735       
.9709        .9679        .9647        .9610        .9571        .9529      64
       *        .9896        .9886        .9873        .9861        .9845       
.9831        .9813        .9794        .9774        .9751        .9725       
.9697        .9667        .9632        .9595        .9554      65        *     
  .9903        .9893        .9881        .9869        .9855        .9841       
.9824        .9807        .9788        .9766        .9742        .9715       
.9686        .9654        .9618        .9579      66        *        .9909     
  .9900        .9889        .9878        .9866        .9852        .9836       
.9819        .9801        .9781        .9758        .9733        .9706       
.9675        .9641        .9603      67        *        .9915        .9907     
  .9897        .9886        .9874        .9861        .9847        .9831       
.9814        .9795        .9774        .9750        .9724        .9695       
.9662        .9627      68        *        .9921        .9913        .9904     
  .9894        .9883        .9871        .9858        .9843        .9827       
.9809        .9789        .9767        .9742        .9716        .9684       
.9650      69        *        .9927        .9919        .9911        .9901     
  .9892        .9880        .9867        .9854        .9839        .9823       
.9803        .9783        .9759        .9734        .9705        .9673      70
       *        .9932        .9925        .9918        .9909        .9899       
.9889        .9878        .9864        .9851        .9835        .9817       
.9798        .9777        .9752        .9726        .9694      71        *     
  .9938        .9931        .9923        .9915        .9906        .9896       
.9887        .9875        .9862        .9847        .9831        .9813       
.9793        .9770        .9745        .9716      72        *        .9943     
  .9936        .9929        .9921        .9914        .9905        .9895       
.9884        .9872        .9859        .9845        .9828        .9808       
.9787        .9763        .9737      73        *        .9947        .9941     
  .9935        .9928        .9921        .9912        .9904        .9894       
.9883        .9870        .9856        .9840        .9824        .9803       
.9781        .9755      74        *        .9951        .9946        .9940     
  .9934        .9926        .9919        .9911        .9902        .9892       
.9880        .9867        .9853        .9837        .9819        .9798       
.9774      75        *        .9955        .9950        .9945        .9940     
  .9933        .9926        .9918        .9910        .9901        .9890       
.9879        .9866        .9850        .9833        .9814        .9792      76
       *        .9959        .9954        .9950        .9945        .9938       
.9932        .9925        .9918        .9909        .9899        .9889       
.9877        .9862        .9847        .9829        .9809      77        *     
  .9962        .9958        .9955        .9949        .9944        .9938       
.9931        .9924        .9917        .9908        .9898        .9886       
.9874        .9860        .9844        .9824      78        *        .9966     
  .9962        .9959        .9953        .9949        .9944        .9937       
.9932        .9923        .9916        .9907        .9896        .9885       
.9871        .9857        .9841      79        *        .9969        .9965     
  .9962        .9957        .9953        .9949        .9942        .9937       
.9930        .9923        .9915        .9905        .9896        .9884       
.9869        .9854      80        *        .9972        .9969        .9965     
  .9962        .9957        .9953        .9948        .9942        .9937       
.9930        .9923        .9914        .9905        .9893        .9880       
.9867      81        *        .9974        .9971        .9968        .9965     
  .9961        .9957        .9953        .9947        .9943        .9936       
.9929        .9922        .9913        .9903        .9891        .9879      82
       *        .9977        .9974        .9971        .9968        .9964       
.9961        .9956        .9953        .9948        .9942        .9936       
.9929        .9921        .9912        .9902        .9890      83        *     
  .9979        .9977        .9974        .9971        .9968        .9965       
.9961        .9958        .9953        .9947        .9942        .9935       
.9929        .9921        .9911        .9900      84        *        .9981     
  .9979        .9976        .9974        .9971        .9968        .9965       
.9961        .9957        .9952        .9947        .9941        .9935       
.9927        .9920        .9909      85        *        .9983        .9981     
  .9979        .9976        .9974        .9971        .9968        .9964       
.9961        .9957        .9953        .9948        .9942        .9934       
.9927        .9918   

 

16



--------------------------------------------------------------------------------

APPENDICES

TABLE E –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

PENSIONER

 

Age
Of
Bene.     *
*
*     61     62     63     64     65     66     67     68     69     70     71  
  72     73     74     75     35        *        .8909        .8840        .8767
       .8692        .8615        .8535        .8452        .8368        .8281   
    .8193        8103        .8011        .7919        .7826        .7731     
36        *        .8920        .8851        .8779        .8703        .8626   
    .8546        .8463        .8379        .8292        .8204        .8114     
  .8022        .7930        .7835        .7741      37        *        .8932   
    .8863        .8791        .8716        .8638        .8558        .8475     
  .8390        .8304        .8215        .8125        .8033        .7941       
.7847        .7751      38        *        .8945        .8875        .8803     
  .8729        .8651        .8571        .8488        .8404        .8317       
.8227        .8138        .8045        .7952        .7857        .7762      39
       *        .8958        .8889        .8817        .8742        .8665       
.8584        .8502        .8417        .8330        .8240        .8150       
.8058        .7964        .7870        .7774      40        *        .8972     
  .8904        .8832        .8757        .8679        .8599        .8516       
.8431        .8344        .8255        .8164        .8071        .7977       
.7883        .7787      41        *        .8988        .8919        .8847     
  .8772        .8694        .8614        .8531        .8446        .8358       
.8269        .8178        .8086        .7992        .7896        .7800      42
       *        .9002        .8934        .8863        .8788        .8710       
.8630        .8546        .8461        .8374        .8284        .8194       
.8101        .8007        .7911        .7814      43        *        .9019     
  .8951        .8879        .8805        .8727        .8647        .8564       
.8478        .8391        .9302        .8211        .8117        .8022       
.7926        .7829      44        *        .9036        .8968        .8896     
  .8823        .8745        .8664        .8581        .8496        .8404       
.8318        .8227        .8013        .8039        .7943        .7846      45
       *        .9054        .8986        .8916        .8841        .8763       
.8682        .8600        .8515        .8427        .8337        .8245       
.8152        .8057        .7959        .7862      46        *        .9073     
  .9005        .8935        .8860        .8783        .8702        .8619       
.8534        .8446        .8356        .8265        .8170        .8075       
.7979        .7880      47        *        .9092        .9025        .8954     
  .8881        .8803        .8723        .8640        .8555        .8467       
.8377        .8284        .8190        .8094        .7998        .7900      48
       *        .9112        .9045        .8975        .8902        .8824       
.8745        .8661        .8576        .8488        .8398        .8305       
.8212        .8116        .8018        .7920      49        *        .9133     
  .9066        .8996        .8923        .8847        .8767        .8684       
.8599        .8511        .8421        .8328        .8233        .8138       
.8040        .7941      50        *        .9154        .9089        .9019     
  .8946        .8870        .8791        .8707        .8622        .8534       
.8445        .8352        .8258        .8160        .8062        .7963      51
       *        .9176        .9111        .9042        .8970        .8894       
.8814        .8732        .8647        .8559        .8469        .8377       
.8282        .8185        .8087        .7987      52        *        .9199     
  .9134        .9066        .8995        .8919        .8840        .8758       
.8673        .8585        .8495        .8403        .8308        .8211       
.8112        .8012      53        *        .9223        .9159        .9091     
  .9020        .8945        .8867        .8785        .8700        .8613       
.8523        .8430        .8335        .8239        .8139        .8039      54
       *        .9246        .9183        .9117        .9046        .8972       
.8894        .8813        .8728        .8641        .8551        .8459       
.8364        .8267        .8167        .8067      55        *        .9271     
  .9209        .9144        .9073        .9000        .8923        .8842       
.8757        .8671        .8581        .8489        .8395        .8297       
.8197        .8096      56        *        .9296        .9235        .9171     
  .9102        .9028        .8952        .8872        .8789        .8703       
.8612        .8521        .8426        .8328        .8229        .8128      57
       *        .9322        .9261        .9198        .9130        .9058       
.8983        .8903        .8821        .8735        .8646        .8554       
.8459        .8362        .8263        .8161      58        *        .9348     
  .9289        .9226        .9159        .9089        .9014        .8935       
.8854        .8768        .8680        .8589        .8494        .8397       
.8297        .8196      59        *        .9374        .9317        .9255     
  .9190        .9121        .9047        .8969        .8888        .8803       
.8716        .8625        .8530        .8434        .8334        .8233      60
       *        .9401        .9346        .9285        .9221        .9152       
.9080        .9003        .8924        .8840        .8753        .8663       
.8569        .8472        .8372        .8271   

 

17



--------------------------------------------------------------------------------

APPENDICES

TABLE E –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

PENSIONER

 

Age
Of
Bene.     *
*
*     61     62     63     64     65     66     67     68     69     70     71  
  72     73     74     75     61        *        .9428        .9373        .9315
       .9252        .9185        .9113        .9039        .8960        .8878   
    .8791        .8701        .8608        .8512        .8413        .8312     
62        *        .9454        .9402        .9345        .9284        .9218   
    .9149        .9074        .8998        .8916        .8830        .8742     
  .8649        .8554        .8455        .8354      63        *        .9482   
    .9431        .9375        .9316        .9252        .9184        .9111     
  .9035        .8955        .8871        .8784        .8692        .8597       
.8499        .8398      64        *        .9509        .9459        .9406     
  .9348        .9285        .9219        .9149        .9074        .8995       
.8912        .8826        .8736        .8641        .8544        .8443      65
       *        .9535        .9487        .9437        .9380        .9320       
.9255        .9186        .9113        .9036        .8956        .8871       
.8781        .8687        .8591        .8491      66        *        .9562     
  .9516        .9466        .9412        .9354        .9291        .9225       
.9153        .9078        .8998        .8914        .8827        .8735       
.8638        .8540      67        *        .9588        .9543        .9496     
  .9444        .9388        .9327        .9263        .9194        .9120       
.9042        .8960        .8873        .8783        .8688        .8590      68
       *        .9612        .9571        .9525        .9475        .9422       
.9363        .9301        .9234        .9162        .9086        .9006       
.8922        .8832        .8739        .8642      69        *        .9637     
  .9597        .9554        .9506        .9455        .9398        .9338       
.9274        .9204        .9130        .9052        .8969        .8882       
.8790        .8695      70        *        .9661        .9623        .9582     
  .9537        .9488        .9433        .9375        .9313        .9245       
.9174        .9098        .9018        .8933        .8843        .8749      71
       *        .9684        .9649        .9610        .9566        .9520       
.9468        .9412        .9353        .9287        .9218        .9145       
.9066        .8983        .8895        .8803      72        *        .9706     
  .9673        .9636        .9596        .9551        .9502        .9449       
.9391        .9329        .9263        .9191        .9116        .9035       
.8948        .8859      73        *        .9728        .9697        .9662     
  .9624        .9581        .9535        .9485        .9429        .9370       
.9306        .9237        .9164        .9085        .9002        .8914      74
       *        .9748        .9720        .9687        .9650        .9611       
.9566        .9519        .9467        .9409        .9348        .9283       
.9211        .9136        .9055        .8970      75        *        .9768     
  .9741        .9711        .9676        .9639        .9598        .9552       
.9502        .9448        .9390        .9327        .9259        .9186       
.9108        .9026      76        *        .9787        .9761        .9732     
  .9702        .9666        .9627        .9584        .9537        .9486       
.9431        .9371        .9306        .9235        .9160        .9080      77
       *        .9804        .9780        .9754        .9725        .9693       
.9656        .9615        .9571        .9523        .9470        .9412       
.9351        .9285        .9212        .9135      78        *        .9821     
  .9799        .9774        .9747        .9716        .9682        .9644       
.9603        .9557        .9508        .9454        .9396        .9331       
.9262        .9188      79        *        .9836        .9816        .9793     
  .9768        .9739        .9708        .9672        .9634        .9591       
.9544        .9493        .9438        .9377        .9311        .9239      80
       *        .9850        .9832        .9811        .9788        .9761       
.9732        .9699        .9663        .9623        .9579        .9531       
.9478        .9421        .9357        .9290      81        *        .9864     
  .9847        .9828        .9806        .9781        .9755        .9723       
.9690        .9653        .9611        .9567        .9517        .9463       
.9403        .9339      82        *        .9876        .9861        .9843     
  .9824        .9801        .9775        .9747        .9716        .9681       
.9644        .9601        .9553        .9503        .9447        .9386      83
       *        .9887        .9873        .9857        .9839        .9818       
.9795        .9769        .9740        .9709        .9673        .9633       
.9589        .9541        .9488        .9431      84        *        .9898     
  .9885        .9871        .9854        .9835        .9813        .9789       
.9763        .9732        .9701        .9664        .9624        .9578       
.9529        .9474      85        *        .9908        .9896        .9883     
  .9868        .9850        .9831        .9808        .9784        .9757       
.9726        .9693        .9654        .9614        .9567        .9516   

 

18



--------------------------------------------------------------------------------

APPENDICES

TABLE F –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR WITH POP UP

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

PENSIONER

 

Age
Of
Bene.     *
*
*     45     46     47     48     49     50     51     52     53     54     55  
  56     57     58     59     60     35        *        .9633        .9603     
  .9572        .9539        .9504        .9467        .9428        .9387       
.9343        .9297        .9249        .9198        .9144        .9087       
.9027        .8964      36        *        .9641        .9612        .9580     
  .9548        .9513        .9476        .9437        .9396        .9353       
.9308        .9259        .9208        .9154        .9098        .9037       
.8974      37        *        .9649        .9619        .9589        .9556     
  .9522        .9486        .9447        .9406        .9363        .9318       
.9269        .9219        .9165        .9109        .9049        .8986      38
       *        .9657        .9628        .9598        .9565        .9531       
.9495        .9457        .9417        .9374        .9329        .9280       
.9230        .9176        .9120        .9060        .8997      39        *     
  .9665        .9636        .9606        .9574        .9541        .9505       
.9467        .9427        .9384        .9340        .9292        .9242       
.9188        .9132        .9072        .9010      40        *        .9673     
  .9645        .9615        .9584        .9550        .9516        .9477       
.9438        .9396        .9351        .9304        .9253        .9200       
.9144        .9085        .9023      41        *        .9681        .9653     
  .9624        .9593        .9560        .9525        .9488        .9449       
.9407        .9363        .9315        .9265        .9213        .9157       
.9098        .9035      42        *        .9690        .9663        .9634     
  .9603        .9570        .9536        .9499        .9460        .9419       
.9375        .9328        .9279        .9227        .9170        .9111       
.9050      43        *        .9698        .9672        .9643        .9614     
  .9582        .9547        .9511        .9472        .9431        .9387       
.9341        .9291        .9240        .9184        .9126        .9064      44
       *        .9707        .9681        .9653        .9623        .9591       
.9558        .9522        .9484        .9444        .9400        .9354       
.9306        .9254        .9199        .9140        .9079      45        *     
  .9716        .9690        .9662        .9633        .9603        .9569       
9534        .9496        .9457        .9414        .9368        .9320       
.9268        .9214        .9156        .9095      46        *        .9724     
  .9699        .9672        .9644        .9613        .9581        .9546       
.9509        .9470        .9427        .9382        .9335        .9283       
.9229        .9172        .9111      47        *        .9732        .9708     
  .9682        .9655        .9624        .9592        .9559        .9522       
.9483        .9441        .9397        .9349        .9299        .9245       
.9188        .9127      48        *        .9741        .9718        .9692     
  .9665        .9635        .9604        .9570        .9535        .9497       
.9456        .9411        .9364        .9315        .9261        .9204       
.9145      49        *        .9750        .9727        .9702        .9675     
  .9647        .9616        .9582        .9548        .9510        .9470       
.9426        .9380        .9331        .9278        .9222        .9162      50
       *        .9759        .9736        .9712        .9686        .9657       
.9628        .9595        .9561        .9525        .9485        .9442       
.9396        .9347        .9296        .9240        .9181      51        *     
  .9767        .9745        .9721        .9696        .9669        .9640       
.9608        .9574        .9538        .9499        .9458        .9413       
.9365        .9313        .9259        .9200      52        *        .9775     
  .9754        .9731        .9707        .9680        .9651        .9620       
.9588        .9552        .9515        .9473        .9429        .9382       
.9331        .9277        .9219      53        *        .9784        .9764     
  .9741        .9717        .9691        .9663        .9634        .9602       
.9567        .9529        .9489        .9446        .9399        .9349       
.9295        .9239      54        *        .9792        .9772        .9751     
  .9727        .9703        .9675        .9646        .9612        .9581       
.9545        .9505        .9463        .9417        .9368        .9315       
.9258      55        *        .9800        .9780        .9760        .9737     
  .9713        .9687        .9659        .9628        .9595        .9560       
.9520        .9480        .9435        .9386        .9334        .9279      56
       *        .9808        .9789        .9769        .9747        .9724       
.9698        .9671        .9641        .9609        .9574        .9538       
.9496        .9454        .9406        .9355        .9299      57        *     
  .9816        .9798        .9779        .9757        .9734        .9710       
.9683        .9654        .9624        .9590        .9553        .9514       
.9471        .9424        .9375        .9321      58        *        .9823     
  .9806        .9787        .9767        .9746        .9721        .9695       
.9668        .9637        .9605        .9569        .9531        .9489       
.9445        .9395        .9343      59        *        .9831        .9813     
  .9796        .9776        .9755        .9733        .9707        .9680       
.9651        .9620        .9585        .9548        .9507        .9464       
.9415        .9363      60        *        .9838        .9822        .9804     
  .9785        .9765        .9743        .9720        .9693        .9666       
.9635        .9602        .9565        .9525        .9482        .9436       
.9385   

 

19



--------------------------------------------------------------------------------

APPENDICES

TABLE F –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR WITH POP UP

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

PENSIONER

 

Age
Of
Bene.     *
*
*     45     46     47     48     49     50     51     52     53     54     55  
  56     57     58     59     60     61        *        .9845        .9830     
  .9813        .9795        .9775        .9754        .9732        .9706       
.9679        .9649        .9617        .9582        .9543        .9501       
.9456        .9407      62        *        .9852        .9837        .9821     
  .9804        .9785        .9765        .9742        .9719        .9692       
.9664        .9633        .9599        .9561        .9520        .9476       
.9428      63        *        .9858        .9845        .9829        .9813     
  .9794        .9775        .9754        .9730        .9705        .9678       
.9649        .9615        .9579        .9539        .9496        .9450      64
       *        .9865        .9851        .9836        .9821        .9803       
.9785        .9765        .9742        .9718        .9692        .9663       
.9631        .9596        .9558        .9517        .9471      65        *     
  .9871        .9858        .9844        .9829        .9813        .9795       
.9775        .9754        .9731        .9706        .9678        .9646       
.9613        .9577        .9537        .9493      66        *        .9877     
  .9864        .9851        .9837        .9821        .9804        .9786       
.9765        .9743        .9718        .9692        .9662        .9631       
.9595        .9556        .9513      67        *        .9883        .9871     
  .9859        .9844        .9829        .9813        .9795        .9775       
.9754        .9732        .9706        .9678        .9647        .9613       
.9575        .9534      68        *        .9888        .9878        .9864     
  .9852        .9837        .9822        .9805        .9786        .9767       
.9744        .9720        .9693        .9662        .9630        .9594       
.9554      69        *        .9894        .9883        .9871        .9858     
  .9845        .9830        .9814        .9797        .9778        .9756       
.9733        .9707        .9678        .9647        .9612        .9575      70
       *        .9899        .9888        .9878        .9865        .9852       
.9838        .9823        .9806        .9788        .9768        .9746       
.9721        .9694        .9664        .9630        .9593      71        *     
  .9904        .9894        .9884        .9872        .9859        .9846       
.9832        .9816        .9799        .9779        .9758        .9735       
.9708        .9680        .9648        .9612      72        *        .9909     
  .9899        .9889        .9878        .9867        .9854        .9841       
.9825        .9808        .9790        .9770        .9747        .9723       
.9696        .9665        .9631      73        *        .9913        .9904     
  .9895        .9885        .9873        .9861        .9849        .9833       
.9818        .9801        .9781        .9761        .9737        .9710       
.9682        .9648      74        *        .9917        .9910        .9900     
  .9891        .9879        .9869        .9856        .9842        .9828       
.9812        .9792        .9773        .9750        .9725        .9697       
.9666      75        *        .9922        .9914        .9906        .9896     
  .9886        .9875        .9863        .9850        .9837        .9821       
.9804        .9778        .9763        .9739        .9712        .9682      76
       *        .9926        .9918        .9910        .9902        .9891       
.9881        .9871        .9858        .9845        .9830        .9814       
.9796        .9775        .9753        .9727        .9698      77        *     
  .9930        .9922        .9915        .9907        .9898        .9887       
.9877        .9865        .9853        .9839        .9823        .9806       
.9787        .9766        .9742        .9715      78        *        .9934     
  .9927        .9919        .9911        .9903        .9893        .9883       
.9872        .9860        .9847        .9833        .9817        .9798       
.9777        .9756        .9730      79        *        .9937        .9931     
  .9923        .9915        .9907        .9899        .9889        .9879       
.9868        .9856        .9842        .9826        .9809        .9790       
.9768        .9744      80        *        .9941        .9934        .9928     
  .9921        .9913        .9904        .9895        .9886        .9875       
.9864        .9851        .9836        .9820        .9801        .9780       
.9758      81        *        .9943        .9937        .9931        .9924     
  .9917        .9910        .9901        .9891        .9882        .9870       
.9858        .9845        .9830        .9813        .9792        .9771      82
       *        .9947        .9941        .9935        .9928        .9922       
.9914        .9906        .9898        .9889        .9878        .9866       
.9853        .9839        .9823        .9804        .9784      83        *     
  .9950        .9944        .9939        .9933        .9926        .9920       
.9911        .9904        .9894        .9885        .9874        .9862       
.9849        .9833        .9815        .9796      84        *        .9953     
  .9948        .9942        .9936        .9930        .9924        .9916       
.9909        .9900        .9891        .9882        .9870        .9857       
.9842        .9827        .9808      85        *        .9955        .9951     
  .9946        .9939        .9934        .9928        .9921        .9914       
.9906        .9897        .9888        .9878        .9865        .9851       
.9836        .9818   

 

20



--------------------------------------------------------------------------------

APPENDICES

TABLE F –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR WITH POP UP

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

PENSIONER

 

Age
Of
Bene.     *
*
*     61     62     63     64     65     66     67     68     69     70     71  
  72     73     74     75     35        *        .8898        .8829        .8757
       .8682        .8605        .8525        .8443        .8358        .8272   
    .8184        .8095        .8003        .7911        .7818        .7724     
36        *        .8908        .8840        .8768        .8693        .8615   
    .8535        .8453        .8368        .8282        .8194        .8104     
  .8013        .7920        .7826        .7732      37        *        .8920   
    .8851        .8779        .8704        .8627        .8546        .8464     
  .8380        .8293        .8204        .8115        .8023        .7931       
.7837        .7743      38        *        .8932        .8862        .8791     
  .8715        .8638        .8558        .8475        .8391        .8305       
.8216        .8127        .8034        .7942        .7848        .7753      39
       *        .8944        .8875        .8803        .8727        .8651       
.8571        .8488        .8403        .8317        .8228        .8138       
.8046        .7953        .7859        .7764      40        *        .8956     
  .8888        .8816        .8742        .8663        .8583        .8501       
.8416        .8330        .8240        .8150        .8058        .7965       
.7871        .7775      41        *        .8970        .8901        .8829     
  .8755        .8678        .8597        .8515        .8430        .8342       
.8254        .8164        .8071        .7977        .7883        .7788      42
       *        .8984        .8916        .8844        .8769        .8691       
.8612        .8528        .8444        .8356        .8268        .8177       
.8085        .7991        .7896        .7800      43        *        .8998     
  .8931        .8859        .8784        .8707        .8626        .8544       
.8458        .8371        .8283        .8192        .8099        .8005       
.7910        .7813      44        *        .9014        .8946        .8874     
  .8800        .8722        .8642        .8559        .8474        .8387       
.8298        .8207        .8114        .8020        .7924        .7828      45
       *        .9030        .8962        .8891        .8816        .8738       
.8658        .8576        .8491        .8403        .8314        .8223       
.8130        .8035        .7940        .7843      46        *        .9046     
  .8978        .8908        .8833        .8756        .8676        .8593       
.8508        .8420        .8331        .8241        .8147        .8052       
.7956        .7859      47        *        .9063        .8996        .8925     
  .8852        .8774        .8694        .8611        .8526        .8439       
.8350        .8258        .8164        .8069        .7973        .7877      48
       *        .9081        .9013        .8944        .8870        .8792       
.8713        .8630        .8545        .8457        .8368        .8277       
.8184        .8088        .7992        .7894      49        *        .9099     
  .9032        .8962        .8889        .8812        .8733        .8650       
.8565        .8478        .8388        .8296        .8203        .8107       
.8011        .7913      50        *        .9118        .9052        .8982     
  .8909        .8833        .8754        .8671        .8586        .8498       
.8409        .8318        .8224        .8127        .8030        .7932      51
       *        .9138        .9072        .9002        .8930        .8854       
.8774        .8692        .8608        .8520        .8431        .8339       
.8245        .8149        .8052        .7953      52        *        .9158     
  .9092        .9023        .8951        .8876        .8796        .8714       
.8630        .8542        .8454        .8362        .8268        .8172       
.8074        .7975      53        *        .9178        .9113        .9045     
  .8973        .8898        .8820        .8737        .8653        .8567       
.8477        .8386        .8292        .8196        .8098        .7999      54
       *        .9199        .9135        .9067        .8996        .8922       
.8843        .8762        .8678        .8591        .8502        .8411       
.8317        .8220        .8122        .8023      55        *        .9220     
  .9157        .9090        .9020        .8946        .8868        .8787       
.8703        .8617        .8528        .8436        .8342        .8246       
.8148        .8048      56        *        .9242        .9180        .9113     
  .9044        .8970        .8892        .8812        .8730        .8644       
.8554        .8463        .8370        .8274        .8176        .8076      57
       *        .9263        .9202        .9137        .9068        .8995       
.8919        .8839        .8757        .8671        .8582        .8492       
.8398        .8302        .8203        .8105      58        *        .9285     
  .9225        .9160        .9093        .9021        .8945        .8866       
.8785        .8699        .8611        .8521        .8427        .8331       
.8234        .8134      59        *        .9309        .9250        .9186     
  .9118        .9048        .8973        .8895        .8813        .8728       
.8641        .8551        .8457        .8362        .8264        .8164      60
       *        .9331        .9273        .9210        .9144        .9074       
.9001        .8922        .8842        .8758        .8672        .8582       
.8490        .8394        .8296        .8196   

 

21



--------------------------------------------------------------------------------

APPENDICES

TABLE F –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR WITH POP UP

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

PENSIONER

 

Age
Of
Bene.     *
*
*     61     62     63     64     65     66     67     68     69     70     71  
  72     73     74     75     61        *        .9354        .9297        .9235
       .9170        .9101        .9628        .8952        .8872        .8790   
    .8702        .8613        .8522        .8426        .8329        .8230     
62        *        .9377        .9320        .9261        .9197        .9129   
    .9057        .8982        8904        .8821        .8735        .8647       
.8555        .8460        .8363        .8264      63        *        .9399     
  .9345        .9286        .9224        .9156        .9087        .9012       
.8934        .8853        .8768        .8680        .8589        .8495       
.8398        .8299      64        *        .9423        .9369        .9312     
  .9250        .9185        .9115        .9042        .8966        .8885       
.8801        .8715        .8624        .8531        .8434.        .8336      65
       *        .9445        .9392        .9337        .9277        .9213       
.9144        .9073        .8998        .8918        .8836        .8750       
.8661        8567        .8472        .8374      66        *        .9467       
.9416        .9362        .9303        .9241        .9174        .9104       
.9030        .8952        .8870        .8785        .8696        .8605       
.8510        .8412      67        *        .9489        .9440        .9387     
  .9330        .9269        .9204        .9135        .9062        .8986       
.8905        .8821        .8734        .8642        .8549        .8451      68
       *        .9511        .9463        .9411        .9356        .9297       
.9234        .9166        .9095        .9019        .8941        .8858       
.8772        .8681        .8588        .8493      69        *        .9532     
  .9486        .9436        .9382        .9324        .9262        .9197       
.9128        .9053        .8976        .8895        .8809        .8720       
.8629        .8533      70        *        .9553        9509        .9461       
.9409        .9353        .9292        .9227        .9159        .9087       
.9011        .8931        .8847        .8760        .8669        .8575      71
       *        .9573        .9531        .9484        .9434        .9379       
.9320        .9258        .9192        .9121        .9046        .8968       
.8886        .8800        .8710        .8617      72        *        .9593     
  .9552        .9507        .9459        .9406        .9349        .9289       
.9224        .9154        .9082        .9006        .8925        .8840       
.8752        .8660      73        *        .9612        .9573        .9530     
  .9483        .9432        .9377        .9318        .9254        .9189       
.9117        .9043        .8963        .8880        .8794        .8702      74
       *        .9631        .9594        .9553        .9507        .9458       
.9405        .9348        .9286        .9221        .9152        .9080       
.9001        .8920        .8835        .8746      75        *        .9649     
  .9614        .9575        .9531        .9482        .9432        .9376       
.9317        .9254        .9186        .9115        .9039        .8960       
.8876        .8789      76        *        .9667        .9633        .9594     
  .9553        .9508        .9457        .9404        .9347        .9285       
.9221        .9151        .9077        .9000        .8918        .8832      77
       *        .9685        .9652        .9615        .9575        .9531       
.9483        .9432        .9376        .9318        .9254        .9187       
.9114        .9039        .8960        .8875      78        *        .9701     
  .9669        .9634        .9597        .9554        .9508        .9458       
.9405        .9348        .9287        .9221        .9153        .9078       
.9000        .8918      79        *        .9717        .9687        .9653     
  .9616        .9576        .9532        .9485        .9434        .9378       
.9319        .9255        .9189        .9116        .9040.        .8960      80
       *        .9732        .9703        .9672        .9636        .9598       
.9556        .9510        .9460        .9407        .9350        .9288       
.9223        .9154        .9079        .9001      81        *        .9747     
  .9720        .9690        .9656        .9618        .9579        .9534       
.9487        .9435        .9380        .9322        .9258        .9191       
.9118        .9042      82        *        .9760        .9735        .9706     
  .9674        .9639        .9600        .9558        .9512        .9463       
.9411        .9354        .9292        .9227        .9157        .9083      83
       *        .9774        .9749        .9722        .9691        .9658       
.9621        .9581        .9537        .9491        .9439        .9386       
.9326        .9263        .9195        .9123      84        *        9787       
.9764        .9737        .9709        .9676        .9641        .9603       
.9562        .9516        .9469        .9416        .9359        .9297       
.9232        .9163      85        *        .9799        .9777        .9753     
  .9725        .9695        .9661        .9625        .9585        .9543       
.9495        .9445        .9390        .9333.        .9269        .9202   

 

22



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE G –

Factor for Level Income

CECONY Participants

Whose Distributions Began

Before January 1, 2005

Table G is no longer current; Table G applied to distributions before January 1,
2005.

See prior Retirement Plan for historical factors

See the Plan Part I, Article V, for updates

 

23



--------------------------------------------------------------------------------

APPENDICES

TABLE H-1

Consolidated Edison Retirement Plan

Option Factors Applicable to CECONY Participants only

Not Applicable to CECONY Weekly-1 or CEI Participants

75% Joint and Survivor Without Popup

 

          PENSIONER’S AGE  

LOGO [g821872bene_age.jpg]

 

 

 

 

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41     42     43       25        0.9955
       0.9951        0.9947        0.9943        0.9938        0.9933       
0.9927        0.9921        0.9914        0.9907        0.9899        0.9891   
    0.9882        0.9872        0.9861        0.9850        0.9838        0.9825
       0.9812        26        0.9956        0.9953        0.9949        0.9944
       0.9939        0.9934        0.9929        0.9923        0.9916       
0.9909        0.9901        0.9893        0.9884        0.9874        0.9864   
    0.9853        0.9841        0.9828        0.9814        27        0.9958   
    0.9954        0.9950        0.9946        0.9941        0.9936        0.9930
       0.9924        0.9918        0.9911        0.9903        0.9895       
0.9886        0.9877        0.9866        0.9855        0.9844        0.9831   
    0.9817        28        0.9959        0.9955        0.9951        0.9947   
    0.9943        0.9938        0.9932        0.9926        0.9920        0.9913
       0.9905        0.9897        0.9889        0.9879        0.9869       
0.9858        0.9846        0.9834        0.9820        29        0.9960       
0.9957        0.9953        0.9949        0.9944        0.9939        0.9934   
    0.9928        0.9922        0.9915        0.9908        0.9900        0.9891
       0.9882        0.9872        0.9861        0.9849        0.9837       
0.9824        30        0.9961        0.9958        0.9954        0.9950       
0.9946        0.9941        0.9936        0.9930        0.9924        0.9917   
    0.9910        0.9902        0.9894        0.9884        0.9875        0.9864
       0.9852        0.9840        0.9827        31        0.9962        0.9959
       0.9956        0.9952        0.9947        0.9943        0.9938       
0.9932        0.9926        0.9919        0.9912        0.9905        0.9896   
    0.9887        0.9877        0.9867        0.9856        0.9843        0.9830
       32        0.9964        0.9960        0.9957        0.9953        0.9949
       0.9944        0.9939        0.9934        0.9928        0.9922       
0.9915        0.9907        0.9899        0.9890        0.9880        0.9870   
    0.9859        0.9847        0.9834        33        0.9965        0.9962   
    0.9958        0.9955        0.9951        0.9946        0.9941        0.9936
       0.9930        0.9924        0.9917        0.9910        0.9902       
0.9893        0.9883        0.9873        0.9862        0.9850        0.9837   
    34        0.9966        0.9963        0.9960        0.9956        0.9952   
    0.9948        0.9943        0.9938        0.9932        0.9926        0.9919
       0.9912        0.9904        0.9896        0.9886        0.9876       
0.9865        0.9854        0.9841        35        0.9967        0.9964       
0.9961        0.9958        0.9954        0.9950        0.9945        0.9940   
    0.9934        0.9928        0.9922        0.9915        0.9907        0.9899
       0.9889        0.9880        0.9869        0.9857        0.9845        36
       0.9968        0.9966        0.9962        0.9959        0.9955       
0.9951        0.9947        0.9942        0.9937        0.9931        0.9924   
    0.9917        0.9910        0.9902        0.9893        0.9883        0.9872
       0.9861        0.9849        37        0.9969        0.9967        0.9964
       0.9960        0.9957        0.9953        0.9949        0.9944       
0.9939        0.9933        0.9927        0.9920        0.9913        0.9905   
    0.9896        0.9886        0.9876        0.9865        0.9853        38   
    0.9971        0.9968        0.9965        0.9962        0.9958        0.9955
       0.9950        0.9946        0.9941        0.9935        0.9929       
0.9923        0.9915        0.9908        0.9899        0.9890        0.9879   
    0.9868        0.9857        39        0.9972        0.9969        0.9966   
    0.9963        0.9960        0.9956        0.9952        0.9948        0.9943
       0.9938        0.9932        0.9925        0.9918        0.9911       
0.9902        0.9893        0.9883        0.9872        0.9861        40       
0.9973        0.9970        0.9968        0.9965        0.9961        0.9958   
    0.9954        0.9950        0.9945        0.9940        0.9934        0.9928
       0.9921        0.9914        0.9905        0.9896        0.9887       
0.9876        0.9865        41        0.9974        0.9971        0.9969       
0.9966        0.9963        0.9960        0.9956        0.9952        0.9947   
    0.9942        0.9937        0.9930        0.9924        0.9917        0.9909
       0.9900        0.9890        0.9880        0.9869        42        0.9975
       0.9973        0.9970        0.9967        0.9964        0.9961       
0.9957        0.9953        0.9949        0.9944        0.9939        0.9933   
    0.9927        0.9920        0.9912        0.9903        0.9894        0.9884
       0.9873        43        0.9976        0.9974        0.9971        0.9969
       0.9966        0.9963        0.9959        0.9955        0.9951       
0.9946        0.9941        0.9936        0.9929        0.9923        0.9915   
    0.9907        0.9898        0.9888        0.9878        44        0.9977   
    0.9975        0.9972        0.9970        0.9967        0.9964        0.9961
       0.9957        0.9953        0.9949        0.9944        0.9938       
0.9932        0.9926        0.9918        0.9910        0.9902        0.9892   
    0.9882        45        0.9978        0.9976        0.9974        0.9971   
    0.9969        0.9966        0.9963        0.9959        0.9955        0.9951
       0.9946        0.9941        0.9935        0.9929        0.9922       
0.9914        0.9905        0.9896        0.9886        46        0.9979       
0.9977        0.9975        0.9972        0.9970        0.9967        0.9964   
    0.9961        0.9957        0.9953        0.9948        0.9943        0.9938
       0.9931        0.9925        0.9917        0.9909        0.9900       
0.9890        47        0.9980        0.9978        0.9976        0.9974       
0.9971        0.9969        0.9966        0.9962        0.9959        0.9955   
    0.9950        0.9946        0.9940        0.9934        0.9928        0.9921
       0.9913        0.9904        0.9895        48        0.9980        0.9979
       0.9977        0.9975        0.9973        0.9970        0.9967       
0.9964        0.9961        0.9957        0.9953        0.9948        0.9943   
    0.9937        0.9931        0.9924        0.9916        0.9908        0.9899
       49        0.9981        0.9980        0.9978        0.9976        0.9974
       0.9971        0.9969        0.9966        0.9962        0.9959       
0.9955        0.9950        0.9945        0.9940        0.9934        0.9927   
    0.9920        0.9912        0.9903        50        0.9982        0.9981   
    0.9979        0.9977        0.9975        0.9973        0.9970        0.9967
       0.9964        0.9961        0.9957        0.9953        0.9948       
0.9943        0.9937        0.9931        0.9924        0.9916        0.9907   
    51        0.9983        0.9982        0.9980        0.9978        0.9976   
    0.9974        0.9972        0.9969        0.9966        0.9963        0.9959
       0.9955        0.9950        0.9945        0.9940        0.9934       
0.9927        0.9920        0.9911        52        0.9984        0.9982       
0.9981        0.9979        0.9977        0.9975        0.9973        0.9970   
    0.9968        0.9964        0.9961        0.9957        0.9953        0.9948
       0.9943        0.9937        0.9930        0.9923        0.9915        53
       0.9985        0.9983        0.9982        0.9980        0.9978       
0.9977        0.9974        0.9972        0.9969        0.9966        0.9963   
    0.9959        0.9955        0.9951        0.9946        0.9940        0.9934
       0.9927        0.9919        54        0.9985        0.9984        0.9983
       0.9981        0.9980        0.9978        0.9976        0.9973       
0.9971        0.9968        0.9965        0.9961        0.9957        0.9953   
    0.9948        0.9943        0.9937        0.9931        0.9923        55   
    0.9986        0.9985        0.9984        0.9982        0.9981        0.9979
       0.9977        0.9975        0.9972        0.9970        0.9967       
0.9963        0.9960        0.9956        0.9951        0.9946        0.9940   
    0.9934        0.9927   

 

24



--------------------------------------------------------------------------------

APPENDICES

 

TABLE H-1 (cont’d)

Consolidated Edison Retirement Plan

Option Factors Applicable to CECONY Participants only

Not Applicable to CECONY Weekly-1 or CEI Participants

75% Joint and Survivor Without Popup

 

          PENSIONER’S AGE        

 

LOGO [g821872bene_age.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41     42     43             56       
0.9987        0.9986        0.9984        0.9983        0.9982        0.9980   
    0.9978        0.9976        0.9974        0.9971        0.9968        0.9965
       0.9962        0.9958        0.9954        0.9949        0.9943       
0.9937        0.9931        0.9924        57        0.9987        0.9986       
0.9985        0.9984        0.9983        0.9981        0.9979        0.9977   
    0.9975        0.9973        0.9970        0.9967        0.9964        0.9960
       0.9956        0.9952        0.9946        0.9941        0.9935       
0.9928        58        0.9988        0.9987        0.9986        0.9985       
0.9984        0.9982        0.9981        0.9979        0.9977        0.9974   
    0.9972        0.9969        0.9966        0.9962        0.9959        0.9954
       0.9949        0.9944        0.9938        0.9932        59        0.9989
       0.9988        0.9987        0.9986        0.9985        0.9983       
0.9982        0.9980        0.9978        0.9976        0.9974        0.9971   
    0.9968        0.9965        0.9961        0.9957        0.9952        0.9947
       0.9942        0.9935        60        0.9989        0.9989        0.9988
       0.9987        0.9985        0.9984        0.9983        0.9981       
0.9979        0.9977        0.9975        0.9973        0.9970        0.9967   
    0.9963        0.9959        0.9955        0.9950        0.9945        0.9939
       61        0.9990        0.9989        0.9988        0.9987        0.9986
       0.9985        0.9984        0.9982        0.9981        0.9979       
0.9977        0.9974        0.9972        0.9969        0.9965        0.9962   
    0.9958        0.9953        0.9948        0.9943        62        0.9991   
    0.9990        0.9989        0.9988        0.9987        0.9986        0.9985
       0.9983        0.9982        0.9980        0.9978        0.9976       
0.9973        0.9971        0.9968        0.9964        0.9960        0.9956   
    0.9951        0.9946        63        0.9991        0.9991        0.9990   
    0.9989        0.9988        0.9987        0.9986        0.9984        0.9983
       0.9981        0.9979        0.9977        0.9975        0.9973       
0.9970        0.9966        0.9963        0.9959        0.9954        0.9950   
    64        0.9992        0.9991        0.9990        0.9990        0.9989   
    0.9988        0.9987        0.9985        0.9984        0.9983        0.9981
       0.9979        0.9977        0.9974        0.9972        0.9969       
0.9965        0.9962        0.9957        0.9953        65        0.9992       
0.9992        0.9991        0.9990        0.9989        0.9989        0.9988   
    0.9986        0.9985        0.9984        0.9982        0.9980        0.9978
       0.9976        0.9974        0.9971        0.9968        0.9964       
0.9960        0.9956        66        0.9993        0.9992        0.9992       
0.9991        0.9990        0.9989        0.9988        0.9987        0.9986   
    0.9985        0.9983        0.9982        0.9980        0.9978        0.9975
       0.9973        0.9970        0.9967        0.9963        0.9959        67
       0.9993        0.9993        0.9992        0.9992        0.9991       
0.9990        0.9989        0.9988        0.9987        0.9986        0.9985   
    0.9983        0.9981        0.9979        0.9977        0.9975        0.9972
       0.9969        0.9965        0.9962        68        0.9994        0.9993
       0.9993        0.9992        0.9991        0.9991        0.9990       
0.9989        0.9988        0.9987        0.9986        0.9984        0.9983   
    0.9981        0.9979        0.9977        0.9974        0.9971        0.9968
       0.9964        69        0.9994        0.9994        0.9993        0.9993
       0.9992        0.9991        0.9991        0.9990        0.9989       
0.9988        0.9987        0.9985        0.9984        0.9982        0.9980   
    0.9978        0.9976        0.9973        0.9970        0.9967        70   
    0.9995        0.9994        0.9994        0.9993        0.9993        0.9992
       0.9991        0.9991        0.9990        0.9989        0.9988       
0.9987        0.9985        0.9984        0.9982        0.9980        0.9978   
    0.9975        0.9973        0.9969        71        0.9995        0.9995   
    0.9994        0.9994        0.9993        0.9993        0.9992        0.9991
       0.9991        0.9990        0.9989        0.9988        0.9986       
0.9985        0.9983        0.9981        0.9979        0.9977        0.9975   
    0.9972        72        0.9995        0.9995        0.9995        0.9994   
    0.9994        0.9993        0.9993        0.9992        0.9991        0.9990
       0.9990        0.9989        0.9987        0.9986        0.9985       
0.9983        0.9981        0.9979        0.9977        0.9974        73       
0.9996        0.9995        0.9995        0.9995        0.9994        0.9994   
    0.9993        0.9993        0.9992        0.9991        0.9990        0.9990
       0.9988        0.9987        0.9986        0.9984        0.9983       
0.9981        0.9978        0.9976        74        0.9996        0.9996       
0.9995        0.9995        0.9995        0.9994        0.9994        0.9993   
    0.9993        0.9992        0.9991        0.9990        0.9989        0.9988
       0.9987        0.9986        0.9984        0.9982        0.9980       
0.9978        75        0.9996        0.9996        0.9996        0.9995       
0.9995        0.9995        0.9994        0.9994        0.9993        0.9993   
    0.9992        0.9991        0.9990        0.9989        0.9988        0.9987
       0.9985        0.9984        0.9982        0.9980        76        0.9997
       0.9996        0.9996        0.9996        0.9996        0.9995       
0.9995        0.9994        0.9994        0.9993        0.9993        0.9992   
    0.9991        0.9990        0.9989        0.9988        0.9987        0.9985
       0.9983        0.9982        77        0.9997        0.9997        0.9996
       0.9996        0.9996        0.9996        0.9995        0.9995       
0.9994        0.9994        0.9993        0.9993        0.9992        0.9991   
    0.9990        0.9989        0.9988        0.9986        0.9985        0.9983
       78        0.9997        0.9997        0.9997        0.9997        0.9996
       0.9996        0.9996        0.9995        0.9995        0.9994       
0.9994        0.9993        0.9993        0.9992        0.9991        0.9990   
    0.9989        0.9988        0.9986        0.9985        79        0.9997   
    0.9997        0.9997        0.9997        0.9997        0.9996        0.9996
       0.9996        0.9995        0.9995        0.9994        0.9994       
0.9993        0.9993        0.9992        0.9991        0.9990        0.9989   
    0.9987        0.9986        80        0.9998        0.9997        0.9997   
    0.9997        0.9997        0.9997        0.9996        0.9996        0.9996
       0.9995        0.9995        0.9994        0.9994        0.9993       
0.9993        0.9992        0.9991        0.9990        0.9989        0.9987   
    81        0.9998        0.9998        0.9998        0.9997        0.9997   
    0.9997        0.9997        0.9996        0.9996        0.9996        0.9995
       0.9995        0.9995        0.9994        0.9993        0.9993       
0.9992        0.9991        0.9990        0.9988        82        0.9998       
0.9998        0.9998        0.9998        0.9997        0.9997        0.9997   
    0.9997        0.9996        0.9996        0.9996        0.9995        0.9995
       0.9995        0.9994        0.9993        0.9992        0.9992       
0.9991        0.9990        83        0.9998        0.9998        0.9998       
0.9998        0.9998        0.9997        0.9997        0.9997        0.9997   
    0.9997        0.9996        0.9996        0.9995        0.9995        0.9995
       0.9994        0.9993        0.9992        0.9992        0.9991        84
       0.9998        0.9998        0.9998        0.9998        0.9998       
0.9998        0.9998        0.9997        0.9997        0.9997        0.9997   
    0.9996        0.9996        0.9996        0.9995        0.9994        0.9994
       0.9993        0.9992        0.9991        85        0.9998        0.9998
       0.9998        0.9998        0.9998        0.9998        0.9998       
0.9998        0.9997        0.9997        0.9997        0.9997        0.9996   
    0.9996        0.9996        0.9995        0.9994        0.9994        0.9993
       0.9992   

 

25



--------------------------------------------------------------------------------

APPENDICES

 

TABLE H-1 (cont’d)

Consolidated Edison Retirement Plan

Option Factors Applicable to CECONY Participants only

Not Applicable to CECONY Weekly-1 or CEI Participants

75% Joint and Survivor Without Popup

 

          PENSIONER’S AGE  

 

LOGO [g821872bene_age.jpg]

        44     45     46     47     48     49     50     51     52     53     54
    55     56     57     58     59     60     61     62       25        0.9797
       0.9782        0.9765        0.9748        0.9730        0.9710       
0.9690        0.9669        0.9646        0.9622        0.9597        0.9570   
    0.9542        0.9512        0.9480        0.9447        0.9411        0.9374
       0.9335        26        0.9800        0.9785        0.9768        0.9751
       0.9733        0.9714        0.9693        0.9672        0.9649       
0.9625        0.9600        0.9574        0.9545        0.9515        0.9484   
    0.9450        0.9415        0.9378        0.9339        27        0.9803   
    0.9788        0.9771        0.9754        0.9736        0.9717        0.9697
       0.9675        0.9653        0.9629        0.9604        0.9577       
0.9549        0.9519        0.9488        0.9454        0.9419        0.9382   
    0.9343        28        0.9806        0.9791        0.9775        0.9758   
    0.9740        0.9721        0.9700        0.9679        0.9657        0.9633
       0.9608        0.9581        0.9553        0.9523        0.9492       
0.9458        0.9423        0.9386        0.9347        29        0.9809       
0.9794        0.9778        0.9761        0.9743        0.9724        0.9704   
    0.9683        0.9661        0.9637        0.9612        0.9585        0.9557
       0.9528        0.9496        0.9463        0.9428        0.9390       
0.9351        30        0.9813        0.9798        0.9782        0.9765       
0.9747        0.9728        0.9708        0.9687        0.9665        0.9641   
    0.9616        0.9590        0.9562        0.9532        0.9501        0.9467
       0.9432        0.9395        0.9356        31        0.9816        0.9801
       0.9786        0.9769        0.9751        0.9732        0.9712       
0.9691        0.9669        0.9646        0.9621        0.9594        0.9566   
    0.9537        0.9505        0.9472        0.9437        0.9400        0.9361
       32        0.9820        0.9805        0.9790        0.9773        0.9755
       0.9737        0.9717        0.9696        0.9674        0.9650       
0.9626        0.9599        0.9571        0.9542        0.9510        0.9477   
    0.9442        0.9405        0.9366        33        0.9824        0.9809   
    0.9794        0.9777        0.9760        0.9741        0.9721        0.9701
       0.9679        0.9655        0.9631        0.9604        0.9577       
0.9547        0.9516        0.9483        0.9448        0.9411        0.9372   
    34        0.9828        0.9813        0.9798        0.9781        0.9764   
    0.9746        0.9726        0.9706        0.9684        0.9660        0.9636
       0.9610        0.9582        0.9553        0.9521        0.9488       
0.9453        0.9416        0.9378        35        0.9831        0.9817       
0.9802        0.9786        0.9769        0.9750        0.9731        0.9711   
    0.9689        0.9666        0.9641        0.9615        0.9588        0.9558
       0.9527        0.9494        0.9459        0.9423        0.9384        36
       0.9836        0.9821        0.9806        0.9790        0.9773       
0.9755        0.9736        0.9716        0.9694        0.9671        0.9647   
    0.9621        0.9594        0.9564        0.9533        0.9501        0.9466
       0.9429        0.9390        37        0.9840        0.9826        0.9811
       0.9795        0.9778        0.9760        0.9742        0.9721       
0.9700        0.9677        0.9653        0.9627        0.9600        0.9571   
    0.9540        0.9507        0.9473        0.9436        0.9397        38   
    0.9844        0.9830        0.9816        0.9800        0.9783        0.9766
       0.9747        0.9727        0.9706        0.9683        0.9659       
0.9634        0.9606        0.9578        0.9547        0.9514        0.9480   
    0.9443        0.9404        39        0.9848        0.9835        0.9820   
    0.9805        0.9789        0.9771        0.9753        0.9733        0.9712
       0.9690        0.9666        0.9640        0.9613        0.9585       
0.9554        0.9521        0.9487        0.9451        0.9412        40       
0.9853        0.9839        0.9825        0.9810        0.9794        0.9777   
    0.9759        0.9739        0.9718        0.9696        0.9672        0.9647
       0.9620        0.9592        0.9561        0.9529        0.9495       
0.9458        0.9420        41        0.9857        0.9844        0.9830       
0.9815        0.9800        0.9783        0.9765        0.9745        0.9725   
    0.9703        0.9679        0.9654        0.9628        0.9599        0.9569
       0.9537        0.9503        0.9467        0.9428        42        0.9862
       0.9849        0.9835        0.9821        0.9805        0.9788       
0.9771        0.9752        0.9731        0.9710        0.9687        0.9662   
    0.9636        0.9607        0.9577        0.9545        0.9511        0.9475
       0.9437        43        0.9866        0.9854        0.9840        0.9826
       0.9811        0.9794        0.9777        0.9758        0.9738       
0.9717        0.9694        0.9670        0.9643        0.9616        0.9586   
    0.9554        0.9520        0.9484        0.9447        44        0.9871   
    0.9859        0.9846        0.9832        0.9817        0.9801        0.9783
       0.9765        0.9745        0.9724        0.9702        0.9678       
0.9652        0.9624        0.9595        0.9563        0.9529        0.9494   
    0.9456        45        0.9875        0.9864        0.9851        0.9837   
    0.9822        0.9807        0.9790        0.9772        0.9752        0.9732
       0.9710        0.9686        0.9660        0.9633        0.9604       
0.9572        0.9539        0.9504        0.9466        46        0.9880       
0.9868        0.9856        0.9843        0.9828        0.9813        0.9797   
    0.9779        0.9760        0.9739        0.9718        0.9694        0.9669
       0.9642        0.9613        0.9582        0.9549        0.9514       
0.9477        47        0.9884        0.9873        0.9861        0.9848       
0.9834        0.9819        0.9803        0.9786        0.9767        0.9747   
    0.9726        0.9703        0.9678        0.9651        0.9623        0.9592
       0.9559        0.9524        0.9487        48        0.9889        0.9878
       0.9867        0.9854        0.9840        0.9826        0.9810       
0.9793        0.9775        0.9755        0.9734        0.9711        0.9687   
    0.9661        0.9633        0.9602        0.9570        0.9535        0.9499
       49        0.9894        0.9883        0.9872        0.9860        0.9846
       0.9832        0.9817        0.9800        0.9783        0.9763       
0.9743        0.9720        0.9696        0.9671        0.9643        0.9613   
    0.9581        0.9547        0.9510        50        0.9898        0.9888   
    0.9877        0.9865        0.9852        0.9839        0.9824        0.9808
       0.9790        0.9772        0.9751        0.9729        0.9706       
0.9681        0.9653        0.9624        0.9592        0.9558        0.9522   
    51        0.9902        0.9893        0.9882        0.9871        0.9858   
    0.9845        0.9831        0.9815        0.9798        0.9780        0.9760
       0.9739        0.9716        0.9691        0.9664        0.9635       
0.9604        0.9570        0.9535        52        0.9907        0.9898       
0.9887        0.9876        0.9864        0.9851        0.9837        0.9822   
    0.9806        0.9788        0.9769        0.9748        0.9726        0.9701
       0.9675        0.9646        0.9616        0.9583        0.9548        53
       0.9911        0.9902        0.9892        0.9882        0.9870       
0.9858        0.9844        0.9830        0.9814        0.9797        0.9778   
    0.9758        0.9735        0.9712        0.9686        0.9658        0.9628
       0.9595        0.9561        54        0.9915        0.9907        0.9897
       0.9887        0.9876        0.9864        0.9851        0.9837       
0.9822        0.9805        0.9787        0.9767        0.9746        0.9722   
    0.9697        0.9670        0.9640        0.9608        0.9574        55   
    0.9920        0.9911        0.9902        0.9893        0.9882        0.9870
       0.9858        0.9844        0.9829        0.9813        0.9796       
0.9777        0.9756        0.9733        0.9708        0.9682        0.9653   
    0.9622        0.9588   

 

26



--------------------------------------------------------------------------------

APPENDICES

 

TABLE H-1 (cont’d)

Consolidated Edison Retirement Plan

Option Factors Applicable to CECONY Participants only

Not Applicable to CECONY Weekly-1 or CEI Participants

75% Joint and Survivor Without Popup

 

          PENSIONER’S AGE  

LOGO [g821872bene_age.jpg]

        44     45     46     47     48     49     50     51     52     53     54
    55     56     57     58     59     60    

61

    62       56        0.9924        0.9916        0.9907        0.9898       
0.9888        0.9877        0.9865        0.9852        0.9837        0.9822   
    0.9805        0.9786        0.9766        0.9744        0.9720        0.9694
       0.9666        0.9635        0.9602        57        0.9928        0.9920
       0.9912        0.9903        0.9893        0.9883        0.9871       
0.9859        0.9845        0.9830        0.9814        0.9796        0.9776   
    0.9755        0.9732        0.9706        0.9679        0.9649        0.9617
       58        0.9932        0.9925        0.9917        0.9908        0.9899
       0.9889        0.9878        0.9866        0.9853        0.9838       
0.9823        0.9805        0.9787        0.9766        0.9743        0.9719   
    0.9692        0.9663        0.9631        59        0.9935        0.9929   
    0.9921        0.9913        0.9904        0.9895        0.9884        0.9873
       0.9860        0.9847        0.9831        0.9815        0.9797       
0.9777        0.9755        0.9731        0.9705        0.9677        0.9646   
    60        0.9939        0.9933        0.9926        0.9918        0.9910   
    0.9901        0.9891        0.9880        0.9868        0.9855        0.9840
       0.9824        0.9807        0.9788        0.9767        0.9744       
0.9719        0.9691        0.9661        61        0.9943        0.9937       
0.9930        0.9923        0.9915        0.9906        0.9897        0.9886   
    0.9875        0.9863        0.9849        0.9834        0.9817        0.9799
       0.9779        0.9756        0.9732        0.9705        0.9677        62
       0.9946        0.9941        0.9934        0.9927        0.9920       
0.9912        0.9903        0.9893        0.9882        0.9870        0.9857   
    0.9843        0.9827        0.9809        0.9790        0.9769        0.9745
       0.9720        0.9692        63        0.9950        0.9944        0.9938
       0.9932        0.9925        0.9917        0.9909        0.9899       
0.9889        0.9878        0.9866        0.9852        0.9837        0.9820   
    0.9802        0.9781        0.9759        0.9734        0.9707        64   
    0.9953        0.9948        0.9942        0.9936        0.9930        0.9922
       0.9914        0.9906        0.9896        0.9885        0.9874       
0.9861        0.9846        0.9830        0.9813        0.9793        0.9772   
    0.9748        0.9722        65        0.9956        0.9951        0.9946   
    0.9940        0.9934        0.9927        0.9920        0.9912        0.9903
       0.9893        0.9882        0.9869        0.9856        0.9841       
0.9824        0.9805        0.9785        0.9762        0.9737        66       
0.9959        0.9954        0.9950        0.9944        0.9938        0.9932   
    0.9925        0.9917        0.9909        0.9900        0.9889        0.9878
       0.9865        0.9851        0.9835        0.9817        0.9797       
0.9776        0.9752        67        0.9962        0.9958        0.9953       
0.9948        0.9943        0.9937        0.9930        0.9923        0.9915   
    0.9906        0.9897        0.9886        0.9874        0.9860        0.9845
       0.9828        0.9810        0.9789        0.9766        68        0.9964
       0.9961        0.9956        0.9952        0.9947        0.9941       
0.9935        0.9928        0.9921        0.9913        0.9904        0.9894   
    0.9882        0.9870        0.9855        0.9840        0.9822        0.9802
       0.9781        69        0.9967        0.9963        0.9959        0.9955
       0.9950        0.9945        0.9940        0.9933        0.9927       
0.9919        0.9910        0.9901        0.9890        0.9878        0.9865   
    0.9850        0.9834        0.9815        0.9795        70        0.9969   
    0.9966        0.9962        0.9958        0.9954        0.9949        0.9944
       0.9938        0.9932        0.9925        0.9917        0.9908       
0.9898        0.9887        0.9875        0.9861        0.9845        0.9828   
    0.9808        71        0.9972        0.9969        0.9965        0.9962   
    0.9958        0.9953        0.9948        0.9943        0.9937        0.9930
       0.9923        0.9915        0.9906        0.9895        0.9884       
0.9871        0.9856        0.9840        0.9821        72        0.9974       
0.9971        0.9968        0.9965        0.9961        0.9957        0.9952   
    0.9947        0.9942        0.9936        0.9929        0.9921        0.9913
       0.9903        0.9892        0.9880        0.9866        0.9851       
0.9834        73        0.9976        0.9973        0.9971        0.9967       
0.9964        0.9960        0.9956        0.9951        0.9946        0.9941   
    0.9935        0.9928        0.9920        0.9911        0.9901        0.9889
       0.9877        0.9862        0.9846        74        0.9978        0.9976
       0.9973        0.9970        0.9967        0.9963        0.9959       
0.9955        0.9951        0.9946        0.9940        0.9933        0.9926   
    0.9918        0.9908        0.9898        0.9886        0.9873        0.9858
       75        0.9980        0.9978        0.9975        0.9972        0.9970
       0.9966        0.9963        0.9959        0.9955        0.9950       
0.9945        0.9939        0.9932        0.9925        0.9916        0.9906   
    0.9895        0.9883        0.9869        76        0.9982        0.9979   
    0.9977        0.9975        0.9972        0.9969        0.9966        0.9962
       0.9959        0.9954        0.9949        0.9944        0.9938       
0.9931        0.9923        0.9914        0.9904        0.9892        0.9879   
    77        0.9983        0.9981        0.9979        0.9977        0.9974   
    0.9972        0.9969        0.9966        0.9962        0.9958        0.9954
       0.9949        0.9943        0.9937        0.9929        0.9921       
0.9912        0.9901        0.9889        78        0.9985        0.9983       
0.9981        0.9979        0.9977        0.9974        0.9972        0.9969   
    0.9965        0.9962        0.9958        0.9953        0.9948        0.9942
       0.9936        0.9928        0.9919        0.9910        0.9898        79
       0.9986        0.9984        0.9983        0.9981        0.9979       
0.9976        0.9974        0.9971        0.9968        0.9965        0.9961   
    0.9957        0.9953        0.9947        0.9941        0.9934        0.9926
       0.9917        0.9907        80        0.9987        0.9986        0.9984
       0.9982        0.9981        0.9979        0.9976        0.9974       
0.9971        0.9968        0.9965        0.9961        0.9957        0.9952   
    0.9946        0.9940        0.9933        0.9925        0.9915        81   
    0.9988        0.9987        0.9986        0.9984        0.9982        0.9980
       0.9978        0.9976        0.9974        0.9971        0.9968       
0.9965        0.9961        0.9956        0.9951        0.9946        0.9939   
    0.9931        0.9923        82        0.9990        0.9988        0.9987   
    0.9986        0.9984        0.9982        0.9980        0.9978        0.9976
       0.9974        0.9971        0.9968        0.9964        0.9960       
0.9956        0.9951        0.9945        0.9938        0.9930        83       
0.9991        0.9989        0.9988        0.9987        0.9985        0.9984   
    0.9982        0.9980        0.9978        0.9976        0.9974        0.9971
       0.9968        0.9964        0.9960        0.9955        0.9950       
0.9943        0.9936        84        0.9991        0.9990        0.9989       
0.9988        0.9987        0.9985        0.9984        0.9982        0.9980   
    0.9978        0.9976        0.9974        0.9971        0.9968        0.9964
       0.9959        0.9955        0.9949        0.9942        85        0.9992
       0.9991        0.9990        0.9989        0.9988        0.9987       
0.9985        0.9984        0.9982        0.9981        0.9978        0.9976   
    0.9974        0.9971        0.9967        0.9963        0.9959        0.9954
       0.9948   

 

27



--------------------------------------------------------------------------------

APPENDICES

 

TABLE H-1 (cont’d)

Consolidated Edison Retirement Plan

Option Factors Applicable to CECONY Participants only

Not Applicable to CECONY Weekly-1 or CEI Participants

75% Joint and Survivor Without Popup

 

          PENSIONER’S AGE  

 

LOGO [g821872bene_age.jpg]

        63     64     65     66     67     68     69     70     71     72     73
    74     75       25        0.9294        0.9252        0.9207        0.9161
       0.9113        0.9063        0.9012        0.8959        0.8905       
0.8850        0.8793        0.8735        0.8676        26        0.9298       
0.9255        0.9211        0.9164        0.9116        0.9066        0.9015   
    0.8963        0.8909        0.8853        0.8796        0.8738        0.8679
       27        0.9302        0.9259        0.9215        0.9168        0.9120
       0.9070        0.9019        0.8966        0.8912        0.8857       
0.8800        0.8742        0.8683        28        0.9306        0.9263       
0.9219        0.9172        0.9124        0.9074        0.9023        0.8970   
    0.8916        0.8861        0.8804        0.8745        0.8686        29   
    0.9311        0.9268        0.9223        0.9177        0.9129        0.9079
       0.9027        0.8975        0.8920        0.8865        0.8808       
0.8750        0.8690        30        0.9315        0.9272        0.9228       
0.9181        0.9133        0.9083        0.9032        0.8979        0.8925   
    0.8869        0.8812        0.8754        0.8695        31        0.9320   
    0.9277        0.9233        0.9186        0.9138        0.9088        0.9037
       0.8984        0.8930        0.8874        0.8817        0.8758       
0.8699        32        0.9325        0.9283        0.9238        0.9192       
0.9143        0.9094        0.9042        0.8989        0.8935        0.8879   
    0.8822        0.8763        0.8704        33        0.9331        0.9288   
    0.9244        0.9197        0.9149        0.9099        0.9048        0.8995
       0.8940        0.8884        0.8827        0.8769        0.8709        34
       0.9337        0.9294        0.9249        0.9203        0.9155       
0.9105        0.9054        0.9001        0.8946        0.8890        0.8833   
    0.8774        0.8715        35        0.9343        0.9300        0.9256   
    0.9209        0.9161        0.9111        0.9060        0.9007        0.8952
       0.8896        0.8839        0.8780        0.8720        36        0.9350
       0.9307        0.9262        0.9216        0.9168        0.9118       
0.9066        0.9013        0.8959        0.8903        0.8845        0.8786   
    0.8727        37        0.9357        0.9314        0.9269        0.9223   
    0.9175        0.9125        0.9073        0.9020        0.8966        0.8910
       0.8852        0.8793        0.8733        38        0.9364        0.9321
       0.9277        0.9230        0.9182        0.9132        0.9081       
0.9028        0.8973        0.8917        0.8859        0.8800        0.8740   
    39        0.9372        0.9329        0.9285        0.9238        0.9190   
    0.9140        0.9089        0.9036        0.8981        0.8925        0.8867
       0.8808        0.8748        40        0.9380        0.9337        0.9293
       0.9247        0.9198        0.9149        0.9097        0.9044       
0.8989        0.8933        0.8875        0.8816        0.8756        41       
0.9388        0.9346        0.9302        0.9255        0.9207        0.9157   
    0.9106        0.9053        0.8998        0.8942        0.8884        0.8825
       0.8764        42        0.9397        0.9355        0.9311        0.9265
       0.9216        0.9167        0.9115        0.9062        0.9007       
0.8951        0.8893        0.8834        0.8773        43        0.9406       
0.9364        0.9320        0.9274        0.9226        0.9176        0.9125   
    0.9072        0.9017        0.8961        0.8903        0.8843        0.8783
       44        0.9416        0.9374        0.9330        0.9284        0.9237
       0.9187        0.9135        0.9082        0.9027        0.8971       
0.8913        0.8853        0.8793        45        0.9427        0.9385       
0.9341        0.9295        0.9247        0.9198        0.9146        0.9093   
    0.9038        0.8982        0.8924        0.8864        0.8803        46   
    0.9437        0.9396        0.9352        0.9306        0.9259        0.9209
       0.9158        0.9105        0.9050        0.8993        0.8935       
0.8875        0.8815        47        0.9448        0.9407        0.9363       
0.9318        0.9270        0.9221        0.9170        0.9117        0.9062   
    0.9005        0.8947        0.8887        0.8827        48        0.9460   
    0.9419        0.9375        0.9330        0.9283        0.9233        0.9182
       0.9129        0.9075        0.9018        0.8960        0.8900       
0.8839        49        0.9472        0.9431        0.9388        0.9343       
0.9296        0.9247        0.9196        0.9143        0.9088        0.9031   
    0.8973        0.8913        0.8852        50        0.9484        0.9444   
    0.9401        0.9356        0.9309        0.9260        0.9209        0.9157
       0.9102        0.9045        0.8987        0.8927        0.8866        51
       0.9497        0.9457        0.9414        0.9370        0.9323       
0.9274        0.9224        0.9171        0.9117        0.9060        0.9002   
    0.8942        0.8881        52        0.9510        0.9470        0.9428   
    0.9384        0.9338        0.9289        0.9239        0.9186        0.9132
       0.9076        0.9018        0.8958        0.8896        53        0.9524
       0.9485        0.9443        0.9399        0.9353        0.9305       
0.9255        0.9202        0.9148        0.9092        0.9034        0.8974   
    0.8913        54        0.9538        0.9499        0.9458        0.9415   
    0.9369        0.9321        0.9271        0.9219        0.9165        0.9109
       0.9051        0.8991        0.8930        55        0.9552        0.9514
       0.9473        0.9431        0.9385        0.9338        0.9288       
0.9237        0.9183        0.9127        0.9069        0.9009        0.8948   

 

28



--------------------------------------------------------------------------------

APPENDICES

 

TABLE H-1 (cont’d)

Consolidated Edison Retirement Plan

Option Factors Applicable to CECONY Participants only

Not Applicable to CECONY Weekly-1 or CEI Participants

75% Joint and Survivor Without Popup

 

          PENSIONER’S AGE  

 

LOGO [g821872bene_age.jpg]

        63     64     65     66     67     68     69     70     71     72     73
    74     75       56        0.9567        0.9529        0.9489        0.9447
       0.9402        0.9355        0.9306        0.9255        0.9201       
0.9146        0.9088        0.9028        0.8967        57        0.9582       
0.9545        0.9506        0.9464        0.9420        0.9373        0.9325   
    0.9274        0.9221        0.9165        0.9108        0.9048        0.8987
       58        0.9598        0.9561        0.9523        0.9481        0.9438
       0.9392        0.9344        0.9293        0.9241        0.9186       
0.9129        0.9069        0.9008        59        0.9613        0.9578       
0.9540        0.9499        0.9457        0.9411        0.9364        0.9314   
    0.9262        0.9207        0.9150        0.9091        0.9031        60   
    0.9629        0.9595        0.9557        0.9518        0.9476        0.9431
       0.9384        0.9335        0.9283        0.9229        0.9173       
0.9114        0.9054        61        0.9645        0.9611        0.9575       
0.9536        0.9495        0.9451        0.9405        0.9357        0.9306   
    0.9252        0.9196        0.9138        0.9078        62        0.9661   
    0.9629        0.9593        0.9555        0.9515        0.9472        0.9427
       0.9379        0.9329        0.9276        0.9220        0.9163       
0.9103        63        0.9678        0.9646        0.9611        0.9575       
0.9535        0.9493        0.9449        0.9402        0.9352        0.9300   
    0.9245        0.9188        0.9129        64        0.9694        0.9663   
    0.9630        0.9594        0.9556        0.9515        0.9471        0.9425
       0.9376        0.9325        0.9271        0.9215        0.9156        65
       0.9710        0.9680        0.9648        0.9613        0.9576       
0.9536        0.9494        0.9449        0.9401        0.9351        0.9298   
    0.9242        0.9184        66        0.9726        0.9697        0.9666   
    0.9633        0.9597        0.9558        0.9517        0.9473        0.9426
       0.9377        0.9325        0.9270        0.9213        67        0.9741
       0.9714        0.9684        0.9652        0.9617        0.9580       
0.9540        0.9497        0.9451        0.9403        0.9352        0.9298   
    0.9242        68        0.9757        0.9731        0.9702        0.9671   
    0.9638        0.9601        0.9563        0.9521        0.9477        0.9430
       0.9380        0.9327        0.9272        69        0.9772        0.9747
       0.9720        0.9690        0.9658        0.9623        0.9585       
0.9545        0.9502        0.9457        0.9408        0.9356        0.9302   
    70        0.9787        0.9763        0.9737        0.9709        0.9678   
    0.9644        0.9608        0.9569        0.9528        0.9483        0.9436
       0.9386        0.9333        71        0.9801        0.9779        0.9754
       0.9727        0.9697        0.9665        0.9631        0.9593       
0.9553        0.9510        0.9464        0.9415        0.9364        72       
0.9815        0.9794        0.9770        0.9745        0.9716        0.9686   
    0.9653        0.9617        0.9579        0.9537        0.9493        0.9445
       0.9395        73        0.9828        0.9808        0.9786        0.9762
       0.9735        0.9706        0.9675        0.9640        0.9603       
0.9564        0.9521        0.9475        0.9426        74        0.9841       
0.9822        0.9801        0.9778        0.9753        0.9726        0.9696   
    0.9663        0.9628        0.9590        0.9548        0.9504        0.9457
       75        0.9853        0.9836        0.9816        0.9795        0.9771
       0.9745        0.9716        0.9685        0.9652        0.9615       
0.9576        0.9533        0.9488        76        0.9865        0.9848       
0.9830        0.9810        0.9788        0.9763        0.9736        0.9707   
    0.9675        0.9640        0.9603        0.9562        0.9518        77   
    0.9876        0.9860        0.9843        0.9825        0.9804        0.9781
       0.9755        0.9728        0.9698        0.9665        0.9629       
0.9590        0.9548        78        0.9886        0.9872        0.9856       
0.9838        0.9819        0.9797        0.9774        0.9748        0.9719   
    0.9688        0.9654        0.9617        0.9577        79        0.9896   
    0.9883        0.9868        0.9852        0.9833        0.9813        0.9791
       0.9767        0.9740        0.9710        0.9678        0.9643       
0.9605        80        0.9905        0.9893        0.9879        0.9864       
0.9847        0.9828        0.9808        0.9785        0.9760        0.9732   
    0.9702        0.9668        0.9632        81        0.9913        0.9902   
    0.9890        0.9876        0.9860        0.9843        0.9823        0.9802
       0.9779        0.9752        0.9724        0.9692        0.9658        82
       0.9921        0.9911        0.9899        0.9886        0.9872       
0.9856        0.9838        0.9818        0.9796        0.9772        0.9745   
    0.9715        0.9683        83        0.9928        0.9919        0.9908   
    0.9896        0.9883        0.9868        0.9852        0.9833        0.9813
       0.9790        0.9765        0.9738        0.9707        84        0.9935
       0.9926        0.9917        0.9906        0.9894        0.9880       
0.9865        0.9848        0.9829        0.9808        0.9784        0.9759   
    0.9730        85        0.9941        0.9933        0.9925        0.9915   
    0.9903        0.9891        0.9877        0.9861        0.9844        0.9824
       0.9803        0.9778        0.9752   

 

29



--------------------------------------------------------------------------------

APPENDICES

TABLE H-2

Consolidated Edison Retirement Plan

Option Factors Applicable to CECONY Participants only

Not Applicable to CECONY Weekly-1 or CEI Participants

75% Joint and Survivor With Popup

 

        PENSIONER’S AGE  

 

LOGO [g821872bene_age.jpg]

 

 

 

 

      25     26     27     28     29     30     31     32     33     34     35  
  36     37     38     39     40     41     42     43     25     0.9954       
0.9951        0.9946        0.9942        0.9937        0.9932        0.9926   
    0.9920        0.9913        0.9906        0.9898        0.9889        0.9880
       0.9870        0.9860        0.9849        0.9836        0.9824       
0.9810      26     0.9956        0.9952        0.9948        0.9943       
0.9938        0.9933        0.9927        0.9921        0.9915        0.9907   
    0.9900        0.9891        0.9882        0.9873        0.9862        0.9851
       0.9839        0.9826        0.9812      27     0.9957        0.9953     
  0.9949        0.9945        0.9940        0.9935        0.9929        0.9923
       0.9916        0.9909        0.9902        0.9893        0.9885       
0.9875        0.9865        0.9853        0.9842        0.9829        0.9815   
  28     0.9958        0.9954        0.9950        0.9946        0.9941       
0.9936        0.9931        0.9925        0.9918        0.9911        0.9904   
    0.9896        0.9887        0.9877        0.9867        0.9856        0.9844
       0.9832        0.9818      29     0.9959        0.9956        0.9952     
  0.9947        0.9943        0.9938        0.9933        0.9927        0.9920
       0.9913        0.9906        0.9898        0.9889        0.9880       
0.9870        0.9859        0.9847        0.9835        0.9821      30    
0.9960        0.9957        0.9953        0.9949        0.9944        0.9940   
    0.9934        0.9928        0.9922        0.9915        0.9908        0.9900
       0.9892        0.9882        0.9872        0.9862        0.9850       
0.9838        0.9824      31     0.9961        0.9958        0.9954       
0.9950        0.9946        0.9941        0.9936        0.9930        0.9924   
    0.9918        0.9910        0.9903        0.9894        0.9885        0.9875
       0.9864        0.9853        0.9841        0.9827      32     0.9962     
  0.9959        0.9956        0.9952        0.9947        0.9943        0.9938
       0.9932        0.9926        0.9920        0.9913        0.9905       
0.9897        0.9888        0.9878        0.9867        0.9856        0.9844   
    0.9831      33     0.9964        0.9960        0.9957        0.9953       
0.9949        0.9944        0.9939        0.9934        0.9928        0.9922   
    0.9915        0.9907        0.9899        0.9890        0.9881        0.9870
       0.9859        0.9847        0.9834      34     0.9965        0.9962     
  0.9958        0.9955        0.9950        0.9946        0.9941        0.9936
       0.9930        0.9924        0.9917        0.9910        0.9902       
0.9893        0.9883        0.9873        0.9862        0.9850        0.9837   
  35     0.9966        0.9963        0.9960        0.9956        0.9952       
0.9948        0.9943        0.9938        0.9932        0.9926        0.9919   
    0.9912        0.9904        0.9896        0.9886        0.9876        0.9865
       0.9854        0.9841      36     0.9967        0.9964        0.9961     
  0.9957        0.9953        0.9949        0.9945        0.9940        0.9934
       0.9928        0.9922        0.9915        0.9907        0.9898       
0.9889        0.9879        0.9869        0.9857        0.9845      37    
0.9968        0.9965        0.9962        0.9959        0.9955        0.9951   
    0.9946        0.9942        0.9936        0.9930        0.9924        0.9917
       0.9909        0.9901        0.9892        0.9882        0.9872       
0.9861        0.9848      38     0.9969        0.9966        0.9963       
0.9960        0.9956        0.9952        0.9948        0.9943        0.9938   
    0.9932        0.9926        0.9919        0.9912        0.9904        0.9895
       0.9886        0.9875        0.9864        0.9852      39     0.9970     
  0.9967        0.9964        0.9961        0.9958        0.9954        0.9950
       0.9945        0.9940        0.9935        0.9929        0.9922       
0.9915        0.9907        0.9898        0.9889        0.9879        0.9868   
    0.9856      40     0.9971        0.9968        0.9966        0.9963       
0.9959        0.9956        0.9951        0.9947        0.9942        0.9937   
    0.9931        0.9924        0.9917        0.9910        0.9901        0.9892
       0.9882        0.9871        0.9860      41     0.9972        0.9970     
  0.9967        0.9964        0.9961        0.9957        0.9953        0.9949
       0.9944        0.9939        0.9933        0.9927        0.9920       
0.9912        0.9904        0.9895        0.9885        0.9875        0.9864   
  42     0.9973        0.9971        0.9968        0.9965        0.9962       
0.9959        0.9955        0.9950        0.9946        0.9941        0.9935   
    0.9929        0.9923        0.9915        0.9907        0.9898        0.9889
       0.9879        0.9867      43     0.9974        0.9972        0.9969     
  0.9966        0.9963        0.9960        0.9956        0.9952        0.9948
       0.9943        0.9937        0.9932        0.9925        0.9918       
0.9910        0.9902        0.9892        0.9882        0.9871      44    
0.9975        0.9973        0.9970        0.9968        0.9965        0.9961   
    0.9958        0.9954        0.9950        0.9945        0.9940        0.9934
       0.9928        0.9921        0.9913        0.9905        0.9896       
0.9886        0.9875      45     0.9976        0.9974        0.9971       
0.9969        0.9966        0.9963        0.9959        0.9956        0.9951   
    0.9947        0.9942        0.9936        0.9930        0.9923        0.9916
       0.9908        0.9899        0.9890        0.9879      46     0.9976     
  0.9974        0.9972        0.9970        0.9967        0.9964        0.9961
       0.9957        0.9953        0.9949        0.9944        0.9939       
0.9933        0.9926        0.9919        0.9911        0.9903        0.9893   
    0.9883      47     0.9977        0.9975        0.9973        0.9971       
0.9968        0.9965        0.9962        0.9959        0.9955        0.9951   
    0.9946        0.9941        0.9935        0.9929        0.9922        0.9914
       0.9906        0.9897        0.9887      48     0.9978        0.9976     
  0.9974        0.9972        0.9970        0.9967        0.9964        0.9960
       0.9957        0.9952        0.9948        0.9943        0.9937       
0.9931        0.9925        0.9917        0.9909        0.9900        0.9891   
  49     0.9979        0.9977        0.9975        0.9973        0.9971       
0.9968        0.9965        0.9962        0.9958        0.9954        0.9950   
    0.9945        0.9940        0.9934        0.9927        0.9920        0.9912
       0.9904        0.9895      50     0.9980        0.9978        0.9976     
  0.9974        0.9972        0.9969        0.9966        0.9963        0.9960
       0.9956        0.9952        0.9947        0.9942        0.9936       
0.9930        0.9923        0.9916        0.9907        0.9898      51    
0.9980        0.9979        0.9977        0.9975        0.9973        0.9970   
    0.9968        0.9965        0.9961        0.9958        0.9954        0.9949
       0.9944        0.9939        0.9933        0.9926        0.9919       
0.9911        0.9902      52     0.9981        0.9980        0.9978       
0.9976        0.9974        0.9972        0.9969        0.9966        0.9963   
    0.9959        0.9956        0.9951        0.9947        0.9941        0.9935
       0.9929        0.9922        0.9914        0.9906      53     0.9982     
  0.9980        0.9979        0.9977        0.9975        0.9973        0.9970
       0.9968        0.9964        0.9961        0.9957        0.9953       
0.9949        0.9944        0.9938        0.9932        0.9925        0.9918   
    0.9909      54     0.9983        0.9981        0.9980        0.9978       
0.9976        0.9974        0.9971        0.9969        0.9966        0.9963   
    0.9959        0.9955        0.9951        0.9946        0.9941        0.9935
       0.9928        0.9921        0.9913      55     0.9983        0.9982     
  0.9980        0.9979        0.9977        0.9975        0.9973        0.9970
       0.9967        0.9964        0.9961        0.9957        0.9953       
0.9948        0.9943        0.9937        0.9931        0.9924        0.9916   

 

30



--------------------------------------------------------------------------------

APPENDICES

 

TABLE H-2 (cont’d)

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Participants only

Not applicable to CECONY Weekly -1 or CEI Participants

75% Joint and Survivor Annuity with Popup

 

        PENSIONER’S AGE  

 

LOGO [g821872bene_age.jpg]

 

 

 

 

      25     26     27     28     29     30     31     32     33     34     35  
  36     37     38     39     40     41     42     43     56     0.9984       
0.9983        0.9981        0.9980        0.9978        0.9976        0.9974   
    0.9971        0.9969        0.9966        0.9962        0.9959        0.9955
       0.9950        0.9945        0.9940        0.9934        0.9927       
0.9920      57     0.9985        0.9983        0.9982        0.9980       
0.9979        0.9977        0.9975        0.9973        0.9970        0.9967   
    0.9964        0.9961        0.9957        0.9952        0.9948        0.9942
       0.9937        0.9930        0.9923      58     0.9985        0.9984     
  0.9983        0.9981        0.9980        0.9978        0.9976        0.9974
       0.9971        0.9969        0.9966        0.9962        0.9959       
0.9955        0.9950        0.9945        0.9939        0.9933        0.9926   
  59     0.9986        0.9985        0.9983        0.9982        0.9981       
0.9979        0.9977        0.9975        0.9973        0.9970        0.9967   
    0.9964        0.9960        0.9957        0.9952        0.9947        0.9942
       0.9936        0.9930      60     0.9986        0.9985        0.9984     
  0.9983        0.9981        0.9980        0.9978        0.9976        0.9974
       0.9971        0.9969        0.9966        0.9962        0.9958       
0.9954        0.9950        0.9944        0.9939        0.9933      61    
0.9987        0.9986        0.9985        0.9984        0.9982        0.9981   
    0.9979        0.9977        0.9975        0.9973        0.9970        0.9967
       0.9964        0.9960        0.9956        0.9952        0.9947       
0.9942        0.9936      62     0.9988        0.9987        0.9985       
0.9984        0.9983        0.9982        0.9980        0.9978        0.9976   
    0.9974        0.9971        0.9969        0.9966        0.9962        0.9958
       0.9954        0.9949        0.9944        0.9938      63     0.9988     
  0.9987        0.9986        0.9985        0.9984        0.9982        0.9981
       0.9979        0.9977        0.9975        0.9973        0.9970       
0.9967        0.9964        0.9960        0.9956        0.9952        0.9947   
    0.9941      64     0.9989        0.9988        0.9987        0.9986       
0.9984        0.9983        0.9982        0.9980        0.9978        0.9976   
    0.9974        0.9972        0.9969        0.9966        0.9962        0.9958
       0.9954        0.9949        0.9944      65     0.9989        0.9988     
  0.9987        0.9986        0.9985        0.9984        0.9983        0.9981
       0.9979        0.9977        0.9975        0.9973        0.9970       
0.9967        0.9964        0.9960        0.9956        0.9952        0.9947   
  66     0.9990        0.9989        0.9988        0.9987        0.9986       
0.9985        0.9983        0.9982        0.9980        0.9978        0.9976   
    0.9974        0.9972        0.9969        0.9966        0.9962        0.9958
       0.9954        0.9949      67     0.9990        0.9989        0.9988     
  0.9988        0.9987        0.9985        0.9984        0.9983        0.9981
       0.9980        0.9978        0.9975        0.9973        0.9970       
0.9967        0.9964        0.9960        0.9956        0.9952      68    
0.9990        0.9990        0.9989        0.9988        0.9987        0.9986   
    0.9985        0.9984        0.9982        0.9981        0.9979        0.9977
       0.9974        0.9972        0.9969        0.9966        0.9962       
0.9958        0.9954      69     0.9991        0.9990        0.9989       
0.9989        0.9988        0.9987        0.9986        0.9984        0.9983   
    0.9981        0.9980        0.9978        0.9976        0.9973        0.9971
       0.9967        0.9964        0.9960        0.9956      70     0.9991     
  0.9991        0.9990        0.9989        0.9988        0.9987        0.9986
       0.9985        0.9984        0.9982        0.9981        0.9979       
0.9977        0.9975        0.9972        0.9969        0.9966        0.9962   
    0.9958      71     0.9992        0.9991        0.9990        0.9990       
0.9989        0.9988        0.9987        0.9986        0.9985        0.9983   
    0.9982        0.9980        0.9978        0.9976        0.9973        0.9971
       0.9968        0.9964        0.9960      72     0.9992        0.9991     
  0.9991        0.9990        0.9989        0.9989        0.9988        0.9987
       0.9985        0.9984        0.9983        0.9981        0.9979       
0.9977        0.9975        0.9972        0.9969        0.9966        0.9962   
  73     0.9992        0.9992        0.9991        0.9991        0.9990       
0.9989        0.9988        0.9987        0.9986        0.9985        0.9984   
    0.9982        0.9980        0.9978        0.9976        0.9974        0.9971
       0.9968        0.9964      74     0.9993        0.9992        0.9992     
  0.9991        0.9990        0.9990        0.9989        0.9988        0.9987
       0.9986        0.9984        0.9983        0.9981        0.9980       
0.9977        0.9975        0.9972        0.9969        0.9966      75    
0.9993        0.9993        0.9992        0.9992        0.9991        0.9990   
    0.9989        0.9989        0.9988        0.9986        0.9985        0.9984
       0.9982        0.9981        0.9979        0.9976        0.9974       
0.9971        0.9968      76     0.9993        0.9993        0.9992       
0.9992        0.9991        0.9991        0.9990        0.9989        0.9988   
    0.9987        0.9986        0.9985        0.9983        0.9982        0.9980
       0.9978        0.9975        0.9973        0.9970      77     0.9994     
  0.9993        0.9993        0.9992        0.9992        0.9991        0.9990
       0.9990        0.9989        0.9988        0.9987        0.9986       
0.9984        0.9983        0.9981        0.9979        0.9977        0.9974   
    0.9971      78     0.9994        0.9994        0.9993        0.9993       
0.9992        0.9992        0.9991        0.9990        0.9989        0.9989   
    0.9988        0.9986        0.9985        0.9984        0.9982        0.9980
       0.9978        0.9975        0.9973      79     0.9994        0.9994     
  0.9994        0.9993        0.9993        0.9992        0.9991        0.9991
       0.9990        0.9989        0.9988        0.9987        0.9986       
0.9985        0.9983        0.9981        0.9979        0.9977        0.9974   
  80     0.9995        0.9994        0.9994        0.9993        0.9993       
0.9992        0.9992        0.9991        0.9991        0.9990        0.9989   
    0.9988        0.9987        0.9985        0.9984        0.9982        0.9980
       0.9978        0.9976      81     0.9995        0.9995        0.9994     
  0.9994        0.9993        0.9993        0.9992        0.9992        0.9991
       0.9990        0.9989        0.9989        0.9987        0.9986       
0.9985        0.9983        0.9981        0.9979        0.9977      82    
0.9995        0.9995        0.9994        0.9994        0.9994        0.9993   
    0.9993        0.9992        0.9992        0.9991        0.9990        0.9989
       0.9988        0.9987        0.9986        0.9984        0.9982       
0.9981        0.9978      83     0.9995        0.9995        0.9995       
0.9994        0.9994        0.9994        0.9993        0.9993        0.9992   
    0.9991        0.9991        0.9990        0.9989        0.9988        0.9987
       0.9985        0.9983        0.9982        0.9980      84     0.9996     
  0.9995        0.9995        0.9995        0.9994        0.9994        0.9993
       0.9993        0.9992        0.9992        0.9991        0.9990       
0.9989        0.9988        0.9987        0.9986        0.9984        0.9983   
    0.9981      85     0.9996        0.9996        0.9995        0.9995       
0.9995        0.9994        0.9994        0.9993        0.9993        0.9992   
    0.9992        0.9991        0.9990        0.9989        0.9988        0.9987
       0.9985        0.9984        0.9982   

 

31



--------------------------------------------------------------------------------

APPENDICES

 

TABLE H-2

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Participants only

Not applicable to CECONY Weekly -1 or CEI Participants

75% Joint and Survivor Annuity with Popup

 

        PENSIONER’S AGE  

 

LOGO [g821872bene_age.jpg]

 

 

 

 

      44     45     46     47     48     49     50     51     52     53     54  
  55     56     57     58     59     60     61     62     25     0.9795       
0.9780        0.9763        0.9746        0.9727        0.9708        0.9688   
    0.9666        0.9644        0.9620        0.9594        0.9567        0.9539
       0.9509        0.9478        0.9444        0.9409        0.9372       
0.9333      26     0.9798        0.9782        0.9766        0.9749       
0.9730        0.9711        0.9691        0.9669        0.9647        0.9623   
    0.9598        0.9571        0.9543        0.9513        0.9481        0.9448
       0.9412        0.9375        0.9336      27     0.9801        0.9785     
  0.9769        0.9752        0.9734        0.9714        0.9694        0.9673
       0.9650        0.9626        0.9601        0.9574        0.9546       
0.9516        0.9485        0.9451        0.9416        0.9379        0.9340   
  28     0.9804        0.9788        0.9772        0.9755        0.9737       
0.9718        0.9698        0.9676        0.9654        0.9630        0.9605   
    0.9578        0.9550        0.9520        0.9488        0.9455        0.9420
       0.9383        0.9344      29     0.9807        0.9792        0.9776     
  0.9758        0.9740        0.9721        0.9701        0.9680        0.9657
       0.9634        0.9609        0.9582        0.9554        0.9524       
0.9493        0.9459        0.9424        0.9387        0.9348      30    
0.9810        0.9795        0.9779        0.9762        0.9744        0.9725   
    0.9705        0.9684        0.9661        0.9638        0.9613        0.9586
       0.9558        0.9528        0.9497        0.9463        0.9428       
0.9391        0.9352      31     0.9813        0.9798        0.9782       
0.9766        0.9748        0.9729        0.9709        0.9688        0.9666   
    0.9642        0.9617        0.9590        0.9562        0.9533        0.9501
       0.9468        0.9433        0.9396        0.9357      32     0.9817     
  0.9802        0.9786        0.9769        0.9752        0.9733        0.9713
       0.9692        0.9670        0.9646        0.9621        0.9595       
0.9567        0.9537        0.9506        0.9473        0.9438        0.9401   
    0.9362      33     0.9820        0.9806        0.9790        0.9773       
0.9756        0.9737        0.9717        0.9696        0.9674        0.9651   
    0.9626        0.9600        0.9572        0.9542        0.9511        0.9478
       0.9443        0.9406        0.9367      34     0.9824        0.9809     
  0.9794        0.9777        0.9760        0.9741        0.9722        0.9701
       0.9679        0.9656        0.9631        0.9605        0.9577       
0.9547        0.9516        0.9483        0.9448        0.9411        0.9372   
  35     0.9828        0.9813        0.9798        0.9781        0.9764       
0.9746        0.9726        0.9706        0.9684        0.9661        0.9636   
    0.9610        0.9582        0.9553        0.9522        0.9489        0.9454
       0.9417        0.9378      36     0.9831        0.9817        0.9802     
  0.9786        0.9769        0.9750        0.9731        0.9711        0.9689
       0.9666        0.9641        0.9615        0.9588        0.9558       
0.9527        0.9494        0.9460        0.9423        0.9384      37    
0.9835        0.9821        0.9806        0.9790        0.9773        0.9755   
    0.9736        0.9716        0.9694        0.9671        0.9647        0.9621
       0.9593        0.9564        0.9533        0.9501        0.9466       
0.9429        0.9390      38     0.9839        0.9825        0.9810       
0.9795        0.9778        0.9760        0.9741        0.9721        0.9699   
    0.9677        0.9653        0.9627        0.9599        0.9570        0.9540
       0.9507        0.9472        0.9436        0.9397      39     0.9843     
  0.9829        0.9815        0.9799        0.9783        0.9765        0.9746
       0.9726        0.9705        0.9682        0.9658        0.9633       
0.9606        0.9577        0.9546        0.9514        0.9479        0.9442   
    0.9404      40     0.9847        0.9834        0.9819        0.9804       
0.9787        0.9770        0.9751        0.9732        0.9711        0.9688   
    0.9665        0.9639        0.9612        0.9583        0.9553        0.9520
       0.9486        0.9450        0.9411      41     0.9851        0.9838     
  0.9824        0.9809        0.9792        0.9775        0.9757        0.9737
       0.9717        0.9694        0.9671        0.9646        0.9619       
0.9590        0.9560        0.9528        0.9493        0.9457        0.9419   
  42     0.9855        0.9842        0.9828        0.9814        0.9798       
0.9781        0.9763        0.9743        0.9723        0.9701        0.9677   
    0.9652        0.9626        0.9598        0.9567        0.9535        0.9501
       0.9465        0.9427      43     0.9859        0.9847        0.9833     
  0.9818        0.9803        0.9786        0.9768        0.9749        0.9729
       0.9707        0.9684        0.9659        0.9633        0.9605       
0.9575        0.9543        0.9509        0.9473        0.9435      44    
0.9864        0.9851        0.9838        0.9823        0.9808        0.9792   
    0.9774        0.9755        0.9735        0.9714        0.9691        0.9667
       0.9640        0.9613        0.9583        0.9551        0.9517       
0.9481        0.9444      45     0.9868        0.9856        0.9843       
0.9828        0.9813        0.9797        0.9780        0.9761        0.9742   
    0.9721        0.9698        0.9674        0.9648        0.9620        0.9591
       0.9559        0.9526        0.9490        0.9453      46     0.9872     
  0.9860        0.9847        0.9833        0.9819        0.9803        0.9786
       0.9768        0.9748        0.9728        0.9705        0.9681       
0.9656        0.9628        0.9599        0.9568        0.9535        0.9499   
    0.9462      47     0.9876        0.9865        0.9852        0.9839       
0.9824        0.9809        0.9792        0.9774        0.9755        0.9735   
    0.9713        0.9689        0.9664        0.9637        0.9608        0.9577
       0.9544        0.9509        0.9471      48     0.9880        0.9869     
  0.9857        0.9844        0.9829        0.9814        0.9798        0.9781
       0.9762        0.9742        0.9720        0.9697        0.9672       
0.9645        0.9617        0.9586        0.9553        0.9518        0.9481   
  49     0.9884        0.9873        0.9861        0.9849        0.9835       
0.9820        0.9804        0.9787        0.9769        0.9749        0.9728   
    0.9705        0.9680        0.9654        0.9626        0.9595        0.9563
       0.9528        0.9492      50     0.9888        0.9878        0.9866     
  0.9854        0.9840        0.9826        0.9810        0.9794        0.9776
       0.9756        0.9735        0.9713        0.9689        0.9663       
0.9635        0.9605        0.9573        0.9539        0.9502      51    
0.9893        0.9882        0.9871        0.9859        0.9846        0.9832   
    0.9816        0.9800        0.9783        0.9764        0.9743        0.9721
       0.9697        0.9672        0.9644        0.9615        0.9583       
0.9549        0.9513      52     0.9896        0.9886        0.9876       
0.9864        0.9851        0.9837        0.9823        0.9807        0.9790   
    0.9771        0.9751        0.9729        0.9706        0.9681        0.9654
       0.9625        0.9594        0.9560        0.9525      53     0.9900     
  0.9891        0.9880        0.9869        0.9856        0.9843        0.9829
       0.9813        0.9797        0.9778        0.9759        0.9738       
0.9715        0.9690        0.9664        0.9635        0.9604        0.9571   
    0.9536      54     0.9904        0.9895        0.9885        0.9874       
0.9862        0.9849        0.9835        0.9820        0.9804        0.9786   
    0.9767        0.9746        0.9724        0.9700        0.9674        0.9645
       0.9615        0.9583        0.9548      55     0.9908        0.9899     
  0.9889        0.9878        0.9867        0.9854        0.9841        0.9826
       0.9811        0.9793        0.9775        0.9755        0.9733       
0.9709        0.9684        0.9656        0.9626        0.9594        0.9560   

 

32



--------------------------------------------------------------------------------

APPENDICES

 

TABLE H-2

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Participants only

Not applicable to CECONY Weekly -1 or CEI Participants

75% Joint and Survivor Annuity with Popup

 

        PENSIONER’S AGE  

 

LOGO [g821872bene_age.jpg]

 

 

 

 

      44     45     46     47     48     49     50     51     52     53     54  
  55     56     57     58     59     60     61     62     56     0.9912       
0.9903        0.9893        0.9883        0.9872        0.9860        0.9847   
    0.9833        0.9817        0.9801        0.9783        0.9763        0.9742
       0.9719        0.9694        0.9667        0.9637        0.9606       
0.9572      57     0.9915        0.9907        0.9898        0.9888       
0.9877        0.9865        0.9853        0.9839        0.9824        0.9808   
    0.9791        0.9772        0.9751        0.9728        0.9704        0.9677
       0.9649        0.9618        0.9585      58     0.9919        0.9911     
  0.9902        0.9892        0.9882        0.9871        0.9859        0.9845
       0.9831        0.9816        0.9799        0.9780        0.9760       
0.9738        0.9714        0.9688        0.9660        0.9630        0.9597   
  59     0.9922        0.9915        0.9906        0.9897        0.9887       
0.9876        0.9864        0.9852        0.9838        0.9823        0.9806   
    0.9788        0.9769        0.9747        0.9724        0.9699        0.9671
       0.9642        0.9610      60     0.9926        0.9918        0.9910     
  0.9901        0.9892        0.9881        0.9870        0.9858        0.9844
       0.9830        0.9814        0.9797        0.9778        0.9757       
0.9734        0.9710        0.9683        0.9654        0.9623      61    
0.9929        0.9922        0.9914        0.9906        0.9896        0.9886   
    0.9876        0.9864        0.9851        0.9837        0.9822        0.9805
       0.9786        0.9766        0.9744        0.9720        0.9694       
0.9666        0.9636      62     0.9932        0.9925        0.9918       
0.9910        0.9901        0.9891        0.9881        0.9870        0.9857   
    0.9844        0.9829        0.9813        0.9795        0.9776        0.9754
       0.9731        0.9706        0.9678        0.9648      63     0.9935     
  0.9929        0.9921        0.9914        0.9905        0.9896        0.9886
       0.9875        0.9863        0.9851        0.9836        0.9821       
0.9804        0.9785        0.9764        0.9742        0.9717        0.9690   
    0.9661      64     0.9938        0.9932        0.9925        0.9918       
0.9910        0.9901        0.9891        0.9881        0.9870        0.9857   
    0.9844        0.9829        0.9812        0.9794        0.9774        0.9752
       0.9728        0.9702        0.9674      65     0.9941        0.9935     
  0.9928        0.9921        0.9914        0.9905        0.9896        0.9886
       0.9875        0.9864        0.9851        0.9836        0.9820       
0.9803        0.9784        0.9763        0.9740        0.9714        0.9687   
  66     0.9944        0.9938        0.9932        0.9925        0.9918       
0.9910        0.9901        0.9892        0.9881        0.9870        0.9857   
    0.9844        0.9828        0.9812        0.9793        0.9773        0.9751
       0.9726        0.9699      67     0.9947        0.9941        0.9935     
  0.9929        0.9922        0.9914        0.9906        0.9897        0.9887
       0.9876        0.9864        0.9851        0.9836        0.9820       
0.9802        0.9783        0.9761        0.9738        0.9712      68    
0.9949        0.9944        0.9938        0.9932        0.9925        0.9918   
    0.9910        0.9901        0.9892        0.9882        0.9870        0.9858
       0.9844        0.9829        0.9812        0.9793        0.9772       
0.9749        0.9724      69     0.9952        0.9947        0.9941       
0.9935        0.9929        0.9922        0.9914        0.9906        0.9897   
    0.9887        0.9877        0.9865        0.9851        0.9837        0.9820
       0.9802        0.9782        0.9760        0.9736      70     0.9954     
  0.9949        0.9944        0.9938        0.9932        0.9926        0.9919
       0.9911        0.9902        0.9893        0.9883        0.9871       
0.9859        0.9845        0.9829        0.9812        0.9792        0.9771   
    0.9748      71     0.9956        0.9952        0.9947        0.9941       
0.9936        0.9929        0.9923        0.9915        0.9907        0.9898   
    0.9888        0.9878        0.9866        0.9852        0.9837        0.9821
       0.9802        0.9782        0.9760      72     0.9958        0.9954     
  0.9949        0.9944        0.9939        0.9933        0.9926        0.9919
       0.9912        0.9903        0.9894        0.9884        0.9872       
0.9860        0.9845        0.9829        0.9812        0.9792        0.9771   
  73     0.9961        0.9956        0.9952        0.9947        0.9942       
0.9936        0.9930        0.9923        0.9916        0.9908        0.9899   
    0.9890        0.9879        0.9867        0.9853        0.9838        0.9821
       0.9803        0.9782      74     0.9963        0.9959        0.9954     
  0.9950        0.9945        0.9939        0.9934        0.9927        0.9921
       0.9913        0.9905        0.9895        0.9885        0.9873       
0.9861        0.9846        0.9830        0.9812        0.9793      75    
0.9965        0.9961        0.9957        0.9952        0.9948        0.9943   
    0.9937        0.9931        0.9925        0.9917        0.9910        0.9901
       0.9891        0.9880        0.9868        0.9854        0.9839       
0.9822        0.9803      76     0.9966        0.9963        0.9959       
0.9955        0.9950        0.9946        0.9940        0.9935        0.9929   
    0.9922        0.9914        0.9906        0.9897        0.9886        0.9875
       0.9862        0.9847        0.9831        0.9813      77     0.9968     
  0.9965        0.9961        0.9957        0.9953        0.9948        0.9943
       0.9938        0.9932        0.9926        0.9919        0.9911       
0.9902        0.9892        0.9881        0.9869        0.9855        0.9840   
    0.9823      78     0.9970        0.9967        0.9963        0.9959       
0.9955        0.9951        0.9946        0.9941        0.9936        0.9930   
    0.9923        0.9916        0.9907        0.9898        0.9888        0.9876
       0.9863        0.9848        0.9832      79     0.9972        0.9968     
  0.9965        0.9962        0.9958        0.9954        0.9949        0.9944
       0.9939        0.9934        0.9927        0.9920        0.9912       
0.9904        0.9894        0.9883        0.9870        0.9856        0.9841   
  80     0.9973        0.9970        0.9967        0.9964        0.9960       
0.9956        0.9952        0.9947        0.9942        0.9937        0.9931   
    0.9925        0.9917        0.9909        0.9900        0.9889        0.9877
       0.9864        0.9849      81     0.9975        0.9972        0.9969     
  0.9966        0.9962        0.9958        0.9954        0.9950        0.9946
       0.9941        0.9935        0.9929        0.9922        0.9914       
0.9905        0.9895        0.9884        0.9872        0.9858      82    
0.9976        0.9973        0.9971        0.9967        0.9964        0.9961   
    0.9957        0.9953        0.9949        0.9944        0.9939        0.9933
       0.9926        0.9919        0.9911        0.9901        0.9891       
0.9879        0.9866      83     0.9977        0.9975        0.9972       
0.9969        0.9966        0.9963        0.9959        0.9956        0.9951   
    0.9947        0.9942        0.9936        0.9930        0.9923        0.9916
       0.9907        0.9897        0.9886        0.9873      84     0.9979     
  0.9976        0.9974        0.9971        0.9968        0.9965        0.9962
       0.9958        0.9954        0.9950        0.9945        0.9940       
0.9934        0.9928        0.9921        0.9912        0.9903        0.9892   
    0.9880      85     0.9980        0.9978        0.9975        0.9973       
0.9970        0.9967        0.9964        0.9960        0.9957        0.9953   
    0.9948        0.9944        0.9938        0.9932        0.9925        0.9917
       0.9909        0.9899        0.9887   

 

33



--------------------------------------------------------------------------------

APPENDICES

 

TABLE H-2

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Participants only

Not applicable to CECONY Weekly -1 or CEI Participants

75% Joint and Survivor Annuity with Popup

 

        PENSIONER’S AGE  

 

LOGO [g821872bene_age.jpg]

 

 

 

 

      63     64     65     66     67     68     69     70     71     72     73  
  74     75     25     0.9292        0.9249        0.9204        0.9158       
0.9110        0.9060        0.9009        0.8957        0.8903        0.8847   
    0.8790        0.8732        0.8674      26     0.9295        0.9252       
0.9208        0.9161        0.9113        0.9064        0.9013        0.8960   
    0.8906        0.8850        0.8794        0.8736        0.8677      27    
0.9299        0.9256        0.9211        0.9165        0.9117        0.9067   
    0.9016        0.8964        0.8909        0.8854        0.8797        0.8739
       0.8680      28     0.9303        0.9260        0.9215        0.9169     
  0.9121        0.9071        0.9020        0.8967        0.8913        0.8858
       0.8801        0.8743        0.8684      29     0.9307        0.9264     
  0.9220        0.9173        0.9125        0.9075        0.9024        0.8971
       0.8917        0.8862        0.8805        0.8747        0.8687      30  
  0.9311        0.9269        0.9224        0.9178        0.9129        0.9080
       0.9028        0.8976        0.8921        0.8866        0.8809       
0.8751        0.8691      31     0.9316        0.9273        0.9229       
0.9182        0.9134        0.9084        0.9033        0.8980        0.8926   
    0.8870        0.8813        0.8755        0.8696      32     0.9321       
0.9278        0.9234        0.9187        0.9139        0.9089        0.9038   
    0.8985        0.8931        0.8875        0.8818        0.8760        0.8700
     33     0.9326        0.9283        0.9239        0.9192        0.9144     
  0.9094        0.9043        0.8990        0.8936        0.8880        0.8823
       0.8765        0.8705      34     0.9332        0.9289        0.9244     
  0.9198        0.9150        0.9100        0.9049        0.8996        0.8941
       0.8885        0.8828        0.8770        0.8710      35     0.9337     
  0.9295        0.9250        0.9204        0.9155        0.9106        0.9054
       0.9001        0.8947        0.8891        0.8834        0.8775       
0.8716      36     0.9343        0.9301        0.9256        0.9210       
0.9162        0.9112        0.9060        0.9007        0.8953        0.8897   
    0.8840        0.8781        0.8722      37     0.9350        0.9307       
0.9263        0.9216        0.9168        0.9118        0.9067        0.9014   
    0.8959        0.8903        0.8846        0.8787        0.8728      38    
0.9356        0.9314        0.9269        0.9223        0.9175        0.9125   
    0.9074        0.9021        0.8966        0.8910        0.8853        0.8794
       0.8734      39     0.9363        0.9321        0.9276        0.9230     
  0.9182        0.9132        0.9081        0.9028        0.8973        0.8917
       0.8860        0.8801        0.8741      40     0.9371        0.9328     
  0.9284        0.9238        0.9190        0.9140        0.9088        0.9035
       0.8981        0.8925        0.8867        0.8808        0.8748      41  
  0.9378        0.9336        0.9292        0.9246        0.9198        0.9148
       0.9096        0.9043        0.8989        0.8933        0.8875       
0.8816        0.8756      42     0.9386        0.9344        0.9300       
0.9254        0.9206        0.9156        0.9105        0.9052        0.8997   
    0.8941        0.8883        0.8824        0.8764      43     0.9395       
0.9353        0.9309        0.9263        0.9215        0.9165        0.9114   
    0.9061        0.9006        0.8950        0.8892        0.8833        0.8773
     44     0.9404        0.9362        0.9318        0.9272        0.9224     
  0.9174        0.9123        0.9070        0.9015        0.8959        0.8901
       0.8842        0.8782      45     0.9413        0.9371        0.9327     
  0.9281        0.9233        0.9184        0.9133        0.9080        0.9025
       0.8969        0.8911        0.8852        0.8791      46     0.9422     
  0.9381        0.9337        0.9291        0.9243        0.9194        0.9143
       0.9090        0.9035        0.8979        0.8921        0.8862       
0.8801      47     0.9432        0.9391        0.9347        0.9301       
0.9254        0.9204        0.9153        0.9100        0.9046        0.8990   
    0.8932        0.8872        0.8812      48     0.9442        0.9401       
0.9358        0.9312        0.9265        0.9216        0.9164        0.9112   
    0.9057        0.9001        0.8943        0.8884        0.8823      49    
0.9453        0.9412        0.9369        0.9323        0.9276        0.9227   
    0.9176        0.9123        0.9069        0.9013        0.8955        0.8895
       0.8835      50     0.9464        0.9423        0.9380        0.9335     
  0.9288        0.9239        0.9188        0.9136        0.9081        0.9025
       0.8967        0.8908        0.8847      51     0.9475        0.9435     
  0.9392        0.9347        0.9300        0.9252        0.9201        0.9149
       0.9094        0.9038        0.8980        0.8921        0.8860      52  
  0.9487        0.9447        0.9404        0.9360        0.9313        0.9265
       0.9214        0.9162        0.9108        0.9052        0.8994       
0.8935        0.8874      53     0.9499        0.9459        0.9417       
0.9373        0.9326        0.9278        0.9228        0.9176        0.9122   
    0.9066        0.9008        0.8949        0.8888      54     0.9511       
0.9471        0.9430        0.9386        0.9340        0.9292        0.9242   
    0.9190        0.9137        0.9081        0.9023        0.8964        0.8903
     55     0.9523        0.9484        0.9443        0.9400        0.9354     
  0.9307        0.9257        0.9205        0.9152        0.9096        0.9039
       0.8980        0.8919   

 

34



--------------------------------------------------------------------------------

APPENDICES

 

TABLE H-2

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Participants only

Not applicable to CECONY Weekly -1 or CEI Participants

75% Joint and Survivor Annuity with Popup

 

      PENSIONER’S AGE  

 

LOGO [g821872bene_age.jpg]

        63     64     65     66     67     68     69     70     71     72     73
    74     75       56        0.9536        0.9498        0.9457        0.9414
       0.9369        0.9322        0.9272        0.9221        0.9168       
0.9112        0.9055        0.8996        0.8936        57        0.9549       
0.9511        0.9471        0.9429        0.9384        0.9337        0.9288   
    0.9237        0.9184        0.9129        0.9072        0.9013        0.8953
       58        0.9562        0.9525        0.9485        0.9443        0.9399
       0.9353        0.9304        0.9254        0.9201        0.9146       
0.9090        0.9031        0.8971        59        0.9576        0.9539       
0.9500        0.9459        0.9415        0.9369        0.9321        0.9271   
    0.9219        0.9164        0.9108        0.9049        0.8989        60   
    0.9589        0.9553        0.9515        0.9474        0.9431        0.9386
       0.9338        0.9289        0.9237        0.9183        0.9127       
0.9069        0.9009        61        0.9603        0.9567        0.9530       
0.9490        0.9447        0.9403        0.9356        0.9307        0.9255   
    0.9202        0.9146        0.9088        0.9029        62        0.9616   
    0.9582        0.9545        0.9505        0.9464        0.9420        0.9373
       0.9325        0.9274        0.9221        0.9166        0.9109       
0.9049        63        0.9630        0.9596        0.9560        0.9521       
0.9480        0.9437        0.9392        0.9344        0.9294        0.9241   
    0.9186        0.9129        0.9071        64        0.9643        0.9610   
    0.9575        0.9537        0.9497        0.9455        0.9410        0.9363
       0.9313        0.9261        0.9207        0.9151        0.9092        65
       0.9657        0.9625        0.9590        0.9553        0.9514       
0.9472        0.9428        0.9382        0.9333        0.9282        0.9228   
    0.9173        0.9115        66        0.9671        0.9639        0.9606   
    0.9569        0.9531        0.9490        0.9447        0.9401        0.9353
       0.9303        0.9250        0.9195        0.9138        67        0.9684
       0.9653        0.9621        0.9585        0.9548        0.9508       
0.9466        0.9421        0.9374        0.9324        0.9272        0.9218   
    0.9161        68        0.9697        0.9668        0.9636        0.9601   
    0.9565        0.9526        0.9484        0.9441        0.9394        0.9345
       0.9294        0.9240        0.9185        69        0.9710        0.9681
       0.9650        0.9617        0.9582        0.9544        0.9503       
0.9460        0.9415        0.9367        0.9317        0.9264        0.9209   
    70        0.9723        0.9695        0.9665        0.9633        0.9598   
    0.9561        0.9522        0.9480        0.9436        0.9389        0.9339
       0.9287        0.9233        71        0.9735        0.9709        0.9680
       0.9648        0.9615        0.9579        0.9540        0.9499       
0.9456        0.9410        0.9362        0.9311        0.9257        72       
0.9747        0.9722        0.9694        0.9664        0.9631        0.9596   
    0.9559        0.9519        0.9477        0.9432        0.9384        0.9334
       0.9282        73        0.9759        0.9735        0.9708        0.9678
       0.9647        0.9613        0.9577        0.9538        0.9497       
0.9453        0.9407        0.9358        0.9306        74        0.9771       
0.9747        0.9721        0.9693        0.9663        0.9630        0.9595   
    0.9557        0.9517        0.9475        0.9429        0.9381        0.9331
       75        0.9782        0.9759        0.9734        0.9707        0.9678
       0.9646        0.9612        0.9576        0.9537        0.9496       
0.9452        0.9405        0.9355        76        0.9793        0.9771       
0.9747        0.9721        0.9693        0.9662        0.9630        0.9594   
    0.9557        0.9517        0.9474        0.9428        0.9380        77   
    0.9804        0.9783        0.9760        0.9735        0.9708        0.9678
       0.9646        0.9613        0.9576        0.9537        0.9495       
0.9451        0.9404        78        0.9814        0.9794        0.9772       
0.9748        0.9722        0.9693        0.9663        0.9630        0.9595   
    0.9557        0.9517        0.9473        0.9428        79        0.9824   
    0.9804        0.9783        0.9760        0.9735        0.9708        0.9679
       0.9647        0.9613        0.9577        0.9538        0.9496       
0.9451        80        0.9833        0.9815        0.9795        0.9773       
0.9749        0.9723        0.9695        0.9664        0.9631        0.9596   
    0.9558        0.9518        0.9474        81        0.9842        0.9825   
    0.9806        0.9784        0.9762        0.9737        0.9710        0.9680
       0.9649        0.9615        0.9578        0.9539        0.9497        82
       0.9851        0.9834        0.9816        0.9796        0.9774       
0.9750        0.9724        0.9696        0.9666        0.9633        0.9598   
    0.9560        0.9519        83        0.9859        0.9843        0.9826   
    0.9807        0.9786        0.9763        0.9739        0.9712        0.9683
       0.9651        0.9617        0.9581        0.9541        84        0.9867
       0.9852        0.9836        0.9818        0.9798        0.9776       
0.9752        0.9727        0.9699        0.9669        0.9636        0.9601   
    0.9563        85        0.9875        0.9861        0.9845        0.9828   
    0.9809        0.9788        0.9766        0.9741        0.9715        0.9686
       0.9654        0.9621        0.9584   

 

35



--------------------------------------------------------------------------------

APPENDICES

 

TABLE I

Conversion From Single Life to

Twelve Year Certain with 50% Joint & Survivor without Pop-Up

CECONY Weekly Participants –1

 

          Age of Pensioner  

 

 

LOGO [g821872ageofbene2.jpg]

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       25        0.9858        0.9845       
0.9833        0.9818        0.9804        0.9787        0.9768        0.9749   
    0.9729        0.9706        0.9681        0.9655        0.9626        0.9596
       0.9564        0.9528        26        0.9861        0.9849        0.9837
       0.9822        0.9808        0.9791        0.9773        0.9754       
0.9733        0.9711        0.9687        0.9660        0.9632        0.9602   
    0.9570        0.9534        27        0.9865        0.9853        0.9841   
    0.9826        0.9812        0.9796        0.9778        0.9759        0.9738
       0.9716        0.9692        0.9666        0.9638        0.9608       
0.9576        0.9541        28        0.9868        0.9856        0.9844       
0.9830        0.9816        0.9800        0.9782        0.9764        0.9744   
    0.9722        0.9698        0.9672        0.9644        0.9615        0.9582
       0.9548        29        0.9872        0.9860        0.9848        0.9834
       0.9820        0.9804        0.9787        0.9769        0.9749       
0.9727        0.9703        0.9677        0.9651        0.9621        0.9589   
    0.9554        30        0.9875        0.9864        0.9852        0.9839   
    0.9825        0.9809        0.9792        0.9774        0.9755        0.9733
       0.9709        0.9684        0.9657        0.9628        0.9596       
0.9561        31        0.9879        0.9867        0.9856        0.9842       
0.9829        0.9814        0.9797        0.9779        0.9760        0.9739   
    0.9715        0.9690        0.9664        0.9635        0.9603        0.9569
       32        0.9882        0.9871        0.9860        0.9847        0.9834
       0.9818        0.9802        0.9784        0.9766        0.9745       
0.9722        0.9697        0.9671        0.9642        0.9611        0.9577   
    33        0.9885        0.9875        0.9864        0.9851        0.9838   
    0.9824        0.9807        0.9790        0.9772        0.9750        0.9728
       0.9703        0.9678        0.9649        0.9618        0.9585        34
       0.9889        0.9879        0.9868        0.9856        0.9843       
0.9829        0.9812        0.9795        0.9777        0.9757        0.9734   
    0.9710        0.9685        0.9657        0.9626        0.9593        35   
    0.9892        0.9882        0.9872        0.9859        0.9848        0.9833
       0.9818        0.9801        0.9783        0.9763        0.9741       
0.9717        0.9692        0.9664        0.9634        0.9601        36       
0.9896        0.9886        0.9876        0.9864        0.9852        0.9838   
    0.9823        0.9807        0.9789        0.9770        0.9748        0.9725
       0.9699        0.9672        0.9643        0.9610        37        0.9899
       0.9890        0.9880        0.9868        0.9857        0.9843       
0.9828        0.9812        0.9795        0.9776        0.9755        0.9732   
    0.9708        0.9680        0.9652        0.9619        38        0.9902   
    0.9893        0.9884        0.9873        0.9861        0.9848        0.9834
       0.9818        0.9801        0.9782        0.9762        0.9739       
0.9715        0.9689        0.9660        0.9629        39        0.9906       
0.9897        0.9888        0.9876        0.9865        0.9853        0.9839   
    0.9824        0.9807        0.9789        0.9769        0.9746        0.9723
       0.9697        0.9669        0.9638        40        0.9909        0.9901
       0.9891        0.9881        0.9871        0.9858        0.9844       
0.9830        0.9814        0.9796        0.9776        0.9754        0.9731   
    0.9705        0.9678        0.9648        41        0.9913        0.9904   
    0.9895        0.9885        0.9875        0.9863        0.9850        0.9836
       0.9820        0.9803        0.9783        0.9761        0.9739       
0.9714        0.9687        0.9658        42        0.9916        0.9907       
0.9899        0.9889        0.9880        0.9868        0.9855        0.9841   
    0.9826        0.9809        0.9790        0.9769        0.9747        0.9722
       0.9697        0.9667        43        0.9919        0.9911        0.9903
       0.9893        0.9884        0.9872        0.9860        0.9847       
0.9832        0.9815        0.9797        0.9776        0.9756        0.9731   
    0.9706        0.9677        44        0.9922        0.9914        0.9906   
    0.9897        0.9889        0.9877        0.9865        0.9852        0.9838
       0.9822        0.9804        0.9785        0.9764        0.9740       
0.9715        0.9687        45        0.9925        0.9918        0.9910       
0.9901        0.9892        0.9882        0.9870        0.9858        0.9844   
    0.9828        0.9811        0.9792        0.9771        0.9749        0.9724
       0.9697        46        0.9928        0.9921        0.9914        0.9905
       0.9897        0.9887        0.9875        0.9863        0.9850       
0.9835        0.9818        0.9799        0.9780        0.9757        0.9734   
    0.9707        47        0.9931        0.9924        0.9917        0.9909   
    0.9900        0.9891        0.9880        0.9868        0.9856        0.9841
       0.9825        0.9807        0.9788        0.9766        0.9743       
0.9717        48        0.9933        0.9927        0.9920        0.9913       
0.9905        0.9896        0.9885        0.9874        0.9861        0.9848   
    0.9832        0.9814        0.9796        0.9775        0.9752        0.9726
       49        0.9936        0.9930        0.9924        0.9916        0.9909
       0.9899        0.9890        0.9879        0.9867        0.9854       
0.9838        0.9822        0.9803        0.9783        0.9761        0.9736   
    50        0.9939        0.9933        0.9927        0.9919        0.9912   
    0.9904        0.9894        0.9883        0.9872        0.9860        0.9845
       0.9829        0.9812        0.9791        0.9770        0.9746        51
       0.9942        0.9936        0.9930        0.9923        0.9916       
0.9908        0.9899        0.9889        0.9878        0.9865        0.9851   
    0.9835        0.9819        0.9800        0.9779        0.9756        52   
    0.9944        0.9939        0.9933        0.9926        0.9920        0.9912
       0.9903        0.9893        0.9883        0.9871        0.9857       
0.9842        0.9826        0.9808        0.9788        0.9765        53       
0.9946        0.9941        0.9936        0.9930        0.9924        0.9916   
    0.9907        0.9898        0.9888        0.9876        0.9864        0.9849
       0.9834        0.9816        0.9797        0.9775        54        0.9949
       0.9944        0.9939        0.9933        0.9927        0.9920       
0.9912        0.9903        0.9893        0.9882        0.9870        0.9856   
    0.9841        0.9824        0.9805        0.9785        55        0.9951   
    0.9946        0.9942        0.9936        0.9930        0.9923        0.9916
       0.9907        0.9898        0.9888        0.9876        0.9862       
0.9848        0.9832        0.9814        0.9793   

 

36



--------------------------------------------------------------------------------

APPENDICES

 

TABLE I

Conversion from Single Life to

Twelve Year Certain with 50% Joint & Survivor without Pop-Up

CECONY Weekly Participant –1

 

          Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       56        0.9954        0.9949       
0.9944        0.9939        0.9933        0.9927        0.9919        0.9911   
    0.9903        0.9892        0.9881        0.9868        0.9854        0.9839
       0.9822        0.9802        57        0.9956        0.9951        0.9947
       0.9942        0.9936        0.9930        0.9923        0.9916       
0.9907        0.9898        0.9886        0.9874        0.9861        0.9847   
    0.9830        0.9811        58        0.9957        0.9953        0.9950   
    0.9944        0.9939        0.9934        0.9927        0.9920        0.9912
       0.9902        0.9892        0.9880        0.9868        0.9853       
0.9838        0.9820        59        0.9960        0.9956        0.9952       
0.9947        0.9942        0.9937        0.9931        0.9924        0.9916   
    0.9908        0.9897        0.9886        0.9874        0.9860        0.9846
       0.9828        60        0.9962        0.9958        0.9954        0.9949
       0.9945        0.9940        0.9934        0.9927        0.9920       
0.9912        0.9902        0.9891        0.9881        0.9867        0.9853   
    0.9836        61        0.9963        0.9959        0.9956        0.9952   
    0.9948        0.9943        0.9937        0.9931        0.9924        0.9916
       0.9907        0.9897        0.9886        0.9874        0.9860       
0.9844        62        0.9966        0.9962        0.9959        0.9955       
0.9951        0.9946        0.9940        0.9934        0.9928        0.9921   
    0.9912        0.9902        0.9891        0.9880        0.9867        0.9852
       63        0.9967        0.9963        0.9961        0.9957        0.9953
       0.9948        0.9944        0.9938        0.9932        0.9924       
0.9916        0.9907        0.9897        0.9885        0.9873        0.9859   
    64        0.9969        0.9965        0.9963        0.9958        0.9956   
    0.9951        0.9947        0.9941        0.9935        0.9928        0.9920
       0.9911        0.9902        0.9891        0.9879        0.9866        65
       0.9970        0.9967        0.9965        0.9961        0.9958       
0.9954        0.9949        0.9944        0.9938        0.9932        0.9925   
    0.9916        0.9907        0.9897        0.9885        0.9872        66   
    0.9971        0.9968        0.9966        0.9963        0.9960        0.9956
       0.9952        0.9947        0.9942        0.9936        0.9929       
0.9920        0.9911        0.9902        0.9891        0.9878        67       
0.9973        0.9970        0.9968        0.9964        0.9962        0.9958   
    0.9954        0.9949        0.9945        0.9939        0.9932        0.9924
       0.9916        0.9907        0.9896        0.9884        68        0.9974
       0.9971        0.9970        0.9967        0.9964        0.9960       
0.9956        0.9952        0.9948        0.9942        0.9936        0.9928   
    0.9921        0.9912        0.9902        0.9890        69        0.9975   
    0.9973        0.9971        0.9968        0.9966        0.9963        0.9959
       0.9955        0.9950        0.9945        0.9939        0.9931       
0.9925        0.9916        0.9906        0.9895        70        0.9977       
0.9974        0.9973        0.9970        0.9967        0.9964        0.9961   
    0.9957        0.9953        0.9947        0.9942        0.9935        0.9928
       0.9920        0.9910        0.9900        71        0.9977        0.9975
       0.9974        0.9971        0.9969        0.9966        0.9963       
0.9959        0.9955        0.9950        0.9945        0.9938        0.9932   
    0.9923        0.9915        0.9905        72        0.9979        0.9977   
    0.9975        0.9972        0.9970        0.9968        0.9964        0.9961
       0.9957        0.9953        0.9947        0.9941        0.9935       
0.9927        0.9919        0.9909        73        0.9980        0.9977       
0.9976        0.9973        0.9972        0.9970        0.9966        0.9962   
    0.9959        0.9955        0.9949        0.9944        0.9938        0.9931
       0.9922        0.9913        74        0.9980        0.9978        0.9977
       0.9975        0.9973        0.9970        0.9968        0.9965       
0.9961        0.9957        0.9952        0.9946        0.9940        0.9934   
    0.9926        0.9917        75        0.9981        0.9980        0.9978   
    0.9976        0.9974        0.9972        0.9969        0.9966        0.9963
       0.9959        0.9954        0.9948        0.9943        0.9936       
0.9929        0.9920        76        0.9982        0.9980        0.9979       
0.9977        0.9976        0.9973        0.9970        0.9967        0.9965   
    0.9960        0.9956        0.9951        0.9946        0.9939        0.9932
       0.9923        77        0.9983        0.9981        0.9980        0.9977
       0.9976        0.9974        0.9972        0.9969        0.9966       
0.9962        0.9958        0.9952        0.9947        0.9941        0.9934   
    0.9926        78        0.9983        0.9981        0.9980        0.9978   
    0.9977        0.9975        0.9972        0.9970        0.9967        0.9964
       0.9960        0.9954        0.9950        0.9943        0.9936       
0.9929        79        0.9983        0.9982        0.9981        0.9979       
0.9978        0.9976        0.9973        0.9971        0.9968        0.9964   
    0.9960        0.9955        0.9951        0.9945        0.9939        0.9931
       80        0.9984        0.9983        0.9982        0.9980        0.9979
       0.9976        0.9974        0.9972        0.9969        0.9966       
0.9962        0.9957        0.9953        0.9947        0.9940        0.9933   
    81        0.9985        0.9983        0.9982        0.9980        0.9979   
    0.9977        0.9975        0.9972        0.9970        0.9967        0.9963
       0.9959        0.9954        0.9949        0.9942        0.9935        82
       0.9985        0.9983        0.9983        0.9980        0.9979       
0.9978        0.9975        0.9973        0.9971        0.9967        0.9964   
    0.9959        0.9955        0.9949        0.9943        0.9937        83   
    0.9986        0.9983        0.9983        0.9981        0.9980        0.9979
       0.9976        0.9974        0.9971        0.9968        0.9965       
0.9960        0.9956        0.9951        0.9945        0.9938        84       
0.9986        0.9984        0.9983        0.9982        0.9981        0.9979   
    0.9976        0.9975        0.9972        0.9969        0.9966        0.9962
       0.9957        0.9952        0.9946        0.9939        85        0.9986
       0.9984        0.9983        0.9982        0.9981        0.9979       
0.9977        0.9975        0.9973        0.9970        0.9966        0.9962   
    0.9958        0.9953        0.9947        0.9941   

 

37



--------------------------------------------------------------------------------

APPENDICES

 

TABLE I

Conversion from Single Life Annuity to

12 Year Certain And Life With 50% Joint And Survivor Without Pop Up

CECONY Weekly Participant –1

 

          Age of Pensioner  

 

 

LOGO [g821872ageofbene2.jpg]

        46     47     48     49     50     51     52     53     54     55     56
    57     58     59     60     61       25        0.9491        0.9453       
0.9410        0.9367        0.9319        0.9270        0.9218        0.9162   
    0.9102        0.9039        0.8972        0.8899        0.8822        0.8738
       0.8650        0.8555        26        0.9498        0.9459        0.9417
       0.9373        0.9327        0.9278        0.9225        0.9169       
0.9110        0.9047        0.8979        0.8907        0.8830        0.8746   
    0.8658        0.8563        27        0.9505        0.9466        0.9424   
    0.9380        0.9334        0.9285        0.9233        0.9177        0.9118
       0.9055        0.8987        0.8915        0.8838        0.8755       
0.8666        0.8572        28        0.9511        0.9473        0.9431       
0.9388        0.9341        0.9293        0.9241        0.9185        0.9126   
    0.9063        0.8996        0.8924        0.8847        0.8764        0.8676
       0.8581        29        0.9519        0.9480        0.9439        0.9396
       0.9349        0.9301        0.9249        0.9194        0.9135       
0.9073        0.9005        0.8933        0.8856        0.8774        0.8685   
    0.8591        30        0.9526        0.9488        0.9447        0.9404   
    0.9358        0.9310        0.9258        0.9203        0.9144        0.9082
       0.9014        0.8943        0.8866        0.8784        0.8695       
0.8601        31        0.9534        0.9496        0.9455        0.9412       
0.9367        0.9319        0.9267        0.9213        0.9153        0.9092   
    0.9025        0.8953        0.8877        0.8794        0.8706        0.8611
       32        0.9542        0.9504        0.9464        0.9421        0.9376
       0.9328        0.9277        0.9223        0.9164        0.9102       
0.9035        0.8964        0.8887        0.8805        0.8717        0.8623   
    33        0.9550        0.9513        0.9473        0.9430        0.9386   
    0.9338        0.9287        0.9233        0.9175        0.9113        0.9046
       0.8976        0.8899        0.8817        0.8729        0.8635        34
       0.9559        0.9522        0.9482        0.9440        0.9395       
0.9348        0.9298        0.9244        0.9186        0.9124        0.9058   
    0.8987        0.8912        0.8830        0.8742        0.8648        35   
    0.9568        0.9531        0.9492        0.9450        0.9406        0.9358
       0.9308        0.9255        0.9197        0.9137        0.9070       
0.9000        0.8924        0.8842        0.8755        0.8661        36       
0.9577        0.9541        0.9502        0.9460        0.9417        0.9370   
    0.9320        0.9267        0.9209        0.9149        0.9083        0.9013
       0.8937        0.8856        0.8769        0.8675        37        0.9587
       0.9551        0.9512        0.9471        0.9428        0.9382       
0.9332        0.9279        0.9222        0.9162        0.9096        0.9027   
    0.8951        0.8870        0.8784        0.8691        38        0.9596   
    0.9560        0.9523        0.9482        0.9439        0.9393        0.9344
       0.9292        0.9235        0.9175        0.9110        0.9041       
0.8966        0.8885        0.8798        0.8706        39        0.9606       
0.9571        0.9533        0.9493        0.9451        0.9405        0.9357   
    0.9305        0.9249        0.9189        0.9125        0.9056        0.8982
       0.8901        0.8815        0.8722        40        0.9616        0.9581
       0.9544        0.9505        0.9463        0.9418        0.9370       
0.9319        0.9263        0.9204        0.9140        0.9071        0.8997   
    0.8917        0.8832        0.8739        41        0.9626        0.9592   
    0.9556        0.9517        0.9475        0.9431        0.9384        0.9333
       0.9277        0.9219        0.9156        0.9088        0.9014       
0.8934        0.8849        0.8757        42        0.9636        0.9603       
0.9567        0.9529        0.9488        0.9445        0.9398        0.9347   
    0.9293        0.9235        0.9172        0.9104        0.9031        0.8952
       0.8868        0.8776        43        0.9647        0.9615        0.9579
       0.9541        0.9501        0.9458        0.9412        0.9363       
0.9308        0.9251        0.9188        0.9122        0.9049        0.8971   
    0.8886        0.8795        44        0.9657        0.9625        0.9591   
    0.9554        0.9514        0.9472        0.9426        0.9378        0.9324
       0.9268        0.9206        0.9140        0.9067        0.8989       
0.8906        0.8815        45        0.9668        0.9637        0.9602       
0.9566        0.9527        0.9486        0.9442        0.9393        0.9340   
    0.9285        0.9223        0.9158        0.9087        0.9009        0.8926
       0.8836        46        0.9679        0.9648        0.9615        0.9579
       0.9541        0.9500        0.9457        0.9409        0.9357       
0.9302        0.9241        0.9177        0.9107        0.9030        0.8948   
    0.8858        47        0.9689        0.9659        0.9627        0.9592   
    0.9555        0.9515        0.9472        0.9425        0.9374        0.9320
       0.9261        0.9196        0.9127        0.9051        0.8969       
0.8881        48        0.9700        0.9671        0.9639        0.9605       
0.9569        0.9530        0.9488        0.9442        0.9392        0.9338   
    0.9280        0.9216        0.9148        0.9073        0.8992        0.8904
       49        0.9711        0.9682        0.9651        0.9618        0.9583
       0.9545        0.9504        0.9458        0.9410        0.9357       
0.9299        0.9237        0.9169        0.9095        0.9015        0.8928   
    50        0.9721        0.9694        0.9664        0.9631        0.9597   
    0.9559        0.9519        0.9475        0.9427        0.9376        0.9319
       0.9258        0.9191        0.9118        0.9039        0.8953        51
       0.9732        0.9705        0.9676        0.9645        0.9611       
0.9575        0.9536        0.9492        0.9445        0.9395        0.9339   
    0.9279        0.9213        0.9141        0.9063        0.8978        52   
    0.9742        0.9716        0.9688        0.9658        0.9625        0.9590
       0.9551        0.9510        0.9463        0.9414        0.9359       
0.9301        0.9236        0.9165        0.9088        0.9004        53       
0.9752        0.9728        0.9700        0.9671        0.9639        0.9604   
    0.9568        0.9527        0.9481        0.9434        0.9380        0.9323
       0.9259        0.9189        0.9113        0.9030        54        0.9763
       0.9739        0.9712        0.9683        0.9652        0.9619       
0.9583        0.9543        0.9500        0.9453        0.9400        0.9344   
    0.9282        0.9214        0.9139        0.9057        55        0.9772   
    0.9750        0.9723        0.9696        0.9667        0.9634        0.9599
       0.9561        0.9518        0.9472        0.9422        0.9366       
0.9306        0.9238        0.9165        0.9085   

 

38



--------------------------------------------------------------------------------

APPENDICES

 

TABLE I

Conversion from Single Life Annuity to

12 Year Certain And Life With 50% Joint And Survivor Without Pop Up

CECONY Weekly Participant –1

 

          Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        46     47     48     49     50     51     52     53     54     55     56
    57     58     59     60     61       56        0.9782        0.9760       
0.9735        0.9708        0.9680        0.9648        0.9615        0.9577   
    0.9536        0.9492        0.9443        0.9389        0.9330        0.9263
       0.9191        0.9113        57        0.9792        0.9771        0.9747
       0.9721        0.9693        0.9663        0.9631        0.9595       
0.9554        0.9511        0.9463        0.9411        0.9353        0.9288   
    0.9219        0.9141        58        0.9801        0.9781        0.9758   
    0.9733        0.9707        0.9678        0.9646        0.9612        0.9573
       0.9531        0.9484        0.9433        0.9376        0.9314       
0.9245        0.9169        59        0.9810        0.9790        0.9769       
0.9745        0.9719        0.9691        0.9661        0.9628        0.9590   
    0.9550        0.9505        0.9456        0.9401        0.9339        0.9272
       0.9199        60        0.9819        0.9800        0.9779        0.9757
       0.9732        0.9705        0.9676        0.9644        0.9607       
0.9569        0.9525        0.9478        0.9424        0.9365        0.9300   
    0.9227        61        0.9828        0.9810        0.9789        0.9768   
    0.9744        0.9718        0.9691        0.9660        0.9625        0.9587
       0.9545        0.9499        0.9447        0.9390        0.9326       
0.9256        62        0.9836        0.9818        0.9799        0.9779       
0.9756        0.9731        0.9704        0.9675        0.9641        0.9606   
    0.9565        0.9520        0.9471        0.9414        0.9353        0.9284
       63        0.9843        0.9827        0.9808        0.9789        0.9767
       0.9744        0.9718        0.9690        0.9658        0.9623       
0.9584        0.9541        0.9493        0.9439        0.9378        0.9312   
    64        0.9851        0.9836        0.9818        0.9799        0.9778   
    0.9756        0.9732        0.9704        0.9673        0.9641        0.9603
       0.9562        0.9515        0.9463        0.9404        0.9339        65
       0.9858        0.9844        0.9827        0.9808        0.9789       
0.9767        0.9744        0.9718        0.9689        0.9657        0.9621   
    0.9581        0.9536        0.9485        0.9430        0.9366        66   
    0.9865        0.9851        0.9835        0.9818        0.9799        0.9779
       0.9756        0.9731        0.9704        0.9674        0.9639       
0.9600        0.9557        0.9508        0.9454        0.9393        67       
0.9872        0.9858        0.9843        0.9827        0.9809        0.9789   
    0.9768        0.9745        0.9718        0.9689        0.9655        0.9619
       0.9577        0.9530        0.9477        0.9419        68        0.9878
       0.9865        0.9851        0.9835        0.9818        0.9799       
0.9779        0.9757        0.9731        0.9704        0.9671        0.9636   
    0.9596        0.9551        0.9501        0.9444        69        0.9884   
    0.9872        0.9858        0.9843        0.9827        0.9809        0.9790
       0.9768        0.9743        0.9717        0.9686        0.9653       
0.9615        0.9571        0.9522        0.9467        70        0.9889       
0.9877        0.9864        0.9850        0.9835        0.9818        0.9800   
    0.9779        0.9755        0.9730        0.9701        0.9669        0.9632
       0.9590        0.9543        0.9490        71        0.9895        0.9884
       0.9871        0.9857        0.9842        0.9826        0.9809       
0.9789        0.9767        0.9743        0.9714        0.9684        0.9648   
    0.9608        0.9563        0.9512        72        0.9900        0.9888   
    0.9876        0.9863        0.9850        0.9834        0.9817        0.9798
       0.9777        0.9754        0.9728        0.9698        0.9664       
0.9625        0.9581        0.9532        73        0.9904        0.9893       
0.9882        0.9869        0.9856        0.9841        0.9825        0.9807   
    0.9787        0.9765        0.9740        0.9711        0.9679        0.9641
       0.9599        0.9551        74        0.9908        0.9898        0.9887
       0.9874        0.9862        0.9847        0.9833        0.9816       
0.9796        0.9775        0.9750        0.9723        0.9692        0.9656   
    0.9615        0.9569        75        0.9911        0.9902        0.9891   
    0.9880        0.9867        0.9854        0.9839        0.9823        0.9804
       0.9784        0.9760        0.9734        0.9705        0.9669       
0.9630        0.9586        76        0.9915        0.9906        0.9896       
0.9884        0.9872        0.9860        0.9846        0.9830        0.9812   
    0.9793        0.9770        0.9745        0.9716        0.9683        0.9645
       0.9601        77        0.9919        0.9909        0.9899        0.9889
       0.9877        0.9865        0.9852        0.9837        0.9819       
0.9800        0.9778        0.9754        0.9726        0.9694        0.9657   
    0.9615        78        0.9921        0.9912        0.9903        0.9892   
    0.9881        0.9870        0.9857        0.9842        0.9825        0.9807
       0.9786        0.9763        0.9736        0.9705        0.9669       
0.9628        79        0.9923        0.9915        0.9905        0.9895       
0.9885        0.9874        0.9861        0.9847        0.9831        0.9813   
    0.9793        0.9771        0.9745        0.9713        0.9679        0.9639
       80        0.9926        0.9918        0.9908        0.9899        0.9888
       0.9877        0.9865        0.9852        0.9836        0.9819       
0.9800        0.9778        0.9752        0.9722        0.9689        0.9650   
    81        0.9928        0.9920        0.9911        0.9901        0.9891   
    0.9880        0.9869        0.9856        0.9840        0.9824        0.9805
       0.9784        0.9759        0.9730        0.9697        0.9660        82
       0.9930        0.9922        0.9913        0.9904        0.9894       
0.9884        0.9872        0.9859        0.9844        0.9829        0.9810   
    0.9789        0.9765        0.9736        0.9705        0.9668        83   
    0.9931        0.9924        0.9915        0.9906        0.9896        0.9886
       0.9875        0.9863        0.9847        0.9833        0.9814       
0.9794        0.9770        0.9743        0.9711        0.9676        84       
0.9933        0.9925        0.9917        0.9908        0.9899        0.9889   
    0.9877        0.9865        0.9851        0.9836        0.9818        0.9798
       0.9775        0.9748        0.9718        0.9682        85        0.9934
       0.9927        0.9918        0.9909        0.9900        0.9890       
0.9880        0.9868        0.9853        0.9839        0.9821        0.9802   
    0.9779        0.9752        0.9722        0.9687   

 

39



--------------------------------------------------------------------------------

APPENDICES

 

TABLE I

Conversion from Single Life Annuity to

12 Year Certain And Life With 50% Joint And Survivor Without Pop Up

CECONY Weekly Participant –1

 

      Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        62     63     64     65     66     67     68     69     70     71     72
    73     74     75       25        0.8455        0.8347        0.8232       
0.8112        0.7984        0.7851        0.7710        0.7563        0.7410   
    0.7250        0.7083        0.6909        0.6729        0.6544        26   
    0.8462        0.8355        0.8241        0.8121        0.7993        0.7859
       0.7718        0.7571        0.7418        0.7258        0.7091       
0.6917        0.6737        0.6552        27        0.8472        0.8364       
0.8250        0.8129        0.8001        0.7868        0.7727        0.7580   
    0.7426        0.7266        0.7099        0.6926        0.6745        0.6560
       28        0.8481        0.8373        0.8259        0.8139        0.8011
       0.7877        0.7737        0.7589        0.7436        0.7275       
0.7108        0.6934        0.6754        0.6569        29        0.8490       
0.8383        0.8269        0.8149        0.8021        0.7887        0.7746   
    0.7599        0.7445        0.7285        0.7118        0.6944        0.6763
       0.6578        30        0.8501        0.8393        0.8279        0.8159
       0.8032        0.7898        0.7757        0.7610        0.7456       
0.7296        0.7129        0.6954        0.6773        0.6588        31       
0.8511        0.8404        0.8290        0.8170        0.8043        0.7909   
    0.7768        0.7621        0.7467        0.7307        0.7140        0.6965
       0.6784        0.6599        32        0.8523        0.8416        0.8302
       0.8182        0.8055        0.7921        0.7780        0.7633       
0.7479        0.7318        0.7151        0.6977        0.6795        0.6609   
    33        0.8535        0.8428        0.8315        0.8195        0.8067   
    0.7933        0.7792        0.7645        0.7492        0.7331        0.7163
       0.6989        0.6807        0.6622        34        0.8548        0.8441
       0.8327        0.8208        0.8081        0.7947        0.7806       
0.7659        0.7505        0.7344        0.7176        0.7002        0.6820   
    0.6634        35        0.8562        0.8455        0.8342        0.8222   
    0.8095        0.7961        0.7820        0.7673        0.7519        0.7358
       0.7190        0.7016        0.6834        0.6648        36        0.8576
       0.8469        0.8356        0.8237        0.8109        0.7976       
0.7835        0.7688        0.7534        0.7373        0.7205        0.7030   
    0.6848        0.6662        37        0.8591        0.8484        0.8372   
    0.8252        0.8125        0.7991        0.7850        0.7704        0.7550
       0.7389        0.7221        0.7046        0.6864        0.6677        38
       0.8607        0.8501        0.8388        0.8269        0.8141       
0.8008        0.7867        0.7720        0.7566        0.7406        0.7237   
    0.7062        0.6880        0.6693        39        0.8624        0.8518   
    0.8405        0.8286        0.8159        0.8026        0.7885        0.7738
       0.7584        0.7423        0.7255        0.7080        0.6897       
0.6710        40        0.8641        0.8535        0.8422        0.8304       
0.8177        0.8044        0.7904        0.7756        0.7603        0.7442   
    0.7273        0.7098        0.6916        0.6728        41        0.8659   
    0.8554        0.8441        0.8323        0.8197        0.8064        0.7923
       0.7777        0.7623        0.7462        0.7293        0.7117       
0.6935        0.6747        42        0.8678        0.8574        0.8461       
0.8343        0.8217        0.8085        0.7944        0.7797        0.7643   
    0.7482        0.7314        0.7138        0.6955        0.6767        43   
    0.8698        0.8594        0.8482        0.8364        0.8239        0.8106
       0.7965        0.7819        0.7665        0.7504        0.7335       
0.7160        0.6977        0.6789        44        0.8719        0.8615       
0.8503        0.8386        0.8261        0.8129        0.7988        0.7842   
    0.7688        0.7527        0.7359        0.7183        0.6999        0.6811
       45        0.8741        0.8637        0.8527        0.8409        0.8284
       0.8152        0.8012        0.7866        0.7712        0.7552       
0.7383        0.7207        0.7023        0.6835        46        0.8763       
0.8660        0.8550        0.8433        0.8308        0.8177        0.8037   
    0.7891        0.7738        0.7577        0.7408        0.7232        0.7048
       0.6860        47        0.8786        0.8684        0.8574        0.8458
       0.8334        0.8203        0.8063        0.7917        0.7764       
0.7603        0.7435        0.7259        0.7075        0.6886        48       
0.8810        0.8708        0.8600        0.8484        0.8360        0.8229   
    0.8091        0.7945        0.7792        0.7631        0.7463        0.7286
       0.7102        0.6914        49        0.8835        0.8734        0.8625
       0.8510        0.8387        0.8257        0.8119        0.7974       
0.7821        0.7660        0.7492        0.7316        0.7132        0.6942   
    50        0.8861        0.8760        0.8653        0.8539        0.8416   
    0.8287        0.8149        0.8003        0.7851        0.7690        0.7522
       0.7346        0.7162        0.6973        51        0.8887        0.8787
       0.8681        0.8567        0.8446        0.8317        0.8179       
0.8034        0.7882        0.7723        0.7555        0.7378        0.7194   
    0.7004        52        0.8914        0.8816        0.8710        0.8597   
    0.8476        0.8347        0.8211        0.8067        0.7916        0.7756
       0.7588        0.7412        0.7228        0.7038        53        0.8941
       0.8844        0.8739        0.8628        0.8507        0.8381       
0.8244        0.8101        0.7950        0.7790        0.7622        0.7447   
    0.7262        0.7073        54        0.8970        0.8874        0.8770   
    0.8659        0.8540        0.8414        0.8279        0.8136        0.7985
       0.7826        0.7659        0.7483        0.7299        0.7110        55
       0.8998        0.8903        0.8801        0.8692        0.8574       
0.8448        0.8314        0.8172        0.8023        0.7864        0.7697   
    0.7522        0.7338        0.7148   

 

40



--------------------------------------------------------------------------------

APPENDICES

 

TABLE I

Conversion from Single Life Annuity to

12 Year Certain And Life With 50% Joint And Survivor Without Pop Up

CECONY Weekly Participant –1

 

      Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        62     63     64     65     66     67     68     69     70     71     72
    73     74     75       56        0.9028        0.8934        0.8833       
0.8725        0.8608        0.8484        0.8351        0.8209        0.8060   
    0.7903        0.7736        0.7561        0.7377        0.7187        57   
    0.9057        0.8965        0.8866        0.8759        0.8643        0.8520
       0.8388        0.8248        0.8100        0.7943        0.7777       
0.7602        0.7419        0.7229        58        0.9087        0.8997       
0.8899        0.8793        0.8680        0.8557        0.8427        0.8288   
    0.8141        0.7985        0.7819        0.7645        0.7462        0.7273
       59        0.9118        0.9029        0.8933        0.8829        0.8716
       0.8595        0.8466        0.8328        0.8182        0.8027       
0.7863        0.7689        0.7506        0.7317        60        0.9148       
0.9062        0.8966        0.8864        0.8753        0.8635        0.8506   
    0.8370        0.8225        0.8071        0.7907        0.7735        0.7553
       0.7364        61        0.9178        0.9093        0.9000        0.8900
       0.8791        0.8674        0.8547        0.8412        0.8269       
0.8116        0.7953        0.7781        0.7600        0.7411        62       
0.9208        0.9126        0.9035        0.8936        0.8829        0.8713   
    0.8589        0.8455        0.8313        0.8162        0.8000        0.7829
       0.7648        0.7460        63        0.9239        0.9158        0.9068
       0.8972        0.8866        0.8753        0.8630        0.8498       
0.8358        0.8208        0.8047        0.7878        0.7698        0.7510   
    64        0.9268        0.9189        0.9102        0.9008        0.8905   
    0.8792        0.8672        0.8542        0.8403        0.8255        0.8096
       0.7927        0.7748        0.7561        65        0.9297        0.9220
       0.9136        0.9043        0.8941        0.8833        0.8713       
0.8585        0.8448        0.8301        0.8144        0.7976        0.7798   
    0.7613        66        0.9326        0.9251        0.9168        0.9078   
    0.8978        0.8871        0.8754        0.8628        0.8493        0.8348
       0.8192        0.8026        0.7850        0.7665        67        0.9354
       0.9281        0.9200        0.9112        0.9015        0.8910       
0.8795        0.8671        0.8538        0.8395        0.8241        0.8076   
    0.7901        0.7717        68        0.9381        0.9309        0.9231   
    0.9145        0.9051        0.8947        0.8835        0.8714        0.8582
       0.8441        0.8288        0.8126        0.7951        0.7769        69
       0.9406        0.9337        0.9262        0.9178        0.9085       
0.8985        0.8874        0.8755        0.8626        0.8486        0.8336   
    0.8174        0.8002        0.7821        70        0.9431        0.9364   
    0.9290        0.9209        0.9118        0.9020        0.8912        0.8795
       0.8668        0.8530        0.8382        0.8223        0.8051       
0.7872        71        0.9454        0.9390        0.9318        0.9239       
0.9151        0.9054        0.8949        0.8834        0.8709        0.8574   
    0.8428        0.8270        0.8101        0.7922        72        0.9477   
    0.9414        0.9344        0.9267        0.9181        0.9088        0.8984
       0.8871        0.8748        0.8616        0.8471        0.8315       
0.8148        0.7971        73        0.9498        0.9437        0.9369       
0.9294        0.9210        0.9119        0.9018        0.8907        0.8787   
    0.8656        0.8513        0.8360        0.8194        0.8018        74   
    0.9517        0.9458        0.9393        0.9320        0.9238        0.9148
       0.9049        0.8941        0.8823        0.8694        0.8554       
0.8402        0.8237        0.8064        75        0.9536        0.9478       
0.9415        0.9344        0.9264        0.9177        0.9080        0.8974   
    0.8857        0.8730        0.8593        0.8442        0.8280        0.8107
       76        0.9553        0.9497        0.9435        0.9366        0.9288
       0.9203        0.9108        0.9004        0.8889        0.8765       
0.8628        0.8480        0.8320        0.8148        77        0.9568       
0.9515        0.9453        0.9386        0.9311        0.9226        0.9133   
    0.9032        0.8919        0.8797        0.8662        0.8516        0.8356
       0.8187        78        0.9582        0.9530        0.9471        0.9405
       0.9330        0.9249        0.9158        0.9057        0.8948       
0.8827        0.8694        0.8549        0.8391        0.8224        79       
0.9596        0.9544        0.9486        0.9422        0.9349        0.9270   
    0.9179        0.9081        0.8973        0.8854        0.8723        0.8580
       0.8424        0.8258        80        0.9607        0.9557        0.9500
       0.9438        0.9367        0.9288        0.9199        0.9103       
0.8997        0.8880        0.8749        0.8609        0.8454        0.8290   
    81        0.9617        0.9569        0.9513        0.9451        0.9382   
    0.9305        0.9218        0.9123        0.9018        0.8902        0.8775
       0.8634        0.8481        0.8317        82        0.9627        0.9579
       0.9524        0.9464        0.9395        0.9320        0.9235       
0.9141        0.9037        0.8922        0.8796        0.8657        0.8506   
    0.8344        83        0.9635        0.9588        0.9535        0.9476   
    0.9408        0.9333        0.9249        0.9156        0.9054        0.8941
       0.8816        0.8679        0.8528        0.8368        84        0.9642
       0.9596        0.9543        0.9485        0.9419        0.9345       
0.9262        0.9171        0.9070        0.8958        0.8833        0.8698   
    0.8549        0.8389        85        0.9649        0.9603        0.9552   
    0.9494        0.9428        0.9356        0.9274        0.9183        0.9083
       0.8972        0.8849        0.8714        0.8567        0.8407   

 

41



--------------------------------------------------------------------------------

APPENDICES

 

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

      Age of Pensioner  

 

 

 

LOGO [g821872ageofbene2.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       25        0.9822        0.9806
       0.9790        0.9772        0.9753        0.9733        0.9710       
0.9686        0.9659        0.9631        0.9600        0.9567        0.9532   
    0.9494        0.9454        0.9409        0.9363        26        0.9826   
    0.9811        0.9796        0.9778        0.9760        0.9739        0.9716
       0.9693        0.9666        0.9639        0.9608        0.9576       
0.9540        0.9503        0.9463        0.9420        0.9373        27       
0.9831        0.9817        0.9801        0.9784        0.9766        0.9746   
    0.9723        0.9700        0.9674        0.9647        0.9617        0.9584
       0.9550        0.9513        0.9473        0.9430        0.9383        28
       0.9836        0.9822        0.9807        0.9790        0.9772       
0.9752        0.9730        0.9708        0.9682        0.9655        0.9625   
    0.9594        0.9559        0.9523        0.9483        0.9441        0.9395
       29        0.9840        0.9827        0.9812        0.9795        0.9778
       0.9759        0.9737        0.9715        0.9690        0.9664       
0.9634        0.9603        0.9569        0.9533        0.9493        0.9452   
    0.9406        30        0.9846        0.9832        0.9817        0.9801   
    0.9785        0.9766        0.9744        0.9723        0.9697        0.9672
       0.9643        0.9612        0.9579        0.9543        0.9505       
0.9463        0.9418        31        0.9851        0.9837        0.9823       
0.9807        0.9791        0.9772        0.9751        0.9731        0.9706   
    0.9681        0.9652        0.9622        0.9589        0.9554        0.9516
       0.9474        0.9430        32        0.9855        0.9842        0.9828
       0.9813        0.9797        0.9779        0.9759        0.9738       
0.9714        0.9689        0.9662        0.9632        0.9600        0.9565   
    0.9527        0.9486        0.9443        33        0.9860        0.9847   
    0.9834        0.9819        0.9804        0.9786        0.9766        0.9746
       0.9722        0.9698        0.9671        0.9642        0.9610       
0.9576        0.9539        0.9499        0.9455        34        0.9864       
0.9852        0.9839        0.9825        0.9810        0.9793        0.9774   
    0.9753        0.9730        0.9707        0.9680        0.9652        0.9620
       0.9587        0.9551        0.9511        0.9469        35        0.9869
       0.9857        0.9845        0.9831        0.9816        0.9799       
0.9781        0.9761        0.9739        0.9716        0.9690        0.9662   
    0.9631        0.9599        0.9563        0.9524        0.9482        36   
    0.9873        0.9863        0.9850        0.9837        0.9822        0.9806
       0.9788        0.9769        0.9748        0.9725        0.9700       
0.9672        0.9643        0.9610        0.9575        0.9537        0.9495   
    37        0.9878        0.9867        0.9855        0.9842        0.9829   
    0.9813        0.9795        0.9777        0.9756        0.9734        0.9709
       0.9683        0.9653        0.9622        0.9588        0.9550       
0.9509        38        0.9882        0.9872        0.9861        0.9848       
0.9835        0.9820        0.9803        0.9785        0.9764        0.9743   
    0.9719        0.9693        0.9664        0.9634        0.9600        0.9563
       0.9523        39        0.9887        0.9876        0.9866        0.9853
       0.9841        0.9826        0.9810        0.9793        0.9772       
0.9752        0.9729        0.9703        0.9676        0.9645        0.9613   
    0.9576        0.9537        40        0.9890        0.9881        0.9871   
    0.9859        0.9847        0.9833        0.9816        0.9800        0.9781
       0.9761        0.9738        0.9714        0.9686        0.9658       
0.9625        0.9590        0.9552        41        0.9895        0.9886       
0.9875        0.9864        0.9853        0.9839        0.9824        0.9808   
    0.9789        0.9770        0.9748        0.9724        0.9697        0.9669
       0.9638        0.9604        0.9566        42        0.9899        0.9890
       0.9880        0.9870        0.9859        0.9845        0.9830       
0.9815        0.9797        0.9779        0.9758        0.9734        0.9709   
    0.9681        0.9651        0.9617        0.9581        43        0.9903   
    0.9895        0.9886        0.9875        0.9865        0.9852        0.9837
       0.9822        0.9805        0.9788        0.9767        0.9744       
0.9720        0.9693        0.9663        0.9631        0.9596        44       
0.9907        0.9899        0.9890        0.9880        0.9870        0.9858   
    0.9844        0.9830        0.9813        0.9796        0.9776        0.9754
       0.9731        0.9705        0.9676        0.9645        0.9610        45
       0.9911        0.9903        0.9894        0.9885        0.9876       
0.9863        0.9851        0.9837        0.9820        0.9804        0.9785   
    0.9764        0.9741        0.9716        0.9689        0.9658        0.9625
       46        0.9914        0.9907        0.9899        0.9890        0.9881
       0.9869        0.9856        0.9844        0.9828        0.9812       
0.9794        0.9774        0.9752        0.9728        0.9701        0.9672   
    0.9639        47        0.9918        0.9911        0.9903        0.9895   
    0.9886        0.9875        0.9863        0.9851        0.9836        0.9820
       0.9803        0.9784        0.9762        0.9739        0.9714       
0.9685        0.9654        48        0.9922        0.9915        0.9908       
0.9899        0.9891        0.9881        0.9869        0.9858        0.9843   
    0.9829        0.9812        0.9793        0.9773        0.9751        0.9725
       0.9698        0.9668        49        0.9925        0.9919        0.9912
       0.9904        0.9896        0.9886        0.9875        0.9864       
0.9850        0.9837        0.9821        0.9802        0.9783        0.9761   
    0.9738        0.9712        0.9682        50        0.9928        0.9922   
    0.9916        0.9908        0.9900        0.9891        0.9881        0.9870
       0.9857        0.9844        0.9829        0.9812        0.9792       
0.9772        0.9750        0.9724        0.9696        51        0.9932       
0.9926        0.9920        0.9912        0.9906        0.9897        0.9887   
    0.9877        0.9864        0.9851        0.9837        0.9821        0.9803
       0.9783        0.9761        0.9737        0.9710        52        0.9935
       0.9930        0.9924        0.9917        0.9910        0.9902       
0.9892        0.9883        0.9870        0.9859        0.9845        0.9829   
    0.9812        0.9793        0.9773        0.9749        0.9723        53   
    0.9938        0.9933        0.9927        0.9921        0.9914        0.9907
       0.9898        0.9889        0.9877        0.9865        0.9852       
0.9838        0.9821        0.9803        0.9784        0.9761        0.9737   
    54        0.9941        0.9936        0.9931        0.9925        0.9919   
    0.9911        0.9903        0.9894        0.9883        0.9873        0.9860
       0.9846        0.9830        0.9813        0.9794        0.9773       
0.9749        55        0.9944        0.9939        0.9935        0.9929       
0.9923        0.9916        0.9907        0.9900        0.9890        0.9880   
    0.9867        0.9854        0.9839        0.9823        0.9805        0.9784
       0.9762   

 

42



--------------------------------------------------------------------------------

APPENDICES

 

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

      Age of Pensioner  

 

 

 

LOGO [g821872ageofbene2.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       56        0.9947        0.9943
       0.9938        0.9932        0.9927        0.9920        0.9912       
0.9905        0.9895        0.9886        0.9875        0.9861        0.9847   
    0.9833        0.9815        0.9796        0.9774        57        0.9950   
    0.9946        0.9941        0.9936        0.9931        0.9925        0.9918
       0.9910        0.9901        0.9892        0.9881        0.9869       
0.9856        0.9842        0.9825        0.9807        0.9787        58       
0.9953        0.9949        0.9944        0.9940        0.9935        0.9929   
    0.9922        0.9915        0.9907        0.9898        0.9888        0.9876
       0.9864        0.9851        0.9835        0.9817        0.9798        59
       0.9955        0.9952        0.9947        0.9943        0.9939       
0.9933        0.9927        0.9920        0.9912        0.9904        0.9894   
    0.9884        0.9872        0.9859        0.9845        0.9828        0.9810
       60        0.9958        0.9954        0.9950        0.9946        0.9943
       0.9937        0.9931        0.9925        0.9917        0.9909       
0.9901        0.9891        0.9880        0.9867        0.9854        0.9838   
    0.9821        61        0.9960        0.9957        0.9953        0.9949   
    0.9946        0.9941        0.9935        0.9929        0.9922        0.9915
       0.9907        0.9897        0.9886        0.9875        0.9863       
0.9848        0.9832        62        0.9962        0.9959        0.9956       
0.9952        0.9949        0.9945        0.9939        0.9934        0.9927   
    0.9921        0.9913        0.9903        0.9894        0.9883        0.9871
       0.9857        0.9842        63        0.9964        0.9962        0.9959
       0.9955        0.9952        0.9948        0.9943        0.9938       
0.9931        0.9926        0.9918        0.9909        0.9901        0.9891   
    0.9879        0.9867        0.9852        64        0.9967        0.9964   
    0.9961        0.9958        0.9955        0.9951        0.9947        0.9942
       0.9936        0.9930        0.9923        0.9916        0.9907       
0.9898        0.9887        0.9875        0.9861        65        0.9969       
0.9967        0.9964        0.9961        0.9958        0.9954        0.9950   
    0.9946        0.9940        0.9935        0.9929        0.9922        0.9914
       0.9905        0.9895        0.9883        0.9870        66        0.9971
       0.9969        0.9967        0.9963        0.9961        0.9958       
0.9953        0.9950        0.9944        0.9939        0.9934        0.9927   
    0.9920        0.9912        0.9902        0.9892        0.9880        67   
    0.9973        0.9971        0.9969        0.9966        0.9964        0.9960
       0.9956        0.9953        0.9948        0.9944        0.9938       
0.9932        0.9925        0.9918        0.9909        0.9899        0.9888   
    68        0.9975        0.9973        0.9971        0.9968        0.9966   
    0.9963        0.9959        0.9956        0.9952        0.9948        0.9943
       0.9937        0.9930        0.9924        0.9916        0.9906       
0.9896        69        0.9976        0.9975        0.9972        0.9970       
0.9969        0.9966        0.9962        0.9960        0.9955        0.9952   
    0.9947        0.9941        0.9936        0.9929        0.9922        0.9913
       0.9903        70        0.9978        0.9976        0.9975        0.9972
       0.9971        0.9969        0.9965        0.9963        0.9958       
0.9955        0.9951        0.9946        0.9940        0.9935        0.9927   
    0.9920        0.9910        71        0.9979        0.9978        0.9976   
    0.9975        0.9973        0.9971        0.9968        0.9965        0.9962
       0.9959        0.9955        0.9950        0.9945        0.9940       
0.9934        0.9926        0.9917        72        0.9981        0.9980       
0.9978        0.9977        0.9975        0.9973        0.9971        0.9968   
    0.9965        0.9962        0.9958        0.9954        0.9949        0.9945
       0.9939        0.9932        0.9924        73        0.9982        0.9981
       0.9980        0.9978        0.9978        0.9975        0.9973       
0.9971        0.9967        0.9965        0.9962        0.9958        0.9954   
    0.9949        0.9944        0.9937        0.9931        74        0.9984   
    0.9983        0.9981        0.9980        0.9979        0.9977        0.9975
       0.9974        0.9970        0.9968        0.9965        0.9961       
0.9958        0.9953        0.9948        0.9942        0.9936        75       
0.9985        0.9984        0.9983        0.9981        0.9981        0.9979   
    0.9977        0.9976        0.9973        0.9971        0.9968        0.9965
       0.9961        0.9958        0.9953        0.9947        0.9941        76
       0.9986        0.9985        0.9984        0.9983        0.9983       
0.9981        0.9979        0.9977        0.9975        0.9973        0.9971   
    0.9968        0.9965        0.9961        0.9957        0.9952        0.9946
       77        0.9987        0.9987        0.9986        0.9984        0.9984
       0.9983        0.9980        0.9980        0.9977        0.9976       
0.9973        0.9970        0.9968        0.9965        0.9960        0.9956   
    0.9951        78        0.9988        0.9987        0.9987        0.9986   
    0.9985        0.9984        0.9983        0.9981        0.9979        0.9978
       0.9976        0.9973        0.9971        0.9968        0.9964       
0.9960        0.9955        79        0.9990        0.9989        0.9988       
0.9987        0.9987        0.9986        0.9984        0.9983        0.9981   
    0.9980        0.9978        0.9975        0.9973        0.9971        0.9967
       0.9963        0.9959        80        0.9990        0.9990        0.9989
       0.9988        0.9988        0.9987        0.9985        0.9985       
0.9983        0.9982        0.9980        0.9978        0.9975        0.9974   
    0.9971        0.9967        0.9963        81        0.9991        0.9990   
    0.9990        0.9989        0.9989        0.9988        0.9986        0.9986
       0.9984        0.9983        0.9982        0.9980        0.9978       
0.9976        0.9974        0.9970        0.9966        82        0.9992       
0.9991        0.9991        0.9990        0.9990        0.9989        0.9988   
    0.9987        0.9986        0.9985        0.9983        0.9982        0.9980
       0.9978        0.9976        0.9973        0.9969        83        0.9993
       0.9992        0.9992        0.9991        0.9991        0.9990       
0.9989        0.9989        0.9987        0.9986        0.9985        0.9983   
    0.9982        0.9980        0.9978        0.9976        0.9973        84   
    0.9993        0.9993        0.9993        0.9992        0.9992        0.9991
       0.9990        0.9989        0.9988        0.9988        0.9986       
0.9985        0.9984        0.9982        0.9981        0.9978        0.9975   
    85        0.9994        0.9993        0.9993        0.9993        0.9993   
    0.9992        0.9991        0.9991        0.9989        0.9989        0.9988
       0.9986        0.9985        0.9984        0.9982        0.9980       
0.9978   

 

43



--------------------------------------------------------------------------------

APPENDICES

 

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

      Age of Pensioner  

 

LOGO [g821872ageofbene5.jpg]

        42     43     44     45     46     47     48     49     50     51     52
    53     54     55     56     57     58       25        0.9314        0.9261
       0.9205        0.9145        0.9083        0.9017        0.8947       
0.8874        0.8797        0.8717        0.8632        0.8543        0.8449   
    0.8351        0.8247        0.8138        0.8024        26        0.9324   
    0.9271        0.9216        0.9156        0.9094        0.9029        0.8959
       0.8886        0.8810        0.8729        0.8645        0.8557       
0.8462        0.8364        0.8260        0.8151        0.8037        27       
0.9335        0.9283        0.9227        0.9168        0.9106        0.9041   
    0.8972        0.8899        0.8823        0.8743        0.8659        0.8570
       0.8476        0.8378        0.8274        0.8165        0.8051        28
       0.9347        0.9295        0.9240        0.9181        0.9119       
0.9054        0.8985        0.8912        0.8836        0.8756        0.8673   
    0.8584        0.8490        0.8392        0.8288        0.8180        0.8065
       29        0.9359        0.9307        0.9252        0.9194        0.9133
       0.9068        0.8999        0.8927        0.8851        0.8771       
0.8688        0.8599        0.8506        0.8408        0.8304        0.8195   
    0.8081        30        0.9370        0.9320        0.9265        0.9207   
    0.9146        0.9082        0.9014        0.8942        0.8866        0.8786
       0.8703        0.8615        0.8521        0.8424        0.8320       
0.8212        0.8097        31        0.9383        0.9333        0.9279       
0.9221        0.9160        0.9097        0.9028        0.8957        0.8882   
    0.8803        0.8719        0.8632        0.8539        0.8441        0.8337
       0.8230        0.8115        32        0.9396        0.9346        0.9293
       0.9236        0.9175        0.9112        0.9044        0.8974       
0.8898        0.8820        0.8737        0.8649        0.8556        0.8459   
    0.8356        0.8247        0.9133        33        0.9409        0.9360   
    0.9307        0.9250        0.9191        0.9128        0.9061        0.8990
       0.8916        0.8837        0.8755        0.8668        0.8574       
0.8478        0.8374        0.8267        0.8153        34        0.9423       
0.9374        0.9322        0.9266        0.9207        0.9144        0.9078   
    0.9008        0.8934        0.8856        0.8774        0.8686        0.8594
       0.8498        0.8395        0.8287        0.8173        35        0.9438
       0.9389        0.9337        0.9282        0.9224        0.9161       
0.9095        0.9026        0.8953        0.8875        0.8793        0.8707   
    0.8615        0.8518        0.8416        0.8309        .08195        36   
    0.9452        0.9404        0.9353        0.9298        0.9241        0.9179
       0.9114        0.9045        0.8972        0.8895        0.8813       
0.8728        0.8636        0.8540        0.8438        0.8331        0.8217   
    37        0.9466        0.9419        0.9369        0.9315        0.9258   
    0.9197        0.9132        0.9064        0.8992        0.8916        0.8835
       0.8750        0.8658        0.8563        0.8461        0.8354       
0.8241        38        0.9481        0.9435        0.9385        0.9332       
0.9276        0.9216        0.9152        0.9084        0.9013        0.8937   
    0.8857        0.8772        0.8681        0.8586        0.8485        0.8379
       0.8266        39        0.9496        0.9451        0.9402        0.9350
       0.9294        0.9235        0.9172        0.9106        0.9035       
0.8959        0.8880        0.8796        0.8706        0.8611        0.8511   
    0.8404        0.8292        39        0.9496        0.9451        0.9402   
    0.9350        0.9294        0.9235        0.9172        0.9106        0.9035
       0.8959        0.8880        0.8796        0.8706        0.8611       
0.8511        0.8404        0.8292        40        0.9511        0.9467       
0.9419        0.9367        0.9313        0.9255        0.9193        0.9127   
    0.9057        0.8982        0.8904        0.8820        0.8731        0.8637
       0.8537        0.8431        0.8319        41        0.9527        0.9483
       0.9437        0.9386        0.9333        0.9275        0.9214       
0.9148        0.9079        0.9006        0.8929        0.8846        0.8757   
    0.8664        0.8564        0.8460        0.8348        42        0.9542   
    0.9500        0.9454        0.9404        0.9352        0.9296        0.9235
       0.9171        0.9103        0.9030        0.8954        0.8872       
0.8784        0.8692        0.8593        0.8489        0.8378        43       
0.9558        0.9516        0.9472        0.9423        0.9372        0.9316   
    0.9257        0.9195        0.9127        0.9055        0.8980        0.8899
       0.8812        0.8721        0.8622        0.8520        0.8409        44
       0.9574        0.9533        0.9490        0.9442        0.9392       
0.9338        0.9280        0.9218        0.9152        0.9081        0.9007   
    0.8927        0.8841        0.8751        0.8653        0.8551        0.8442
       45        0.9589        0.9550        0.9508        0.9461        0.9412
       0.9359        0.9302        0.9241        0.9177        0.9108       
0.9034        0.8956        0.8871        0.8781        0.8685        0.8583   
    0.8475        46        0.9605        0.9566        0.9526        0.9480   
    0.9433        0.9381        0.9325        0.9266        0.9202        0.9135
       0.9062        0.8985        0.8901        0.8813        0.8718       
0.8617        0.8509        47        0.9621        0.9583        0.9543       
0.9499        0.9453        0.9402        0.9348        0.9290        0.9228   
    0.9162        0.9090        0.9014        0.8932        0.8845        0.8751
       0.8652        0.8546        48        0.9636        0.9600        0.9561
       0.9518        0.9473        0.9424        0.9372        0.9315       
0.9254        0.9189        0.9120        0.9045        0.8964        0.8878   
    0.8786        0.8688        0.8582        49        0.9651        0.9617   
    0.9579        0.9537        0.9494        0.9446        0.9395        0.9340
       0.9280        0.9217        0.9149        0.9076        0.8996       
0.8912        0.8821        0.8724        0.8620        50        0.9666       
0.9633        0.9597        0.9556        0.9514        0.9468        0.9418   
    0.9364        0.9307        0.9245        0.9178        0.9107        0.9029
       0.8947        0.8857        0.8762        0.8660        51        0.9681
       0.9649        0.9614        0.9576        0.9535        0.9490       
0.9441        0.9389        0.9333        0.9273        0.9209        0.9138   
    0.9063        0.8982        0.8893        0.8800        0.8699        52   
    0.9696        0.9665        0.9631        0.9594        0.9555        0.9511
       0.9465        0.9414        0.9360        0.9302        0.9238       
0.9170        0.9097        0.9017        0.8931        0.8839        0.8740   
    53        0.9710        0.9680        0.9648        0.9613        0.9575   
    0.9533        0.9487        0.9439        0.9386        0.9330        0.9269
       0.9202        0.9130        0.9053        0.8969        0.8879       
0.8782        54        0.9724        0.9696        0.9665        0.9631       
0.9594        0.9554        0.9511        0.9464        0.9413        0.9358   
    0.9300        0.9235        0.9164        0.9090        0.9008        0.8920
       0.8824        55        0.9738        0.9711        0.9681        0.9648
       0.9614        0.9575        0.9533        0.9489        0.9440       
0.9387        0.9329        0.9267        0.9199        0.9126        0.9046   
    0.8960        0.8867   

 

44



--------------------------------------------------------------------------------

APPENDICES

 

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

      Age of Pensioner  

 

 

LOGO [g821872ageofbene5.jpg]

        42     43     44     45     46     47     48     49     50     51     52
    53     54     55     56     57     58       56        0.9752        0.9725
       0.9697        0.9666        0.9632        0.9596        0.9556       
0.9513        0.9465        0.9414        0.9360        0.9300        0.9234   
    0.9163        0.9086        0.9001        0.8911        57        0.9765   
    0.9740        0.9713        0.9683        0.9651        0.9616        0.9578
       0.9537        0.9492        0.9442        0.9390        0.9332       
0.9268        0.9200        0.9124        0.9044        0.8955        58       
0.9777        0.9754        0.9729        0.9700        0.9670        0.9637   
    0.9599        0.9560        0.9517        0.9470        0.9419        0.9364
       0.9302        0.9237        0.9164        0.9086        0.9000        59
       0.9790        0.9768        0.9743        0.9717        0.9688       
0.9656        0.9621        0.9583        0.9543        0.9498        0.9449   
    0.9396        0.9337        0.9273        0.9203        0.9128        0.9044
       60        0.9802        0.9781        0.9759        0.9733        0.9705
       0.9675        0.9642        0.9606        0.9567        0.9525       
0.9478        0.9427        0.9371        0.9310        0.9242        0.9170   
    0.9089        61        0.9814        0.9794        0.9772        0.9748   
    0.9722        0.9694        0.9662        0.9628        0.9591        0.9551
       0.9507        0.9458        0.9404        0.9346        0.9281       
0.9211        0.9134        62        0.9825        0.9807        0.9786       
0.9763        0.9739        0.9712        0.9682        0.9650        0.9615   
    0.9576        0.9535        0.9489        0.9437        0.9382        0.9320
       0.9252        0.9178        63        0.9837        0.9819        0.9799
       0.9778        0.9755        0.9729        0.9702        0.9671       
0.9638        0.9601        0.9562        0.9518        0.9470        0.9417   
    0.9358        0.9294        0.9222        64        0.9847        0.9830   
    0.9812        0.9792        0.9771        0.9746        0.9720        0.9691
       0.9660        0.9626        0.9589        0.9547        0.9501       
0.9451        0.9395        0.9334        0.9265        65        0.9857       
0.9842        0.9825        0.9806        0.9786        0.9763        0.9738   
    0.9711        0.9681        0.9649        0.9615        0.9576        0.9532
       0.9484        0.9431        0.9373        0.9308        66        0.9867
       0.9853        0.9836        0.9818        0.9800        0.9778       
0.9755        0.9730        0.9703        0.9672        0.9639        0.9603   
    0.9562        0.9517        0.9467        0.9411        0.9350        67   
    0.9876        0.9863        0.9848        0.9830        0.9814        0.9793
       0.9772        0.9749        0.9723        0.9694        0.9663       
0.9629        0.9590        0.9548        0.9501        0.9448        0.9390   
    68        0.9885        0.9872        0.9859        0.9843        0.9826   
    0.9808        0.9788        0.9766        0.9742        0.9715        0.9687
       0.9654        0.9618        0.9578        0.9534        0.9485       
0.9430        69        0.9894        0.9881        0.9869        0.9854       
0.9839        0.9822        0.9803        0.9783        0.9760        0.9735   
    0.9708        0.9678        0.9645        0.9608        0.9566        0.9520
       0.9468        70        0.9901        0.9891        0.9878        0.9865
       0.9850        0.9835        0.9817        0.9798        0.9778       
0.9755        0.9729        0.9702        0.9670        0.9636        0.9596   
    0.9554        0.9505        71        0.9909        0.9899        0.9888   
    0.9875        0.9862        0.9847        0.9831        0.9813        0.9794
       0.9773        0.9750        0.9724        0.9695        0.9663       
0.9626        0.9586        0.9541        72        0.9916        0.9907       
0.9896        0.9884        0.9873        0.9859        0.9843        0.9828   
    0.9810        0.9790        0.9769        0.9745        0.9718        0.9689
       0.9654        0.9617        0.9574        73        0.9923        0.9914
       0.9905        0.9894        0.9883        0.9870        0.9856       
0.9841        0.9824        0.9806        0.9787        0.9765        0.9739   
    0.9713        0.9680        0.9647        0.9607        74        0.9929   
    0.9921        0.9913        0.9902        0.9892        0.9880        0.9867
       0.9853        0.9838        0.9822        0.9804        0.9783       
0.9760        0.9735        0.9706        0.9675        0.9637        75       
0.9936        0.9928        0.9920        0.9911        0.9901        0.9890   
    0.9879        0.9865        0.9852        0.9837        0.9820        0.9802
       0.9780        0.9757        0.9730        0.9700        0.9666        76
       0.9941        0.9934        0.9927        0.9918        0.9909       
0.9900        0.9888        0.9877        0.9864        0.9850        0.9835   
    0.9818        0.9798        0.9777        0.9752        0.9725        0.9694
       77        0.9946        0.9940        0.9933        0.9925        0.9917
       0.9908        0.9898        0.9887        0.9876        0.9863       
0.9849        0.9833        0.9815        0.9796        0.9773        0.9748   
    0.9720        78        0.9951        0.9945        0.9939        0.9931   
    0.9924        0.9916        0.9907        0.9897        0.9886        0.9874
       0.9862        0.9848        0.9831        0.9814        0.9793       
0.9770        0.9744        79        0.9955        0.9950        0.9944       
0.9938        0.9931        0.9924        0.9915        0.9906        0.9896   
    0.9885        0.9874        0.9861        0.9846        0.9830        0.9811
       0.9791        0.9767        80        0.9959        0.9955        0.9949
       0.9943        0.9937        0.9930        0.9922        0.9914       
0.9905        0.9896        0.9885        0.9874        0.9859        0.9846   
    0.9828        0.9809        0.9787        81        0.9963        0.9959   
    0.9954        0.9948        0.9943        0.9937        0.9930        0.9922
       0.9913        0.9905        0.9896        0.9885        0.9872       
0.9859        0.9844        0.9827        0.9806        82        0.9967       
0.9963        0.9959        0.9953        0.9948        0.9942        0.9936   
    0.9929        0.9922        0.9913        0.9905        0.9896        0.9884
       0.9872        0.9858        0.9842        0.9824        83        0.9970
       0.9966        0.9963        0.9957        0.9953        0.9948       
0.9942        0.9936        0.9929        0.9922        0.9914        0.9906   
    0.9894        0.9884        0.9871        0.9857        0.9841        84   
    0.9973        0.9970        0.9966        0.9961        0.9958        0.9953
       0.9947        0.9942        0.9936        0.9929        0.9922       
0.9914        0.9905        0.9895        0.9883        0.9871        0.9855   
    85        0.9976        0.9972        0.9970        0.9965        0.9962   
    0.9958        0.9952        0.9947        0.9942        0.9936        0.9929
       0.9923        0.9914        0.9905        0.9894        0.9883       
0.9870   

 

45



--------------------------------------------------------------------------------

APPENDICES

 

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

      Age of Pensioner  

 

 

LOGO [g821872ageofbene5.jpg]

        59     60     61     62     63     64     65     66     67     68     69
    70     71     72     73     74     75       25        0.7903        0.7777
       0.7644        0.7507        0.7363        0.7214        0.7061       
0.6902        0.6740        0.6573        0.6402        0.6229        0.6052   
    0.5873        0.5691        0.5507        0.5323        26        0.7916   
    0.7789        0.7657        0.7520        0.7376        0.7227        0.7074
       0.6915        0.6752        0.6584        0.6414        0.6240       
0.6064        0.5884        0.5702        0.5518        0.5333        27       
0.7930        0.7803        0.7671        0.7534        0.7390        0.7241   
    0.7087        0.6928        0.6765        0.6598        0.6427        0.6253
       0.6076        0.5896        0.5714        0.5529        0.5344        28
       0.7944        0.7818        0.7686        0.7548        0.7404       
0.7255        0.7102        0.6942        0.6779        0.6611        0.6440   
    0.6266        0.6089        0.5909        0.5726        0.5541        0.5356
       29        0.7960        0.7834        0.7701        0.7564        0.7420
       0.7270        0.7116        0.6957        0.6794        0.6626       
0.6454        0.6280        0.6103        0.5922        0.5739        0.5554   
    0.5368        30        0.7976        0.7851        0.7718        0.7580   
    0.7437        0.7287        0.7132        0.6973        0.6809        0.6641
       0.6470        0.6295        0.6117        0.5936        0.5753       
0.5567        0.5381        31        0.7994        0.7868        0.7736       
0.7598        0.7454        0.7304        0.7150        0.6990        0.6826   
    0.6658        0.6486        0.6311        0.6133        0.5952        0.5768
       0.5582        0.5396        32        0.8013        0.7887        0.7754
       0.7616        0.7472        0.7322        0.7168        0.7008       
0.6844        0.6675        0.6504        0.6328        0.6150        0.5968   
    0.5784        0.5598        0.5411        33        0.8032        0.7906   
    0.7774        0.7636        0.7492        0.7342        0.7187        0.7027
       0.6863        0.6694        0.6522        0.6346        0.6168       
0.5986        0.5801        0.5614        0.5427        34        0.8053       
0.7926        0.7795        0.7657        0.7512        0.7362        0.7208   
    0.7047        0.6883        0.6714        0.6542        0.6365        0.6186
       0.6004        0.5819        0.5632        0.5444        35        0.8074
       0.7949        0.7816        0.7679        0.7534        0.7384       
0.7229        0.7069        0.6904        0.6735        0.6562        0.6386   
    0.6207        0.6024        0.5839        0.5651        0.5463        36   
    0.8097        0.7972        0.7840        0.7701        0.7557        0.7407
       0.7253        0.7092        0.6927        0.6757        0.6584       
0.6408        0.6228        0.6045        0.5859        0.5670        0.5482   
    37        0.8121        0.7996        0.7863        0.7726        0.7582   
    0.7431        0.7277        0.7116        0.6951        0.6781        0.6608
       0.6431        0.6250        0.6067        0.5881        0.5692       
0.5503        38        0.8146        0.8021        0.7889        0.7752       
0.7607        0.7458        0.7303        0.7142        0.6977        0.6806   
    0.6633        0.6455        0.6275        0.6091        0.5904        0.5715
       0.5525        39        0.8173        0.8048        0.7917        0.7779
       0.7635        0.7485        0.7330        0.7169        0.7003       
0.6833        0.6659        0.6481        0.6301        0.6116        0.5929   
    0.5739        0.5549        40        0.8201        0.8076        0.7945   
    0.7808        0.7664        0.7514        0.7358        0.7198        0.7032
       0.6861        0.6687        0.6509        0.6328        0.6143       
0.5955        0.5765        0.5574        41        0.8230        0.8106       
0.7975        0.7838        0.7694        0.7544        0.7389        0.7228   
    0.7062        0.6891        0.6717        0.6538        0.6357        0.6172
       0.5983        0.5792        0.5601        42        0.8260        0.8137
       0.8006        0.7869        0.7726        0.7576        0.7421       
0.7259        0.7094        0.6923        0.6748        0.6570        0.6388   
    0.6202        0.6013        0.5821        0.5629        43        0.8292   
    0.8169        0.8039        0.7902        0.7759        0.7609        0.7455
       0.7294        0.7128        0.6956        0.6781        0.6603       
0.6420        0.6234        0.6044        0.5852        0.5660        44       
0.8325        0.8203        0.8073        0.7937        0.7794        0.7645   
    0.7490        0.7329        0.7163        0.6992        0.6816        0.6637
       0.6454        0.6267        0.6078        0.5885        0.5692        45
       0.8359        0.8237        0.8108        0.7973        0.7830       
0.7681        0.7527        0.7366        0.7200        0.7029        0.6853   
    0.6674        0.6491        0.6303        0.6113        0.5919        0.5726
       46        0.8395        0.8274        0.8145        0.8011        0.7869
       0.7720        0.7566        0.7405        0.7239        0.7068       
0.6892        0.6713        0.6529        0.6341        0.6151        0.5956   
    0.5762        47        0.8432        0.8312        0.8184        0.8050   
    0.7908        0.7760        0.7606        0.7446        0.7280        0.7109
       0.6933        0.6754        0.6569        0.6381        0.6190       
0.5995        0.5799        48        0.8469        0.8351        0.8224       
0.8091        0.7950        0.7803        0.7649        0.7489        0.7324   
    0.7152        0.6976        0.6796        0.6612        0.6423        0.6232
       0.6036        0.5840        49        0.8509        0.8391        0.8265
       0.8133        0.7993        0.7846        0.7693        0.7534       
0.7369        0.7197        0.7022        0.6841        0.6657        0.6468   
    0.6275        0.6079        0.5882        50        0.8549        0.8433   
    0.8308        0.8177        0.8038        0.7892        0.7739        0.7580
       0.7416        0.7244        0.7069        0.6889        0.6704       
0.6515        0.6321        0.6125        0.5927        51        0.8591       
0.8475        0.8352        0.8222        0.8084        0.7939        0.7787   
    0.7629        0.7465        0.7294        0.7118        0.6938        0.6754
       0.6564        0.6370        0.6173        0.5975        52        0.8633
       0.8519        0.8398        0.8269        0.8132        0.7988       
0.7838        0.7680        0.7516        0.7346        0.7171        0.6990   
    0.6805        0.6616        0.6422        0.6224        0.6025        53   
    0.8677        0.8565        0.8444        0.8317        0.8182        0.8039
       0.7890        0.7733        0.7570        0.7400        0.7225       
0.7045        0.6860        0.6670        0.6476        0.6278        0.6078   
    54        0.8721        0.8611        0.8492        0.8367        0.8233   
    0.8092        0.7944        0.7788        0.7626        0.7457        0.7282
       0.7103        0.6918        0.6728        0.6533        0.6334       
0.6134        55        0.8766        0.8658        0.8542        0.8418       
0.8286        0.8146        0.7999        0.7845        0.7684        0.7515   
    0.7342        0.7163        0.6978        0.6789        0.6594        0.6395
       0.6194   

 

46



--------------------------------------------------------------------------------

APPENDICES

 

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

      Age of Pensioner  

 

 

LOGO [g821872ageofbene5.jpg]

        59     60     61     62     63     64     65     66     67     68     69
    70     71     72     73     74     75       56        0.8812        0.8706
       0.8592        0.8470        0.8340        0.8202        0.8057       
0.7904        0.7744        0.7577        0.7404        0.7226        0.7042   
    0.6852        0.6657        0.6457        0.6256        57        0.8859   
    0.8755        0.8643        0.8524        0.8396        0.8260        0.8117
       0.7965        0.7807        0.7641        0.7469        0.7292       
0.7108        0.6919        0.6724        0.6524        0.6322        58       
0.8905        0.8804        0.8696        0.8578        0.8453        0.8319   
    0.8178        0.8028        0.7872        0.7708        0.7537        0.7360
       0.7177        0.6988        0.6794        0.6594        0.6392        59
       0.8953        0.8855        0.8748        0.8634        0.8510       
0.8380        0.8241        0.8093        0.7938        0.7776        0.7607   
    0.7432        0.7250        0.7061        0.6867        0.6668        0.6466
       60        0.9001        0.8905        0.8802        0.8690        0.8570
       0.8441        0.8305        0.8160        0.8008        0.7847       
0.7680        0.7505        0.7325        0.7138        0.6944        0.6745   
    0.6543        61        0.9048        0.8956        0.8855        0.8747   
    0.8629        0.8504        0.8371        0.8228        0.8078        0.7919
       0.7754        0.7582        0.7403        0.7216        0.7024       
0.6825        0.6624        62        0.9096        0.9007        0.8909       
0.8804        0.8690        0.8567        0.8437        0.8297        0.8150   
    0.7994        0.7831        0.7661        0.7484        0.7299        0.7107
       0.6910        0.6708        63        0.9143        0.9057        0.8963
       0.8861        0.8750        0.8632        0.8504        0.8367       
0.8224        0.8071        0.7910        0.7742        0.7567        0.7383   
    0.7194        0.6997        0.6796        64        0.9190        0.9108   
    0.9017        0.8918        0.8812        0.8696        0.8572        0.8439
       0.8298        0.8148        0.7991        0.7825        0.7652       
0.7471        0.7283        0.7087        0.6888        65        0.9236       
0.9157        0.9070        0.8975        0.8872        0.8760        0.8640   
    0.8511        0.8374        0.8227        0.8073        0.7911        0.7740
       0.7561        0.7375        0.7181        0.6983        66        0.9281
       0.9206        0.9122        0.9032        0.8932        0.8824       
0.8708        0.8583        0.8449        0.8307        0.8155        0.7997   
    0.7829        0.7653        0.7470        0.7277        0.7081        67   
    0.9325        0.9254        0.9174        0.9087        0.8992        0.8888
       0.8776        0.8655        0.8525        0.8386        0.8239       
0.8084        0.7920        0.7747        0.7566        0.7376        0.7182   
    68        0.9368        0.9300        0.9224        0.9142        0.9051   
    0.8951        0.8843        0.8727        0.8601        0.8466        0.8324
       0.8172        0.8012        0.7842        0.7664        0.7478       
0.7285        69        0.9409        0.9346        0.9274        0.9195       
0.9108        0.9013        0.8910        0.8797        0.8677        0.8546   
    0.8408        0.8260        0.8104        0.7938        0.7764        0.7580
       0.7390        70        0.9450        0.9389        0.9322        0.9247
       0.9164        0.9073        0.8976        0.8867        0.8751       
0.8625        0.8491        0.8349        0.8197        0.8036        0.7865   
    0.7684        0.7498        71        0.9489        0.9432        0.9368   
    0.9298        0.9220        0.9133        0.9039        0.8936        0.8825
       0.8704        0.8575        0.8437        0.8290        0.8132       
0.7966        0.7790        0.7607        72        0.9526        0.9473       
0.9413        0.9347        0.9272        0.9191        0.9102        0.9004   
    0.8897        0.8782        0.8658        0.8525        0.8382        0.8231
       0.8069        0.7896        0.7717        73        0.9562        0.9512
       0.9456        0.9394        0.9324        0.9247        0.9162       
0.9069        0.8969        0.8858        0.8739        0.8612        0.8474   
    0.8328        0.8170        0.8003        0.7829        74        0.9595   
    0.9549        0.9497        0.9439        0.9374        0.9301        0.9222
       0.9133        0.9037        0.8932        0.8819        0.8697       
0.8565        0.8423        0.8271        0.8110        0.7940        75       
0.9628        0.9585        0.9536        0.9482        0.9421        0.9352   
    0.9278        0.9195        0.9104        0.9004        0.8897        0.8780
       0.8654        0.8519        0.8373        0.8216        0.8051        76
       0.9658        0.9618        0.9573        0.9523        0.9466       
0.9402        0.9332        0.9254        0.9169        0.9074        0.8973   
    0.8862        0.8742        0.8611        0.8471        0.8320        0.8161
       77        0.9687        0.9650        0.9608        0.9561        0.9508
       0.9450        0.9384        0.9311        0.9230        0.9142       
0.9045        0.8940        0.8826        0.8702        0.8568        0.8423   
    0.8269        78        0.9713        0.9680        0.9641        0.9598   
    0.9548        0.9494        0.9433        0.9364        0.9290        0.9206
       0.9115        0.9016        0.8908        0.8790        0.8662       
0.8523        0.8376        79        0.9738        0.9708        0.9672       
0.9632        0.9586        0.9536        0.9479        0.9415        0.9345   
    0.9267        0.9182        0.9088        0.8986        0.8875        0.8753
       0.8620        0.8480        80        0.9761        0.9733        0.9700
       0.9664        0.9622        0.9575        0.9522        0.9463       
0.9398        0.9325        0.9246        0.9158        0.9062        0.8956   
    0.8841        0.8715        0.8580        81        0.9783        0.9757   
    0.9728        0.9694        0.9655        0.9612        0.9563        0.9509
       0.9448        0.9380        0.9306        0.9223        0.9133       
0.9034        0.8925        0.8806        0.8678        82        0.9803       
0.9779        0.9752        0.9722        0.9686        0.9646        0.9602   
    0.9551        0.9494        0.9432        0.9362        0.9286        0.9201
       0.9108        0.9006        0.8893        0.8771        83        0.9821
       0.9800        0.9775        0.9747        0.9715        0.9678       
0.9637        0.9590        0.9538        0.9480        0.9416        0.9345   
    0.9266        0.9179        0.9083        0.8976        0.8863        84   
    0.9839        0.9819        0.9796        0.9770        0.9741        0.9708
       0.9670        0.9627        0.9579        0.9526        0.9466       
0.9401        0.9327        0.9246        0.9157        0.9056        0.8949   
    85        0.9854        0.9836        0.9815        0.9792        0.9766   
    0.9735        0.9701        0.9662        0.9618        0.9568        0.9514
       0.9453        0.9385        0.9309        0.9226        0.9133       
0.9032   

 

47



--------------------------------------------------------------------------------

APPENDICES

 

TABLE K

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

CECONY Weekly Participants –1

 

          Age of Pensioner  

 

 

LOGO [g821872ageofbene2.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       25        0.9818        0.9803
       0.9787        0.9768        0.9750        0.9728        0.9705       
0.9681        0.9654        0.9626        0.9595        0.9562        0.9526   
    0.9488        0.9447        0.9403        0.9356        26        0.9823   
    0.9808        0.9792        0.9774        0.9756        0.9735        0.9711
       0.9688        0.9661        0.9633        0.9603        0.9570       
0.9535        0.9497        0.9456        0.9413        0.9366        27       
0.9828        0.9813        0.9797        0.9780        0.9761        0.9741   
    0.9718        0.9695        0.9668        0.9641        0.9611        0.9578
       0.9543        0.9506        0.9466        0.9423        0.9376        28
       0.9832        0.9818        0.9802        0.9785        0.9767       
0.9747        0.9725        0.9702        0.9676        0.9649        0.9619   
    0.9586        0.9552        0.9515        0.9475        0.9432        0.9386
       29        0.9837        0.9823        0.9807        0.9790        0.9773
       0.9753        0.9732        0.9709        0.9683        0.9657       
0.9628        0.9596        0.9562        0.9525        0.9486        0.9443   
    0.9397        30        0.9841        0.9828        0.9812        0.9796   
    0.9779        0.9760        0.9738        0.9716        0.9691        0.9665
       0.9636        0.9605        0.9571        0.9535        0.9496       
0.9454        0.9408        31        0.9846        0.9832        0.9818       
0.9802        0.9786        0.9766        0.9746        0.9723        0.9699   
    0.9673        0.9645        0.9613        0.9581        0.9545        0.9506
       0.9464        0.9420        32        0.9851        0.9837        0.9823
       0.9808        0.9791        0.9773        0.9752        0.9731       
0.9707        0.9681        0.9653        0.9623        0.9591        0.9555   
    0.9517        0.9476        0.9431        33        0.9855        0.9842   
    0.9828        0.9813        0.9797        0.9779        0.9759        0.9738
       0.9715        0.9690        0.9662        0.9633        0.9600       
0.9565        0.9528        0.9488        0.9443        34        0.9859       
0.9847        0.9833        0.9818        0.9804        0.9786        0.9766   
    0.9746        0.9722        0.9698        0.9671        0.9642        0.9610
       0.9576        0.9539        0.9499        0.9456        35        0.9864
       0.9852        0.9838        0.9824        0.9809        0.9792       
0.9773        0.9753        0.9730        0.9706        0.9680        0.9651   
    0.9620        0.9587        0.9551        0.9511        0.9469        36   
    0.9868        0.9856        0.9843        0.9829        0.9815        0.9799
       0.9779        0.9761        0.9738        0.9715        0.9689       
0.9661        0.9630        0.9598        0.9562        0.9523        0.9481   
    37        0.9872        0.9861        0.9848        0.9835        0.9821   
    0.9805        0.9787        0.9768        0.9746        0.9724        0.9698
       0.9670        0.9641        0.9609        0.9573        0.9536       
0.9494        38        0.9876        0.9865        0.9854        0.9840       
0.9827        0.9811        0.9793        0.9775        0.9753        0.9732   
    0.9707        0.9681        0.9651        0.9619        0.9585        0.9548
       0.9507        39        0.9880        0.9870        0.9858        0.9845
       0.9833        0.9817        0.9800        0.9782        0.9761       
0.9740        0.9716        0.9690        0.9661        0.9631        0.9597   
    0.9560        0.9520        40        0.9884        0.9874        0.9863   
    0.9850        0.9838        0.9823        0.9806        0.9789        0.9769
       0.9748        0.9725        0.9699        0.9672        0.9642       
0.9608        0.9573        0.9533        41        0.9887        0.9879       
0.9867        0.9855        0.9843        0.9829        0.9813        0.9796   
    0.9777        0.9757        0.9734        0.9709        0.9682        0.9653
       0.9621        0.9585        0.9547        42        0.9892        0.9882
       0.9872        0.9860        0.9849        0.9835        0.9819       
0.9803        0.9785        0.9765        0.9743        0.9719        0.9692   
    0.9663        0.9632        0.9598        0.9560        43        0.9895   
    0.9887        0.9877        0.9866        0.9854        0.9841        0.9826
       0.9810        0.9792        0.9773        0.9752        0.9728       
0.9702        0.9674        0.9644        0.9610        0.9573        44       
0.9899        0.9890        0.9881        0.9870        0.9859        0.9847   
    0.9832        0.9817        0.9799        0.9781        0.9760        0.9737
       0.9713        0.9685        0.9655        0.9623        0.9587        45
       0.9903        0.9895        0.9885        0.9875        0.9865       
0.9852        0.9837        0.9823        0.9806        0.9789        0.9768   
    0.9746        0.9722        0.9696        0.9667        0.9635        0.9600
       46        0.9906        0.9898        0.9889        0.9879        0.9869
       0.9858        0.9844        0.9830        0.9813        0.9796       
0.9777        0.9755        0.9732        0.9707        0.9679        0.9648   
    0.9614        47        0.9909        0.9902        0.9893        0.9884   
    0.9874        0.9863        0.9849        0.9836        0.9820        0.9804
       0.9785        0.9764        0.9742        0.9717        0.9690       
0.9659        0.9627        48        0.9912        0.9906        0.9897       
0.9888        0.9878        0.9868        0.9855        0.9842        0.9827   
    0.9811        0.9793        0.9773        0.9751        0.9727        0.9701
       0.9672        0.9640        49        0.9916        0.9908        0.9901
       0.9892        0.9884        0.9873        0.9861        0.9848       
0.9834        0.9818        0.9801        0.9782        0.9761        0.9738   
    0.9712        0.9684        0.9653        50        0.9919        0.9912   
    0.9905        0.9896        0.9888        0.9877        0.9866        0.9854
       0.9840        0.9826        0.9809        0.9790        0.9770       
0.9747        0.9722        0.9695        0.9665        51        0.9922       
0.9916        0.9908        0.9900        0.9892        0.9883        0.9871   
    0.9860        0.9846        0.9832        0.9816        0.9798        0.9778
       0.9758        0.9734        0.9707        0.9677        52        0.9925
       0.9919        0.9912        0.9904        0.9896        0.9887       
0.9876        0.9866        0.9852        0.9839        0.9824        0.9806   
    0.9787        0.9766        0.9744        0.9718        0.9690        53   
    0.9928        0.9922        0.9916        0.9908        0.9900        0.9891
       0.9881        0.9871        0.9858        0.9846        0.9830       
0.9814        0.9795        0.9776        0.9754        0.9729        0.9702   
    54        0.9931        0.9925        0.9919        0.9912        0.9904   
    0.9896        0.9886        0.9876        0.9864        0.9851        0.9838
       0.9821        0.9804        0.9785        0.9764        0.9740       
0.9714        55        0.9933        0.9927        0.9921        0.9915       
0.9909        0.9900        0.9890        0.9881        0.9870        0.9858   
    0.9844        0.9829        0.9812        0.9794        0.9773        0.9751
       0.9726   

 

48



--------------------------------------------------------------------------------

APPENDICES

 

TABLE K

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

CECONY Weekly Participants –1

 

          Age of Pensioner  

 

 

LOGO [g821872ageofbene2.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       56        0.9936        0.9930
       0.9925        0.9918        0.9912        0.9905        0.9895       
0.9886        0.9875        0.9864        0.9851        0.9836        0.9820   
    0.9803        0.9783        0.9761        0.9737        57        0.9938   
    0.9933        0.9928        0.9922        0.9916        0.9908        0.9900
       0.9891        0.9880        0.9870        0.9857        0.9843       
0.9827        0.9811        0.9792        0.9771        0.9748        58       
0.9941        0.9936        0.9931        0.9925        0.9920        0.9912   
    0.9904        0.9896        0.9885        0.9875        0.9864        0.9850
       0.9835        0.9819        0.9801        0.9781        0.9758        59
       0.9943        0.9939        0.9934        0.9928        0.9923       
0.9916        0.9908        0.9900        0.9890        0.9881        0.9869   
    0.9856        0.9842        0.9827        0.9810        0.9790        0.9769
       60        0.9945        0.9941        0.9937        0.9932        0.9926
       0.9919        0.9912        0.9905        0.9895        0.9886       
0.9875        0.9863        0.9850        0.9835        0.9818        0.9799   
    0.9779        61        0.9947        0.9944        0.9939        0.9935   
    0.9929        0.9923        0.9916        0.9909        0.9900        0.9892
       0.9881        0.9869        0.9856        0.9842        0.9827       
0.9808        0.9788        62        0.9950        0.9946        0.9942       
0.9937        0.9932        0.9927        0.9920        0.9913        0.9905   
    0.9896        0.9886        0.9875        0.9862        0.9849        0.9834
       0.9817        0.9798        63        0.9952        0.9948        0.9944
       0.9940        0.9935        0.9930        0.9924        0.9917       
0.9909        0.9901        0.9891        0.9881        0.9869        0.9857   
    0.9842        0.9826        0.9807        64        0.9954        0.9950   
    0.9947        0.9943        0.9938        0.9933        0.9927        0.9920
       0.9913        0.9906        0.9896        0.9886        0.9875       
0.9863        0.9849        0.9834        0.9816        65        0.9956       
0.9953        0.9949        0.9945        0.9941        0.9936        0.9930   
    0.9924        0.9917        0.9910        0.9902        0.9891        0.9881
       0.9869        0.9857        0.9842        0.9825        66        0.9958
       0.9955        0.9952        0.9947        0.9944        0.9939       
0.9933        0.9928        0.9921        0.9915        0.9906        0.9897   
    0.9886        0.9876        0.9863        0.9849        0.9833        67   
    0.9959        0.9957        0.9954        0.9950        0.9946        0.9942
       0.9936        0.9932        0.9925        0.9918        0.9911       
0.9902        0.9892        0.9882        0.9870        0.9857        0.9841   
    68        0.9961        0.9958        0.9955        0.9952        0.9949   
    0.9945        0.9939        0.9935        0.9928        0.9923        0.9915
       0.9906        0.9898        0.9887        0.9876        0.9864       
0.9849        69        0.9963        0.9961        0.9958        0.9955       
0.9951        0.9948        0.9942        0.9938        0.9932        0.9927   
    0.9920        0.9912        0.9903        0.9894        0.9882        0.9870
       0.9857        70        0.9964        0.9962        0.9960        0.9957
       0.9954        0.9950        0.9945        0.9941        0.9935       
0.9930        0.9923        0.9916        0.9908        0.9899        0.9888   
    0.9876        0.9864        71        0.9967        0.9964        0.9961   
    0.9958        0.9956        0.9952        0.9948        0.9944        0.9938
       0.9933        0.9927        0.9920        0.9912        0.9904       
0.9894        0.9883        0.9870        72        0.9968        0.9966       
0.9964        0.9960        0.9958        0.9955        0.9950        0.9947   
    0.9942        0.9937        0.9931        0.9925        0.9917        0.9909
       0.9900        0.9889        0.9877        73        0.9970        0.9967
       0.9965        0.9962        0.9960        0.9957        0.9953       
0.9950        0.9944        0.9940        0.9935        0.9928        0.9921   
    0.9914        0.9905        0.9895        0.9883        74        0.9970   
    0.9969        0.9967        0.9964        0.9962        0.9959        0.9955
       0.9952        0.9947        0.9943        0.9938        0.9932       
0.9925        0.9919        0.9910        0.9900        0.9890        75       
0.9972        0.9970        0.9968        0.9966        0.9964        0.9961   
    0.9957        0.9955        0.9950        0.9946        0.9941        0.9936
       0.9930        0.9922        0.9914        0.9906        0.9896        76
       0.9973        0.9972        0.9969        0.9967        0.9966       
0.9963        0.9959        0.9957        0.9952        0.9949        0.9944   
    0.9939        0.9933        0.9927        0.9920        0.9911        0.9901
       77        0.9975        0.9973        0.9971        0.9969        0.9968
       0.9965        0.9962        0.9959        0.9955        0.9952       
0.9948        0.9942        0.9936        0.9931        0.9924        0.9916   
    0.9907        78        0.9976        0.9974        0.9972        0.9971   
    0.9969        0.9967        0.9964        0.9962        0.9958        0.9955
       0.9951        0.9946        0.9940        0.9935        0.9928       
0.9920        0.9911        79        0.9977        0.9975        0.9974       
0.9972        0.9971        0.9969        0.9965        0.9963        0.9960   
    0.9957        0.9953        0.9948        0.9943        0.9938        0.9932
       0.9925        0.9917        80        0.9978        0.9977        0.9975
       0.9973        0.9972        0.9970        0.9968        0.9965       
0.9962        0.9959        0.9956        0.9951        0.9946        0.9942   
    0.9936        0.9929        0.9921        81        0.9979        0.9978   
    0.9976        0.9975        0.9974        0.9971        0.9969        0.9967
       0.9964        0.9961        0.9958        0.9954        0.9949       
0.9945        0.9940        0.9933        0.9925        82        0.9980       
0.9979        0.9978        0.9976        0.9975        0.9973        0.9971   
    0.9969        0.9966        0.9964        0.9960        0.9956        0.9952
       0.9948        0.9943        0.9937        0.9930        83        0.9981
       0.9980        0.9978        0.9978        0.9976        0.9974       
0.9972        0.9971        0.9967        0.9966        0.9963        0.9959   
    0.9955        0.9951        0.9947        0.9940        0.9934        84   
    0.9982        0.9981        0.9980        0.9978        0.9978        0.9976
       0.9974        0.9972        0.9970        0.9967        0.9965       
0.9961        0.9958        0.9954        0.9950        0.9944        0.9938   
    85        0.9983        0.9982        0.9981        0.9980        0.9979   
    0.9977        0.9975        0.9974        0.9971        0.9970        0.9966
       0.9963        0.9960        0.9957        0.9953        0.9947       
0.9941   

 

49



--------------------------------------------------------------------------------

APPENDICES

 

TABLE K

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

CECONY Weekly Participants –1

 

          Age of Pensioner  

 

 

LOGO [g821872ageofbene2.jpg]

        42     43     44     45     46     47     48     49     50     51     52
    53     54     55     56     57     58       25        0.9307        0.9254
       0.9198        0.9138        0.9075        0.9009        0.8938       
0.8866        0.8789        0.8708        0.8623        0.8534        0.8440   
    0.8342        0.8238        0.8129        0.8014        26        0.9317   
    0.9264        0.9208        0.9148        0.9086        0.9020        0.8950
       0.8877        0.8800        0.8720        0.8636        0.8546       
0.8452        0.8354        0.8250        0.8141        0.8027        27       
0.9327        0.9275        0.9219        0.9159        0.9097        0.9031   
    0.8962        0.8889        0.8813        0.8732        0.8648        0.8560
       0.8465        0.8367        0.8263        0.8155        0.8040        28
       0.9338        0.9286        0.9230        0.9171        0.9110       
0.9044        0.8975        0.8902        0.8826        0.8745        0.8662   
    0.8573        0.8479        0.8381        0.8277        0.8168        0.8053
       29        0.9349        0.9298        0.9242        0.9184        0.9122
       0.9057        0.8987        0.8916        0.8840        0.8760       
0.8675        0.8587        0.8493        0.8396        0.8292        0.8183   
    0.8068        30        0.9361        0.9309        0.9255        0.9196   
    0.9135        0.9070        0.9001        0.8930        0.8853        0.8774
       0.8690        0.8602        0.8508        0.8411        0.8307       
0.8198        0.8084        31        0.9372        0.9322        0.9267       
0.9209        0.9149        0.9084        0.9016        0.8944        0.8869   
    0.8789        0.8706        0.8618        0.8524        0.8426        0.8323
       0.8215        0.8100        32        0.9385        0.9334        0.9280
       0.9222        0.9162        0.9099        0.9030        0.8959       
0.8884        0.8805        0.8722        0.8634        0.8540        0.8443   
    0.8340        0.8231        0.8117        33        0.9398        0.9347   
    0.9294        0.9237        0.9177        0.9114        0.9046        0.8975
       0.8900        0.8821        0.8738        0.8651        0.8558       
0.8461        0.8357        0.8249        0.8135        34        0.9410       
0.9361        0.9308        0.9251        0.9192        0.9129        0.9061   
    0.8991        0.8917        0.8838        0.8756        0.8669        0.8576
       0.8479        0.8376        0.8269        0.8154        35        0.9423
       0.9374        0.9322        0.9266        0.9207        0.9145       
0.9078        0.9008        0.8934        0.8856        0.8774        0.8687   
    0.8595        0.8499        0.8396        0.8288        0.8174        36   
    0.9437        0.9388        0.9336        0.9281        0.9223        0.9161
       0.9095        0.9026        0.8952        0.8874        0.8793       
0.8707        0.8615        0.8518        0.8416        0.8309        0.8195   
    37        0.9450        0.9403        0.9352        0.9296        0.9239   
    0.9178        0.9112        0.9044        0.8971        0.8894        0.8813
       0.8726        0.8635        0.8540        0.8437        0.8330       
0.8216        38        0.9464        0.9417        0.9366        0.9312       
0.9256        0.9195        0.9130        0.9062        0.8990        0.8914   
    0.8833        0.8748        0.8656        0.8561        0.8460        0.8353
       0.8240        39        0.9478        0.9431        0.9382        0.9329
       0.9273        0.9212        0.9149        0.9081        0.9009       
0.8934        0.8854        0.8769        0.8679        0.8584        0.8483   
    0.8376        0.8263        40        0.9492        0.9446        0.9398   
    0.9345        0.9290        0.9231        0.9168        0.9101        0.9030
       0.8955        0.8876        0.8791        0.8702        0.8607       
0.8507        0.8401        0.8288        41        0.9506        0.9461       
0.9414        0.9362        0.9308        0.9249        0.9187        0.9121   
    0.9050        0.8976        0.8898        0.8814        0.8725        0.8632
       0.8531        0.8426        0.8314        42        0.9521        0.9477
       0.9430        0.9379        0.9325        0.9268        0.9207       
0.9142        0.9072        0.8999        0.8921        0.8839        0.8750   
    0.8657        0.8557        0.8452        0.8341        43        0.9535   
    0.9492        0.9446        0.9396        0.9343        0.9287        0.9226
       0.9162        0.9094        0.9021        0.8944        0.8863       
0.8775        0.8683        0.8584        0.8480        0.8369        44       
0.9549        0.9507        0.9462        0.9413        0.9362        0.9306   
    0.9247        0.9183        0.9116        0.9044        0.8968        0.8887
       0.8801        0.8710        0.8611        0.8508        0.8398        45
       0.9563        0.9522        0.9478        0.9431        0.9380       
0.9326        0.9267        0.9205        0.9139        0.9068        0.8993   
    0.8913        0.8827        0.8737        0.8640        0.8537        0.8428
       46        0.9578        0.9537        0.9495        0.9448        0.9399
       0.9345        0.9288        0.9226        0.9162        0.9092       
0.9018        0.8940        0.8855        0.8765        0.8669        0.8567   
    0.8459        47        0.9591        0.9553        0.9511        0.9465   
    0.9417        0.9365        0.9308        0.9248        0.9184        0.9116
       0.9044        0.8966        0.8882        0.8794        0.8699       
0.8598        0.8491        48        0.9606        0.9568        0.9527       
0.9483        0.9435        0.9384        0.9329        0.9271        0.9208   
    0.9141        0.9070        0.8993        0.8911        0.8823        0.8729
       0.8630        0.8523        49        0.9620        0.9583        0.9543
       0.9499        0.9454        0.9404        0.9350        0.9293       
0.9231        0.9166        0.9096        0.9021        0.8939        0.8854   
    0.8761        0.8663        0.8557        50        0.9633        0.9598   
    0.9559        0.9517        0.9472        0.9423        0.9371        0.9315
       0.9255        0.9191        0.9122        0.9049        0.8969       
0.8884        0.8792        0.8695        0.8591        51        0.9647       
0.9612        0.9575        0.9534        0.9491        0.9443        0.9392   
    0.9337        0.9279        0.9216        0.9149        0.9077        0.8998
       0.8915        0.8825        0.8729        0.8626        52        0.9660
       0.9626        0.9590        0.9550        0.9508        0.9463       
0.9413        0.9360        0.9303        0.9241        0.9176        0.9105   
    0.9028        0.8946        0.8858        0.8764        0.8662        53   
    0.9673        0.9641        0.9606        0.9567        0.9527        0.9482
       0.9434        0.9382        0.9327        0.9267        0.9203       
0.9133        0.9058        0.8978        0.8891        0.8798        0.8698   
    54        0.9686        0.9654        0.9621        0.9584        0.9544   
    0.9501        0.9454        0.9404        0.9350        0.9292        0.9230
       0.9162        0.9089        0.9011        0.8925        0.8834       
0.8736        55        0.9699        0.9669        0.9636        0.9600       
0.9561        0.9520        0.9474        0.9426        0.9374        0.9317   
    0.9256        0.9191        0.9119        0.9042        0.8959        0.8870
       0.8773   

 

50



--------------------------------------------------------------------------------

APPENDICES

 

TABLE K

CECONY Weekly Participants –1

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

 

          Age of Pensioner  

 

 

LOGO [g821872ageofbene2.jpg]

        42     43     44     45     46     47     48     49     50     51     52
    53     54     55     56     57     58       56        0.9711        0.9682
       0.9650        0.9616        0.9579        0.9538        0.9494       
0.9448        0.9397        0.9342        0.9283        0.9219        0.9149   
    0.9075        0.8993        0.8906        0.8812        57        0.9723   
    0.9695        0.9664        0.9631        0.9596        0.9557        0.9514
       0.9469        0.9420        0.9367        0.9310        0.9247       
0.9180        0.9107        0.9027        0.8942        0.8850        58       
0.9735        0.9707        0.9678        0.9646        0.9612        0.9575   
    0.9534        0.9490        0.9442        0.9391        0.9336        0.9275
       0.9209        0.9139        0.9062        0.8979        0.8888        59
       0.9746        0.9720        0.9692        0.9661        0.9628       
0.9592        0.9553        0.9510        0.9465        0.9415        0.9362   
    0.9304        0.9240        0.9172        0.9096        0.9015        0.8926
       60        0.9757        0.9732        0.9706        0.9676        0.9644
       0.9609        0.9571        0.9531        0.9486        0.9439       
0.9388        0.9332        0.9269        0.9203        0.9130        0.9051   
    0.8965        61        0.9768        0.9744        0.9718        0.9689   
    0.9659        0.9626        0.9590        0.9550        0.9508        0.9462
       0.9413        0.9359        0.9299        0.9235        0.9163       
0.9087        0.9003        62        0.9778        0.9756        0.9731       
0.9703        0.9674        0.9642        0.9607        0.9570        0.9529   
    0.9485        0.9437        0.9385        0.9327        0.9266        0.9197
       0.9123        0.9042        63        0.9788        0.9766        0.9743
       0.9717        0.9689        0.9658        0.9625        0.9588       
0.9550        0.9507        0.9461        0.9411        0.9356        0.9296   
    0.9230        0.9158        0.9079        64        0.9798        0.9777   
    0.9755        0.9729        0.9702        0.9673        0.9641        0.9607
       0.9569        0.9529        0.9485        0.9437        0.9383       
0.9326        0.9262        0.9193        0.9117        65        0.9808       
0.9787        0.9765        0.9742        0.9716        0.9689        0.9658   
    0.9625        0.9589        0.9550        0.9508        0.9462        0.9410
       0.9355        0.9294        0.9227        0.9154        66        0.9817
       0.9797        0.9777        0.9753        0.9729        0.9702       
0.9673        0.9642        0.9607        0.9571        0.9530        0.9486   
    0.9437        0.9384        0.9325        0.9261        0.9190        67   
    0.9825        0.9807        0.9788        0.9765        0.9742        0.9716
       0.9688        0.9659        0.9626        0.9590        0.9552       
0.9510        0.9463        0.9412        0.9355        0.9294        0.9226   
    68        0.9834        0.9817        0.9798        0.9776        0.9755   
    0.9730        0.9703        0.9675        0.9644        0.9610        0.9573
       0.9533        0.9488        0.9440        0.9385        0.9326       
0.9260        69        0.9842        0.9826        0.9808        0.9787       
0.9766        0.9743        0.9717        0.9690        0.9660        0.9628   
    0.9594        0.9555        0.9512        0.9466        0.9414        0.9358
       0.9294        70        0.9850        0.9834        0.9817        0.9797
       0.9778        0.9755        0.9731        0.9705        0.9677       
0.9646        0.9613        0.9577        0.9536        0.9491        0.9442   
    0.9388        0.9327        71        0.9857        0.9843        0.9826   
    0.9807        0.9789        0.9767        0.9744        0.9719        0.9692
       0.9663        0.9632        0.9597        0.9558        0.9516       
0.9469        0.9418        0.9359        72        0.9865        0.9850       
0.9835        0.9817        0.9799        0.9778        0.9757        0.9734   
    0.9707        0.9680        0.9651        0.9617        0.9580        0.9540
       0.9495        0.9446        0.9391        73        0.9872        0.9858
       0.9843        0.9827        0.9809        0.9790        0.9769       
0.9746        0.9723        0.9696        0.9668        0.9637        0.9602   
    0.9564        0.9521        0.9474        0.9421        74        0.9878   
    0.9865        0.9851        0.9835        0.9819        0.9800        0.9781
       0.9760        0.9736        0.9712        0.9685        0.9655       
0.9622        0.9586        0.9545        0.9501        0.9450        75       
0.9885        0.9872        0.9859        0.9844        0.9828        0.9811   
    0.9792        0.9772        0.9750        0.9726        0.9701        0.9673
       0.9641        0.9607        0.9568        0.9526        0.9478        76
       0.9891        0.9879        0.9867        0.9852        0.9837       
0.9820        0.9802        0.9784        0.9762        0.9740        0.9716   
    0.9690        0.9659        0.9627        0.9591        0.9551        0.9505
       77        0.9897        0.9885        0.9874        0.9859        0.9846
       0.9830        0.9812        0.9795        0.9775        0.9754       
0.9731        0.9706        0.9677        0.9647        0.9612        0.9574   
    0.9531        78        0.9902        0.9891        0.9880        0.9867   
    0.9854        0.9838        0.9823        0.9805        0.9786        0.9767
       0.9746        0.9722        0.9695        0.9666        0.9633       
0.9597        0.9557        79        0.9908        0.9898        0.9887       
0.9874        0.9862        0.9847        0.9831        0.9815        0.9798   
    0.9779        0.9759        0.9736        0.9711        0.9684        0.9653
       0.9619        0.9580        80        0.9913        0.9903        0.9893
       0.9881        0.9869        0.9855        0.9840        0.9825       
0.9808        0.9791        0.9772        0.9750        0.9727        0.9701   
    0.9671        0.9640        0.9603        81        0.9918        0.9909   
    0.9899        0.9887        0.9876        0.9863        0.9849        0.9835
       0.9819        0.9801        0.9784        0.9764        0.9741       
0.9717        0.9690        0.9659        0.9624        82        0.9922       
0.9914        0.9904        0.9893        0.9883        0.9871        0.9857   
    0.9844        0.9828        0.9812        0.9795        0.9777        0.9755
       0.9733        0.9707        0.9678        0.9646        83        0.9927
       0.9919        0.9910        0.9899        0.9889        0.9878       
0.9865        0.9852        0.9838        0.9823        0.9807        0.9789   
    0.9769        0.9748        0.9723        0.9697        0.9666        84   
    0.9931        0.9923        0.9915        0.9905        0.9896        0.9884
       0.9872        0.9860        0.9847        0.9833        0.9818       
0.9801        0.9782        0.9762        0.9739        0.9714        0.9685   
    85        0.9936        0.9928        0.9920        0.9911        0.9901   
    0.9891        0.9879        0.9868        0.9855        0.9842        0.9828
       0.9812        0.9794        0.9776        0.9754        0.9730       
0.9703   

 

51



--------------------------------------------------------------------------------

APPENDICES

TABLE K

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

CECONY Weekly Participants –1

 

          Age of Pensioner  

 

 

LOGO [g821872ageofbene2.jpg]

        59     60     61     62     63     64     65     66     67     68     69
    70     71     72     73     74     75       25        0.7893        0.7767
       0.7635        0.7497        0.7354        0.7205        0.7052       
0.6893        0.6731        0.6564        0.6394        0.6221        0.6045   
    0.5866        0.5684        0.5500        0.5316        26        0.7905   
    0.7780        0.7647        0.7510        0.7366        0.7217        0.7064
       0.6905        0.6743        0.6575        0.6405        0.6232       
0.6056        0.5876        0.5694        0.5510        0.5326        27       
0.7919        0.7793        0.7660        0.7523        0.7379        0.7230   
    0.7077        0.6918        0.6755        0.6587        0.6417        0.6244
       0.6067        0.5887        0.5705        0.5521        0.5336        28
       0.7933        0.7807        0.7675        0.7536        0.7393       
0.7244        0.7090        0.6931        0.6768        0.6601        0.6430   
    0.6256        0.6079        0.5899        0.5717        0.5532        0.5347
       29        0.7947        0.7821        0.7689        0.7551        0.7407
       0.7258        0.7104        0.6945        0.6782        0.6614       
0.6443        0.6269        0.6092        0.5912        0.5729        0.5544   
    0.5359        30        0.7963        0.7837        0.7704        0.7567   
    0.7423        0.7274        0.7120        0.6960        0.6797        0.6629
       0.6458        0.6283        0.6106        0.5926        0.5743       
0.5557        0.5372        31        0.7979        0.7853        0.7721       
0.7583        0.7439        0.7290        0.7136        0.6976        0.6812   
    0.6644        0.6473        0.6298        0.6121        0.5940        0.5757
       0.5571        0.5385        32        0.7997        0.7871        0.7738
       0.7600        0.7456        0.7307        0.7152        0.6993       
0.6829        0.6661        0.6489        0.6315        0.6137        0.5955   
    0.5772        0.5586        0.5400        33        0.8015        0.7888   
    0.7756        0.7619        0.7475        0.7325        0.7171        0.7011
       0.6847        0.6678        0.6507        0.6331        0.6153       
0.5972        0.5787        0.5601        0.5415        34        0.8034       
0.7908        0.7776        0.7638        0.7494        0.7344        0.7190   
    0.7030        0.6865        0.6697        0.6525        0.6349        0.6171
       0.5989        0.5804        0.5618        0.5431        35        0.8054
       0.7928        0.7796        0.7658        0.7514        0.7364       
0.7210        0.7049        0.6885        0.6716        0.6544        0.6368   
    0.6189        0.6007        0.5823        0.5635        0.5448        36   
    0.8075        0.7949        0.7817        0.7679        0.7535        0.7385
       0.7230        0.7070        0.6906        0.6737        0.6564       
0.6388        0.6209        0.6027        0.5842        0.5654        0.5466   
    37        0.8097        0.7972        0.7840        0.7701        0.7558   
    0.7408        0.7253        0.7092        0.6928        0.6759        0.6586
       0.6410        0.6230        0.6047        0.5862        0.5674       
0.5486        38        0.8120        0.7995        0.7863        0.7725       
0.7581        0.7431        0.7276        0.7116        0.6951        0.6781   
    0.6609        0.6432        0.6252        0.6069        0.5883        0.5695
       0.5506        39        0.8144        0.8019        0.7887        0.7750
       0.7606        0.7456        0.7301        0.7141        0.6976       
0.6806        0.6633        0.6456        0.6275        0.6092        0.5906   
    0.5717        0.5527        40        0.8169        0.8044        0.7913   
    0.7776        0.7632        0.7482        0.7327        0.7167        0.7002
       0.6832        0.6658        0.6481        0.6301        0.6116       
0.5930        0.5740        0.5551        41        0.8196        0.8071       
0.7940        0.7803        0.7659        0.7509        0.7354        0.7194   
    0.7029        0.6859        0.6685        0.6507        0.6327        0.6142
       0.5955        0.5765        0.5575        42        0.8223        0.8099
       0.7968        0.7831        0.7687        0.7538        0.7384       
0.7223        0.7057        0.6887        0.6713        0.6535        0.6354   
    0.6170        0.5982        0.5791        0.5601        43        0.8251   
    0.8128        0.7998        0.7861        0.7717        0.7568        0.7413
       0.7253        0.7088        0.6917        0.6743        0.6565       
0.6384        0.6198        0.6010        0.5819        0.5628        44       
0.8281        0.8158        0.8028        0.7892        0.7749        0.7600   
    0.7445        0.7284        0.7119        0.6948        0.6774        0.6596
       0.6414        0.6228        0.6040        0.5848        0.5657        45
       0.8312        0.8189        0.8059        0.7924        0.7781       
0.7633        0.7478        0.7317        0.7152        0.6981        0.6807   
    0.6628        0.6446        0.6260        0.6072        0.5880        0.5687
       46        0.8343        0.8221        0.8092        0.7957        0.7815
       0.7666        0.7512        0.7352        0.7187        0.7016       
0.6841        0.6663        0.6480        0.6294        0.6104        0.5912   
    0.5719        47        0.8376        0.8255        0.8127        0.7992   
    0.7850        0.7702        0.7549        0.7388        0.7223        0.7052
       0.6877        0.6699        0.6516        0.6329        0.6140       
0.5946        0.5753        48        0.8409        0.8289        0.8162       
0.8028        0.7887        0.7739        0.7586        0.7426        0.7261   
    0.7090        0.6915        0.6737        0.6553        0.6367        0.6176
       0.5983        0.5789        49        0.8444        0.8325        0.8198
       0.8066        0.7925        0.7778        0.7625        0.7465       
0.7301        0.7130        0.6955        0.6776        0.6593        0.6406   
    0.6215        0.6021        0.5826        50        0.8480        0.8361   
    0.8236        0.8104        0.7964        0.7818        0.7665        0.7506
       0.7342        0.7172        0.6997        0.6818        0.6634       
0.6447        0.6256        0.6061        0.5866        51        0.8516       
0.8399        0.8275        0.8143        0.8005        0.7859        0.7707   
    0.7549        0.7385        0.7215        0.7040        0.6861        0.6678
       0.6490        0.6299        0.6104        0.5908        52        0.8554
       0.8438        0.8315        0.8184        0.8047        0.7902       
0.7751        0.7593        0.7429        0.7260        0.7086        0.6907   
    0.6724        0.6536        0.6344        0.6149        0.5952        53   
    0.8591        0.8477        0.8356        0.8227        0.8090        0.7946
       0.7796        0.7639        0.7476        0.7307        0.7133       
0.6954        0.6771        0.6583        0.6391        0.6195        0.5998   
    54        0.8630        0.8517        0.8397        0.8270        0.8134   
    0.7992        0.7843        0.7686        0.7524        0.7356        0.7182
       0.7004        0.6821        0.6633        0.6441        0.6245       
0.6047        55        0.8670        0.8558        0.8440        0.8314       
0.8180        0.8038        0.7891        0.7735        0.7574        0.7407   
    0.7234        0.7056        0.6873        0.6685        0.6493        0.6296
       0.6098   

 

52



--------------------------------------------------------------------------------

APPENDICES

TABLE K

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

CECONY Weekly Participants –1

 

          Age of Pensioner  

 

 

LOGO [g821872ageofbene2.jpg]

        59     60     61     62     63     64     65     66     67     68     69
    70     71     72     73     74     75       56        0.8709        0.8600
       0.8483        0.8358        0.8227        0.8087        0.7940       
0.7786        0.7626        0.7459        0.7287        0.7109        0.6927   
    0.6739        0.6547        0.6351        0.6152        57        0.8749   
    0.8642        0.8527        0.8405        0.8274        0.8136        0.7991
       0.7838        0.7679        0.7513        0.7342        0.7165       
0.6983        0.6795        0.6603        0.6407        0.6209        58       
0.8790        0.8685        0.8571        0.8451        0.8322        0.8186   
    0.8043        0.7891        0.7734        0.7569        0.7399        0.7223
       0.7041        0.6854        0.6663        0.6466        0.6267        59
       0.8830        0.8728        0.8617        0.8498        0.8371       
0.8236        0.8095        0.7945        0.7789        0.7626        0.7457   
    0.7282        0.7101        0.6915        0.6724        0.6527        0.6329
       60        0.8871        0.8771        0.8662        0.8546        0.8421
       0.8288        0.8149        0.8001        0.7846        0.7685       
0.7517        0.7343        0.7164        0.6978        0.6787        0.6591   
    0.6393        61        0.8912        0.8814        0.8707        0.8594   
    0.8471        0.8341        0.8203        0.8057        0.7905        0.7745
       0.7579        0.7406        0.7228        0.7043        0.6853       
0.6657        0.6459        62        0.8952        0.8857        0.8753       
0.8641        0.8521        0.8393        0.8258        0.8114        0.7964   
    0.7806        0.7642        0.7471        0.7294        0.7110        0.6921
       0.6726        0.6528        63        0.8993        0.8900        0.8799
       0.8690        0.8572        0.8447        0.8314        0.8173       
0.8025        0.7868        0.7706        0.7536        0.7361        0.7178   
    0.6990        0.6796        0.6599        64        0.9033        0.8942   
    0.8844        0.8737        0.8623        0.8500        0.8370        0.8231
       0.8085        0.7931        0.7770        0.7603        0.7429       
0.7249        0.7062        0.6869        0.6672        65        0.9073       
0.8984        0.8889        0.8785        0.8674        0.8553        0.8426   
    0.8290        0.8147        0.7995        0.7837        0.7671        0.7500
       0.7321        0.7135        0.6943        0.6748        66        0.9111
       0.9026        0.8934        0.8833        0.8724        0.8607       
0.8482        0.8349        0.8208        0.8059        0.7903        0.7741   
    0.7571        0.7394        0.7210        0.7019        0.6825        67   
    0.9150        0.9067        0.8978        0.8880        0.8774        0.8660
       0.8539        0.8408        0.8270        0.8124        0.7971       
0.7811        0.7643        0.7468        0.7286        0.7097        0.6904   
    68        0.9187        0.9108        0.9021        0.8927        0.8823   
    0.8713        0.8594        0.8466        0.8332        0.8189        0.8038
       0.7881        0.7716        0.7543        0.7363        0.7176       
0.6985        69        0.9224        0.9148        0.9064        0.8973       
0.8873        0.8765        0.8650        0.8525        0.8394        0.8253   
    0.8106        0.7952        0.7789        0.7619        0.7441        0.7257
       0.7067        70        0.9260        0.9186        0.9105        0.9017
       0.8921        0.8816        0.8704        0.8584        0.8455       
0.8318        0.8174        0.8023        0.7863        0.7695        0.7520   
    0.7338        0.7150        71        0.9295        0.9224        0.9147   
    0.9062        0.8968        0.8867        0.8759        0.8641        0.8516
       0.8383        0.8242        0.8094        0.7937        0.7772       
0.7600        0.7420        0.7235        72        0.9329        0.9262       
0.9186        0.9105        0.9015        0.8917        0.8812        0.8698   
    0.8577        0.8447        0.8309        0.8164        0.8011        0.7849
       0.7680        0.7503        0.7320        73        0.9362        0.9297
       0.9225        0.9147        0.9060        0.8966        0.8864       
0.8754        0.8636        0.8509        0.8376        0.8234        0.8085   
    0.7926        0.7761        0.7586        0.7406        74        0.9394   
    0.9332        0.9263        0.9188        0.9105        0.9014        0.8915
       0.8809        0.8695        0.8572        0.8442        0.8304       
0.8158        0.8003        0.7841        0.7669        0.7492        75       
0.9424        0.9366        0.9300        0.9228        0.9147        0.9060   
    0.8965        0.8862        0.8753        0.8634        0.8507        0.8373
       0.8231        0.8080        0.7920        0.7753        0.7579        76
       0.9454        0.9398        0.9335        0.9266        0.9189       
0.9106        0.9015        0.8915        0.8809        0.8694        0.8572   
    0.8441        0.8303        0.8155        0.8000        0.7835        0.7665
       77        0.9483        0.9429        0.9369        0.9303        0.9230
       0.9149        0.9062        0.8966        0.8864        0.8752       
0.8634        0.8508        0.8374        0.8230        0.8078        0.7917   
    0.7750        78        0.9510        0.9460        0.9402        0.9339   
    0.9269        0.9192        0.9108        0.9016        0.8918        0.8810
       0.8695        0.8573        0.8443        0.8304        0.8156       
0.7998        0.7836        79        0.9536        0.9488        0.9433       
0.9374        0.9307        0.9233        0.9152        0.9064        0.8969   
    0.8866        0.8755        0.8638        0.8512        0.8376        0.8232
       0.8080        0.7920        80        0.9561        0.9515        0.9464
       0.9407        0.9343        0.9272        0.9196        0.9111       
0.9019        0.8921        0.8814        0.8700        0.8578        0.8447   
    0.8307        0.8159        0.8003        81        0.9585        0.9542   
    0.9493        0.9438        0.9378        0.9310        0.9237        0.9156
       0.9069        0.8973        0.8871        0.8761        0.8643       
0.8517        0.8382        0.8237        0.8085        82        0.9608       
0.9567        0.9521        0.9469        0.9412        0.9347        0.9277   
    0.9200        0.9116        0.9025        0.8926        0.8821        0.8708
       0.8585        0.8454        0.8314        0.8167        83        0.9631
       0.9592        0.9548        0.9498        0.9444        0.9383       
0.9316        0.9242        0.9162        0.9075        0.8980        0.8880   
    0.8770        0.8652        0.8525        0.8389        0.8247        84   
    0.9652        0.9615        0.9573        0.9527        0.9475        0.9417
       0.9354        0.9283        0.9207        0.9123        0.9033       
0.8936        0.8831        0.8717        0.8595        0.8464        0.8326   
    85        0.9672        0.9637        0.9598        0.9554        0.9504   
    0.9450        0.9390        0.9323        0.9250        0.9170        0.9084
       0.8991        0.8891        0.8781        0.8664        0.8537       
0.8403   

 

53



--------------------------------------------------------------------------------

APPENDICES

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

          Age of Pensioner  

 

 

LOGO [g821872ageofbene2.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       25        0.9910        0.9903
       0.9894        0.9885        0.9876        0.9865        0.9853       
0.9841        0.9826        0.9812        0.9796        0.9779        0.9760   
    0.9741        0.9719        0.9696        0.9671        26        0.9912   
    0.9905        0.9897        0.9887        0.9878        0.9868        0.9856
       0.9844        0.9830        0.9816        0.9801        0.9783       
0.9765        0.9746        0.9724        0.9701        0.9676        27       
0.9914        0.9908        0.9899        0.9890        0.9881        0.9872   
    0.9859        0.9848        0.9834        0.9820        0.9804        0.9787
       0.9770        0.9750        0.9729        0.9706        0.9682        28
       0.9917        0.9910        0.9902        0.9893        0.9885       
0.9874        0.9863        0.9852        0.9838        0.9825        0.9810   
    0.9793        0.9775        0.9755        0.9735        0.9712        0.9688
       29        0.9920        0.9913        0.9905        0.9896        0.9888
       0.9878        0.9867        0.9855        0.9842        0.9829       
0.9814        0.9797        0.9780        0.9761        0.9740        0.9718   
    0.9694        30        0.9922        0.9915        0.9908        0.9899   
    0.9892        0.9882        0.9870        0.9860        0.9846        0.9834
       0.9818        0.9802        0.9785        0.9766        0.9746       
0.9724        0.9700        31        0.9925        0.9918        0.9910       
0.9903        0.9895        0.9885        0.9874        0.9863        0.9850   
    0.9838        0.9824        0.9807        0.9790        0.9772        0.9752
       0.9730        0.9706        32        0.9927        0.9920        0.9913
       0.9906        0.9898        0.9888        0.9878        0.9867       
0.9855        0.9843        0.9828        0.9812        0.9795        0.9777   
    0.9758        0.9737        0.9713        33        0.9929        0.9923   
    0.9916        0.9909        0.9901        0.9892        0.9881        0.9872
       0.9859        0.9847        0.9833        0.9818        0.9801       
0.9783        0.9764        0.9743        0.9720        34        0.9931       
0.9925        0.9919        0.9912        0.9904        0.9896        0.9885   
    0.9875        0.9863        0.9851        0.9838        0.9823        0.9807
       0.9789        0.9770        0.9749        0.9727        35        0.9934
       0.9928        0.9921        0.9915        0.9907        0.9899       
0.9889        0.9880        0.9867        0.9856        0.9843        0.9828   
    0.9812        0.9795        0.9776        0.9756        0.9734        36   
    0.9936        0.9930        0.9924        0.9918        0.9911        0.9902
       0.9893        0.9883        0.9872        0.9861        0.9848       
0.9833        0.9818        0.9801        0.9783        0.9763        0.9741   
    37        0.9939        0.9933        0.9927        0.9921        0.9914   
    0.9906        0.9896        0.9887        0.9876        0.9865        0.9852
       0.9838        0.9824        0.9807        0.9789        0.9770       
0.9749        38        0.9941        0.9936        0.9930        0.9923       
0.9917        0.9909        0.9900        0.9891        0.9881        0.9870   
    0.9858        0.9844        0.9830        0.9813        0.9796        0.9777
       0.9755        39        0.9943        0.9938        0.9932        0.9926
       0.9920        0.9913        0.9904        0.9895        0.9884       
0.9874        0.9863        0.9850        0.9835        0.9820        0.9803   
    0.9784        0.9763        40        0.9945        0.9940        0.9935   
    0.9929        0.9923        0.9916        0.9907        0.9899        0.9889
       0.9879        0.9867        0.9855        0.9841        0.9826       
0.9809        0.9791        0.9770        41        0.9947        0.9942       
0.9938        0.9932        0.9926        0.9919        0.9911        0.9903   
    0.9893        0.9884        0.9872        0.9860        0.9847        0.9832
       0.9816        0.9798        0.9779        42        0.9949        0.9944
       0.9940        0.9935        0.9929        0.9922        0.9915       
0.9907        0.9897        0.9889        0.9877        0.9865        0.9852   
    0.9838        0.9822        0.9805        0.9786        43        0.9951   
    0.9947        0.9942        0.9937        0.9931        0.9925        0.9918
       0.9911        0.9902        0.9892        0.9882        0.9870       
0.9858        0.9845        0.9829        0.9812        0.9794        44       
0.9953        0.9949        0.9944        0.9940        0.9934        0.9928   
    0.9921        0.9914        0.9905        0.9897        0.9887        0.9876
       0.9863        0.9851        0.9836        0.9819        0.9801        45
       0.9955        0.9951        0.9947        0.9942        0.9937       
0.9931        0.9924        0.9918        0.9909        0.9901        0.9891   
    0.9881        0.9869        0.9857        0.9842        0.9826        0.9809
       46        0.9957        0.9953        0.9949        0.9944        0.9940
       0.9934        0.9928        0.9921        0.9913        0.9906       
0.9896        0.9885        0.9874        0.9862        0.9848        0.9833   
    0.9816        47        0.9959        0.9955        0.9952        0.9947   
    0.9943        0.9937        0.9931        0.9925        0.9917        0.9909
       0.9901        0.9891        0.9880        0.9868        0.9855       
0.9840        0.9824        48        0.9961        0.9957        0.9953       
0.9949        0.9946        0.9940        0.9934        0.9928        0.9921   
    0.9914        0.9905        0.9895        0.9885        0.9874        0.9861
       0.9847        0.9831        49        0.9962        0.9959        0.9955
       0.9952        0.9948        0.9943        0.9937        0.9932       
0.9925        0.9918        0.9909        0.9900        0.9890        0.9879   
    0.9867        0.9854        0.9838        50        0.9964        0.9961   
    0.9958        0.9954        0.9950        0.9945        0.9940        0.9935
       0.9928        0.9921        0.9914        0.9905        0.9896       
0.9885        0.9873        0.9860        0.9845        51        0.9966       
0.9963        0.9960        0.9956        0.9953        0.9948        0.9943   
    0.9938        0.9931        0.9925        0.9917        0.9909        0.9900
       0.9891        0.9879        0.9867        0.9853        52        0.9967
       0.9964        0.9961        0.9958        0.9955        0.9951       
0.9946        0.9941        0.9934        0.9929        0.9922        0.9914   
    0.9905        0.9896        0.9885        0.9873        0.9860        53   
    0.9969        0.9967        0.9964        0.9960        0.9957        0.9954
       0.9948        0.9944        0.9938        0.9933        0.9926       
0.9918        0.9910        0.9901        0.9891        0.9880        0.9867   
    54        0.9970        0.9968        0.9965        0.9962        0.9960   
    0.9956        0.9951        0.9947        0.9941        0.9936        0.9929
       0.9922        0.9914        0.9906        0.9896        0.9885       
0.9873        55        0.9972        0.9970        0.9967        0.9964       
0.9962        0.9958        0.9953        0.9950        0.9944        0.9939   
    0.9933        0.9926        0.9919        0.9911        0.9901        0.9891
       0.9880   

 

54



--------------------------------------------------------------------------------

APPENDICES

 

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

          Age of Pensioner  

 

 

LOGO [g821872ageofbene2.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       56        0.9973        0.9971
       0.9969        0.9966        0.9963        0.9960        0.9956       
0.9953        0.9947        0.9942        0.9937        0.9930        0.9924   
    0.9916        0.9907        0.9897        0.9886        57        0.9975   
    0.9973        0.9970        0.9968        0.9966        0.9963        0.9959
       0.9955        0.9950        0.9946        0.9940        0.9934       
0.9927        0.9920        0.9912        0.9902        0.9892        58       
0.9976        0.9974        0.9972        0.9969        0.9968        0.9965   
    0.9961        0.9958        0.9953        0.9949        0.9944        0.9937
       0.9931        0.9925        0.9917        0.9908        0.9898        59
       0.9977        0.9975        0.9974        0.9971        0.9969       
0.9966        0.9963        0.9960        0.9955        0.9952        0.9947   
    0.9941        0.9936        0.9929        0.9922        0.9913        0.9903
       60        0.9978        0.9977        0.9975        0.9973        0.9971
       0.9969        0.9965        0.9962        0.9958        0.9955       
0.9950        0.9945        0.9939        0.9933        0.9927        0.9919   
    0.9910        61        0.9980        0.9978        0.9976        0.9975   
    0.9973        0.9971        0.9967        0.9965        0.9961        0.9958
       0.9954        0.9948        0.9943        0.9938        0.9931       
0.9923        0.9915        62        0.9981        0.9980        0.9978       
0.9976        0.9975        0.9972        0.9969        0.9967        0.9963   
    0.9961        0.9956        0.9952        0.9946        0.9942        0.9935
       0.9928        0.9920        63        0.9982        0.9981        0.9979
       0.9978        0.9976        0.9974        0.9971        0.9969       
0.9965        0.9963        0.9959        0.9955        0.9950        0.9945   
    0.9940        0.9932        0.9925        64        0.9983        0.9982   
    0.9981        0.9979        0.9978        0.9976        0.9973        0.9971
       0.9967        0.9965        0.9962        0.9958        0.9953       
0.9948        0.9944        0.9937        0.9930        65        0.9984       
0.9983        0.9982        0.9981        0.9979        0.9977        0.9975   
    0.9973        0.9970        0.9967        0.9964        0.9960        0.9956
       0.9952        0.9947        0.9942        0.9934        66        0.9985
       0.9984        0.9983        0.9981        0.9981        0.9979       
0.9977        0.9975        0.9972        0.9970        0.9966        0.9963   
    0.9959        0.9955        0.9951        0.9946        0.9939        67   
    0.9986        0.9985        0.9984        0.9983        0.9982        0.9980
       0.9978        0.9977        0.9973        0.9972        0.9970       
0.9966        0.9962        0.9958        0.9954        0.9949        0.9944   
    68        0.9987        0.9987        0.9985        0.9984        0.9984   
    0.9982        0.9980        0.9978        0.9976        0.9974        0.9971
       0.9969        0.9965        0.9961        0.9957        0.9953       
0.9948        69        0.9988        0.9987        0.9987        0.9985       
0.9984        0.9983        0.9981        0.9980        0.9977        0.9976   
    0.9973        0.9971        0.9968        0.9965        0.9960        0.9956
       0.9952        70        0.9989        0.9988        0.9987        0.9986
       0.9986        0.9984        0.9983        0.9981        0.9979       
0.9978        0.9976        0.9973        0.9970        0.9968        0.9964   
    0.9960        0.9955        71        0.9990        0.9989        0.9988   
    0.9987        0.9987        0.9986        0.9984        0.9983        0.9981
       0.9979        0.9977        0.9975        0.9972        0.9970       
0.9967        0.9963        0.9959        72        0.9990        0.9990       
0.9989        0.9988        0.9988        0.9986        0.9985        0.9984   
    0.9983        0.9981        0.9979        0.9977        0.9975        0.9972
       0.9969        0.9966        0.9962        73        0.9991        0.9990
       0.9990        0.9989        0.9989        0.9988        0.9986       
0.9986        0.9983        0.9983        0.9981        0.9979        0.9977   
    0.9975        0.9972        0.9969        0.9965        74        0.9992   
    0.9991        0.9990        0.9990        0.9990        0.9989        0.9987
       0.9986        0.9985        0.9984        0.9982        0.9981       
0.9978        0.9977        0.9974        0.9971        0.9968        75       
0.9993        0.9992        0.9991        0.9990        0.9990        0.9989   
    0.9989        0.9988        0.9986        0.9986        0.9984        0.9982
       0.9981        0.9978        0.9977        0.9973        0.9970        76
       0.9993        0.9993        0.9992        0.9991        0.9991       
0.9991        0.9989        0.9989        0.9987        0.9987        0.9985   
    0.9984        0.9982        0.9981        0.9978        0.9976        0.9973
       77        0.9993        0.9993        0.9993        0.9992        0.9992
       0.9992        0.9990        0.9990        0.9989        0.9988       
0.9987        0.9985        0.9984        0.9982        0.9981        0.9978   
    0.9976        78        0.9994        0.9994        0.9993        0.9993   
    0.9993        0.9992        0.9991        0.9991        0.9989        0.9989
       0.9988        0.9986        0.9985        0.9984        0.9982       
0.9980        0.9977        79        0.9995        0.9994        0.9994       
0.9993        0.9993        0.9993        0.9992        0.9992        0.9990   
    0.9990        0.9989        0.9988        0.9986        0.9985        0.9984
       0.9982        0.9980        80        0.9995        0.9995        0.9994
       0.9994        0.9994        0.9993        0.9992        0.9992       
0.9991        0.9991        0.9990        0.9989        0.9988        0.9987   
    0.9985        0.9984        0.9981        81        0.9996        0.9996   
    0.9995        0.9994        0.9995        0.9994        0.9993        0.9993
       0.9992        0.9992        0.9991        0.9990        0.9988       
0.9988        0.9987        0.9985        0.9983        82        0.9996       
0.9996        0.9996        0.9995        0.9995        0.9995        0.9994   
    0.9994        0.9992        0.9992        0.9992        0.9991        0.9990
       0.9989        0.9988        0.9987        0.9985        83        0.9996
       0.9996        0.9996        0.9996        0.9995        0.9995       
0.9994        0.9995        0.9993        0.9993        0.9992        0.9992   
    0.9991        0.9990        0.9989        0.9988        0.9986        84   
    0.9996        0.9996        0.9996        0.9996        0.9996        0.9995
       0.9995        0.9995        0.9994        0.9994        0.9993       
0.9992        0.9992        0.9991        0.9990        0.9989        0.9987   
    85        0.9997        0.9996        0.9996        0.9996        0.9996   
    0.9996        0.9995        0.9995        0.9995        0.9995        0.9994
       0.9993        0.9992        0.9992        0.9991        0.9990       
0.9989   

 

55



--------------------------------------------------------------------------------

APPENDICES

 

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

      Age of Pensioner  

 

 

 

LOGO [g821872ageofbene5.jpg]

        42     43     44     45     46     47     48     49     50     51     52
    53     54     55     56     57     58       25        0.9645        0.9616
       0.9586        0.9553        0.9519        0.9483        0.9444       
0.9403        0.9360        0.9314        0.9266        0.9215        0.9159   
    0.9101        0.9039        0.8974        0.8903        26        0.9651   
    0.9622        0.9592        0.9559        0.9526        0.9490        0.9451
       0.9411        0.9367        0.9321        0.9274        0.9222       
0.9167        0.9109        0.9047        0.8982        0.8912        27       
0.9657        0.9628        0.9598        0.9566        0.9533        0.9497   
    0.9458        0.9417        0.9374        0.9329        0.9281        0.9230
       0.9175        0.9117        0.9055        0.8990        0.8920        28
       0.9662        0.9635        0.9605        0.9573        0.9539       
0.9504        0.9465        0.9425        0.9383        0.9337        0.9289   
    0.9238        0.9184        0.9126        0.9064        0.8999        0.8929
       29        0.9669        0.9641        0.9611        0.9580        0.9547
       0.9511        0.9473        0.9433        0.9391        0.9345       
0.9298        0.9247        0.9192        0.9135        0.9073        0.9008   
    0.8939        30        0.9675        0.9648        0.9619        0.9587   
    0.9554        0.9519        0.9481        0.9442        0.9399        0.9354
       0.9307        0.9256        0.9201        0.9145        0.9083       
0.9018        0.8949        31        0.9682        0.9654        0.9626       
0.9595        0.9562        0.9527        0.9490        0.9450        0.9408   
    0.9363        0.9316        0.9266        0.9212        0.9154        0.9093
       0.9029        0.8959        32        0.9689        0.9662        0.9634
       0.9602        0.9570        0.9535        0.9498        0.9459       
0.9417        0.9373        0.9326        0.9276        0.9222        0.9166   
    0.9104        0.9040        0.8971        33        0.9696        0.9669   
    0.9641        0.9610        0.9579        0.9544        0.9507        0.9468
       0.9426        0.9383        0.9336        0.9287        0.9233       
0.9176        0.9115        0.9051        0.8982        34        0.9703       
0.9677        0.9649        0.9619        0.9587        0.9553        0.9517   
    0.9478        0.9437        0.9393        0.9347        0.9297        0.9244
       0.9188        0.9127        0.9063        0.8995        35        0.9711
       0.9685        0.9658        0.9628        0.9596        0.9563       
0.9526        0.9488        0.9447        0.9404        0.9358        0.9309   
    0.9256        0.9200        0.9140        0.9077        0.9008        36   
    0.9718        0.9693        0.9666        0.9636        0.9605        0.9572
       0.9536        0.9498        0.9458        0.9415        0.9370       
0.9321        0.9268        0.9213        0.9153        0.9089        0.9021   
    37        0.9726        0.9701        0.9674        0.9645        0.9615   
    0.9582        0.9546        0.9509        0.9469        0.9426        0.9382
       0.9333        0.9280        0.9226        0.9166        0.9104       
0.9036        38        0.9734        0.9710        0.9683        0.9655       
0.9624        0.9592        0.9557        0.9520        0.9481        0.9439   
    0.9394        0.9346        0.9294        0.9240        0.9181        0.9118
       0.9051        39        0.9742        0.9718        0.9692        0.9664
       0.9635        0.9603        0.9568        0.9531        0.9492       
0.9451        0.9407        0.9360        0.9308        0.9254        0.9195   
    0.9133        0.9067        40        0.9750        0.9726        0.9701   
    0.9673        0.9645        0.9613        0.9579        0.9544        0.9505
       0.9464        0.9420        0.9373        0.9322        0.9269       
0.9211        0.9149        0.9083        41        0.9758        0.9735       
0.9710        0.9683        0.9655        0.9624        0.9591        0.9556   
    0.9517        0.9477        0.9434        0.9388        0.9337        0.9285
       0.9227        0.9166        0.9100        42        0.9766        0.9744
       0.9719        0.9693        0.9665        0.9635        0.9602       
0.9568        0.9530        0.9491        0.9448        0.9402        0.9353   
    0.9301        0.9243        0.9183        0.9118        43        0.9774   
    0.9753        0.9729        0.9703        0.9676        0.9646        0.9614
       0.9580        0.9543        0.9505        0.9463        0.9417       
0.9369        0.9317        0.9261        0.9200        0.9136        44       
0.9783        0.9761        0.9738        0.9713        0.9686        0.9658   
    0.9626        0.9593        0.9557        0.9518        0.9478        0.9433
       0.9385        0.9334        0.9278        0.9219        0.9155        45
       0.9790        0.9770        0.9748        0.9723        0.9697       
0.9669        0.9638        0.9606        0.9571        0.9533        0.9493   
    0.9449        0.9401        0.9352        0.9296        0.9238        0.9175
       46        0.9799        0.9778        0.9757        0.9733        0.9708
       0.9681        0.9651        0.9619        0.9584        0.9548       
0.9508        0.9465        0.9418        0.9369        0.9315        0.9258   
    0.9195        47        0.9807        0.9787        0.9766        0.9743   
    0.9719        0.9692        0.9663        0.9632        0.9599        0.9562
       0.9524        0.9482        0.9436        0.9387        0.9334       
0.9277        0.9216        48        0.9815        0.9796        0.9775       
0.9753        0.9730        0.9704        0.9675        0.9645        0.9613   
    0.9577        0.9539        0.9499        0.9453        0.9406        0.9354
       0.9297        0.9237        49        0.9823        0.9804        0.9785
       0.9763        0.9741        0.9715        0.9688        0.9659       
0.9627        0.9593        0.9556        0.9516        0.9471        0.9425   
    0.9374        0.9319        0.9259        50        0.9831        0.9813   
    0.9794        0.9773        0.9751        0.9727        0.9700        0.9672
       0.9641        0.9608        0.9572        0.9532        0.9489       
0.9444        0.9394        0.9340        0.9282        51        0.9838       
0.9821        0.9803        0.9783        0.9761        0.9739        0.9712   
    0.9685        0.9655        0.9622        0.9588        0.9550        0.9508
       0.9464        0.9415        0.9362        0.9305        52        0.9846
       0.9830        0.9812        0.9792        0.9772        0.9750       
0.9725        0.9698        0.9670        0.9638        0.9605        0.9567   
    0.9527        0.9483        0.9435        0.9384        0.9328        53   
    0.9853        0.9838        0.9821        0.9802        0.9782        0.9761
       0.9737        0.9712        0.9684        0.9653        0.9620       
0.9585        0.9546        0.9503        0.9456        0.9406        0.9351   
    54        0.9860        0.9846        0.9830        0.9812        0.9793   
    0.9772        0.9749        0.9724        0.9698        0.9668        0.9637
       0.9602        0.9564        0.9523        0.9478        0.9429       
0.9376        55        0.9867        0.9853        0.9839        0.9821       
0.9803        0.9783        0.9761        0.9738        0.9711        0.9683   
    0.9653        0.9620        0.9582        0.9544        0.9499        0.9452
       0.9400   

 

56



--------------------------------------------------------------------------------

APPENDICES

 

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

      Age of Pensioner  

 

 

LOGO [g821872ageofbene5.jpg]

        42     43     44     45     46     47     48     49     50     51     52
    53     54     55     56     57     58       56        0.9874        0.9861
       0.9846        0.9830        0.9813        0.9794        0.9773       
0.9750        0.9726        0.9698        0.9670        0.9637        0.9602   
    0.9563        0.9521        0.9475        0.9424        57        0.9881   
    0.9868        0.9855        0.9839        0.9823        0.9804        0.9785
       0.9763        0.9739        0.9714        0.9686        0.9654       
0.9620        0.9583        0.9542        0.9498        0.9449        58       
0.9887        0.9876        0.9863        0.9848        0.9832        0.9815   
    0.9796        0.9775        0.9753        0.9728        0.9701        0.9672
       0.9638        0.9604        0.9563        0.9521        0.9473        59
       0.9894        0.9883        0.9870        0.9856        0.9842       
0.9825        0.9807        0.9788        0.9766        0.9742        0.9717   
    0.9689        0.9657        0.9623        0.9585        0.9544        0.9498
       60        0.9901        0.9890        0.9877        0.9864        0.9850
       0.9835        0.9818        0.9799        0.9778        0.9756       
0.9733        0.9705        0.9675        0.9643        0.9606        0.9567   
    0.9523        61        0.9906        0.9896        0.9885        0.9872   
    0.9859        0.9845        0.9828        0.9811        0.9791        0.9770
       0.9747        0.9722        0.9693        0.9662        0.9627       
0.9589        0.9547        62        0.9912        0.9902        0.9892       
0.9880        0.9868        0.9854        0.9839        0.9822        0.9803   
    0.9784        0.9762        0.9738        0.9710        0.9681        0.9648
       0.9612        0.9572        63        0.9918        0.9909        0.9899
       0.9888        0.9876        0.9863        0.9848        0.9833       
0.9815        0.9797        0.9777        0.9754        0.9728        0.9699   
    0.9668        0.9634        0.9595        64        0.9923        0.9915   
    0.9906        0.9895        0.9884        0.9872        0.9858        0.9844
       0.9827        0.9810        0.9790        0.9768        0.9744       
0.9718        0.9688        0.9655        0.9618        65        0.9929       
0.9920        0.9912        0.9902        0.9892        0.9880        0.9867   
    0.9853        0.9838        0.9822        0.9804        0.9783        0.9760
       0.9735        0.9707        0.9676        0.9642        66        0.9933
       0.9926        0.9917        0.9908        0.9899        0.9888       
0.9876        0.9863        0.9849        0.9833        0.9817        0.9797   
    0.9776        0.9753        0.9726        0.9697        0.9664        67   
    0.9938        0.9931        0.9924        0.9914        0.9906        0.9896
       0.9884        0.9873        0.9859        0.9845        0.9829       
0.9812        0.9791        0.9769        0.9744        0.9716        0.9685   
    68        0.9943        0.9936        0.9928        0.9921        0.9912   
    0.9904        0.9892        0.9882        0.9869        0.9856        0.9841
       0.9824        0.9805        0.9785        0.9761        0.9736       
0.9706        69        0.9947        0.9941        0.9934        0.9926       
0.9919        0.9910        0.9900        0.9890        0.9878        0.9866   
    0.9852        0.9837        0.9819        0.9800        0.9778        0.9754
       0.9727        70        0.9950        0.9945        0.9939        0.9932
       0.9925        0.9917        0.9908        0.9898        0.9887       
0.9875        0.9863        0.9849        0.9832        0.9815        0.9794   
    0.9772        0.9746        71        0.9954        0.9949        0.9943   
    0.9937        0.9931        0.9923        0.9915        0.9906        0.9896
       0.9885        0.9873        0.9860        0.9845        0.9829       
0.9809        0.9789        0.9765        72        0.9958        0.9953       
0.9948        0.9942        0.9936        0.9929        0.9921        0.9913   
    0.9904        0.9894        0.9883        0.9871        0.9857        0.9841
       0.9824        0.9805        0.9783        73        0.9961        0.9957
       0.9952        0.9946        0.9941        0.9935        0.9927       
0.9920        0.9912        0.9902        0.9892        0.9881        0.9868   
    0.9854        0.9838        0.9820        0.9799        74        0.9965   
    0.9960        0.9956        0.9951        0.9946        0.9940        0.9933
       0.9927        0.9918        0.9910        0.9901        0.9890       
0.9878        0.9866        0.9851        0.9835        0.9815        75       
0.9968        0.9964        0.9960        0.9955        0.9951        0.9945   
    0.9939        0.9932        0.9925        0.9918        0.9909        0.9900
       0.9888        0.9877        0.9863        0.9848        0.9830        76
       0.9971        0.9967        0.9963        0.9958        0.9955       
0.9950        0.9943        0.9938        0.9932        0.9924        0.9917   
    0.9908        0.9898        0.9887        0.9874        0.9861        0.9845
       77        0.9973        0.9970        0.9966        0.9962        0.9959
       0.9954        0.9948        0.9943        0.9937        0.9931       
0.9924        0.9916        0.9906        0.9897        0.9886        0.9873   
    0.9858        78        0.9976        0.9972        0.9970        0.9965   
    0.9962        0.9958        0.9953        0.9948        0.9942        0.9937
       0.9930        0.9924        0.9915        0.9906        0.9895       
0.9884        0.9871        79        0.9978        0.9975        0.9972       
0.9969        0.9965        0.9962        0.9957        0.9953        0.9947   
    0.9943        0.9937        0.9930        0.9922        0.9915        0.9905
       0.9894        0.9881        80        0.9979        0.9977        0.9974
       0.9971        0.9968        0.9965        0.9961        0.9957       
0.9952        0.9948        0.9942        0.9936        0.9929        0.9922   
    0.9913        0.9904        0.9892        81        0.9982        0.9979   
    0.9977        0.9974        0.9972        0.9968        0.9965        0.9961
       0.9957        0.9952        0.9948        0.9942        0.9936       
0.9930        0.9921        0.9913        0.9902        82        0.9983       
0.9982        0.9979        0.9976        0.9974        0.9971        0.9968   
    0.9964        0.9961        0.9957        0.9952        0.9948        0.9942
       0.9936        0.9928        0.9921        0.9911        83        0.9985
       0.9983        0.9982        0.9978        0.9977        0.9974       
0.9970        0.9968        0.9964        0.9960        0.9957        0.9953   
    0.9947        0.9942        0.9935        0.9928        0.9919        84   
    0.9987        0.9985        0.9983        0.9981        0.9979        0.9976
       0.9974        0.9971        0.9967        0.9965        0.9961       
0.9957        0.9952        0.9947        0.9941        0.9935        0.9928   
    85        0.9988        0.9986        0.9985        0.9982        0.9981   
    0.9979        0.9976        0.9973        0.9971        0.9968        0.9965
       0.9961        0.9956        0.9952        0.9946        0.9941       
0.9935   

 

57



--------------------------------------------------------------------------------

APPENDICES

 

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

      Age of Pensioner  

 

LOGO [g821872ageofbene5.jpg]

        59     60     61     62     63     64     65     66     67     68     69
    70     71     72     73     74     75       25        0.8828        0.8749
       0.8665        0.8576        0.8481        0.8382        0.8277       
0.8167        0.8052        0.7932        0.7806        0.7676        0.7541   
    0.7400        0.7254        0.7102        0.6948        26        0.8837   
    0.8757        0.8673        0.8584        0.8490        0.8391        0.8286
       0.8176        0.8062        0.7940        0.7815        0.7685       
0.7550        0.7409        0.7263        0.7111        0.6957        27       
0.8845        0.8766        0.8682        0.8594        0.8499        0.8399   
    0.8295        0.8185        0.8071        0.7950        0.7825        0.7695
       0.7559        0.7418        0.7273        0.7121        0.6966        28
       0.8854        0.8776        0.8691        0.8603        0.8508       
0.8409        0.8305        0.8195        0.8080        0.7960        0.7835   
    0.7704        0.7569        0.7428        0.7282        0.7130        0.6975
       29        0.8864        0.8785        0.8702        0.8613        0.8519
       0.8420        0.8316        0.8205        0.8091        0.7970       
0.7845        0.7715        0.7580        0.7439        0.7293        0.7141   
    0.6986        30        0.8874        0.8796        0.8712        0.8624   
    0.8529        0.8430        0.8327        0.8217        0.8102        0.7982
       0.7857        0.7726        0.7591        0.7450        0.7304       
0.7152        0.6997        31        0.8885        0.8807        0.8723       
0.8635        0.8541        0.8442        0.8338        0.8228        0.8114   
    0.7994        0.7869        0.7739        0.7603        0.7462        0.7316
       0.7165        0.7010        32        0.8896        0.8818        0.8735
       0.8647        0.8553        0.8454        0.8351        0.8241       
0.8126        0.8007        0.7881        0.7751        0.7616        0.7475   
    0.7329        0.7177        0.7023        33        0.8908        0.8830   
    0.8747        0.8660        0.8566        0.8467        0.8364        0.8254
       0.8140        0.8020        0.7895        0.7765        0.7629       
0.7489        0.7343        0.7191        0.7036        34        0.8921       
0.8844        0.8761        0.8673        0.8580        0.8481        0.8377   
    0.8268        0.8154        0.8034        0.7909        0.7779        0.7644
       0.7503        0.7357        0.7205        0.7050        35        0.8934
       0.8857        0.8774        0.8687        0.8594        0.8495       
0.8392        0.8283        0.8169        0.8049        0.7925        0.7795   
    0.7659        0.7519        0.7373        0.7221        0.7066        36   
    0.8949        0.8871        0.8789        0.8701        0.8609        0.8511
       0.8407        0.8299        0.8185        0.8065        0.7941       
0.7811        0.7676        0.7535        0.7389        0.7238        0.7082   
    37        0.8963        0.8886        0.8804        0.8717        0.8624   
    0.8527        0.8424        0.8315        0.8201        0.8082        0.7957
       0.7828        0.7693        0.7553        0.7406        0.7254       
0.7099        38        0.8979        0.8902        0.8820        0.8734       
0.8642        0.8544        0.8441        0.8332        0.8219        0.8099   
    0.7975        0.7846        0.7711        0.7571        0.7425        0.7273
       0.7118        39        0.8995        0.8918        0.8837        0.8751
       0.8659        0.8562        0.8459        0.8351        0.8238       
0.8119        0.7994        0.7865        0.7731        0.7590        0.7444   
    0.7292        0.7137        40        0.9011        0.8936        0.8855   
    0.8768        0.8677        0.8580        0.8479        0.8371        0.8257
       0.8138        0.8014        0.7885        0.7751        0.7611       
0.7465        0.7313        0.7158        41        0.9029        0.8954       
0.8873        0.8788        0.8697        0.8600        0.8498        0.8391   
    0.8278        0.8159        0.8036        0.7907        0.7773        0.7633
       0.7487        0.7336        0.7180        42        0.9047        0.8972
       0.8893        0.8807        0.8717        0.8621        0.8520       
0.8412        0.8300        0.8182        0.8058        0.7930        0.7796   
    0.7656        0.7510        0.7359        0.7204        43        0.9067   
    0.8992        0.8913        0.8828        0.8738        0.8642        0.8542
       0.8435        0.8323        0.8205        0.8082        0.7953       
0.7820        0.7680        0.7535        0.7383        0.7229        44       
0.9086        0.9012        0.8934        0.8850        0.8760        0.8665   
    0.8565        0.8459        0.8347        0.8230        0.8107        0.7979
       0.7845        0.7705        0.7560        0.7410        0.7254        45
       0.9106        0.9033        0.8955        0.8872        0.8783       
0.8689        0.8589        0.8483        0.8372        0.8255        0.8133   
    0.8005        0.7872        0.7733        0.7588        0.7437        0.7282
       46        0.9127        0.9055        0.8978        0.8896        0.8807
       0.8714        0.8614        0.8509        0.8399        0.8282       
0.8161        0.8033        0.7900        0.7761        0.7616        0.7466   
    0.7311        47        0.9149        0.9078        0.9001        0.8920   
    0.8832        0.8739        0.8641        0.8536        0.8426        0.8310
       0.8188        0.8062        0.7930        0.7791        0.7647       
0.7496        0.7341        48        0.9172        0.9101        0.9025       
0.8945        0.8858        0.8765        0.8668        0.8564        0.8455   
    0.8340        0.8219        0.8093        0.7961        0.7822        0.7678
       0.7528        0.7374        49        0.9195        0.9125        0.9050
       0.8970        0.8885        0.8793        0.8696        0.8593       
0.8485        0.8370        0.8250        0.8124        0.7993        0.7855   
    0.7711        0.7561        0.7407        50        0.9218        0.9150   
    0.9076        0.8997        0.8912        0.8822        0.8726        0.8623
       0.8516        0.8402        0.8283        0.8157        0.8027       
0.7889        0.7747        0.7597        0.7443        51        0.9242       
0.9174        0.9102        0.9025        0.8941        0.8851        0.8756   
    0.8655        0.8548        0.8435        0.8317        0.8192        0.8062
       0.7925        0.7783        0.7634        0.7481        52        0.9266
       0.9200        0.9129        0.9053        0.8970        0.8881       
0.8788        0.8688        0.8582        0.8470        0.8353        0.8229   
    0.8099        0.7963        0.7821        0.7672        0.7520        53   
    0.9291        0.9227        0.9156        0.9081        0.9000        0.8913
       0.8820        0.8721        0.8617        0.8506        0.8389       
0.8267        0.8138        0.8002        0.7861        0.7713        0.7561   
    54        0.9317        0.9254        0.9185        0.9111        0.9031   
    0.8945        0.8854        0.8756        0.8653        0.8543        0.8428
       0.8306        0.8178        0.8044        0.7903        0.7756       
0.7604        55        0.9343        0.9281        0.9213        0.9141       
0.9062        0.8978        0.8888        0.8792        0.8691        0.8582   
    0.8467        0.8347        0.8221        0.8087        0.7947        0.7801
       0.7650   

 

58



--------------------------------------------------------------------------------

APPENDICES

 

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

 

      Age of Pensioner  

 

 

LOGO [g821872ageofbene5.jpg]

        59     60     61     62     63     64     65     66     67     68     69
    70     71     72     73     74     75       56        0.9368        0.9309
       0.9242        0.9172        0.9095        0.9012        0.8924       
0.8829        0.8729        0.8621        0.8508        0.8390        0.8264   
    0.8132        0.7993        0.7847        0.7698        57        0.9394   
    0.9336        0.9272        0.9203        0.9128        0.9047        0.8960
       0.8867        0.8769        0.8662        0.8551        0.8434       
0.8310        0.8179        0.8041        0.7896        0.7747        58       
0.9421        0.9364        0.9302        0.9235        0.9162        0.9083   
    0.8998        0.8906        0.8810        0.8705        0.8595        0.8480
       0.8356        0.8227        0.8091        0.7947        0.7799        59
       0.9448        0.9393        0.9332        0.9267        0.9196       
0.9118        0.9035        0.8946        0.8851        0.8749        0.8641   
    0.8526        0.8405        0.8278        0.8142        0.8000        0.7854
       60        0.9474        0.9420        0.9362        0.9299        0.9230
       0.9154        0.9074        0.8986        0.8894        0.8793       
0.8687        0.8575        0.8456        0.8329        0.8196        0.8056   
    0.7910        61        0.9500        0.9449        0.9393        0.9331   
    0.9264        0.9192        0.9113        0.9028        0.8937        0.8839
       0.8735        0.8625        0.8508        0.8383        0.8252       
0.8113        0.7969        62        0.9526        0.9477        0.9423       
0.9364        0.9299        0.9228        0.9152        0.9069        0.8981   
    0.8885        0.8784        0.8676        0.8561        0.8439        0.8309
       0.8172        0.8030        63        0.9553        0.9505        0.9453
       0.9396        0.9334        0.9265        0.9192        0.9111       
0.9026        0.8932        0.8833        0.8727        0.8615        0.8495   
    0.8368        0.8233        0.8093        64        0.9577        0.9532   
    0.9483        0.9429        0.9368        0.9302        0.9231        0.9153
       0.9070        0.8979        0.8883        0.8780        0.8670       
0.8553        0.8428        0.8295        0.8158        65        0.9602       
0.9559        0.9512        0.9460        0.9402        0.9339        0.9271   
    0.9196        0.9115        0.9027        0.8934        0.8833        0.8726
       0.8611        0.8489        0.8359        0.8224        66        0.9627
       0.9586        0.9541        0.9491        0.9436        0.9376       
0.9310        0.9238        0.9159        0.9075        0.8984        0.8887   
    0.8783        0.8671        0.8551        0.8425        0.8291        67   
    0.9651        0.9612        0.9569        0.9522        0.9469        0.9411
       0.9348        0.9279        0.9204        0.9122        0.9035       
0.8940        0.8839        0.8731        0.8614        0.8490        0.8360   
    68        0.9674        0.9637        0.9596        0.9552        0.9502   
    0.9447        0.9386        0.9320        0.9248        0.9169        0.9085
       0.8994        0.8896        0.8790        0.8678        0.8557       
0.8429        69        0.9696        0.9661        0.9623        0.9581       
0.9534        0.9481        0.9424        0.9360        0.9291        0.9216   
    0.9135        0.9047        0.8953        0.8851        0.8741        0.8623
       0.8500        70        0.9717        0.9685        0.9648        0.9609
       0.9564        0.9514        0.9460        0.9400        0.9334       
0.9262        0.9185        0.9100        0.9009        0.8911        0.8804   
    0.8690        0.8570        71        0.9737        0.9708        0.9674   
    0.9636        0.9594        0.9547        0.9496        0.9438        0.9376
       0.9307        0.9233        0.9153        0.9065        0.8971       
0.8869        0.8758        0.8641        72        0.9757        0.9729       
0.9697        0.9662        0.9622        0.9578        0.9530        0.9476   
    0.9417        0.9351        0.9280        0.9204        0.9120        0.9029
       0.8931        0.8825        0.8712        73        0.9776        0.9750
       0.9720        0.9687        0.9650        0.9608        0.9563       
0.9512        0.9456        0.9395        0.9327        0.9254        0.9174   
    0.9087        0.8993        0.8890        0.8782        74        0.9794   
    0.9769        0.9742        0.9711        0.9677        0.9638        0.9595
       0.9547        0.9494        0.9436        0.9372        0.9303       
0.9227        0.9145        0.9054        0.8956        0.8852        75       
0.9811        0.9788        0.9763        0.9734        0.9701        0.9665   
    0.9626        0.9580        0.9531        0.9476        0.9416        0.9351
       0.9279        0.9200        0.9114        0.9020        0.8920        76
       0.9826        0.9806        0.9782        0.9755        0.9726       
0.9691        0.9654        0.9613        0.9566        0.9515        0.9459   
    0.9397        0.9329        0.9254        0.9172        0.9083        0.8988
       77        0.9841        0.9822        0.9800        0.9776        0.9748
       0.9716        0.9682        0.9643        0.9600        0.9552       
0.9498        0.9441        0.9377        0.9306        0.9228        0.9143   
    0.9053        78        0.9854        0.9837        0.9817        0.9795   
    0.9769        0.9740        0.9708        0.9672        0.9632        0.9587
       0.9537        0.9483        0.9422        0.9356        0.9283       
0.9202        0.9116        79        0.9868        0.9852        0.9833       
0.9813        0.9789        0.9762        0.9732        0.9699        0.9662   
    0.9619        0.9573        0.9522        0.9466        0.9403        0.9335
       0.9259        0.9178        80        0.9880        0.9865        0.9848
       0.9829        0.9808        0.9783        0.9755        0.9724       
0.9690        0.9650        0.9608        0.9560        0.9508        0.9449   
    0.9384        0.9313        0.9236        81        0.9891        0.9877   
    0.9861        0.9845        0.9824        0.9802        0.9777        0.9748
       0.9717        0.9680        0.9640        0.9596        0.9547       
0.9493        0.9432        0.9365        0.9292        82        0.9901       
0.9888        0.9875        0.9859        0.9841        0.9819        0.9796   
    0.9770        0.9741        0.9707        0.9671        0.9629        0.9584
       0.9534        0.9477        0.9414        0.9346        83        0.9910
       0.9899        0.9886        0.9872        0.9855        0.9836       
0.9816        0.9791        0.9764        0.9733        0.9699        0.9662   
    0.9619        0.9572        0.9519        0.9460        0.9397        84   
    0.9918        0.9908        0.9896        0.9884        0.9869        0.9851
       0.9833        0.9810        0.9786        0.9757        0.9726       
0.9691        0.9652        0.9608        0.9560        0.9504        0.9445   
    85        0.9927        0.9918        0.9907        0.9895        0.9882   
    0.9865        0.9848        0.9828        0.9806        0.9779        0.9750
       0.9719        0.9683        0.9643        0.9597        0.9547       
0.9492   

 

59



--------------------------------------------------------------------------------

APPENDICES

Table M-1

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity Without Popup

 

          Age of Pensioner   LOGO [g821872ageofbene_s.jpg]         25     26    
27     28     29     30     31     32     33     34     35     36     37     38
    39     40     41       25        0.9866        0.9854        0.9842       
0.9828        0.9814        0.9798        0.9781        0.9762        0.9742   
    0.9720        0.9697        0.9672        0.9645        0.9616        0.9584
       0.9551        0.9515        26        0.9869        0.9858        0.9846
       0.9833        0.9818        0.9803        0.9786        0.9768       
0.9748        0.9726        0.9703        0.9678        0.9652        0.9623   
    0.9592        0.9558        0.9523        27        0.9873        0.9862   
    0.9850        0.9837        0.9823        0.9808        0.9791        0.9773
       0.9754        0.9733        0.9710        0.9685        0.9659       
0.9630        0.9599        0.9566        0.9531        28        0.9877       
0.9866        0.9854        0.9842        0.9828        0.9813        0.9796   
    0.9779        0.9760        0.9739        0.9716        0.9692        0.9666
       0.9638        0.9607        0.9574        0.9539        29        0.9880
       0.9870        0.9858        0.9846        0.9833        0.9818       
0.9802        0.9784        0.9766        0.9745        0.9723        0.9699   
    0.9673        0.9645        0.9615        0.9583        0.9548        30   
    0.9884        0.9874        0.9863        0.9851        0.9837        0.9823
       0.9807        0.9790        0.9772        0.9752        0.9730       
0.9706        0.9681        0.9653        0.9624        0.9592        0.9557   
    31        0.9887        0.9878        0.9867        0.9855        0.9842   
    0.9828        0.9813        0.9796        0.9778        0.9758        0.9737
       0.9714        0.9689        0.9662        0.9632        0.9601       
0.9567        32        0.9891        0.9881        0.9871        0.9859       
0.9847        0.9833        0.9818        0.9802        0.9784        0.9765   
    0.9744        0.9721        0.9697        0.9670        0.9641        0.9610
       0.9576        33        0.9895        0.9885        0.9875        0.9864
       0.9852        0.9838        0.9824        0.9808        0.9791       
0.9772        0.9751        0.9729        0.9705        0.9678        0.9650   
    0.9619        0.9586        34        0.9898        0.9889        0.9879   
    0.9868        0.9856        0.9844        0.9829        0.9814        0.9797
       0.9778        0.9758        0.9737        0.9713        0.9687       
0.9659        0.9629        0.9596        35        0.9901        0.9893       
0.9883        0.9873        0.9861        0.9849        0.9835        0.9820   
    0.9803        0.9785        0.9766        0.9744        0.9721        0.9696
       0.9668        0.9639        0.9606        36        0.9905        0.9897
       0.9887        0.9877        0.9866        0.9854        0.9840       
0.9826        0.9810        0.9792        0.9773        0.9752        0.9729   
    0.9705        0.9678        0.9648        0.9617        37        0.9908   
    0.9900        0.9891        0.9881        0.9871        0.9859        0.9846
       0.9832        0.9816        0.9799        0.9780        0.9760       
0.9738        0.9714        0.9687        0.9659        0.9628        38       
0.9912        0.9904        0.9895        0.9886        0.9875        0.9864   
    0.9851        0.9837        0.9822        0.9806        0.9788        0.9768
       0.9746        0.9723        0.9697        0.9669        0.9638        39
       0.9915        0.9907        0.9899        0.9890        0.9880       
0.9869        0.9857        0.9843        0.9829        0.9813        0.9795   
    0.9776        0.9755        0.9732        0.9706        0.9679        0.9649
       40        0.9918        0.9911        0.9903        0.9894        0.9884
       0.9874        0.9862        0.9849        0.9835        0.9819       
0.9802        0.9784        0.9763        0.9741        0.9716        0.9689   
    0.9660        41        0.9921        0.9914        0.9907        0.9898   
    0.9889        0.9879        0.9867        0.9855        0.9841        0.9826
       0.9810        0.9791        0.9772        0.9750        0.9726       
0.9700        0.9671        42        0.9924        0.9918        0.9910       
0.9902        0.9893        0.9883        0.9872        0.9860        0.9847   
    0.9833        0.9817        0.9799        0.9780        0.9759        0.9736
       0.9710        0.9683        43        0.9927        0.9921        0.9914
       0.9906        0.9898        0.9888        0.9878        0.9866       
0.9853        0.9839        0.9824        0.9807        0.9788        0.9768   
    0.9745        0.9721        0.9694        44        0.9930        0.9924   
    0.9917        0.9910        0.9902        0.9893        0.9883        0.9872
       0.9859        0.9846        0.9831        0.9815        0.9797       
0.9777        0.9755        0.9731        0.9705        45        0.9933       
0.9927        0.9921        0.9914        0.9906        0.9897        0.9888   
    0.9877        0.9865        0.9852        0.9838        0.9822        0.9805
       0.9786        0.9765        0.9741        0.9716        46        0.9936
       0.9930        0.9924        0.9917        0.9910        0.9902       
0.9892        0.9882        0.9871        0.9858        0.9845        0.9830   
    0.9813        0.9794        0.9774        0.9752        0.9727        47   
    0.9939        0.9933        0.9928        0.9921        0.9914        0.9906
       0.9897        0.9887        0.9877        0.9865        0.9851       
0.9837        0.9821        0.9803        0.9784        0.9762        0.9738   
    48        0.9941        0.9936        0.9931        0.9925        0.9918   
    0.9910        0.9902        0.9892        0.9882        0.9871        0.9858
       0.9844        0.9829        0.9812        0.9793        0.9772       
0.9749        49        0.9944        0.9939        0.9934        0.9928       
0.9921        0.9914        0.9906        0.9897        0.9887        0.9877   
    0.9864        0.9851        0.9836        0.9820        0.9802        0.9782
       0.9760        50        0.9947        0.9942        0.9937        0.9931
       0.9925        0.9918        0.9911        0.9902        0.9893       
0.9882        0.9871        0.9858        0.9844        0.9828        0.9811   
    0.9792        0.9771        51        0.9949        0.9945        0.9940   
    0.9935        0.9929        0.9922        0.9915        0.9907        0.9898
       0.9888        0.9877        0.9865        0.9851        0.9836       
0.9820        0.9801        0.9781        52        0.9951        0.9947       
0.9943        0.9938        0.9932        0.9926        0.9919        0.9911   
    0.9903        0.9893        0.9883        0.9871        0.9858        0.9844
       0.9828        0.9811        0.9791        53        0.9954        0.9950
       0.9946        0.9941        0.9935        0.9930        0.9923       
0.9916        0.9908        0.9899        0.9889        0.9878        0.9865   
    0.9852        0.9837        0.9820        0.9801        54        0.9956   
    0.9952        0.9948        0.9944        0.9939        0.9933        0.9927
       0.9920        0.9912        0.9904        0.9894        0.9884       
0.9872        0.9859        0.9845        0.9829        0.9811        55       
0.9958        0.9955        0.9951        0.9947        0.9942        0.9937   
    0.9931        0.9924        0.9917        0.9909        0.9900        0.9890
       0.9879        0.9867        0.9853        0.9838        0.9821   

 

60



--------------------------------------------------------------------------------

APPENDICES

 

Table M-1 (cont’d)

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity Without Popup

 

          Age of Pensioner   LOGO [g821872ageofbene_s.jpg]         25     26    
27     28     29     30     31     32     33     34     35     36     37     38
    39     40     41       56        0.9960        0.9957        0.9953       
0.9949        0.9945        0.9940        0.9934        0.9928        0.9921   
    0.9914        0.9905        0.9896        0.9885        0.9874        0.9861
       0.9846        0.9830        57        0.9962        0.9959        0.9956
       0.9952        0.9948        0.9943        0.9938        0.9932       
0.9926        0.9919        0.9911        0.9902        0.9892        0.9881   
    0.9868        0.9855        0.9839        58        0.9964        0.9962   
    0.9958        0.9955        0.9951        0.9946        0.9942        0.9936
       0.9930        0.9923        0.9916        0.9907        0.9898       
0.9887        0.9876        0.9863        0.9848        59        0.9966       
0.9964        0.9961        0.9957        0.9954        0.9949        0.9945   
    0.9940        0.9934        0.9928        0.9921        0.9913        0.9904
       0.9894        0.9883        0.9870        0.9857        60        0.9968
       0.9966        0.9963        0.9960        0.9956        0.9952       
0.9948        0.9943        0.9938        0.9932        0.9925        0.9918   
    0.9910        0.9900        0.9890        0.9878        0.9865        61   
    0.9970        0.9968        0.9965        0.9962        0.9959        0.9955
       0.9951        0.9947        0.9942        0.9936        0.9930       
0.9923        0.9915        0.9906        0.9896        0.9885        0.9873   
    62        0.9972        0.9970        0.9967        0.9964        0.9961   
    0.9958        0.9954        0.9950        0.9945        0.9940        0.9934
       0.9928        0.9920        0.9912        0.9903        0.9893       
0.9881        63        0.9974        0.9972        0.9969        0.9967       
0.9964        0.9961        0.9957        0.9953        0.9949        0.9944   
    0.9938        0.9932        0.9925        0.9918        0.9909        0.9899
       0.9889        64        0.9975        0.9973        0.9971        0.9969
       0.9966        0.9963        0.9960        0.9956        0.9952       
0.9948        0.9942        0.9937        0.9930        0.9923        0.9915   
    0.9906        0.9896        65        0.9977        0.9975        0.9973   
    0.9971        0.9968        0.9966        0.9963        0.9959        0.9955
       0.9951        0.9946        0.9941        0.9935        0.9928       
0.9921        0.9912        0.9903        66        0.9978        0.9977       
0.9975        0.9973        0.9971        0.9968        0.9965        0.9962   
    0.9958        0.9955        0.9950        0.9945        0.9940        0.9933
       0.9926        0.9918        0.9909        67        0.9980        0.9978
       0.9977        0.9975        0.9973        0.9970        0.9968       
0.9965        0.9961        0.9958        0.9954        0.9949        0.9944   
    0.9938        0.9931        0.9924        0.9916        68        0.9981   
    0.9980        0.9978        0.9976        0.9974        0.9972        0.9970
       0.9967        0.9964        0.9961        0.9957        0.9953       
0.9948        0.9943        0.9936        0.9930        0.9922        69       
0.9982        0.9981        0.9980        0.9978        0.9976        0.9974   
    0.9972        0.9970        0.9967        0.9964        0.9960        0.9956
       0.9952        0.9947        0.9941        0.9935        0.9928        70
       0.9984        0.9982        0.9981        0.9980        0.9978       
0.9976        0.9974        0.9972        0.9969        0.9966        0.9963   
    0.9960        0.9956        0.9951        0.9946        0.9940        0.9933
       71        0.9985        0.9984        0.9983        0.9981        0.9980
       0.9978        0.9976        0.9974        0.9972        0.9969       
0.9966        0.9963        0.9959        0.9955        0.9950        0.9944   
    0.9938        72        0.9986        0.9985        0.9984        0.9983   
    0.9981        0.9980        0.9978        0.9976        0.9974        0.9971
       0.9969        0.9966        0.9962        0.9958        0.9954       
0.9949        0.9943        73        0.9987        0.9986        0.9985       
0.9984        0.9983        0.9981        0.9980        0.9978        0.9976   
    0.9974        0.9971        0.9969        0.9965        0.9962        0.9958
       0.9953        0.9948        74        0.9988        0.9987        0.9986
       0.9985        0.9984        0.9983        0.9981        0.9980       
0.9978        0.9976        0.9974        0.9971        0.9968        0.9965   
    0.9961        0.9957        0.9952        75        0.9989        0.9988   
    0.9987        0.9986        0.9985        0.9984        0.9983        0.9981
       0.9980        0.9978        0.9976        0.9974        0.9971       
0.9968        0.9964        0.9961        0.9956        76        0.9990       
0.9989        0.9988        0.9988        0.9987        0.9986        0.9984   
    0.9983        0.9982        0.9980        0.9978        0.9976        0.9973
       0.9971        0.9968        0.9964        0.9960        77        0.9991
       0.9990        0.9989        0.9989        0.9988        0.9987       
0.9986        0.9984        0.9983        0.9982        0.9980        0.9978   
    0.9976        0.9973        0.9970        0.9967        0.9963        78   
    0.9991        0.9991        0.9990        0.9990        0.9989        0.9988
       0.9987        0.9986        0.9985        0.9983        0.9982       
0.9980        0.9978        0.9976        0.9973        0.9970        0.9967   
    79        0.9992        0.9992        0.9991        0.9990        0.9990   
    0.9989        0.9988        0.9987        0.9986        0.9985        0.9983
       0.9982        0.9980        0.9978        0.9975        0.9973       
0.9970        80        0.9993        0.9992        0.9992        0.9991       
0.9991        0.9990        0.9989        0.9988        0.9987        0.9986   
    0.9985        0.9983        0.9982        0.9980        0.9978        0.9975
       0.9972        81        0.9993        0.9993        0.9993        0.9992
       0.9991        0.9991        0.9990        0.9989        0.9988       
0.9987        0.9986        0.9985        0.9984        0.9982        0.9980   
    0.9978        0.9975        82        0.9994        0.9994        0.9993   
    0.9993        0.9992        0.9992        0.9991        0.9990        0.9989
       0.9989        0.9988        0.9986        0.9985        0.9984       
0.9982        0.9980        0.9977        83        0.9995        0.9994       
0.9994        0.9993        0.9993        0.9992        0.9992        0.9991   
    0.9990        0.9990        0.9989        0.9988        0.9986        0.9985
       0.9984        0.9982        0.9980        84        0.9995        0.9995
       0.9994        0.9994        0.9994        0.9993        0.9993       
0.9992        0.9991        0.9991        0.9990        0.9989        0.9988   
    0.9987        0.9985        0.9983        0.9982        85        0.9995   
    0.9995        0.9995        0.9995        0.9994        0.9994        0.9993
       0.9993        0.9992        0.9992        0.9991        0.9990       
0.9989        0.9988        0.9987        0.9985        0.9983   

 

61



--------------------------------------------------------------------------------

APPENDICES

 

Table M-1 (cont’d)

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity Without Popup

 

          Age of Pensioner   LOGO [g821872ageofbene_s.jpg]         42     43    
44     45     46     47     48     49     50     51     52     53     54     55
    56     57     58       25        0.9476        0.9435        0.9391       
0.9345        0.9296        0.9244        0.9189        0.9131        0.9070   
    0.9006        0.8938        0.8866        0.8790        0.8710        0.8625
       0.8535        0.8440        26        0.9484        0.9443        0.9400
       0.9354        0.9305        0.9253        0.9199        0.9141       
0.9080        0.9016        0.8948        0.8876        0.8801        0.8721   
    0.8636        0.8546        0.8451        27        0.9493        0.9452   
    0.9409        0.9363        0.9314        0.9263        0.9209        0.9151
       0.9090        0.9026        0.8959        0.8887        0.8812       
0.8732        0.8647        0.8558        0.8463        28        0.9502       
0.9461        0.9418        0.9373        0.9324        0.9273        0.9219   
    0.9162        0.9101        0.9038        0.8970        0.8899        0.8823
       0.8744        0.8659        0.8570        0.8475        29        0.9511
       0.9471        0.9428        0.9383        0.9335        0.9284       
0.9230        0.9173        0.9113        0.9049        0.8982        0.8911   
    0.8836        0.8756        0.8672        0.8583        0.8488        30   
    0.9520        0.9481        0.9438        0.9393        0.9346        0.9295
       0.9241        0.9185        0.9125        0.9062        0.8995       
0.8924        0.8849        0.8769        0.8685        0.8596        0.8502   
    31        0.9530        0.9491        0.9449        0.9404        0.9357   
    0.9307        0.9253        0.9197        0.9137        0.9074        0.9008
       0.8937        0.8862        0.8783        0.8699        0.8610       
0.8516        32        0.9540        0.9501        0.9460        0.9416       
0.9369        0.9319        0.9266        0.9210        0.9151        0.9088   
    0.9021        0.8951        0.8877        0.8798        0.8714        0.8625
       0.8531        33        0.9550        0.9512        0.9471        0.9427
       0.9381        0.9331        0.9279        0.9223        0.9164       
0.9102        0.9036        0.8966        0.8892        0.8813        0.8730   
    0.8641        0.8547        34        0.9561        0.9523        0.9483   
    0.9439        0.9393        0.9344        0.9292        0.9237        0.9178
       0.9117        0.9051        0.8981        0.8907        0.8829       
0.8746        0.8658        0.8564        35        0.9572        0.9534       
0.9494        0.9452        0.9406        0.9357        0.9306        0.9251   
    0.9193        0.9132        0.9067        0.8997        0.8924        0.8846
       0.8763        0.8675        0.8582        36        0.9583        0.9546
       0.9507        0.9464        0.9419        0.9371        0.9320       
0.9266        0.9209        0.9148        0.9083        0.9014        0.8941   
    0.8863        0.8781        0.8693        0.8600        37        0.9594   
    0.9558        0.9519        0.9477        0.9433        0.9386        0.9335
       0.9281        0.9225        0.9164        0.9100        0.9032       
0.8959        0.8882        0.8800        0.8713        0.8620        38       
0.9605        0.9570        0.9532        0.9491        0.9447        0.9400   
    0.9350        0.9297        0.9241        0.9181        0.9117        0.9050
       0.8978        0.8901        0.8819        0.8733        0.8640        39
       0.9617        0.9582        0.9545        0.9504        0.9461       
0.9415        0.9366        0.9314        0.9258        0.9199        0.9136   
    0.9069        0.8997        0.8921        0.8840        0.8754        0.8662
       40        0.9629        0.9595        0.9558        0.9518        0.9476
       0.9431        0.9382        0.9330        0.9276        0.9217       
0.9155        0.9088        0.9017        0.8942        0.8861        0.8776   
    0.8684        41        0.9641        0.9607        0.9571        0.9532   
    0.9491        0.9446        0.9399        0.9348        0.9294        0.9236
       0.9174        0.9108        0.9038        0.8963        0.8883       
0.8798        0.8708        42        0.9653        0.9620        0.9585       
0.9547        0.9506        0.9462        0.9415        0.9365        0.9312   
    0.9255        0.9194        0.9129        0.9060        0.8986        0.8907
       0.8822        0.8732        43        0.9665        0.9633        0.9598
       0.9561        0.9521        0.9478        0.9432        0.9383       
0.9331        0.9275        0.9215        0.9151        0.9082        0.9009   
    0.8930        0.8847        0.8757        44        0.9677        0.9646   
    0.9612        0.9576        0.9537        0.9495        0.9450        0.9402
       0.9350        0.9295        0.9236        0.9173        0.9105       
0.9033        0.8955        0.8872        0.8784        45        0.9689       
0.9658        0.9626        0.9591        0.9552        0.9511        0.9467   
    0.9420        0.9370        0.9316        0.9257        0.9195        0.9129
       0.9057        0.8980        0.8898        0.8811        46        0.9701
       0.9671        0.9640        0.9605        0.9568        0.9528       
0.9485        0.9439        0.9390        0.9336        0.9279        0.9218   
    0.9153        0.9082        0.9007        0.8926        0.8839        47   
    0.9712        0.9684        0.9653        0.9620        0.9584        0.9545
       0.9503        0.9458        0.9410        0.9358        0.9302       
0.9242        0.9177        0.9108        0.9034        0.8954        0.8868   
    48        0.9724        0.9697        0.9667        0.9635        0.9600   
    0.9562        0.9521        0.9477        0.9430        0.9379        0.9325
       0.9266        0.9202        0.9134        0.9061        0.8982       
0.8898        49        0.9736        0.9709        0.9681        0.9649       
0.9615        0.9579        0.9539        0.9496        0.9450        0.9401   
    0.9348        0.9290        0.9228        0.9161        0.9089        0.9012
       0.8928        50        0.9747        0.9722        0.9694        0.9664
       0.9631        0.9596        0.9557        0.9516        0.9471       
0.9423        0.9371        0.9315        0.9254        0.9188        0.9118   
    0.9042        0.8959        51        0.9759        0.9734        0.9707   
    0.9678        0.9647        0.9612        0.9575        0.9535        0.9492
       0.9445        0.9394        0.9339        0.9280        0.9216       
0.9147        0.9072        0.8991        52        0.9770        0.9746       
0.9721        0.9693        0.9662        0.9629        0.9593        0.9554   
    0.9512        0.9467        0.9418        0.9364        0.9307        0.9244
       0.9177        0.9103        0.9024        53        0.9781        0.9758
       0.9734        0.9707        0.9677        0.9645        0.9611       
0.9573        0.9533        0.9489        0.9441        0.9390        0.9333   
    0.9273        0.9206        0.9135        0.9057        54        0.9792   
    0.9770        0.9746        0.9721        0.9692        0.9662        0.9629
       0.9592        0.9553        0.9511        0.9465        0.9415       
0.9360        0.9301        0.9237        0.9167        0.9091        55       
0.9802        0.9781        0.9759        0.9734        0.9707        0.9678   
    0.9646        0.9611        0.9574        0.9533        0.9488        0.9440
       0.9387        0.9330        0.9267        0.9199        0.9125   

 

62



--------------------------------------------------------------------------------

APPENDICES

 

Table M-1 (cont’d)

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity Without Popup

 

LOGO [g821872ageofbene_s.jpg]

        Age of Pensioner           42     43     44     45     46     47     48
    49     50     51     52     53     54     55     56     57     58       56
       0.9812        0.9793        0.9771        0.9748        0.9722       
0.9694        0.9663        0.9630        0.9594        0.9555        0.9512   
    0.9465        0.9414        0.9359        0.9298        0.9232        0.9160
       57        0.9822        0.9804        0.9783        0.9761        0.9736
       0.9709        0.9680        0.9648        0.9614        0.9576       
0.9535        0.9490        0.9441        0.9388        0.9329        0.9265   
    0.9195        58        0.9832        0.9814        0.9795        0.9774   
    0.9750        0.9725        0.9697        0.9667        0.9634        0.9597
       0.9558        0.9515        0.9468        0.9416        0.9360       
0.9298        0.9230        59        0.9842        0.9825        0.9806       
0.9786        0.9764        0.9740        0.9713        0.9684        0.9653   
    0.9618        0.9581        0.9540        0.9494        0.9445        0.9390
       0.9331        0.9265        60        0.9851        0.9835        0.9817
       0.9798        0.9777        0.9754        0.9729        0.9702       
0.9672        0.9639        0.9603        0.9564        0.9521        0.9473   
    0.9421        0.9364        0.9301        61        0.9860        0.9845   
    0.9828        0.9810        0.9790        0.9768        0.9745        0.9719
       0.9690        0.9659        0.9625        0.9588        0.9547       
0.9501        0.9451        0.9396        0.9336        62        0.9868       
0.9854        0.9839        0.9822        0.9803        0.9782        0.9760   
    0.9735        0.9708        0.9679        0.9647        0.9611        0.9572
       0.9529        0.9481        0.9428        0.9370        63        0.9877
       0.9863        0.9849        0.9833        0.9815        0.9796       
0.9774        0.9751        0.9726        0.9698        0.9668        0.9634   
    0.9597        0.9556        0.9510        0.9460        0.9405        64   
    0.9885        0.9872        0.9858        0.9843        0.9827        0.9809
       0.9789        0.9767        0.9743        0.9717        0.9688       
0.9656        0.9621        0.9582        0.9539        0.9491        0.9438   
    65        0.9892        0.9881        0.9868        0.9854        0.9838   
    0.9821        0.9802        0.9782        0.9760        0.9735        0.9708
       0.9678        0.9645        0.9608        0.9567        0.9522       
0.9472        66        0.9900        0.9889        0.9877        0.9863       
0.9849        0.9833        0.9815        0.9796        0.9775        0.9752   
    0.9727        0.9699        0.9668        0.9633        0.9595        0.9552
       0.9504        67        0.9907        0.9896        0.9885        0.9873
       0.9859        0.9844        0.9828        0.9810        0.9791       
0.9769        0.9745        0.9719        0.9690        0.9657        0.9621   
    0.9581        0.9536        68        0.9913        0.9904        0.9893   
    0.9882        0.9869        0.9855        0.9840        0.9823        0.9805
       0.9785        0.9763        0.9738        0.9711        0.9681       
0.9647        0.9609        0.9566        69        0.9920        0.9911       
0.9901        0.9890        0.9878        0.9866        0.9851        0.9836   
    0.9819        0.9800        0.9780        0.9757        0.9731        0.9703
       0.9671        0.9635        0.9596        70        0.9926        0.9918
       0.9908        0.9898        0.9887        0.9875        0.9862       
0.9848        0.9832        0.9815        0.9796        0.9774        0.9751   
    0.9724        0.9695        0.9661        0.9624        71        0.9931   
    0.9924        0.9915        0.9906        0.9896        0.9885        0.9873
       0.9859        0.9845        0.9829        0.9811        0.9791       
0.9769        0.9745        0.9717        0.9686        0.9651        72       
0.9937        0.9930        0.9922        0.9913        0.9904        0.9894   
    0.9882        0.9870        0.9857        0.9842        0.9825        0.9807
       0.9787        0.9764        0.9738        0.9710        0.9677        73
       0.9942        0.9935        0.9928        0.9920        0.9912       
0.9902        0.9892        0.9880        0.9868        0.9854        0.9839   
    0.9822        0.9804        0.9783        0.9759        0.9732        0.9702
       74        0.9947        0.9941        0.9934        0.9927        0.9919
       0.9910        0.9900        0.9890        0.9878        0.9866       
0.9852        0.9837        0.9819        0.9800        0.9778        0.9753   
    0.9725        75        0.9951        0.9946        0.9940        0.9933   
    0.9925        0.9917        0.9909        0.9899        0.9888        0.9877
       0.9864        0.9850        0.9834        0.9816        0.9796       
0.9774        0.9748        76        0.9955        0.9950        0.9945       
0.9938        0.9932        0.9924        0.9916        0.9907        0.9898   
    0.9887        0.9876        0.9863        0.9848        0.9832        0.9813
       0.9792        0.9769        77        0.9959        0.9955        0.9949
       0.9944        0.9938        0.9931        0.9923        0.9915       
0.9906        0.9897        0.9886        0.9874        0.9861        0.9846   
    0.9829        0.9810        0.9788        78        0.9963        0.9959   
    0.9954        0.9949        0.9943        0.9937        0.9930        0.9923
       0.9915        0.9906        0.9896        0.9885        0.9873       
0.9859        0.9844        0.9827        0.9807        79        0.9966       
0.9962        0.9958        0.9953        0.9948        0.9942        0.9936   
    0.9929        0.9922        0.9914        0.9905        0.9895        0.9884
       0.9872        0.9858        0.9842        0.9824        80        0.9969
       0.9966        0.9962        0.9957        0.9953        0.9947       
0.9942        0.9936        0.9929        0.9922        0.9914        0.9905   
    0.9895        0.9883        0.9871        0.9856        0.9839        81   
    0.9972        0.9969        0.9965        0.9961        0.9957        0.9952
       0.9947        0.9941        0.9935        0.9929        0.9921       
0.9913        0.9904        0.9894        0.9882        0.9869        0.9854   
    82        0.9975        0.9972        0.9969        0.9965        0.9961   
    0.9957        0.9952        0.9947        0.9941        0.9935        0.9929
       0.9921        0.9913        0.9904        0.9893        0.9881       
0.9867        83        0.9977        0.9975        0.9972        0.9968       
0.9965        0.9961        0.9956        0.9952        0.9947        0.9941   
    0.9935        0.9929        0.9921        0.9913        0.9903        0.9892
       0.9880        84        0.9979        0.9977        0.9974        0.9971
       0.9968        0.9964        0.9960        0.9956        0.9952       
0.9947        0.9941        0.9935        0.9929        0.9921        0.9912   
    0.9903        0.9891        85        0.9981        0.9979        0.9977   
    0.9974        0.9971        0.9968        0.9964        0.9960        0.9956
       0.9952        0.9947        0.9942        0.9935        0.9929       
0.9921        0.9912        0.9902   

 

63



--------------------------------------------------------------------------------

APPENDICES

 

Table M-1 (cont’d)

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity Without Popup

 

LOGO [g821872ageofbene_s.jpg]

        Age of Pensioner           59     60     61     62     63     64     65
    66     67     68     69     70     71     72     73     74     75       25
       0.8340        0.8234        0.8123        0.8006        0.7883       
0.7755        0.7621        0.7482        0.7338        0.7189        0.7035   
    0.6877        0.6715        0.6549        0.6378        0.6204        0.6027
       26        0.8351        0.8245        0.8134        0.8017        0.7894
       0.7766        0.7632        0.7493        0.7348        0.7199       
0.7046        0.6888        0.6726        0.6559        0.6388        0.6214   
    0.6037        27        0.8363        0.8257        0.8146        0.8029   
    0.7906        0.7777        0.7644        0.7504        0.7360        0.7211
       0.7057        0.6899        0.6737        0.6570        0.6399       
0.6225        0.6048        28        0.8375        0.8269        0.8158       
0.8041        0.7918        0.7790        0.7656        0.7517        0.7372   
    0.7223        0.7070        0.6911        0.6749        0.6582        0.6411
       0.6236        0.6059        29        0.8388        0.8283        0.8171
       0.8054        0.7932        0.7803        0.7669        0.7530       
0.7386        0.7236        0.7082        0.6924        0.6761        0.6594   
    0.6423        0.6249        0.6071        30        0.8402        0.8296   
    0.8185        0.8068        0.7946        0.7817        0.7683        0.7544
       0.7400        0.7250        0.7096        0.6938        0.6775       
0.6608        0.6436        0.6262        0.6084        31        0.8416       
0.8311        0.8200        0.8083        0.7960        0.7832        0.7698   
    0.7559        0.7414        0.7265        0.7111        0.6952        0.6789
       0.6622        0.6451        0.6275        0.6097        32        0.8432
       0.8327        0.8216        0.8099        0.7976        0.7848       
0.7714        0.7575        0.7430        0.7281        0.7127        0.6968   
    0.6805        0.6637        0.6465        0.6290        0.6112        33   
    0.8448        0.8343        0.8232        0.8115        0.7993        0.7865
       0.7731        0.7591        0.7447        0.7297        0.7143       
0.6984        0.6821        0.6653        0.6481        0.6306        0.6127   
    34        0.8465        0.8360        0.8249        0.8133        0.8011   
    0.7882        0.7748        0.7609        0.7465        0.7315        0.7161
       0.7002        0.6838        0.6670        0.6498        0.6323       
0.6144        35        0.8483        0.8378        0.8268        0.8151       
0.8029        0.7901        0.7767        0.7628        0.7483        0.7334   
    0.7179        0.7020        0.6857        0.6689        0.6516        0.6340
       0.6161        36        0.8502        0.8397        0.8287        0.8171
       0.8049        0.7921        0.7787        0.7648        0.7503       
0.7354        0.7199        0.7040        0.6876        0.6708        0.6536   
    0.6359        0.6180        37        0.8522        0.8418        0.8308   
    0.8192        0.8070        0.7942        0.7808        0.7669        0.7524
       0.7375        0.7220        0.7061        0.6897        0.6729       
0.6556        0.6379        0.6200        38        0.8543        0.8439       
0.8329        0.8213        0.8092        0.7964        0.7830        0.7691   
    0.7547        0.7397        0.7242        0.7083        0.6919        0.6751
       0.6578        0.6401        0.6221        39        0.8564        0.8461
       0.8352        0.8236        0.8115        0.7987        0.7854       
0.7715        0.7570        0.7421        0.7266        0.7107        0.6943   
    0.6774        0.6601        0.6424        0.6243        40        0.8587   
    0.8484        0.8375        0.8260        0.8139        0.8012        0.7879
       0.7740        0.7595        0.7446        0.7291        0.7132       
0.6967        0.6798        0.6625        0.6448        0.6267        41       
0.8611        0.8509        0.8400        0.8285        0.8165        0.8038   
    0.7905        0.7766        0.7622        0.7472        0.7318        0.7158
       0.6994        0.6825        0.6651        0.6474        0.6293        42
       0.8636        0.8534        0.8426        0.8312        0.8191       
0.8065        0.7932        0.7794        0.7649        0.7500        0.7345   
    0.7186        0.7022        0.6852        0.6679        0.6501        0.6320
       43        0.8662        0.8561        0.8453        0.8340        0.8219
       0.8093        0.7961        0.7823        0.7679        0.7529       
0.7375        0.7215        0.7051        0.6882        0.6708        0.6530   
    0.6348        44        0.8689        0.8588        0.8482        0.8368   
    0.8249        0.8123        0.7991        0.7853        0.7710        0.7560
       0.7406        0.7246        0.7082        0.6913        0.6738       
0.6560        0.6378        45        0.8717        0.8617        0.8511       
0.8399        0.8280        0.8154        0.8023        0.7885        0.7742   
    0.7593        0.7439        0.7279        0.7115        0.6945        0.6771
       0.6592        0.6410        46        0.8746        0.8647        0.8542
       0.8430        0.8312        0.8187        0.8056        0.7919       
0.7776        0.7627        0.7473        0.7314        0.7149        0.6980   
    0.6805        0.6626        0.6444        47        0.8776        0.8678   
    0.8573        0.8462        0.8345        0.8221        0.8090        0.7954
       0.7811        0.7663        0.7509        0.7350        0.7185       
0.7016        0.6841        0.6662        0.6480        48        0.8807       
0.8710        0.8606        0.8496        0.8379        0.8256        0.8126   
    0.7990        0.7848        0.7700        0.7547        0.7388        0.7224
       0.7054        0.6879        0.6700        0.6517        49        0.8839
       0.8743        0.8640        0.8531        0.8415        0.8293       
0.8164        0.8029        0.7887        0.7740        0.7587        0.7428   
    0.7264        0.7094        0.6919        0.6740        0.6557        50   
    0.8871        0.8776        0.8675        0.8567        0.8453        0.8331
       0.8203        0.8068        0.7928        0.7781        0.7628       
0.7470        0.7306        0.7136        0.6962        0.6782        0.6599   
    51        0.8905        0.8811        0.8711        0.8605        0.8491   
    0.8371        0.8243        0.8110        0.7970        0.7823        0.7671
       0.7513        0.7350        0.7181        0.7006        0.6827       
0.6643        52        0.8939        0.8847        0.8748        0.8643       
0.8531        0.8411        0.8285        0.8153        0.8014        0.7868   
    0.7717        0.7559        0.7396        0.7227        0.7053        0.6873
       0.6689        53        0.8974        0.8883        0.8786        0.8682
       0.8572        0.8454        0.8329        0.8197        0.8059       
0.7915        0.7764        0.7607        0.7445        0.7276        0.7102   
    0.6922        0.6738        54        0.9009        0.8921        0.8825   
    0.8723        0.8614        0.8497        0.8374        0.8244        0.8107
       0.7963        0.7813        0.7657        0.7495        0.7327       
0.7153        0.6974        0.6790        55        0.9045        0.8959       
0.8865        0.8765        0.8657        0.8542        0.8420        0.8292   
    0.8156        0.8014        0.7865        0.7710        0.7548        0.7381
       0.7207        0.7028        0.6844   

 

64



--------------------------------------------------------------------------------

APPENDICES

 

Table M-1 (cont’d)

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity Without Popup

 

LOGO [g821872ageofbene_s.jpg]

        Age of Pensioner           59     60     61     62     63     64     65
    66     67     68     69     70     71     72     73     74     75       56
       0.9082        0.8997        0.8906        0.8807        0.8701       
0.8588        0.8468        0.8341        0.8207        0.8066        0.7918   
    0.7764        0.7604        0.7437        0.7264        0.7085        0.6902
       57        0.9119        0.9036        0.8947        0.8850        0.8747
       0.8636        0.8517        0.8392        0.8260        0.8120       
0.7974        0.7821        0.7662        0.7496        0.7324        0.7145   
    0.6962        58        0.9156        0.9076        0.8989        0.8894   
    0.8793        0.8684        0.8568        0.8444        0.8314        0.8176
       0.8032        0.7880        0.7722        0.7557        0.7386       
0.7208        0.7025        59        0.9194        0.9116        0.9031       
0.8939        0.8840        0.8733        0.8620        0.8498        0.8370   
    0.8234        0.8091        0.7941        0.7785        0.7621        0.7451
       0.7274        0.7092        60        0.9231        0.9156        0.9074
       0.8984        0.8888        0.8784        0.8672        0.8553       
0.8427        0.8293        0.8153        0.8005        0.7850        0.7687   
    0.7518        0.7343        0.7161        61        0.9269        0.9196   
    0.9116        0.9030        0.8936        0.8834        0.8726        0.8609
       0.8485        0.8354        0.8216        0.8070        0.7917       
0.7756        0.7589        0.7414        0.7234        62        0.9306       
0.9236        0.9159        0.9075        0.8984        0.8886        0.8780   
    0.8666        0.8545        0.8416        0.8280        0.8137        0.7986
       0.7827        0.7661        0.7488        0.7309        63        0.9343
       0.9276        0.9202        0.9121        0.9033        0.8937       
0.8834        0.8724        0.8605        0.8480        0.8346        0.8205   
    0.8057        0.7900        0.7736        0.7565        0.7388        64   
    0.9380        0.9315        0.9244        0.9166        0.9081        0.8989
       0.8889        0.8782        0.8667        0.8544        0.8413       
0.8275        0.8129        0.7975        0.7814        0.7645        0.7469   
    65        0.9416        0.9354        0.9286        0.9211        0.9130   
    0.9041        0.8944        0.8840        0.8728        0.8609        0.8481
       0.8346        0.8203        0.8052        0.7893        0.7726       
0.7552        66        0.9451        0.9392        0.9327        0.9256       
0.9177        0.9092        0.8999        0.8898        0.8790        0.8674   
    0.8550        0.8418        0.8278        0.8130        0.7974        0.7809
       0.7638        67        0.9485        0.9429        0.9368        0.9299
       0.9224        0.9142        0.9053        0.8956        0.8851       
0.8739        0.8619        0.8491        0.8354        0.8209        0.8056   
    0.7895        0.7726        68        0.9519        0.9466        0.9407   
    0.9342        0.9271        0.9192        0.9107        0.9013        0.8913
       0.8804        0.8688        0.8563        0.8431        0.8289       
0.8139        0.7981        0.7815        69        0.9551        0.9501       
0.9446        0.9384        0.9316        0.9241        0.9159        0.9070   
    0.8973        0.8869        0.8756        0.8636        0.8507        0.8370
       0.8223        0.8069        0.7906        70        0.9582        0.9535
       0.9483        0.9425        0.9360        0.9289        0.9211       
0.9126        0.9033        0.8933        0.8825        0.8708        0.8584   
    0.8450        0.8308        0.8157        0.7998        71        0.9612   
    0.9568        0.9519        0.9464        0.9403        0.9336        0.9261
       0.9180        0.9092        0.8996        0.8892        0.8780       
0.8660        0.8531        0.8393        0.8246        0.8091        72       
0.9641        0.9599        0.9553        0.9502        0.9444        0.9381   
    0.9311        0.9234        0.9149        0.9058        0.8959        0.8851
       0.8736        0.8611        0.8478        0.8335        0.8184        73
       0.9668        0.9630        0.9586        0.9538        0.9484       
0.9424        0.9358        0.9285        0.9205        0.9118        0.9024   
    0.8921        0.8810        0.8691        0.8562        0.8424        0.8277
       74        0.9694        0.9658        0.9618        0.9573        0.9523
       0.9466        0.9404        0.9335        0.9260        0.9177       
0.9087        0.8990        0.8884        0.8769        0.8645        0.8512   
    0.8370        75        0.9719        0.9685        0.9648        0.9606   
    0.9559        0.9507        0.9448        0.9384        0.9312        0.9234
       0.9149        0.9056        0.8955        0.8846        0.8727       
0.8600        0.8463        76        0.9742        0.9711        0.9677       
0.9638        0.9594        0.9545        0.9490        0.9430        0.9363   
    0.9289        0.9209        0.9121        0.9025        0.8921        0.8808
       0.8685        0.8554        77        0.9764        0.9735        0.9703
       0.9667        0.9627        0.9581        0.9530        0.9474       
0.9411        0.9342        0.9266        0.9184        0.9093        0.8994   
    0.8886        0.8769        0.8643        78        0.9784        0.9758   
    0.9729        0.9695        0.9658        0.9615        0.9568        0.9515
       0.9457        0.9392        0.9321        0.9243        0.9158       
0.9064        0.8962        0.8850        0.8730        79        0.9803       
0.9779        0.9752        0.9721        0.9687        0.9648        0.9604   
    0.9555        0.9500        0.9440        0.9374        0.9300        0.9220
       0.9131        0.9035        0.8929        0.8814        80        0.9820
       0.9799        0.9774        0.9746        0.9714        0.9678       
0.9637        0.9592        0.9541        0.9485        0.9423        0.9355   
    0.9279        0.9196        0.9105        0.9004        0.8896        81   
    0.9837        0.9817        0.9794        0.9768        0.9739        0.9706
       0.9669        0.9627        0.9580        0.9528        0.9470       
0.9406        0.9336        0.9257        0.9171        0.9077        0.8974   
    82        0.9852        0.9834        0.9813        0.9789        0.9763   
    0.9732        0.9698        0.9659        0.9616        0.9568        0.9514
       0.9455        0.9389        0.9316        0.9235        0.9146       
0.9049        83        0.9866        0.9849        0.9830        0.9809       
0.9784        0.9756        0.9725        0.9689        0.9650        0.9605   
    0.9556        0.9500        0.9439        0.9371        0.9296        0.9213
       0.9121        84        0.9878        0.9864        0.9847        0.9827
       0.9805        0.9779        0.9750        0.9718        0.9681       
0.9640        0.9594        0.9544        0.9487        0.9424        0.9353   
    0.9276        0.9190        85        0.9890        0.9877        0.9861   
    0.9844        0.9823        0.9800        0.9774        0.9744        0.9710
       0.9673        0.9631        0.9584        0.9532        0.9473       
0.9408        0.9335        0.9255   

 

65



--------------------------------------------------------------------------------

APPENDICES

Table M-2

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity With Popup

 

LOGO [g821872ageofbene_s.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       25        0.9863        0.9852
       0.9839        0.9826        0.9811        0.9795        0.9777       
0.9759        0.9738        0.9717        0.9693        0.9668        0.9640   
    0.9611        0.9579        0.9546        0.9509        26        0.9867   
    0.9856        0.9843        0.9830        0.9815        0.9799        0.9782
       0.9764        0.9744        0.9722        0.9699        0.9674       
0.9647        0.9618        0.9587        0.9553        0.9517        27       
0.9870        0.9859        0.9847        0.9834        0.9820        0.9804   
    0.9787        0.9769        0.9749        0.9728        0.9705        0.9680
       0.9654        0.9625        0.9594        0.9560        0.9525        28
       0.9874        0.9863        0.9851        0.9838        0.9824       
0.9809        0.9792        0.9775        0.9755        0.9734        0.9711   
    0.9687        0.9661        0.9632        0.9601        0.9568        0.9533
       29        0.9877        0.9867        0.9855        0.9842        0.9829
       0.9814        0.9798        0.9780        0.9761        0.9740       
0.9718        0.9694        0.9668        0.9639        0.9609        0.9576   
    0.9541        30        0.9881        0.9870        0.9859        0.9847   
    0.9833        0.9819        0.9803        0.9785        0.9767        0.9746
       0.9724        0.9701        0.9675        0.9647        0.9617       
0.9585        0.9550        31        0.9884        0.9874        0.9863       
0.9851        0.9838        0.9824        0.9808        0.9791        0.9773   
    0.9753        0.9731        0.9708        0.9682        0.9655        0.9625
       0.9593        0.9559        32        0.9887        0.9878        0.9867
       0.9855        0.9842        0.9828        0.9813        0.9797       
0.9779        0.9759        0.9738        0.9715        0.9690        0.9663   
    0.9633        0.9602        0.9568        33        0.9891        0.9881   
    0.9871        0.9859        0.9847        0.9833        0.9818        0.9802
       0.9785        0.9765        0.9744        0.9722        0.9697       
0.9671        0.9642        0.9611        0.9577        34        0.9894       
0.9885        0.9875        0.9864        0.9851        0.9838        0.9824   
    0.9808        0.9791        0.9772        0.9751        0.9729        0.9705
       0.9679        0.9650        0.9620        0.9586        35        0.9897
       0.9888        0.9879        0.9868        0.9856        0.9843       
0.9829        0.9813        0.9797        0.9778        0.9758        0.9736   
    0.9713        0.9687        0.9659        0.9629        0.9596        36   
    0.9901        0.9892        0.9882        0.9872        0.9860        0.9848
       0.9834        0.9819        0.9803        0.9785        0.9765       
0.9744        0.9720        0.9695        0.9668        0.9638        0.9606   
    37        0.9904        0.9895        0.9886        0.9876        0.9865   
    0.9853        0.9839        0.9825        0.9808        0.9791        0.9772
       0.9751        0.9728        0.9704        0.9677        0.9647       
0.9616        38        0.9907        0.9899        0.9890        0.9880       
0.9869        0.9857        0.9844        0.9830        0.9814        0.9797   
    0.9779        0.9758        0.9736        0.9712        0.9686        0.9657
       0.9626        39        0.9910        0.9902        0.9893        0.9884
       0.9873        0.9862        0.9849        0.9836        0.9820       
0.9804        0.9786        0.9766        0.9744        0.9720        0.9695   
    0.9666        0.9636        40        0.9913        0.9905        0.9897   
    0.9888        0.9878        0.9867        0.9854        0.9841        0.9826
       0.9810        0.9792        0.9773        0.9752        0.9729       
0.9704        0.9676        0.9646        41        0.9916        0.9909       
0.9900        0.9892        0.9882        0.9871        0.9859        0.9846   
    0.9832        0.9816        0.9799        0.9780        0.9760        0.9737
       0.9713        0.9686        0.9656        42        0.9919        0.9912
       0.9904        0.9895        0.9886        0.9876        0.9864       
0.9851        0.9838        0.9822        0.9806        0.9788        0.9768   
    0.9746        0.9721        0.9695        0.9667        43        0.9921   
    0.9915        0.9907        0.9899        0.9890        0.9880        0.9869
       0.9857        0.9843        0.9829        0.9812        0.9795       
0.9775        0.9754        0.9730        0.9705        0.9677        44       
0.9924        0.9918        0.9911        0.9903        0.9894        0.9884   
    0.9873        0.9862        0.9849        0.9835        0.9819        0.9802
       0.9783        0.9762        0.9739        0.9714        0.9687        45
       0.9927        0.9921        0.9914        0.9906        0.9898       
0.9888        0.9878        0.9867        0.9854        0.9840        0.9825   
    0.9809        0.9790        0.9770        0.9748        0.9724        0.9697
       46        0.9929        0.9923        0.9917        0.9909        0.9901
       0.9892        0.9882        0.9872        0.9860        0.9846       
0.9832        0.9816        0.9798        0.9778        0.9757        0.9733   
    0.9708        47        0.9932        0.9926        0.9920        0.9913   
    0.9905        0.9896        0.9887        0.9876        0.9865        0.9852
       0.9838        0.9822        0.9805        0.9786        0.9765       
0.9743        0.9718        48        0.9934        0.9929        0.9923       
0.9916        0.9909        0.9900        0.9891        0.9881        0.9870   
    0.9857        0.9844        0.9829        0.9812        0.9794        0.9774
       0.9752        0.9728        49        0.9937        0.9932        0.9926
       0.9919        0.9912        0.9904        0.9895        0.9886       
0.9875        0.9863        0.9850        0.9835        0.9819        0.9802   
    0.9782        0.9761        0.9737        50        0.9939        0.9934   
    0.9928        0.9922        0.9915        0.9908        0.9899        0.9890
       0.9880        0.9868        0.9856        0.9842        0.9826       
0.9809        0.9790        0.9770        0.9747        51        0.9941       
0.9937        0.9931        0.9925        0.9919        0.9911        0.9903   
    0.9894        0.9884        0.9873        0.9861        0.9848        0.9833
       0.9817        0.9799        0.9779        0.9757        52        0.9944
       0.9939        0.9934        0.9928        0.9922        0.9915       
0.9907        0.9898        0.9889        0.9878        0.9867        0.9854   
    0.9840        0.9824        0.9806        0.9787        0.9766        53   
    0.9946        0.9941        0.9936        0.9931        0.9925        0.9918
       0.9911        0.9903        0.9893        0.9883        0.9872       
0.9860        0.9846        0.9831        0.9814        0.9796        0.9775   
    54        0.9948        0.9944        0.9939        0.9934        0.9928   
    0.9922        0.9914        0.9907        0.9898        0.9888        0.9877
       0.9866        0.9852        0.9838        0.9822        0.9804       
0.9784        55        0.9950        0.9946        0.9941        0.9936       
0.9931        0.9925        0.9918        0.9910        0.9902        0.9893   
    0.9883        0.9871        0.9859        0.9845        0.9829        0.9812
       0.9793   

 

66



--------------------------------------------------------------------------------

APPENDICES

 

Table M-2 (cont’d)

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity With Popup

 

          Age of Pensioner  

LOGO [g821872ageofbene_s.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       56        0.9952        0.9948
       0.9944        0.9939        0.9934        0.9928        0.9921       
0.9914        0.9906        0.9897        0.9887        0.9877        0.9865   
    0.9851        0.9836        0.9820        0.9801        57        0.9954   
    0.9950        0.9946        0.9941        0.9936        0.9931        0.9925
       0.9918        0.9910        0.9902        0.9892        0.9882       
0.9870        0.9857        0.9843        0.9827        0.9810        58       
0.9956        0.9952        0.9948        0.9944        0.9939        0.9934   
    0.9928        0.9921        0.9914        0.9906        0.9897        0.9887
       0.9876        0.9864        0.9850        0.9835        0.9818        59
       0.9957        0.9954        0.9950        0.9946        0.9942       
0.9937        0.9931        0.9925        0.9918        0.9910        0.9901   
    0.9892        0.9881        0.9870        0.9856        0.9842        0.9826
       60        0.9959        0.9956        0.9953        0.9949        0.9944
       0.9939        0.9934        0.9928        0.9921        0.9914       
0.9906        0.9897        0.9887        0.9875        0.9863        0.9849   
    0.9833        61        0.9961        0.9958        0.9955        0.9951   
    0.9947        0.9942        0.9937        0.9931        0.9925        0.9918
       0.9910        0.9902        0.9892        0.9881        0.9869       
0.9856        0.9841        62        0.9963        0.9960        0.9956       
0.9953        0.9949        0.9945        0.9940        0.9934        0.9928   
    0.9922        0.9914        0.9906        0.9897        0.9887        0.9875
       0.9862        0.9848        63        0.9964        0.9961        0.9958
       0.9955        0.9951        0.9947        0.9943        0.9937       
0.9932        0.9925        0.9918        0.9910        0.9902        0.9892   
    0.9881        0.9869        0.9855        64        0.9966        0.9963   
    0.9960        0.9957        0.9953        0.9950        0.9945        0.9940
       0.9935        0.9929        0.9922        0.9915        0.9906       
0.9897        0.9886        0.9875        0.9862        65        0.9967       
0.9965        0.9962        0.9959        0.9956        0.9952        0.9948   
    0.9943        0.9938        0.9932        0.9926        0.9919        0.9911
       0.9902        0.9892        0.9881        0.9868        66        0.9969
       0.9966        0.9964        0.9961        0.9958        0.9954       
0.9950        0.9946        0.9941        0.9935        0.9929        0.9923   
    0.9915        0.9907        0.9897        0.9886        0.9875        67   
    0.9970        0.9968        0.9965        0.9963        0.9960        0.9956
       0.9953        0.9948        0.9944        0.9939        0.9933       
0.9926        0.9919        0.9911        0.9902        0.9892        0.9881   
    68        0.9971        0.9969        0.9967        0.9964        0.9961   
    0.9958        0.9955        0.9951        0.9946        0.9942        0.9936
       0.9930        0.9923        0.9915        0.9907        0.9897       
0.9887        69        0.9972        0.9971        0.9968        0.9966       
0.9963        0.9960        0.9957        0.9953        0.9949        0.9944   
    0.9939        0.9934        0.9927        0.9920        0.9912        0.9902
       0.9892        70        0.9974        0.9972        0.9970        0.9968
       0.9965        0.9962        0.9959        0.9956        0.9952       
0.9947        0.9942        0.9937        0.9931        0.9924        0.9916   
    0.9907        0.9898        71        0.9975        0.9973        0.9971   
    0.9969        0.9967        0.9964        0.9961        0.9958        0.9954
       0.9950        0.9945        0.9940        0.9934        0.9928       
0.9920        0.9912        0.9903        72        0.9976        0.9974       
0.9973        0.9971        0.9968        0.9966        0.9963        0.9960   
    0.9956        0.9952        0.9948        0.9943        0.9938        0.9931
       0.9924        0.9917        0.9908        73        0.9977        0.9976
       0.9974        0.9972        0.9970        0.9967        0.9965       
0.9962        0.9959        0.9955        0.9951        0.9946        0.9941   
    0.9935        0.9928        0.9921        0.9913        74        0.9978   
    0.9977        0.9975        0.9973        0.9971        0.9969        0.9967
       0.9964        0.9961        0.9957        0.9953        0.9949       
0.9944        0.9939        0.9932        0.9925        0.9917        75       
0.9979        0.9978        0.9976        0.9975        0.9973        0.9971   
    0.9968        0.9966        0.9963        0.9959        0.9956        0.9952
       0.9947        0.9942        0.9936        0.9929        0.9922        76
       0.9980        0.9979        0.9977        0.9976        0.9974       
0.9972        0.9970        0.9967        0.9965        0.9962        0.9958   
    0.9954        0.9950        0.9945        0.9939        0.9933        0.9926
       77        0.9981        0.9980        0.9979        0.9977        0.9975
       0.9974        0.9971        0.9969        0.9967        0.9964       
0.9960        0.9957        0.9953        0.9948        0.9943        0.9937   
    0.9930        78        0.9982        0.9981        0.9980        0.9978   
    0.9977        0.9975        0.9973        0.9971        0.9968        0.9966
       0.9963        0.9959        0.9955        0.9951        0.9946       
0.9940        0.9934        79        0.9983        0.9982        0.9981       
0.9979        0.9978        0.9976        0.9974        0.9972        0.9970   
    0.9967        0.9965        0.9961        0.9958        0.9954        0.9949
       0.9943        0.9937        80        0.9984        0.9983        0.9982
       0.9980        0.9979        0.9977        0.9976        0.9974       
0.9972        0.9969        0.9967        0.9964        0.9960        0.9956   
    0.9952        0.9947        0.9941        81        0.9984        0.9984   
    0.9982        0.9981        0.9980        0.9979        0.9977        0.9975
       0.9973        0.9971        0.9968        0.9966        0.9962       
0.9959        0.9954        0.9950        0.9944        82        0.9985       
0.9984        0.9983        0.9982        0.9981        0.9980        0.9978   
    0.9976        0.9975        0.9972        0.9970        0.9968        0.9965
       0.9961        0.9957        0.9952        0.9947        83        0.9986
       0.9985        0.9984        0.9983        0.9982        0.9981       
0.9979        0.9978        0.9976        0.9974        0.9972        0.9969   
    0.9967        0.9963        0.9960        0.9955        0.9950        84   
    0.9987        0.9986        0.9985        0.9984        0.9983        0.9982
       0.9980        0.9979        0.9977        0.9975        0.9973       
0.9971        0.9968        0.9965        0.9962        0.9958        0.9953   
    85        0.9987        0.9987        0.9986        0.9985        0.9984   
    0.9983        0.9981        0.9980        0.9979        0.9977        0.9975
       0.9973        0.9970        0.9967        0.9964        0.9960       
0.9956   

 

67



--------------------------------------------------------------------------------

APPENDICES

 

Table M-2 (cont’d)

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity With Popup

 

          Age of Pensioner  

LOGO [g821872ageofbene_s.jpg]

        42     43     44     45     46     47     48     49     50     51     52
    53     54     55     56     57     58       25        0.9471        0.9429
       0.9386        0.9339        0.9290        0.9237        0.9182       
0.9124        0.9063        0.8999        0.8931        0.8859        0.8783   
    0.8702        0.8617        0.8528        0.8433        26        0.9478   
    0.9437        0.9394        0.9347        0.9298        0.9246        0.9191
       0.9134        0.9073        0.9008        0.8940        0.8869       
0.8793        0.8712        0.8628        0.8538        0.8443        27       
0.9487        0.9446        0.9402        0.9356        0.9307        0.9256   
    0.9201        0.9143        0.9082        0.9018        0.8951        0.8879
       0.8803        0.8723        0.8638        0.8549        0.8454        28
       0.9495        0.9454        0.9411        0.9365        0.9317       
0.9265        0.9211        0.9153        0.9093        0.9029        0.8961   
    0.8890        0.8814        0.8734        0.8650        0.8560        0.8465
       29        0.9504        0.9463        0.9421        0.9375        0.9327
       0.9275        0.9221        0.9164        0.9104        0.9040       
0.8972        0.8901        0.8826        0.8746        0.8662        0.8572   
    0.8478        30        0.9513        0.9473        0.9430        0.9385   
    0.9337        0.9286        0.9232        0.9175        0.9115        0.9051
       0.8984        0.8913        0.8838        0.8758        0.8674       
0.8585        0.8490        31        0.9522        0.9482        0.9440       
0.9395        0.9347        0.9297        0.9243        0.9187        0.9127   
    0.9063        0.8997        0.8926        0.8851        0.8771        0.8687
       0.8598        0.8504        32        0.9531        0.9492        0.9450
       0.9406        0.9358        0.9308        0.9255        0.9199       
0.9139        0.9076        0.9009        0.8939        0.8864        0.8785   
    0.8701        0.8612        0.8518        33        0.9541        0.9502   
    0.9461        0.9417        0.9370        0.9320        0.9267        0.9211
       0.9152        0.9089        0.9023        0.8953        0.8878       
0.8799        0.8716        0.8627        0.8533        34        0.9551       
0.9512        0.9472        0.9428        0.9381        0.9332        0.9279   
    0.9224        0.9165        0.9103        0.9037        0.8967        0.8893
       0.8814        0.8731        0.8642        0.8549        35        0.9561
       0.9523        0.9483        0.9439        0.9393        0.9344       
0.9292        0.9237        0.9179        0.9117        0.9051        0.8982   
    0.8908        0.8830        0.8747        0.8658        0.8565        36   
    0.9571        0.9534        0.9494        0.9451        0.9406        0.9357
       0.9306        0.9251        0.9193        0.9132        0.9066       
0.8997        0.8924        0.8846        0.8763        0.8675        0.8582   
    37        0.9582        0.9545        0.9505        0.9463        0.9418   
    0.9370        0.9319        0.9265        0.9208        0.9147        0.9082
       0.9013        0.8940        0.8863        0.8780        0.8693       
0.8600        38        0.9592        0.9556        0.9517        0.9476       
0.9431        0.9384        0.9333        0.9280        0.9223        0.9162   
    0.9098        0.9030        0.8958        0.8880        0.8798        0.8711
       0.8619        39        0.9603        0.9567        0.9529        0.9488
       0.9444        0.9398        0.9348        0.9295        0.9238       
0.9179        0.9115        0.9047        0.8975        0.8899        0.8817   
    0.8731        0.8638        40        0.9614        0.9579        0.9541   
    0.9501        0.9458        0.9412        0.9362        0.9310        0.9254
       0.9195        0.9132        0.9065        0.8994        0.8918       
0.8837        0.8750        0.8659        41        0.9625        0.9591       
0.9554        0.9514        0.9471        0.9426        0.9377        0.9326   
    0.9271        0.9212        0.9150        0.9083        0.9013        0.8937
       0.8857        0.8771        0.8680        42        0.9636        0.9602
       0.9566        0.9527        0.9485        0.9441        0.9393       
0.9342        0.9288        0.9230        0.9168        0.9102        0.9032   
    0.8957        0.8878        0.8793        0.8702        43        0.9647   
    0.9614        0.9578        0.9540        0.9499        0.9455        0.9408
       0.9358        0.9305        0.9248        0.9187        0.9122       
0.9052        0.8978        0.8899        0.8815        0.8725        44       
0.9658        0.9626        0.9591        0.9554        0.9513        0.9470   
    0.9424        0.9375        0.9322        0.9266        0.9206        0.9142
       0.9073        0.9000        0.8921        0.8838        0.8748        45
       0.9669        0.9637        0.9603        0.9567        0.9528       
0.9485        0.9440        0.9392        0.9340        0.9284        0.9225   
    0.9162        0.9094        0.9022        0.8944        0.8861        0.8773
       46        0.9680        0.9649        0.9616        0.9580        0.9542
       0.9500        0.9456        0.9409        0.9358        0.9303       
0.9245        0.9183        0.9116        0.9044        0.8967        0.8885   
    0.8798        47        0.9690        0.9661        0.9628        0.9594   
    0.9556        0.9516        0.9472        0.9426        0.9376        0.9322
       0.9265        0.9204        0.9138        0.9067        0.8991       
0.8910        0.8823        48        0.9701        0.9672        0.9641       
0.9607        0.9570        0.9531        0.9488        0.9443        0.9394   
    0.9342        0.9285        0.9225        0.9160        0.9091        0.9016
       0.8936        0.8850        49        0.9712        0.9684        0.9653
       0.9620        0.9584        0.9546        0.9505        0.9460       
0.9412        0.9361        0.9306        0.9247        0.9183        0.9115   
    0.9041        0.8962        0.8877        50        0.9722        0.9695   
    0.9665        0.9633        0.9599        0.9561        0.9521        0.9478
       0.9431        0.9381        0.9327        0.9269        0.9206       
0.9139        0.9066        0.8988        0.8905        51        0.9733       
0.9706        0.9678        0.9646        0.9613        0.9576        0.9537   
    0.9495        0.9449        0.9400        0.9348        0.9291        0.9230
       0.9163        0.9092        0.9016        0.8933        52        0.9743
       0.9717        0.9689        0.9659        0.9627        0.9591       
0.9553        0.9512        0.9468        0.9420        0.9369        0.9313   
    0.9253        0.9188        0.9118        0.9043        0.8962        53   
    0.9753        0.9728        0.9701        0.9672        0.9640        0.9606
       0.9569        0.9529        0.9486        0.9440        0.9390       
0.9335        0.9277        0.9213        0.9145        0.9071        0.8991   
    54        0.9762        0.9739        0.9713        0.9685        0.9654   
    0.9621        0.9585        0.9546        0.9505        0.9459        0.9411
       0.9358        0.9301        0.9239        0.9172        0.9099       
0.9021        55        0.9772        0.9749        0.9724        0.9697       
0.9667        0.9635        0.9601        0.9563        0.9523        0.9479   
    0.9432        0.9380        0.9324        0.9264        0.9199        0.9128
       0.9051   

 

68



--------------------------------------------------------------------------------

APPENDICES

 

Table M-2 (cont’d)

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity With Popup

 

          Age of Pensioner   LOGO [g821872ageofbene_s.jpg]         42     43    
44     45     46     47     48     49     50     51     52     53     54     55
    56     57     58       56        0.9781        0.9759        0.9735       
0.9709        0.9680        0.9650        0.9616        0.9580        0.9541   
    0.9498        0.9452        0.9402        0.9348        0.9289        0.9226
       0.9156        0.9081        57        0.9791        0.9769        0.9746
       0.9721        0.9693        0.9664        0.9631        0.9596       
0.9558        0.9517        0.9473        0.9425        0.9372        0.9315   
    0.9253        0.9185        0.9112        58        0.9799        0.9779   
    0.9757        0.9732        0.9706        0.9677        0.9646        0.9612
       0.9576        0.9536        0.9493        0.9447        0.9396       
0.9340        0.9280        0.9214        0.9142        59        0.9808       
0.9789        0.9767        0.9744        0.9718        0.9691        0.9661   
    0.9628        0.9593        0.9555        0.9513        0.9468        0.9419
       0.9365        0.9306        0.9242        0.9173        60        0.9816
       0.9798        0.9777        0.9755        0.9730        0.9704       
0.9675        0.9644        0.9610        0.9573        0.9533        0.9490   
    0.9442        0.9390        0.9333        0.9271        0.9203        61   
    0.9825        0.9807        0.9787        0.9765        0.9742        0.9717
       0.9689        0.9659        0.9627        0.9591        0.9553       
0.9511        0.9465        0.9414        0.9359        0.9299        0.9233   
    62        0.9833        0.9815        0.9796        0.9776        0.9753   
    0.9729        0.9703        0.9674        0.9643        0.9609        0.9572
       0.9531        0.9487        0.9439        0.9385        0.9327       
0.9263        63        0.9840        0.9824        0.9806        0.9786       
0.9764        0.9741        0.9716        0.9688        0.9658        0.9626   
    0.9590        0.9552        0.9509        0.9462        0.9411        0.9355
       0.9293        64        0.9848        0.9832        0.9815        0.9796
       0.9775        0.9753        0.9729        0.9702        0.9674       
0.9643        0.9609        0.9571        0.9531        0.9486        0.9436   
    0.9382        0.9322        65        0.9855        0.9840        0.9823   
    0.9805        0.9785        0.9764        0.9741        0.9716        0.9689
       0.9659        0.9626        0.9591        0.9552        0.9509       
0.9461        0.9409        0.9351        66        0.9862        0.9847       
0.9831        0.9814        0.9795        0.9775        0.9753        0.9729   
    0.9703        0.9675        0.9643        0.9609        0.9572        0.9531
       0.9485        0.9435        0.9380        67        0.9868        0.9855
       0.9840        0.9823        0.9805        0.9786        0.9765       
0.9742        0.9717        0.9690        0.9660        0.9628        0.9592   
    0.9552        0.9509        0.9461        0.9407        68        0.9875   
    0.9862        0.9847        0.9832        0.9814        0.9796        0.9776
       0.9754        0.9730        0.9704        0.9676        0.9645       
0.9611        0.9573        0.9532        0.9486        0.9435        69       
0.9881        0.9868        0.9855        0.9840        0.9823        0.9806   
    0.9787        0.9766        0.9743        0.9719        0.9692        0.9662
       0.9630        0.9594        0.9554        0.9510        0.9461        70
       0.9887        0.9875        0.9862        0.9848        0.9832       
0.9815        0.9797        0.9777        0.9756        0.9732        0.9707   
    0.9679        0.9648        0.9614        0.9576        0.9534        0.9487
       71        0.9892        0.9881        0.9869        0.9855        0.9840
       0.9824        0.9807        0.9788        0.9768        0.9746       
0.9721        0.9695        0.9665        0.9633        0.9597        0.9556   
    0.9512        72        0.9898        0.9887        0.9875        0.9862   
    0.9848        0.9833        0.9816        0.9799        0.9779        0.9758
       0.9735        0.9710        0.9682        0.9651        0.9617       
0.9579        0.9536        73        0.9903        0.9893        0.9882       
0.9869        0.9856        0.9841        0.9826        0.9809        0.9790   
    0.9770        0.9749        0.9725        0.9698        0.9669        0.9636
       0.9600        0.9559        74        0.9908        0.9899        0.9888
       0.9876        0.9863        0.9849        0.9835        0.9818       
0.9801        0.9782        0.9762        0.9739        0.9714        0.9686   
    0.9655        0.9620        0.9582        75        0.9913        0.9904   
    0.9894        0.9882        0.9870        0.9857        0.9843        0.9828
       0.9811        0.9793        0.9774        0.9752        0.9729       
0.9702        0.9673        0.9640        0.9603        76        0.9918       
0.9909        0.9899        0.9889        0.9877        0.9865        0.9851   
    0.9837        0.9821        0.9804        0.9786        0.9765        0.9743
       0.9718        0.9690        0.9659        0.9624        77        0.9922
       0.9914        0.9905        0.9894        0.9883        0.9872       
0.9859        0.9845        0.9830        0.9814        0.9797        0.9778   
    0.9756        0.9733        0.9707        0.9677        0.9644        78   
    0.9926        0.9918        0.9910        0.9900        0.9890        0.9878
       0.9866        0.9853        0.9839        0.9824        0.9808       
0.9789        0.9769        0.9747        0.9722        0.9695        0.9663   
    79        0.9930        0.9923        0.9915        0.9905        0.9895   
    0.9885        0.9873        0.9861        0.9848        0.9833        0.9818
       0.9801        0.9782        0.9761        0.9737        0.9711       
0.9682        80        0.9934        0.9927        0.9919        0.9910       
0.9901        0.9891        0.9880        0.9868        0.9856        0.9842   
    0.9827        0.9811        0.9794        0.9774        0.9752        0.9727
       0.9699        81        0.9938        0.9931        0.9924        0.9915
       0.9906        0.9897        0.9886        0.9875        0.9863       
0.9851        0.9837        0.9822        0.9805        0.9786        0.9765   
    0.9742        0.9716        82        0.9942        0.9935        0.9928   
    0.9920        0.9912        0.9902        0.9893        0.9882        0.9871
       0.9859        0.9846        0.9831        0.9816        0.9798       
0.9779        0.9757        0.9732        83        0.9945        0.9939       
0.9932        0.9925        0.9916        0.9908        0.9898        0.9889   
    0.9878        0.9867        0.9854        0.9841        0.9826        0.9809
       0.9791        0.9770        0.9747        84        0.9948        0.9942
       0.9936        0.9929        0.9921        0.9913        0.9904       
0.9895        0.9885        0.9874        0.9862        0.9850        0.9836   
    0.9820        0.9803        0.9784        0.9762        85        0.9951   
    0.9946        0.9940        0.9933        0.9926        0.9918        0.9910
       0.9901        0.9891        0.9881        0.9870        0.9858       
0.9845        0.9831        0.9814        0.9796        0.9775   

 

69



--------------------------------------------------------------------------------

APPENDICES

 

Table M-2 (cont’d)

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity With Popup

 

          Age of Pensioner   LOGO [g821872ageofbene_s.jpg]         59     60    
61     62     63     64     65     66     67     68     69     70     71     72
    73     74     75       25        0.8332        0.8226        0.8115       
0.7998        0.7875        0.7747        0.7613        0.7474        0.7330   
    0.7181        0.7028        0.6870        0.6708        0.6541        0.6371
       0.6197        0.6021        26        0.8343        0.8237        0.8125
       0.8008        0.7886        0.7757        0.7623        0.7484       
0.7340        0.7191        0.7038        0.6880        0.6718        0.6551   
    0.6381        0.6207        0.6030        27        0.8354        0.8248   
    0.8137        0.8019        0.7897        0.7768        0.7634        0.7495
       0.7351        0.7202        0.7049        0.6891        0.6728       
0.6562        0.6391        0.6217        0.6040        28        0.8365       
0.8260        0.8148        0.8031        0.7908        0.7780        0.7646   
    0.7507        0.7363        0.7214        0.7060        0.6902        0.6740
       0.6573        0.6402        0.6228        0.6051        29        0.8378
       0.8272        0.8161        0.8044        0.7921        0.7792       
0.7659        0.7519        0.7375        0.7226        0.7072        0.6914   
    0.6752        0.6585        0.6414        0.6240        0.6062        30   
    0.8390        0.8285        0.8174        0.8057        0.7934        0.7806
       0.7672        0.7533        0.7388        0.7239        0.7085       
0.6927        0.6764        0.6598        0.6427        0.6252        0.6074   
    31        0.8404        0.8299        0.8188        0.8071        0.7948   
    0.7820        0.7686        0.7547        0.7402        0.7253        0.7099
       0.6941        0.6778        0.6611        0.6440        0.6265       
0.6087        32        0.8418        0.8313        0.8202        0.8085       
0.7963        0.7834        0.7701        0.7561        0.7417        0.7268   
    0.7114        0.6955        0.6792        0.6625        0.6454        0.6279
       0.6101        33        0.8433        0.8328        0.8217        0.8101
       0.7978        0.7850        0.7716        0.7577        0.7432       
0.7283        0.7129        0.6971        0.6808        0.6640        0.6469   
    0.6294        0.6115        34        0.8449        0.8344        0.8234   
    0.8117        0.7995        0.7866        0.7733        0.7593        0.7449
       0.7300        0.7146        0.6987        0.6824        0.6656       
0.6485        0.6309        0.6131        35        0.8466        0.8361       
0.8251        0.8134        0.8012        0.7884        0.7750        0.7611   
    0.7466        0.7317        0.7163        0.7004        0.6841        0.6673
       0.6501        0.6326        0.6147        36        0.8483        0.8379
       0.8268        0.8152        0.8030        0.7902        0.7768       
0.7629        0.7485        0.7335        0.7181        0.7022        0.6859   
    0.6691        0.6519        0.6343        0.6165        37        0.8502   
    0.8397        0.8287        0.8171        0.8049        0.7921        0.7788
       0.7649        0.7504        0.7355        0.7201        0.7042       
0.6878        0.6710        0.6538        0.6362        0.6183        38       
0.8521        0.8417        0.8307        0.8191        0.8069        0.7941   
    0.7808        0.7669        0.7525        0.7375        0.7221        0.7062
       0.6898        0.6730        0.6558        0.6382        0.6202        39
       0.8541        0.8437        0.8327        0.8212        0.8090       
0.7963        0.7829        0.7690        0.7546        0.7397        0.7243   
    0.7084        0.6920        0.6752        0.6579        0.6403        0.6223
       40        0.8561        0.8458        0.8349        0.8234        0.8112
       0.7985        0.7852        0.7713        0.7569        0.7419       
0.7265        0.7106        0.6942        0.6774        0.6601        0.6425   
    0.6245        41        0.8583        0.8480        0.8371        0.8256   
    0.8135        0.8008        0.7875        0.7737        0.7593        0.7443
       0.7289        0.7130        0.6966        0.6798        0.6625       
0.6448        0.6268        42        0.8605        0.8503        0.8395       
0.8280        0.8159        0.8033        0.7900        0.7762        0.7618   
    0.7468        0.7314        0.7155        0.6991        0.6823        0.6650
       0.6473        0.6292        43        0.8629        0.8527        0.8419
       0.8305        0.8185        0.8058        0.7926        0.7788       
0.7644        0.7495        0.7341        0.7182        0.7018        0.6849   
    0.6676        0.6499        0.6318        44        0.8653        0.8552   
    0.8444        0.8331        0.8211        0.8085        0.7953        0.7815
       0.7671        0.7522        0.7368        0.7209        0.7046       
0.6877        0.6704        0.6526        0.6345        45        0.8678       
0.8577        0.8471        0.8358        0.8238        0.8113        0.7981   
    0.7843        0.7700        0.7551        0.7398        0.7239        0.7075
       0.6906        0.6733        0.6555        0.6374        46        0.8704
       0.8604        0.8498        0.8385        0.8267        0.8142       
0.8010        0.7873        0.7730        0.7582        0.7428        0.7269   
    0.7105        0.6937        0.6763        0.6585        0.6404        47   
    0.8730        0.8631        0.8526        0.8414        0.8296        0.8172
       0.8041        0.7904        0.7762        0.7613        0.7460       
0.7301        0.7138        0.6969        0.6795        0.6617        0.6436   
    48        0.8758        0.8660        0.8555        0.8444        0.8327   
    0.8203        0.8073        0.7937        0.7794        0.7647        0.7493
       0.7335        0.7171        0.7003        0.6829        0.6651       
0.6469        49        0.8786        0.8689        0.8585        0.8475       
0.8359        0.8235        0.8106        0.7970        0.7829        0.7681   
    0.7528        0.7370        0.7207        0.7038        0.6865        0.6686
       0.6505        50        0.8815        0.8719        0.8616        0.8507
       0.8391        0.8269        0.8140        0.8005        0.7864       
0.7717        0.7565        0.7407        0.7244        0.7075        0.6902   
    0.6724        0.6542        51        0.8844        0.8749        0.8648   
    0.8540        0.8425        0.8304        0.8176        0.8042        0.7901
       0.7755        0.7603        0.7446        0.7283        0.7114       
0.6941        0.6763        0.6581        52        0.8874        0.8781       
0.8680        0.8574        0.8460        0.8340        0.8213        0.8079   
    0.7940        0.7794        0.7643        0.7486        0.7323        0.7155
       0.6982        0.6804        0.6622        53        0.8905        0.8813
       0.8714        0.8608        0.8496        0.8376        0.8250       
0.8118        0.7979        0.7835        0.7684        0.7528        0.7365   
    0.7198        0.7025        0.6847        0.6665        54        0.8936   
    0.8845        0.8748        0.8643        0.8532        0.8414        0.8290
       0.8158        0.8021        0.7877        0.7727        0.7571       
0.7410        0.7242        0.7070        0.6892        0.6710        55       
0.8968        0.8878        0.8782        0.8680        0.8570        0.8453   
    0.8330        0.8200        0.8063        0.7920        0.7771        0.7616
       0.7455        0.7289        0.7117        0.6939        0.6757   

 

70



--------------------------------------------------------------------------------

APPENDICES

 

Table M-2 (cont’d)

Consolidated Edison Retirement Plan

Option factors applicable to CECONY Weekly – 1 Participants –

75% Joint and Survivor Annuity With Popup

 

          Age of Pensioner   LOGO [g821872ageofbene_s.jpg]         59     60    
61     62     63     64     65     66     67     68     69     70     71     72
    73     74     75       56        0.9000        0.8912        0.8818       
0.8716        0.8608        0.8493        0.8371        0.8242        0.8107   
    0.7965        0.7817        0.7663        0.7503        0.7337        0.7165
       0.6988        0.6807        57        0.9032        0.8946        0.8853
       0.8754        0.8647        0.8533        0.8413        0.8286       
0.8152        0.8011        0.7865        0.7712        0.7552        0.7387   
    0.7216        0.7040        0.6858        58        0.9064        0.8980   
    0.8889        0.8791        0.8687        0.8575        0.8456        0.8330
       0.8198        0.8059        0.7913        0.7762        0.7603       
0.7439        0.7269        0.7093        0.6912        59        0.9097       
0.9014        0.8925        0.8830        0.8727        0.8617        0.8500   
    0.8376        0.8245        0.8107        0.7963        0.7813        0.7656
       0.7493        0.7323        0.7148        0.6968        60        0.9129
       0.9049        0.8962        0.8868        0.8767        0.8659       
0.8544        0.8422        0.8293        0.8157        0.8015        0.7866   
    0.7710        0.7548        0.7380        0.7206        0.7026        61   
    0.9161        0.9083        0.8998        0.8907        0.8808        0.8702
       0.8589        0.8469        0.8342        0.8208        0.8067       
0.7920        0.7766        0.7605        0.7438        0.7265        0.7086   
    62        0.9194        0.9118        0.9035        0.8945        0.8849   
    0.8745        0.8634        0.8516        0.8391        0.8259        0.8120
       0.7975        0.7823        0.7663        0.7498        0.7326       
0.7148        63        0.9225        0.9152        0.9071        0.8984       
0.8890        0.8788        0.8680        0.8564        0.8441        0.8311   
    0.8175        0.8031        0.7881        0.7723        0.7559        0.7388
       0.7212        64        0.9257        0.9185        0.9107        0.9022
       0.8930        0.8831        0.8725        0.8612        0.8491       
0.8364        0.8229        0.8088        0.7940        0.7784        0.7622   
    0.7452        0.7277        65        0.9288        0.9219        0.9143   
    0.9061        0.8971        0.8875        0.8771        0.8660        0.8542
       0.8417        0.8285        0.8146        0.7999        0.7846       
0.7685        0.7518        0.7345        66        0.9319        0.9252       
0.9178        0.9098        0.9012        0.8918        0.8817        0.8708   
    0.8593        0.8470        0.8341        0.8204        0.8060        0.7909
       0.7750        0.7585        0.7413        67        0.9349        0.9284
       0.9213        0.9136        0.9052        0.8960        0.8862       
0.8756        0.8644        0.8524        0.8397        0.8263        0.8121   
    0.7972        0.7816        0.7653        0.7483        68        0.9378   
    0.9316        0.9248        0.9173        0.9091        0.9003        0.8907
       0.8804        0.8694        0.8577        0.8453        0.8322       
0.8183        0.8036        0.7883        0.7721        0.7554        69       
0.9407        0.9347        0.9281        0.9209        0.9130        0.9044   
    0.8951        0.8852        0.8745        0.8631        0.8509        0.8381
       0.8245        0.8101        0.7950        0.7791        0.7626        70
       0.9435        0.9377        0.9314        0.9244        0.9168       
0.9085        0.8995        0.8899        0.8795        0.8684        0.8565   
    0.8440        0.8307        0.8166        0.8017        0.7861        0.7698
       71        0.9462        0.9407        0.9346        0.9279        0.9206
       0.9126        0.9039        0.8945        0.8844        0.8736       
0.8621        0.8498        0.8368        0.8231        0.8085        0.7932   
    0.7772        72        0.9488        0.9436        0.9377        0.9313   
    0.9242        0.9165        0.9081        0.8991        0.8893        0.8788
       0.8676        0.8557        0.8430        0.8295        0.8153       
0.8003        0.7845        73        0.9514        0.9464        0.9408       
0.9346        0.9278        0.9204        0.9123        0.9035        0.8941   
    0.8839        0.8731        0.8615        0.8491        0.8360        0.8221
       0.8074        0.7919        74        0.9539        0.9491        0.9437
       0.9378        0.9313        0.9242        0.9164        0.9079       
0.8988        0.8890        0.8784        0.8672        0.8552        0.8424   
    0.8288        0.8144        0.7993        75        0.9562        0.9517   
    0.9466        0.9409        0.9347        0.9278        0.9203        0.9122
       0.9034        0.8939        0.8837        0.8728        0.8612       
0.8487        0.8355        0.8214        0.8066        76        0.9585       
0.9542        0.9493        0.9439        0.9379        0.9314        0.9242   
    0.9164        0.9079        0.8987        0.8889        0.8783        0.8670
       0.8550        0.8421        0.8284        0.8139        77        0.9607
       0.9566        0.9520        0.9468        0.9411        0.9348       
0.9279        0.9204        0.9123        0.9034        0.8939        0.8838   
    0.8728        0.8611        0.8486        0.8353        0.8212        78   
    0.9628        0.9589        0.9545        0.9496        0.9441        0.9381
       0.9315        0.9243        0.9165        0.9080        0.8989       
0.8890        0.8785        0.8671        0.8550        0.8420        0.8283   
    79        0.9648        0.9611        0.9569        0.9523        0.9471   
    0.9413        0.9350        0.9281        0.9206        0.9125        0.9037
       0.8942        0.8840        0.8730        0.8613        0.8487       
0.8354        80        0.9668        0.9632        0.9593        0.9548       
0.9499        0.9444        0.9384        0.9318        0.9246        0.9168   
    0.9084        0.8992        0.8894        0.8788        0.8674        0.8553
       0.8423        81        0.9686        0.9653        0.9615        0.9573
       0.9526        0.9474        0.9417        0.9353        0.9285       
0.9210        0.9129        0.9041        0.8947        0.8845        0.8735   
    0.8617        0.8491        82        0.9704        0.9672        0.9636   
    0.9597        0.9552        0.9503        0.9448        0.9388        0.9322
       0.9250        0.9173        0.9089        0.8998        0.8900       
0.8794        0.8680        0.8558        83        0.9721        0.9691       
0.9657        0.9619        0.9577        0.9530        0.9478        0.9421   
    0.9358        0.9290        0.9216        0.9135        0.9048        0.8954
       0.8852        0.8742        0.8624        84        0.9737        0.9709
       0.9677        0.9641        0.9601        0.9556        0.9507       
0.9453        0.9393        0.9328        0.9257        0.9180        0.9097   
    0.9006        0.8908        0.8802        0.8689        85        0.9752   
    0.9726        0.9696        0.9662        0.9624        0.9582        0.9535
       0.9483        0.9427        0.9365        0.9297        0.9224       
0.9144        0.9058        0.8963        0.8862        0.8753   

 

71



--------------------------------------------------------------------------------

Sub appendix A. 2

TABLE A

O&R Participants

Joint and 100% Survivor Option Factors

without Pop-Up

Distributions beginning

before July 1, 2004

This Table A is no longer current;

Table A factors were applied to pension allowance distributions on or before
July 1, 2004

See prior Retirement Plan for historical factors

See updated tables below

 

72



--------------------------------------------------------------------------------

Sub appendix A. 2

TABLE B

O&R Participants

Joint and 50% Survivor Option Factors without Pop-Up

Distributions beginning

before July 1, 2004

This Table B is no longer current;

Table B factors were applied to pension allowance distributions on or before
July 1, 2004

See prior Retirement Plan for historical factors

See prior Retirement Plan for historical factors

See updated tables below

 

73



--------------------------------------------------------------------------------

Sub appendix A. 2

TABLE C

O&R Participants

Joint and 100% Survivor Option Factors with Pop-Up

Distributions beginning

before July 1, 2004

This Table C is no longer current;

Table C factors were applied to pension allowance distributions on or before
July 1, 2004

See prior Retirement Plan for historical factors

See prior Retirement Plan for historical factors

See updated tables below

 

74



--------------------------------------------------------------------------------

Sub appendix A. 2

TABLE D

O&R Participants

Joint and 50% Survivor Option Factors with Pop-Up

Distributions beginning

before July 1, 2004

This Table D is no longer current;

Table D factors were applied to pension allowance distributions on or before
July 1, 2004

See prior Retirement Plan for historical factors

See prior Retirement Plan for historical factors

See updated tables below

 

75



--------------------------------------------------------------------------------

Sub Appendix A. 2

Table E - O&R Participants

Reduction Factors For

Vested Participant

Spouse’s Allowance Coverage

Table E is no longer applicable

because it applied to distributions

on or before July 1, 2008

See prior Retirement Plan for historical factors

See updated table, below

 

76



--------------------------------------------------------------------------------

Sub appendix A. 2

TABLE F

O&R PARTICIPANTS

For purposes of calculating payment of Actuarial Equivalent which are otherwise
not set forth in the Plan, the Plan Administrator has adopted the interest rate
and mortality table described in Section 5.01(c)(3) as the interest rate and
mortality table to be used on and after January 1, 2000 in all circumstances
required by Code Section 417(e) and the regulations thereunder.

 

77



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

 

          Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       20        0.9504        0.9466       
0.9426        0.9384        0.9339        0.9290        0.9240        0.9187   
    0.9130        0.9070        0.9007        0.8941        0.8871        0.8798
       0.8721        0.8642        21        0.9517        0.9480        0.9440
       0.9399        0.9354        0.9306        0.9256        0.9203       
0.9147        0.9087        0.9025        0.8958        0.8889        0.8816   
    0.8740        0.8660        22        0.9531        0.9494        0.9455   
    0.9413        0.9369        0.9322        0.9272        0.9220        0.9163
       0.9105        0.9043        0.8976        0.8907        0.8835       
0.8759        0.8679        23        0.9544        0.9508        0.9469       
0.9429        0.9385        0.9338        0.9289        0.9237        0.9181   
    0.9123        0.9061        0.8995        0.8926        0.8854        0.8778
       0.8699        24        0.9558        0.9522        0.9484        0.9444
       0.9401        0.9354        0.9306        0.9255        0.9199       
0.9142        0.9080        0.9014        0.8946        0.8874        0.8799   
    0.8720        25        0.9571        0.9536        0.9499        0.9460   
    0.9417        0.9372        0.9323        0.9272        0.9218        0.9160
       0.9099        0.9034        0.8966        0.8895        0.8820       
0.8741        26        0.9585        0.9551        0.9514        0.9476       
0.9434        0.9389        0.9341        0.9291        0.9237        0.9180   
    0.9119        0.9055        0.8987        0.8917        0.8842        0.8763
       27        0.9599        0.9566        0.9530        0.9492        0.9450
       0.9406        0.9359        0.9309        0.9256        0.9199       
0.9140        0.9076        0.9009        0.8938        0.8864        0.8786   
    28        0.9613        0.9580        0.9545        0.9508        0.9467   
    0.9424        0.9378        0.9328        0.9276        0.9220        0.9161
       0.9097        0.9031        0.8961        0.8887        0.8810        29
       0.9627        0.9595        0.9560        0.9524        0.9484       
0.9441        0.9396        0.9348        0.9296        0.9241        0.9182   
    0.9120        0.9054        0.8984        0.8911        0.8834        30   
    0.9641        0.9609        0.9576        0.9540        0.9501        0.9459
       0.9415        0.9368        0.9316        0.9262        0.9204       
0.9142        0.9077        0.9008        0.8935        0.8859        31       
0.9655        0.9624        0.9591        0.9556        0.9518        0.9477   
    0.9434        0.9387        0.9336        0.9284        0.9226        0.9165
       0.9101        0.9033        0.8960        0.8884        32        0.9668
       0.9638        0.9606        0.9572        0.9535        0.9495       
0.9453        0.9407        0.9358        0.9305        0.9249        0.9189   
    0.9125        0.9058        0.8986        0.8911        33        0.9681   
    0.9652        0.9622        0.9589        0.9552        0.9513        0.9472
       0.9427        0.9379        0.9327        0.9272        0.9212       
0.9150        0.9083        0.9013        0.8938        34        0.9694       
0.9667        0.9637        0.9605        0.9570        0.9532        0.9491   
    0.9447        0.9400        0.9349        0.9295        0.9236        0.9174
       0.9109        0.9039        0.8966        35        0.9708        0.9680
       0.9652        0.9620        0.9587        0.9549        0.9510       
0.9467        0.9421        0.9371        0.9318        0.9261        0.9200   
    0.9135        0.9067        0.8994        36        0.9720        0.9694   
    0.9667        0.9636        0.9603        0.9567        0.9529        0.9487
       0.9442        0.9393        0.9341        0.9285        0.9226       
0.9163        0.9095        0.9023        37        0.9733        0.9708       
0.9681        0.9652        0.9620        0.9585        0.9548        0.9508   
    0.9463        0.9416        0.9365        0.9310        0.9251        0.9189
       0.9123        0.9052        38        0.9745        0.9721        0.9695
       0.9667        0.9636        0.9602        0.9566        0.9527       
0.9484        0.9438        0.9389        0.9335        0.9277        0.9217   
    0.9151        0.9082        39        0.9757        0.9734        0.9709   
    0.9682        0.9652        0.9620        0.9585        0.9547        0.9505
       0.9461        0.9412        0.9360        0.9304        0.9244       
0.9180        0.9112        40        0.9768        0.9746        0.9723       
0.9697        0.9668        0.9637        0.9603        0.9567        0.9526   
    0.9483        0.9436        0.9385        0.9330        0.9272        0.9209
       0.9142        41        0.9780        0.9758        0.9736        0.9711
       0.9683        0.9654        0.9621        0.9585        0.9546       
0.9505        0.9459        0.9409        0.9356        0.9299        0.9238   
    0.9172        42        0.9791        0.9771        0.9749        0.9725   
    0.9698        0.9670        0.9639        0.9604        0.9567        0.9527
       0.9482        0.9434        0.9382        0.9327        0.9267       
0.9203        43        0.9801        0.9782        0.9761        0.9739       
0.9713        0.9686        0.9656        0.9623        0.9587        0.9548   
    0.9505        0.9458        0.9408        0.9355        0.9296        0.9234
       44        0.9812        0.9793        0.9774        0.9752        0.9728
       0.9701        0.9673        0.9642        0.9606        0.9569       
0.9528        0.9482        0.9434        0.9382        0.9325        0.9264   
    45        0.9822        0.9804        0.9785        0.9765        0.9742   
    0.9717        0.9689        0.9659        0.9626        0.9590        0.9550
       0.9506        0.9459        0.9409        0.9354        0.9295        46
       0.9831        0.9815        0.9797        0.9777        0.9755       
0.9731        0.9705        0.9676        0.9644        0.9609        0.9571   
    0.9529        0.9485        0.9436        0.9382        0.9325        47   
    0.9840        0.9824        0.9808        0.9789        0.9768        0.9745
       0.9721        0.9693        0.9662        0.9629        0.9593       
0.9553        0.9509        0.9462        0.9411        0.9356        48       
0.9849        0.9834        0.9818        0.9801        0.9781        0.9759   
    0.9735        0.9710        0.9680        0.9649        0.9613        0.9575
       0.9533        0.9488        0.9439        0.9385        49        0.9857
       0.9844        0.9829        0.9812        0.9793        0.9772       
0.9750        0.9725        0.9697        0.9667        0.9634        0.9597   
    0.9557        0.9514        0.9466        0.9414        50        0.9866   
    0.9853        0.9838        0.9823        0.9805        0.9785        0.9764
       0.9741        0.9714        0.9686        0.9653        0.9618       
0.9580        0.9538        0.9493        0.9443        51        0.9873       
0.9861        0.9847        0.9833        0.9816        0.9797        0.9777   
    0.9755        0.9730        0.9703        0.9672        0.9639        0.9602
       0.9563        0.9519        0.9472        52        0.9881        0.9869
       0.9857        0.9843        0.9827        0.9810        0.9791       
0.9769        0.9745        0.9720        0.9691        0.9659        0.9624   
    0.9587        0.9544        0.9499   

 

78



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

 

          Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       53        0.9888        0.9877       
0.9865        0.9852        0.9837        0.9821        0.9803        0.9783   
    0.9760        0.9736        0.9709        0.9678        0.9645        0.9609
       0.9569        0.9526        54        0.9895        0.9885        0.9873
       0.9861        0.9847        0.9832        0.9815        0.9796       
0.9775        0.9752        0.9726        0.9697        0.9666        0.9632   
    0.9594        0.9552        55        0.9901        0.9892        0.9881   
    0.9870        0.9857        0.9842        0.9826        0.9808        0.9788
       0.9767        0.9742        0.9715        0.9685        0.9654       
0.9617        0.9578        56        0.9907        0.9898        0.9889       
0.9878        0.9865        0.9852        0.9838        0.9821        0.9802   
    0.9782        0.9758        0.9733        0.9705        0.9674        0.9640
       0.9603        57        0.9914        0.9905        0.9896        0.9886
       0.9874        0.9862        0.9848        0.9832        0.9814       
0.9795        0.9774        0.9750        0.9723        0.9694        0.9662   
    0.9627        58        0.9920        0.9911        0.9903        0.9893   
    0.9883        0.9870        0.9858        0.9844        0.9827        0.9809
       0.9788        0.9766        0.9741        0.9714        0.9683       
0.9650        59        0.9925        0.9917        0.9909        0.9901       
0.9890        0.9879        0.9867        0.9854        0.9838        0.9821   
    0.9803        0.9781        0.9758        0.9732        0.9703        0.9672
       60        0.9930        0.9923        0.9916        0.9907        0.9898
       0.9887        0.9877        0.9864        0.9849        0.9834       
0.9816        0.9796        0.9774        0.9750        0.9723        0.9694   
    61        0.9934        0.9928        0.9922        0.9914        0.9905   
    0.9896        0.9885        0.9874        0.9860        0.9845        0.9829
       0.9810        0.9789        0.9767        0.9741        0.9714        62
       0.9940        0.9934        0.9927        0.9920        0.9912       
0.9903        0.9893        0.9883        0.9870        0.9856        0.9841   
    0.9823        0.9804        0.9783        0.9760        0.9734        63   
    0.9944        0.9938        0.9933        0.9926        0.9918        0.9910
       0.9902        0.9891        0.9879        0.9867        0.9852       
0.9836        0.9818        0.9799        0.9776        0.9753        64       
0.9948        0.9943        0.9937        0.9932        0.9924        0.9917   
    0.9909        0.9899        0.9888        0.9877        0.9863        0.9848
       0.9832        0.9814        0.9793        0.9770        65        0.9952
       0.9947        0.9942        0.9937        0.9930        0.9923       
0.9916        0.9907        0.9897        0.9886        0.9873        0.9860   
    0.9844        0.9828        0.9808        0.9787        66        0.9956   
    0.9951        0.9947        0.9942        0.9935        0.9929        0.9922
       0.9914        0.9905        0.9895        0.9884        0.9871       
0.9856        0.9841        0.9822        0.9803        67        0.9959       
0.9955        0.9951        0.9946        0.9941        0.9935        0.9928   
    0.9921        0.9912        0.9903        0.9893        0.9880        0.9867
       0.9853        0.9836        0.9818        68        0.9962        0.9959
       0.9955        0.9950        0.9945        0.9940        0.9934       
0.9928        0.9919        0.9911        0.9901        0.9890        0.9878   
    0.9865        0.9849        0.9833        69        0.9966        0.9962   
    0.9958        0.9955        0.9950        0.9945        0.9939        0.9934
       0.9926        0.9918        0.9909        0.9899        0.9888       
0.9876        0.9862        0.9846        70        0.9968        0.9965       
0.9962        0.9959        0.9954        0.9949        0.9945        0.9939   
    0.9932        0.9926        0.9917        0.9907        0.9897        0.9886
       0.9873        0.9859        71        0.9971        0.9968        0.9965
       0.9962        0.9958        0.9954        0.9950        0.9945       
0.9938        0.9932        0.9924        0.9915        0.9906        0.9896   
    0.9883        0.9870        72        0.9973        0.9971        0.9968   
    0.9965        0.9961        0.9958        0.9954        0.9949        0.9944
       0.9938        0.9930        0.9923        0.9914        0.9904       
0.9893        0.9882        73        0.9976        0.9973        0.9971       
0.9969        0.9965        0.9962        0.9958        0.9954        0.9948   
    0.9943        0.9937        0.9929        0.9921        0.9913        0.9903
       0.9892        74        0.9978        0.9975        0.9974        0.9971
       0.9968        0.9965        0.9962        0.9958        0.9953       
0.9949        0.9943        0.9935        0.9929        0.9921        0.9911   
    0.9901        75        0.9980        0.9978        0.9976        0.9974   
    0.9971        0.9968        0.9965        0.9962        0.9957        0.9953
       0.9948        0.9942        0.9935        0.9928        0.9919       
0.9910        76        0.9982        0.9980        0.9978        0.9976       
0.9974        0.9971        0.9969        0.9966        0.9962        0.9958   
    0.9953        0.9947        0.9941        0.9934        0.9927        0.9918
       77        0.9984        0.9982        0.9980        0.9979        0.9976
       0.9974        0.9972        0.9969        0.9965        0.9961       
0.9957        0.9952        0.9947        0.9941        0.9934        0.9926   
    78        0.9985        0.9984        0.9982        0.9980        0.9979   
    0.9977        0.9974        0.9972        0.9968        0.9965        0.9961
       0.9956        0.9952        0.9946        0.9939        0.9933        79
       0.9987        0.9985        0.9984        0.9982        0.9980       
0.9978        0.9977        0.9975        0.9971        0.9969        0.9965   
    0.9961        0.9956        0.9951        0.9946        0.9940        80   
    0.9988        0.9987        0.9985        0.9984        0.9982        0.9981
       0.9979        0.9977        0.9974        0.9972        0.9969       
0.9965        0.9960        0.9956        0.9951        0.9945        81       
0.9989        0.9988        0.9986        0.9986        0.9984        0.9983   
    0.9981        0.9979        0.9977        0.9975        0.9972        0.9968
       0.9964        0.9961        0.9955        0.9950        82        0.9990
       0.9989        0.9988        0.9987        0.9986        0.9984       
0.9983        0.9982        0.9979        0.9977        0.9975        0.9971   
    0.9968        0.9965        0.9960        0.9956        83        0.9991   
    0.9990        0.9989        0.9988        0.9987        0.9986        0.9985
       0.9984        0.9981        0.9980        0.9977        0.9974       
0.9971        0.9968        0.9964        0.9960        84        0.9992       
0.9991        0.9990        0.9989        0.9989        0.9987        0.9986   
    0.9985        0.9983        0.9982        0.9980        0.9977        0.9974
       0.9971        0.9967        0.9964        85        0.9993        0.9992
       0.9991        0.9991        0.9989        0.9989        0.9988       
0.9987        0.9985        0.9983        0.9982        0.9979        0.9977   
    0.9975        0.9971        0.9968   

 

79



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

 

          Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        46     47     48     49     50     51     52     53     54     55     56
    57     58     59     60     61       20        0.8559        0.8472       
0.8382        0.8289        0.8192        0.8091        0.7986        0.7878   
    0.7765        0.7648        0.7526        0.7400        0.7269        0.7134
       0.6993        0.6848        21        0.8577        0.8491        0.8401
       0.8307        0.8211        0.8110        0.8005        0.7896       
0.7784        0.7666        0.7545        0.7418        0.7287        0.7151   
    0.7011        0.6866        22        0.8597        0.8510        0.8421   
    0.8327        0.8230        0.8129        0.8024        0.7916        0.7803
       0.7686        0.7564        0.7437        0.7306        0.7170       
0.7029        0.6884        23        0.8617        0.8530        0.8441       
0.8348        0.8251        0.8149        0.8045        0.7937        0.7824   
    0.7706        0.7584        0.7457        0.7326        0.7190        0.7049
       0.6903        24        0.8637        0.8551        0.8462        0.8369
       0.8272        0.8171        0.8067        0.7958        0.7845       
0.7728        0.7605        0.7479        0.7347        0.7211        0.7070   
    0.6924        25        0.8659        0.8573        0.8484        0.8391   
    0.8294        0.8193        0.8089        0.7981        0.7867        0.7749
       0.7627        0.7501        0.7369        0.7233        0.7091       
0.6945        26        0.8682        0.8596        0.8507        0.8414       
0.8318        0.8217        0.8112        0.8004        0.7891        0.7773   
    0.7651        0.7524        0.7392        0.7256        0.7114        0.6967
       27        0.8705        0.8619        0.8530        0.8438        0.8342
       0.8241        0.8137        0.8029        0.7916        0.7797       
0.7675        0.7548        0.7416        0.7279        0.7137        0.6991   
    28        0.8729        0.8644        0.8555        0.8463        0.8367   
    0.8267        0.8162        0.8054        0.7941        0.7823        0.7701
       0.7574        0.7442        0.7304        0.7162        0.7015        29
       0.8754        0.8669        0.8581        0.8489        0.8393       
0.8293        0.8189        0.8081        0.7968        0.7850        0.7728   
    0.7600        0.7468        0.7331        0.7188        0.7041        30   
    0.8779        0.8695        0.8607        0.8515        0.8420        0.8320
       0.8216        0.8108        0.7996        0.7878        0.7755       
0.7628        0.7496        0.7359        0.7216        0.7068        31       
0.8806        0.8721        0.8635        0.8543        0.8448        0.8349   
    0.8245        0.8138        0.8025        0.7907        0.7785        0.7657
       0.7525        0.7388        0.7244        0.7097        32        0.8832
       0.8749        0.8663        0.8572        0.8477        0.8378       
0.8275        0.8167        0.8055        0.7937        0.7815        0.7688   
    0.7556        0.7418        0.7275        0.7127        33        0.8860   
    0.8778        0.8692        0.8601        0.8507        0.8409        0.8306
       0.8199        0.8086        0.7969        0.7847        0.7719       
0.7587        0.7450        0.7306        0.7158        34        0.8889       
0.8807        0.8722        0.8632        0.8539        0.8440        0.8338   
    0.8231        0.8119        0.8002        0.7880        0.7753        0.7621
       0.7483        0.7339        0.7191        35        0.8918        0.8837
       0.8752        0.8663        0.8571        0.8473        0.8371       
0.8264        0.8153        0.8036        0.7914        0.7787        0.7655   
    0.7517        0.7374        0.7226        36        0.8948        0.8868   
    0.8784        0.8696        0.8604        0.8506        0.8405        0.8299
       0.8188        0.8072        0.7950        0.7823        0.7691       
0.7553        0.7410        0.7261        37        0.8978        0.8899       
0.8816        0.8729        0.8638        0.8541        0.8440        0.8335   
    0.8225        0.8108        0.7987        0.7861        0.7729        0.7591
       0.7448        0.7299        38        0.9009        0.8931        0.8849
       0.8763        0.8672        0.8576        0.8477        0.8372       
0.8262        0.8146        0.8026        0.7899        0.7768        0.7631   
    0.7487        0.7338        39        0.9040        0.8963        0.8883   
    0.8797        0.8708        0.8613        0.8514        0.8410        0.8301
       0.8186        0.8066        0.7940        0.7809        0.7671       
0.7528        0.7379        40        0.9071        0.8996        0.8917       
0.8833        0.8744        0.8650        0.8552        0.8450        0.8341   
    0.8227        0.8107        0.7982        0.7851        0.7714        0.7570
       0.7422        41        0.9103        0.9029        0.8951        0.8869
       0.8781        0.8689        0.8592        0.8490        0.8382       
0.8269        0.8150        0.8025        0.7895        0.7758        0.7615   
    0.7467        42        0.9136        0.9063        0.8986        0.8905   
    0.8819        0.8728        0.8632        0.8531        0.8425        0.8312
       0.8194        0.8070        0.7940        0.7804        0.7661       
0.7513        43        0.9168        0.9097        0.9022        0.8942       
0.8857        0.8768        0.8673        0.8574        0.8468        0.8357   
    0.8240        0.8116        0.7987        0.7851        0.7709        0.7561
       44        0.9200        0.9131        0.9057        0.8979        0.8896
       0.8808        0.8715        0.8617        0.8512        0.8402       
0.8286        0.8164        0.8035        0.7900        0.7758        0.7611   
    45        0.9232        0.9165        0.9093        0.9017        0.8935   
    0.8849        0.8757        0.8660        0.8558        0.8448        0.8334
       0.8212        0.8085        0.7951        0.7810        0.7663        46
       0.9265        0.9199        0.9129        0.9054        0.8975       
0.8890        0.8800        0.8705        0.8604        0.8496        0.8382   
    0.8262        0.8136        0.8003        0.7863        0.7716        47   
    0.9297        0.9233        0.9165        0.9092        0.9015        0.8931
       0.8843        0.8750        0.8650        0.8544        0.8432       
0.8313        0.8188        0.8056        0.7917        0.7771        48       
0.9328        0.9267        0.9200        0.9129        0.9054        0.8973   
    0.8887        0.8795        0.8697        0.8593        0.8483        0.8366
       0.8242        0.8111        0.7973        0.7828        49        0.9359
       0.9300        0.9236        0.9167        0.9094        0.9015       
0.8930        0.8841        0.8745        0.8643        0.8534        0.8419   
    0.8296        0.8167        0.8030        0.7887        50        0.9390   
    0.9333        0.9271        0.9204        0.9133        0.9056        0.8974
       0.8887        0.8794        0.8693        0.8587        0.8473       
0.8352        0.8224        0.8089        0.7947        51        0.9420       
0.9365        0.9306        0.9241        0.9172        0.9098        0.9019   
    0.8933        0.8842        0.8744        0.8639        0.8528        0.8409
       0.8283        0.8149        0.8008        52        0.9451        0.9397
       0.9340        0.9278        0.9211        0.9140        0.9062       
0.8980        0.8891        0.8795        0.8692        0.8583        0.8466   
    0.8342        0.8210        0.8071   

 

80



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

 

          Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        46     47     48     49     50     51     52     53     54     55     56
    57     58     59     60     61       53        0.9479        0.9428       
0.9373        0.9314        0.9250        0.9180        0.9106        0.9026   
    0.8939        0.8846        0.8746        0.8639        0.8525        0.8403
       0.8273        0.8135        54        0.9508        0.9459        0.9406
       0.9349        0.9288        0.9221        0.9149        0.9071       
0.8988        0.8897        0.8800        0.8695        0.8584        0.8464   
    0.8336        0.8201        55        0.9536        0.9489        0.9439   
    0.9384        0.9325        0.9261        0.9191        0.9117        0.9036
       0.8948        0.8854        0.8752        0.8643        0.8526       
0.8401        0.8268        56        0.9562        0.9518        0.9470       
0.9418        0.9362        0.9300        0.9234        0.9162        0.9084   
    0.8999        0.8907        0.8808        0.8703        0.8588        0.8465
       0.8335        57        0.9589        0.9547        0.9501        0.9452
       0.9398        0.9339        0.9275        0.9206        0.9131       
0.9049        0.8961        0.8865        0.8762        0.8651        0.8531   
    0.8403        58        0.9614        0.9574        0.9531        0.9484   
    0.9433        0.9377        0.9316        0.9251        0.9178        0.9099
       0.9014        0.8922        0.8822        0.8714        0.8597       
0.8472        59        0.9638        0.9600        0.9560        0.9516       
0.9467        0.9414        0.9356        0.9293        0.9224        0.9149   
    0.9067        0.8978        0.8881        0.8777        0.8663        0.8542
       60        0.9662        0.9626        0.9588        0.9546        0.9500
       0.9449        0.9395        0.9335        0.9269        0.9198       
0.9119        0.9034        0.8941        0.8839        0.8729        0.8612   
    61        0.9685        0.9651        0.9615        0.9576        0.9533   
    0.9484        0.9432        0.9376        0.9314        0.9245        0.9170
       0.9088        0.8998        0.8901        0.8795        0.8681        62
       0.9706        0.9675        0.9641        0.9603        0.9563       
0.9518        0.9469        0.9416        0.9356        0.9291        0.9220   
    0.9142        0.9056        0.8963        0.8860        0.8750        63   
    0.9727        0.9697        0.9666        0.9631        0.9593        0.9551
       0.9504        0.9454        0.9398        0.9336        0.9269       
0.9194        0.9112        0.9023        0.8925        0.8819        64       
0.9746        0.9719        0.9689        0.9657        0.9621        0.9582   
    0.9539        0.9491        0.9439        0.9380        0.9316        0.9245
       0.9168        0.9083        0.8988        0.8887        65        0.9765
       0.9739        0.9712        0.9681        0.9648        0.9611       
0.9571        0.9527        0.9478        0.9422        0.9362        0.9295   
    0.9221        0.9141        0.9051        0.8953        66        0.9783   
    0.9759        0.9733        0.9705        0.9674        0.9640        0.9602
       0.9561        0.9515        0.9463        0.9407        0.9344       
0.9274        0.9197        0.9111        0.9019        67        0.9799       
0.9777        0.9754        0.9727        0.9699        0.9667        0.9631   
    0.9594        0.9550        0.9502        0.9449        0.9390        0.9324
       0.9251        0.9170        0.9082        68        0.9815        0.9795
       0.9773        0.9748        0.9722        0.9692        0.9660       
0.9625        0.9584        0.9539        0.9489        0.9434        0.9372   
    0.9304        0.9228        0.9144        69        0.9830        0.9811   
    0.9791        0.9768        0.9744        0.9717        0.9687        0.9654
       0.9617        0.9574        0.9528        0.9477        0.9419       
0.9355        0.9283        0.9204        70        0.9844        0.9826       
0.9807        0.9787        0.9765        0.9739        0.9712        0.9681   
    0.9647        0.9608        0.9565        0.9517        0.9463        0.9403
       0.9336        0.9261        71        0.9857        0.9841        0.9823
       0.9805        0.9784        0.9761        0.9735        0.9707       
0.9676        0.9639        0.9600        0.9555        0.9505        0.9449   
    0.9386        0.9317        72        0.9869        0.9854        0.9838   
    0.9821        0.9802        0.9780        0.9758        0.9732        0.9703
       0.9669        0.9633        0.9592        0.9545        0.9493       
0.9435        0.9370        73        0.9881        0.9867        0.9853       
0.9836        0.9819        0.9800        0.9778        0.9755        0.9728   
    0.9698        0.9663        0.9625        0.9583        0.9535        0.9480
       0.9420        74        0.9891        0.9879        0.9866        0.9851
       0.9835        0.9817        0.9797        0.9776        0.9751       
0.9724        0.9693        0.9658        0.9618        0.9574        0.9523   
    0.9467        75        0.9900        0.9890        0.9877        0.9864   
    0.9850        0.9833        0.9815        0.9796        0.9773        0.9748
       0.9720        0.9688        0.9652        0.9611        0.9564       
0.9512        76        0.9910        0.9899        0.9888        0.9877       
0.9863        0.9849        0.9832        0.9815        0.9794        0.9771   
    0.9745        0.9715        0.9683        0.9645        0.9602        0.9554
       77        0.9918        0.9908        0.9899        0.9888        0.9876
       0.9862        0.9847        0.9831        0.9813        0.9792       
0.9768        0.9742        0.9712        0.9678        0.9638        0.9594   
    78        0.9926        0.9917        0.9908        0.9898        0.9888   
    0.9875        0.9862        0.9847        0.9830        0.9811        0.9790
       0.9766        0.9738        0.9707        0.9671        0.9630        79
       0.9933        0.9925        0.9917        0.9908        0.9898       
0.9887        0.9875        0.9862        0.9846        0.9829        0.9810   
    0.9788        0.9763        0.9735        0.9702        0.9665        80   
    0.9940        0.9932        0.9925        0.9917        0.9908        0.9898
       0.9887        0.9875        0.9861        0.9845        0.9828       
0.9808        0.9785        0.9759        0.9730        0.9696        81       
0.9945        0.9939        0.9932        0.9925        0.9917        0.9907   
    0.9898        0.9887        0.9875        0.9860        0.9845        0.9827
       0.9806        0.9783        0.9755        0.9725        82        0.9951
       0.9945        0.9939        0.9932        0.9925        0.9917       
0.9907        0.9899        0.9887        0.9874        0.9860        0.9844   
    0.9825        0.9804        0.9779        0.9752        83        0.9956   
    0.9950        0.9945        0.9939        0.9933        0.9925        0.9916
       0.9908        0.9898        0.9887        0.9874        0.9859       
0.9843        0.9824        0.9802        0.9776        84        0.9960       
0.9955        0.9950        0.9945        0.9939        0.9933        0.9925   
    0.9917        0.9908        0.9898        0.9886        0.9873        0.9858
       0.9842        0.9821        0.9799        85        0.9964        0.9960
       0.9955        0.9951        0.9946        0.9939        0.9932       
0.9926        0.9918        0.9908        0.9898        0.9887        0.9873   
    0.9858        0.9840        0.9820   

 

81



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

 

          Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        62     63     64     65     66     67     68     69     70     71     72
    73     74     75       20        0.6699        0.6546        0.6388       
0.6228        0.6063        0.5897        0.5728        0.5557        0.5385   
    0.5211        0.5037        0.4861        0.4686        0.4511        21   
    0.6716        0.6563        0.6405        0.6244        0.6079        0.5912
       0.5743        0.5572        0.5399        0.5225        0.5050       
0.4874        0.4699        0.4523        22        0.6734        0.6581       
0.6422        0.6261        0.6096        0.5928        0.5759        0.5587   
    0.5414        0.5240        0.5065        0.4888        0.4712        0.4536
       23        0.6753        0.6599        0.6441        0.6279        0.6113
       0.5945        0.5776        0.5604        0.5430        0.5255       
0.5079        0.4902        0.4726        0.4549        24        0.6773       
0.6619        0.6460        0.6298        0.6132        0.5964        0.5793   
    0.5621        0.5447        0.5272        0.5095        0.4918        0.4741
       0.4564        25        0.6794        0.6639        0.6480        0.6318
       0.6151        0.5983        0.5812        0.5639        0.5464       
0.5289        0.5112        0.4934        0.4756        0.4579        26       
0.6816        0.6661        0.6502        0.6339        0.6172        0.6003   
    0.5832        0.5658        0.5483        0.5307        0.5130        0.4951
       0.4773        0.4595        27        0.6840        0.6684        0.6524
       0.6361        0.6193        0.6024        0.5852        0.5678       
0.5503        0.5326        0.5148        0.4969        0.4790        0.4611   
    28        0.6864        0.6708        0.6548        0.6384        0.6216   
    0.6046        0.5874        0.5700        0.5524        0.5346        0.5168
       0.4988        0.4809        0.4629        29        0.6889        0.6733
       0.6573        0.6408        0.6240        0.6070        0.5897       
0.5722        0.5545        0.5367        0.5188        0.5008        0.4828   
    0.4648        30        0.6917        0.6760        0.6599        0.6434   
    0.6266        0.6095        0.5921        0.5746        0.5568        0.5390
       0.5210        0.5029        0.4849        0.4668        31        0.6945
       0.6788        0.6626        0.6461        0.6292        0.6121       
0.5947        0.5771        0.5593        0.5414        0.5233        0.5051   
    0.4870        0.4689        32        0.6974        0.6817        0.6655   
    0.6490        0.6320        0.6148        0.5974        0.5797        0.5618
       0.5439        0.5258        0.5075        0.4893        0.4711        33
       0.7005        0.6848        0.6686        0.6520        0.6350       
0.6177        0.6002        0.5825        0.5645        0.5465        0.5283   
    0.5100        0.4917        0.4734        34        0.7038        0.6880   
    0.6717        0.6551        0.6380        0.6207        0.6032        0.5854
       0.5674        0.5493        0.5310        0.5126        0.4942       
0.4759        35        0.7072        0.6914        0.6751        0.6584       
0.6413        0.6239        0.6063        0.5885        0.5704        0.5522   
    0.5339        0.5154        0.4969        0.4785        36        0.7108   
    0.6949        0.6786        0.6619        0.6447        0.6273        0.6096
       0.5917        0.5735        0.5553        0.5369        0.5183       
0.4998        0.4812        37        0.7145        0.6986        0.6823       
0.6655        0.6483        0.6308        0.6131        0.5951        0.5769   
    0.5585        0.5400        0.5214        0.5028        0.4841        38   
    0.7184        0.7025        0.6861        0.6693        0.6521        0.6345
       0.6168        0.5987        0.5804        0.5620        0.5434       
0.5246        0.5059        0.4872        39        0.7225        0.7066       
0.6902        0.6733        0.6560        0.6384        0.6206        0.6024   
    0.5841        0.5656        0.5469        0.5281        0.5093        0.4904
       40        0.7268        0.7108        0.6944        0.6775        0.6602
       0.6425        0.6246        0.6064        0.5880        0.5694       
0.5506        0.5317        0.5128        0.4938        41        0.7312       
0.7153        0.6988        0.6819        0.6646        0.6468        0.6289   
    0.6106        0.5920        0.5734        0.5545        0.5355        0.5165
       0.4974        42        0.7359        0.7199        0.7035        0.6865
       0.6691        0.6513        0.6333        0.6150        0.5963       
0.5776        0.5586        0.5395        0.5204        0.5012        43       
0.7407        0.7248        0.7083        0.6913        0.6739        0.6560   
    0.6380        0.6196        0.6008        0.5820        0.5630        0.5438
       0.5245        0.5052        44        0.7457        0.7298        0.7133
       0.6963        0.6788        0.6610        0.6428        0.6244       
0.6056        0.5867        0.5675        0.5482        0.5288        0.5094   
    45        0.7509        0.7350        0.7185        0.7015        0.6840   
    0.6661        0.6480        0.6294        0.6106        0.5915        0.5723
       0.5529        0.5334        0.5139        46        0.7563        0.7404
       0.7240        0.7070        0.6895        0.6716        0.6533       
0.6347        0.6158        0.5967        0.5774        0.5578        0.5382   
    0.5185        47        0.7619        0.7460        0.7296        0.7126   
    0.6951        0.6772        0.6589        0.6402        0.6212        0.6020
       0.5826        0.5630        0.5433        0.5235        48        0.7676
       0.7519        0.7355        0.7185        0.7010        0.6830       
0.6647        0.6460        0.6269        0.6077        0.5881        0.5684   
    0.5486        0.5286        49        0.7736        0.7579        0.7415   
    0.7246        0.7070        0.6891        0.6708        0.6520        0.6329
       0.6135        0.5939        0.5740        0.5541        0.5341        50
       0.7797        0.7641        0.7478        0.7309        0.7134       
0.6954        0.6771        0.6583        0.6391        0.6197        0.6000   
    0.5800        0.5600        0.5398        51        0.7860        0.7705   
    0.7543        0.7374        0.7200        0.7020        0.6837        0.6648
       0.6456        0.6261        0.6063        0.5863        0.5661       
0.5458        52        0.7924        0.7770        0.7609        0.7441       
0.7268        0.7088        0.6905        0.6717        0.6524        0.6329   
    0.6130        0.5928        0.5725        0.5521   

 

82



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

 

          Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        62     63     64     65     66     67     68     69     70     71     72
    73     74     75       53        0.7990        0.7838        0.7678       
0.7511        0.7338        0.7160        0.6976        0.6788        0.6595   
    0.6399        0.6200        0.5997        0.5793        0.5587        54   
    0.8057        0.7907        0.7748        0.7583        0.7411        0.7233
       0.7050        0.6862        0.6669        0.6473        0.6273       
0.6069        0.5864        0.5657        55        0.8126        0.7977       
0.7820        0.7656        0.7486        0.7309        0.7126        0.6939   
    0.6746        0.6549        0.6349        0.6145        0.5939        0.5731
       56        0.8196        0.8049        0.7895        0.7732        0.7563
       0.7387        0.7205        0.7018        0.6826        0.6629       
0.6429        0.6224        0.6017        0.5808        57        0.8267       
0.8123        0.7970        0.7810        0.7642        0.7468        0.7287   
    0.7101        0.6909        0.6713        0.6512        0.6306        0.6099
       0.5889        58        0.8339        0.8197        0.8047        0.7889
       0.7723        0.7550        0.7372        0.7186        0.6995       
0.6799        0.6599        0.6393        0.6185        0.5974        59       
0.8412        0.8273        0.8126        0.7970        0.7807        0.7636   
    0.7459        0.7275        0.7084        0.6889        0.6689        0.6483
       0.6275        0.6063        60        0.8485        0.8349        0.8205
       0.8053        0.7891        0.7723        0.7548        0.7365       
0.7176        0.6982        0.6783        0.6577        0.6368        0.6156   
    61        0.8352        0.8426        0.8285        0.8136        0.7978   
    0.7811        0.7639        0.7459        0.7271        0.7078        0.6880
       0.6674        0.6466        0.6253        62        0.8631        0.8503
       0.8366        0.8220        0.8065        0.7902        0.7732       
0.7554        0.7369        0.7177        0.6979        0.6775        0.6567   
    0.6354        63        0.8704        0.8580        0.8446        0.8305   
    0.8153        0.7994        0.7826        0.7651        0.7468        0.7279
       0.7083        0.6879        0.6672        0.6459        64        0.8776
       0.8656        0.8527        0.8389        0.8242        0.8086       
0.7922        0.7750        0.7569        0.7383        0.7188        0.6986   
    0.6780        0.6568        65        0.8847        0.8732        0.8607   
    0.8474        0.8330        0.8178        0.8019        0.7849        0.7672
       0.7488        0.7296        0.7097        0.6891        0.6680        66
       0.8917        0.8807        0.8687        0.8557        0.8419       
0.8271        0.8115        0.7951        0.7777        0.7596        0.7406   
    0.7209        0.7006        0.6796        67        0.8985        0.8880   
    0.8764        0.8640        0.8506        0.8363        0.8212        0.8051
       0.7882        0.7704        0.7518        0.7323        0.7122       
0.6914        68        0.9052        0.8951        0.8841        0.8722       
0.8592        0.8455        0.8308        0.8152        0.7987        0.7813   
    0.7631        0.7439        0.7241        0.7035        69        0.9117   
    0.9021        0.8916        0.8802        0.8678        0.8545        0.8404
       0.8253        0.8092        0.7923        0.7745        0.7556       
0.7361        0.7158        70        0.9179        0.9088        0.8988       
0.8880        0.8761        0.8634        0.8498        0.8353        0.8197   
    0.8033        0.7858        0.7674        0.7483        0.7283        71   
    0.9239        0.9153        0.9059        0.8956        0.8843        0.8721
       0.8591        0.8451        0.8301        0.8141        0.7972       
0.7793        0.7605        0.7409        72        0.9297        0.9216       
0.9127        0.9030        0.8922        0.8807        0.8683        0.8548   
    0.8403        0.8249        0.8085        0.7911        0.7729        0.7536
       73        0.9352        0.9276        0.9193        0.9101        0.8999
       0.8889        0.8771        0.8642        0.8504        0.8356       
0.8198        0.8029        0.7851        0.7664        74        0.9404       
0.9334        0.9256        0.9169        0.9073        0.8970        0.8857   
    0.8735        0.8602        0.8460        0.8309        0.8146        0.7974
       0.7791        75        0.9454        0.9388        0.9315        0.9234
       0.9144        0.9046        0.8940        0.8824        0.8698       
0.8563        0.8418        0.8261        0.8094        0.7918        76       
0.9500        0.9439        0.9372        0.9296        0.9212        0.9120   
    0.9020        0.8910        0.8791        0.8662        0.8524        0.8373
       0.8213        0.8043        77        0.9544        0.9488        0.9424
       0.9355        0.9276        0.9190        0.9097        0.8993       
0.8880        0.8758        0.8626        0.8482        0.8329        0.8165   
    78        0.9584        0.9533        0.9475        0.9410        0.9337   
    0.9257        0.9169        0.9072        0.8966        0.8851        0.8726
       0.8589        0.8442        0.8285        79        0.9622        0.9575
       0.9522        0.9461        0.9394        0.9319        0.9237       
0.9147        0.9047        0.8939        0.8820        0.8691        0.8551   
    0.8401        80        0.9657        0.9614        0.9565        0.9509   
    0.9446        0.9377        0.9302        0.9217        0.9124        0.9023
       0.8912        0.8789        0.8656        0.8513        81        0.9689
       0.9650        0.9605        0.9554        0.9496        0.9432       
0.9363        0.9284        0.9197        0.9102        0.8998        0.8882   
    0.8757        0.8621        82        0.9720        0.9683        0.9642   
    0.9595        0.9542        0.9483        0.9419        0.9346        0.9265
       0.9177        0.9080        0.8971        0.8853        0.8725        83
       0.9747        0.9714        0.9676        0.9634        0.9586       
0.9531        0.9472        0.9405        0.9330        0.9248        0.9157   
    0.9055        0.8945        0.8824        84        0.9772        0.9742   
    0.9708        0.9669        0.9625        0.9575        0.9521        0.9459
       0.9390        0.9314        0.9230        0.9135        0.9032       
0.8918        85        0.9795        0.9768        0.9738        0.9702       
0.9661        0.9617        0.9567        0.9510        0.9446        0.9376   
    0.9299        0.9211        0.9115        0.9008   

 

83



--------------------------------------------------------------------------------

APPENDICES

A. 2

Table H –

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

O&R Participants

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       20        0.9746        0.9726       
0.9705        0.9682        0.9658        0.9632        0.9605        0.9576   
    0.9545        0.9513        0.9478        0.9441        0.9401        0.9361
       0.9317        0.9272        21        0.9753        0.9733        0.9712
       0.9690        0.9666        0.9640        0.9614        0.9585       
0.9554        0.9522        0.9487        0.9451        0.9412        0.9371   
    0.9327        0.9282        22        0.9760        0.9740        0.9720   
    0.9698        0.9674        0.9649        0.9622        0.9594        0.9563
       0.9532        0.9497        0.9461        0.9422        0.9381       
0.9338        0.9293        23        0.9767        0.9748        0.9728       
0.9706        0.9682        0.9657        0.9631        0.9603        0.9573   
    0.9541        0.9508        0.9471        0.9433        0.9393        0.9349
       0.9304        24        0.9774        0.9755        0.9735        0.9714
       0.9691        0.9666        0.9640        0.9613        0.9583       
0.9551        0.9518        0.9481        0.9443        0.9404        0.9361   
    0.9316        25        0.9781        0.9762        0.9743        0.9722   
    0.9700        0.9675        0.9650        0.9622        0.9593        0.9562
       0.9528        0.9493        0.9455        0.9415        0.9373       
0.9328        26        0.9789        0.9770        0.9751        0.9731       
0.9709        0.9684        0.9659        0.9633        0.9603        0.9573   
    0.9540        0.9504        0.9466        0.9428        0.9385        0.9340
       27        0.9796        0.9778        0.9759        0.9739        0.9717
       0.9694        0.9669        0.9643        0.9614        0.9583       
0.9550        0.9516        0.9478        0.9439        0.9398        0.9353   
    28        0.9803        0.9785        0.9767        0.9748        0.9726   
    0.9703        0.9679        0.9653        0.9624        0.9594        0.9562
       0.9527        0.9491        0.9452        0.9411        0.9367        29
       0.9810        0.9793        0.9775        0.9756        0.9735       
0.9713        0.9689        0.9663        0.9635        0.9605        0.9574   
    0.9539        0.9503        0.9465        0.9424        0.9381        30   
    0.9817        0.9801        0.9783        0.9765        0.9744        0.9722
       0.9698        0.9673        0.9646        0.9617        0.9585       
0.9551        0.9516        0.9479        0.9437        0.9395        31       
0.9825        0.9808        0.9791        0.9773        0.9753        0.9731   
    0.9709        0.9684        0.9657        0.9628        0.9597        0.9564
       0.9529        0.9492        0.9452        0.9409        32        0.9831
       0.9816        0.9800        0.9782        0.9762        0.9741       
0.9719        0.9695        0.9668        0.9640        0.9610        0.9577   
    0.9542        0.9506        0.9466        0.9424        33        0.9838   
    0.9823        0.9808        0.9790        0.9771        0.9751        0.9729
       0.9705        0.9679        0.9652        0.9622        0.9590       
0.9556        0.9520        0.9480        0.9439        34        0.9845       
0.9830        0.9815        0.9799        0.9780        0.9760        0.9739   
    0.9716        0.9691        0.9664        0.9635        0.9603        0.9569
       0.9534        0.9495        0.9455        35        0.9852        0.9838
       0.9823        0.9807        0.9789        0.9769        0.9749       
0.9726        0.9701        0.9676        0.9647        0.9616        0.9583   
    0.9548        0.9510        0.9470        36        0.9858        0.9845   
    0.9830        0.9815        0.9797        0.9779        0.9759        0.9737
       0.9713        0.9687        0.9659        0.9630        0.9597       
0.9563        0.9526        0.9486        37        0.9865        0.9852       
0.9838        0.9823        0.9806        0.9788        0.9769        0.9748   
    0.9724        0.9699        0.9672        0.9642        0.9611        0.9578
       0.9541        0.9502        38        0.9871        0.9858        0.9845
       0.9831        0.9815        0.9797        0.9778        0.9758       
0.9735        0.9711        0.9685        0.9656        0.9625        0.9592   
    0.9556        0.9519        39        0.9877        0.9865        0.9853   
    0.9839        0.9823        0.9806        0.9788        0.9768        0.9746
       0.9723        0.9697        0.9669        0.9639        0.9608       
0.9572        0.9535        40        0.9883        0.9871        0.9859       
0.9846        0.9831        0.9815        0.9797        0.9778        0.9757   
    0.9735        0.9709        0.9683        0.9654        0.9622        0.9588
       0.9552        41        0.9889        0.9878        0.9866        0.9853
       0.9839        0.9823        0.9807        0.9789        0.9768       
0.9746        0.9722        0.9695        0.9667        0.9637        0.9604   
    0.9568        42        0.9894        0.9884        0.9873        0.9860   
    0.9847        0.9832        0.9816        0.9799        0.9778        0.9758
       0.9734        0.9708        0.9681        0.9652        0.9620       
0.9585        43        0.9900        0.9890        0.9879        0.9868       
0.9854        0.9840        0.9825        0.9808        0.9789        0.9769   
    0.9746        0.9721        0.9695        0.9667        0.9635        0.9602
       44        0.9905        0.9896        0.9885        0.9874        0.9862
       0.9848        0.9833        0.9817        0.9799        0.9780       
0.9758        0.9734        0.9708        0.9681        0.9650        0.9618   
    45        0.9910        0.9901        0.9892        0.9881        0.9869   
    0.9856        0.9842        0.9827        0.9809        0.9790        0.9770
       0.9747        0.9722        0.9696        0.9666        0.9635        46
       0.9915        0.9906        0.9897        0.9888        0.9876       
0.9863        0.9850        0.9835        0.9819        0.9801        0.9781   
    0.9759        0.9735        0.9710        0.9681        0.9651        47   
    0.9920        0.9912        0.9903        0.9893        0.9883        0.9871
       0.9858        0.9844        0.9828        0.9811        0.9792       
0.9771        0.9748        0.9724        0.9696        0.9667        48       
0.9924        0.9916        0.9908        0.9899        0.9889        0.9878   
    0.9866        0.9852        0.9837        0.9821        0.9803        0.9783
       0.9761        0.9737        0.9711        0.9683        49        0.9928
       0.9921        0.9914        0.9905        0.9895        0.9885       
0.9873        0.9861        0.9846        0.9831        0.9813        0.9794   
    0.9773        0.9751        0.9726        0.9698        50        0.9933   
    0.9925        0.9918        0.9911        0.9902        0.9892        0.9880
       0.9868        0.9855        0.9840        0.9823        0.9805       
0.9785        0.9764        0.9740        0.9713        51        0.9936       
0.9930        0.9923        0.9916        0.9907        0.9897        0.9887   
    0.9876        0.9863        0.9849        0.9834        0.9816        0.9797
       0.9776        0.9753        0.9729        52        0.9940        0.9934
       0.9927        0.9921        0.9913        0.9904        0.9894       
0.9883        0.9871        0.9858        0.9843        0.9826        0.9809   
    0.9789        0.9766        0.9743   

 

84



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table H –

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

O&R Participants

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       53        0.9944        0.9938       
0.9932        0.9925        0.9918        0.9909        0.9900        0.9890   
    0.9879        0.9867        0.9852        0.9837        0.9819        0.9801
       0.9780        0.9757        54        0.9947        0.9942        0.9936
       0.9930        0.9923        0.9915        0.9906        0.9897       
0.9886        0.9874        0.9861        0.9846        0.9830        0.9812   
    0.9792        0.9771        55        0.9951        0.9945        0.9940   
    0.9935        0.9928        0.9920        0.9912        0.9903        0.9893
       0.9882        0.9870        0.9855        0.9840        0.9823       
0.9805        0.9784        56        0.9954        0.9949        0.9944       
0.9939        0.9933        0.9925        0.9918        0.9910        0.9900   
    0.9889        0.9878        0.9864        0.9850        0.9834        0.9816
       0.9797        57        0.9957        0.9952        0.9948        0.9943
       0.9937        0.9930        0.9923        0.9916        0.9906       
0.9897        0.9885        0.9873        0.9860        0.9845        0.9828   
    0.9810        58        0.9959        0.9956        0.9951        0.9946   
    0.9941        0.9935        0.9928        0.9921        0.9912        0.9904
       0.9893        0.9882        0.9868        0.9855        0.9839       
0.9822        59        0.9962        0.9959        0.9954        0.9950       
0.9945        0.9939        0.9933        0.9927        0.9918        0.9910   
    0.9900        0.9889        0.9877        0.9865        0.9849        0.9833
       60        0.9965        0.9961        0.9958        0.9953        0.9948
       0.9943        0.9938        0.9931        0.9924        0.9916       
0.9907        0.9897        0.9885        0.9873        0.9860        0.9845   
    61        0.9967        0.9964        0.9961        0.9957        0.9952   
    0.9948        0.9942        0.9936        0.9929        0.9922        0.9913
       0.9904        0.9893        0.9882        0.9869        0.9855        62
       0.9970        0.9967        0.9964        0.9960        0.9956       
0.9951        0.9947        0.9941        0.9934        0.9928        0.9920   
    0.9911        0.9901        0.9891        0.9878        0.9865        63   
    0.9972        0.9969        0.9966        0.9963        0.9959        0.9955
       0.9950        0.9945        0.9939        0.9933        0.9926       
0.9917        0.9908        0.9898        0.9887        0.9875        64       
0.9974        0.9971        0.9969        0.9966        0.9962        0.9958   
    0.9954        0.9949        0.9944        0.9938        0.9931        0.9923
       0.9915        0.9906        0.9895        0.9884        65        0.9976
       0.9973        0.9971        0.9968        0.9965        0.9961       
0.9957        0.9954        0.9948        0.9943        0.9937        0.9929   
    0.9921        0.9913        0.9903        0.9892        66        0.9978   
    0.9975        0.9973        0.9971        0.9967        0.9964        0.9961
       0.9957        0.9952        0.9947        0.9941        0.9935       
0.9927        0.9920        0.9910        0.9901        67        0.9980       
0.9977        0.9975        0.9973        0.9970        0.9967        0.9964   
    0.9961        0.9956        0.9952        0.9946        0.9940        0.9933
       0.9926        0.9917        0.9908        68        0.9981        0.9979
       0.9977        0.9975        0.9973        0.9970        0.9967       
0.9964        0.9959        0.9955        0.9951        0.9945        0.9939   
    0.9932        0.9924        0.9915        69        0.9983        0.9981   
    0.9979        0.9978        0.9975        0.9973        0.9970        0.9967
       0.9963        0.9959        0.9954        0.9949        0.9944       
0.9938        0.9930        0.9922        70        0.9984        0.9982       
0.9981        0.9979        0.9977        0.9975        0.9972        0.9970   
    0.9966        0.9963        0.9959        0.9953        0.9948        0.9943
       0.9936        0.9929        71        0.9985        0.9984        0.9982
       0.9981        0.9979        0.9977        0.9975        0.9972       
0.9969        0.9966        0.9962        0.9957        0.9952        0.9948   
    0.9941        0.9934        72        0.9987        0.9985        0.9984   
    0.9983        0.9981        0.9979        0.9977        0.9975        0.9971
       0.9969        0.9965        0.9961        0.9957        0.9952       
0.9946        0.9940        73        0.9988        0.9987        0.9985       
0.9984        0.9982        0.9981        0.9979        0.9977        0.9974   
    0.9972        0.9969        0.9965        0.9960        0.9956        0.9951
       0.9945        74        0.9989        0.9988        0.9986        0.9986
       0.9984        0.9983        0.9981        0.9979        0.9976       
0.9974        0.9971        0.9968        0.9964        0.9960        0.9955   
    0.9950        75        0.9990        0.9989        0.9988        0.9987   
    0.9986        0.9984        0.9983        0.9981        0.9979        0.9977
       0.9974        0.9971        0.9967        0.9964        0.9959       
0.9955        76        0.9991        0.9990        0.9989        0.9988       
0.9987        0.9986        0.9984        0.9983        0.9980        0.9979   
    0.9977        0.9973        0.9970        0.9967        0.9963        0.9959
       77        0.9992        0.9991        0.9990        0.9989        0.9988
       0.9987        0.9986        0.9984        0.9982        0.9981       
0.9978        0.9976        0.9973        0.9970        0.9967        0.9963   
    78        0.9992        0.9992        0.9991        0.9991        0.9989   
    0.9988        0.9987        0.9986        0.9984        0.9983        0.9981
       0.9978        0.9976        0.9973        0.9970        0.9966        79
       0.9994        0.9992        0.9992        0.9991        0.9990       
0.9989        0.9989        0.9987        0.9985        0.9985        0.9983   
    0.9980        0.9978        0.9976        0.9973        0.9970        80   
    0.9994        0.9993        0.9992        0.9992        0.9991        0.9990
       0.9990        0.9988        0.9987        0.9986        0.9985       
0.9982        0.9980        0.9978        0.9975        0.9972        81       
0.9995        0.9994        0.9994        0.9993        0.9992        0.9991   
    0.9990        0.9990        0.9988        0.9987        0.9986        0.9984
       0.9982        0.9980        0.9978        0.9975        82        0.9995
       0.9994        0.9994        0.9993        0.9993        0.9992       
0.9992        0.9991        0.9990        0.9989        0.9988        0.9986   
    0.9984        0.9982        0.9980        0.9977        83        0.9995   
    0.9995        0.9995        0.9994        0.9993        0.9993        0.9992
       0.9992        0.9990        0.9990        0.9989        0.9987       
0.9986        0.9984        0.9982        0.9980        84        0.9996       
0.9995        0.9995        0.9995        0.9994        0.9993        0.9993   
    0.9993        0.9991        0.9991        0.9990        0.9988        0.9987
       0.9986        0.9984        0.9982        85        0.9996        0.9996
       0.9996        0.9995        0.9995        0.9994        0.9994       
0.9993        0.9992        0.9992        0.9991        0.9989        0.9988   
    0.9987        0.9985        0.9984   

 

85



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table H –

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

O&R Participants

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        46     47     48     49     50     51     52     53     54     55     56
    57     58     59     60     61       20        0.9224        0.9173       
0.9120        0.9065        0.9006        0.8945        0.8880        0.8813   
    0.8742        0.8667        0.8588        0.8506        0.8418        0.8327
       0.8231        0.8130        21        0.9235        0.9184        0.9131
       0.9076        0.9017        0.8956        0.8892        0.8825       
0.8754        0.8679        0.8600        0.8518        0.8430        0.8339   
    0.8243        0.8142        22        0.9246        0.9195        0.9143   
    0.9087        0.9029        0.8968        0.8904        0.8837        0.8766
       0.8691        0.8613        0.8530        0.8444        0.8352       
0.8256        0.8155        23        0.9257        0.9207        0.9154       
0.9099        0.9041        0.8980        0.8916        0.8850        0.8779   
    0.8704        0.8626        0.8544        0.8457        0.8365        0.8269
       0.8168        24        0.9269        0.9219        0.9167        0.9112
       0.9054        0.8993        0.8930        0.8863        0.8792       
0.8718        0.8640        0.8557        0.8471        0.8380        0.8283   
    0.8182        25        0.9282        0.9232        0.9180        0.9125   
    0.9068        0.9007        0.8943        0.8877        0.8806        0.8732
       0.8654        0.8572        0.8485        0.8394        0.8298       
0.8197        26        0.9295        0.9245        0.9193        0.9139       
0.9082        0.9021        0.8957        0.8892        0.8821        0.8747   
    0.8669        0.8587        0.8500        0.8410        0.8313        0.8213
       27        0.9308        0.9259        0.9207        0.9153        0.9096
       0.9035        0.8973        0.8906        0.8836        0.8762       
0.8685        0.8603        0.8516        0.8426        0.8329        0.8229   
    28        0.9321        0.9272        0.9221        0.9167        0.9111   
    0.9051        0.8988        0.8922        0.8853        0.8779        0.8701
       0.8619        0.8533        0.8443        0.8347        0.8246        29
       0.9335        0.9287        0.9236        0.9183        0.9127       
0.9067        0.9004        0.8939        0.8869        0.8795        0.8718   
    0.8636        0.8551        0.8460        0.8364        0.8264        30   
    0.9350        0.9302        0.9252        0.9198        0.9143        0.9083
       0.9021        0.8956        0.8886        0.8813        0.8736       
0.8655        0.8569        0.8479        0.8382        0.8283        31       
0.9365        0.9317        0.9267        0.9215        0.9159        0.9100   
    0.9038        0.8973        0.8904        0.8831        0.8754        0.8673
       0.8588        0.8497        0.8402        0.8302        32        0.9380
       0.9333        0.9284        0.9231        0.9176        0.9118       
0.9056        0.8991        0.8923        0.8850        0.8773        0.8693   
    0.8608        0.8518        0.8422        0.8322        33        0.9396   
    0.9349        0.9300        0.9248        0.9194        0.9135        0.9074
       0.9010        0.8942        0.8870        0.8793        0.8713       
0.8628        0.8538        0.8443        0.8344        34        0.9412       
0.9366        0.9317        0.9266        0.9212        0.9154        0.9093   
    0.9030        0.8962        0.8890        0.8814        0.8734        0.8650
       0.8560        0.8465        0.8366        35        0.9428        0.9383
       0.9335        0.9284        0.9230        0.9173        0.9113       
0.9050        0.8982        0.8911        0.8836        0.8756        0.8672   
    0.8583        0.8488        0.8389        36        0.9445        0.9399   
    0.9353        0.9302        0.9250        0.9193        0.9133        0.9071
       0.9004        0.8933        0.8858        0.8779        0.8695       
0.8606        0.8512        0.8414        37        0.9461        0.9417       
0.9371        0.9322        0.9269        0.9213        0.9154        0.9092   
    0.9026        0.8955        0.8881        0.8802        0.8719        0.8631
       0.8537        0.8439        38        0.9479        0.9435        0.9389
       0.9340        0.9289        0.9234        0.9175        0.9114       
0.9048        0.8978        0.8905        0.8827        0.8744        0.8656   
    0.8563        0.8465        39        0.9496        0.9453        0.9408   
    0.9360        0.9309        0.9255        0.9197        0.9137        0.9072
       0.9003        0.8929        0.8852        0.8769        0.8682       
0.8590        0.8492        40        0.9513        0.9471        0.9428       
0.9380        0.9330        0.9276        0.9219        0.9160        0.9096   
    0.9027        0.8955        0.8878        0.8796        0.8709        0.8617
       0.8520        41        0.9531        0.9490        0.9447        0.9400
       0.9351        0.9299        0.9243        0.9183        0.9120       
0.9052        0.8981        0.8904        0.8824        0.8738        0.8646   
    0.8549        42        0.9549        0.9508        0.9466        0.9421   
    0.9372        0.9321        0.9266        0.9208        0.9145        0.9078
       0.9007        0.8932        0.8852        0.8767        0.8676       
0.8580        43        0.9566        0.9527        0.9485        0.9442       
0.9394        0.9343        0.9289        0.9232        0.9171        0.9105   
    0.9034        0.8960        0.8880        0.8796        0.8706        0.8611
       44        0.9583        0.9545        0.9505        0.9462        0.9416
       0.9366        0.9313        0.9257        0.9197        0.9132       
0.9063        0.8989        0.8910        0.8827        0.8738        0.8643   
    45        0.9601        0.9564        0.9525        0.9483        0.9438   
    0.9389        0.9337        0.9282        0.9223        0.9159        0.9091
       0.9018        0.8941        0.8858        0.8770        0.8677        46
       0.9618        0.9583        0.9545        0.9504        0.9460       
0.9412        0.9362        0.9308        0.9250        0.9186        0.9120   
    0.9049        0.8972        0.8891        0.8803        0.8711        47   
    0.9636        0.9601        0.9564        0.9524        0.9482        0.9435
       0.9386        0.9334        0.9276        0.9215        0.9149       
0.9079        0.9004        0.8924        0.8837        0.8746        48       
0.9652        0.9619        0.9584        0.9545        0.9504        0.9459   
    0.9411        0.9359        0.9304        0.9243        0.9179        0.9110
       0.9036        0.8957        0.8872        0.8782        49        0.9669
       0.9637        0.9603        0.9566        0.9526        0.9482       
0.9435        0.9385        0.9331        0.9272        0.9209        0.9141   
    0.9069        0.8991        0.8907        0.8818        50        0.9686   
    0.9655        0.9621        0.9586        0.9547        0.9505        0.9459
       0.9411        0.9358        0.9301        0.9239        0.9173       
0.9102        0.9026        0.8943        0.8856        51        0.9702       
0.9672        0.9641        0.9606        0.9569        0.9527        0.9484   
    0.9437        0.9386        0.9330        0.9270        0.9205        0.9135
       0.9061        0.8980        0.8894        52        0.9718        0.9689
       0.9659        0.9625        0.9589        0.9550        0.9508       
0.9462        0.9413        0.9359        0.9300        0.9238        0.9169   
    0.9096        0.9017        0.8933   

 

86



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table H –

O&R Participants

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        46     47     48     49     50     51     52     53     54     55     56
    57     58     59     60     61       53        0.9733        0.9706       
0.9677        0.9645        0.9610        0.9572        0.9532        0.9488   
    0.9440        0.9388        0.9331        0.9270        0.9204        0.9132
       0.9054        0.8972        54        0.9748        0.9722        0.9694
       0.9664        0.9631        0.9595        0.9555        0.9513       
0.9467        0.9416        0.9361        0.9302        0.9238        0.9168   
    0.9092        0.9011        55        0.9763        0.9738        0.9711   
    0.9683        0.9651        0.9616        0.9578        0.9538        0.9494
       0.9445        0.9392        0.9334        0.9272        0.9204       
0.9131        0.9052        56        0.9776        0.9753        0.9728       
0.9700        0.9671        0.9637        0.9602        0.9563        0.9520   
    0.9473        0.9422        0.9367        0.9306        0.9240        0.9169
       0.9092        57        0.9790        0.9768        0.9744        0.9718
       0.9690        0.9658        0.9624        0.9587        0.9546       
0.9501        0.9452        0.9398        0.9340        0.9277        0.9207   
    0.9132        58        0.9803        0.9782        0.9760        0.9736   
    0.9708        0.9678        0.9646        0.9611        0.9571        0.9528
       0.9482        0.9430        0.9374        0.9313        0.9245       
0.9173        59        0.9816        0.9796        0.9775        0.9752       
0.9727        0.9698        0.9667        0.9634        0.9597        0.9555   
    0.9511        0.9462        0.9408        0.9349        0.9283        0.9214
       60        0.9828        0.9809        0.9789        0.9768        0.9744
       0.9717        0.9688        0.9656        0.9621        0.9582       
0.9539        0.9492        0.9441        0.9384        0.9322        0.9254   
    61        0.9840        0.9822        0.9804        0.9783        0.9760   
    0.9736        0.9708        0.9678        0.9645        0.9607        0.9567
       0.9522        0.9473        0.9419        0.9359        0.9294        62
       0.9851        0.9834        0.9817        0.9798        0.9777       
0.9753        0.9727        0.9699        0.9668        0.9632        0.9594   
    0.9551        0.9504        0.9453        0.9395        0.9334        63   
    0.9861        0.9846        0.9830        0.9812        0.9792        0.9770
       0.9745        0.9720        0.9690        0.9656        0.9620       
0.9580        0.9536        0.9487        0.9432        0.9373        64       
0.9872        0.9857        0.9842        0.9825        0.9807        0.9786   
    0.9764        0.9739        0.9711        0.9680        0.9646        0.9608
       0.9566        0.9520        0.9467        0.9411        65        0.9881
       0.9868        0.9854        0.9838        0.9821        0.9802       
0.9780        0.9758        0.9731        0.9702        0.9670        0.9635   
    0.9595        0.9551        0.9502        0.9448        66        0.9890   
    0.9878        0.9865        0.9850        0.9835        0.9816        0.9797
       0.9776        0.9751        0.9724        0.9694        0.9661       
0.9623        0.9582        0.9535        0.9484        67        0.9899       
0.9888        0.9875        0.9862        0.9847        0.9830        0.9812   
    0.9792        0.9770        0.9745        0.9717        0.9685        0.9650
       0.9611        0.9567        0.9519        68        0.9907        0.9896
       0.9885        0.9873        0.9859        0.9844        0.9827       
0.9809        0.9788        0.9764        0.9738        0.9708        0.9676   
    0.9639        0.9598        0.9553        69        0.9914        0.9904   
    0.9894        0.9883        0.9870        0.9856        0.9840        0.9824
       0.9805        0.9783        0.9758        0.9731        0.9700       
0.9667        0.9628        0.9586        70        0.9922        0.9912       
0.9903        0.9892        0.9881        0.9868        0.9853        0.9838   
    0.9821        0.9800        0.9778        0.9752        0.9724        0.9692
       0.9656        0.9617        71        0.9928        0.9919        0.9911
       0.9902        0.9891        0.9879        0.9866        0.9851       
0.9835        0.9816        0.9795        0.9772        0.9746        0.9717   
    0.9683        0.9646        72        0.9934        0.9927        0.9919   
    0.9910        0.9900        0.9889        0.9877        0.9864        0.9849
       0.9832        0.9813        0.9791        0.9767        0.9740       
0.9709        0.9675        73        0.9940        0.9933        0.9926       
0.9918        0.9909        0.9899        0.9888        0.9876        0.9862   
    0.9846        0.9828        0.9809        0.9787        0.9762        0.9733
       0.9701        74        0.9945        0.9939        0.9932        0.9925
       0.9917        0.9907        0.9898        0.9887        0.9874       
0.9860        0.9844        0.9826        0.9805        0.9783        0.9755   
    0.9726        75        0.9950        0.9944        0.9938        0.9932   
    0.9925        0.9916        0.9907        0.9897        0.9886        0.9873
       0.9858        0.9841        0.9822        0.9802        0.9777       
0.9750        76        0.9955        0.9949        0.9944        0.9938       
0.9931        0.9924        0.9915        0.9906        0.9896        0.9884   
    0.9870        0.9856        0.9839        0.9820        0.9797        0.9772
       77        0.9959        0.9954        0.9949        0.9944        0.9937
       0.9931        0.9923        0.9915        0.9906        0.9895       
0.9883        0.9869        0.9854        0.9836        0.9815        0.9793   
    78        0.9963        0.9959        0.9954        0.9949        0.9944   
    0.9937        0.9930        0.9923        0.9915        0.9905        0.9894
       0.9882        0.9867        0.9851        0.9833        0.9812        79
       0.9967        0.9962        0.9958        0.9954        0.9949       
0.9943        0.9937        0.9931        0.9923        0.9913        0.9904   
    0.9893        0.9880        0.9866        0.9848        0.9829        80   
    0.9970        0.9966        0.9962        0.9958        0.9954        0.9948
       0.9943        0.9937        0.9930        0.9922        0.9913       
0.9903        0.9891        0.9879        0.9863        0.9846        81       
0.9973        0.9969        0.9966        0.9962        0.9958        0.9954   
    0.9948        0.9943        0.9937        0.9929        0.9922        0.9913
       0.9902        0.9890        0.9876        0.9861        82        0.9975
       0.9972        0.9969        0.9966        0.9963        0.9958       
0.9953        0.9949        0.9943        0.9937        0.9930        0.9921   
    0.9912        0.9901        0.9888        0.9874        83        0.9978   
    0.9975        0.9973        0.9970        0.9966        0.9962        0.9958
       0.9954        0.9949        0.9943        0.9936        0.9929       
0.9921        0.9911        0.9900        0.9887        84        0.9980       
0.9978        0.9975        0.9972        0.9970        0.9966        0.9962   
    0.9959        0.9954        0.9949        0.9943        0.9936        0.9929
       0.9920        0.9910        0.9898        85        0.9982        0.9980
       0.9978        0.9976        0.9973        0.9970        0.9966       
0.9963        0.9959        0.9954        0.9949        0.9943        0.9936   
    0.9929        0.9919        0.9909   

 

87



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table H –

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

O&R Participants

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        62     63     64     65     66     67     68     69     70     71     72
    73     74     75       20        0.8023        0.7913        0.7796       
0.7676        0.7549        0.7418        0.7284        0.7144        0.7000   
    0.6852        0.6699        0.6542        0.6381        0.6217        21   
    0.8036        0.7925        0.7809        0.7688        0.7561        0.7431
       0.7296        0.7156        0.7012        0.6864        0.6711       
0.6554        0.6393        0.6229        22        0.8049        0.7937       
0.7821        0.7701        0.7574        0.7444        0.7309        0.7169   
    0.7025        0.6877        0.6724        0.6566        0.6406        0.6241
       23        0.8062        0.7952        0.7835        0.7714        0.7588
       0.7457        0.7323        0.7183        0.7038        0.6890       
0.6737        0.6579        0.6418        0.6254        24        0.8076       
0.7966        0.7850        0.7729        0.7602        0.7471        0.7337   
    0.7197        0.7052        0.6904        0.6751        0.6593        0.6432
       0.6267        25        0.8091        0.7980        0.7864        0.7744
       0.7617        0.7486        0.7352        0.7212        0.7067       
0.6919        0.6766        0.6607        0.6447        0.6281        26       
0.8107        0.7996        0.7880        0.7759        0.7633        0.7502   
    0.7368        0.7227        0.7082        0.6934        0.6781        0.6623
       0.6462        0.6296        27        0.8123        0.8013        0.7896
       0.7776        0.7649        0.7518        0.7384        0.7244       
0.7099        0.6950        0.6797        0.6639        0.6478        0.6312   
    28        0.8140        0.8030        0.7914        0.7793        0.7667   
    0.7536        0.7401        0.7261        0.7116        0.6968        0.6814
       0.6656        0.6494        0.6329        29        0.8158        0.8048
       0.7932        0.7811        0.7685        0.7554        0.7420       
0.7279        0.7134        0.6986        0.6832        0.6674        0.6512   
    0.6346        30        0.8177        0.8067        0.7951        0.7830   
    0.7704        0.7573        0.7439        0.7298        0.7153        0.7005
       0.6851        0.6692        0.6531        0.6365        31        0.8197
       0.8087        0.7971        0.7850        0.7724        0.7594       
0.7459        0.7318        0.7173        0.7025        0.6871        0.6712   
    0.6550        0.6384        32        0.8217        0.8107        0.7992   
    0.7871        0.7745        0.7615        0.7480        0.7340        0.7194
       0.7046        0.6892        0.6733        0.6571        0.6404        33
       0.8239        0.8129        0.8014        0.7893        0.7767       
0.7637        0.7502        0.7362        0.7216        0.7068        0.6914   
    0.6755        0.6593        0.6426        34        0.8262        0.8152   
    0.8037        0.7916        0.7790        0.7660        0.7525        0.7385
       0.7240        0.7091        0.6937        0.6778        0.6615       
0.6449        35        0.8285        0.8175        0.8061        0.7940       
0.7815        0.7684        0.7549        0.7409        0.7264        0.7115   
    0.6961        0.6802        0.6640        0.6472        36        0.8310   
    0.8200        0.8085        0.7965        0.7840        0.7710        0.7575
       0.7435        0.7290        0.7141        0.6986        0.6827       
0.6665        0.6497        37        0.8335        0.8226        0.8111       
0.7992        0.7866        0.7736        0.7602        0.7462        0.7316   
    0.7167        0.7013        0.6854        0.6691        0.6524        38   
    0.8361        0.8253        0.8139        0.8019        0.7894        0.7764
       0.7630        0.7490        0.7344        0.7196        0.7041       
0.6882        0.6719        0.6552        39        0.8389        0.8281       
0.8167        0.8048        0.7923        0.7793        0.7659        0.7519   
    0.7374        0.7225        0.7071        0.6912        0.6749        0.6581
       40        0.8418        0.8310        0.8197        0.8077        0.7953
       0.7824        0.7690        0.7550        0.7405        0.7256       
0.7102        0.6943        0.6780        0.6612        41        0.8447       
0.8340        0.8227        0.8109        0.7985        0.7855        0.7722   
    0.7582        0.7437        0.7288        0.7135        0.6975        0.6812
       0.6643        42        0.8479        0.8372        0.8259        0.8141
       0.8017        0.7888        0.7755        0.7616        0.7471       
0.7322        0.7168        0.7009        0.6845        0.6677        43       
0.8511        0.8404        0.8292        0.8175        0.8052        0.7923   
    0.7790        0.7651        0.7506        0.7358        0.7204        0.7045
       0.6881        0.6713        44        0.8544        0.8438        0.8327
       0.8210        0.8087        0.7959        0.7826        0.7688       
0.7544        0.7395        0.7241        0.7082        0.6918        0.6750   
    45        0.8577        0.8473        0.8363        0.8246        0.8124   
    0.7996        0.7864        0.7725        0.7582        0.7434        0.7280
       0.7121        0.6958        0.6789        46        0.8613        0.8509
       0.8399        0.8283        0.8162        0.8035        0.7903       
0.7766        0.7622        0.7474        0.7321        0.7161        0.6998   
    0.6830        47        0.8649        0.8546        0.8437        0.8322   
    0.8201        0.8075        0.7944        0.7807        0.7663        0.7516
       0.7363        0.7204        0.7041        0.6872        48        0.8686
       0.8584        0.8476        0.8362        0.8242        0.8116       
0.7986        0.7849        0.7707        0.7560        0.7407        0.7248   
    0.7085        0.6916        49        0.8724        0.8623        0.8516   
    0.8403        0.8284        0.8159        0.8029        0.7893        0.7751
       0.7605        0.7453        0.7294        0.7131        0.6963        50
       0.8762        0.8663        0.8557        0.8445        0.8327       
0.8203        0.8075        0.7940        0.7798        0.7652        0.7500   
    0.7342        0.7180        0.7011        51        0.8802        0.8703   
    0.8599        0.8489        0.8372        0.8249        0.8122        0.7987
       0.7847        0.7701        0.7549        0.7392        0.7229       
0.7062        52        0.8842        0.8745        0.8642        0.8533       
0.8417        0.8296        0.8169        0.8036        0.7897        0.7752   
    0.7601        0.7444        0.7282        0.7114   

 

88



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table H –

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

O&R Participants

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        62     63     64     65     66     67     68     69     70     71     72
    73     74     75       53        0.8883        0.8788        0.8687       
0.8579        0.8464        0.8344        0.8219        0.8087        0.7948   
    0.7804        0.7655        0.7498        0.7337        0.7169        54   
    0.8924        0.8831        0.8731        0.8625        0.8512        0.8394
       0.8270        0.8139        0.8002        0.7859        0.7709       
0.7554        0.7393        0.7226        55        0.8966        0.8875       
0.8777        0.8673        0.8562        0.8445        0.8322        0.8193   
    0.8057        0.7915        0.7767        0.7612        0.7452        0.7286
       56        0.9008        0.8919        0.8824        0.8721        0.8612
       0.8497        0.8376        0.8248        0.8113        0.7973       
0.7827        0.7672        0.7513        0.7348        57        0.9052       
0.8965        0.8870        0.8771        0.8664        0.8550        0.8431   
    0.8305        0.8172        0.8033        0.7887        0.7735        0.7577
       0.7412        58        0.9094        0.9010        0.8918        0.8820
       0.8715        0.8605        0.8487        0.8363        0.8232       
0.8095        0.7951        0.7800        0.7643        0.7479        59       
0.9138        0.9055        0.8966        0.8871        0.8768        0.8659   
    0.8545        0.8422        0.8293        0.8158        0.8016        0.7867
       0.7711        0.7549        60        0.9181        0.9101        0.9014
       0.8921        0.8822        0.8715        0.8603        0.8483       
0.8356        0.8223        0.8083        0.7935        0.7782        0.7620   
    61        0.8352        0.9146        0.9062        0.8972        0.8875   
    0.8772        0.8662        0.8544        0.8420        0.8289        0.8151
       0.8005        0.7854        0.7694        62        0.9265        0.9191
       0.9110        0.9023        0.8928        0.8828        0.8721       
0.8607        0.8485        0.8357        0.8221        0.8078        0.7928   
    0.7770        63        0.9307        0.9235        0.9158        0.9074   
    0.8983        0.8885        0.8781        0.8669        0.8551        0.8425
       0.8292        0.8151        0.8004        0.7849        64        0.9348
       0.9280        0.9205        0.9124        0.9036        0.8941       
0.8841        0.8732        0.8616        0.8494        0.8364        0.8226   
    0.8082        0.7929        65        0.9388        0.9323        0.9252   
    0.9174        0.9089        0.8998        0.8900        0.8795        0.8683
       0.8564        0.8437        0.8301        0.8160        0.8010        66
       0.9427        0.9365        0.9297        0.9223        0.9141       
0.9053        0.8960        0.8858        0.8749        0.8633        0.8510   
    0.8378        0.8239        0.8092        67        0.9466        0.9406   
    0.9341        0.9271        0.9193        0.9109        0.9019        0.8921
       0.8815        0.8703        0.8583        0.8455        0.8319       
0.8176        68        0.9503        0.9447        0.9385        0.9318       
0.9243        0.9163        0.9076        0.8982        0.8881        0.8772   
    0.8656        0.8532        0.8400        0.8260        69        0.9538   
    0.9485        0.9427        0.9363        0.9292        0.9216        0.9133
       0.9043        0.8945        0.8841        0.8729        0.8608       
0.8480        0.8343        70        0.9572        0.9522        0.9468       
0.9407        0.9340        0.9267        0.9189        0.9102        0.9009   
    0.8909        0.8801        0.8685        0.8560        0.8427        71   
    0.9604        0.9558        0.9506        0.9450        0.9386        0.9317
       0.9242        0.9161        0.9071        0.8975        0.8872       
0.8760        0.8640        0.8512        72        0.9635        0.9592       
0.9544        0.9490        0.9431        0.9366        0.9295        0.9217   
    0.9132        0.9041        0.8942        0.8834        0.8719        0.8595
       73        0.9665        0.9625        0.9579        0.9529        0.9474
       0.9412        0.9346        0.9272        0.9191        0.9104       
0.9010        0.8907        0.8796        0.8678        74        0.9693       
0.9655        0.9613        0.9566        0.9514        0.9457        0.9394   
    0.9325        0.9248        0.9167        0.9077        0.8978        0.8873
       0.8758        75        0.9719        0.9685        0.9645        0.9602
       0.9553        0.9499        0.9441        0.9375        0.9304       
0.9226        0.9141        0.9048        0.8947        0.8837        76       
0.9743        0.9711        0.9676        0.9635        0.9590        0.9540   
    0.9485        0.9424        0.9357        0.9283        0.9203        0.9115
       0.9019        0.8915        77        0.9766        0.9737        0.9704
       0.9667        0.9624        0.9578        0.9527        0.9470       
0.9406        0.9338        0.9263        0.9178        0.9088        0.8990   
    78        0.9788        0.9761        0.9730        0.9696        0.9657   
    0.9614        0.9567        0.9514        0.9455        0.9391        0.9320
       0.9240        0.9155        0.9061        79        0.9807        0.9783
       0.9754        0.9723        0.9687        0.9648        0.9604       
0.9554        0.9500        0.9439        0.9374        0.9299        0.9219   
    0.9130        80        0.9826        0.9803        0.9778        0.9748   
    0.9715        0.9679        0.9638        0.9593        0.9541        0.9486
       0.9424        0.9355        0.9280        0.9197        81        0.9842
       0.9822        0.9798        0.9772        0.9742        0.9708       
0.9670        0.9629        0.9581        0.9530        0.9473        0.9407   
    0.9338        0.9259        82        0.9858        0.9839        0.9818   
    0.9794        0.9765        0.9734        0.9701        0.9662        0.9618
       0.9571        0.9517        0.9458        0.9392        0.9318        83
       0.9872        0.9855        0.9836        0.9814        0.9788       
0.9760        0.9729        0.9693        0.9653        0.9609        0.9560   
    0.9504        0.9443        0.9375        84        0.9885        0.9869   
    0.9852        0.9832        0.9809        0.9783        0.9755        0.9722
       0.9685        0.9645        0.9600        0.9548        0.9491       
0.9428        85        0.9897        0.9883        0.9867        0.9849       
0.9828        0.9805        0.9779        0.9749        0.9715        0.9678   
    0.9637        0.9589        0.9537        0.9478   

 

89



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       20        0.9497        0.9458       
0.9418        0.9375        0.9330        0.9282        0.9231        0.9177   
    0.9121        0.9061        0.8998        0.8931        0.8861        0.8788
       0.8711        0.8631        21        0.9509        0.9471        0.9432
       0.9389        0.9344        0.9297        0.9247        0.9193       
0.9136        0.9077        0.9014        0.8948        0.8878        0.8805   
    0.8729        0.8649        22        0.9522        0.9485        0.9446   
    0.9404        0.9359        0.9312        0.9262        0.9209        0.9153
       0.9094        0.9031        0.8965        0.8896        0.8824       
0.8747        0.8667        23        0.9535        0.9498        0.9460       
0.9419        0.9374        0.9327        0.9278        0.9226        0.9170   
    0.9111        0.9049        0.8983        0.8914        0.8842        0.8766
       0.8686        24        0.9548        0.9512        0.9474        0.9433
       0.9389        0.9343        0.9294        0.9243        0.9187       
0.9129        0.9067        0.9002        0.8933        0.8861        0.8785   
    0.8706        25        0.9561        0.9526        0.9488        0.9448   
    0.9405        0.9359        0.9311        0.9260        0.9205        0.9147
       0.9086        0.9020        0.8952        0.8881        0.8805       
0.8726        26        0.9575        0.9540        0.9503        0.9463       
0.9421        0.9376        0.9328        0.9277        0.9223        0.9166   
    0.9105        0.9040        0.8972        0.8901        0.8826        0.8748
       27        0.9588        0.9553        0.9518        0.9479        0.9437
       0.9392        0.9345        0.9295        0.9241        0.9184       
0.9124        0.9060        0.8993        0.8922        0.8847        0.8769   
    28        0.9601        0.9567        0.9532        0.9494        0.9453   
    0.9409        0.9363        0.9313        0.9260        0.9204        0.9144
       0.9081        0.9014        0.8943        0.8869        0.8791        29
       0.9614        0.9581        0.9547        0.9509        0.9469       
0.9426        0.9380        0.9332        0.9279        0.9223        0.9164   
    0.9101        0.9035        0.8966        0.8892        0.8815        30   
    0.9627        0.9595        0.9562        0.9525        0.9485        0.9443
       0.9398        0.9350        0.9298        0.9243        0.9185       
0.9123        0.9057        0.8988        0.8915        0.8838        31       
0.9640        0.9609        0.9576        0.9540        0.9501        0.9460   
    0.9416        0.9369        0.9318        0.9264        0.9206        0.9145
       0.9080        0.9012        0.8938        0.8863        32        0.9653
       0.9623        0.9591        0.9556        0.9518        0.9477       
0.9434        0.9387        0.9337        0.9284        0.9228        0.9167   
    0.9102        0.9035        0.8962        0.8887        33        0.9666   
    0.9637        0.9605        0.9571        0.9534        0.9494        0.9452
       0.9407        0.9357        0.9305        0.9249        0.9189       
0.9125        0.9059        0.8987        0.8913        34        0.9679       
0.9650        0.9619        0.9586        0.9550        0.9511        0.9470   
    0.9425        0.9377        0.9326        0.9271        0.9211        0.9149
       0.9083        0.9013        0.8938        35        0.9691        0.9663
       0.9633        0.9601        0.9566        0.9528        0.9488       
0.9444        0.9397        0.9346        0.9292        0.9234        0.9173   
    0.9107        0.9038        0.8965        36        0.9703        0.9676   
    0.9647        0.9616        0.9582        0.9545        0.9506        0.9463
       0.9417        0.9367        0.9314        0.9257        0.9197       
0.9133        0.9064        0.8992        37        0.9715        0.9689       
0.9661        0.9631        0.9598        0.9562        0.9524        0.9482   
    0.9436        0.9389        0.9336        0.9280        0.9221        0.9158
       0.9090        0.9019        38        0.9726        0.9701        0.9674
       0.9645        0.9613        0.9578        0.9541        0.9500       
0.9456        0.9409        0.9358        0.9303        0.9245        0.9183   
    0.9116        0.9046        39        0.9737        0.9713        0.9687   
    0.9659        0.9628        0.9594        0.9558        0.9519        0.9476
       0.9430        0.9380        0.9326        0.9269        0.9209       
0.9143        0.9074        40        0.9748        0.9725        0.9700       
0.9673        0.9643        0.9610        0.9575        0.9537        0.9495   
    0.9450        0.9402        0.9350        0.9294        0.9234        0.9169
       0.9102        41        0.9759        0.9737        0.9713        0.9686
       0.9657        0.9626        0.9592        0.9555        0.9514       
0.9471        0.9424        0.9373        0.9318        0.9260        0.9196   
    0.9130        42        0.9770        0.9748        0.9725        0.9699   
    0.9672        0.9641        0.9609        0.9573        0.9533        0.9491
       0.9445        0.9395        0.9342        0.9285        0.9223       
0.9158        43        0.9780        0.9759        0.9737        0.9712       
0.9685        0.9656        0.9625        0.9590        0.9551        0.9511   
    0.9466        0.9418        0.9365        0.9310        0.9250        0.9186
       44        0.9789        0.9769        0.9748        0.9725        0.9699
       0.9670        0.9640        0.9607        0.9570        0.9531       
0.9487        0.9440        0.9389        0.9335        0.9276        0.9214   
    45        0.9799        0.9780        0.9759        0.9737        0.9712   
    0.9685        0.9655        0.9624        0.9588        0.9550        0.9508
       0.9462        0.9413        0.9360        0.9303        0.9242        46
       0.9808        0.9789        0.9770        0.9748        0.9724       
0.9698        0.9670        0.9639        0.9605        0.9568        0.9528   
    0.9483        0.9436        0.9384        0.9329        0.9269        47   
    0.9816        0.9799        0.9780        0.9759        0.9737        0.9712
       0.9685        0.9655        0.9622        0.9586        0.9547       
0.9504        0.9458        0.9409        0.9355        0.9297        48       
0.9825        0.9808        0.9790        0.9771        0.9749        0.9725   
    0.9699        0.9670        0.9639        0.9604        0.9567        0.9525
       0.9481        0.9433        0.9380        0.9324        49        0.9832
       0.9817        0.9800        0.9781        0.9760        0.9737       
0.9713        0.9685        0.9655        0.9622        0.9585        0.9545   
    0.9502        0.9456        0.9405        0.9351        50        0.9840   
    0.9825        0.9809        0.9791        0.9771        0.9749        0.9726
       0.9699        0.9670        0.9638        0.9604        0.9565       
0.9523        0.9479        0.9429        0.9377        51        0.9848       
0.9833        0.9818        0.9801        0.9782        0.9761        0.9738   
    0.9713        0.9685        0.9655        0.9621        0.9584        0.9544
       0.9502        0.9454        0.9403        52        0.9855        0.9841
       0.9827        0.9811        0.9792        0.9772        0.9751       
0.9727        0.9700        0.9671        0.9639        0.9603        0.9565   
    0.9523        0.9477        0.9428   

 

90



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       53        0.9862        0.9849       
0.9835        0.9820        0.9802        0.9783        0.9762        0.9739   
    0.9714        0.9686        0.9655        0.9621        0.9584        0.9544
       0.9500        0.9453        54        0.9869        0.9856        0.9843
       0.9828        0.9812        0.9793        0.9774        0.9752       
0.9727        0.9701        0.9672        0.9639        0.9603        0.9565   
    0.9523        0.9477        55        0.9875        0.9863        0.9850   
    0.9837        0.9821        0.9803        0.9785        0.9764        0.9741
       0.9715        0.9687        0.9656        0.9622        0.9585       
0.9544        0.9501        56        0.9881        0.9870        0.9858       
0.9844        0.9830        0.9813        0.9795        0.9776        0.9753   
    0.9729        0.9702        0.9672        0.9639        0.9605        0.9565
       0.9524        57        0.9887        0.9876        0.9865        0.9852
       0.9838        0.9822        0.9806        0.9787        0.9765       
0.9742        0.9716        0.9688        0.9657        0.9623        0.9586   
    0.9545        58        0.9892        0.9882        0.9871        0.9860   
    0.9846        0.9831        0.9815        0.9797        0.9777        0.9755
       0.9731        0.9703        0.9674        0.9641        0.9605       
0.9567        59        0.9898        0.9888        0.9878        0.9867       
0.9854        0.9840        0.9825        0.9807        0.9788        0.9768   
    0.9744        0.9718        0.9689        0.9659        0.9625        0.9588
       60        0.9903        0.9894        0.9884        0.9874        0.9861
       0.9848        0.9833        0.9817        0.9799        0.9779       
0.9757        0.9732        0.9705        0.9676        0.9643        0.9608   
    61        0.9907        0.9899        0.9890        0.9880        0.9868   
    0.9855        0.9842        0.9827        0.9809        0.9790        0.9769
       0.9746        0.9720        0.9692        0.9661        0.9627        62
       0.9912        0.9904        0.9896        0.9886        0.9875       
0.9863        0.9850        0.9835        0.9819        0.9801        0.9781   
    0.9758        0.9734        0.9707        0.9677        0.9645        63   
    0.9917        0.9909        0.9901        0.9892        0.9882        0.9870
       0.9858        0.9844        0.9828        0.9811        0.9793       
0.9771        0.9748        0.9722        0.9694        0.9664        64       
0.9921        0.9914        0.9906        0.9897        0.9888        0.9877   
    0.9866        0.9852        0.9837        0.9821        0.9803        0.9783
       0.9760        0.9737        0.9709        0.9680        65        0.9925
       0.9918        0.9911        0.9903        0.9893        0.9883       
0.9873        0.9860        0.9846        0.9831        0.9813        0.9794   
    0.9773        0.9750        0.9724        0.9697        66        0.9929   
    0.9923        0.9916        0.9908        0.9899        0.9890        0.9879
       0.9868        0.9854        0.9840        0.9823        0.9805       
0.9785        0.9763        0.9739        0.9713        67        0.9933       
0.9927        0.9920        0.9913        0.9904        0.9896        0.9886   
    0.9875        0.9862        0.9849        0.9833        0.9815        0.9796
       0.9776        0.9752        0.9727        68        0.9936        0.9930
       0.9925        0.9918        0.9910        0.9902        0.9892       
0.9882        0.9869        0.9856        0.9842        0.9825        0.9807   
    0.9788        0.9766        0.9742        69        0.9940        0.9934   
    0.9929        0.9922        0.9915        0.9907        0.9898        0.9888
       0.9876        0.9865        0.9850        0.9835        0.9818       
0.9799        0.9778        0.9756        70        0.9943        0.9938       
0.9932        0.9926        0.9920        0.9912        0.9904        0.9894   
    0.9884        0.9872        0.9859        0.9844        0.9827        0.9810
       0.9790        0.9769        71        0.9946        0.9941        0.9936
       0.9931        0.9924        0.9917        0.9909        0.9900       
0.9890        0.9879        0.9867        0.9852        0.9837        0.9820   
    0.9801        0.9781        72        0.9949        0.9944        0.9940   
    0.9934        0.9928        0.9922        0.9914        0.9906        0.9896
       0.9886        0.9874        0.9861        0.9846        0.9830       
0.9813        0.9793        73        0.9952        0.9947        0.9943       
0.9938        0.9932        0.9926        0.9919        0.9911        0.9902   
    0.9892        0.9881        0.9868        0.9855        0.9840        0.9822
       0.9805        74        0.9954        0.9950        0.9946        0.9942
       0.9936        0.9930        0.9923        0.9916        0.9907       
0.9898        0.9888        0.9876        0.9863        0.9849        0.9832   
    0.9815        75        0.9956        0.9953        0.9949        0.9945   
    0.9940        0.9934        0.9928        0.9921        0.9913        0.9904
       0.9895        0.9883        0.9871        0.9857        0.9842       
0.9825        76        0.9959        0.9956        0.9952        0.9948       
0.9943        0.9937        0.9932        0.9926        0.9918        0.9910   
    0.9901        0.9889        0.9878        0.9865        0.9850        0.9835
       77        0.9961        0.9958        0.9954        0.9951        0.9946
       0.9941        0.9936        0.9930        0.9923        0.9915       
0.9906        0.9896        0.9885        0.9873        0.9859        0.9845   
    78        0.9963        0.9960        0.9957        0.9953        0.9949   
    0.9945        0.9940        0.9934        0.9927        0.9920        0.9912
       0.9902        0.9892        0.9880        0.9867        0.9853        79
       0.9966        0.9963        0.9959        0.9956        0.9952       
0.9948        0.9944        0.9938        0.9931        0.9925        0.9917   
    0.9908        0.9898        0.9887        0.9875        0.9862        80   
    0.9967        0.9964        0.9962        0.9959        0.9955        0.9951
       0.9947        0.9942        0.9936        0.9929        0.9922       
0.9913        0.9904        0.9894        0.9882        0.9870        81       
0.9969        0.9967        0.9964        0.9961        0.9957        0.9954   
    0.9950        0.9945        0.9939        0.9934        0.9927        0.9918
       0.9910        0.9900        0.9889        0.9877        82        0.9971
       0.9968        0.9966        0.9963        0.9960        0.9956       
0.9953        0.9949        0.9943        0.9938        0.9931        0.9923   
    0.9915        0.9906        0.9895        0.9884        83        0.9973   
    0.9970        0.9968        0.9966        0.9963        0.9959        0.9956
       0.9952        0.9947        0.9941        0.9935        0.9928       
0.9920        0.9912        0.9902        0.9891        84        0.9974       
0.9972        0.9970        0.9968        0.9964        0.9962        0.9959   
    0.9955        0.9950        0.9945        0.9940        0.9932        0.9925
       0.9917        0.9908        0.9898        85        0.9976        0.9974
       0.9972        0.9969        0.9967        0.9964        0.9961       
0.9958        0.9953        0.9949        0.9943        0.9937        0.9930   
    0.9922        0.9914        0.9904   

 

91



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        46     47     48     49     50     51     52     53     54     55     56
    57     58     59     60     61       20        0.8549        0.8462       
0.8372        0.8278        0.8181        0.8080        0.7975        0.7867   
    0.7755        0.7637        0.7516        0.7390        0.7259        0.7124
       0.6983        0.6839        21        0.8566        0.8480        0.8390
       0.8296        0.8199        0.8098        0.7994        0.7885       
0.7772        0.7655        0.7534        0.7408        0.7277        0.7141   
    0.7000        0.6856        22        0.8585        0.8498        0.8408   
    0.8315        0.8218        0.8117        0.8013        0.7904        0.7791
       0.7674        0.7552        0.7426        0.7295        0.7159       
0.7018        0.6873        23        0.8604        0.8517        0.8428       
0.8335        0.8238        0.8137        0.8032        0.7924        0.7811   
    0.7693        0.7571        0.7445        0.7314        0.7178        0.7037
       0.6892        24        0.8624        0.8537        0.8448        0.8355
       0.8258        0.8157        0.8052        0.7944        0.7831       
0.7714        0.7592        0.7465        0.7334        0.7198        0.7057   
    0.6911        25        0.8644        0.8558        0.8469        0.8376   
    0.8280        0.8178        0.8074        0.7966        0.7853        0.7735
       0.7613        0.7487        0.7355        0.7219        0.7078       
0.6932        26        0.8666        0.8580        0.8491        0.8398       
0.8302        0.8201        0.8096        0.7988        0.7875        0.7757   
    0.7636        0.7509        0.7377        0.7241        0.7099        0.6953
       27        0.8688        0.8602        0.8513        0.8421        0.8324
       0.8224        0.8119        0.8011        0.7898        0.7781       
0.7659        0.7532        0.7400        0.7264        0.7122        0.6976   
    28        0.8711        0.8625        0.8537        0.8444        0.8348   
    0.8248        0.8144        0.8036        0.7923        0.7805        0.7683
       0.7556        0.7424        0.7287        0.7145        0.6999        29
       0.8734        0.8649        0.8561        0.8469        0.8373       
0.8273        0.8169        0.8061        0.7948        0.7830        0.7708   
    0.7581        0.7449        0.7312        0.7170        0.7024        30   
    0.8758        0.8673        0.8586        0.8494        0.8398        0.8298
       0.8195        0.8087        0.7974        0.7857        0.7734       
0.7608        0.7475        0.7339        0.7196        0.7049        31       
0.8783        0.8699        0.8611        0.8520        0.8425        0.8325   
    0.8222        0.8114        0.8002        0.7884        0.7762        0.7635
       0.7503        0.7366        0.7223        0.7076        32        0.8808
       0.8725        0.8638        0.8547        0.8452        0.8353       
0.8250        0.8142        0.8030        0.7912        0.7790        0.7663   
    0.7531        0.7394        0.7252        0.7104        33        0.8834   
    0.8751        0.8665        0.8575        0.8480        0.8381        0.8279
       0.8172        0.8059        0.7942        0.7820        0.7693       
0.7561        0.7424        0.7281        0.7134        34        0.8861       
0.8779        0.8693        0.8603        0.8509        0.8411        0.8308   
    0.8202        0.8090        0.7973        0.7851        0.7724        0.7592
       0.7455        0.7312        0.7164        35        0.8888        0.8807
       0.8722        0.8633        0.8539        0.8441        0.8339       
0.8233        0.8121        0.8004        0.7883        0.7756        0.7624   
    0.7487        0.7344        0.7196        36        0.8915        0.8835   
    0.8751        0.8662        0.8570        0.8472        0.8371        0.8265
       0.8154        0.8037        0.7916        0.7790        0.7658       
0.7521        0.7377        0.7230        37        0.8944        0.8864       
0.8781        0.8693        0.8601        0.8504        0.8404        0.8298   
    0.8188        0.8072        0.7951        0.7824        0.7693        0.7555
       0.7412        0.7264        38        0.8972        0.8894        0.8811
       0.8724        0.8633        0.8537        0.8437        0.8333       
0.8222        0.8107        0.7986        0.7860        0.7728        0.7591   
    0.7449        0.7300        39        0.9001        0.8923        0.8842   
    0.8756        0.8666        0.8571        0.8471        0.8367        0.8258
       0.8143        0.8023        0.7897        0.7766        0.7629       
0.7486        0.7338        40        0.9030        0.8954        0.8873       
0.8788        0.8699        0.8605        0.8506        0.8403        0.8295   
    0.8180        0.8060        0.7935        0.7804        0.7668        0.7525
       0.7377        41        0.9059        0.8984        0.8905        0.8821
       0.8733        0.8640        0.8542        0.8440        0.8332       
0.8218        0.8099        0.7974        0.7844        0.7708        0.7565   
    0.7418        42        0.9089        0.9014        0.8937        0.8854   
    0.8767        0.8675        0.8579        0.8477        0.8370        0.8257
       0.8139        0.8015        0.7885        0.7749        0.7607       
0.7459        43        0.9118        0.9046        0.8969        0.8888       
0.8802        0.8712        0.8616        0.8515        0.8409        0.8297   
    0.8180        0.8057        0.7927        0.7792        0.7650        0.7503
       44        0.9148        0.9077        0.9001        0.8921        0.8837
       0.8748        0.8653        0.8554        0.8450        0.8338       
0.8222        0.8099        0.7971        0.7836        0.7694        0.7548   
    45        0.9177        0.9107        0.9034        0.8955        0.8872   
    0.8785        0.8692        0.8594        0.8490        0.8380        0.8265
       0.8143        0.8015        0.7881        0.7740        0.7594        46
       0.9206        0.9138        0.9066        0.8990        0.8908       
0.8822        0.8730        0.8634        0.8531        0.8423        0.8308   
    0.8188        0.8061        0.7928        0.7788        0.7642        47   
    0.9235        0.9169        0.9099        0.9024        0.8944        0.8859
       0.8769        0.8674        0.8573        0.8466        0.8353       
0.8233        0.8108        0.7976        0.7836        0.7691        48       
0.9264        0.9200        0.9131        0.9057        0.8980        0.8896   
    0.8808        0.8715        0.8616        0.8510        0.8398        0.8280
       0.8155        0.8024        0.7885        0.7741        49        0.9293
       0.9230        0.9163        0.9091        0.9015        0.8934       
0.8847        0.8756        0.8658        0.8554        0.8444        0.8327   
    0.8204        0.8074        0.7936        0.7793        50        0.9321   
    0.9260        0.9195        0.9125        0.9051        0.8971        0.8887
       0.8797        0.8701        0.8599        0.8490        0.8375       
0.8253        0.8124        0.7988        0.7846        51        0.9349       
0.9289        0.9226        0.9158        0.9086        0.9008        0.8926   
    0.8838        0.8744        0.8643        0.8537        0.8423        0.8303
       0.8176        0.8041        0.7900        52        0.9375        0.9318
       0.9257        0.9191        0.9122        0.9046        0.8965       
0.8879        0.8787        0.8689        0.8584        0.8472        0.8354   
    0.8228        0.8095        0.7955   

 

92



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

    46     47     48     49     50     51     52     53     54     55     56    
57     58     59     60     61       53        0.9402        0.9347       
0.9288        0.9224        0.9156        0.9083        0.9004        0.8920   
    0.8831        0.8734        0.8631        0.8521        0.8405        0.8281
       0.8149        0.8011        54        0.9428        0.9374        0.9318
       0.9256        0.9190        0.9119        0.9043        0.8961       
0.8874        0.8779        0.8679        0.8571        0.8457        0.8335   
    0.8205        0.8068        55        0.9454        0.9402        0.9347   
    0.9288        0.9224        0.9155        0.9081        0.9002        0.8917
       0.8824        0.8726        0.8621        0.8509        0.8388       
0.8261        0.8126        56        0.9478        0.9429        0.9376       
0.9319        0.9257        0.9190        0.9118        0.9042        0.8959   
    0.8870        0.8774        0.8671        0.8560        0.8443        0.8317
       0.8184        57        0.9502        0.9455        0.9404        0.9349
       0.9290        0.9225        0.9155        0.9081        0.9001       
0.8914        0.8821        0.8720        0.8613        0.8497        0.8374   
    0.8243        58        0.9525        0.9480        0.9431        0.9378   
    0.9321        0.9259        0.9192        0.9121        0.9043        0.8958
       0.8867        0.8770        0.8665        0.8552        0.8431       
0.8302        59        0.9548        0.9505        0.9457        0.9407       
0.9352        0.9292        0.9228        0.9159        0.9083        0.9001   
    0.8914        0.8818        0.8716        0.8606        0.8488        0.8362
       60        0.9570        0.9528        0.9483        0.9434        0.9382
       0.9324        0.9263        0.9196        0.9123        0.9044       
0.8959        0.8867        0.8767        0.8660        0.8545        0.8421   
    61        0.9591        0.9551        0.9508        0.9462        0.9411   
    0.9356        0.9297        0.9233        0.9163        0.9087        0.9004
       0.8915        0.8818        0.8714        0.8601        0.8480        62
       0.9611        0.9573        0.9532        0.9488        0.9440       
0.9387        0.9330        0.9269        0.9202        0.9128        0.9049   
    0.8962        0.8868        0.8767        0.8657        0.8540        63   
    0.9630        0.9594        0.9555        0.9513        0.9467        0.9417
       0.9362        0.9303        0.9239        0.9168        0.9091       
0.9008        0.8918        0.8820        0.8713        0.8598        64       
0.9649        0.9614        0.9578        0.9537        0.9494        0.9445   
    0.9393        0.9337        0.9276        0.9208        0.9134        0.9054
       0.8966        0.8871        0.8767        0.8656        65        0.9667
       0.9634        0.9599        0.9561        0.9519        0.9473       
0.9423        0.9370        0.9311        0.9246        0.9175        0.9098   
    0.9013        0.8922        0.8821        0.8714        66        0.9685   
    0.9653        0.9620        0.9583        0.9543        0.9500        0.9453
       0.9402        0.9345        0.9283        0.9215        0.9141       
0.9059        0.8971        0.8874        0.8770        67        0.9701       
0.9671        0.9639        0.9605        0.9567        0.9526        0.9480   
    0.9432        0.9378        0.9318        0.9254        0.9183        0.9105
       0.9019        0.8926        0.8825        68        0.9717        0.9688
       0.9658        0.9625        0.9589        0.9550        0.9507       
0.9461        0.9410        0.9354        0.9291        0.9223        0.9148   
    0.9067        0.8977        0.8879        69        0.9732        0.9704   
    0.9676        0.9645        0.9611        0.9574        0.9533        0.9489
       0.9441        0.9386        0.9328        0.9263        0.9191       
0.9112        0.9026        0.8932        70        0.9746        0.9721       
0.9693        0.9664        0.9632        0.9596        0.9558        0.9516   
    0.9470        0.9419        0.9363        0.9301        0.9233        0.9157
       0.9074        0.8984        71        0.9759        0.9736        0.9709
       0.9681        0.9651        0.9618        0.9582        0.9542       
0.9498        0.9449        0.9397        0.9338        0.9272        0.9200   
    0.9121        0.9034        72        0.9773        0.9749        0.9725   
    0.9699        0.9670        0.9638        0.9604        0.9567        0.9526
       0.9479        0.9429        0.9373        0.9311        0.9242       
0.9166        0.9083        73        0.9785        0.9763        0.9740       
0.9715        0.9688        0.9658        0.9626        0.9591        0.9551   
    0.9507        0.9460        0.9406        0.9348        0.9282        0.9210
       0.9130        74        0.9797        0.9777        0.9754        0.9731
       0.9705        0.9677        0.9646        0.9613        0.9576       
0.9535        0.9490        0.9439        0.9383        0.9321        0.9252   
    0.9176        75        0.9808        0.9789        0.9768        0.9746   
    0.9721        0.9694        0.9666        0.9634        0.9600        0.9561
       0.9518        0.9470        0.9417        0.9358        0.9292       
0.9219        76        0.9819        0.9800        0.9780        0.9760       
0.9737        0.9711        0.9685        0.9655        0.9623        0.9585   
    0.9545        0.9500        0.9450        0.9394        0.9331        0.9262
       77        0.9829        0.9811        0.9793        0.9773        0.9751
       0.9728        0.9702        0.9674        0.9643        0.9609       
0.9570        0.9528        0.9481        0.9428        0.9368        0.9302   
    78        0.9839        0.9822        0.9805        0.9786        0.9766   
    0.9743        0.9719        0.9693        0.9664        0.9631        0.9595
       0.9555        0.9510        0.9460        0.9403        0.9341        79
       0.9847        0.9832        0.9816        0.9797        0.9779       
0.9757        0.9735        0.9710        0.9683        0.9652        0.9618   
    0.9581        0.9538        0.9490        0.9437        0.9378        80   
    0.9856        0.9841        0.9826        0.9809        0.9791        0.9771
       0.9749        0.9727        0.9701        0.9672        0.9641       
0.9605        0.9565        0.9520        0.9469        0.9414        81       
0.9865        0.9850        0.9836        0.9820        0.9803        0.9784   
    0.9764        0.9743        0.9718        0.9691        0.9661        0.9627
       0.9590        0.9548        0.9500        0.9447        82        0.9873
       0.9859        0.9845        0.9831        0.9814        0.9796       
0.9778        0.9758        0.9735        0.9709        0.9682        0.9650   
    0.9615        0.9575        0.9529        0.9480        83        0.9880   
    0.9868        0.9855        0.9840        0.9825        0.9808        0.9790
       0.9772        0.9751        0.9727        0.9700        0.9671       
0.9637        0.9600        0.9558        0.9511        84        0.9888       
0.9875        0.9863        0.9850        0.9835        0.9820        0.9803   
    0.9785        0.9765        0.9743        0.9718        0.9690        0.9659
       0.9624        0.9584        0.9540        85        0.9894        0.9882
       0.9871        0.9858        0.9845        0.9830        0.9815       
0.9798        0.9780        0.9758        0.9735        0.9709        0.9680   
    0.9648        0.9609        0.9567   

 

93



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

    62     63     64     65     66     67     68     69     70     71     72    
73     74     75       20        0.6690        0.6537        0.6379       
0.6219        0.6055        0.5888        0.5720        0.5549        0.5377   
    0.5204        0.5030        0.4855        0.4680        0.4505        21   
    0.6706        0.6553        0.6396        0.6235        0.6070        0.5903
       0.5735        0.5564        0.5391        0.5218        0.5043       
0.4868        0.4692        0.4517        22        0.6724        0.6570       
0.6413        0.6251        0.6086        0.5919        0.5750        0.5579   
    0.5406        0.5232        0.5057        0.4881        0.4705        0.4529
       23        0.6742        0.6588        0.6430        0.6268        0.6103
       0.5936        0.5767        0.5595        0.5421        0.5247       
0.5072        0.4895        0.4719        0.4543        24        0.6761       
0.6607        0.6449        0.6287        0.6121        0.5953        0.5784   
    0.5611        0.5438        0.5263        0.5087        0.4910        0.4733
       0.4556        25        0.6781        0.6627        0.6468        0.6306
       0.6140        0.5972        0.5801        0.5629        0.5455       
0.5279        0.5103        0.4926        0.4748        0.4571        26       
0.6802        0.6647        0.6489        0.6326        0.6160        0.5991   
    0.5820        0.5647        0.5472        0.5297        0.5120        0.4942
       0.4764        0.4586        27        0.6825        0.6670        0.6510
       0.6347        0.6180        0.6011        0.5840        0.5667       
0.5491        0.5315        0.5138        0.4959        0.4781        0.4603   
    28        0.6848        0.6692        0.6533        0.6369        0.6202   
    0.6033        0.5861        0.5687        0.5511        0.5335        0.5157
       0.4978        0.4799        0.4620        29        0.6872        0.6716
       0.6556        0.6392        0.6225        0.6055        0.5883       
0.5709        0.5532        0.5355        0.5176        0.4997        0.4817   
    0.4638        30        0.6897        0.6741        0.6581        0.6417   
    0.6249        0.6079        0.5906        0.5731        0.5554        0.5377
       0.5197        0.5017        0.4837        0.4657        31        0.6924
       0.6768        0.6607        0.6442        0.6274        0.6103       
0.5930        0.5755        0.5577        0.5399        0.5219        0.5038   
    0.4858        0.4677        32        0.6952        0.6795        0.6634   
    0.6469        0.6301        0.6129        0.5956        0.5780        0.5601
       0.5423        0.5243        0.5061        0.4880        0.4698        33
       0.6981        0.6824        0.6663        0.6498        0.6328       
0.6156        0.5982        0.5806        0.5627        0.5448        0.5267   
    0.5084        0.4903        0.4720        34        0.7012        0.6854   
    0.6692        0.6527        0.6357        0.6185        0.6010        0.5833
       0.5654        0.5474        0.5292        0.5109        0.4927       
0.4744        35        0.7043        0.6886        0.6724        0.6558       
0.6388        0.6215        0.6040        0.5862        0.5682        0.5501   
    0.5319        0.5135        0.4952        0.4768        36        0.7077   
    0.6919        0.6756        0.6590        0.6419        0.6246        0.6070
       0.5892        0.5712        0.5530        0.5347        0.5163       
0.4978        0.4794        37        0.7111        0.6953        0.6790       
0.6623        0.6453        0.6279        0.6103        0.5924        0.5743   
    0.5561        0.5377        0.5191        0.5007        0.4821        38   
    0.7147        0.6989        0.6826        0.6659        0.6488        0.6313
       0.6136        0.5957        0.5775        0.5592        0.5408       
0.5222        0.5036        0.4850        39        0.7185        0.7026       
0.6863        0.6695        0.6524        0.6349        0.6172        0.5992   
    0.5809        0.5626        0.5440        0.5254        0.5067        0.4880
       40        0.7223        0.7065        0.6902        0.6734        0.6562
       0.6387        0.6209        0.6028        0.5845        0.5661       
0.5475        0.5287        0.5100        0.4912        41        0.7264       
0.7105        0.6942        0.6774        0.6601        0.6426        0.6247   
    0.6066        0.5882        0.5697        0.5511        0.5322        0.5134
       0.4945        42        0.7306        0.7148        0.6984        0.6815
       0.6643        0.6467        0.6288        0.6106        0.5921       
0.5736        0.5548        0.5359        0.5170        0.4980        43       
0.7349        0.7191        0.7027        0.6859        0.6685        0.6509   
    0.6330        0.6147        0.5962        0.5776        0.5588        0.5397
       0.5207        0.5016        44        0.7395        0.7236        0.7072
       0.6904        0.6731        0.6554        0.6374        0.6191       
0.6005        0.5818        0.5629        0.5438        0.5246        0.5055   
    45        0.7441        0.7283        0.7119        0.6951        0.6777   
    0.6600        0.6420        0.6236        0.6050        0.5862        0.5672
       0.5480        0.5288        0.5095        46        0.7489        0.7331
       0.7168        0.6999        0.6826        0.6648        0.6468       
0.6283        0.6096        0.5908        0.5717        0.5524        0.5331   
    0.5137        47        0.7539        0.7381        0.7218        0.7049   
    0.6876        0.6698        0.6517        0.6333        0.6145        0.5956
       0.5764        0.5571        0.5377        0.5181        48        0.7590
       0.7433        0.7270        0.7101        0.6928        0.6750       
0.6569        0.6384        0.6196        0.6006        0.5814        0.5619   
    0.5424        0.5228        49        0.7642        0.7486        0.7323   
    0.7155        0.6982        0.6804        0.6623        0.6437        0.6249
       0.6058        0.5865        0.5670        0.5474        0.5277        50
       0.7696        0.7541        0.7379        0.7211        0.7037       
0.6860        0.6678        0.6493        0.6304        0.6113        0.5919   
    0.5723        0.5526        0.5327        51        0.7751        0.7597   
    0.7435        0.7268        0.7095        0.6918        0.6736        0.6551
       0.6362        0.6170        0.5975        0.5778        0.5580       
0.5381        52        0.7808        0.7654        0.7493        0.7327       
0.7154        0.6977        0.6796        0.6610        0.6421        0.6229   
    0.6034        0.5836        0.5637        0.5437   

 

94



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

 

          Age Of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        62     63     64     65     66     67     68     69     70     71     72
    73     74     75       53        0.7865        0.7712        0.7553       
0.7387        0.7216        0.7039        0.6858        0.6672        0.6483   
    0.6290        0.6095        0.5896        0.5697        0.5495        54   
    0.7924        0.7773        0.7614        0.7449        0.7279        0.7102
       0.6922        0.6736        0.6547        0.6354        0.6159       
0.5959        0.5759        0.5557        55        0.7983        0.7833       
0.7677        0.7513        0.7343        0.7167        0.6988        0.6802   
    0.6613        0.6420        0.6224        0.6024        0.5823        0.5620
       56        0.8044        0.7895        0.7740        0.7578        0.7409
       0.7235        0.7055        0.6871        0.6681        0.6489       
0.6293        0.6092        0.5891        0.5687        57        0.8104       
0.7959        0.7805        0.7644        0.7476        0.7303        0.7125   
    0.6941        0.6752        0.6560        0.6364        0.6163        0.5961
       0.5756        58        0.8166        0.8022        0.7870        0.7711
       0.7545        0.7373        0.7196        0.7013        0.6825       
0.6633        0.6437        0.6236        0.6034        0.5829        59       
0.8228        0.8086        0.7936        0.7780        0.7615        0.7444   
    0.7269        0.7086        0.6899        0.6708        0.6512        0.6311
       0.6109        0.5903        60        0.8290        0.8151        0.8003
       0.7848        0.7686        0.7517        0.7343        0.7162       
0.6976        0.6785        0.6589        0.6389        0.6187        0.5981   
    61        0.8352        0.8215        0.8070        0.7918        0.7757   
    0.7591        0.7418        0.7239        0.7054        0.6864        0.6669
       0.6469        0.6267        0.6061        62        0.8414        0.8280
       0.8138        0.7988        0.7830        0.7665        0.7494       
0.7317        0.7133        0.6945        0.6751        0.6551        0.6349   
    0.6143        63        0.8476        0.8345        0.8205        0.8058   
    0.7902        0.7740        0.7571        0.7396        0.7214        0.7027
       0.6834        0.6636        0.6434        0.6228        64        0.8537
       0.8409        0.8272        0.8128        0.7975        0.7816       
0.7649        0.7476        0.7296        0.7110        0.6919        0.6722   
    0.6521        0.6315        65        0.8597        0.8473        0.8340   
    0.8198        0.8049        0.7891        0.7728        0.7557        0.7379
       0.7195        0.7006        0.6810        0.6609        0.6404        66
       0.8657        0.8536        0.8406        0.8268        0.8121       
0.7968        0.7806        0.7638        0.7462        0.7281        0.7093   
    0.6898        0.6700        0.6496        67        0.8716        0.8598   
    0.8472        0.8337        0.8194        0.8043        0.7885        0.7719
       0.7547        0.7367        0.7182        0.6989        0.6792       
0.6589        68        0.8774        0.8659        0.8537        0.8405       
0.8266        0.8118        0.7964        0.7801        0.7631        0.7455   
    0.7271        0.7080        0.6884        0.6683        69        0.8830   
    0.8720        0.8601        0.8474        0.8337        0.8193        0.8042
       0.7883        0.7716        0.7542        0.7361        0.7173       
0.6979        0.6779        70        0.8886        0.8779        0.8663       
0.8540        0.8408        0.8267        0.8120        0.7964        0.7800   
    0.7630        0.7451        0.7266        0.7074        0.6876        71   
    0.8940        0.8837        0.8725        0.8605        0.8477        0.8340
       0.8197        0.8044        0.7884        0.7717        0.7542       
0.7359        0.7170        0.6974        72        0.8992        0.8893       
0.8785        0.8670        0.8545        0.8413        0.8273        0.8125   
    0.7968        0.7804        0.7632        0.7453        0.7266        0.7073
       73        0.9043        0.8948        0.8844        0.8733        0.8612
       0.8483        0.8348        0.8203        0.8051        0.7890       
0.7723        0.7546        0.7362        0.7172        74        0.9092       
0.9001        0.8902        0.8794        0.8678        0.8553        0.8421   
    0.8281        0.8132        0.7976        0.7812        0.7638        0.7459
       0.7271        75        0.9140        0.9052        0.8956        0.8853
       0.8741        0.8621        0.8493        0.8358        0.8212       
0.8061        0.7900        0.7731        0.7554        0.7370        76       
0.9185        0.9102        0.9010        0.8911        0.8803        0.8687   
    0.8564        0.8432        0.8291        0.8144        0.7987        0.7822
       0.7649        0.7468        77        0.9230        0.9150        0.9062
       0.8967        0.8863        0.8751        0.8632        0.8505       
0.8369        0.8225        0.8073        0.7912        0.7743        0.7566   
    78        0.9272        0.9195        0.9112        0.9020        0.8921   
    0.8814        0.8700        0.8576        0.8445        0.8306        0.8158
       0.8001        0.7836        0.7663        79        0.9313        0.9240
       0.9160        0.9073        0.8977        0.8874        0.8764       
0.8646        0.8519        0.8384        0.8240        0.8088        0.7927   
    0.7758        80        0.9351        0.9282        0.9206        0.9123   
    0.9031        0.8932        0.8827        0.8713        0.8591        0.8460
       0.8322        0.8173        0.8017        0.7852        81        0.9388
       0.9323        0.9250        0.9170        0.9083        0.8989       
0.8888        0.8778        0.8661        0.8535        0.8401        0.8257   
    0.8105        0.7944        82        0.9424        0.9362        0.9293   
    0.9217        0.9133        0.9043        0.8946        0.8842        0.8728
       0.8608        0.8478        0.8339        0.8192        0.8036        83
       0.9457        0.9399        0.9333        0.9261        0.9182       
0.9096        0.9003        0.8903        0.8794        0.8679        0.8554   
    0.8420        0.8278        0.8126        84        0.9490        0.9434   
    0.9372        0.9304        0.9228        0.9147        0.9058        0.8962
       0.8859        0.8747        0.8627        0.8498        0.8361       
0.8214        85        0.9521        0.9468        0.9410        0.9344       
0.9273        0.9195        0.9111        0.9020        0.8920        0.8814   
    0.8699        0.8575        0.8443        0.8301   

 

95



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

 

          Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       20        0.9742        0.9721       
0.9700        0.9678        0.9653        0.9627        0.9600        0.9571   
    0.9540        0.9507        0.9472        0.9435        0.9396        0.9355
       0.9311        0.9265        21        0.9748        0.9728        0.9708
       0.9685        0.9661        0.9635        0.9609        0.9580       
0.9549        0.9516        0.9481        0.9444        0.9405        0.9365   
    0.9321        0.9275        22        0.9755        0.9736        0.9715   
    0.9693        0.9669        0.9644        0.9617        0.9588        0.9558
       0.9526        0.9491        0.9454        0.9415        0.9375       
0.9331        0.9286        23        0.9762        0.9743        0.9722       
0.9701        0.9677        0.9652        0.9625        0.9597        0.9567   
    0.9535        0.9501        0.9464        0.9425        0.9385        0.9342
       0.9297        24        0.9769        0.9750        0.9730        0.9708
       0.9685        0.9660        0.9634        0.9607        0.9576       
0.9545        0.9511        0.9475        0.9436        0.9396        0.9353   
    0.9308        25        0.9776        0.9757        0.9737        0.9716   
    0.9693        0.9669        0.9643        0.9616        0.9586        0.9555
       0.9521        0.9485        0.9447        0.9407        0.9364       
0.9320        26        0.9783        0.9764        0.9745        0.9724       
0.9702        0.9678        0.9652        0.9625        0.9596        0.9565   
    0.9531        0.9496        0.9458        0.9419        0.9376        0.9332
       27        0.9790        0.9771        0.9753        0.9732        0.9710
       0.9687        0.9662        0.9635        0.9605        0.9575       
0.9542        0.9507        0.9469        0.9430        0.9388        0.9344   
    28        0.9796        0.9779        0.9760        0.9740        0.9719   
    0.9696        0.9671        0.9644        0.9615        0.9586        0.9553
       0.9518        0.9481        0.9442        0.9400        0.9357        29
       0.9803        0.9786        0.9768        0.9749        0.9727       
0.9705        0.9680        0.9655        0.9626        0.9596        0.9564   
    0.9529        0.9493        0.9455        0.9413        0.9370        30   
    0.9810        0.9793        0.9776        0.9757        0.9736        0.9714
       0.9690        0.9664        0.9636        0.9607        0.9575       
0.9541        0.9505        0.9467        0.9426        0.9383        31       
0.9817        0.9801        0.9783        0.9765        0.9744        0.9722   
    0.9699        0.9674        0.9647        0.9618        0.9587        0.9553
       0.9518        0.9480        0.9439        0.9397        32        0.9823
       0.9808        0.9791        0.9773        0.9753        0.9731       
0.9709        0.9684        0.9657        0.9629        0.9598        0.9565   
    0.9530        0.9493        0.9453        0.9410        33        0.9830   
    0.9815        0.9798        0.9781        0.9761        0.9740        0.9718
       0.9694        0.9668        0.9640        0.9610        0.9577       
0.9543        0.9506        0.9467        0.9425        34        0.9837       
0.9821        0.9806        0.9789        0.9770        0.9749        0.9728   
    0.9704        0.9678        0.9651        0.9621        0.9589        0.9555
       0.9519        0.9480        0.9439        35        0.9843        0.9829
       0.9813        0.9797        0.9778        0.9759        0.9737       
0.9714        0.9689        0.9662        0.9634        0.9602        0.9569   
    0.9533        0.9494        0.9454        36        0.9849        0.9835   
    0.9821        0.9804        0.9786        0.9767        0.9747        0.9724
       0.9700        0.9673        0.9645        0.9614        0.9581       
0.9546        0.9509        0.9469        37        0.9856        0.9842       
0.9827        0.9812        0.9795        0.9776        0.9756        0.9734   
    0.9710        0.9684        0.9657        0.9627        0.9595        0.9560
       0.9523        0.9484        38        0.9861        0.9848        0.9834
       0.9819        0.9803        0.9784        0.9765        0.9744       
0.9720        0.9696        0.9669        0.9639        0.9607        0.9574   
    0.9538        0.9499        39        0.9867        0.9854        0.9841   
    0.9827        0.9810        0.9793        0.9774        0.9753        0.9731
       0.9707        0.9680        0.9651        0.9621        0.9588       
0.9552        0.9514        40        0.9873        0.9861        0.9848       
0.9834        0.9818        0.9801        0.9783        0.9763        0.9741   
    0.9717        0.9692        0.9664        0.9634        0.9602        0.9566
       0.9529        41        0.9878        0.9866        0.9854        0.9841
       0.9826        0.9809        0.9792        0.9772        0.9751       
0.9728        0.9703        0.9676        0.9646        0.9615        0.9581   
    0.9545        42        0.9883        0.9872        0.9861        0.9848   
    0.9833        0.9817        0.9800        0.9782        0.9761        0.9739
       0.9715        0.9688        0.9659        0.9629        0.9596       
0.9560        43        0.9889        0.9878        0.9866        0.9854       
0.9840        0.9825        0.9808        0.9791        0.9770        0.9749   
    0.9726        0.9700        0.9672        0.9643        0.9610        0.9575
       44        0.9894        0.9883        0.9873        0.9860        0.9847
       0.9832        0.9817        0.9800        0.9780        0.9759       
0.9737        0.9712        0.9685        0.9656        0.9624        0.9591   
    45        0.9898        0.9889        0.9878        0.9867        0.9854   
    0.9840        0.9825        0.9808        0.9790        0.9769        0.9748
       0.9723        0.9697        0.9670        0.9639        0.9606        46
       0.9903        0.9893        0.9883        0.9872        0.9860       
0.9847        0.9832        0.9817        0.9798        0.9779        0.9758   
    0.9734        0.9710        0.9683        0.9653        0.9621        47   
    0.9907        0.9898        0.9889        0.9878        0.9867        0.9854
       0.9840        0.9825        0.9807        0.9789        0.9768       
0.9746        0.9721        0.9695        0.9667        0.9635        48       
0.9911        0.9903        0.9894        0.9884        0.9872        0.9861   
    0.9847        0.9832        0.9816        0.9798        0.9778        0.9757
       0.9733        0.9708        0.9680        0.9650        49        0.9915
       0.9908        0.9899        0.9889        0.9879        0.9867       
0.9854        0.9840        0.9824        0.9807        0.9788        0.9767   
    0.9745        0.9720        0.9693        0.9664        50        0.9920   
    0.9912        0.9904        0.9894        0.9884        0.9873        0.9861
       0.9848        0.9832        0.9816        0.9798        0.9778       
0.9756        0.9732        0.9706        0.9679        51        0.9924       
0.9916        0.9908        0.9900        0.9890        0.9879        0.9867   
    0.9855        0.9840        0.9824        0.9807        0.9788        0.9767
       0.9744        0.9719        0.9692        52        0.9927        0.9920
       0.9912        0.9904        0.9895        0.9885        0.9874       
0.9861        0.9847        0.9833        0.9816        0.9797        0.9777   
    0.9756        0.9732        0.9705   

 

96



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

 

          Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       53        0.9930        0.9924       
0.9917        0.9909        0.9900        0.9890        0.9880        0.9868   
    0.9855        0.9841        0.9825        0.9806        0.9787        0.9767
       0.9743        0.9719        54        0.9934        0.9927        0.9920
       0.9914        0.9905        0.9896        0.9886        0.9875       
0.9861        0.9848        0.9833        0.9816        0.9798        0.9778   
    0.9755        0.9731        55        0.9937        0.9931        0.9925   
    0.9918        0.9910        0.9901        0.9891        0.9881        0.9869
       0.9856        0.9841        0.9825        0.9807        0.9788       
0.9766        0.9744        56        0.9940        0.9934        0.9929       
0.9922        0.9914        0.9906        0.9897        0.9887        0.9875   
    0.9863        0.9849        0.9833        0.9816        0.9798        0.9777
       0.9756        57        0.9943        0.9938        0.9932        0.9926
       0.9918        0.9910        0.9902        0.9892        0.9881       
0.9870        0.9856        0.9841        0.9826        0.9808        0.9789   
    0.9767        58        0.9946        0.9941        0.9935        0.9929   
    0.9923        0.9915        0.9907        0.9898        0.9887        0.9876
       0.9864        0.9849        0.9834        0.9817        0.9798       
0.9778        59        0.9949        0.9943        0.9938        0.9933       
0.9926        0.9919        0.9912        0.9903        0.9892        0.9882   
    0.9870        0.9857        0.9842        0.9826        0.9809        0.9790
       60        0.9951        0.9946        0.9941        0.9936        0.9930
       0.9923        0.9916        0.9908        0.9898        0.9888       
0.9877        0.9864        0.9850        0.9835        0.9818        0.9800   
    61        0.9954        0.9949        0.9945        0.9939        0.9934   
    0.9927        0.9920        0.9913        0.9903        0.9894        0.9883
       0.9871        0.9858        0.9844        0.9827        0.9810        62
       0.9956        0.9952        0.9947        0.9943        0.9937       
0.9931        0.9925        0.9917        0.9909        0.9900        0.9889   
    0.9878        0.9865        0.9852        0.9836        0.9820        63   
    0.9958        0.9954        0.9950        0.9946        0.9940        0.9935
       0.9928        0.9922        0.9913        0.9905        0.9895       
0.9884        0.9872        0.9859        0.9845        0.9829        64       
0.9960        0.9957        0.9952        0.9949        0.9944        0.9938   
    0.9932        0.9926        0.9918        0.9910        0.9901        0.9890
       0.9879        0.9867        0.9852        0.9838        65        0.9963
       0.9959        0.9955        0.9951        0.9947        0.9941       
0.9936        0.9930        0.9922        0.9915        0.9906        0.9896   
    0.9885        0.9873        0.9860        0.9846        66        0.9965   
    0.9961        0.9958        0.9954        0.9949        0.9945        0.9939
       0.9934        0.9927        0.9919        0.9911        0.9901       
0.9891        0.9880        0.9868        0.9854        67        0.9966       
0.9963        0.9960        0.9956        0.9952        0.9948        0.9942   
    0.9937        0.9930        0.9924        0.9916        0.9907        0.9897
       0.9887        0.9875        0.9862        68        0.9968        0.9965
       0.9962        0.9959        0.9954        0.9951        0.9945       
0.9940        0.9934        0.9928        0.9920        0.9911        0.9903   
    0.9893        0.9882        0.9869        69        0.9970        0.9967   
    0.9964        0.9961        0.9957        0.9953        0.9948        0.9944
       0.9938        0.9932        0.9925        0.9916        0.9908       
0.9899        0.9888        0.9876        70        0.9971        0.9968       
0.9966        0.9963        0.9960        0.9956        0.9951        0.9947   
    0.9941        0.9936        0.9929        0.9921        0.9913        0.9904
       0.9894        0.9883        71        0.9973        0.9970        0.9968
       0.9965        0.9961        0.9958        0.9954        0.9950       
0.9945        0.9939        0.9933        0.9926        0.9918        0.9909   
    0.9900        0.9889        72        0.9974        0.9972        0.9969   
    0.9967        0.9964        0.9961        0.9957        0.9953        0.9948
       0.9943        0.9937        0.9930        0.9923        0.9914       
0.9905        0.9896        73        0.9976        0.9974        0.9971       
0.9969        0.9966        0.9962        0.9959        0.9955        0.9951   
    0.9946        0.9940        0.9934        0.9927        0.9919        0.9910
       0.9901        74        0.9977        0.9975        0.9973        0.9970
       0.9968        0.9965        0.9962        0.9958        0.9953       
0.9949        0.9944        0.9937        0.9931        0.9924        0.9915   
    0.9906        75        0.9978        0.9976        0.9974        0.9972   
    0.9970        0.9967        0.9964        0.9961        0.9956        0.9952
       0.9947        0.9941        0.9935        0.9928        0.9920       
0.9912        76        0.9980        0.9978        0.9976        0.9974       
0.9971        0.9968        0.9966        0.9963        0.9959        0.9955   
    0.9950        0.9944        0.9939        0.9932        0.9925        0.9917
       77        0.9981        0.9979        0.9977        0.9975        0.9973
       0.9971        0.9968        0.9965        0.9961        0.9958       
0.9953        0.9948        0.9942        0.9936        0.9929        0.9922   
    78        0.9982        0.9980        0.9978        0.9977        0.9974   
    0.9972        0.9970        0.9967        0.9963        0.9960        0.9956
       0.9951        0.9946        0.9940        0.9933        0.9926        79
       0.9983        0.9981        0.9979        0.9978        0.9976       
0.9974        0.9972        0.9969        0.9965        0.9963        0.9959   
    0.9953        0.9949        0.9943        0.9937        0.9930        80   
    0.9984        0.9982        0.9981        0.9979        0.9977        0.9975
       0.9974        0.9971        0.9968        0.9964        0.9961       
0.9956        0.9952        0.9947        0.9941        0.9934        81       
0.9985        0.9983        0.9982        0.9980        0.9979        0.9977   
    0.9975        0.9973        0.9970        0.9967        0.9963        0.9959
       0.9954        0.9950        0.9944        0.9938        82        0.9985
       0.9984        0.9983        0.9982        0.9980        0.9978       
0.9977        0.9975        0.9971        0.9969        0.9965        0.9961   
    0.9957        0.9953        0.9947        0.9941        83        0.9987   
    0.9985        0.9984        0.9983        0.9981        0.9980        0.9978
       0.9976        0.9973        0.9971        0.9968        0.9964       
0.9960        0.9956        0.9950        0.9945        84        0.9987       
0.9986        0.9985        0.9984        0.9982        0.9981        0.9979   
    0.9978        0.9975        0.9972        0.9970        0.9966        0.9962
       0.9958        0.9953        0.9948        85        0.9988        0.9987
       0.9986        0.9985        0.9983        0.9982        0.9980       
0.9979        0.9976        0.9974        0.9972        0.9968        0.9965   
    0.9961        0.9957        0.9952   

 

97



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

 

          Age of Pensioner  

 

LOGO [g821872ageofbene2.jpg]

        46     47     48     49     50     51     52     53     54     55     56
    57     58     59     60     61       20        0.9218        0.9167       
0.9114        0.9058        0.9000        0.8938        0.8874        0.8806   
    0.8735        0.8660        0.8582        0.8499        0.8412        0.8320
       0.8224        0.8123        21        0.9228        0.9177        0.9124
       0.9069        0.9011        0.8949        0.8885        0.8818       
0.8747        0.8672        0.8593        0.8510        0.8423        0.8332   
    0.8236        0.8135        22        0.9238        0.9188        0.9135   
    0.9080        0.9022        0.8961        0.8896        0.8830        0.8759
       0.8684        0.8605        0.8523        0.8436        0.8344       
0.8248        0.8147        23        0.9250        0.9200        0.9147       
0.9092        0.9034        0.8973        0.8909        0.8842        0.8771   
    0.8696        0.8618        0.8535        0.8449        0.8358        0.8261
       0.8160        24        0.9261        0.9211        0.9159        0.9104
       0.9046        0.8985        0.8921        0.8855        0.8784       
0.8709        0.8631        0.8549        0.8462        0.8371        0.8274   
    0.8174        25        0.9273        0.9223        0.9171        0.9117   
    0.9059        0.8998        0.8934        0.8868        0.8798        0.8723
       0.8645        0.8562        0.8476        0.8385        0.8289       
0.8188        26        0.9286        0.9235        0.9184        0.9129       
0.9072        0.9011        0.8948        0.8882        0.8812        0.8737   
    0.8659        0.8577        0.8491        0.8400        0.8303        0.8203
       27        0.9298        0.9248        0.9197        0.9143        0.9086
       0.9025        0.8962        0.8896        0.8826        0.8752       
0.8674        0.8592        0.8506        0.8415        0.8319        0.8218   
    28        0.9311        0.9262        0.9211        0.9157        0.9100   
    0.9040        0.8977        0.8911        0.8841        0.8767        0.8690
       0.8608        0.8521        0.8431        0.8335        0.8235        29
       0.9325        0.9276        0.9225        0.9171        0.9115       
0.9055        0.8992        0.8927        0.8857        0.8783        0.8705   
    0.8624        0.8538        0.8448        0.8352        0.8252        30   
    0.9338        0.9290        0.9239        0.9186        0.9130        0.9070
       0.9008        0.8943        0.8873        0.8800        0.8722       
0.8641        0.8555        0.8465        0.8370        0.8269        31       
0.9352        0.9304        0.9254        0.9201        0.9146        0.9086   
    0.9024        0.8959        0.8890        0.8817        0.8740        0.8659
       0.8573        0.8483        0.8388        0.8288        32        0.9366
       0.9319        0.9269        0.9216        0.9162        0.9103       
0.9041        0.8976        0.8907        0.8835        0.8758        0.8677   
    0.8592        0.8502        0.8407        0.8307        33        0.9381   
    0.9334        0.9285        0.9233        0.9178        0.9119        0.9058
       0.8994        0.8926        0.8853        0.8777        0.8696       
0.8611        0.8522        0.8427        0.8327        34        0.9396       
0.9350        0.9301        0.9249        0.9195        0.9137        0.9076   
    0.9012        0.8944        0.8872        0.8796        0.8716        0.8631
       0.8542        0.8447        0.8348        35        0.9411        0.9365
       0.9317        0.9266        0.9212        0.9155        0.9094       
0.9031        0.8963        0.8892        0.8816        0.8736        0.8652   
    0.8563        0.8469        0.8370        36        0.9427        0.9381   
    0.9334        0.9284        0.9230        0.9173        0.9113        0.9050
       0.8983        0.8912        0.8837        0.8758        0.8673       
0.8585        0.8491        0.8392        37        0.9443        0.9398       
0.9351        0.9301        0.9248        0.9192        0.9133        0.9070   
    0.9004        0.8933        0.8858        0.8779        0.8696        0.8607
       0.8514        0.8415        38        0.9458        0.9414        0.9368
       0.9319        0.9267        0.9211        0.9152        0.9090       
0.9025        0.8954        0.8880        0.8801        0.8719        0.8631   
    0.8538        0.8440        39        0.9474        0.9431        0.9386   
    0.9337        0.9285        0.9230        0.9173        0.9111        0.9046
       0.8976        0.8903        0.8825        0.8742        0.8655       
0.8562        0.8464        40        0.9491        0.9448        0.9403       
0.9355        0.9304        0.9250        0.9193        0.9133        0.9068   
    0.8999        0.8926        0.8849        0.8767        0.8680        0.8588
       0.8490        41        0.9507        0.9465        0.9420        0.9374
       0.9324        0.9270        0.9213        0.9154        0.9090       
0.9022        0.8949        0.8873        0.8792        0.8706        0.8614   
    0.8517        42        0.9523        0.9482        0.9438        0.9393   
    0.9343        0.9291        0.9235        0.9176        0.9113        0.9046
       0.8974        0.8898        0.8818        0.8732        0.8641       
0.8545        43        0.9539        0.9499        0.9457        0.9411       
0.9363        0.9311        0.9257        0.9198        0.9136        0.9070   
    0.8999        0.8924        0.8844        0.8759        0.8669        0.8573
       44        0.9555        0.9516        0.9475        0.9430        0.9383
       0.9332        0.9278        0.9221        0.9160        0.9094       
0.9024        0.8950        0.8871        0.8787        0.8697        0.8602   
    45        0.9571        0.9533        0.9492        0.9449        0.9403   
    0.9353        0.9300        0.9244        0.9183        0.9119        0.9050
       0.8976        0.8898        0.8815        0.8726        0.8632        46
       0.9587        0.9550        0.9510        0.9468        0.9423       
0.9374        0.9322        0.9267        0.9208        0.9144        0.9076   
    0.9003        0.8926        0.8844        0.8756        0.8663        47   
    0.9603        0.9566        0.9528        0.9487        0.9443        0.9395
       0.9344        0.9290        0.9232        0.9169        0.9103       
0.9031        0.8955        0.8874        0.8787        0.8695        48       
0.9618        0.9583        0.9546        0.9505        0.9463        0.9416   
    0.9366        0.9314        0.9256        0.9194        0.9129        0.9059
       0.8984        0.8904        0.8818        0.8727        49        0.9633
       0.9599        0.9563        0.9524        0.9482        0.9437       
0.9388        0.9337        0.9281        0.9221        0.9156        0.9087   
    0.9013        0.8934        0.8849        0.8760        50        0.9649   
    0.9616        0.9580        0.9543        0.9502        0.9458        0.9411
       0.9360        0.9306        0.9246        0.9184        0.9115       
0.9043        0.8965        0.8881        0.8793        51        0.9663       
0.9632        0.9597        0.9561        0.9521        0.9479        0.9432   
    0.9383        0.9330        0.9272        0.9211        0.9144        0.9073
       0.8996        0.8914        0.8827        52        0.9678        0.9647
       0.9614        0.9579        0.9541        0.9499        0.9454       
0.9407        0.9355        0.9298        0.9238        0.9173        0.9103   
    0.9028        0.8947        0.8861   

 

98



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

Age of Pensioner

 

 

LOGO [g821872ageofbene4.jpg]

        46     47     48     49     50     51     52     53     54     55     56
    57     58     59     60     61       53        0.9692        0.9662       
0.9631        0.9597        0.9559        0.9519        0.9476        0.9429   
    0.9379        0.9324        0.9265        0.9202        0.9134        0.9060
       0.8981        0.8896        54        0.9706        0.9677        0.9647
       0.9614        0.9578        0.9539        0.9497        0.9452       
0.9404        0.9350        0.9292        0.9230        0.9164        0.9092   
    0.9014        0.8931        55        0.9719        0.9692        0.9662   
    0.9631        0.9596        0.9558        0.9518        0.9475        0.9427
       0.9375        0.9320        0.9260        0.9194        0.9124       
0.9047        0.8966        56        0.9732        0.9706        0.9678       
0.9647        0.9614        0.9578        0.9539        0.9497        0.9451   
    0.9401        0.9347        0.9288        0.9225        0.9156        0.9081
       0.9001        57        0.9745        0.9719        0.9692        0.9664
       0.9632        0.9596        0.9559        0.9519        0.9474       
0.9426        0.9373        0.9317        0.9254        0.9188        0.9115   
    0.9037        58        0.9757        0.9733        0.9708        0.9679   
    0.9649        0.9615        0.9579        0.9540        0.9497        0.9450
       0.9399        0.9344        0.9284        0.9220        0.9148       
0.9073        59        0.9769        0.9746        0.9721        0.9695       
0.9665        0.9633        0.9598        0.9561        0.9520        0.9474   
    0.9426        0.9372        0.9314        0.9251        0.9182        0.9108
       60        0.9780        0.9758        0.9735        0.9709        0.9681
       0.9650        0.9617        0.9581        0.9542        0.9498       
0.9451        0.9400        0.9343        0.9282        0.9215        0.9143   
    61        0.9791        0.9770        0.9748        0.9723        0.9697   
    0.9667        0.9635        0.9602        0.9563        0.9521        0.9476
       0.9426        0.9372        0.9313        0.9247        0.9178        62
       0.9802        0.9782        0.9761        0.9737        0.9712       
0.9683        0.9653        0.9621        0.9584        0.9544        0.9500   
    0.9452        0.9400        0.9343        0.9280        0.9212        63   
    0.9812        0.9793        0.9773        0.9750        0.9727        0.9700
       0.9671        0.9639        0.9604        0.9566        0.9524       
0.9478        0.9428        0.9373        0.9312        0.9247        64       
0.9822        0.9804        0.9784        0.9763        0.9740        0.9715   
    0.9687        0.9658        0.9624        0.9587        0.9547        0.9503
       0.9454        0.9402        0.9343        0.9280        65        0.9831
       0.9814        0.9795        0.9775        0.9754        0.9729       
0.9703        0.9675        0.9643        0.9608        0.9570        0.9527   
    0.9481        0.9430        0.9373        0.9312        66        0.9840   
    0.9823        0.9806        0.9787        0.9766        0.9744        0.9718
       0.9692        0.9661        0.9628        0.9592        0.9551       
0.9506        0.9458        0.9403        0.9344        67        0.9848       
0.9833        0.9816        0.9798        0.9779        0.9757        0.9733   
    0.9708        0.9679        0.9647        0.9612        0.9574        0.9531
       0.9485        0.9432        0.9376        68        0.9856        0.9841
       0.9826        0.9809        0.9790        0.9770        0.9747       
0.9723        0.9696        0.9666        0.9633        0.9596        0.9556   
    0.9511        0.9460        0.9406        69        0.9864        0.9850   
    0.9835        0.9820        0.9802        0.9782        0.9761        0.9738
       0.9712        0.9684        0.9652        0.9617        0.9578       
0.9536        0.9488        0.9436        70        0.9872        0.9858       
0.9844        0.9829        0.9813        0.9794        0.9774        0.9752   
    0.9728        0.9700        0.9670        0.9637        0.9601        0.9560
       0.9515        0.9465        71        0.9879        0.9866        0.9853
       0.9838        0.9823        0.9805        0.9786        0.9766       
0.9743        0.9717        0.9689        0.9657        0.9622        0.9583   
    0.9540        0.9493        72        0.9885        0.9873        0.9861   
    0.9847        0.9833        0.9816        0.9798        0.9779        0.9757
       0.9733        0.9706        0.9676        0.9643        0.9606       
0.9565        0.9520        73        0.9891        0.9880        0.9868       
0.9855        0.9842        0.9826        0.9809        0.9791        0.9771   
    0.9748        0.9722        0.9694        0.9663        0.9628        0.9589
       0.9546        74        0.9898        0.9887        0.9876        0.9863
       0.9850        0.9836        0.9820        0.9803        0.9784       
0.9761        0.9738        0.9711        0.9681        0.9648        0.9611   
    0.9570        75        0.9904        0.9893        0.9882        0.9871   
    0.9859        0.9845        0.9830        0.9814        0.9796        0.9775
       0.9753        0.9728        0.9700        0.9668        0.9633       
0.9594        76        0.9909        0.9899        0.9889        0.9879       
0.9867        0.9854        0.9840        0.9824        0.9807        0.9788   
    0.9767        0.9743        0.9717        0.9687        0.9653        0.9617
       77        0.9914        0.9904        0.9896        0.9885        0.9874
       0.9862        0.9849        0.9835        0.9818        0.9800       
0.9780        0.9758        0.9733        0.9705        0.9674        0.9639   
    78        0.9919        0.9910        0.9901        0.9892        0.9882   
    0.9869        0.9857        0.9844        0.9829        0.9812        0.9793
       0.9772        0.9748        0.9722        0.9692        0.9659        79
       0.9923        0.9915        0.9907        0.9898        0.9888       
0.9877        0.9866        0.9853        0.9839        0.9823        0.9805   
    0.9785        0.9763        0.9739        0.9711        0.9679        80   
    0.9928        0.9920        0.9913        0.9904        0.9894        0.9884
       0.9873        0.9862        0.9848        0.9833        0.9817       
0.9799        0.9777        0.9754        0.9727        0.9698        81       
0.9932        0.9925        0.9917        0.9910        0.9900        0.9891   
    0.9881        0.9870        0.9858        0.9843        0.9828        0.9810
       0.9791        0.9769        0.9743        0.9716        82        0.9936
       0.9929        0.9922        0.9914        0.9906        0.9897       
0.9888        0.9878        0.9866        0.9853        0.9838        0.9822   
    0.9803        0.9783        0.9759        0.9732        83        0.9940   
    0.9933        0.9926        0.9920        0.9912        0.9903        0.9894
       0.9885        0.9874        0.9861        0.9848        0.9832       
0.9815        0.9796        0.9774        0.9749        84        0.9943       
0.9937        0.9931        0.9924        0.9917        0.9909        0.9901   
    0.9892        0.9881        0.9870        0.9857        0.9842        0.9827
       0.9808        0.9788        0.9764        85        0.9947        0.9941
       0.9935        0.9929        0.9922        0.9914        0.9906       
0.9898        0.9889        0.9878        0.9865        0.9853        0.9837   
    0.9821        0.9801        0.9779   

 

99



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

Age of Pensioner

 

 

LOGO [g821872ageofbene4.jpg]

 

        62     63     64     65     66     67     68     69     70     71     72
    73     74     75       20        0.8017        0.7906        0.7790       
0.7669        0.7543        0.7412        0.7278        0.7138        0.6994   
    0.6846        0.6693        0.6536        0.6376        0.6212        21   
    0.8029        0.7917        0.7802        0.7681        0.7554        0.7424
       0.7290        0.7150        0.7006        0.6858        0.6705       
0.6548        0.6387        0.6223        22        0.8041        0.7930       
0.7814        0.7693        0.7567        0.7436        0.7302        0.7162   
    0.7018        0.6870        0.6717        0.6560        0.6400        0.6235
       23        0.8054        0.7943        0.7827        0.7706        0.7580
       0.7450        0.7315        0.7175        0.7031        0.6883       
0.6730        0.6573        0.6412        0.6247        24        0.8068       
0.7957        0.7841        0.7720        0.7594        0.7463        0.7329   
    0.7189        0.7044        0.6896        0.6744        0.6586        0.6425
       0.6260        25        0.8082        0.7971        0.7856        0.7734
       0.7608        0.7478        0.7343        0.7203        0.7059       
0.6910        0.6758        0.6600        0.6439        0.6274        26       
0.8097        0.7986        0.7871        0.7750        0.7623        0.7493   
    0.7358        0.7218        0.7073        0.6925        0.6773        0.6615
       0.6454        0.6289        27        0.8113        0.8002        0.7886
       0.7765        0.7639        0.7509        0.7374        0.7234       
0.7090        0.6941        0.6788        0.6630        0.6469        0.6304   
    28        0.8129        0.8018        0.7903        0.7782        0.7656   
    0.7525        0.7391        0.7251        0.7106        0.6958        0.6805
       0.6647        0.6485        0.6320        29        0.8146        0.8035
       0.7920        0.7799        0.7673        0.7543        0.7408       
0.7268        0.7124        0.6975        0.6822        0.6664        0.6503   
    0.6337        30        0.8164        0.8054        0.7938        0.7817   
    0.7691        0.7561        0.7426        0.7287        0.7142        0.6993
       0.6840        0.6682        0.6520        0.6355        31        0.8182
       0.8072        0.7957        0.7836        0.7711        0.7580       
0.7445        0.7305        0.7161        0.7012        0.6859        0.6701   
    0.6539        0.6373        32        0.8202        0.8092        0.7977   
    0.7856        0.7731        0.7600        0.7465        0.7326        0.7181
       0.7032        0.6879        0.6721        0.6559        0.6393        33
       0.8222        0.8113        0.7997        0.7877        0.7751       
0.7621        0.7486        0.7346        0.7202        0.7053        0.6900   
    0.6741        0.6579        0.6413        34        0.8243        0.8134   
    0.8018        0.7898        0.7773        0.7643        0.7508        0.7368
       0.7224        0.7075        0.6922        0.6763        0.6601       
0.6435        35        0.8265        0.8156        0.8041        0.7921       
0.7795        0.7665        0.7531        0.7391        0.7246        0.7098   
    0.6945        0.6786        0.6624        0.6457        36        0.8288   
    0.8179        0.8065        0.7945        0.7819        0.7689        0.7555
       0.7415        0.7271        0.7122        0.6969        0.6810       
0.6648        0.6481        37        0.8312        0.8203        0.8089       
0.7969        0.7844        0.7714        0.7580        0.7440        0.7296   
    0.7147        0.6994        0.6835        0.6673        0.6506        38   
    0.8336        0.8228        0.8114        0.7995        0.7869        0.7740
       0.7606        0.7466        0.7322        0.7173        0.7020       
0.6861        0.6699        0.6532        39        0.8362        0.8254       
0.8140        0.8021        0.7896        0.7767        0.7633        0.7493   
    0.7349        0.7201        0.7047        0.6888        0.6726        0.6559
       40        0.8388        0.8281        0.8167        0.8048        0.7924
       0.7795        0.7661        0.7522        0.7378        0.7229       
0.7076        0.6917        0.6755        0.6588        41        0.8415       
0.8308        0.8195        0.8077        0.7953        0.7824        0.7690   
    0.7552        0.7407        0.7259        0.7106        0.6947        0.6785
       0.6618        42        0.8443        0.8337        0.8224        0.8106
       0.7982        0.7854        0.7721        0.7583        0.7438       
0.7290        0.7137        0.6978        0.6816        0.6648        43       
0.8473        0.8366        0.8254        0.8137        0.8014        0.7886   
    0.7753        0.7614        0.7471        0.7322        0.7170        0.7011
       0.6848        0.6681        44        0.8502        0.8396        0.8285
       0.8169        0.8046        0.7918        0.7786        0.7648       
0.7504        0.7356        0.7203        0.7045        0.6882        0.6715   
    45        0.8533        0.8428        0.8317        0.8201        0.8079   
    0.7952        0.7820        0.7682        0.7539        0.7391        0.7239
       0.7080        0.6918        0.6750        46        0.8564        0.8460
       0.8350        0.8235        0.8113        0.7986        0.7855       
0.7718        0.7575        0.7428        0.7275        0.7117        0.6955   
    0.6788        47        0.8597        0.8494        0.8384        0.8269   
    0.8148        0.8022        0.7892        0.7755        0.7613        0.7465
       0.7313        0.7155        0.6993        0.6826        48        0.8630
       0.8527        0.8420        0.8305        0.8185        0.8060       
0.7929        0.7793        0.7651        0.7505        0.7353        0.7195   
    0.7033        0.6866        49        0.8664        0.8563        0.8455   
    0.8342        0.8222        0.8098        0.7968        0.7833        0.7692
       0.7546        0.7394        0.7236        0.7075        0.6908        50
       0.8698        0.8598        0.8492        0.8379        0.8261       
0.8137        0.8008        0.7874        0.7733        0.7588        0.7436   
    0.7280        0.7118        0.6951        51        0.8733        0.8634   
    0.8529        0.8418        0.8301        0.8178        0.8050        0.7916
       0.7776        0.7631        0.7481        0.7324        0.7164       
0.6997        52        0.8769        0.8671        0.8567        0.8457       
0.8341        0.8219        0.8093        0.7960        0.7820        0.7676   
    0.7526        0.7370        0.7210        0.7044   

 

100



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

Age of Pensioner

 

 

LOGO [g821872ageofbene4.jpg]

        62     63     64     65     66     67     68     69     70     71     72
    73     74     75       53        0.8805        0.8708        0.8606       
0.8498        0.8383        0.8262        0.8136        0.8004        0.7866   
    0.7723        0.7574        0.7419        0.7258        0.7093        54   
    0.8841        0.8747        0.8646        0.8538        0.8425        0.8305
       0.8181        0.8050        0.7913        0.7771        0.7623       
0.7468        0.7309        0.7143        55        0.8878        0.8785       
0.8686        0.8580        0.8468        0.8350        0.8227        0.8097   
    0.7961        0.7820        0.7673        0.7519        0.7361        0.7196
       56        0.8915        0.8824        0.8726        0.8622        0.8512
       0.8395        0.8273        0.8145        0.8010        0.7871       
0.7725        0.7572        0.7414        0.7251        57        0.8953       
0.8864        0.8767        0.8665        0.8556        0.8441        0.8321   
    0.8195        0.8061        0.7923        0.7778        0.7626        0.7469
       0.7307        58        0.8990        0.8902        0.8809        0.8708
       0.8601        0.8488        0.8369        0.8245        0.8113       
0.7976        0.7832        0.7682        0.7526        0.7365        59       
0.9028        0.8942        0.8850        0.8751        0.8646        0.8535   
    0.8418        0.8295        0.8165        0.8030        0.7888        0.7738
       0.7585        0.7424        60        0.9065        0.8981        0.8891
       0.8795        0.8692        0.8583        0.8468        0.8346       
0.8218        0.8085        0.7944        0.7797        0.7644        0.7485   
    61        0.8352        0.9020        0.8932        0.8838        0.8737   
    0.8630        0.8518        0.8398        0.8272        0.8141        0.8002
       0.7856        0.7705        0.7547        62        0.9139        0.9059
       0.8973        0.8881        0.8783        0.8678        0.8568       
0.8451        0.8327        0.8197        0.8061        0.7916        0.7767   
    0.7611        63        0.9175        0.9098        0.9014        0.8925   
    0.8828        0.8726        0.8618        0.8503        0.8381        0.8254
       0.8119        0.7978        0.7830        0.7676        64        0.9210
       0.9135        0.9055        0.8968        0.8874        0.8774       
0.8668        0.8556        0.8436        0.8312        0.8179        0.8039   
    0.7894        0.7742        65        0.9246        0.9174        0.9095   
    0.9010        0.8919        0.8821        0.8718        0.8608        0.8491
       0.8369        0.8240        0.8102        0.7959        0.7808        66
       0.9280        0.9210        0.9134        0.9052        0.8963       
0.8869        0.8769        0.8661        0.8547        0.8427        0.8299   
    0.8165        0.8024        0.7876        67        0.9314        0.9246   
    0.9173        0.9094        0.9007        0.8916        0.8818        0.8713
       0.8601        0.8485        0.8360        0.8228        0.8089       
0.7944        68        0.9347        0.9282        0.9211        0.9134       
0.9051        0.8961        0.8867        0.8765        0.8657        0.8542   
    0.8420        0.8290        0.8155        0.8012        69        0.9379   
    0.9316        0.9248        0.9174        0.9093        0.9007        0.8915
       0.8816        0.8710        0.8599        0.8480        0.8354       
0.8221        0.8081        70        0.9410        0.9350        0.9284       
0.9213        0.9135        0.9051        0.8962        0.8867        0.8764   
    0.8656        0.8540        0.8416        0.8287        0.8149        71   
    0.9440        0.9383        0.9319        0.9251        0.9175        0.9095
       0.9009        0.8917        0.8817        0.8711        0.8599       
0.8478        0.8352        0.8217        72        0.9469        0.9414       
0.9354        0.9288        0.9215        0.9138        0.9055        0.8965   
    0.8868        0.8766        0.8657        0.8540        0.8417        0.8285
       73        0.9497        0.9445        0.9387        0.9324        0.9254
       0.9180        0.9100        0.9014        0.8920        0.8821       
0.8715        0.8601        0.8481        0.8353        74        0.9525       
0.9474        0.9419        0.9359        0.9292        0.9220        0.9143   
    0.9060        0.8970        0.8874        0.8772        0.8661        0.8544
       0.8420        75        0.9551        0.9503        0.9449        0.9392
       0.9328        0.9259        0.9185        0.9105        0.9019       
0.8926        0.8827        0.8720        0.8607        0.8485        76       
0.9576        0.9530        0.9479        0.9424        0.9363        0.9298   
    0.9227        0.9150        0.9066        0.8977        0.8882        0.8777
       0.8668        0.8551        77        0.9600        0.9556        0.9508
       0.9455        0.9397        0.9334        0.9266        0.9192       
0.9112        0.9026        0.8934        0.8834        0.8728        0.8614   
    78        0.9622        0.9581        0.9535        0.9485        0.9430   
    0.9369        0.9305        0.9233        0.9157        0.9075        0.8986
       0.8889        0.8787        0.8677        79        0.9644        0.9605
       0.9562        0.9514        0.9461        0.9403        0.9341       
0.9273        0.9200        0.9121        0.9036        0.8943        0.8844   
    0.8737        80        0.9664        0.9628        0.9587        0.9542   
    0.9490        0.9436        0.9377        0.9313        0.9242        0.9167
       0.9084        0.8995        0.8900        0.8797        81        0.9685
       0.9649        0.9611        0.9567        0.9520        0.9467       
0.9411        0.9350        0.9282        0.9209        0.9131        0.9045   
    0.8953        0.8855        82        0.9703        0.9670        0.9634   
    0.9593        0.9547        0.9497        0.9444        0.9385        0.9321
       0.9252        0.9177        0.9094        0.9007        0.8911        83
       0.9721        0.9690        0.9655        0.9616        0.9574       
0.9527        0.9476        0.9419        0.9358        0.9293        0.9221   
    0.9142        0.9058        0.8966        84        0.9739        0.9709   
    0.9676        0.9640        0.9598        0.9554        0.9506        0.9453
       0.9394        0.9332        0.9263        0.9188        0.9107       
0.9019        85        0.9755        0.9727        0.9696        0.9662       
0.9622        0.9581        0.9535        0.9484        0.9429        0.9370   
    0.9304        0.9232        0.9155        0.9072   

 

101



--------------------------------------------------------------------------------

Sub Appendix A. 2

Table K –

O&R Participants

For Distributions Beginning On and After July 1, 2008

Reduction Factors For

Vested Participant Spouse’s Allowance Coverage

Applied for each year of coverage after termination of employment (or if later,
from the time that the vested Participant has been given notice of his or her
right to waive the vested Participant Spouse’s Allowance) and before the earlier
of death or the Annuity Starting Date.

 

Vested Participant’s Age Range

   Factors per Year of Coverage  

60 and over

     0.60 % 

55 – 59

     0.30 % 

50 – 54

     0.15 % 

45 – 49

     0.10 % 

40 – 44

     0.07 % 

35 – 39

     0.06 % 

30 – 34

     0.04 % 

Less than 30

     0.02 % 

The factors per year of coverage shall be pro-rated for months of coverage in
the established age ranges in a manner determined by the Plan Administrator.

 

102



--------------------------------------------------------------------------------

APPENDICES

Table M-1

O&R Participants

Joint and 75% Survivor Option Without Pop-Up Factors

Effective January 1, 2008

 

          Age of Pensioner  

LOGO [g821872ageofbene_b.jpg]  

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       20        0.9623        0.9594       
0.9563        0.9531        0.9496        0.9459        0.9419        0.9377   
    0.9333        0.9286        0.9237        0.9184        0.9129        0.9071
       0.9010        0.8946        21        0.9633        0.9605        0.9574
       0.9542        0.9507        0.9471        0.9432        0.9390       
0.9346        0.9299        0.9250        0.9198        0.9143        0.9085   
    0.9024        0.8960        22        0.9644        0.9616        0.9586   
    0.9553        0.9519        0.9483        0.9444        0.9403        0.9359
       0.9313        0.9264        0.9212        0.9158        0.9100       
0.9039        0.8976        23        0.9654        0.9626        0.9597       
0.9565        0.9531        0.9495        0.9457        0.9416        0.9373   
    0.9327        0.9279        0.9227        0.9173        0.9115        0.9055
       0.8992        24        0.9665        0.9637        0.9608        0.9565
       0.9544        0.9508        0.9470        0.9430        0.9387       
0.9342        0.9293        0.9242        0.9188        0.9131        0.9071   
    0.9008        25        0.9675        0.9648        0.9620        0.9565   
    0.9556        0.9521        0.9484        0.9444        0.9402        0.9357
       0.9309        0.9258        0.9204        0.9148        0.9088       
0.9025        26        0.9686        0.9660        0.9631        0.9565       
0.9569        0.9535        0.9498        0.9458        0.9417        0.9372   
    0.9324        0.9274        0.9221        0.9165        0.9105        0.9043
       27        0.9696        0.9671        0.9643        0.9565        0.9582
       0.9548        0.9512        0.9473        0.9432        0.9387       
0.9341        0.9291        0.9238        0.9182        0.9123        0.9061   
    28        0.9707        0.9682        0.9655        0.9565        0.9595   
    0.9562        0.9526        0.9488        0.9447        0.9403        0.9357
       0.9308        0.9255        0.9200        0.9142        0.9080        29
       0.9717        0.9693        0.9667        0.9565        0.9608       
0.9575        0.9540        0.9503        0.9463        0.9420        0.9374   
    0.9325        0.9273        0.9218        0.9160        0.9099        30   
    0.9728        0.9704        0.9679        0.9565        0.9621        0.9589
       0.9555        0.9518        0.9478        0.9436        0.9391       
0.9343        0.9292        0.9237        0.9180        0.9119        31       
0.9738        0.9715        0.9690        0.9565        0.9634        0.9603   
    0.9569        0.9533        0.9494        0.9453        0.9408        0.9361
       0.9310        0.9257        0.9200        0.9140        32        0.9749
       0.9726        0.9702        0.9565        0.9647        0.9617       
0.9584        0.9549        0.9510        0.9470        0.9426        0.9379   
    0.9329        0.9276        0.9220        0.9161        33        0.9759   
    0.9737        0.9714        0.9565        0.9661        0.9631        0.9599
       0.9564        0.9527        0.9487        0.9444        0.9398       
0.9348        0.9296        0.9241        0.9182        34        0.9769       
0.9748        0.9725        0.9565        0.9674        0.9645        0.9613   
    0.9579        0.9543        0.9504        0.9462        0.9416        0.9368
       0.9317        0.9262        0.9204        35        0.9779        0.9759
       0.9737        0.9565        0.9687        0.9658        0.9628       
0.9595        0.9559        0.9521        0.9480        0.9435        0.9388   
    0.9337        0.9283        0.9226        36        0.9789        0.9769   
    0.9748        0.9565        0.9699        0.9672        0.9643        0.9610
       0.9576        0.9538        0.9498        0.9454        0.9408       
0.9358        0.9305        0.9249        37        0.9798        0.9779       
0.9759        0.9565        0.9712        0.9686        0.9657        0.9626   
    0.9592        0.9555        0.9516        0.9474        0.9428        0.9379
       0.9327        0.9272        38        0.9807        0.9789        0.9770
       0.9565        0.9725        0.9699        0.9671        0.9641       
0.9608        0.9573        0.9534        0.9493        0.9448        0.9401   
    0.9350        0.9295        39        0.9816        0.9799        0.9780   
    0.9565        0.9737        0.9712        0.9685        0.9656        0.9624
       0.9590        0.9553        0.9512        0.9469        0.9422       
0.9372        0.9319        40        0.9825        0.9809        0.9791       
0.9565        0.9749        0.9725        0.9699        0.9671        0.9640   
    0.9607        0.9571        0.9531        0.9489        0.9444        0.9395
       0.9343        41        0.9834        0.9818        0.9801        0.9565
       0.9761        0.9738        0.9713        0.9686        0.9656       
0.9624        0.9589        0.9551        0.9509        0.9465        0.9417   
    0.9366        42        0.9842        0.9827        0.9810        0.9565   
    0.9772        0.9750        0.9727        0.9700        0.9672        0.9640
       0.9606        0.9570        0.9530        0.9487        0.9440       
0.9390        43        0.9850        0.9836        0.9820        0.9565       
0.9784        0.9763        0.9740        0.9715        0.9687        0.9657   
    0.9624        0.9588        0.9550        0.9508        0.9463        0.9414
       44        0.9858        0.9844        0.9829        0.9565        0.9794
       0.9774        0.9753        0.9728        0.9702        0.9673       
0.9641        0.9607        0.9570        0.9529        0.9485        0.9438   
    45        0.9865        0.9852        0.9838        0.9565        0.9805   
    0.9786        0.9765        0.9742        0.9717        0.9689        0.9658
       0.9625        0.9589        0.9550        0.9508        0.9462        46
       0.9873        0.9860        0.9847        0.9565        0.9815       
0.9797        0.9777        0.9755        0.9731        0.9704        0.9675   
    0.9643        0.9608        0.9571        0.9530        0.9486        47   
    0.9880        0.9868        0.9855        0.9565        0.9825        0.9808
       0.9789        0.9768        0.9745        0.9719        0.9691       
0.9661        0.9627        0.9591        0.9552        0.9509        48       
0.9886        0.9875        0.9863        0.9565        0.9835        0.9818   
    0.9800        0.9780        0.9758        0.9734        0.9707        0.9678
       0.9646        0.9611        0.9573        0.9532        49        0.9893
       0.9882        0.9871        0.9565        0.9844        0.9828       
0.9811        0.9792        0.9771        0.9748        0.9723        0.9695   
    0.9664        0.9631        0.9594        0.9554        50        0.9899   
    0.9889        0.9878        0.9565        0.9853        0.9838        0.9822
       0.9804        0.9784        0.9762        0.9738        0.9711       
0.9682        0.9650        0.9615        0.9577        51        0.9905       
0.9895        0.9885        0.9565        0.9861        0.9848        0.9832   
    0.9815        0.9796        0.9775        0.9752        0.9727        0.9699
       0.9668        0.9635        0.9598        52        0.9910        0.9902
       0.9892        0.9565        0.9870        0.9857        0.9842       
0.9826        0.9808        0.9788        0.9766        0.9742        0.9716   
    0.9686        0.9655        0.9620   

 

103



--------------------------------------------------------------------------------

APPENDICES

 

Table M-1 (cont’d)

O&R Participants

Joint and 75% Survivor Option Without Pop-Up Factors

Effective January 1, 2008

 

          Age of Pensioner  

LOGO [g821872ageofbene_b.jpg]  

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       53        0.9916        0.9908       
0.9899        0.9889        0.9877        0.9865        0.9851        0.9836   
    0.9819        0.9801        0.9780        0.9757        0.9732        0.9704
       0.9674        0.9640        54        0.9921        0.9913        0.9905
       0.9895        0.9885        0.9873        0.9861        0.9846       
0.9830        0.9813        0.9793        0.9771        0.9747        0.9721   
    0.9692        0.9661        55        0.9926        0.9919        0.9911   
    0.9902        0.9892        0.9881        0.9869        0.9856        0.9841
       0.9824        0.9806        0.9785        0.9762        0.9738       
0.9710        0.9680        56        0.9930        0.9924        0.9916       
0.9908        0.9899        0.9889        0.9878        0.9865        0.9851   
    0.9835        0.9818        0.9798        0.9777        0.9753        0.9728
       0.9699        57        0.9935        0.9929        0.9922        0.9914
       0.9906        0.9896        0.9885        0.9874        0.9860       
0.9846        0.9829        0.9811        0.9791        0.9769        0.9744   
    0.9718        58        0.9939        0.9933        0.9927        0.9920   
    0.9912        0.9903        0.9893        0.9882        0.9870        0.9856
       0.9840        0.9823        0.9804        0.9784        0.9761       
0.9735        59        0.9943        0.9938        0.9932        0.9925       
0.9918        0.9909        0.9900        0.9890        0.9878        0.9865   
    0.9851        0.9835        0.9817        0.9798        0.9776        0.9752
       60        0.9947        0.9942        0.9937        0.9930        0.9923
       0.9916        0.9907        0.9898        0.9887        0.9875       
0.9861        0.9846        0.9830        0.9811        0.9791        0.9769   
    61        0.9951        0.9946        0.9941        0.9935        0.9929   
    0.9922        0.9914        0.9905        0.9895        0.9883        0.9871
       0.9857        0.9841        0.9824        0.9805        0.9784        62
       0.9954        0.9950        0.9945        0.9940        0.9934       
0.9927        0.9920        0.9912        0.9902        0.9892        0.9880   
    0.9867        0.9853        0.9837        0.9819        0.9799        63   
    0.9958        0.9954        0.9949        0.9944        0.9939        0.9933
       0.9926        0.9918        0.9909        0.9900        0.9889       
0.9877        0.9863        0.9848        0.9832        0.9813        64       
0.9961        0.9957        0.9953        0.9949        0.9943        0.9938   
    0.9931        0.9924        0.9916        0.9907        0.9897        0.9886
       0.9873        0.9859        0.9844        0.9827        65        0.9964
       0.9960        0.9957        0.9952        0.9948        0.9942       
0.9937        0.9930        0.9923        0.9914        0.9905        0.9894   
    0.9883        0.9870        0.9856        0.9840        66        0.9967   
    0.9963        0.9960        0.9956        0.9952        0.9947        0.9942
       0.9935        0.9929        0.9921        0.9912        0.9903       
0.9892        0.9880        0.9867        0.9852        67        0.9969       
0.9966        0.9963        0.9960        0.9956        0.9951        0.9946   
    0.9941        0.9934        0.9927        0.9919        0.9910        0.9900
       0.9889        0.9877        0.9863        68        0.9972        0.9969
       0.9966        0.9963        0.9959        0.9955        0.9951       
0.9945        0.9940        0.9933        0.9926        0.9917        0.9908   
    0.9898        0.9887        0.9874        69        0.9974        0.9972   
    0.9969        0.9966        0.9963        0.9959        0.9955        0.9950
       0.9945        0.9939        0.9932        0.9924        0.9916       
0.9906        0.9896        0.9884        70        0.9976        0.9974       
0.9971        0.9969        0.9966        0.9962        0.9959        0.9954   
    0.9949        0.9944        0.9938        0.9931        0.9923        0.9914
       0.9904        0.9894        71        0.9978        0.9976        0.9974
       0.9971        0.9969        0.9966        0.9962        0.9958       
0.9954        0.9949        0.9943        0.9936        0.9929        0.9921   
    0.9912        0.9903        72        0.9980        0.9978        0.9976   
    0.9974        0.9971        0.9969        0.9965        0.9962        0.9958
       0.9953        0.9948        0.9942        0.9935        0.9928       
0.9920        0.9911        73        0.9982        0.9980        0.9978       
0.9976        0.9974        0.9971        0.9969        0.9965        0.9962   
    0.9957        0.9953        0.9947        0.9941        0.9934        0.9927
       0.9919        74        0.9983        0.9982        0.9980        0.9978
       0.9976        0.9974        0.9971        0.9968        0.9965       
0.9961        0.9957        0.9952        0.9946        0.9940        0.9933   
    0.9926        75        0.9985        0.9983        0.9982        0.9980   
    0.9978        0.9976        0.9974        0.9971        0.9968        0.9965
       0.9961        0.9956        0.9951        0.9946        0.9940       
0.9933        76        0.9986        0.9985        0.9984        0.9982       
0.9980        0.9979        0.9976        0.9974        0.9971        0.9968   
    0.9964        0.9960        0.9956        0.9951        0.9945        0.9939
       77        0.9987        0.9986        0.9985        0.9984        0.9982
       0.9981        0.9979        0.9977        0.9974        0.9971       
0.9968        0.9964        0.9960        0.9955        0.9950        0.9945   
    78        0.9989        0.9988        0.9987        0.9985        0.9984   
    0.9982        0.9981        0.9979        0.9977        0.9974        0.9971
       0.9968        0.9964        0.9960        0.9955        0.9950        79
       0.9990        0.9989        0.9988        0.9987        0.9986       
0.9984        0.9983        0.9981        0.9979        0.9976        0.9974   
    0.9971        0.9967        0.9964        0.9959        0.9955        80   
    0.9991        0.9990        0.9989        0.9988        0.9987        0.9986
       0.9984        0.9983        0.9981        0.9979        0.9976       
0.9974        0.9971        0.9967        0.9963        0.9959        81       
0.9992        0.9991        0.9990        0.9989        0.9988        0.9987   
    0.9986        0.9984        0.9983        0.9981        0.9979        0.9976
       0.9974        0.9970        0.9967        0.9963        82        0.9992
       0.9992        0.9991        0.9990        0.9989        0.9988       
0.9987        0.9986        0.9985        0.9983        0.9981        0.9979   
    0.9976        0.9973        0.9970        0.9967        83        0.9993   
    0.9993        0.9992        0.9991        0.9990        0.9990        0.9989
       0.9987        0.9986        0.9985        0.9983        0.9981       
0.9979        0.9976        0.9973        0.9970        84        0.9994       
0.9993        0.9993        0.9992        0.9991        0.9991        0.9990   
    0.9989        0.9988        0.9986        0.9985        0.9983        0.9981
       0.9979        0.9976        0.9973        85        0.9994        0.9994
       0.9993        0.9993        0.9992        0.9992        0.9991       
0.9990        0.9989        0.9988        0.9986        0.9985        0.9983   
    0.9981        0.9978        0.9976   

 

104



--------------------------------------------------------------------------------

APPENDICES

 

Table M-1 (cont’d)

O&R Participants

Joint and 75% Survivor Option Without Pop-Up Factors

Effective January 1, 2008

 

          Age of Pensioner  

LOGO [g821872ageofbene_b.jpg]  

        46     47     48     49     50     51     52     53     54     55     56
    57     58     59     60     61       20        0.8879        0.8809       
0.8735        0.8659        0.8579        0.8496        0.8410        0.8319   
    0.8224        0.8126        0.8022        0.7915        0.7802        0.7684
       0.7562        0.7434        21        0.8894        0.8824        0.8751
       0.8674        0.8595        0.8512        0.8425        0.8335       
0.8240        0.8141        0.8038        0.7930        0.7817        0.7700   
    0.7577        0.7450        22        0.8909        0.8839        0.8767   
    0.8690        0.8611        0.8528        0.8442        0.8351        0.8257
       0.8158        0.8055        0.7947        0.7834        0.7716       
0.7593        0.7466        23        0.8925        0.8856        0.8783       
0.8707        0.8628        0.8545        0.8459        0.8368        0.8274   
    0.8175        0.8072        0.7964        0.7851        0.7733        0.7611
       0.7483        24        0.8942        0.8873        0.8800        0.8724
       0.8645        0.8563        0.8476        0.8386        0.8292       
0.8193        0.8090        0.7982        0.7869        0.7751        0.7628   
    0.7501        25        0.8959        0.8890        0.8818        0.8742   
    0.8664        0.8581        0.8495        0.8405        0.8310        0.8212
       0.8109        0.8001        0.7888        0.7770        0.7647       
0.7519        26        0.8977        0.8909        0.8837        0.8761       
0.8683        0.8600        0.8514        0.8424        0.8330        0.8232   
    0.8128        0.8021        0.7908        0.7790        0.7667        0.7539
       27        0.8996        0.8927        0.8856        0.8781        0.8702
       0.8620        0.8534        0.8445        0.8351        0.8252       
0.8149        0.8041        0.7929        0.7811        0.7688        0.7559   
    28        0.9015        0.8947        0.8876        0.8801        0.8723   
    0.8641        0.8555        0.8466        0.8372        0.8274        0.8171
       0.8063        0.7950        0.7832        0.7709        0.7581        29
       0.9035        0.8967        0.8896        0.8822        0.8744       
0.8663        0.8577        0.8488        0.8394        0.8296        0.8193   
    0.8086        0.7973        0.7855        0.7732        0.7604        30   
    0.9055        0.8988        0.8918        0.8844        0.8766        0.8685
       0.8600        0.8511        0.8417        0.8319        0.8217       
0.8109        0.7997        0.7879        0.7756        0.7628        31       
0.9076        0.9010        0.8940        0.8866        0.8789        0.8708   
    0.8623        0.8535        0.8441        0.8344        0.8241        0.8134
       0.8021        0.7904        0.7781        0.7652        32        0.9098
       0.9032        0.8962        0.8889        0.8813        0.8732       
0.8648        0.8559        0.8466        0.8369        0.8267        0.8160   
    0.8047        0.7930        0.7807        0.7678        33        0.9120   
    0.9054        0.8986        0.8913        0.8837        0.8757        0.8673
       0.8585        0.8493        0.8395        0.8293        0.8186       
0.8074        0.7957        0.7834        0.7706        34        0.9143       
0.9078        0.9009        0.8938        0.8862        0.8783        0.8699   
    0.8612        0.8520        0.8423        0.8321        0.8214        0.8102
       0.7985        0.7862        0.7734        35        0.9166        0.9102
       0.9034        0.8963        0.8888        0.8809        0.8726       
0.8639        0.8548        0.8451        0.8350        0.8243        0.8132   
    0.8015        0.7892        0.7764        36        0.9189        0.9126   
    0.9059        0.8989        0.8915        0.8836        0.8754        0.8668
       0.8576        0.8481        0.8380        0.8274        0.8162       
0.8045        0.7923        0.7795        37        0.9213        0.9151       
0.9085        0.9015        0.8942        0.8864        0.8783        0.8697   
    0.8606        0.8511        0.8411        0.8305        0.8194        0.8077
       0.7955        0.7828        38        0.9237        0.9176        0.9111
       0.9042        0.8970        0.8893        0.8812        0.8727       
0.8637        0.8543        0.8443        0.8338        0.8227        0.8111   
    0.7989        0.7861        39        0.9262        0.9202        0.9138   
    0.9070        0.8998        0.8923        0.8843        0.8758        0.8669
       0.8575        0.8476        0.8371        0.8261        0.8145       
0.8024        0.7897        40        0.9287        0.9228        0.9165       
0.9098        0.9027        0.8953        0.8874        0.8790        0.8702   
    0.8609        0.8510        0.8406        0.8297        0.8181        0.8060
       0.7933        41        0.9312        0.9254        0.9192        0.9127
       0.9057        0.8983        0.8906        0.8823        0.8736       
0.8643        0.8545        0.8442        0.8333        0.8219        0.8098   
    0.7971        42        0.9337        0.9280        0.9220        0.9155   
    0.9087        0.9015        0.8938        0.8856        0.8770        0.8678
       0.8582        0.8479        0.8371        0.8257        0.8137       
0.8011        43        0.9362        0.9307        0.9248        0.9185       
0.9118        0.9046        0.8971        0.8890        0.8805        0.8715   
    0.8619        0.8517        0.8410        0.8297        0.8177        0.8052
       44        0.9388        0.9334        0.9276        0.9214        0.9148
       0.9079        0.9004        0.8925        0.8841        0.8752       
0.8657        0.8557        0.8450        0.8338        0.8219        0.8094   
    45        0.9413        0.9360        0.9304        0.9244        0.9180   
    0.9111        0.9038        0.8960        0.8878        0.8790        0.8696
       0.8597        0.8491        0.8380        0.8262        0.8138        46
       0.9438        0.9387        0.9332        0.9273        0.9211       
0.9144        0.9072        0.8996        0.8915        0.8828        0.8736   
    0.8638        0.8534        0.8423        0.8306        0.8183        47   
    0.9463        0.9413        0.9360        0.9303        0.9242        0.9177
       0.9107        0.9032        0.8952        0.8867        0.8776       
0.8680        0.8577        0.8468        0.8352        0.8230        48       
0.9487        0.9439        0.9388        0.9333        0.9273        0.9210   
    0.9141        0.9068        0.8990        0.8907        0.8817        0.8722
       0.8621        0.8513        0.8399        0.8278        49        0.9512
       0.9465        0.9416        0.9362        0.9304        0.9242       
0.9176        0.9105        0.9029        0.8947        0.8859        0.8766   
    0.8666        0.8559        0.8446        0.8326        50        0.9536   
    0.9491        0.9443        0.9391        0.9335        0.9275        0.9211
       0.9141        0.9067        0.8987        0.8901        0.8809       
0.8711        0.8606        0.8495        0.8377        51        0.9559       
0.9516        0.9470        0.9420        0.9366        0.9308        0.9245   
    0.9178        0.9106        0.9028        0.8944        0.8854        0.8757
       0.8654        0.8544        0.8428        52        0.9582        0.9541
       0.9496        0.9448        0.9396        0.9340        0.9280       
0.9215        0.9144        0.9068        0.8986        0.8898        0.8804   
    0.8703        0.8595        0.8480   

 

105



--------------------------------------------------------------------------------

APPENDICES

 

Table M-1 (cont’d)

O&R Participants

Joint and 75% Survivor Option Without Pop-Up Factors

Effective January 1, 2008

 

          Age of Pensioner  

LOGO [g821872ageofbene_b.jpg]  

        46     47     48     49     50     51     52     53     54     55     56
    57     58     59     60     61       53        0.9604        0.9565       
0.9522        0.9476        0.9426        0.9372        0.9314        0.9251   
    0.9183        0.9109        0.9029        0.8943        0.8851        0.8752
       0.8646        0.8533        54        0.9626        0.9589        0.9548
       0.9504        0.9456        0.9404        0.9348        0.9287       
0.9221        0.9150        0.9072        0.8989        0.8899        0.8802   
    0.8698        0.8587        55        0.9648        0.9612        0.9573   
    0.9531        0.9485        0.9435        0.9381        0.9323        0.9259
       0.9190        0.9115        0.9034        0.8946        0.8852       
0.8750        0.8642        56        0.9668        0.9634        0.9597       
0.9557        0.9514        0.9466        0.9414        0.9358        0.9297   
    0.9230        0.9158        0.9079        0.8994        0.8902        0.8803
       0.8697        57        0.9688        0.9656        0.9621        0.9583
       0.9541        0.9496        0.9447        0.9393        0.9334       
0.9270        0.9200        0.9124        0.9042        0.8953        0.8856   
    0.8753        58        0.9707        0.9677        0.9644        0.9608   
    0.9568        0.9525        0.9478        0.9427        0.9371        0.9309
       0.9242        0.9169        0.9090        0.9003        0.8910       
0.8809        59        0.9726        0.9698        0.9666        0.9632       
0.9595        0.9554        0.9509        0.9460        0.9407        0.9348   
    0.9284        0.9214        0.9137        0.9053        0.8963        0.8865
       60        0.9744        0.9717        0.9688        0.9655        0.9620
       0.9582        0.9539        0.9493        0.9442        0.9386       
0.9325        0.9257        0.9184        0.9103        0.9016        0.8921   
    61        0.9761        0.9736        0.9708        0.9678        0.9645   
    0.9608        0.9568        0.9524        0.9476        0.9423        0.9364
       0.9300        0.9230        0.9153        0.9069        0.8977        62
       0.9778        0.9754        0.9728        0.9700        0.9668       
0.9634        0.9597        0.9555        0.9509        0.9459        0.9404   
    0.9342        0.9275        0.9201        0.9121        0.9032        63   
    0.9793        0.9771        0.9747        0.9720        0.9691        0.9659
       0.9624        0.9585        0.9542        0.9494        0.9442       
0.9383        0.9319        0.9249        0.9172        0.9087        64       
0.9808        0.9788        0.9765        0.9740        0.9713        0.9683   
    0.9650        0.9613        0.9573        0.9528        0.9478        0.9423
       0.9363        0.9296        0.9222        0.9141        65        0.9822
       0.9803        0.9782        0.9759        0.9734        0.9706       
0.9675        0.9641        0.9603        0.9561        0.9514        0.9462   
    0.9405        0.9341        0.9271        0.9194        66        0.9836   
    0.9818        0.9799        0.9777        0.9753        0.9727        0.9699
       0.9667        0.9631        0.9592        0.9548        0.9499       
0.9445        0.9385        0.9319        0.9245        67        0.9848       
0.9832        0.9814        0.9794        0.9772        0.9748        0.9721   
    0.9692        0.9659        0.9622        0.9581        0.9535        0.9484
       0.9428        0.9365        0.9296        68        0.9860        0.9845
       0.9828        0.9810        0.9790        0.9768        0.9743       
0.9715        0.9685        0.9650        0.9612        0.9570        0.9522   
    0.9469        0.9410        0.9344        69        0.9872        0.9858   
    0.9842        0.9825        0.9807        0.9786        0.9763        0.9738
       0.9709        0.9678        0.9642        0.9602        0.9558       
0.9508        0.9452        0.9391        70        0.9882        0.9869       
0.9855        0.9839        0.9822        0.9803        0.9782        0.9759   
    0.9733        0.9703        0.9670        0.9633        0.9592        0.9545
       0.9493        0.9436        71        0.9892        0.9880        0.9867
       0.9853        0.9837        0.9820        0.9800        0.9779       
0.9754        0.9727        0.9697        0.9663        0.9624        0.9581   
    0.9533        0.9478        72        0.9901        0.9890        0.9878   
    0.9865        0.9851        0.9835        0.9817        0.9797        0.9775
       0.9750        0.9722        0.9691        0.9655        0.9615       
0.9570        0.9519        73        0.9910        0.9900        0.9889       
0.9877        0.9864        0.9849        0.9833        0.9815        0.9794   
    0.9772        0.9746        0.9717        0.9684        0.9647        0.9605
       0.9558        74        0.9918        0.9909        0.9899        0.9888
       0.9876        0.9862        0.9847        0.9831        0.9812       
0.9792        0.9768        0.9741        0.9711        0.9677        0.9638   
    0.9595        75        0.9925        0.9917        0.9908        0.9898   
    0.9887        0.9875        0.9861        0.9846        0.9829        0.9810
       0.9789        0.9764        0.9737        0.9705        0.9670       
0.9630        76        0.9932        0.9924        0.9916        0.9907       
0.9897        0.9886        0.9874        0.9860        0.9845        0.9827   
    0.9808        0.9786        0.9760        0.9731        0.9699        0.9662
       77        0.9938        0.9931        0.9924        0.9916        0.9906
       0.9896        0.9885        0.9873        0.9859        0.9843       
0.9826        0.9805        0.9782        0.9756        0.9726        0.9692   
    78        0.9944        0.9938        0.9931        0.9923        0.9915   
    0.9906        0.9896        0.9885        0.9872        0.9858        0.9842
       0.9824        0.9803        0.9779        0.9751        0.9720        79
       0.9949        0.9944        0.9937        0.9931        0.9923       
0.9915        0.9906        0.9896        0.9884        0.9872        0.9857   
    0.9840        0.9821        0.9799        0.9775        0.9746        80   
    0.9954        0.9949        0.9943        0.9937        0.9931        0.9923
       0.9915        0.9906        0.9896        0.9884        0.9871       
0.9856        0.9838        0.9819        0.9796        0.9770        81       
0.9959        0.9954        0.9949        0.9943        0.9937        0.9931   
    0.9923        0.9915        0.9906        0.9895        0.9883        0.9870
       0.9854        0.9836        0.9816        0.9792        82        0.9963
       0.9959        0.9954        0.9949        0.9943        0.9937       
0.9931        0.9923        0.9915        0.9906        0.9895        0.9883   
    0.9869        0.9852        0.9834        0.9813        83        0.9967   
    0.9963        0.9959        0.9954        0.9949        0.9944        0.9938
       0.9931        0.9923        0.9915        0.9905        0.9894       
0.9882        0.9867        0.9850        0.9831        84        0.9970       
0.9966        0.9963        0.9959        0.9954        0.9949        0.9944   
    0.9938        0.9931        0.9924        0.9915        0.9905        0.9894
       0.9881        0.9866        0.9848        85        0.9973        0.9970
       0.9967        0.9963        0.9959        0.9954        0.9950       
0.9944        0.9938        0.9932        0.9924        0.9915        0.9905   
    0.9893        0.9879        0.9864   

 

106



--------------------------------------------------------------------------------

APPENDICES

 

Table M-1 (cont’d)

O&R Participants

Joint and 75% Survivor Option Without Pop-Up Factors

Effective January 1, 2008

 

          Age of Pensioner   LOGO [g821872ageofbene_b.jpg]           62     63  
  64     65     66     67     68     69     70     71     72     73     74    
75       20        0.7302        0.7164        0.7022        0.6876       
0.6725        0.6571        0.6413        0.6251        0.6087        0.5920   
    0.5750        0.5578        0.5404        0.5228        21        0.7317   
    0.7179        0.7037        0.6891        0.6740        0.6585        0.6427
       0.6265        0.6101        0.5933        0.5763        0.5591       
0.5416        0.5241        22        0.7333        0.7195        0.7053       
0.6906        0.6755        0.6600        0.6442        0.6280        0.6115   
    0.5948        0.5777        0.5604        0.5430        0.5253        23   
    0.7350        0.7212        0.7070        0.6923        0.6771        0.6616
       0.6458        0.6296        0.6130        0.5963        0.5792       
0.5619        0.5443        0.5267        24        0.7368        0.7230       
0.7087        0.6940        0.6788        0.6633        0.6474        0.6312   
    0.6147        0.5978        0.5807        0.5634        0.5458        0.5281
       25        0.7386        0.7248        0.7105        0.6958        0.6806
       0.6651        0.6492        0.6329        0.6163        0.5995       
0.5823        0.5650        0.5474        0.5297        26        0.7406       
0.7268        0.7125        0.6977        0.6825        0.6669        0.6510   
    0.6347        0.6181        0.6012        0.5841        0.5666        0.5490
       0.5313        27        0.7426        0.7288        0.7145        0.6997
       0.6845        0.6689        0.6529        0.6366        0.6200       
0.6031        0.5859        0.5684        0.5507        0.5329        28       
0.7448        0.7309        0.7166        0.7018        0.6866        0.6710   
    0.6550        0.6386        0.6220        0.6050        0.5878        0.5703
       0.5526        0.5347        29        0.7470        0.7332        0.7188
       0.7040        0.6888        0.6731        0.6571        0.6407       
0.6240        0.6071        0.5898        0.5722        0.5545        0.5366   
    30        0.7494        0.7355        0.7212        0.7064        0.6911   
    0.6754        0.6594        0.6430        0.6262        0.6092        0.5919
       0.5743        0.5565        0.5386        31        0.7519        0.7380
       0.7236        0.7088        0.6935        0.6778        0.6617       
0.6453        0.6285        0.6115        0.5941        0.5765        0.5586   
    0.5407        32        0.7545        0.7406        0.7262        0.7114   
    0.6961        0.6803        0.6642        0.6478        0.6310        0.6139
       0.5965        0.5788        0.5609        0.5429        33        0.7572
       0.7433        0.7289        0.7141        0.6987        0.6830       
0.6669        0.6504        0.6335        0.6164        0.5989        0.5812   
    0.5633        0.5452        34        0.7601        0.7462        0.7318   
    0.7169        0.7015        0.6858        0.6696        0.6531        0.6362
       0.6190        0.6015        0.5838        0.5658        0.5476        35
       0.7630        0.7492        0.7347        0.7198        0.7045       
0.6887        0.6725        0.6559        0.6390        0.6218        0.6043   
    0.5864        0.5684        0.5502        36        0.7662        0.7523   
    0.7379        0.7230        0.7076        0.6918        0.6755        0.6589
       0.6420        0.6247        0.6071        0.5893        0.5712       
0.5529        37        0.7694        0.7555        0.7411        0.7262       
0.7108        0.6950        0.6787        0.6621        0.6451        0.6278   
    0.6102        0.5923        0.5741        0.5558        38        0.7728   
    0.7589        0.7445        0.7296        0.7142        0.6984        0.6821
       0.6654        0.6484        0.6311        0.6134        0.5954       
0.5772        0.5588        39        0.7764        0.7625        0.7481       
0.7332        0.7178        0.7019        0.6856        0.6689        0.6519   
    0.6345        0.6167        0.5987        0.5805        0.5620        40   
    0.7801        0.7662        0.7518        0.7369        0.7215        0.7056
       0.6893        0.6726        0.6555        0.6381        0.6203       
0.6022        0.5839        0.5654        41        0.7839        0.7701       
0.7557        0.7408        0.7254        0.7095        0.6932        0.6764   
    0.6593        0.6418        0.6240        0.6059        0.5875        0.5689
       42        0.7879        0.7741        0.7598        0.7449        0.7294
       0.7135        0.6972        0.6804        0.6633        0.6458       
0.6279        0.6097        0.5913        0.5726        43        0.7920       
0.7783        0.7640        0.7491        0.7337        0.7178        0.7014   
    0.6847        0.6675        0.6499        0.6320        0.6138        0.5953
       0.5765        44        0.7963        0.7826        0.7684        0.7535
       0.7381        0.7222        0.7059        0.6891        0.6719       
0.6543        0.6363        0.6180        0.5994        0.5807        45       
0.8008        0.7871        0.7729        0.7581        0.7427        0.7268   
    0.7105        0.6937        0.6764        0.6588        0.6408        0.6225
       0.6038        0.5850        46        0.8054        0.7918        0.7776
       0.7628        0.7475        0.7316        0.7153        0.6985       
0.6812        0.6636        0.6455        0.6271        0.6084        0.5895   
    47        0.8101        0.7966        0.7825        0.7678        0.7525   
    0.7366        0.7203        0.7035        0.6862        0.6685        0.6505
       0.6320        0.6133        0.5943        48        0.8150        0.8016
       0.7875        0.7729        0.7576        0.7418        0.7255       
0.7087        0.6914        0.6737        0.6556        0.6371        0.6183   
    0.5993        49        0.8200        0.8067        0.7927        0.7781   
    0.7629        0.7472        0.7309        0.7141        0.6969        0.6792
       0.6610        0.6425        0.6236        0.6045        50        0.8251
       0.8119        0.7981        0.7836        0.7685        0.7528       
0.7365        0.7198        0.7025        0.6848        0.6666        0.6481   
    0.6292        0.6100        51        0.8304        0.8173        0.8036   
    0.7892        0.7742        0.7585        0.7423        0.7256        0.7084
       0.6907        0.6725        0.6539        0.6350        0.6157        52
       0.8358        0.8229        0.8093        0.7950        0.7801       
0.7645        0.7484        0.7317        0.7145        0.6968        0.6786   
    0.6600        0.6410        0.6217   

 

107



--------------------------------------------------------------------------------

APPENDICES

 

Table M-1 (cont’d)

O&R Participants

Joint and 75% Survivor Option Without Pop-Up Factors

Effective January 1, 2008

 

          Age of Pensioner  

LOGO [g821872ageofbene_b.jpg]  

        62     63     64     65     66     67     68     69     70     71     72
    73     74     75       53        0.8413        0.8285        0.8151       
0.8009        0.7861        0.7707        0.7546        0.7380        0.7209   
    0.7032        0.6850        0.6664        0.6474        0.6280        54   
    0.8469        0.8343        0.8210        0.8070        0.7924        0.7770
       0.7611        0.7446        0.7275        0.7099        0.6917       
0.6731        0.6540        0.6346        55        0.8525        0.8402       
0.8271        0.8133        0.7988        0.7836        0.7678        0.7514   
    0.7343        0.7168        0.6986        0.6800        0.6610        0.6415
       56        0.8583        0.8462        0.8333        0.8197        0.8054
       0.7903        0.7747        0.7584        0.7414        0.7239       
0.7059        0.6873        0.6682        0.6488        57        0.8641       
0.8523        0.8396        0.8262        0.8121        0.7973        0.7817   
    0.7656        0.7488        0.7314        0.7134        0.6948        0.6758
       0.6563        58        0.8700        0.8584        0.8460        0.8329
       0.8190        0.8043        0.7890        0.7730        0.7564       
0.7391        0.7212        0.7027        0.6837        0.6642        59       
0.8759        0.8646        0.8525        0.8396        0.8260        0.8116   
    0.7965        0.7806        0.7642        0.7470        0.7292        0.7108
       0.6919        0.6725        60        0.8819        0.8708        0.8590
       0.8464        0.8331        0.8189        0.8041        0.7885       
0.7722        0.7552        0.7375        0.7193        0.7004        0.6810   
    61        0.8878        0.8771        0.8656        0.8533        0.8402   
    0.8264        0.8118        0.7965        0.7804        0.7636        0.7461
       0.7280        0.7092        0.6899        62        0.8937        0.8833
       0.8722        0.8602        0.8475        0.8340        0.8197       
0.8046        0.7888        0.7722        0.7549        0.7369        0.7183   
    0.6991        63        0.8995        0.8895        0.8788        0.8672   
    0.8548        0.8416        0.8276        0.8128        0.7973        0.7810
       0.7639        0.7462        0.7277        0.7086        64        0.9053
       0.8957        0.8853        0.8741        0.8621        0.8492       
0.8356        0.8212        0.8059        0.7899        0.7731        0.7556   
    0.7373        0.7184        65        0.9110        0.9017        0.8917   
    0.8809        0.8693        0.8569        0.8436        0.8295        0.8147
       0.7990        0.7825        0.7652        0.7472        0.7285        66
       0.9165        0.9077        0.8981        0.8877        0.8765       
0.8645        0.8516        0.8380        0.8235        0.8081        0.7920   
    0.7750        0.7572        0.7387        67        0.9219        0.9135   
    0.9044        0.8944        0.8836        0.8720        0.8596        0.8464
       0.8323        0.8173        0.8015        0.7849        0.7674       
0.7492        68        0.9272        0.9192        0.9105        0.9009       
0.8906        0.8795        0.8675        0.8547        0.8410        0.8265   
    0.8111        0.7948        0.7777        0.7598        69        0.9322   
    0.9247        0.9164        0.9073        0.8975        0.8868        0.8753
       0.8630        0.8498        0.8357        0.8207        0.8048       
0.7881        0.7706        70        0.9371        0.9300        0.9221       
0.9135        0.9042        0.8940        0.8830        0.8711        0.8584   
    0.8448        0.8303        0.8148        0.7985        0.7814        71   
    0.9418        0.9351        0.9277        0.9196        0.9107        0.9010
       0.8905        0.8791        0.8669        0.8538        0.8398       
0.8248        0.8090        0.7922        72        0.9463        0.9400       
0.9331        0.9254        0.9170        0.9078        0.8978        0.8870   
    0.8753        0.8627        0.8492        0.8347        0.8194        0.8031
       73        0.9506        0.9447        0.9382        0.9310        0.9230
       0.9143        0.9049        0.8946        0.8834        0.8714       
0.8585        0.8445        0.8297        0.8139        74        0.9546       
0.9491        0.9431        0.9363        0.9289        0.9207        0.9117   
    0.9020        0.8914        0.8799        0.8675        0.8542        0.8399
       0.8247        75        0.9584        0.9534        0.9477        0.9414
       0.9344        0.9268        0.9183        0.9091        0.8991       
0.8882        0.8764        0.8636        0.8499        0.8352        76       
0.9620        0.9573        0.9521        0.9462        0.9397        0.9325   
    0.9246        0.9160        0.9065        0.8962        0.8850        0.8728
       0.8597        0.8456        77        0.9654        0.9611        0.9562
       0.9508        0.9447        0.9380        0.9306        0.9225       
0.9136        0.9039        0.8933        0.8817        0.8692        0.8558   
    78        0.9685        0.9645        0.9600        0.9550        0.9494   
    0.9432        0.9363        0.9287        0.9204        0.9112        0.9012
       0.8903        0.8784        0.8656        79        0.9714        0.9677
       0.9636        0.9590        0.9538        0.9481        0.9417       
0.9346        0.9268        0.9182        0.9088        0.8985        0.8872   
    0.8750        80        0.9741        0.9707        0.9670        0.9627   
    0.9579        0.9526        0.9467        0.9401        0.9329        0.9248
       0.9160        0.9063        0.8957        0.8842        81        0.9765
       0.9735        0.9700        0.9661        0.9617        0.9568       
0.9514        0.9453        0.9386        0.9311        0.9228        0.9138   
    0.9038        0.8929        82        0.9788        0.9760        0.9729   
    0.9693        0.9653        0.9608        0.9557        0.9501        0.9439
       0.9370        0.9293        0.9208        0.9114        0.9012        83
       0.9809        0.9784        0.9755        0.9723        0.9686       
0.9644        0.9598        0.9547        0.9489        0.9425        0.9354   
    0.9275        0.9187        0.9091        84        0.9828        0.9805   
    0.9779        0.9750        0.9716        0.9678        0.9636        0.9589
       0.9536        0.9477        0.9411        0.9337        0.9256       
0.9166        85        0.9846        0.9825        0.9802        0.9775       
0.9744        0.9710        0.9671        0.9628        0.9579        0.9525   
    0.9464        0.9396        0.9321        0.9237   

 

108



--------------------------------------------------------------------------------

APPENDICES

Table M-2

O&R Participants

Joint and 75% Survivor Option With Pop-Up Factors

Effective January 1, 2008

 

            Age of Pensioner  

LOGO [g821872ageofbene_b.jpg]  

          30      31      32      33      34      35      36      37      38  
   39      40      41      42      43      44      45        20         0.9617
        0.9588         0.9557         0.9524         0.9489         0.9452      
  0.9412         0.9370         0.9326         0.9279         0.9229        
0.9176         0.9121         0.9063         0.9002         0.8937         21   
     0.9627         0.9598         0.9568         0.9535         0.9500        
0.9463         0.9424         0.9382         0.9338         0.9291        
0.9242         0.9190         0.9134         0.9076         0.9016        
0.8952         22         0.9637         0.9609         0.9578         0.9546   
     0.9512         0.9475         0.9436         0.9395         0.9351        
0.9305         0.9255         0.9203         0.9149         0.9091        
0.9030         0.8966         23         0.9647         0.9619         0.9589   
     0.9557         0.9523         0.9487         0.9449         0.9408        
0.9364         0.9318         0.9269         0.9218         0.9163        
0.9105         0.9045         0.8981         24         0.9657         0.9630   
     0.9600         0.9569         0.9535         0.9499         0.9461        
0.9421         0.9378         0.9332         0.9283         0.9232        
0.9178         0.9121         0.9060         0.8997         25         0.9667   
     0.9640         0.9611         0.9580         0.9547         0.9512        
0.9474         0.9434         0.9392         0.9346         0.9298        
0.9247         0.9193         0.9136         0.9076         0.9014         26   
     0.9677         0.9651         0.9622         0.9592         0.9559        
0.9525         0.9487         0.9448         0.9406         0.9361        
0.9313         0.9262         0.9209         0.9153         0.9093        
0.9030         27         0.9687         0.9662         0.9634         0.9604   
     0.9572         0.9537         0.9501         0.9462         0.9420        
0.9376         0.9328         0.9278         0.9225         0.9169        
0.9110         0.9048         28         0.9698         0.9672         0.9645   
     0.9616         0.9584         0.9550         0.9514         0.9476        
0.9435         0.9391         0.9344         0.9294         0.9242        
0.9186         0.9127         0.9066         29         0.9708         0.9683   
     0.9656         0.9627         0.9597         0.9563         0.9528        
0.9490         0.9449         0.9406         0.9360         0.9311        
0.9259         0.9204         0.9145         0.9084         30         0.9718   
     0.9694         0.9667         0.9639         0.9609         0.9577        
0.9542         0.9504         0.9464         0.9422         0.9376        
0.9328         0.9276         0.9221         0.9164         0.9103         31   
     0.9728         0.9704         0.9679         0.9651         0.9622        
0.9590         0.9556         0.9519         0.9480         0.9437        
0.9392         0.9345         0.9294         0.9240         0.9182        
0.9122         32         0.9738         0.9715         0.9690         0.9663   
     0.9634         0.9603         0.9569         0.9533         0.9495        
0.9453         0.9409         0.9362         0.9311         0.9258        
0.9201         0.9142         33         0.9747         0.9725         0.9701   
     0.9675         0.9646         0.9616         0.9583         0.9548        
0.9510         0.9469         0.9426         0.9379         0.9330        
0.9277         0.9221         0.9162         34         0.9757         0.9735   
     0.9712         0.9686         0.9659         0.9629         0.9597        
0.9563         0.9525         0.9486         0.9443         0.9397        
0.9348         0.9296         0.9241         0.9182         35         0.9766   
     0.9745         0.9722         0.9698         0.9671         0.9642        
0.9611         0.9577         0.9541         0.9502         0.9460        
0.9415         0.9367         0.9315         0.9261         0.9203         36   
     0.9775         0.9755         0.9733         0.9709         0.9683        
0.9655         0.9625         0.9592         0.9556         0.9518        
0.9477         0.9433         0.9385         0.9335         0.9281        
0.9224         37         0.9784         0.9765         0.9743         0.9720   
     0.9695         0.9668         0.9638         0.9606         0.9571        
0.9534         0.9494         0.9450         0.9404         0.9355        
0.9302         0.9246         38         0.9793         0.9774         0.9754   
     0.9731         0.9707         0.9680         0.9652         0.9620        
0.9587         0.9550         0.9511         0.9468         0.9423        
0.9374         0.9322         0.9267         39         0.9802         0.9784   
     0.9764         0.9742         0.9718         0.9693         0.9665        
0.9635         0.9602         0.9566         0.9528         0.9486        
0.9442         0.9394         0.9343         0.9289         40         0.9810   
     0.9793         0.9773         0.9753         0.9730         0.9705        
0.9678         0.9649         0.9617         0.9582         0.9545        
0.9504         0.9461         0.9414         0.9364         0.9311         41   
     0.9818         0.9801         0.9783         0.9763         0.9741        
0.9717         0.9691         0.9662         0.9631         0.9598        
0.9561         0.9522         0.9480         0.9434         0.9385        
0.9333         42         0.9826         0.9810         0.9792         0.9773   
     0.9752         0.9729         0.9703         0.9676         0.9646        
0.9613         0.9578         0.9540         0.9498         0.9454        
0.9406         0.9355         43         0.9834         0.9818         0.9801   
     0.9783         0.9762         0.9740         0.9716         0.9689        
0.9660         0.9628         0.9594         0.9557         0.9517        
0.9473         0.9427         0.9377         44         0.9841         0.9826   
     0.9810         0.9792         0.9772         0.9751         0.9728        
0.9702         0.9674         0.9643         0.9610         0.9574        
0.9535         0.9493         0.9447         0.9399         45         0.9848   
     0.9834         0.9818         0.9801         0.9782         0.9762        
0.9739         0.9715         0.9688         0.9658         0.9626        
0.9591         0.9553         0.9512         0.9468         0.9420         46   
     0.9855         0.9841         0.9826         0.9810         0.9792        
0.9772         0.9751         0.9727         0.9701         0.9672        
0.9641         0.9608         0.9571         0.9531         0.9488        
0.9442         47         0.9861         0.9848         0.9834         0.9819   
     0.9801         0.9783         0.9762         0.9739         0.9714        
0.9686         0.9656         0.9624         0.9588         0.9550        
0.9508         0.9463         48         0.9868         0.9855         0.9842   
     0.9827         0.9810         0.9792         0.9773         0.9751        
0.9727         0.9700         0.9671         0.9640         0.9605        
0.9568         0.9528         0.9484         49         0.9874         0.9862   
     0.9849         0.9835         0.9819         0.9802         0.9783        
0.9762         0.9739         0.9713         0.9686         0.9655        
0.9622         0.9586         0.9547         0.9505         50         0.9880   
     0.9869         0.9856         0.9843         0.9828         0.9811        
0.9793         0.9773         0.9751         0.9726         0.9700        
0.9670         0.9639         0.9604         0.9566         0.9525         51   
     0.9885         0.9875         0.9863         0.9850         0.9836        
0.9820         0.9803         0.9783         0.9762         0.9739        
0.9713         0.9685         0.9655         0.9621         0.9585        
0.9545         52         0.9891         0.9881         0.9869         0.9857   
     0.9843         0.9828         0.9812         0.9794         0.9773        
0.9751         0.9726         0.9699         0.9670         0.9638        
0.9603         0.9565   

 

109



--------------------------------------------------------------------------------

APPENDICES

 

Table M-2 (cont’d)

O&R Participants

Joint and 75% Survivor Option With Pop-Up Factors

Effective January 1, 2008

 

          Age of Pensioner  

LOGO [g821872ageofbene_b.jpg]  

        30     31     32     33     34     35     36     37     38     39     40
    41     42     43     44     45       53        0.9896        0.9886       
0.9876        0.9864        0.9851        0.9837        0.9821        0.9803   
    0.9784        0.9763        0.9739        0.9713        0.9685        0.9654
       0.9621        0.9584        54        0.9901        0.9892        0.9882
       0.9871        0.9858        0.9845        0.9829        0.9813       
0.9794        0.9774        0.9751        0.9727        0.9700        0.9670   
    0.9638        0.9603        55        0.9906        0.9897        0.9887   
    0.9877        0.9865        0.9852        0.9838        0.9822        0.9804
       0.9785        0.9763        0.9740        0.9714        0.9685       
0.9654        0.9621        56        0.9910        0.9902        0.9893       
0.9883        0.9872        0.9859        0.9846        0.9831        0.9814   
    0.9795        0.9775        0.9752        0.9727        0.9700        0.9671
       0.9638        57        0.9915        0.9907        0.9898        0.9889
       0.9878        0.9866        0.9853        0.9839        0.9823       
0.9805        0.9786        0.9764        0.9741        0.9715        0.9686   
    0.9655        58        0.9919        0.9911        0.9903        0.9894   
    0.9884        0.9873        0.9861        0.9847        0.9832        0.9815
       0.9796        0.9776        0.9753        0.9729        0.9701       
0.9672        59        0.9923        0.9916        0.9908        0.9900       
0.9890        0.9879        0.9868        0.9855        0.9840        0.9824   
    0.9807        0.9787        0.9766        0.9742        0.9716        0.9688
       60        0.9927        0.9920        0.9913        0.9905        0.9896
       0.9886        0.9875        0.9862        0.9849        0.9833       
0.9816        0.9798        0.9777        0.9755        0.9730        0.9703   
    61        0.9930        0.9924        0.9917        0.9910        0.9901   
    0.9891        0.9881        0.9869        0.9856        0.9842        0.9826
       0.9808        0.9788        0.9767        0.9743        0.9718        62
       0.9934        0.9928        0.9921        0.9914        0.9906       
0.9897        0.9887        0.9876        0.9864        0.9850        0.9835   
    0.9818        0.9799        0.9779        0.9756        0.9732        63   
    0.9937        0.9932        0.9926        0.9919        0.9911        0.9902
       0.9893        0.9883        0.9871        0.9858        0.9843       
0.9827        0.9810        0.9790        0.9769        0.9746        64       
0.9941        0.9935        0.9929        0.9923        0.9916        0.9908   
    0.9899        0.9889        0.9878        0.9865        0.9852        0.9836
       0.9820        0.9801        0.9781        0.9759        65        0.9944
       0.9939        0.9933        0.9927        0.9920        0.9913       
0.9904        0.9895        0.9884        0.9872        0.9859        0.9845   
    0.9829        0.9811        0.9792        0.9771        66        0.9947   
    0.9942        0.9937        0.9931        0.9924        0.9917        0.9909
       0.9900        0.9890        0.9879        0.9867        0.9853       
0.9838        0.9821        0.9803        0.9783        67        0.9949       
0.9945        0.9940        0.9935        0.9928        0.9922        0.9914   
    0.9906        0.9896        0.9886        0.9874        0.9861        0.9847
       0.9831        0.9813        0.9794        68        0.9952        0.9948
       0.9943        0.9938        0.9932        0.9926        0.9919       
0.9911        0.9902        0.9892        0.9881        0.9869        0.9855   
    0.9840        0.9823        0.9805        69        0.9954        0.9951   
    0.9946        0.9941        0.9936        0.9930        0.9923        0.9916
       0.9907        0.9898        0.9887        0.9876        0.9863       
0.9849        0.9833        0.9816        70        0.9957        0.9953       
0.9949        0.9945        0.9940        0.9934        0.9928        0.9921   
    0.9913        0.9904        0.9894        0.9883        0.9870        0.9857
       0.9842        0.9826        71        0.9959        0.9956        0.9952
       0.9948        0.9943        0.9938        0.9932        0.9925       
0.9917        0.9909        0.9900        0.9889        0.9877        0.9865   
    0.9851        0.9835        72        0.9961        0.9958        0.9955   
    0.9951        0.9946        0.9941        0.9936        0.9929        0.9922
       0.9914        0.9905        0.9895        0.9884        0.9872       
0.9859        0.9844        73        0.9963        0.9960        0.9957       
0.9953        0.9949        0.9944        0.9939        0.9933        0.9927   
    0.9919        0.9911        0.9901        0.9891        0.9879        0.9867
       0.9853        74        0.9965        0.9963        0.9959        0.9956
       0.9952        0.9948        0.9943        0.9937        0.9931       
0.9924        0.9916        0.9907        0.9897        0.9886        0.9874   
    0.9861        75        0.9967        0.9965        0.9962        0.9958   
    0.9955        0.9951        0.9946        0.9941        0.9935        0.9928
       0.9921        0.9912        0.9903        0.9892        0.9881       
0.9869        76        0.9969        0.9967        0.9964        0.9961       
0.9957        0.9953        0.9949        0.9944        0.9939        0.9932   
    0.9925        0.9917        0.9908        0.9899        0.9888        0.9876
       77        0.9971        0.9968        0.9966        0.9963        0.9960
       0.9956        0.9952        0.9947        0.9942        0.9936       
0.9929        0.9922        0.9914        0.9904        0.9894        0.9883   
    78        0.9972        0.9970        0.9968        0.9965        0.9962   
    0.9959        0.9955        0.9951        0.9946        0.9940        0.9934
       0.9927        0.9919        0.9910        0.9900        0.9890        79
       0.9974        0.9972        0.9970        0.9967        0.9964       
0.9961        0.9958        0.9953        0.9949        0.9944        0.9938   
    0.9931        0.9923        0.9915        0.9906        0.9896        80   
    0.9975        0.9973        0.9971        0.9969        0.9966        0.9963
       0.9960        0.9956        0.9952        0.9947        0.9941       
0.9935        0.9928        0.9920        0.9911        0.9902        81       
0.9977        0.9975        0.9973        0.9971        0.9968        0.9965   
    0.9962        0.9959        0.9955        0.9950        0.9945        0.9939
       0.9932        0.9925        0.9917        0.9908        82        0.9978
       0.9976        0.9975        0.9972        0.9970        0.9968       
0.9965        0.9961        0.9958        0.9953        0.9948        0.9943   
    0.9936        0.9929        0.9922        0.9913        83        0.9979   
    0.9978        0.9976        0.9974        0.9972        0.9969        0.9967
       0.9964        0.9960        0.9956        0.9951        0.9946       
0.9940        0.9934        0.9926        0.9918        84        0.9980       
0.9979        0.9977        0.9976        0.9974        0.9971        0.9969   
    0.9966        0.9963        0.9959        0.9954        0.9949        0.9944
       0.9938        0.9931        0.9923        85        0.9982        0.9980
       0.9979        0.9977        0.9975        0.9973        0.9971       
0.9968        0.9965        0.9961        0.9957        0.9953        0.9947   
    0.9942        0.9935        0.9928   

 

110



--------------------------------------------------------------------------------

APPENDICES

 

Table M-2 (cont’d)

O&R Participants

Joint and 75% Survivor Option With Pop-Up Factors

Effective January 1, 2008

 

          Age of Pensioner   LOGO [g821872ageofbene_b.jpg]           46     47  
  48     49     50     51     52     53     54     55     56     57     58    
59     60     61       20        0.8870        0.8800        0.8727       
0.8650        0.8571        0.8488        0.8401        0.8310        0.8216   
    0.8117        0.8014        0.7906        0.7793        0.7676        0.7553
       0.7426        21        0.8885        0.8815        0.8741        0.8665
       0.8586        0.8503        0.8416        0.8325        0.8231       
0.8132        0.8029        0.7921        0.7808        0.7691        0.7568   
    0.7441        22        0.8899        0.8830        0.8757        0.8681   
    0.8601        0.8518        0.8432        0.8341        0.8247        0.8148
       0.8045        0.7937        0.7824        0.7706        0.7584       
0.7456        23        0.8915        0.8845        0.8773        0.8697       
0.8617        0.8534        0.8448        0.8358        0.8263        0.8164   
    0.8061        0.7953        0.7841        0.7723        0.7600        0.7473
       24        0.8931        0.8861        0.8789        0.8713        0.8634
       0.8551        0.8465        0.8375        0.8280        0.8182       
0.8078        0.7971        0.7858        0.7740        0.7617        0.7490   
    25        0.8947        0.8878        0.8806        0.8730        0.8651   
    0.8569        0.8483        0.8392        0.8298        0.8200        0.8097
       0.7989        0.7876        0.7758        0.7635        0.7508        26
       0.8965        0.8896        0.8824        0.8748        0.8669       
0.8587        0.8501        0.8411        0.8317        0.8218        0.8115   
    0.8008        0.7895        0.7777        0.7654        0.7526        27   
    0.8982        0.8914        0.8842        0.8767        0.8688        0.8606
       0.8520        0.8430        0.8336        0.8238        0.8135       
0.8027        0.7915        0.7797        0.7674        0.7546        28       
0.9000        0.8932        0.8861        0.8786        0.8708        0.8626   
    0.8540        0.8450        0.8357        0.8258        0.8156        0.8048
       0.7935        0.7818        0.7695        0.7567        29        0.9019
       0.8951        0.8880        0.8806        0.8728        0.8646       
0.8561        0.8471        0.8378        0.8280        0.8177        0.8069   
    0.7957        0.7839        0.7716        0.7588        30        0.9038   
    0.8971        0.8900        0.8826        0.8749        0.8667        0.8582
       0.8493        0.8400        0.8302        0.8199        0.8092       
0.7979        0.7862        0.7739        0.7611        31        0.9058       
0.8991        0.8921        0.8847        0.8770        0.8689        0.8604   
    0.8515        0.8422        0.8325        0.8222        0.8115        0.8003
       0.7885        0.7762        0.7634        32        0.9079        0.9012
       0.8942        0.8869        0.8792        0.8712        0.8627       
0.8539        0.8446        0.8348        0.8246        0.8139        0.8027   
    0.7909        0.7787        0.7659        33        0.9099        0.9033   
    0.8964        0.8891        0.8815        0.8735        0.8651        0.8563
       0.8470        0.8373        0.8271        0.8164        0.8052       
0.7935        0.7812        0.7684        34        0.9120        0.9055       
0.8987        0.8914        0.8839        0.8759        0.8675        0.8588   
    0.8495        0.8399        0.8297        0.8190        0.8079        0.7961
       0.7839        0.7711        35        0.9142        0.9077        0.9009
       0.8938        0.8863        0.8784        0.8701        0.8613       
0.8521        0.8425        0.8324        0.8217        0.8106        0.7989   
    0.7866        0.7739        36        0.9164        0.9100        0.9033   
    0.8962        0.8887        0.8809        0.8726        0.8640        0.8548
       0.8452        0.8351        0.8245        0.8134        0.8017       
0.7895        0.7768        37        0.9186        0.9123        0.9057       
0.8986        0.8913        0.8835        0.8753        0.8667        0.8576   
    0.8481        0.8380        0.8274        0.8164        0.8047        0.7925
       0.7798        38        0.9209        0.9146        0.9081        0.9011
       0.8938        0.8861        0.8780        0.8695        0.8604       
0.8510        0.8410        0.8304        0.8194        0.8078        0.7956   
    0.7829        39        0.9231        0.9170        0.9105        0.9037   
    0.8965        0.8888        0.8808        0.8723        0.8634        0.8539
       0.8440        0.8335        0.8225        0.8110        0.7988       
0.7861        40        0.9254        0.9194        0.9130        0.9063       
0.8991        0.8916        0.8836        0.8752        0.8664        0.8570   
    0.8471        0.8367        0.8258        0.8142        0.8021        0.7895
       41        0.9277        0.9218        0.9155        0.9089        0.9018
       0.8944        0.8865        0.8782        0.8694        0.8602       
0.8503        0.8400        0.8291        0.8176        0.8056        0.7929   
    42        0.9300        0.9242        0.9181        0.9115        0.9046   
    0.8973        0.8895        0.8813        0.8726        0.8634        0.8536
       0.8434        0.8325        0.8211        0.8091        0.7965        43
       0.9323        0.9267        0.9206        0.9142        0.9074       
0.9001        0.8925        0.8844        0.8758        0.8667        0.8570   
    0.8468        0.8361        0.8247        0.8128        0.8002        44   
    0.9347        0.9291        0.9232        0.9169        0.9102        0.9031
       0.8955        0.8875        0.8790        0.8700        0.8605       
0.8504        0.8397        0.8284        0.8165        0.8041        45       
0.9370        0.9315        0.9257        0.9195        0.9130        0.9060   
    0.8986        0.8907        0.8823        0.8734        0.8640        0.8540
       0.8434        0.8322        0.8204        0.8080        46        0.9392
       0.9339        0.9283        0.9222        0.9158        0.9089       
0.9017        0.8939        0.8856        0.8769        0.8675        0.8577   
    0.8472        0.8361        0.8244        0.8120        47        0.9415   
    0.9363        0.9308        0.9249        0.9186        0.9119        0.9048
       0.8971        0.8890        0.8804        0.8712        0.8614       
0.8510        0.8400        0.8284        0.8162        48        0.9438       
0.9387        0.9333        0.9276        0.9215        0.9149        0.9079   
    0.9004        0.8924        0.8839        0.8749        0.8652        0.8550
       0.8441        0.8326        0.8204        49        0.9460        0.9411
       0.9359        0.9303        0.9243        0.9179        0.9110       
0.9037        0.8959        0.8875        0.8786        0.8691        0.8590   
    0.8482        0.8368        0.8248        50        0.9482        0.9434   
    0.9383        0.9329        0.9271        0.9208        0.9141        0.9070
       0.8993        0.8911        0.8823        0.8730        0.8630       
0.8524        0.8411        0.8292        51        0.9503        0.9457       
0.9408        0.9355        0.9298        0.9238        0.9172        0.9102   
    0.9028        0.8947        0.8861        0.8769        0.8671        0.8567
       0.8455        0.8338        52        0.9524        0.9480        0.9432
       0.9381        0.9326        0.9267        0.9203        0.9135       
0.9062        0.8983        0.8899        0.8809        0.8713        0.8610   
    0.8500        0.8384   

 

111



--------------------------------------------------------------------------------

APPENDICES

 

Table M-2 (cont’d)

O&R Participants

Joint and 75% Survivor Option With Pop-Up Factors

Effective January 1, 2008

 

          Age of Pensioner   LOGO [g821872ageofbene_b.jpg]           46     47  
  48     49     50     51     52     53     54     55     56     57     58    
59     60     61       53        0.9545        0.9502        0.9456       
0.9406        0.9353        0.9296        0.9234        0.9168        0.9096   
    0.9020        0.8937        0.8849        0.8754        0.8653        0.8545
       0.8430        54        0.9565        0.9524        0.9479        0.9431
       0.9380        0.9324        0.9265        0.9200        0.9131       
0.9056        0.8975        0.8889        0.8796        0.8697        0.8591   
    0.8478        55        0.9584        0.9545        0.9502        0.9456   
    0.9406        0.9352        0.9295        0.9232        0.9165        0.9092
       0.9013        0.8929        0.8838        0.8741        0.8636       
0.8525        56        0.9603        0.9565        0.9524        0.9480       
0.9432        0.9380        0.9324        0.9264        0.9198        0.9128   
    0.9051        0.8969        0.8880        0.8785        0.8683        0.8573
       57        0.9622        0.9585        0.9546        0.9503        0.9457
       0.9407        0.9353        0.9295        0.9232        0.9163       
0.9089        0.9009        0.8922        0.8829        0.8729        0.8622   
    58        0.9640        0.9605        0.9567        0.9526        0.9482   
    0.9434        0.9382        0.9325        0.9264        0.9198        0.9126
       0.9048        0.8964        0.8873        0.8775        0.8670        59
       0.9657        0.9624        0.9587        0.9548        0.9506       
0.9460        0.9410        0.9355        0.9296        0.9232        0.9163   
    0.9087        0.9005        0.8917        0.8821        0.8719        60   
    0.9674        0.9642        0.9607        0.9570        0.9529        0.9485
       0.9437        0.9385        0.9328        0.9266        0.9199       
0.9126        0.9046        0.8960        0.8867        0.8767        61       
0.9690        0.9659        0.9626        0.9591        0.9552        0.9509   
    0.9463        0.9413        0.9359        0.9299        0.9234        0.9164
       0.9087        0.9003        0.8913        0.8815        62        0.9705
       0.9676        0.9645        0.9611        0.9573        0.9533       
0.9489        0.9441        0.9389        0.9332        0.9269        0.9201   
    0.9127        0.9046        0.8958        0.8863        63        0.9720   
    0.9693        0.9663        0.9630        0.9595        0.9556        0.9514
       0.9468        0.9418        0.9363        0.9303        0.9237       
0.9166        0.9087        0.9003        0.8911        64        0.9734       
0.9708        0.9680        0.9649        0.9615        0.9578        0.9538   
    0.9494        0.9446        0.9394        0.9336        0.9273        0.9204
       0.9128        0.9046        0.8957        65        0.9748        0.9723
       0.9696        0.9667        0.9635        0.9600        0.9561       
0.9520        0.9474        0.9424        0.9368        0.9308        0.9241   
    0.9169        0.9089        0.9003        66        0.9761        0.9737   
    0.9712        0.9684        0.9653        0.9620        0.9584        0.9544
       0.9500        0.9452        0.9400        0.9342        0.9278       
0.9208        0.9131        0.9048        67        0.9774        0.9751       
0.9727        0.9700        0.9671        0.9640        0.9605        0.9568   
    0.9526        0.9480        0.9430        0.9374        0.9313        0.9246
       0.9173        0.9092        68        0.9786        0.9764        0.9741
       0.9716        0.9689        0.9659        0.9626        0.9590       
0.9551        0.9507        0.9459        0.9406        0.9348        0.9283   
    0.9213        0.9135        69        0.9797        0.9777        0.9755   
    0.9731        0.9705        0.9677        0.9646        0.9612        0.9574
       0.9533        0.9487        0.9437        0.9381        0.9319       
0.9252        0.9177        70        0.9808        0.9789        0.9768       
0.9745        0.9721        0.9694        0.9665        0.9633        0.9597   
    0.9558        0.9515        0.9466        0.9413        0.9354        0.9289
       0.9218        71        0.9818        0.9800        0.9781        0.9759
       0.9736        0.9711        0.9683        0.9653        0.9619       
0.9582        0.9541        0.9495        0.9444        0.9388        0.9326   
    0.9258        72        0.9828        0.9811        0.9792        0.9772   
    0.9750        0.9726        0.9700        0.9672        0.9640        0.9605
       0.9566        0.9522        0.9474        0.9421        0.9361       
0.9296        73        0.9838        0.9821        0.9804        0.9785       
0.9764        0.9741        0.9717        0.9690        0.9660        0.9626   
    0.9590        0.9548        0.9503        0.9452        0.9395        0.9333
       74        0.9847        0.9831        0.9815        0.9797        0.9777
       0.9756        0.9733        0.9707        0.9679        0.9647       
0.9612        0.9573        0.9530        0.9482        0.9428        0.9369   
    75        0.9855        0.9841        0.9825        0.9808        0.9789   
    0.9769        0.9747        0.9723        0.9697        0.9667        0.9634
       0.9597        0.9556        0.9511        0.9460        0.9403        76
       0.9863        0.9849        0.9835        0.9818        0.9801       
0.9782        0.9762        0.9739        0.9714        0.9686        0.9655   
    0.9620        0.9581        0.9538        0.9490        0.9436        77   
    0.9871        0.9858        0.9844        0.9829        0.9812        0.9794
       0.9775        0.9754        0.9730        0.9704        0.9675       
0.9642        0.9605        0.9564        0.9518        0.9467        78       
0.9878        0.9866        0.9853        0.9838        0.9823        0.9806   
    0.9788        0.9768        0.9746        0.9721        0.9693        0.9663
       0.9628        0.9589        0.9546        0.9497        79        0.9885
       0.9873        0.9861        0.9847        0.9833        0.9817       
0.9800        0.9781        0.9760        0.9737        0.9711        0.9682   
    0.9650        0.9613        0.9572        0.9526        80        0.9892   
    0.9881        0.9869        0.9856        0.9842        0.9827        0.9811
       0.9794        0.9774        0.9752        0.9728        0.9701       
0.9670        0.9636        0.9597        0.9554        81        0.9898       
0.9887        0.9876        0.9864        0.9851        0.9837        0.9822   
    0.9806        0.9787        0.9767        0.9744        0.9718        0.9690
       0.9657        0.9621        0.9580        82        0.9904        0.9894
       0.9883        0.9872        0.9860        0.9847        0.9833       
0.9817        0.9800        0.9781        0.9759        0.9735        0.9708   
    0.9678        0.9643        0.9605        83        0.9910        0.9900   
    0.9890        0.9879        0.9868        0.9856        0.9842        0.9828
       0.9812        0.9794        0.9774        0.9751        0.9726       
0.9697        0.9665        0.9628        84        0.9915        0.9906       
0.9897        0.9887        0.9876        0.9864        0.9852        0.9838   
    0.9823        0.9806        0.9787        0.9766        0.9742        0.9715
       0.9685        0.9651        85        0.9920        0.9912        0.9903
       0.9893        0.9883        0.9872        0.9860        0.9848       
0.9834        0.9818        0.9800        0.9781        0.9758        0.9733   
    0.9705        0.9672   

 

112



--------------------------------------------------------------------------------

APPENDICES

 

Table M-2 (cont’d)

O&R Participants

Joint and 75% Survivor Option With Pop-Up Factors

Effective January 1, 2008

 

          Age of Pensioner   LOGO [g821872ageofbene_b.jpg]           62     63  
  64     65     66     67     68     69     70     71     72     73     74    
75       20        0.7293        0.7156        0.7014        0.6868       
0.6717        0.6563        0.6405        0.6244        0.6080        0.5913   
    0.5744        0.5572        0.5398        0.5223        21        0.7308   
    0.7171        0.7029        0.6882        0.6732        0.6577        0.6419
       0.6258        0.6093        0.5926        0.5756        0.5584       
0.5410        0.5235        22        0.7324        0.7186        0.7044       
0.6897        0.6746        0.6592        0.6434        0.6272        0.6107   
    0.5940        0.5770        0.5597        0.5423        0.5247        23   
    0.7340        0.7202        0.7060        0.6913        0.6762        0.6607
       0.6449        0.6287        0.6122        0.5955        0.5784       
0.5611        0.5436        0.5260        24        0.7357        0.7219       
0.7077        0.6930        0.6779        0.6623        0.6465        0.6303   
    0.6138        0.5970        0.5799        0.5626        0.5451        0.5274
       25        0.7375        0.7237        0.7094        0.6947        0.6796
       0.6641        0.6482        0.6319        0.6154        0.5986       
0.5815        0.5641        0.5466        0.5289        26        0.7393       
0.7255        0.7113        0.6965        0.6814        0.6658        0.6499   
    0.6337        0.6171        0.6003        0.5831        0.5657        0.5482
       0.5304        27        0.7413        0.7275        0.7132        0.6985
       0.6833        0.6677        0.6518        0.6355        0.6189       
0.6020        0.5849        0.5674        0.5498        0.5321        28       
0.7434        0.7295        0.7152        0.7005        0.6853        0.6697   
    0.6537        0.6374        0.6208        0.6039        0.5867        0.5692
       0.5516        0.5338        29        0.7455        0.7317        0.7174
       0.7026        0.6874        0.6718        0.6558        0.6394       
0.6228        0.6059        0.5886        0.5711        0.5534        0.5356   
    30        0.7477        0.7339        0.7196        0.7048        0.6896   
    0.6739        0.6579        0.6416        0.6249        0.6079        0.5906
       0.5731        0.5554        0.5375        31        0.7501        0.7362
       0.7219        0.7071        0.6919        0.6762        0.6602       
0.6438        0.6271        0.6101        0.5928        0.5752        0.5574   
    0.5395        32        0.7525        0.7387        0.7243        0.7095   
    0.6943        0.6786        0.6625        0.6461        0.6294        0.6123
       0.5950        0.5774        0.5596        0.5416        33        0.7551
       0.7412        0.7269        0.7121        0.6968        0.6811       
0.6650        0.6486        0.6318        0.6147        0.5973        0.5797   
    0.5618        0.5438        34        0.7578        0.7439        0.7296   
    0.7147        0.6994        0.6837        0.6676        0.6511        0.6343
       0.6172        0.5998        0.5821        0.5642        0.5461        35
       0.7605        0.7467        0.7323        0.7175        0.7022       
0.6864        0.6703        0.6538        0.6370        0.6198        0.6024   
    0.5846        0.5667        0.5486        36        0.7634        0.7496   
    0.7352        0.7204        0.7051        0.6893        0.6732        0.6566
       0.6398        0.6226        0.6051        0.5873        0.5693       
0.5511        37        0.7665        0.7526        0.7383        0.7234       
0.7081        0.6923        0.6761        0.6596        0.6427        0.6255   
    0.6079        0.5901        0.5721        0.5538        38        0.7696   
    0.7558        0.7414        0.7265        0.7112        0.6954        0.6792
       0.6627        0.6457        0.6285        0.6109        0.5930       
0.5749        0.5567        39        0.7729        0.7590        0.7447       
0.7298        0.7145        0.6987        0.6825        0.6659        0.6489   
    0.6316        0.6140        0.5961        0.5780        0.5596        40   
    0.7762        0.7624        0.7481        0.7332        0.7179        0.7021
       0.6859        0.6693        0.6523        0.6349        0.6173       
0.5993        0.5811        0.5628        41        0.7797        0.7660       
0.7516        0.7368        0.7214        0.7056        0.6894        0.6728   
    0.6558        0.6384        0.6207        0.6027        0.5845        0.5660
       42        0.7834        0.7696        0.7553        0.7405        0.7251
       0.7093        0.6931        0.6764        0.6594        0.6420       
0.6243        0.6062        0.5879        0.5694        43        0.7871       
0.7734        0.7591        0.7443        0.7290        0.7132        0.6969   
    0.6803        0.6632        0.6458        0.6280        0.6099        0.5916
       0.5730        44        0.7910        0.7773        0.7631        0.7483
       0.7330        0.7172        0.7009        0.6842        0.6672       
0.6497        0.6319        0.6138        0.5954        0.5768        45       
0.7950        0.7814        0.7672        0.7524        0.7371        0.7213   
    0.7051        0.6884        0.6713        0.6538        0.6360        0.6178
       0.5994        0.5807        46        0.7991        0.7855        0.7714
       0.7566        0.7414        0.7256        0.7094        0.6927       
0.6756        0.6581        0.6402        0.6220        0.6035        0.5848   
    47        0.8033        0.7898        0.7757        0.7610        0.7458   
    0.7301        0.7139        0.6972        0.6801        0.6626        0.6447
       0.6264        0.6079        0.5891        48        0.8077        0.7942
       0.7802        0.7656        0.7504        0.7347        0.7185       
0.7018        0.6847        0.6672        0.6493        0.6310        0.6124   
    0.5936        49        0.8121        0.7988        0.7848        0.7703   
    0.7552        0.7395        0.7233        0.7067        0.6896        0.6721
       0.6541        0.6358        0.6172        0.5983        50        0.8167
       0.8034        0.7896        0.7751        0.7600        0.7444       
0.7283        0.7117        0.6946        0.6771        0.6591        0.6408   
    0.6221        0.6032        51        0.8213        0.8082        0.7944   
    0.7801        0.7651        0.7495        0.7334        0.7169        0.6998
       0.6823        0.6644        0.6460        0.6273        0.6083        52
       0.8260        0.8131        0.7994        0.7851        0.7702       
0.7548        0.7388        0.7222        0.7052        0.6877        0.6698   
    0.6514        0.6327        0.6137   

 

113



--------------------------------------------------------------------------------

APPENDICES

 

Table M-2 (cont’d)

O&R Participants

Joint and 75% Survivor Option With Pop-Up Factors

Effective January 1, 2008

 

          Age of Pensioner   LOGO [g821872ageofbene_b.jpg]           62     63  
  64     65     66     67     68     69     70     71     72     73     74    
75       53        0.8309        0.8180        0.8045        0.7903       
0.7756        0.7602        0.7442        0.7278        0.7108        0.6933   
    0.6754        0.6570        0.6383        0.6193        54        0.8358   
    0.8231        0.8097        0.7957        0.7810        0.7657        0.7499
       0.7335        0.7166        0.6991        0.6812        0.6629       
0.6442        0.6251        55        0.8407        0.8282        0.8150       
0.8011        0.7865        0.7714        0.7556        0.7393        0.7225   
    0.7051        0.6873        0.6690        0.6502        0.6311        56   
    0.8457        0.8334        0.8203        0.8066        0.7922        0.7772
       0.7616        0.7454        0.7286        0.7113        0.6935       
0.6752        0.6565        0.6374        57        0.8508        0.8386       
0.8258        0.8122        0.7980        0.7831        0.7676        0.7516   
    0.7349        0.7177        0.7000        0.6817        0.6630        0.6440
       58        0.8558        0.8439        0.8313        0.8179        0.8039
       0.7892        0.7738        0.7579        0.7413        0.7242       
0.7066        0.6884        0.6697        0.6507        59        0.8609       
0.8492        0.8368        0.8236        0.8098        0.7953        0.7801   
    0.7643        0.7479        0.7309        0.7134        0.6953        0.6767
       0.6577        60        0.8660        0.8545        0.8423        0.8294
       0.8158        0.8015        0.7865        0.7709        0.7546       
0.7378        0.7204        0.7023        0.6838        0.6649        61       
0.8711        0.8599        0.8479        0.8352        0.8218        0.8077   
    0.7930        0.7775        0.7615        0.7448        0.7275        0.7096
       0.6912        0.6723        62        0.8761        0.8652        0.8535
       0.8411        0.8279        0.8140        0.7995        0.7843       
0.7684        0.7519        0.7347        0.7170        0.6987        0.6799   
    63        0.8811        0.8705        0.8590        0.8469        0.8340   
    0.8204        0.8061        0.7911        0.7754        0.7591        0.7421
       0.7245        0.7063        0.6877        64        0.8861        0.8757
       0.8646        0.8527        0.8401        0.8267        0.8127       
0.7979        0.7825        0.7664        0.7496        0.7322        0.7142   
    0.6956        65        0.8910        0.8809        0.8700        0.8585   
    0.8461        0.8331        0.8193        0.8048        0.7896        0.7738
       0.7572        0.7400        0.7221        0.7037        66        0.8958
       0.8860        0.8755        0.8642        0.8522        0.8394       
0.8259        0.8117        0.7968        0.7812        0.7649        0.7479   
    0.7302        0.7120        67        0.9005        0.8910        0.8808   
    0.8698        0.8581        0.8457        0.8325        0.8186        0.8040
       0.7887        0.7726        0.7558        0.7384        0.7203        68
       0.9051        0.8960        0.8861        0.8754        0.8641       
0.8519        0.8391        0.8255        0.8112        0.7961        0.7803   
    0.7638        0.7466        0.7288        69        0.9096        0.9008   
    0.8912        0.8809        0.8699        0.8581        0.8456        0.8323
       0.8183        0.8036        0.7881        0.7718        0.7549       
0.7373        70        0.9140        0.9055        0.8963        0.8863       
0.8756        0.8642        0.8520        0.8391        0.8254        0.8110   
    0.7958        0.7799        0.7632        0.7459        71        0.9183   
    0.9101        0.9012        0.8916        0.8813        0.8702        0.8584
       0.8458        0.8325        0.8184        0.8036        0.7879       
0.7716        0.7545        72        0.9224        0.9146        0.9060       
0.8968        0.8868        0.8761        0.8646        0.8524        0.8395   
    0.8257        0.8112        0.7959        0.7799        0.7631        73   
    0.9265        0.9189        0.9107        0.9018        0.8922        0.8818
       0.8707        0.8589        0.8463        0.8330        0.8188       
0.8039        0.7882        0.7718        74        0.9303        0.9231       
0.9153        0.9067        0.8974        0.8874        0.8767        0.8653   
    0.8531        0.8401        0.8263        0.8118        0.7964        0.7803
       75        0.9341        0.9272        0.9196        0.9114        0.9025
       0.8929        0.8826        0.8715        0.8597        0.8471       
0.8338        0.8196        0.8046        0.7889        76        0.9376       
0.9311        0.9239        0.9160        0.9074        0.8982        0.8883   
    0.8776        0.8662        0.8540        0.8410        0.8272        0.8126
       0.7973        77        0.9411        0.9348        0.9279        0.9204
       0.9122        0.9033        0.8938        0.8835        0.8725       
0.8607        0.8482        0.8348        0.8206        0.8056        78       
0.9444        0.9384        0.9318        0.9247        0.9168        0.9083   
    0.8991        0.8893        0.8787        0.8673        0.8551        0.8422
       0.8284        0.8138        79        0.9475        0.9419        0.9356
       0.9287        0.9213        0.9131        0.9043        0.8948       
0.8846        0.8737        0.8619        0.8494        0.8360        0.8218   
    80        0.9505        0.9451        0.9392        0.9327        0.9255   
    0.9178        0.9093        0.9002        0.8904        0.8799        0.8686
       0.8564        0.8435        0.8298        81        0.9534        0.9483
       0.9427        0.9364        0.9296        0.9222        0.9142       
0.9055        0.8961        0.8859        0.8750        0.8633        0.8508   
    0.8375        82        0.9561        0.9513        0.9460        0.9400   
    0.9336        0.9265        0.9188        0.9105        0.9015        0.8918
       0.8813        0.8701        0.8580        0.8451        83        0.9587
       0.9542        0.9491        0.9435        0.9374        0.9306       
0.9233        0.9154        0.9068        0.8975        0.8874        0.8766   
    0.8650        0.8525        84        0.9612        0.9569        0.9521   
    0.9468        0.9410        0.9346        0.9276        0.9201        0.9119
       0.9030        0.8934        0.8830        0.8718        0.8598        85
       0.9636        0.9595        0.9550        0.9500        0.9445       
0.9384        0.9318        0.9246        0.9168        0.9083        0.8991   
    0.8892        0.8784        0.8669   

 

114



--------------------------------------------------------------------------------

Sub appendix A. 3

Table A

CEI Participants

12 Year Certain and Life Annuity

 

Pensioner Age

   Factor  

25

     0.9987   

26

     0.9986   

27

     0.9985   

28

     0.9984   

29

     0.9984   

30

     0.9982   

31

     0.9980   

32

     0.9979   

33

     0.9977   

34

     0.9976   

35

     0.9973   

36

     0.9970   

37

     0.9968   

38

     0.9965   

39

     0.9960   

40

     0.9956   

41

     0.9951   

42

     0.9946   

43

     0.9939   

44

     0.9932   

45

     0.9923   

46

     0.9915   

47

     0.9905   

48

     0.9895   

49

     0.9884   

Pensioner Age

   Factor  

50

     0.9872   

51

     0.9860   

52

     0.9846   

53

     0.9831   

54

     0.9813   

55

     0.9794   

56

     0.9770   

57

     0.9746   

58

     0.9716   

59

     0.9683   

60

     0.9644   

61

     0.9599   

62

     0.9549   

63

     0.9493   

64

     0.9428   

65

     0.9357   

66

     0.9276   

67

     0.9185   

68

     0.9085   

69

     0.8975   

70

     0.8854   

71

     0.8722   

72

     0.8578   

73

     0.8420   

74

     0.8249   

75

     0.8068   

 

 

115



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

1     25   26   27   28   29   30   31   32   33   34   35   36   37   38   39  
40   41  

 

LOGO [g821872ageofbene4.jpg]  

  25      0.9822      0.9806      0.9790      0.9772      0.9753      0.9733   
  0.9710      0.9686      0.9659      0.9631      0.9600      0.9567      0.9532
     0.9494      0.9454      0.9409      0.9363      26      0.9826      0.9811
     0.9796      0.9778      0.9760      0.9739      0.9716      0.9693     
0.9666      0.9639      0.9608      0.9576      0.9540      0.9503      0.9463
     0.9420      0.9373      27      0.9831      0.9817      0.9801      0.9784
     0.9766      0.9746      0.9723      0.9700      0.9674      0.9647     
0.9617      0.9584      0.9550      0.9513      0.9473      0.9430      0.9383
     28      0.9836      0.9822      0.9807      0.9790      0.9772      0.9752
     0.9730      0.9708      0.9682      0.9655      0.9625      0.9594     
0.9559      0.9523      0.9483      0.9441      0.9395      29      0.9840     
0.9827      0.9812      0.9795      0.9778      0.9759      0.9737      0.9715
     0.9690      0.9664      0.9634      0.9603      0.9569      0.9533     
0.9493      0.9452      0.9406      30      0.9846      0.9832      0.9817     
0.9801      0.9785      0.9766      0.9744      0.9723      0.9697      0.9672
     0.9643      0.9612      0.9579      0.9543      0.9505      0.9463     
0.9418      31      0.9851      0.9837      0.9823      0.9807      0.9791     
0.9772      0.9751      0.9731      0.9706      0.9681      0.9652      0.9622
     0.9589      0.9554      0.9516      0.9474      0.9430      32      0.9855
     0.9842      0.9828      0.9813      0.9797      0.9779      0.9759     
0.9738      0.9714      0.9689      0.9662      0.9632      0.9600      0.9565
     0.9527      0.9486      0.9443      33      0.9860      0.9847      0.9834
     0.9819      0.9804      0.9786      0.9766      0.9746      0.9722     
0.9698      0.9671      0.9642      0.9610      0.9576      0.9539      0.9499
     0.9455      34      0.9864      0.9852      0.9839      0.9825      0.9810
     0.9793      0.9774      0.9753      0.9730      0.9707      0.9680     
0.9652      0.9620      0.9587      0.9551      0.9511      0.9469      35     
0.9869      0.9857      0.9845      0.9831      0.9816      0.9799      0.9781
     0.9761      0.9739      0.9716      0.9690      0.9662      0.9631     
0.9599      0.9563      0.9524      0.9482      36      0.9873      0.9863     
0.9850      0.9837      0.9822      0.9806      0.9788      0.9769      0.9748
     0.9725      0.9700      0.9672      0.9643      0.9610      0.9575     
0.9537      0.9495      37      0.9878      0.9867      0.9855      0.9842     
0.9829      0.9813      0.9795      0.9777      0.9756      0.9734      0.9709
     0.9683      0.9653      0.9622      0.9588      0.9550      0.9509      38
     0.9882      0.9872      0.9861      0.9848      0.9835      0.9820     
0.9803      0.9785      0.9764      0.9743      0.9719      0.9693      0.9664
     0.9634      0.9600      0.9563      0.9523      39      0.9887      0.9876
     0.9866      0.9853      0.9841      0.9826      0.9810      0.9793     
0.9772      0.9752      0.9729      0.9703      0.9676      0.9645      0.9613
     0.9576      0.9537      40      0.9890      0.9881      0.9871      0.9859
     0.9847      0.9833      0.9816      0.9800      0.9781      0.9761     
0.9738      0.9714      0.9686      0.9658      0.9625      0.9590      0.9552
     41      0.9895      0.9886      0.9875      0.9864      0.9853      0.9839
     0.9824      0.9808      0.9789      0.9770      0.9748      0.9724     
0.9697      0.9669      0.9638      0.9604      0.9566      42      0.9899     
0.9890      0.9880      0.9870      0.9859      0.9845      0.9830      0.9815
     0.9797      0.9779      0.9758      0.9734      0.9709      0.9681     
0.9651      0.9617      0.9581      43      0.9903      0.9895      0.9886     
0.9875      0.9865      0.9852      0.9837      0.9822      0.9805      0.9788
     0.9767      0.9744      0.9720      0.9693      0.9663      0.9631     
0.9596      44      0.9907      0.9899      0.9890      0.9880      0.9870     
0.9858      0.9844      0.9830      0.9813      0.9796      0.9776      0.9754
     0.9731      0.9705      0.9676      0.9645      0.9610      45      0.9911
     0.9903      0.9894      0.9885      0.9876      0.9863      0.9851     
0.9837      0.9820      0.9804      0.9785      0.9764      0.9741      0.9716
     0.9689      0.9658      0.9625      46      0.9914      0.9907      0.9899
     0.9890      0.9881      0.9869      0.9856      0.9844      0.9828     
0.9812      0.9794      0.9774      0.9752      0.9728      0.9701      0.9672
     0.9639      47      0.9918      0.9911      0.9903      0.9895      0.9886
     0.9875      0.9863      0.9851      0.9836      0.9820      0.9803     
0.9784      0.9762      0.9739      0.9714      0.9685      0.9654      48     
0.9922      0.9915      0.9908      0.9899      0.9891      0.9881      0.9869
     0.9858      0.9843      0.9829      0.9812      0.9793      0.9773     
0.9751      0.9725      0.9698      0.9668      49      0.9925      0.9919     
0.9912      0.9904      0.9896      0.9886      0.9875      0.9864      0.9850
     0.9837      0.9821      0.9802      0.9783      0.9761      0.9738     
0.9712      0.9682      50      0.9928      0.9922      0.9916      0.9908     
0.9900      0.9891      0.9881      0.9870      0.9857      0.9844      0.9829
     0.9812      0.9792      0.9772      0.9750      0.9724      0.9696      51
     0.9932      0.9926      0.9920      0.9912      0.9906      0.9897     
0.9887      0.9877      0.9864      0.9851      0.9837      0.9821      0.9803
     0.9783      0.9761      0.9737      0.9710      52      0.9935      0.9930
     0.9924      0.9917      0.9910      0.9902      0.9892      0.9883     
0.9870      0.9859      0.9845      0.9829      0.9812      0.9793      0.9773
     0.9749      0.9723      53      0.9938      0.9933      0.9927      0.9921
     0.9914      0.9907      0.9898      0.9889      0.9877      0.9865     
0.9852      0.9838      0.9821      0.9803      0.9784      0.9761      0.9737
     54      0.9941      0.9936      0.9931      0.9925      0.9919      0.9911
     0.9903      0.9894      0.9883      0.9873      0.9860      0.9846     
0.9830      0.9813      0.9794      0.9773      0.9749      55      0.9944     
0.9939      0.9935      0.9929      0.9923      0.9916      0.9907      0.9900
     0.9890      0.9880      0.9867      0.9854      0.9839      0.9823     
0.9805      0.9784      0.9762   

 

116



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

LOGO [g821872ageofbene4.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       56        0.9947        0.9943
       0.9938        0.9932        0.9927        0.9920        0.9912       
0.9905        0.9895        0.9886        0.9875        0.9861        0.9847   
    0.9833        0.9815        0.9796        0.9774        57        0.9950   
    0.9946        0.9941        0.9936        0.9931        0.9925        0.9918
       0.9910        0.9901        0.9892        0.9881        0.9869       
0.9856        0.9842        0.9825        0.9807        0.9787        58       
0.9953        0.9949        0.9944        0.9940        0.9935        0.9929   
    0.9922        0.9915        0.9907        0.9898        0.9888        0.9876
       0.9864        0.9851        0.9835        0.9817        0.9798        59
       0.9955        0.9952        0.9947        0.9943        0.9939       
0.9933        0.9927        0.9920        0.9912        0.9904        0.9894   
    0.9884        0.9872        0.9859        0.9845        0.9828        0.9810
       60        0.9958        0.9954        0.9950        0.9946        0.9943
       0.9937        0.9931        0.9925        0.9917        0.9909       
0.9901        0.9891        0.9880        0.9867        0.9854        0.9838   
    0.9821        61        0.9960        0.9957        0.9953        0.9949   
    0.9946        0.9941        0.9935        0.9929        0.9922        0.9915
       0.9907        0.9897        0.9886        0.9875        0.9863       
0.9848        0.9832        62        0.9962        0.9959        0.9956       
0.9952        0.9949        0.9945        0.9939        0.9934        0.9927   
    0.9921        0.9913        0.9903        0.9894        0.9883        0.9871
       0.9857        0.9842        63        0.9964        0.9962        0.9959
       0.9955        0.9952        0.9948        0.9943        0.9938       
0.9931        0.9926        0.9918        0.9909        0.9901        0.9891   
    0.9879        0.9867        0.9852        64        0.9967        0.9964   
    0.9961        0.9958        0.9955        0.9951        0.9947        0.9942
       0.9936        0.9930        0.9923        0.9916        0.9907       
0.9898        0.9887        0.9875        0.9861        65        0.9969       
0.9967        0.9964        0.9961        0.9958        0.9954        0.9950   
    0.9946        0.9940        0.9935        0.9929        0.9922        0.9914
       0.9905        0.9895        0.9883        0.9870        66        0.9971
       0.9969        0.9967        0.9963        0.9961        0.9958       
0.9953        0.9950        0.9944        0.9939        0.9934        0.9927   
    0.9920        0.9912        0.9902        0.9892        0.9880        67   
    0.9973        0.9971        0.9969        0.9966        0.9964        0.9960
       0.9956        0.9953        0.9948        0.9944        0.9938       
0.9932        0.9925        0.9918        0.9909        0.9899        0.9888   
    68        0.9975        0.9973        0.9971        0.9968        0.9966   
    0.9963        0.9959        0.9956        0.9952        0.9948        0.9943
       0.9937        0.9930        0.9924        0.9916        0.9906       
0.9896        69        0.9976        0.9975        0.9972        0.9970       
0.9969        0.9966        0.9962        0.9960        0.9955        0.9952   
    0.9947        0.9941        0.9936        0.9929        0.9922        0.9913
       0.9903        70        0.9978        0.9976        0.9975        0.9972
       0.9971        0.9969        0.9965        0.9963        0.9958       
0.9955        0.9951        0.9946        0.9940        0.9935        0.9927   
    0.9920        0.9910        71        0.9979        0.9978        0.9976   
    0.9975        0.9973        0.9971        0.9968        0.9965        0.9962
       0.9959        0.9955        0.9950        0.9945        0.9940       
0.9934        0.9926        0.9917        72        0.9981        0.9980       
0.9978        0.9977        0.9975        0.9973        0.9971        0.9968   
    0.9965        0.9962        0.9958        0.9954        0.9949        0.9945
       0.9939        0.9932        0.9924        73        0.9982        0.9981
       0.9980        0.9978        0.9978        0.9975        0.9973       
0.9971        0.9967        0.9965        0.9962        0.9958        0.9954   
    0.9949        0.9944        0.9937        0.9931        74        0.9984   
    0.9983        0.9981        0.9980        0.9979        0.9977        0.9975
       0.9974        0.9970        0.9968        0.9965        0.9961       
0.9958        0.9953        0.9948        0.9942        0.9936        75       
0.9985        0.9984        0.9983        0.9981        0.9981        0.9979   
    0.9977        0.9976        0.9973        0.9971        0.9968        0.9965
       0.9961        0.9958        0.9953        0.9947        0.9941        76
       0.9986        0.9985        0.9984        0.9983        0.9983       
0.9981        0.9979        0.9977        0.9975        0.9973        0.9971   
    0.9968        0.9965        0.9961        0.9957        0.9952        0.9946
       77        0.9987        0.9987        0.9986        0.9984        0.9984
       0.9983        0.9980        0.9980        0.9977        0.9976       
0.9973        0.9970        0.9968        0.9965        0.9960        0.9956   
    0.9951        78        0.9988        0.9987        0.9987        0.9986   
    0.9985        0.9984        0.9983        0.9981        0.9979        0.9978
       0.9976        0.9973        0.9971        0.9968        0.9964       
0.9960        0.9955        79        0.9990        0.9989        0.9988       
0.9987        0.9987        0.9986        0.9984        0.9983        0.9981   
    0.9980        0.9978        0.9975        0.9973        0.9971        0.9967
       0.9963        0.9959        80        0.9990        0.9990        0.9989
       0.9988        0.9988        0.9987        0.9985        0.9985       
0.9983        0.9982        0.9980        0.9978        0.9975        0.9974   
    0.9971        0.9967        0.9963        81        0.9991        0.9990   
    0.9990        0.9989        0.9989        0.9988        0.9986        0.9986
       0.9984        0.9983        0.9982        0.9980        0.9978       
0.9976        0.9974        0.9970        0.9966        82        0.9992       
0.9991        0.9991        0.9990        0.9990        0.9989        0.9988   
    0.9987        0.9986        0.9985        0.9983        0.9982        0.9980
       0.9978        0.9976        0.9973        0.9969        83        0.9993
       0.9992        0.9992        0.9991        0.9991        0.9990       
0.9989        0.9989        0.9987        0.9986        0.9985        0.9983   
    0.9982        0.9980        0.9978        0.9976        0.9973        84   
    0.9993        0.9993        0.9993        0.9992        0.9992        0.9991
       0.9990        0.9989        0.9988        0.9988        0.9986       
0.9985        0.9984        0.9982        0.9981        0.9978        0.9975   
    85        0.9994        0.9993        0.9993        0.9993        0.9993   
    0.9992        0.9991        0.9991        0.9989        0.9989        0.9988
       0.9986        0.9985        0.9984        0.9982        0.9980       
0.9978   

 

117



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

LOGO [g821872ageofbene4.jpg]

    42   43   44   45   46   47   48   49   50   51   52   53   54   55   56  
57   58     25      0.9314      0.9261      0.9205      0.9145      0.9083     
0.9017      0.8947      0.8874      0.8797      0.8717      0.8632      0.8543
     0.8449      0.8351      0.8247      0.8138      0.8024      26      0.9324
     0.9271      0.9216      0.9156      0.9094      0.9029      0.8959     
0.8886      0.8810      0.8729      0.8645      0.8557      0.8462      0.8364
     0.8260      0.8151      0.8037      27      0.9335      0.9283      0.9227
     0.9168      0.9106      0.9041      0.8972      0.8899      0.8823     
0.8743      0.8659      0.8570      0.8476      0.8378      0.8274      0.8165
     0.8051      28      0.9347      0.9295      0.9240      0.9181      0.9119
     0.9054      0.8985      0.8912      0.8836      0.8756      0.8673     
0.8584      0.8490      0.8392      0.8288      0.8180      0.8065      29     
0.9359      0.9307      0.9252      0.9194      0.9133      0.9068      0.8999
     0.8927      0.8851      0.8771      0.8688      0.8599      0.8506     
0.8408      0.8304      0.8195      0.8081      30      0.9370      0.9320     
0.9265      0.9207      0.9146      0.9082      0.9014      0.8942      0.8866
     0.8786      0.8703      0.8615      0.8521      0.8424      0.8320     
0.8212      0.8097      31      0.9383      0.9333      0.9279      0.9221     
0.9160      0.9097      0.9028      0.8957      0.8882      0.8803      0.8719
     0.8632      0.8539      0.8441      0.8337      0.8230      0.8115      32
     0.9396      0.9346      0.9293      0.9236      0.9175      0.9112     
0.9044      0.8974      0.8898      0.8820      0.8737      0.8649      0.8556
     0.8459      0.8356      0.8247      0.9133      33      0.9409      0.9360
     0.9307      0.9250      0.9191      0.9128      0.9061      0.8990     
0.8916      0.8837      0.8755      0.8668      0.8574      0.8478      0.8374
     0.8267      0.8153      34      0.9423      0.9374      0.9322      0.9266
     0.9207      0.9144      0.9078      0.9008      0.8934      0.8856     
0.8774      0.8686      0.8594      0.8498      0.8395      0.8287      0.8173
     35      0.9438      0.9389      0.9337      0.9282      0.9224      0.9161
     0.9095      0.9026      0.8953      0.8875      0.8793      0.8707     
0.8615      0.8518      0.8416      0.8309      .08195      36      0.9452     
0.9404      0.9353      0.9298      0.9241      0.9179      0.9114      0.9045
     0.8972      0.8895      0.8813      0.8728      0.8636      0.8540     
0.8438      0.8331      0.8217      37      0.9466      0.9419      0.9369     
0.9315      0.9258      0.9197      0.9132      0.9064      0.8992      0.8916
     0.8835      0.8750      0.8658      0.8563      0.8461      0.8354     
0.8241      38      0.9481      0.9435      0.9385      0.9332      0.9276     
0.9216      0.9152      0.9084      0.9013      0.8937      0.8857      0.8772
     0.8681      0.8586      0.8485      0.8379      0.8266      39      0.9496
     0.9451      0.9402      0.9350      0.9294      0.9235      0.9172     
0.9106      0.9035      0.8959      0.8880      0.8796      0.8706      0.8611
     0.8511      0.8404      0.8292      39      0.9496      0.9451      0.9402
     0.9350      0.9294      0.9235      0.9172      0.9106      0.9035     
0.8959      0.8880      0.8796      0.8706      0.8611      0.8511      0.8404
     0.8292      40      0.9511      0.9467      0.9419      0.9367      0.9313
     0.9255      0.9193      0.9127      0.9057      0.8982      0.8904     
0.8820      0.8731      0.8637      0.8537      0.8431      0.8319      41     
0.9527      0.9483      0.9437      0.9386      0.9333      0.9275      0.9214
     0.9148      0.9079      0.9006      0.8929      0.8846      0.8757     
0.8664      0.8564      0.8460      0.8348      42      0.9542      0.9500     
0.9454      0.9404      0.9352      0.9296      0.9235      0.9171      0.9103
     0.9030      0.8954      0.8872      0.8784      0.8692      0.8593     
0.8489      0.8378      43      0.9558      0.9516      0.9472      0.9423     
0.9372      0.9316      0.9257      0.9195      0.9127      0.9055      0.8980
     0.8899      0.8812      0.8721      0.8622      0.8520      0.8409      44
     0.9574      0.9533      0.9490      0.9442      0.9392      0.9338     
0.9280      0.9218      0.9152      0.9081      0.9007      0.8927      0.8841
     0.8751      0.8653      0.8551      0.8442      45      0.9589      0.9550
     0.9508      0.9461      0.9412      0.9359      0.9302      0.9241     
0.9177      0.9108      0.9034      0.8956      0.8871      0.8781      0.8685
     0.8583      0.8475      46      0.9605      0.9566      0.9526      0.9480
     0.9433      0.9381      0.9325      0.9266      0.9202      0.9135     
0.9062      0.8985      0.8901      0.8813      0.8718      0.8617      0.8509
     47      0.9621      0.9583      0.9543      0.9499      0.9453      0.9402
     0.9348      0.9290      0.9228      0.9162      0.9090      0.9014     
0.8932      0.8845      0.8751      0.8652      0.8546      48      0.9636     
0.9600      0.9561      0.9518      0.9473      0.9424      0.9372      0.9315
     0.9254      0.9189      0.9120      0.9045      0.8964      0.8878     
0.8786      0.8688      0.8582      49      0.9651      0.9617      0.9579     
0.9537      0.9494      0.9446      0.9395      0.9340      0.9280      0.9217
     0.9149      0.9076      0.8996      0.8912      0.8821      0.8724     
0.8620      50      0.9666      0.9633      0.9597      0.9556      0.9514     
0.9468      0.9418      0.9364      0.9307      0.9245      0.9178      0.9107
     0.9029      0.8947      0.8857      0.8762      0.8660      51      0.9681
     0.9649      0.9614      0.9576      0.9535      0.9490      0.9441     
0.9389      0.9333      0.9273      0.9209      0.9138      0.9063      0.8982
     0.8893      0.8800      0.8699      52      0.9696      0.9665      0.9631
     0.9594      0.9555      0.9511      0.9465      0.9414      0.9360     
0.9302      0.9238      0.9170      0.9097      0.9017      0.8931      0.8839
     0.8740      53      0.9710      0.9680      0.9648      0.9613      0.9575
     0.9533      0.9487      0.9439      0.9386      0.9330      0.9269     
0.9202      0.9130      0.9053      0.8969      0.8879      0.8782      54     
0.9724      0.9696      0.9665      0.9631      0.9594      0.9554      0.9511
     0.9464      0.9413      0.9358      0.9300      0.9235      0.9164     
0.9090      0.9008      0.8920      0.8824      55      0.9738      0.9711     
0.9681      0.9648      0.9614      0.9575      0.9533      0.9489      0.9440
     0.9387      0.9329      0.9267      0.9199      0.9126      0.9046     
0.8960      0.8867   

 

118



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

 

 

LOGO [g821872ageofbene2.jpg]

        42     43     44     45     46     47     48     49     50     51     52
    53     54     55     56     57     58       56        0.9752        0.9725
       0.9697        0.9666        0.9632        0.9596        0.9556       
0.9513        0.9465        0.9414        0.9360        0.9300        0.9234   
    0.9163        0.9086        0.9001        0.8911        57        0.9765   
    0.9740        0.9713        0.9683        0.9651        0.9616        0.9578
       0.9537        0.9492        0.9442        0.9390        0.9332       
0.9268        0.9200        0.9124        0.9044        0.8955        58       
0.9777        0.9754        0.9729        0.9700        0.9670        0.9637   
    0.9599        0.9560        0.9517        0.9470        0.9419        0.9364
       0.9302        0.9237        0.9164        0.9086        0.9000        59
       0.9790        0.9768        0.9743        0.9717        0.9688       
0.9656        0.9621        0.9583        0.9543        0.9498        0.9449   
    0.9396        0.9337        0.9273        0.9203        0.9128        0.9044
       60        0.9802        0.9781        0.9759        0.9733        0.9705
       0.9675        0.9642        0.9606        0.9567        0.9525       
0.9478        0.9427        0.9371        0.9310        0.9242        0.9170   
    0.9089        61        0.9814        0.9794        0.9772        0.9748   
    0.9722        0.9694        0.9662        0.9628        0.9591        0.9551
       0.9507        0.9458        0.9404        0.9346        0.9281       
0.9211        0.9134        62        0.9825        0.9807        0.9786       
0.9763        0.9739        0.9712        0.9682        0.9650        0.9615   
    0.9576        0.9535        0.9489        0.9437        0.9382        0.9320
       0.9252        0.9178        63        0.9837        0.9819        0.9799
       0.9778        0.9755        0.9729        0.9702        0.9671       
0.9638        0.9601        0.9562        0.9518        0.9470        0.9417   
    0.9358        0.9294        0.9222        64        0.9847        0.9830   
    0.9812        0.9792        0.9771        0.9746        0.9720        0.9691
       0.9660        0.9626        0.9589        0.9547        0.9501       
0.9451        0.9395        0.9334        0.9265        65        0.9857       
0.9842        0.9825        0.9806        0.9786        0.9763        0.9738   
    0.9711        0.9681        0.9649        0.9615        0.9576        0.9532
       0.9484        0.9431        0.9373        0.9308        66        0.9867
       0.9853        0.9836        0.9818        0.9800        0.9778       
0.9755        0.9730        0.9703        0.9672        0.9639        0.9603   
    0.9562        0.9517        0.9467        0.9411        0.9350        67   
    0.9876        0.9863        0.9848        0.9830        0.9814        0.9793
       0.9772        0.9749        0.9723        0.9694        0.9663       
0.9629        0.9590        0.9548        0.9501        0.9448        0.9390   
    68        0.9885        0.9872        0.9859        0.9843        0.9826   
    0.9808        0.9788        0.9766        0.9742        0.9715        0.9687
       0.9654        0.9618        0.9578        0.9534        0.9485       
0.9430        69        0.9894        0.9881        0.9869        0.9854       
0.9839        0.9822        0.9803        0.9783        0.9760        0.9735   
    0.9708        0.9678        0.9645        0.9608        0.9566        0.9520
       0.9468        70        0.9901        0.9891        0.9878        0.9865
       0.9850        0.9835        0.9817        0.9798        0.9778       
0.9755        0.9729        0.9702        0.9670        0.9636        0.9596   
    0.9554        0.9505        71        0.9909        0.9899        0.9888   
    0.9875        0.9862        0.9847        0.9831        0.9813        0.9794
       0.9773        0.9750        0.9724        0.9695        0.9663       
0.9626        0.9586        0.9541        72        0.9916        0.9907       
0.9896        0.9884        0.9873        0.9859        0.9843        0.9828   
    0.9810        0.9790        0.9769        0.9745        0.9718        0.9689
       0.9654        0.9617        0.9574        73        0.9923        0.9914
       0.9905        0.9894        0.9883        0.9870        0.9856       
0.9841        0.9824        0.9806        0.9787        0.9765        0.9739   
    0.9713        0.9680        0.9647        0.9607        74        0.9929   
    0.9921        0.9913        0.9902        0.9892        0.9880        0.9867
       0.9853        0.9838        0.9822        0.9804        0.9783       
0.9760        0.9735        0.9706        0.9675        0.9637        75       
0.9936        0.9928        0.9920        0.9911        0.9901        0.9890   
    0.9879        0.9865        0.9852        0.9837        0.9820        0.9802
       0.9780        0.9757        0.9730        0.9700        0.9666        76
       0.9941        0.9934        0.9927        0.9918        0.9909       
0.9900        0.9888        0.9877        0.9864        0.9850        0.9835   
    0.9818        0.9798        0.9777        0.9752        0.9725        0.9694
       77        0.9946        0.9940        0.9933        0.9925        0.9917
       0.9908        0.9898        0.9887        0.9876        0.9863       
0.9849        0.9833        0.9815        0.9796        0.9773        0.9748   
    0.9720        78        0.9951        0.9945        0.9939        0.9931   
    0.9924        0.9916        0.9907        0.9897        0.9886        0.9874
       0.9862        0.9848        0.9831        0.9814        0.9793       
0.9770        0.9744        79        0.9955        0.9950        0.9944       
0.9938        0.9931        0.9924        0.9915        0.9906        0.9896   
    0.9885        0.9874        0.9861        0.9846        0.9830        0.9811
       0.9791        0.9767        80        0.9959        0.9955        0.9949
       0.9943        0.9937        0.9930        0.9922        0.9914       
0.9905        0.9896        0.9885        0.9874        0.9859        0.9846   
    0.9828        0.9809        0.9787        81        0.9963        0.9959   
    0.9954        0.9948        0.9943        0.9937        0.9930        0.9922
       0.9913        0.9905        0.9896        0.9885        0.9872       
0.9859        0.9844        0.9827        0.9806        82        0.9967       
0.9963        0.9959        0.9953        0.9948        0.9942        0.9936   
    0.9929        0.9922        0.9913        0.9905        0.9896        0.9884
       0.9872        0.9858        0.9842        0.9824        83        0.9970
       0.9966        0.9963        0.9957        0.9953        0.9948       
0.9942        0.9936        0.9929        0.9922        0.9914        0.9906   
    0.9894        0.9884        0.9871        0.9857        0.9841        84   
    0.9973        0.9970        0.9966        0.9961        0.9958        0.9953
       0.9947        0.9942        0.9936        0.9929        0.9922       
0.9914        0.9905        0.9895        0.9883        0.9871        0.9855   
    85        0.9976        0.9972        0.9970        0.9965        0.9962   
    0.9958        0.9952        0.9947        0.9942        0.9936        0.9929
       0.9923        0.9914        0.9905        0.9894        0.9883       
0.9870   

 

119



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

 

 

LOGO [g821872ageofbene2.jpg]

        59     60     61     62     63     64     65     66     67     68     69
    70     71     72     73     74     75       25        0.7903        0.7777
       0.7644        0.7507        0.7363        0.7214        0.7061       
0.6902        0.6740        0.6573        0.6402        0.6229        0.6052   
    0.5873        0.5691        0.5507        0.5323        26        0.7916   
    0.7789        0.7657        0.7520        0.7376        0.7227        0.7074
       0.6915        0.6752        0.6584        0.6414        0.6240       
0.6064        0.5884        0.5702        0.5518        0.5333        27       
0.7930        0.7803        0.7671        0.7534        0.7390        0.7241   
    0.7087        0.6928        0.6765        0.6598        0.6427        0.6253
       0.6076        0.5896        0.5714        0.5529        0.5344        28
       0.7944        0.7818        0.7686        0.7548        0.7404       
0.7255        0.7102        0.6942        0.6779        0.6611        0.6440   
    0.6266        0.6089        0.5909        0.5726        0.5541        0.5356
       29        0.7960        0.7834        0.7701        0.7564        0.7420
       0.7270        0.7116        0.6957        0.6794        0.6626       
0.6454        0.6280        0.6103        0.5922        0.5739        0.5554   
    0.5368        30        0.7976        0.7851        0.7718        0.7580   
    0.7437        0.7287        0.7132        0.6973        0.6809        0.6641
       0.6470        0.6295        0.6117        0.5936        0.5753       
0.5567        0.5381        31        0.7994        0.7868        0.7736       
0.7598        0.7454        0.7304        0.7150        0.6990        0.6826   
    0.6658        0.6486        0.6311        0.6133        0.5952        0.5768
       0.5582        0.5396        32        0.8013        0.7887        0.7754
       0.7616        0.7472        0.7322        0.7168        0.7008       
0.6844        0.6675        0.6504        0.6328        0.6150        0.5968   
    0.5784        0.5598        0.5411        33        0.8032        0.7906   
    0.7774        0.7636        0.7492        0.7342        0.7187        0.7027
       0.6863        0.6694        0.6522        0.6346        0.6168       
0.5986        0.5801        0.5614        0.5427        34        0.8053       
0.7926        0.7795        0.7657        0.7512        0.7362        0.7208   
    0.7047        0.6883        0.6714        0.6542        0.6365        0.6186
       0.6004        0.5819        0.5632        0.5444        35        0.8074
       0.7949        0.7816        0.7679        0.7534        0.7384       
0.7229        0.7069        0.6904        0.6735        0.6562        0.6386   
    0.6207        0.6024        0.5839        0.5651        0.5463        36   
    0.8097        0.7972        0.7840        0.7701        0.7557        0.7407
       0.7253        0.7092        0.6927        0.6757        0.6584       
0.6408        0.6228        0.6045        0.5859        0.5670        0.5482   
    37        0.8121        0.7996        0.7863        0.7726        0.7582   
    0.7431        0.7277        0.7116        0.6951        0.6781        0.6608
       0.6431        0.6250        0.6067        0.5881        0.5692       
0.5503        38        0.8146        0.8021        0.7889        0.7752       
0.7607        0.7458        0.7303        0.7142        0.6977        0.6806   
    0.6633        0.6455        0.6275        0.6091        0.5904        0.5715
       0.5525        39        0.8173        0.8048        0.7917        0.7779
       0.7635        0.7485        0.7330        0.7169        0.7003       
0.6833        0.6659        0.6481        0.6301        0.6116        0.5929   
    0.5739        0.5549        40        0.8201        0.8076        0.7945   
    0.7808        0.7664        0.7514        0.7358        0.7198        0.7032
       0.6861        0.6687        0.6509        0.6328        0.6143       
0.5955        0.5765        0.5574        41        0.8230        0.8106       
0.7975        0.7838        0.7694        0.7544        0.7389        0.7228   
    0.7062        0.6891        0.6717        0.6538        0.6357        0.6172
       0.5983        0.5792        0.5601        42        0.8260        0.8137
       0.8006        0.7869        0.7726        0.7576        0.7421       
0.7259        0.7094        0.6923        0.6748        0.6570        0.6388   
    0.6202        0.6013        0.5821        0.5629        43        0.8292   
    0.8169        0.8039        0.7902        0.7759        0.7609        0.7455
       0.7294        0.7128        0.6956        0.6781        0.6603       
0.6420        0.6234        0.6044        0.5852        0.5660        44       
0.8325        0.8203        0.8073        0.7937        0.7794        0.7645   
    0.7490        0.7329        0.7163        0.6992        0.6816        0.6637
       0.6454        0.6267        0.6078        0.5885        0.5692        45
       0.8359        0.8237        0.8108        0.7973        0.7830       
0.7681        0.7527        0.7366        0.7200        0.7029        0.6853   
    0.6674        0.6491        0.6303        0.6113        0.5919        0.5726
       46        0.8395        0.8274        0.8145        0.8011        0.7869
       0.7720        0.7566        0.7405        0.7239        0.7068       
0.6892        0.6713        0.6529        0.6341        0.6151        0.5956   
    0.5762        47        0.8432        0.8312        0.8184        0.8050   
    0.7908        0.7760        0.7606        0.7446        0.7280        0.7109
       0.6933        0.6754        0.6569        0.6381        0.6190       
0.5995        0.5799        48        0.8469        0.8351        0.8224       
0.8091        0.7950        0.7803        0.7649        0.7489        0.7324   
    0.7152        0.6976        0.6796        0.6612        0.6423        0.6232
       0.6036        0.5840        49        0.8509        0.8391        0.8265
       0.8133        0.7993        0.7846        0.7693        0.7534       
0.7369        0.7197        0.7022        0.6841        0.6657        0.6468   
    0.6275        0.6079        0.5882        50        0.8549        0.8433   
    0.8308        0.8177        0.8038        0.7892        0.7739        0.7580
       0.7416        0.7244        0.7069        0.6889        0.6704       
0.6515        0.6321        0.6125        0.5927        51        0.8591       
0.8475        0.8352        0.8222        0.8084        0.7939        0.7787   
    0.7629        0.7465        0.7294        0.7118        0.6938        0.6754
       0.6564        0.6370        0.6173        0.5975        52        0.8633
       0.8519        0.8398        0.8269        0.8132        0.7988       
0.7838        0.7680        0.7516        0.7346        0.7171        0.6990   
    0.6805        0.6616        0.6422        0.6224        0.6025        53   
    0.8677        0.8565        0.8444        0.8317        0.8182        0.8039
       0.7890        0.7733        0.7570        0.7400        0.7225       
0.7045        0.6860        0.6670        0.6476        0.6278        0.6078   
    54        0.8721        0.8611        0.8492        0.8367        0.8233   
    0.8092        0.7944        0.7788        0.7626        0.7457        0.7282
       0.7103        0.6918        0.6728        0.6533        0.6334       
0.6134        55        0.8766        0.8658        0.8542        0.8418       
0.8286        0.8146        0.7999        0.7845        0.7684        0.7515   
    0.7342        0.7163        0.6978        0.6789        0.6594        0.6395
       0.6194   

 

120



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

 

 

 

LOGO [g821872ageofbene2.jpg]

        59     60     61     62     63     64     65     66     67     68     69
    70     71     72     73     74     75       56        0.8812        0.8706
       0.8592        0.8470        0.8340        0.8202        0.8057       
0.7904        0.7744        0.7577        0.7404        0.7226        0.7042   
    0.6852        0.6657        0.6457        0.6256        57        0.8859   
    0.8755        0.8643        0.8524        0.8396        0.8260        0.8117
       0.7965        0.7807        0.7641        0.7469        0.7292       
0.7108        0.6919        0.6724        0.6524        0.6322        58       
0.8905        0.8804        0.8696        0.8578        0.8453        0.8319   
    0.8178        0.8028        0.7872        0.7708        0.7537        0.7360
       0.7177        0.6988        0.6794        0.6594        0.6392        59
       0.8953        0.8855        0.8748        0.8634        0.8510       
0.8380        0.8241        0.8093        0.7938        0.7776        0.7607   
    0.7432        0.7250        0.7061        0.6867        0.6668        0.6466
       60        0.9001        0.8905        0.8802        0.8690        0.8570
       0.8441        0.8305        0.8160        0.8008        0.7847       
0.7680        0.7505        0.7325        0.7138        0.6944        0.6745   
    0.6543        61        0.9048        0.8956        0.8855        0.8747   
    0.8629        0.8504        0.8371        0.8228        0.8078        0.7919
       0.7754        0.7582        0.7403        0.7216        0.7024       
0.6825        0.6624        62        0.9096        0.9007        0.8909       
0.8804        0.8690        0.8567        0.8437        0.8297        0.8150   
    0.7994        0.7831        0.7661        0.7484        0.7299        0.7107
       0.6910        0.6708        63        0.9143        0.9057        0.8963
       0.8861        0.8750        0.8632        0.8504        0.8367       
0.8224        0.8071        0.7910        0.7742        0.7567        0.7383   
    0.7194        0.6997        0.6796        64        0.9190        0.9108   
    0.9017        0.8918        0.8812        0.8696        0.8572        0.8439
       0.8298        0.8148        0.7991        0.7825        0.7652       
0.7471        0.7283        0.7087        0.6888        65        0.9236       
0.9157        0.9070        0.8975        0.8872        0.8760        0.8640   
    0.8511        0.8374        0.8227        0.8073        0.7911        0.7740
       0.7561        0.7375        0.7181        0.6983        66        0.9281
       0.9206        0.9122        0.9032        0.8932        0.8824       
0.8708        0.8583        0.8449        0.8307        0.8155        0.7997   
    0.7829        0.7653        0.7470        0.7277        0.7081        67   
    0.9325        0.9254        0.9174        0.9087        0.8992        0.8888
       0.8776        0.8655        0.8525        0.8386        0.8239       
0.8084        0.7920        0.7747        0.7566        0.7376        0.7182   
    68        0.9368        0.9300        0.9224        0.9142        0.9051   
    0.8951        0.8843        0.8727        0.8601        0.8466        0.8324
       0.8172        0.8012        0.7842        0.7664        0.7478       
0.7285        69        0.9409        0.9346        0.9274        0.9195       
0.9108        0.9013        0.8910        0.8797        0.8677        0.8546   
    0.8408        0.8260        0.8104        0.7938        0.7764        0.7580
       0.7390        70        0.9450        0.9389        0.9322        0.9247
       0.9164        0.9073        0.8976        0.8867        0.8751       
0.8625        0.8491        0.8349        0.8197        0.8036        0.7865   
    0.7684        0.7498        71        0.9489        0.9432        0.9368   
    0.9298        0.9220        0.9133        0.9039        0.8936        0.8825
       0.8704        0.8575        0.8437        0.8290        0.8132       
0.7966        0.7790        0.7607        72        0.9526        0.9473       
0.9413        0.9347        0.9272        0.9191        0.9102        0.9004   
    0.8897        0.8782        0.8658        0.8525        0.8382        0.8231
       0.8069        0.7896        0.7717        73        0.9562        0.9512
       0.9456        0.9394        0.9324        0.9247        0.9162       
0.9069        0.8969        0.8858        0.8739        0.8612        0.8474   
    0.8328        0.8170        0.8003        0.7829        74        0.9595   
    0.9549        0.9497        0.9439        0.9374        0.9301        0.9222
       0.9133        0.9037        0.8932        0.8819        0.8697       
0.8565        0.8423        0.8271        0.8110        0.7940        75       
0.9628        0.9585        0.9536        0.9482        0.9421        0.9352   
    0.9278        0.9195        0.9104        0.9004        0.8897        0.8780
       0.8654        0.8519        0.8373        0.8216        0.8051        76
       0.9658        0.9618        0.9573        0.9523        0.9466       
0.9402        0.9332        0.9254        0.9169        0.9074        0.8973   
    0.8862        0.8742        0.8611        0.8471        0.8320        0.8161
       77        0.9687        0.9650        0.9608        0.9561        0.9508
       0.9450        0.9384        0.9311        0.9230        0.9142       
0.9045        0.8940        0.8826        0.8702        0.8568        0.8423   
    0.8269        78        0.9713        0.9680        0.9641        0.9598   
    0.9548        0.9494        0.9433        0.9364        0.9290        0.9206
       0.9115        0.9016        0.8908        0.8790        0.8662       
0.8523        0.8376        79        0.9738        0.9708        0.9672       
0.9632        0.9586        0.9536        0.9479        0.9415        0.9345   
    0.9267        0.9182        0.9088        0.8986        0.8875        0.8753
       0.8620        0.8480        80        0.9761        0.9733        0.9700
       0.9664        0.9622        0.9575        0.9522        0.9463       
0.9398        0.9325        0.9246        0.9158        0.9062        0.8956   
    0.8841        0.8715        0.8580        81        0.9783        0.9757   
    0.9728        0.9694        0.9655        0.9612        0.9563        0.9509
       0.9448        0.9380        0.9306        0.9223        0.9133       
0.9034        0.8925        0.8806        0.8678        82        0.9803       
0.9779        0.9752        0.9722        0.9686        0.9646        0.9602   
    0.9551        0.9494        0.9432        0.9362        0.9286        0.9201
       0.9108        0.9006        0.8893        0.8771        83        0.9821
       0.9800        0.9775        0.9747        0.9715        0.9678       
0.9637        0.9590        0.9538        0.9480        0.9416        0.9345   
    0.9266        0.9179        0.9083        0.8976        0.8863        84   
    0.9839        0.9819        0.9796        0.9770        0.9741        0.9708
       0.9670        0.9627        0.9579        0.9526        0.9466       
0.9401        0.9327        0.9246        0.9157        0.9056        0.8949   
    85        0.9854        0.9836        0.9815        0.9792        0.9766   
    0.9735        0.9701        0.9662        0.9618        0.9568        0.9514
       0.9453        0.9385        0.9309        0.9226        0.9133       
0.9032   

 

121



--------------------------------------------------------------------------------

APPENDICES

TABLE C

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

 

 

 

LOGO [g821872ageofbene2.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       25        0.9818        0.9803
       0.9787        0.9768        0.9750        0.9728        0.9705       
0.9681        0.9654        0.9626        0.9595        0.9562        0.9526   
    0.9488        0.9447        0.9403        0.9356        26        0.9823   
    0.9808        0.9792        0.9774        0.9756        0.9735        0.9711
       0.9688        0.9661        0.9633        0.9603        0.9570       
0.9535        0.9497        0.9456        0.9413        0.9366        27       
0.9828        0.9813        0.9797        0.9780        0.9761        0.9741   
    0.9718        0.9695        0.9668        0.9641        0.9611        0.9578
       0.9543        0.9506        0.9466        0.9423        0.9376        28
       0.9832        0.9818        0.9802        0.9785        0.9767       
0.9747        0.9725        0.9702        0.9676        0.9649        0.9619   
    0.9586        0.9552        0.9515        0.9475        0.9432        0.9386
       29        0.9837        0.9823        0.9807        0.9790        0.9773
       0.9753        0.9732        0.9709        0.9683        0.9657       
0.9628        0.9596        0.9562        0.9525        0.9486        0.9443   
    0.9397        30        0.9841        0.9828        0.9812        0.9796   
    0.9779        0.9760        0.9738        0.9716        0.9691        0.9665
       0.9636        0.9605        0.9571        0.9535        0.9496       
0.9454        0.9408        31        0.9846        0.9832        0.9818       
0.9802        0.9786        0.9766        0.9746        0.9723        0.9699   
    0.9673        0.9645        0.9613        0.9581        0.9545        0.9506
       0.9464        0.9420        32        0.9851        0.9837        0.9823
       0.9808        0.9791        0.9773        0.9752        0.9731       
0.9707        0.9681        0.9653        0.9623        0.9591        0.9555   
    0.9517        0.9476        0.9431        33        0.9855        0.9842   
    0.9828        0.9813        0.9797        0.9779        0.9759        0.9738
       0.9715        0.9690        0.9662        0.9633        0.9600       
0.9565        0.9528        0.9488        0.9443        34        0.9859       
0.9847        0.9833        0.9818        0.9804        0.9786        0.9766   
    0.9746        0.9722        0.9698        0.9671        0.9642        0.9610
       0.9576        0.9539        0.9499        0.9456        35        0.9864
       0.9852        0.9838        0.9824        0.9809        0.9792       
0.9773        0.9753        0.9730        0.9706        0.9680        0.9651   
    0.9620        0.9587        0.9551        0.9511        0.9469        36   
    0.9868        0.9856        0.9843        0.9829        0.9815        0.9799
       0.9779        0.9761        0.9738        0.9715        0.9689       
0.9661        0.9630        0.9598        0.9562        0.9523        0.9481   
    37        0.9872        0.9861        0.9848        0.9835        0.9821   
    0.9805        0.9787        0.9768        0.9746        0.9724        0.9698
       0.9670        0.9641        0.9609        0.9573        0.9536       
0.9494        38        0.9876        0.9865        0.9854        0.9840       
0.9827        0.9811        0.9793        0.9775        0.9753        0.9732   
    0.9707        0.9681        0.9651        0.9619        0.9585        0.9548
       0.9507        39        0.9880        0.9870        0.9858        0.9845
       0.9833        0.9817        0.9800        0.9782        0.9761       
0.9740        0.9716        0.9690        0.9661        0.9631        0.9597   
    0.9560        0.9520        40        0.9884        0.9874        0.9863   
    0.9850        0.9838        0.9823        0.9806        0.9789        0.9769
       0.9748        0.9725        0.9699        0.9672        0.9642       
0.9608        0.9573        0.9533        41        0.9887        0.9879       
0.9867        0.9855        0.9843        0.9829        0.9813        0.9796   
    0.9777        0.9757        0.9734        0.9709        0.9682        0.9653
       0.9621        0.9585        0.9547        42        0.9892        0.9882
       0.9872        0.9860        0.9849        0.9835        0.9819       
0.9803        0.9785        0.9765        0.9743        0.9719        0.9692   
    0.9663        0.9632        0.9598        0.9560        43        0.9895   
    0.9887        0.9877        0.9866        0.9854        0.9841        0.9826
       0.9810        0.9792        0.9773        0.9752        0.9728       
0.9702        0.9674        0.9644        0.9610        0.9573        44       
0.9899        0.9890        0.9881        0.9870        0.9859        0.9847   
    0.9832        0.9817        0.9799        0.9781        0.9760        0.9737
       0.9713        0.9685        0.9655        0.9623        0.9587        45
       0.9903        0.9895        0.9885        0.9875        0.9865       
0.9852        0.9837        0.9823        0.9806        0.9789        0.9768   
    0.9746        0.9722        0.9696        0.9667        0.9635        0.9600
       46        0.9906        0.9898        0.9889        0.9879        0.9869
       0.9858        0.9844        0.9830        0.9813        0.9796       
0.9777        0.9755        0.9732        0.9707        0.9679        0.9648   
    0.9614        47        0.9909        0.9902        0.9893        0.9884   
    0.9874        0.9863        0.9849        0.9836        0.9820        0.9804
       0.9785        0.9764        0.9742        0.9717        0.9690       
0.9659        0.9627        48        0.9912        0.9906        0.9897       
0.9888        0.9878        0.9868        0.9855        0.9842        0.9827   
    0.9811        0.9793        0.9773        0.9751        0.9727        0.9701
       0.9672        0.9640        49        0.9916        0.9908        0.9901
       0.9892        0.9884        0.9873        0.9861        0.9848       
0.9834        0.9818        0.9801        0.9782        0.9761        0.9738   
    0.9712        0.9684        0.9653        50        0.9919        0.9912   
    0.9905        0.9896        0.9888        0.9877        0.9866        0.9854
       0.9840        0.9826        0.9809        0.9790        0.9770       
0.9747        0.9722        0.9695        0.9665        51        0.9922       
0.9916        0.9908        0.9900        0.9892        0.9883        0.9871   
    0.9860        0.9846        0.9832        0.9816        0.9798        0.9778
       0.9758        0.9734        0.9707        0.9677        52        0.9925
       0.9919        0.9912        0.9904        0.9896        0.9887       
0.9876        0.9866        0.9852        0.9839        0.9824        0.9806   
    0.9787        0.9766        0.9744        0.9718        0.9690        53   
    0.9928        0.9922        0.9916        0.9908        0.9900        0.9891
       0.9881        0.9871        0.9858        0.9846        0.9830       
0.9814        0.9795        0.9776        0.9754        0.9729        0.9702   
    54        0.9931        0.9925        0.9919        0.9912        0.9904   
    0.9896        0.9886        0.9876        0.9864        0.9851        0.9838
       0.9821        0.9804        0.9785        0.9764        0.9740       
0.9714        55        0.9933        0.9927        0.9921        0.9915       
0.9909        0.9900        0.9890        0.9881        0.9870        0.9858   
    0.9844        0.9829        0.9812        0.9794        0.9773        0.9751
       0.9726   

 

122



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

 

 

 

LOGO [g821872ageofbene2.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       56        0.9936        0.9930
       0.9925        0.9918        0.9912        0.9905        0.9895       
0.9886        0.9875        0.9864        0.9851        0.9836        0.9820   
    0.9803        0.9783        0.9761        0.9737        57        0.9938   
    0.9933        0.9928        0.9922        0.9916        0.9908        0.9900
       0.9891        0.9880        0.9870        0.9857        0.9843       
0.9827        0.9811        0.9792        0.9771        0.9748        58       
0.9941        0.9936        0.9931        0.9925        0.9920        0.9912   
    0.9904        0.9896        0.9885        0.9875        0.9864        0.9850
       0.9835        0.9819        0.9801        0.9781        0.9758        59
       0.9943        0.9939        0.9934        0.9928        0.9923       
0.9916        0.9908        0.9900        0.9890        0.9881        0.9869   
    0.9856        0.9842        0.9827        0.9810        0.9790        0.9769
       60        0.9945        0.9941        0.9937        0.9932        0.9926
       0.9919        0.9912        0.9905        0.9895        0.9886       
0.9875        0.9863        0.9850        0.9835        0.9818        0.9799   
    0.9779        61        0.9947        0.9944        0.9939        0.9935   
    0.9929        0.9923        0.9916        0.9909        0.9900        0.9892
       0.9881        0.9869        0.9856        0.9842        0.9827       
0.9808        0.9788        62        0.9950        0.9946        0.9942       
0.9937        0.9932        0.9927        0.9920        0.9913        0.9905   
    0.9896        0.9886        0.9875        0.9862        0.9849        0.9834
       0.9817        0.9798        63        0.9952        0.9948        0.9944
       0.9940        0.9935        0.9930        0.9924        0.9917       
0.9909        0.9901        0.9891        0.9881        0.9869        0.9857   
    0.9842        0.9826        0.9807        64        0.9954        0.9950   
    0.9947        0.9943        0.9938        0.9933        0.9927        0.9920
       0.9913        0.9906        0.9896        0.9886        0.9875       
0.9863        0.9849        0.9834        0.9816        65        0.9956       
0.9953        0.9949        0.9945        0.9941        0.9936        0.9930   
    0.9924        0.9917        0.9910        0.9902        0.9891        0.9881
       0.9869        0.9857        0.9842        0.9825        66        0.9958
       0.9955        0.9952        0.9947        0.9944        0.9939       
0.9933        0.9928        0.9921        0.9915        0.9906        0.9897   
    0.9886        0.9876        0.9863        0.9849        0.9833        67   
    0.9959        0.9957        0.9954        0.9950        0.9946        0.9942
       0.9936        0.9932        0.9925        0.9918        0.9911       
0.9902        0.9892        0.9882        0.9870        0.9857        0.9841   
    68        0.9961        0.9958        0.9955        0.9952        0.9949   
    0.9945        0.9939        0.9935        0.9928        0.9923        0.9915
       0.9906        0.9898        0.9887        0.9876        0.9864       
0.9849        69        0.9963        0.9961        0.9958        0.9955       
0.9951        0.9948        0.9942        0.9938        0.9932        0.9927   
    0.9920        0.9912        0.9903        0.9894        0.9882        0.9870
       0.9857        70        0.9964        0.9962        0.9960        0.9957
       0.9954        0.9950        0.9945        0.9941        0.9935       
0.9930        0.9923        0.9916        0.9908        0.9899        0.9888   
    0.9876        0.9864        71        0.9967        0.9964        0.9961   
    0.9958        0.9956        0.9952        0.9948        0.9944        0.9938
       0.9933        0.9927        0.9920        0.9912        0.9904       
0.9894        0.9883        0.9870        72        0.9968        0.9966       
0.9964        0.9960        0.9958        0.9955        0.9950        0.9947   
    0.9942        0.9937        0.9931        0.9925        0.9917        0.9909
       0.9900        0.9889        0.9877        73        0.9970        0.9967
       0.9965        0.9962        0.9960        0.9957        0.9953       
0.9950        0.9944        0.9940        0.9935        0.9928        0.9921   
    0.9914        0.9905        0.9895        0.9883        74        0.9970   
    0.9969        0.9967        0.9964        0.9962        0.9959        0.9955
       0.9952        0.9947        0.9943        0.9938        0.9932       
0.9925        0.9919        0.9910        0.9900        0.9890        75       
0.9972        0.9970        0.9968        0.9966        0.9964        0.9961   
    0.9957        0.9955        0.9950        0.9946        0.9941        0.9936
       0.9930        0.9922        0.9914        0.9906        0.9896        76
       0.9973        0.9972        0.9969        0.9967        0.9966       
0.9963        0.9959        0.9957        0.9952        0.9949        0.9944   
    0.9939        0.9933        0.9927        0.9920        0.9911        0.9901
       77        0.9975        0.9973        0.9971        0.9969        0.9968
       0.9965        0.9962        0.9959        0.9955        0.9952       
0.9948        0.9942        0.9936        0.9931        0.9924        0.9916   
    0.9907        78        0.9976        0.9974        0.9972        0.9971   
    0.9969        0.9967        0.9964        0.9962        0.9958        0.9955
       0.9951        0.9946        0.9940        0.9935        0.9928       
0.9920        0.9911        79        0.9977        0.9975        0.9974       
0.9972        0.9971        0.9969        0.9965        0.9963        0.9960   
    0.9957        0.9953        0.9948        0.9943        0.9938        0.9932
       0.9925        0.9917        80        0.9978        0.9977        0.9975
       0.9973        0.9972        0.9970        0.9968        0.9965       
0.9962        0.9959        0.9956        0.9951        0.9946        0.9942   
    0.9936        0.9929        0.9921        81        0.9979        0.9978   
    0.9976        0.9975        0.9974        0.9971        0.9969        0.9967
       0.9964        0.9961        0.9958        0.9954        0.9949       
0.9945        0.9940        0.9933        0.9925        82        0.9980       
0.9979        0.9978        0.9976        0.9975        0.9973        0.9971   
    0.9969        0.9966        0.9964        0.9960        0.9956        0.9952
       0.9948        0.9943        0.9937        0.9930        83        0.9981
       0.9980        0.9978        0.9978        0.9976        0.9974       
0.9972        0.9971        0.9967        0.9966        0.9963        0.9959   
    0.9955        0.9951        0.9947        0.9940        0.9934        84   
    0.9982        0.9981        0.9980        0.9978        0.9978        0.9976
       0.9974        0.9972        0.9970        0.9967        0.9965       
0.9961        0.9958        0.9954        0.9950        0.9944        0.9938   
    85        0.9983        0.9982        0.9981        0.9980        0.9979   
    0.9977        0.9975        0.9974        0.9971        0.9970        0.9966
       0.9963        0.9960        0.9957        0.9953        0.9947       
0.9941   

 

123



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

 

 

LOGO [g821872ageofbene2.jpg]

        42     43     44     45     46     47     48     49     50     51     52
    53     54     55     56     57     58       25        0.9307        0.9254
       0.9198        0.9138        0.9075        0.9009        0.8938       
0.8866        0.8789        0.8708        0.8623        0.8534        0.8440   
    0.8342        0.8238        0.8129        0.8014        26        0.9317   
    0.9264        0.9208        0.9148        0.9086        0.9020        0.8950
       0.8877        0.8800        0.8720        0.8636        0.8546       
0.8452        0.8354        0.8250        0.8141        0.8027        27       
0.9327        0.9275        0.9219        0.9159        0.9097        0.9031   
    0.8962        0.8889        0.8813        0.8732        0.8648        0.8560
       0.8465        0.8367        0.8263        0.8155        0.8040        28
       0.9338        0.9286        0.9230        0.9171        0.9110       
0.9044        0.8975        0.8902        0.8826        0.8745        0.8662   
    0.8573        0.8479        0.8381        0.8277        0.8168        0.8053
       29        0.9349        0.9298        0.9242        0.9184        0.9122
       0.9057        0.8987        0.8916        0.8840        0.8760       
0.8675        0.8587        0.8493        0.8396        0.8292        0.8183   
    0.8068        30        0.9361        0.9309        0.9255        0.9196   
    0.9135        0.9070        0.9001        0.8930        0.8853        0.8774
       0.8690        0.8602        0.8508        0.8411        0.8307       
0.8198        0.8084        31        0.9372        0.9322        0.9267       
0.9209        0.9149        0.9084        0.9016        0.8944        0.8869   
    0.8789        0.8706        0.8618        0.8524        0.8426        0.8323
       0.8215        0.8100        32        0.9385        0.9334        0.9280
       0.9222        0.9162        0.9099        0.9030        0.8959       
0.8884        0.8805        0.8722        0.8634        0.8540        0.8443   
    0.8340        0.8231        0.8117        33        0.9398        0.9347   
    0.9294        0.9237        0.9177        0.9114        0.9046        0.8975
       0.8900        0.8821        0.8738        0.8651        0.8558       
0.8461        0.8357        0.8249        0.8135        34        0.9410       
0.9361        0.9308        0.9251        0.9192        0.9129        0.9061   
    0.8991        0.8917        0.8838        0.8756        0.8669        0.8576
       0.8479        0.8376        0.8269        0.8154        35        0.9423
       0.9374        0.9322        0.9266        0.9207        0.9145       
0.9078        0.9008        0.8934        0.8856        0.8774        0.8687   
    0.8595        0.8499        0.8396        0.8288        0.8174        36   
    0.9437        0.9388        0.9336        0.9281        0.9223        0.9161
       0.9095        0.9026        0.8952        0.8874        0.8793       
0.8707        0.8615        0.8518        0.8416        0.8309        0.8195   
    37        0.9450        0.9403        0.9352        0.9296        0.9239   
    0.9178        0.9112        0.9044        0.8971        0.8894        0.8813
       0.8726        0.8635        0.8540        0.8437        0.8330       
0.8216        38        0.9464        0.9417        0.9366        0.9312       
0.9256        0.9195        0.9130        0.9062        0.8990        0.8914   
    0.8833        0.8748        0.8656        0.8561        0.8460        0.8353
       0.8240        39        0.9478        0.9431        0.9382        0.9329
       0.9273        0.9212        0.9149        0.9081        0.9009       
0.8934        0.8854        0.8769        0.8679        0.8584        0.8483   
    0.8376        0.8263        40        0.9492        0.9446        0.9398   
    0.9345        0.9290        0.9231        0.9168        0.9101        0.9030
       0.8955        0.8876        0.8791        0.8702        0.8607       
0.8507        0.8401        0.8288        41        0.9506        0.9461       
0.9414        0.9362        0.9308        0.9249        0.9187        0.9121   
    0.9050        0.8976        0.8898        0.8814        0.8725        0.8632
       0.8531        0.8426        0.8314        42        0.9521        0.9477
       0.9430        0.9379        0.9325        0.9268        0.9207       
0.9142        0.9072        0.8999        0.8921        0.8839        0.8750   
    0.8657        0.8557        0.8452        0.8341        43        0.9535   
    0.9492        0.9446        0.9396        0.9343        0.9287        0.9226
       0.9162        0.9094        0.9021        0.8944        0.8863       
0.8775        0.8683        0.8584        0.8480        0.8369        44       
0.9549        0.9507        0.9462        0.9413        0.9362        0.9306   
    0.9247        0.9183        0.9116        0.9044        0.8968        0.8887
       0.8801        0.8710        0.8611        0.8508        0.8398        45
       0.9563        0.9522        0.9478        0.9431        0.9380       
0.9326        0.9267        0.9205        0.9139        0.9068        0.8993   
    0.8913        0.8827        0.8737        0.8640        0.8537        0.8428
       46        0.9578        0.9537        0.9495        0.9448        0.9399
       0.9345        0.9288        0.9226        0.9162        0.9092       
0.9018        0.8940        0.8855        0.8765        0.8669        0.8567   
    0.8459        47        0.9591        0.9553        0.9511        0.9465   
    0.9417        0.9365        0.9308        0.9248        0.9184        0.9116
       0.9044        0.8966        0.8882        0.8794        0.8699       
0.8598        0.8491        48        0.9606        0.9568        0.9527       
0.9483        0.9435        0.9384        0.9329        0.9271        0.9208   
    0.9141        0.9070        0.8993        0.8911        0.8823        0.8729
       0.8630        0.8523        49        0.9620        0.9583        0.9543
       0.9499        0.9454        0.9404        0.9350        0.9293       
0.9231        0.9166        0.9096        0.9021        0.8939        0.8854   
    0.8761        0.8663        0.8557        50        0.9633        0.9598   
    0.9559        0.9517        0.9472        0.9423        0.9371        0.9315
       0.9255        0.9191        0.9122        0.9049        0.8969       
0.8884        0.8792        0.8695        0.8591        51        0.9647       
0.9612        0.9575        0.9534        0.9491        0.9443        0.9392   
    0.9337        0.9279        0.9216        0.9149        0.9077        0.8998
       0.8915        0.8825        0.8729        0.8626        52        0.9660
       0.9626        0.9590        0.9550        0.9508        0.9463       
0.9413        0.9360        0.9303        0.9241        0.9176        0.9105   
    0.9028        0.8946        0.8858        0.8764        0.8662        53   
    0.9673        0.9641        0.9606        0.9567        0.9527        0.9482
       0.9434        0.9382        0.9327        0.9267        0.9203       
0.9133        0.9058        0.8978        0.8891        0.8798        0.8698   
    54        0.9686        0.9654        0.9621        0.9584        0.9544   
    0.9501        0.9454        0.9404        0.9350        0.9292        0.9230
       0.9162        0.9089        0.9011        0.8925        0.8834       
0.8736        55        0.9699        0.9669        0.9636        0.9600       
0.9561        0.9520        0.9474        0.9426        0.9374        0.9317   
    0.9256        0.9191        0.9119        0.9042        0.8959        0.8870
       0.8773   

 

124



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

 

 

 

LOGO [g821872ageofbene2.jpg]

        42     43     44     45     46     47     48     49     50     51     52
    53     54     55     56     57     58       56        0.9711        0.9682
       0.9650        0.9616        0.9579        0.9538        0.9494       
0.9448        0.9397        0.9342        0.9283        0.9219        0.9149   
    0.9075        0.8993        0.8906        0.8812        57        0.9723   
    0.9695        0.9664        0.9631        0.9596        0.9557        0.9514
       0.9469        0.9420        0.9367        0.9310        0.9247       
0.9180        0.9107        0.9027        0.8942        0.8850        58       
0.9735        0.9707        0.9678        0.9646        0.9612        0.9575   
    0.9534        0.9490        0.9442        0.9391        0.9336        0.9275
       0.9209        0.9139        0.9062        0.8979        0.8888        59
       0.9746        0.9720        0.9692        0.9661        0.9628       
0.9592        0.9553        0.9510        0.9465        0.9415        0.9362   
    0.9304        0.9240        0.9172        0.9096        0.9015        0.8926
       60        0.9757        0.9732        0.9706        0.9676        0.9644
       0.9609        0.9571        0.9531        0.9486        0.9439       
0.9388        0.9332        0.9269        0.9203        0.9130        0.9051   
    0.8965        61        0.9768        0.9744        0.9718        0.9689   
    0.9659        0.9626        0.9590        0.9550        0.9508        0.9462
       0.9413        0.9359        0.9299        0.9235        0.9163       
0.9087        0.9003        62        0.9778        0.9756        0.9731       
0.9703        0.9674        0.9642        0.9607        0.9570        0.9529   
    0.9485        0.9437        0.9385        0.9327        0.9266        0.9197
       0.9123        0.9042        63        0.9788        0.9766        0.9743
       0.9717        0.9689        0.9658        0.9625        0.9588       
0.9550        0.9507        0.9461        0.9411        0.9356        0.9296   
    0.9230        0.9158        0.9079        64        0.9798        0.9777   
    0.9755        0.9729        0.9702        0.9673        0.9641        0.9607
       0.9569        0.9529        0.9485        0.9437        0.9383       
0.9326        0.9262        0.9193        0.9117        65        0.9808       
0.9787        0.9765        0.9742        0.9716        0.9689        0.9658   
    0.9625        0.9589        0.9550        0.9508        0.9462        0.9410
       0.9355        0.9294        0.9227        0.9154        66        0.9817
       0.9797        0.9777        0.9753        0.9729        0.9702       
0.9673        0.9642        0.9607        0.9571        0.9530        0.9486   
    0.9437        0.9384        0.9325        0.9261        0.9190        67   
    0.9825        0.9807        0.9788        0.9765        0.9742        0.9716
       0.9688        0.9659        0.9626        0.9590        0.9552       
0.9510        0.9463        0.9412        0.9355        0.9294        0.9226   
    68        0.9834        0.9817        0.9798        0.9776        0.9755   
    0.9730        0.9703        0.9675        0.9644        0.9610        0.9573
       0.9533        0.9488        0.9440        0.9385        0.9326       
0.9260        69        0.9842        0.9826        0.9808        0.9787       
0.9766        0.9743        0.9717        0.9690        0.9660        0.9628   
    0.9594        0.9555        0.9512        0.9466        0.9414        0.9358
       0.9294        70        0.9850        0.9834        0.9817        0.9797
       0.9778        0.9755        0.9731        0.9705        0.9677       
0.9646        0.9613        0.9577        0.9536        0.9491        0.9442   
    0.9388        0.9327        71        0.9857        0.9843        0.9826   
    0.9807        0.9789        0.9767        0.9744        0.9719        0.9692
       0.9663        0.9632        0.9597        0.9558        0.9516       
0.9469        0.9418        0.9359        72        0.9865        0.9850       
0.9835        0.9817        0.9799        0.9778        0.9757        0.9734   
    0.9707        0.9680        0.9651        0.9617        0.9580        0.9540
       0.9495        0.9446        0.9391        73        0.9872        0.9858
       0.9843        0.9827        0.9809        0.9790        0.9769       
0.9746        0.9723        0.9696        0.9668        0.9637        0.9602   
    0.9564        0.9521        0.9474        0.9421        74        0.9878   
    0.9865        0.9851        0.9835        0.9819        0.9800        0.9781
       0.9760        0.9736        0.9712        0.9685        0.9655       
0.9622        0.9586        0.9545        0.9501        0.9450        75       
0.9885        0.9872        0.9859        0.9844        0.9828        0.9811   
    0.9792        0.9772        0.9750        0.9726        0.9701        0.9673
       0.9641        0.9607        0.9568        0.9526        0.9478        76
       0.9891        0.9879        0.9867        0.9852        0.9837       
0.9820        0.9802        0.9784        0.9762        0.9740        0.9716   
    0.9690        0.9659        0.9627        0.9591        0.9551        0.9505
       77        0.9897        0.9885        0.9874        0.9859        0.9846
       0.9830        0.9812        0.9795        0.9775        0.9754       
0.9731        0.9706        0.9677        0.9647        0.9612        0.9574   
    0.9531        78        0.9902        0.9891        0.9880        0.9867   
    0.9854        0.9838        0.9823        0.9805        0.9786        0.9767
       0.9746        0.9722        0.9695        0.9666        0.9633       
0.9597        0.9557        79        0.9908        0.9898        0.9887       
0.9874        0.9862        0.9847        0.9831        0.9815        0.9798   
    0.9779        0.9759        0.9736        0.9711        0.9684        0.9653
       0.9619        0.9580        80        0.9913        0.9903        0.9893
       0.9881        0.9869        0.9855        0.9840        0.9825       
0.9808        0.9791        0.9772        0.9750        0.9727        0.9701   
    0.9671        0.9640        0.9603        81        0.9918        0.9909   
    0.9899        0.9887        0.9876        0.9863        0.9849        0.9835
       0.9819        0.9801        0.9784        0.9764        0.9741       
0.9717        0.9690        0.9659        0.9624        82        0.9922       
0.9914        0.9904        0.9893        0.9883        0.9871        0.9857   
    0.9844        0.9828        0.9812        0.9795        0.9777        0.9755
       0.9733        0.9707        0.9678        0.9646        83        0.9927
       0.9919        0.9910        0.9899        0.9889        0.9878       
0.9865        0.9852        0.9838        0.9823        0.9807        0.9789   
    0.9769        0.9748        0.9723        0.9697        0.9666        84   
    0.9931        0.9923        0.9915        0.9905        0.9896        0.9884
       0.9872        0.9860        0.9847        0.9833        0.9818       
0.9801        0.9782        0.9762        0.9739        0.9714        0.9685   
    85        0.9936        0.9928        0.9920        0.9911        0.9901   
    0.9891        0.9879        0.9868        0.9855        0.9842        0.9828
       0.9812        0.9794        0.9776        0.9754        0.9730       
0.9703   

 

125



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

 

 

 

LOGO [g821872ageofbene2.jpg]

        59     60     61     62     63     64     65     66     67     68     69
    70     71     72     73     74     75       25        0.7893        0.7767
       0.7635        0.7497        0.7354        0.7205        0.7052       
0.6893        0.6731        0.6564        0.6394        0.6221        0.6045   
    0.5866        0.5684        0.5500        0.5316        26        0.7905   
    0.7780        0.7647        0.7510        0.7366        0.7217        0.7064
       0.6905        0.6743        0.6575        0.6405        0.6232       
0.6056        0.5876        0.5694        0.5510        0.5326        27       
0.7919        0.7793        0.7660        0.7523        0.7379        0.7230   
    0.7077        0.6918        0.6755        0.6587        0.6417        0.6244
       0.6067        0.5887        0.5705        0.5521        0.5336        28
       0.7933        0.7807        0.7675        0.7536        0.7393       
0.7244        0.7090        0.6931        0.6768        0.6601        0.6430   
    0.6256        0.6079        0.5899        0.5717        0.5532        0.5347
       29        0.7947        0.7821        0.7689        0.7551        0.7407
       0.7258        0.7104        0.6945        0.6782        0.6614       
0.6443        0.6269        0.6092        0.5912        0.5729        0.5544   
    0.5359        30        0.7963        0.7837        0.7704        0.7567   
    0.7423        0.7274        0.7120        0.6960        0.6797        0.6629
       0.6458        0.6283        0.6106        0.5926        0.5743       
0.5557        0.5372        31        0.7979        0.7853        0.7721       
0.7583        0.7439        0.7290        0.7136        0.6976        0.6812   
    0.6644        0.6473        0.6298        0.6121        0.5940        0.5757
       0.5571        0.5385        32        0.7997        0.7871        0.7738
       0.7600        0.7456        0.7307        0.7152        0.6993       
0.6829        0.6661        0.6489        0.6315        0.6137        0.5955   
    0.5772        0.5586        0.5400        33        0.8015        0.7888   
    0.7756        0.7619        0.7475        0.7325        0.7171        0.7011
       0.6847        0.6678        0.6507        0.6331        0.6153       
0.5972        0.5787        0.5601        0.5415        34        0.8034       
0.7908        0.7776        0.7638        0.7494        0.7344        0.7190   
    0.7030        0.6865        0.6697        0.6525        0.6349        0.6171
       0.5989        0.5804        0.5618        0.5431        35        0.8054
       0.7928        0.7796        0.7658        0.7514        0.7364       
0.7210        0.7049        0.6885        0.6716        0.6544        0.6368   
    0.6189        0.6007        0.5823        0.5635        0.5448        36   
    0.8075        0.7949        0.7817        0.7679        0.7535        0.7385
       0.7230        0.7070        0.6906        0.6737        0.6564       
0.6388        0.6209        0.6027        0.5842        0.5654        0.5466   
    37        0.8097        0.7972        0.7840        0.7701        0.7558   
    0.7408        0.7253        0.7092        0.6928        0.6759        0.6586
       0.6410        0.6230        0.6047        0.5862        0.5674       
0.5486        38        0.8120        0.7995        0.7863        0.7725       
0.7581        0.7431        0.7276        0.7116        0.6951        0.6781   
    0.6609        0.6432        0.6252        0.6069        0.5883        0.5695
       0.5506        39        0.8144        0.8019        0.7887        0.7750
       0.7606        0.7456        0.7301        0.7141        0.6976       
0.6806        0.6633        0.6456        0.6275        0.6092        0.5906   
    0.5717        0.5527        40        0.8169        0.8044        0.7913   
    0.7776        0.7632        0.7482        0.7327        0.7167        0.7002
       0.6832        0.6658        0.6481        0.6301        0.6116       
0.5930        0.5740        0.5551        41        0.8196        0.8071       
0.7940        0.7803        0.7659        0.7509        0.7354        0.7194   
    0.7029        0.6859        0.6685        0.6507        0.6327        0.6142
       0.5955        0.5765        0.5575        42        0.8223        0.8099
       0.7968        0.7831        0.7687        0.7538        0.7384       
0.7223        0.7057        0.6887        0.6713        0.6535        0.6354   
    0.6170        0.5982        0.5791        0.5601        43        0.8251   
    0.8128        0.7998        0.7861        0.7717        0.7568        0.7413
       0.7253        0.7088        0.6917        0.6743        0.6565       
0.6384        0.6198        0.6010        0.5819        0.5628        44       
0.8281        0.8158        0.8028        0.7892        0.7749        0.7600   
    0.7445        0.7284        0.7119        0.6948        0.6774        0.6596
       0.6414        0.6228        0.6040        0.5848        0.5657        45
       0.8312        0.8189        0.8059        0.7924        0.7781       
0.7633        0.7478        0.7317        0.7152        0.6981        0.6807   
    0.6628        0.6446        0.6260        0.6072        0.5880        0.5687
       46        0.8343        0.8221        0.8092        0.7957        0.7815
       0.7666        0.7512        0.7352        0.7187        0.7016       
0.6841        0.6663        0.6480        0.6294        0.6104        0.5912   
    0.5719        47        0.8376        0.8255        0.8127        0.7992   
    0.7850        0.7702        0.7549        0.7388        0.7223        0.7052
       0.6877        0.6699        0.6516        0.6329        0.6140       
0.5946        0.5753        48        0.8409        0.8289        0.8162       
0.8028        0.7887        0.7739        0.7586        0.7426        0.7261   
    0.7090        0.6915        0.6737        0.6553        0.6367        0.6176
       0.5983        0.5789        49        0.8444        0.8325        0.8198
       0.8066        0.7925        0.7778        0.7625        0.7465       
0.7301        0.7130        0.6955        0.6776        0.6593        0.6406   
    0.6215        0.6021        0.5826        50        0.8480        0.8361   
    0.8236        0.8104        0.7964        0.7818        0.7665        0.7506
       0.7342        0.7172        0.6997        0.6818        0.6634       
0.6447        0.6256        0.6061        0.5866        51        0.8516       
0.8399        0.8275        0.8143        0.8005        0.7859        0.7707   
    0.7549        0.7385        0.7215        0.7040        0.6861        0.6678
       0.6490        0.6299        0.6104        0.5908        52        0.8554
       0.8438        0.8315        0.8184        0.8047        0.7902       
0.7751        0.7593        0.7429        0.7260        0.7086        0.6907   
    0.6724        0.6536        0.6344        0.6149        0.5952        53   
    0.8591        0.8477        0.8356        0.8227        0.8090        0.7946
       0.7796        0.7639        0.7476        0.7307        0.7133       
0.6954        0.6771        0.6583        0.6391        0.6195        0.5998   
    54        0.8630        0.8517        0.8397        0.8270        0.8134   
    0.7992        0.7843        0.7686        0.7524        0.7356        0.7182
       0.7004        0.6821        0.6633        0.6441        0.6245       
0.6047        55        0.8670        0.8558        0.8440        0.8314       
0.8180        0.8038        0.7891        0.7735        0.7574        0.7407   
    0.7234        0.7056        0.6873        0.6685        0.6493        0.6296
       0.6098   

 

126



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

 

 

LOGO [g821872ageofbene2.jpg]

        59     60     61     62     63     64     65     66     67     68     69
    70     71     72     73     74     75       56        0.8709        0.8600
       0.8483        0.8358        0.8227        0.8087        0.7940       
0.7786        0.7626        0.7459        0.7287        0.7109        0.6927   
    0.6739        0.6547        0.6351        0.6152        57        0.8749   
    0.8642        0.8527        0.8405        0.8274        0.8136        0.7991
       0.7838        0.7679        0.7513        0.7342        0.7165       
0.6983        0.6795        0.6603        0.6407        0.6209        58       
0.8790        0.8685        0.8571        0.8451        0.8322        0.8186   
    0.8043        0.7891        0.7734        0.7569        0.7399        0.7223
       0.7041        0.6854        0.6663        0.6466        0.6267        59
       0.8830        0.8728        0.8617        0.8498        0.8371       
0.8236        0.8095        0.7945        0.7789        0.7626        0.7457   
    0.7282        0.7101        0.6915        0.6724        0.6527        0.6329
       60        0.8871        0.8771        0.8662        0.8546        0.8421
       0.8288        0.8149        0.8001        0.7846        0.7685       
0.7517        0.7343        0.7164        0.6978        0.6787        0.6591   
    0.6393        61        0.8912        0.8814        0.8707        0.8594   
    0.8471        0.8341        0.8203        0.8057        0.7905        0.7745
       0.7579        0.7406        0.7228        0.7043        0.6853       
0.6657        0.6459        62        0.8952        0.8857        0.8753       
0.8641        0.8521        0.8393        0.8258        0.8114        0.7964   
    0.7806        0.7642        0.7471        0.7294        0.7110        0.6921
       0.6726        0.6528        63        0.8993        0.8900        0.8799
       0.8690        0.8572        0.8447        0.8314        0.8173       
0.8025        0.7868        0.7706        0.7536        0.7361        0.7178   
    0.6990        0.6796        0.6599        64        0.9033        0.8942   
    0.8844        0.8737        0.8623        0.8500        0.8370        0.8231
       0.8085        0.7931        0.7770        0.7603        0.7429       
0.7249        0.7062        0.6869        0.6672        65        0.9073       
0.8984        0.8889        0.8785        0.8674        0.8553        0.8426   
    0.8290        0.8147        0.7995        0.7837        0.7671        0.7500
       0.7321        0.7135        0.6943        0.6748        66        0.9111
       0.9026        0.8934        0.8833        0.8724        0.8607       
0.8482        0.8349        0.8208        0.8059        0.7903        0.7741   
    0.7571        0.7394        0.7210        0.7019        0.6825        67   
    0.9150        0.9067        0.8978        0.8880        0.8774        0.8660
       0.8539        0.8408        0.8270        0.8124        0.7971       
0.7811        0.7643        0.7468        0.7286        0.7097        0.6904   
    68        0.9187        0.9108        0.9021        0.8927        0.8823   
    0.8713        0.8594        0.8466        0.8332        0.8189        0.8038
       0.7881        0.7716        0.7543        0.7363        0.7176       
0.6985        69        0.9224        0.9148        0.9064        0.8973       
0.8873        0.8765        0.8650        0.8525        0.8394        0.8253   
    0.8106        0.7952        0.7789        0.7619        0.7441        0.7257
       0.7067        70        0.9260        0.9186        0.9105        0.9017
       0.8921        0.8816        0.8704        0.8584        0.8455       
0.8318        0.8174        0.8023        0.7863        0.7695        0.7520   
    0.7338        0.7150        71        0.9295        0.9224        0.9147   
    0.9062        0.8968        0.8867        0.8759        0.8641        0.8516
       0.8383        0.8242        0.8094        0.7937        0.7772       
0.7600        0.7420        0.7235        72        0.9329        0.9262       
0.9186        0.9105        0.9015        0.8917        0.8812        0.8698   
    0.8577        0.8447        0.8309        0.8164        0.8011        0.7849
       0.7680        0.7503        0.7320        73        0.9362        0.9297
       0.9225        0.9147        0.9060        0.8966        0.8864       
0.8754        0.8636        0.8509        0.8376        0.8234        0.8085   
    0.7926        0.7761        0.7586        0.7406        74        0.9394   
    0.9332        0.9263        0.9188        0.9105        0.9014        0.8915
       0.8809        0.8695        0.8572        0.8442        0.8304       
0.8158        0.8003        0.7841        0.7669        0.7492        75       
0.9424        0.9366        0.9300        0.9228        0.9147        0.9060   
    0.8965        0.8862        0.8753        0.8634        0.8507        0.8373
       0.8231        0.8080        0.7920        0.7753        0.7579        76
       0.9454        0.9398        0.9335        0.9266        0.9189       
0.9106        0.9015        0.8915        0.8809        0.8694        0.8572   
    0.8441        0.8303        0.8155        0.8000        0.7835        0.7665
       77        0.9483        0.9429        0.9369        0.9303        0.9230
       0.9149        0.9062        0.8966        0.8864        0.8752       
0.8634        0.8508        0.8374        0.8230        0.8078        0.7917   
    0.7750        78        0.9510        0.9460        0.9402        0.9339   
    0.9269        0.9192        0.9108        0.9016        0.8918        0.8810
       0.8695        0.8573        0.8443        0.8304        0.8156       
0.7998        0.7836        79        0.9536        0.9488        0.9433       
0.9374        0.9307        0.9233        0.9152        0.9064        0.8969   
    0.8866        0.8755        0.8638        0.8512        0.8376        0.8232
       0.8080        0.7920        80        0.9561        0.9515        0.9464
       0.9407        0.9343        0.9272        0.9196        0.9111       
0.9019        0.8921        0.8814        0.8700        0.8578        0.8447   
    0.8307        0.8159        0.8003        81        0.9585        0.9542   
    0.9493        0.9438        0.9378        0.9310        0.9237        0.9156
       0.9069        0.8973        0.8871        0.8761        0.8643       
0.8517        0.8382        0.8237        0.8085        82        0.9608       
0.9567        0.9521        0.9469        0.9412        0.9347        0.9277   
    0.9200        0.9116        0.9025        0.8926        0.8821        0.8708
       0.8585        0.8454        0.8314        0.8167        83        0.9631
       0.9592        0.9548        0.9498        0.9444        0.9383       
0.9316        0.9242        0.9162        0.9075        0.8980        0.8880   
    0.8770        0.8652        0.8525        0.8389        0.8247        84   
    0.9652        0.9615        0.9573        0.9527        0.9475        0.9417
       0.9354        0.9283        0.9207        0.9123        0.9033       
0.8936        0.8831        0.8717        0.8595        0.8464        0.8326   
    85        0.9672        0.9637        0.9598        0.9554        0.9504   
    0.9450        0.9390        0.9323        0.9250        0.9170        0.9084
       0.8991        0.8891        0.8781        0.8664        0.8537       
0.8403   

 

127



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants***

*** On March 12, 2012, This Table was corrected—the age of the pensioner on
pages 1, 3, and 5 had to be corrected.

Age of Pensioner

 

 

LOGO [g821872ageofbene5.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       25        0.9910        0.9903
       0.9894        0.9885        0.9876        0.9865        0.9853       
0.9841        0.9826        0.9812        0.9796        0.9779        0.9760   
    0.9741        0.9719        0.9696        0.9671        26        0.9912   
    0.9905        0.9897        0.9887        0.9878        0.9868        0.9856
       0.9844        0.9830        0.9816        0.9801        0.9783       
0.9765        0.9746        0.9724        0.9701        0.9676        27       
0.9914        0.9908        0.9899        0.9890        0.9881        0.9872   
    0.9859        0.9848        0.9834        0.9820        0.9804        0.9787
       0.9770        0.9750        0.9729        0.9706        0.9682        28
       0.9917        0.9910        0.9902        0.9893        0.9885       
0.9874        0.9863        0.9852        0.9838        0.9825        0.9810   
    0.9793        0.9775        0.9755        0.9735        0.9712        0.9688
       29        0.9920        0.9913        0.9905        0.9896        0.9888
       0.9878        0.9867        0.9855        0.9842        0.9829       
0.9814        0.9797        0.9780        0.9761        0.9740        0.9718   
    0.9694        30        0.9922        0.9915        0.9908        0.9899   
    0.9892        0.9882        0.9870        0.9860        0.9846        0.9834
       0.9818        0.9802        0.9785        0.9766        0.9746       
0.9724        0.9700        31        0.9925        0.9918        0.9910       
0.9903        0.9895        0.9885        0.9874        0.9863        0.9850   
    0.9838        0.9824        0.9807        0.9790        0.9772        0.9752
       0.9730        0.9706        32        0.9927        0.9920        0.9913
       0.9906        0.9898        0.9888        0.9878        0.9867       
0.9855        0.9843        0.9828        0.9812        0.9795        0.9777   
    0.9758        0.9737        0.9713        33        0.9929        0.9923   
    0.9916        0.9909        0.9901        0.9892        0.9881        0.9872
       0.9859        0.9847        0.9833        0.9818        0.9801       
0.9783        0.9764        0.9743        0.9720        34        0.9931       
0.9925        0.9919        0.9912        0.9904        0.9896        0.9885   
    0.9875        0.9863        0.9851        0.9838        0.9823        0.9807
       0.9789        0.9770        0.9749        0.9727        35        0.9934
       0.9928        0.9921        0.9915        0.9907        0.9899       
0.9889        0.9880        0.9867        0.9856        0.9843        0.9828   
    0.9812        0.9795        0.9776        0.9756        0.9734        36   
    0.9936        0.9930        0.9924        0.9918        0.9911        0.9902
       0.9893        0.9883        0.9872        0.9861        0.9848       
0.9833        0.9818        0.9801        0.9783        0.9763        0.9741   
    37        0.9939        0.9933        0.9927        0.9921        0.9914   
    0.9906        0.9896        0.9887        0.9876        0.9865        0.9852
       0.9838        0.9824        0.9807        0.9789        0.9770       
0.9749        38        0.9941        0.9936        0.9930        0.9923       
0.9917        0.9909        0.9900        0.9891        0.9881        0.9870   
    0.9858        0.9844        0.9830        0.9813        0.9796        0.9777
       0.9755        39        0.9943        0.9938        0.9932        0.9926
       0.9920        0.9913        0.9904        0.9895        0.9884       
0.9874        0.9863        0.9850        0.9835        0.9820        0.9803   
    0.9784        0.9763        40        0.9945        0.9940        0.9935   
    0.9929        0.9923        0.9916        0.9907        0.9899        0.9889
       0.9879        0.9867        0.9855        0.9841        0.9826       
0.9809        0.9791        0.9770        41        0.9947        0.9942       
0.9938        0.9932        0.9926        0.9919        0.9911        0.9903   
    0.9893        0.9884        0.9872        0.9860        0.9847        0.9832
       0.9816        0.9798        0.9779        42        0.9949        0.9944
       0.9940        0.9935        0.9929        0.9922        0.9915       
0.9907        0.9897        0.9889        0.9877        0.9865        0.9852   
    0.9838        0.9822        0.9805        0.9786        43        0.9951   
    0.9947        0.9942        0.9937        0.9931        0.9925        0.9918
       0.9911        0.9902        0.9892        0.9882        0.9870       
0.9858        0.9845        0.9829        0.9812        0.9794        44       
0.9953        0.9949        0.9944        0.9940        0.9934        0.9928   
    0.9921        0.9914        0.9905        0.9897        0.9887        0.9876
       0.9863        0.9851        0.9836        0.9819        0.9801        45
       0.9955        0.9951        0.9947        0.9942        0.9937       
0.9931        0.9924        0.9918        0.9909        0.9901        0.9891   
    0.9881        0.9869        0.9857        0.9842        0.9826        0.9809
       46        0.9957        0.9953        0.9949        0.9944        0.9940
       0.9934        0.9928        0.9921        0.9913        0.9906       
0.9896        0.9885        0.9874        0.9862        0.9848        0.9833   
    0.9816        47        0.9959        0.9955        0.9952        0.9947   
    0.9943        0.9937        0.9931        0.9925        0.9917        0.9909
       0.9901        0.9891        0.9880        0.9868        0.9855       
0.9840        0.9824        48        0.9961        0.9957        0.9953       
0.9949        0.9946        0.9940        0.9934        0.9928        0.9921   
    0.9914        0.9905        0.9895        0.9885        0.9874        0.9861
       0.9847        0.9831        49        0.9962        0.9959        0.9955
       0.9952        0.9948        0.9943        0.9937        0.9932       
0.9925        0.9918        0.9909        0.9900        0.9890        0.9879   
    0.9867        0.9854        0.9838        50        0.9964        0.9961   
    0.9958        0.9954        0.9950        0.9945        0.9940        0.9935
       0.9928        0.9921        0.9914        0.9905        0.9896       
0.9885        0.9873        0.9860        0.9845        51        0.9966       
0.9963        0.9960        0.9956        0.9953        0.9948        0.9943   
    0.9938        0.9931        0.9925        0.9917        0.9909        0.9900
       0.9891        0.9879        0.9867        0.9853        52        0.9967
       0.9964        0.9961        0.9958        0.9955        0.9951       
0.9946        0.9941        0.9934        0.9929        0.9922        0.9914   
    0.9905        0.9896        0.9885        0.9873        0.9860        53   
    0.9969        0.9967        0.9964        0.9960        0.9957        0.9954
       0.9948        0.9944        0.9938        0.9933        0.9926       
0.9918        0.9910        0.9901        0.9891        0.9880        0.9867   
    54        0.9970        0.9968        0.9965        0.9962        0.9960   
    0.9956        0.9951        0.9947        0.9941        0.9936        0.9929
       0.9922        0.9914        0.9906        0.9896        0.9885       
0.9873        55        0.9972        0.9970        0.9967        0.9964       
0.9962        0.9958        0.9953        0.9950        0.9944        0.9939   
    0.9933        0.9926        0.9919        0.9911        0.9901        0.9891
       0.9880   

 

128



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

 

 

LOGO [g821872ageofbene5.jpg]

        25     26     27     28     29     30     31     32     33     34     35
    36     37     38     39     40     41       56        0.9973        0.9971
       0.9969        0.9966        0.9963        0.9960        0.9956       
0.9953        0.9947        0.9942        0.9937        0.9930        0.9924   
    0.9916        0.9907        0.9897        0.9886        57        0.9975   
    0.9973        0.9970        0.9968        0.9966        0.9963        0.9959
       0.9955        0.9950        0.9946        0.9940        0.9934       
0.9927        0.9920        0.9912        0.9902        0.9892        58       
0.9976        0.9974        0.9972        0.9969        0.9968        0.9965   
    0.9961        0.9958        0.9953        0.9949        0.9944        0.9937
       0.9931        0.9925        0.9917        0.9908        0.9898        59
       0.9977        0.9975        0.9974        0.9971        0.9969       
0.9966        0.9963        0.9960        0.9955        0.9952        0.9947   
    0.9941        0.9936        0.9929        0.9922        0.9913        0.9903
       60        0.9978        0.9977        0.9975        0.9973        0.9971
       0.9969        0.9965        0.9962        0.9958        0.9955       
0.9950        0.9945        0.9939        0.9933        0.9927        0.9919   
    0.9910        61        0.9980        0.9978        0.9976        0.9975   
    0.9973        0.9971        0.9967        0.9965        0.9961        0.9958
       0.9954        0.9948        0.9943        0.9938        0.9931       
0.9923        0.9915        62        0.9981        0.9980        0.9978       
0.9976        0.9975        0.9972        0.9969        0.9967        0.9963   
    0.9961        0.9956        0.9952        0.9946        0.9942        0.9935
       0.9928        0.9920        63        0.9982        0.9981        0.9979
       0.9978        0.9976        0.9974        0.9971        0.9969       
0.9965        0.9963        0.9959        0.9955        0.9950        0.9945   
    0.9940        0.9932        0.9925        64        0.9983        0.9982   
    0.9981        0.9979        0.9978        0.9976        0.9973        0.9971
       0.9967        0.9965        0.9962        0.9958        0.9953       
0.9948        0.9944        0.9937        0.9930        65        0.9984       
0.9983        0.9982        0.9981        0.9979        0.9977        0.9975   
    0.9973        0.9970        0.9967        0.9964        0.9960        0.9956
       0.9952        0.9947        0.9942        0.9934        66        0.9985
       0.9984        0.9983        0.9981        0.9981        0.9979       
0.9977        0.9975        0.9972        0.9970        0.9966        0.9963   
    0.9959        0.9955        0.9951        0.9946        0.9939        67   
    0.9986        0.9985        0.9984        0.9983        0.9982        0.9980
       0.9978        0.9977        0.9973        0.9972        0.9970       
0.9966        0.9962        0.9958        0.9954        0.9949        0.9944   
    68        0.9987        0.9987        0.9985        0.9984        0.9984   
    0.9982        0.9980        0.9978        0.9976        0.9974        0.9971
       0.9969        0.9965        0.9961        0.9957        0.9953       
0.9948        69        0.9988        0.9987        0.9987        0.9985       
0.9984        0.9983        0.9981        0.9980        0.9977        0.9976   
    0.9973        0.9971        0.9968        0.9965        0.9960        0.9956
       0.9952        70        0.9989        0.9988        0.9987        0.9986
       0.9986        0.9984        0.9983        0.9981        0.9979       
0.9978        0.9976        0.9973        0.9970        0.9968        0.9964   
    0.9960        0.9955        71        0.9990        0.9989        0.9988   
    0.9987        0.9987        0.9986        0.9984        0.9983        0.9981
       0.9979        0.9977        0.9975        0.9972        0.9970       
0.9967        0.9963        0.9959        72        0.9990        0.9990       
0.9989        0.9988        0.9988        0.9986        0.9985        0.9984   
    0.9983        0.9981        0.9979        0.9977        0.9975        0.9972
       0.9969        0.9966        0.9962        73        0.9991        0.9990
       0.9990        0.9989        0.9989        0.9988        0.9986       
0.9986        0.9983        0.9983        0.9981        0.9979        0.9977   
    0.9975        0.9972        0.9969        0.9965        74        0.9992   
    0.9991        0.9990        0.9990        0.9990        0.9989        0.9987
       0.9986        0.9985        0.9984        0.9982        0.9981       
0.9978        0.9977        0.9974        0.9971        0.9968        75       
0.9993        0.9992        0.9991        0.9990        0.9990        0.9989   
    0.9989        0.9988        0.9986        0.9986        0.9984        0.9982
       0.9981        0.9978        0.9977        0.9973        0.9970        76
       0.9993        0.9993        0.9992        0.9991        0.9991       
0.9991        0.9989        0.9989        0.9987        0.9987        0.9985   
    0.9984        0.9982        0.9981        0.9978        0.9976        0.9973
       77        0.9993        0.9993        0.9993        0.9992        0.9992
       0.9992        0.9990        0.9990        0.9989        0.9988       
0.9987        0.9985        0.9984        0.9982        0.9981        0.9978   
    0.9976        78        0.9994        0.9994        0.9993        0.9993   
    0.9993        0.9992        0.9991        0.9991        0.9989        0.9989
       0.9988        0.9986        0.9985        0.9984        0.9982       
0.9980        0.9977        79        0.9995        0.9994        0.9994       
0.9993        0.9993        0.9993        0.9992        0.9992        0.9990   
    0.9990        0.9989        0.9988        0.9986        0.9985        0.9984
       0.9982        0.9980        80        0.9995        0.9995        0.9994
       0.9994        0.9994        0.9993        0.9992        0.9992       
0.9991        0.9991        0.9990        0.9989        0.9988        0.9987   
    0.9985        0.9984        0.9981        81        0.9996        0.9996   
    0.9995        0.9994        0.9995        0.9994        0.9993        0.9993
       0.9992        0.9992        0.9991        0.9990        0.9988       
0.9988        0.9987        0.9985        0.9983        82        0.9996       
0.9996        0.9996        0.9995        0.9995        0.9995        0.9994   
    0.9994        0.9992        0.9992        0.9992        0.9991        0.9990
       0.9989        0.9988        0.9987        0.9985        83        0.9996
       0.9996        0.9996        0.9996        0.9995        0.9995       
0.9994        0.9995        0.9993        0.9993        0.9992        0.9992   
    0.9991        0.9990        0.9989        0.9988        0.9986        84   
    0.9996        0.9996        0.9996        0.9996        0.9996        0.9995
       0.9995        0.9995        0.9994        0.9994        0.9993       
0.9992        0.9992        0.9991        0.9990        0.9989        0.9987   
    85        0.9997        0.9996        0.9996        0.9996        0.9996   
    0.9996        0.9995        0.9995        0.9995        0.9995        0.9994
       0.9993        0.9992        0.9992        0.9991        0.9990       
0.9989   

 

129



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

 

 

LOGO [g821872ageofbene5.jpg]

        42     43     44     45     46     47     48     49     50     51     52
    53     54     55     56     57     58       25        0.9645        0.9616
       0.9586        0.9553        0.9519        0.9483        0.9444       
0.9403        0.9360        0.9314        0.9266        0.9215        0.9159   
    0.9101        0.9039        0.8974        0.8903        26        0.9651   
    0.9622        0.9592        0.9559        0.9526        0.9490        0.9451
       0.9411        0.9367        0.9321        0.9274        0.9222       
0.9167        0.9109        0.9047        0.8982        0.8912        27       
0.9657        0.9628        0.9598        0.9566        0.9533        0.9497   
    0.9458        0.9417        0.9374        0.9329        0.9281        0.9230
       0.9175        0.9117        0.9055        0.8990        0.8920        28
       0.9662        0.9635        0.9605        0.9573        0.9539       
0.9504        0.9465        0.9425        0.9383        0.9337        0.9289   
    0.9238        0.9184        0.9126        0.9064        0.8999        0.8929
       29        0.9669        0.9641        0.9611        0.9580        0.9547
       0.9511        0.9473        0.9433        0.9391        0.9345       
0.9298        0.9247        0.9192        0.9135        0.9073        0.9008   
    0.8939        30        0.9675        0.9648        0.9619        0.9587   
    0.9554        0.9519        0.9481        0.9442        0.9399        0.9354
       0.9307        0.9256        0.9201        0.9145        0.9083       
0.9018        0.8949        31        0.9682        0.9654        0.9626       
0.9595        0.9562        0.9527        0.9490        0.9450        0.9408   
    0.9363        0.9316        0.9266        0.9212        0.9154        0.9093
       0.9029        0.8959        32        0.9689        0.9662        0.9634
       0.9602        0.9570        0.9535        0.9498        0.9459       
0.9417        0.9373        0.9326        0.9276        0.9222        0.9166   
    0.9104        0.9040        0.8971        33        0.9696        0.9669   
    0.9641        0.9610        0.9579        0.9544        0.9507        0.9468
       0.9426        0.9383        0.9336        0.9287        0.9233       
0.9176        0.9115        0.9051        0.8982        34        0.9703       
0.9677        0.9649        0.9619        0.9587        0.9553        0.9517   
    0.9478        0.9437        0.9393        0.9347        0.9297        0.9244
       0.9188        0.9127        0.9063        0.8995        35        0.9711
       0.9685        0.9658        0.9628        0.9596        0.9563       
0.9526        0.9488        0.9447        0.9404        0.9358        0.9309   
    0.9256        0.9200        0.9140        0.9077        0.9008        36   
    0.9718        0.9693        0.9666        0.9636        0.9605        0.9572
       0.9536        0.9498        0.9458        0.9415        0.9370       
0.9321        0.9268        0.9213        0.9153        0.9089        0.9021   
    37        0.9726        0.9701        0.9674        0.9645        0.9615   
    0.9582        0.9546        0.9509        0.9469        0.9426        0.9382
       0.9333        0.9280        0.9226        0.9166        0.9104       
0.9036        38        0.9734        0.9710        0.9683        0.9655       
0.9624        0.9592        0.9557        0.9520        0.9481        0.9439   
    0.9394        0.9346        0.9294        0.9240        0.9181        0.9118
       0.9051        39        0.9742        0.9718        0.9692        0.9664
       0.9635        0.9603        0.9568        0.9531        0.9492       
0.9451        0.9407        0.9360        0.9308        0.9254        0.9195   
    0.9133        0.9067        40        0.9750        0.9726        0.9701   
    0.9673        0.9645        0.9613        0.9579        0.9544        0.9505
       0.9464        0.9420        0.9373        0.9322        0.9269       
0.9211        0.9149        0.9083        41        0.9758        0.9735       
0.9710        0.9683        0.9655        0.9624        0.9591        0.9556   
    0.9517        0.9477        0.9434        0.9388        0.9337        0.9285
       0.9227        0.9166        0.9100        42        0.9766        0.9744
       0.9719        0.9693        0.9665        0.9635        0.9602       
0.9568        0.9530        0.9491        0.9448        0.9402        0.9353   
    0.9301        0.9243        0.9183        0.9118        43        0.9774   
    0.9753        0.9729        0.9703        0.9676        0.9646        0.9614
       0.9580        0.9543        0.9505        0.9463        0.9417       
0.9369        0.9317        0.9261        0.9200        0.9136        44       
0.9783        0.9761        0.9738        0.9713        0.9686        0.9658   
    0.9626        0.9593        0.9557        0.9518        0.9478        0.9433
       0.9385        0.9334        0.9278        0.9219        0.9155        45
       0.9790        0.9770        0.9748        0.9723        0.9697       
0.9669        0.9638        0.9606        0.9571        0.9533        0.9493   
    0.9449        0.9401        0.9352        0.9296        0.9238        0.9175
       46        0.9799        0.9778        0.9757        0.9733        0.9708
       0.9681        0.9651        0.9619        0.9584        0.9548       
0.9508        0.9465        0.9418        0.9369        0.9315        0.9258   
    0.9195        47        0.9807        0.9787        0.9766        0.9743   
    0.9719        0.9692        0.9663        0.9632        0.9599        0.9562
       0.9524        0.9482        0.9436        0.9387        0.9334       
0.9277        0.9216        48        0.9815        0.9796        0.9775       
0.9753        0.9730        0.9704        0.9675        0.9645        0.9613   
    0.9577        0.9539        0.9499        0.9453        0.9406        0.9354
       0.9297        0.9237        49        0.9823        0.9804        0.9785
       0.9763        0.9741        0.9715        0.9688        0.9659       
0.9627        0.9593        0.9556        0.9516        0.9471        0.9425   
    0.9374        0.9319        0.9259        50        0.9831        0.9813   
    0.9794        0.9773        0.9751        0.9727        0.9700        0.9672
       0.9641        0.9608        0.9572        0.9532        0.9489       
0.9444        0.9394        0.9340        0.9282        51        0.9838       
0.9821        0.9803        0.9783        0.9761        0.9739        0.9712   
    0.9685        0.9655        0.9622        0.9588        0.9550        0.9508
       0.9464        0.9415        0.9362        0.9305        52        0.9846
       0.9830        0.9812        0.9792        0.9772        0.9750       
0.9725        0.9698        0.9670        0.9638        0.9605        0.9567   
    0.9527        0.9483        0.9435        0.9384        0.9328        53   
    0.9853        0.9838        0.9821        0.9802        0.9782        0.9761
       0.9737        0.9712        0.9684        0.9653        0.9620       
0.9585        0.9546        0.9503        0.9456        0.9406        0.9351   
    54        0.9860        0.9846        0.9830        0.9812        0.9793   
    0.9772        0.9749        0.9724        0.9698        0.9668        0.9637
       0.9602        0.9564        0.9523        0.9478        0.9429       
0.9376        55        0.9867        0.9853        0.9839        0.9821       
0.9803        0.9783        0.9761        0.9738        0.9711        0.9683   
    0.9653        0.9620        0.9582        0.9544        0.9499        0.9452
       0.9400   

 

130



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

 

LOGO [g821872ageofbene5.jpg]

    42   43   44   45   45   47   418   49   50   51   52   53   54   55   56  
57   58     56      0.9874      0.9861      0.9846      0.9830      0.9813     
0.9794      0.9773      0.9750      0.9726      0.9698      0.9670      0.9637
     0.9602      0.9563      0.9521      0.9475      0.9424      57      0.9881
     0.9868      0.9855      0.9839      0.9823      0.9804      0.9785     
0.9763      0.9739      0.9714      0.9686      0.9654      0.9620      0.9583
     0.9542      0.9498      0.9449      58      0.9887      0.9876      0.9863
     0.9848      0.9832      0.9815      0.9796      0.9775      0.9753     
0.9728      0.9701      0.9672      0.9638      0.9604      0.9563      0.9521
     0.9473      59      0.9894      0.9883      0.9870      0.9856      0.9842
     0.9825      0.9807      0.9788      0.9766      0.9742      0.9717     
0.9689      0.9657      0.9623      0.9585      0.9544      0.9498      60     
0.9901      0.9890      0.9877      0.9864      0.9850      0.9835      0.9818
     0.9799      0.9778      0.9756      0.9733      0.9705      0.9675     
0.9643      0.9606      0.9567      0.9523      61      0.9906      0.9896     
0.9885      0.9872      0.9859      0.9845      0.9828      0.9811      0.9791
     0.9770      0.9747      0.9722      0.9693      0.9662      0.9627     
0.9589      0.9547      62      0.9912      0.9902      0.9892      0.9880     
0.9868      0.9854      0.9839      0.9822      0.9803      0.9784      0.9762
     0.9738      0.9710      0.9681      0.9648      0.9612      0.9572      63
     0.9918      0.9909      0.9899      0.9888      0.9876      0.9863     
0.9848      0.9833      0.9815      0.9797      0.9777      0.9754      0.9728
     0.9699      0.9668      0.9634      0.9595      64      0.9923      0.9915
     0.9906      0.9895      0.9884      0.9872      0.9858      0.9844     
0.9827      0.9810      0.9790      0.9768      0.9744      0.9718      0.9688
     0.9655      0.9618      65      0.9929      0.9920      0.9912      0.9902
     0.9892      0.9880      0.9867      0.9853      0.9838      0.9822     
0.9804      0.9783      0.9760      0.9735      0.9707      0.9676      0.9642
     66      0.9933      0.9926      0.9917      0.9908      0.9899      0.9888
     0.9876      0.9863      0.9849      0.9833      0.9817      0.9797     
0.9776      0.9753      0.9726      0.9697      0.9664      67      0.9938     
0.9931      0.9924      0.9914      0.9906      0.9896      0.9884      0.9873
     0.9859      0.9845      0.9829      0.9812      0.9791      0.9769     
0.9744      0.9716      0.9685      68      0.9943      0.9936      0.9928     
0.9921      0.9912      0.9904      0.9892      0.9882      0.9869      0.9856
     0.9841      0.9824      0.9805      0.9785      0.9761      0.9736     
0.9706      69      0.9947      0.9941      0.9934      0.9926      0.9919     
0.9910      0.9900      0.9890      0.9878      0.9866      0.9852      0.9837
     0.9819      0.9800      0.9778      0.9754      0.9727      70      0.9950
     0.9945      0.9939      0.9932      0.9925      0.9917      0.9908     
0.9898      0.9887      0.9875      0.9863      0.9849      0.9832      0.9815
     0.9794      0.9772      0.9746      71      0.9954      0.9949      0.9943
     0.9937      0.9931      0.9923      0.9915      0.9906      0.9896     
0.9885      0.9873      0.9860      0.9845      0.9829      0.9809      0.9789
     0.9765      72      0.9958      0.9953      0.9948      0.9942      0.9936
     0.9929      0.9921      0.9913      0.9904      0.9894      0.9883     
0.9871      0.9857      0.9841      0.9824      0.9805      0.9783      73     
0.9961      0.9957      0.9952      0.9946      0.9941      0.9935      0.9927
     0.9920      0.9912      0.9902      0.9892      0.9881      0.9868     
0.9854      0.9838      0.9820      0.9799      74      0.9965      0.9960     
0.9956      0.9951      0.9946      0.9940      0.9933      0.9927      0.9918
     0.9910      0.9901      0.9890      0.9878      0.9866      0.9851     
0.9835      0.9815      75      0.9968      0.9964      0.9960      0.9955     
0.9951      0.9945      0.9939      0.9932      0.9925      0.9918      0.9909
     0.9900      0.9888      0.9877      0.9863      0.9848      0.9830      76
     0.9971      0.9967      0.9963      0.9958      0.9955      0.9950     
0.9943      0.9938      0.9932      0.9924      0.9917      0.9908      0.9898
     0.9887      0.9874      0.9861      0.9845      77      0.9973      0.9970
     0.9966      0.9962      0.9959      0.9954      0.9948      0.9943     
0.9937      0.9931      0.9924      0.9916      0.9906      0.9897      0.9886
     0.9873      0.9858      78      0.9976      0.9972      0.9970      0.9965
     0.9962      0.9958      0.9953      0.9948      0.9942      0.9937     
0.9930      0.9924      0.9915      0.9906      0.9895      0.9884      0.9871
     79      0.9978      0.9975      0.9972      0.9969      0.9965      0.9962
     0.9957      0.9953      0.9947      0.9943      0.9937      0.9930     
0.9922      0.9915      0.9905      0.9894      0.9881      80      0.9979     
0.9977      0.9974      0.9971      0.9968      0.9965      0.9961      0.9957
     0.9952      0.9948      0.9942      0.9936      0.9929      0.9922     
0.9913      0.9904      0.9892      81      0.9982      0.9979      0.9977     
0.9974      0.9972      0.9968      0.9965      0.9961      0.9957      0.9952
     0.9948      0.9942      0.9936      0.9930      0.9921      0.9913     
0.9902      82      0.9983      0.9982      0.9979      0.9976      0.9974     
0.9971      0.9968      0.9964      0.9961      0.9957      0.9952      0.9948
     0.9942      0.9936      0.9928      0.9921      0.9911      83      0.9985
     0.9983      0.9982      0.9978      0.9977      0.9974      0.9970     
0.9968      0.9964      0.9960      0.9957      0.9953      0.9947      0.9942
     0.9935      0.9928      0.9919      84      0.9987      0.9985      0.9983
     0.9981      0.9979      0.9976      0.9974      0.9971      0.9967     
0.9965      0.9961      0.9957      0.9952      0.9947      0.9941      0.9935
     0.9928      85      0.9988      0.9986      0.9985      0.9982      0.9981
     0.9979      0.9976      0.9973      0.9971      0.9968      0.9965     
0.9961      0.9956      0.9952      0.9946      0.9941      0.9935   

 

131



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

 

LOGO [g821872ageofbene5.jpg]

    59   60   61   62   63   64   65   66   67   68   69   70   71   72   73  
73   75     25      0.8828      0.8749      0.8665      0.8576      0.8481     
0.8382      0.8277      0.8167      0.8052      0.7932      0.7806      0.7676
     0.7541      0.7400      0.7254      0.7102      0.6948      26      0.8837
     0.8757      0.8673      0.8584      0.8490      0.8391      0.8286     
0.8176      0.8062      0.7940      0.7815      0.7685      0.7550      0.7409
     0.7263      0.7111      0.6957      27      0.8845      0.8766      0.8682
     0.8594      0.8499      0.8399      0.8295      0.8185      0.8071     
0.7950      0.7825      0.7695      0.7559      0.7418      0.7273      0.7121
     0.6966      28      0.8854      0.8776      0.8691      0.8603      0.8508
     0.8409      0.8305      0.8195      0.8080      0.7960      0.7835     
0.7704      0.7569      0.7428      0.7282      0.7130      0.6975      29     
0.8864      0.8785      0.8702      0.8613      0.8519      0.8420      0.8316
     0.8205      0.8091      0.7970      0.7845      0.7715      0.7580     
0.7439      0.7293      0.7141      0.6986      30      0.8874      0.8796     
0.8712      0.8624      0.8529      0.8430      0.8327      0.8217      0.8102
     0.7982      0.7857      0.7726      0.7591      0.7450      0.7304     
0.7152      0.6997      31      0.8885      0.8807      0.8723      0.8635     
0.8541      0.8442      0.8338      0.8228      0.8114      0.7994      0.7869
     0.7739      0.7603      0.7462      0.7316      0.7165      0.7010      32
     0.8896      0.8818      0.8735      0.8647      0.8553      0.8454     
0.8351      0.8241      0.8126      0.8007      0.7881      0.7751      0.7616
     0.7475      0.7329      0.7177      0.7023      33      0.8908      0.8830
     0.8747      0.8660      0.8566      0.8467      0.8364      0.8254     
0.8140      0.8020      0.7895      0.7765      0.7629      0.7489      0.7343
     0.7191      0.7036      34      0.8921      0.8844      0.8761      0.8673
     0.8580      0.8481      0.8377      0.8268      0.8154      0.8034     
0.7909      0.7779      0.7644      0.7503      0.7357      0.7205      0.7050
     35      0.8934      0.8857      0.8774      0.8687      0.8594      0.8495
     0.8392      0.8283      0.8169      0.8049      0.7925      0.7795     
0.7659      0.7519      0.7373      0.7221      0.7066      36      0.8949     
0.8871      0.8789      0.8701      0.8609      0.8511      0.8407      0.8299
     0.8185      0.8065      0.7941      0.7811      0.7676      0.7535     
0.7389      0.7238      0.7082      37      0.8963      0.8886      0.8804     
0.8717      0.8624      0.8527      0.8424      0.8315      0.8201      0.8082
     0.7957      0.7828      0.7693      0.7553      0.7406      0.7254     
0.7099      38      0.8979      0.8902      0.8820      0.8734      0.8642     
0.8544      0.8441      0.8332      0.8219      0.8099      0.7975      0.7846
     0.7711      0.7571      0.7425      0.7273      0.7118      39      0.8995
     0.8918      0.8837      0.8751      0.8659      0.8562      0.8459     
0.8351      0.8238      0.8119      0.7994      0.7865      0.7731      0.7590
     0.7444      0.7292      0.7137      40      0.9011      0.8936      0.8855
     0.8768      0.8677      0.8580      0.8479      0.8371      0.8257     
0.8138      0.8014      0.7885      0.7751      0.7611      0.7465      0.7313
     0.7158      41      0.9029      0.8954      0.8873      0.8788      0.8697
     0.8600      0.8498      0.8391      0.8278      0.8159      0.8036     
0.7907      0.7773      0.7633      0.7487      0.7336      0.7180      42     
0.9047      0.8972      0.8893      0.8807      0.8717      0.8621      0.8520
     0.8412      0.8300      0.8182      0.8058      0.7930      0.7796     
0.7656      0.7510      0.7359      0.7204      43      0.9067      0.8992     
0.8913      0.8828      0.8738      0.8642      0.8542      0.8435      0.8323
     0.8205      0.8082      0.7953      0.7820      0.7680      0.7535     
0.7383      0.7229      44      0.9086      0.9012      0.8934      0.8850     
0.8760      0.8665      0.8565      0.8459      0.8347      0.8230      0.8107
     0.7979      0.7845      0.7705      0.7560      0.7410      0.7254      45
     0.9106      0.9033      0.8955      0.8872      0.8783      0.8689     
0.8589      0.8483      0.8372      0.8255      0.8133      0.8005      0.7872
     0.7733      0.7588      0.7437      0.7282      46      0.9127      0.9055
     0.8978      0.8896      0.8807      0.8714      0.8614      0.8509     
0.8399      0.8282      0.8161      0.8033      0.7900      0.7761      0.7616
     0.7466      0.7311      47      0.9149      0.9078      0.9001      0.8920
     0.8832      0.8739      0.8641      0.8536      0.8426      0.8310     
0.8188      0.8062      0.7930      0.7791      0.7647      0.7496      0.7341
     48      0.9172      0.9101      0.9025      0.8945      0.8858      0.8765
     0.8668      0.8564      0.8455      0.8340      0.8219      0.8093     
0.7961      0.7822      0.7678      0.7528      0.7374      49      0.9195     
0.9125      0.9050      0.8970      0.8885      0.8793      0.8696      0.8593
     0.8485      0.8370      0.8250      0.8124      0.7993      0.7855     
0.7711      0.7561      0.7407      50      0.9218      0.9150      0.9076     
0.8997      0.8912      0.8822      0.8726      0.8623      0.8516      0.8402
     0.8283      0.8157      0.8027      0.7889      0.7747      0.7597     
0.7443      51      0.9242      0.9174      0.9102      0.9025      0.8941     
0.8851      0.8756      0.8655      0.8548      0.8435      0.8317      0.8192
     0.8062      0.7925      0.7783      0.7634      0.7481      52      0.9266
     0.9200      0.9129      0.9053      0.8970      0.8881      0.8788     
0.8688      0.8582      0.8470      0.8353      0.8229      0.8099      0.7963
     0.7821      0.7672      0.7520      53      0.9291      0.9227      0.9156
     0.9081      0.9000      0.8913      0.8820      0.8721      0.8617     
0.8506      0.8389      0.8267      0.8138      0.8002      0.7861      0.7713
     0.7561      54      0.9317      0.9254      0.9185      0.9111      0.9031
     0.8945      0.8854      0.8756      0.8653      0.8543      0.8428     
0.8306      0.8178      0.8044      0.7903      0.7756      0.7604      55     
0.9343      0.9281      0.9213      0.9141      0.9062      0.8978      0.8888
     0.8792      0.8691      0.8582      0.8467      0.8347      0.8221     
0.8087      0.7947      0.7801      0.7650   

 

132



--------------------------------------------------------------------------------

APPENDICES

 

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

 

LOGO [g821872ageofbene5.jpg]

    59   60   61   62   63   64   65   66   67   68   69   70   71   72   73  
74   75     56      0.9368      0.9309      0.9242      0.9172      0.9095     
0.9012      0.8924      0.8829      0.8729      0.8621      0.8508      0.8390
     0.8264      0.8132      0.7993      0.7847      0.7698      57      0.9394
     0.9336      0.9272      0.9203      0.9128      0.9047      0.8960     
0.8867      0.8769      0.8662      0.8551      0.8434      0.8310      0.8179
     0.8041      0.7896      0.7747      58      0.9421      0.9364      0.9302
     0.9235      0.9162      0.9083      0.8998      0.8906      0.8810     
0.8705      0.8595      0.8480      0.8356      0.8227      0.8091      0.7947
     0.7799      59      0.9448      0.9393      0.9332      0.9267      0.9196
     0.9118      0.9035      0.8946      0.8851      0.8749      0.8641     
0.8526      0.8405      0.8278      0.8142      0.8000      0.7854      60     
0.9474      0.9420      0.9362      0.9299      0.9230      0.9154      0.9074
     0.8986      0.8894      0.8793      0.8687      0.8575      0.8456     
0.8329      0.8196      0.8056      0.7910      61      0.9500      0.9449     
0.9393      0.9331      0.9264      0.9192      0.9113      0.9028      0.8937
     0.8839      0.8735      0.8625      0.8508      0.8383      0.8252     
0.8113      0.7969      62      0.9526      0.9477      0.9423      0.9364     
0.9299      0.9228      0.9152      0.9069      0.8981      0.8885      0.8784
     0.8676      0.8561      0.8439      0.8309      0.8172      0.8030      63
     0.9553      0.9505      0.9453      0.9396      0.9334      0.9265     
0.9192      0.9111      0.9026      0.8932      0.8833      0.8727      0.8615
     0.8495      0.8368      0.8233      0.8093      64      0.9577      0.9532
     0.9483      0.9429      0.9368      0.9302      0.9231      0.9153     
0.9070      0.8979      0.8883      0.8780      0.8670      0.8553      0.8428
     0.8295      0.8158      65      0.9602      0.9559      0.9512      0.9460
     0.9402      0.9339      0.9271      0.9196      0.9115      0.9027     
0.8934      0.8833      0.8726      0.8611      0.8489      0.8359      0.8224
     66      0.9627      0.9586      0.9541      0.9491      0.9436      0.9376
     0.9310      0.9238      0.9159      0.9075      0.8984      0.8887     
0.8783      0.8671      0.8551      0.8425      0.8291      67      0.9651     
0.9612      0.9569      0.9522      0.9469      0.9411      0.9348      0.9279
     0.9204      0.9122      0.9035      0.8940      0.8839      0.8731     
0.8614      0.8490      0.8360      68      0.9674      0.9637      0.9596     
0.9552      0.9502      0.9447      0.9386      0.9320      0.9248      0.9169
     0.9085      0.8994      0.8896      0.8790      0.8678      0.8557     
0.8429      69      0.9696      0.9661      0.9623      0.9581      0.9534     
0.9481      0.9424      0.9360      0.9291      0.9216      0.9135      0.9047
     0.8953      0.8851      0.8741      0.8623      0.8500      70      0.9717
     0.9685      0.9648      0.9609      0.9564      0.9514      0.9460     
0.9400      0.9334      0.9262      0.9185      0.9100      0.9009      0.8911
     0.8804      0.8690      0.8570      71      0.9737      0.9708      0.9674
     0.9636      0.9594      0.9547      0.9496      0.9438      0.9376     
0.9307      0.9233      0.9153      0.9065      0.8971      0.8869      0.8758
     0.8641      72      0.9757      0.9729      0.9697      0.9662      0.9622
     0.9578      0.9530      0.9476      0.9417      0.9351      0.9280     
0.9204      0.9120      0.9029      0.8931      0.8825      0.8712      73     
0.9776      0.9750      0.9720      0.9687      0.9650      0.9608      0.9563
     0.9512      0.9456      0.9395      0.9327      0.9254      0.9174     
0.9087      0.8993      0.8890      0.8782      74      0.9794      0.9769     
0.9742      0.9711      0.9677      0.9638      0.9595      0.9547      0.9494
     0.9436      0.9372      0.9303      0.9227      0.9145      0.9054     
0.8956      0.8852      75      0.9811      0.9788      0.9763      0.9734     
0.9701      0.9665      0.9626      0.9580      0.9531      0.9476      0.9416
     0.9351      0.9279      0.9200      0.9114      0.9020      0.8920      76
     0.9826      0.9806      0.9782      0.9755      0.9726      0.9691     
0.9654      0.9613      0.9566      0.9515      0.9459      0.9397      0.9329
     0.9254      0.9172      0.9083      0.8988      77      0.9841      0.9822
     0.9800      0.9776      0.9748      0.9716      0.9682      0.9643     
0.9600      0.9552      0.9498      0.9441      0.9377      0.9306      0.9228
     0.9143      0.9053      78      0.9854      0.9837      0.9817      0.9795
     0.9769      0.9740      0.9708      0.9672      0.9632      0.9587     
0.9537      0.9483      0.9422      0.9356      0.9283      0.9202      0.9116
     79      0.9868      0.9852      0.9833      0.9813      0.9789      0.9762
     0.9732      0.9699      0.9662      0.9619      0.9573      0.9522     
0.9466      0.9403      0.9335      0.9259      0.9178      80      0.9880     
0.9865      0.9848      0.9829      0.9808      0.9783      0.9755      0.9724
     0.9690      0.9650      0.9608      0.9560      0.9508      0.9449     
0.9384      0.9313      0.9236      81      0.9891      0.9877      0.9861     
0.9845      0.9824      0.9802      0.9777      0.9748      0.9717      0.9680
     0.9640      0.9596      0.9547      0.9493      0.9432      0.9365     
0.9292      82      0.9901      0.9888      0.9875      0.9859      0.9841     
0.9819      0.9796      0.9770      0.9741      0.9707      0.9671      0.9629
     0.9584      0.9534      0.9477      0.9414      0.9346      83      0.9910
     0.9899      0.9886      0.9872      0.9855      0.9836      0.9816     
0.9791      0.9764      0.9733      0.9699      0.9662      0.9619      0.9572
     0.9519      0.9460      0.9397      84      0.9918      0.9908      0.9896
     0.9884      0.9869      0.9851      0.9833      0.9810      0.9786     
0.9757      0.9726      0.9691      0.9652      0.9608      0.9560      0.9504
     0.9445      85      0.9927      0.9918      0.9907      0.9895      0.9882
     0.9865      0.9848      0.9828      0.9806      0.9779      0.9750     
0.9719      0.9683      0.9643      0.9597      0.9547      0.9492   

 

133



--------------------------------------------------------------------------------

APPENDICES

Sub appendix A-4

Domestic Partner Benefits Including a Pre-Retirement Domestic

Partner Survivor Annuity and a

Post-Retirement Domestic Partner Survivor Annuity Benefit

Charge for Pre-Retirement Survivor Annuity Coverage

 

Age Group

   Charge Per Year of Coverage  

<30

     0.02 % 

30-34

     0.04 % 

35-39

     0.06 % 

40-44

     0.07 % 

45-49

     0.10 % 

50-54

     0.15 % 

55-59

     0.30 % 

60-64

     0.60 % 

65-69

     1.15 % 

The factors per year of coverage shall be pro-rated for months of coverage in
the established age ranges in a manner determined by the Plan Administrator.

Factors for Post-Retirement Survivor Annuity Benefit

The factors applicable to both CECONY Participants and CEI Participants are the
factors labeled “Actuarial Factors Applicable to CEI Participants.” The factors
applicable to O&R Participants are the updated O&R factors.

 

134



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

THE

CONSOLIDATED

EDISON

RETIREMENT PLAN

Part II (b)

 

i



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Subject to the Following Amendments and Clarifications:

• Clarified on May 2, 2002;

• Amended December 13, 2001;

• Amended April 2003 In Accordance with IRS Issuance of Favorable Determination
Letter;

• Amended August 2004 for 2004 Agreement Between Local Union 503 of the
International Brotherhood of Electrical Workers, AFL0-CIO and O&R;

• Amended August 2004 for O&R Management Employees Changes Concurrent with O&R
Hourly Employees;

• Amended August 2004 for the 2004-2008 Collective Bargaining Agreement Between
Consolidated Edison Company of New York, Inc and Local 1-2 of the Utility
Workers Union of America, AFL-CIO;

• Amended July 2004 to Update Factors - O&R Optional Forms;

• Amended and Restated November 2004 for Miscellaneous Changes;

• Amended September 2005 for the 2005-2009 Collective Bargaining Contract
Between Consolidated Edison Company of New York, Inc. and Local Union No. 3 of
the International Brotherhood of Electrical Workers, AFL-CIO;

• Amended November 2008 In Accordance with the September 23, 2008 IRS Favorable
Determination Letter;

• Restated as of January 31, 2007 in Accordance with Revenue Procedure 2005-66
and Notice 2005-101;

 

ii



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

• The January 2007 Restatement Reflects Changes Under EGTRRA, with Technical
Corrections Made by the (i) Job Creation and Worker Assistance Act of 2002
(JCWAA), (ii) the Pension Funding Equity Act of 2004 (PFEA), and (iii) the
American Jobs Creation Act of 2004 (AJCA);

• Amended December 2008 for (i) Domestic Partner Benefits, (ii) Accelerated
Vesting for Cash Balance and (iii) 75% QJSA Option;

• Amended December 2008 for the 2008-2012 Collective Bargaining Contract Between
Consolidated Edison Company of New York, Inc. and Local 1-2 of the Utility
Workers Union of America, AFL-CIO;

• Amended December 2008 for a Special Pension Accrual for CECONY Management
Employees;

• Amended in 2011 for Submission to the IRS for a Favorable Determination Letter
Under Revenue Procedure 2011-6, Taking Into Account: (i) the Pension Protection
Act of 2006 (PPA ‘06), (ii) the U.S. Troop Readiness, Veterans’ Care, Katrina
Recovery, and Iraq Accountability Appropriations Act, 2007, (iii) the Heroes
Earnings Assistance and Relief Tax Act of 2008 (HEART Act), (iv) the Worker,
Retiree, and Employer Recovery Act of 2008 (WRERA), and (v) the Small Business
Jobs Act of 2010 (SBJA).

 

iii



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDICES in PART II (b)

TABLE OF CONTENT

 

APPENDIX A

  1   

APPENDIX B - Employers

  2   

B.1

List of Participating Employers

  2   

APPENDIX C - Provisions Applicable to O&R Management Participants Transferred
Directly to or Hired Directly by CECONY or a CEI Affiliate

  5   

C.1

Scope of Appendix C

  5   

C.2

Determination of Pension Allowance for Transferred O&R Management Participants

  5   

APPENDIX D - Provisions Applicable to Participants Employed at Facilities
Purchased from Western Massachusetts Electric Company

  9   

D.1

Effective Date and Scope of Appendix D

  9   

D.2

WMECO Employees Hired on or after January 1, 2000

  9   

D.3

Benefit Provisions Applicable to WMECO Employees Prior to January 1, 2000

  9   

APPENDIX E - Determination of Amounts Payable from 401(h) Account

  11   

E.1

Amount Payable from 401(h) Account

  11   

E.2

Time and Manner of Payment from 401(h) Account

  13   

APPENDIX F - Normal Retirement Benefit Formulas For CECONY Weekly Participants
For CECONY Management Participants and For O&R Participants

  14   

F.1

Benefit Formula for CECONY Weekly Participants

  14   

F.2

Benefit Formula for CECONY Management Participant

  17   

F.3

Benefit Formula for O&R Participant

  20   

APPENDIX G - Special Pension Adjustment

  27   

G.1

Special Pension Adjustment

  27   

 

iv



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX H - Provisions Applicable to CECONY Participants at Fossil-Fueled
Divested Operations

  28   

H.1

Effective Date and Scope of Appendix H

  28   

H.2

Treatment of CECONY Participants at Divested Operations

  28   

APPENDIX I - Provisions Applicable to O&R Participants Under O&R’s Pension
Protection Program

  1   

I.1

Definitions The following words and phrases as used in this Appendix I shall
have the meaning indicated below:

  1   

I.2

Protections under the Program

  3   

I.3

Limitations of the Program and Special Rules

  6   

APPENDIX J - Provisions Applicable to Affected Indian Point (“IP”) Employees

  20   

J.1

Effective Date and Scope of Appendix J

  20   

J.2

Treatment of Affected IP Employee

  20   

APPENDIX K - Provisions Applicable to CECONY Support Employee re Voluntary
Retirement Incentive—Support Organizations Program

  22   

K.1

Effective Date and Scope of Appendix K

  22   

K.2

CECONY Support Employees

  22   

K.3

Eligibility Criteria

  22   

K.4

Retirement under Voluntary Retirement Incentive – Support Organizations Program

  23   

K.5

Special Retirement Benefits under Voluntary Retirement Incentive - Support
Organizations

  23   

K.6

Treatment of Certain Employees Retiring after March 31, 1999 but prior to August
1, 1999

  27   

K.7

Voluntary Nature of Retirement Incentive; Acceptance and Release No Employee
shall be obligated to accept any retirement incentive, and an Employee’s
election to accept the retirement incentive described in this Appendix K shall
be purely voluntary. As a condition to an Employee’s receipt of the additional
benefits described in this Appendix K, CECONY shall have the right to obtain
from the Employee a waiver and or release of claims against CECONY and/or the
Plan, based upon or arising out of termination of employment, consistent with
the requirements of the federal Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act

  28   

 

v



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

K.8

Support Departments for Purposes of Appendix K For purposes of this Appendix K,
the following departments shall be deemed to have provided support to the
Divestiture Operation: Central Services; Finance; Law; Central Public Affairs;
Energy Management; and Fossil Power Engineering, Construction and Support

  28   

APPENDIX L

  29   

APPENDIX M Provisions Applicable to Participants Employed at the Lakewood Plant

  35   

M.1

Effective Date and Scope of Appendix M

  35   

M.2

Lakewood Participants

  35   

M.3

Benefit Provisions Applicable to Lakewood Participants as of June 1, 2000

  35   

APPENDIX N List of Annual Incentive Plans Approved By the Plan Administrator

 

vi



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Name of Appendix

Appendix B

   Employers    B-1

Appendix C

   Provisions Applicable to O&R Participants Transferred to or Hired by CECONY
or a CEI Affiliate    C-1 to C-4

Appendix D

   Provisions Applicable to Participants Employed at Facilities Purchased From
Western Massachusetts Electric Company    D-1 to D-2

Appendix E

   Determination of Amounts Payable from 401(h) Account    E-1-E-2

Appendix F

   Normal Retirement Benefit    F-

Appendix G

   Special Pension Adjustment    G

Appendix H

   Provisions Applicable to CECONY Participants at Fossil-Fueled Divested
Operations    H-1 to H-2

Appendix I

   Provisions Applicable to O&R Participants under O&R Pension Protection
Program    I-1 to I-14

Appendix J

   Provisions Applicable to Affected Indian Point (IP Employees    J-1 to J-2

Appendix K

   Provision Applicable to Voluntary Retirement Incentive – Support    K-1 to
K-7

Appendix L

   Sample Illustrations of O&R PBA    L-1 to L-3

Appendix M

   Provisions Applicable to Participants Employed at the Lakewood Plant    M-1

Appendix N

   List of the Annual Incentive Plans of the Competitive Energy Businesses that
have been Approved by the Plan Administrator    N-1

 

vii



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX A

See Appendices Part II (a)

 

1



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX B

Employers

B.1 List of Participating Employers

The following sets forth (a) the Affiliates, other than CECONY, that are
Employers, (b) the effective date of each Employer’s participation; and (c) if
applicable, which Employees are either newly covered Participants or continue
their participation in the Plan. The list of Employers is subject to change from
time to time. Effective January 1, 2007, CEI Participants who began employment
at CECONY or O&R and who are transferred directly to an Affiliate will retain
their participation status as CEI Participants at the Affiliates. Effective as
of October 2004, the Board of Trustees has approved the participation of the
Affiliates who are Affiliates as of that date.

 

Name of Company   

Effective Date

of Participation

   Eligible Employees   

Effective Date of

Termination

Consolidated Edison Development, Inc.    May 1, 1996    CECONY Transferred
Participants   

 

2



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Name of Company    Effective Date of
Participation    Eligible Employees   Effective Date of
Termination Consolidated Edison Development, Inc.    May 1, 1996    CECONY
Transferred Participants   Consolidated Edison Solutions, Inc.    June 1, 2000
   Lakewood Participants   Lakewood was sold to an unrelated third party and not
a member of the CEI Controlled Group as of May 2008. All benefit accruals and
credits ceased as of the sale date. (May 7, 2008) Consolidated Edison Solutions,
Inc.    May 1, 1997    CECONY Transferred Participants   Consolidated Edison
Communications, Inc.    February 1, 1999    CECONY Transferred Participants  
March 1, 2006 Consolidated Edison Energy, Inc.    March 1, 1998    CECONY
Transferred Participants   Orange and Rockland Utilities, Inc.    July, 1999   
Transferred O&R Management Participants      January 1, 2001   

O&R Management Participants,

O&R Hourly Participants,

CEI Participants

 

 

3



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Name of Company    Effective Date of
Participation    Eligible Employees   Effective Date of
Termination

Consolidated Edison Energy

Massachusetts, Inc.

   July 18, 1999    Employees who were employed by WMECO at the WMECO
Facilities, who became CEEM Employees upon the acquisition of the WMECO
Facilities by CEEM and any Employee hired by CEEM after July, 1999 to work at
the WMECO Facilities.   WMECO was sold to an unrelated third party and not a
member of the CEI Controlled Group as of May 2008. All benefit accruals and
credits ceased as of the sale date. Competitive Shared Services, Inc.    January
1, 2004    Only CECONY Transferred Participants, Transferred O&R Management
Participants and CEI Participants  

 

4



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX C

Provisions Applicable to O&R Management Participants

Transferred Directly to or Hired Directly by

CECONY or a CEI Affiliate

C.1 Scope of Appendix C

The Pension Allowance payable to an Employee who (i) transfers directly, without
a break in employment, from O&R after O&R became an Affiliate or (ii) is hired
by CECONY or a CEI Affiliate on or after O&R became an Affiliate and in all
cases had been first an O&R Management Participant (“Transferred O&R Management
Participant”) shall be determined in accordance with the provisions of this
Appendix C.

C.2 Determination of Pension Allowance for Transferred O&R Management
Participants

(a) CECONY Post-Transfer Benefit The Pension Allowance payable to a Transferred
O&R Management Participant, or to the Surviving Spouse of a Transferred O&R
Participant, shall be determined initially in accordance with the pension
formula applicable to a CECONY Management Participant set forth in Appendix F,
Section F.2. For the purpose of that benefit determination: (1) the Transferred
O&R Management Participant’s Vesting Service shall be determined as if O&R had,
at all times, been an Affiliate; (2) the Transferred O&R Management
Participant’s number of Years of Accredited Service applicable in the CECONY
Management Participant’s formula shall be determined by disregarding all periods
of employment with O&R prior to the date on

 

5



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

which he or she became a Transferred O&R Management Participant; and (3) for the
purpose of determining the applicability of the percentage multipliers specified
in the CECONY Management Participant formula in Appendix F, Sections
F.2(A)(a)(i),(ii),(iii), and (iv), and for the purpose of determining his or her
eligibility for, but not the amount of, early retirement benefits in accordance
with the CECONY Management Participant formula, his or her Accredited Service
shall be determined by treating his or her employment with O&R as if it were
employment as a CECONY Management Participant. Accredited Service as a
Transferred O&R Management Participant, for purposes of this calculation, is not
counted for the purpose of determining the amount of any early retirement
benefits. No portion of the Pension Allowance determined in accordance with this
subparagraph will be payable to the Transferred O&R Management Participant or to
the Surviving Spouse of the Transferred O&R Management Participant, except to
the extent provided in Section C.2(c).

(b) Frozen O&R Benefit The Pension Allowance payable to the Transferred O&R
Management Participant, or to the Surviving Spouse of the Transferred O&R
Participant, under the terms and formula of the O&R Plan or of the O&R Benefit
Formula included in this Plan, whichever plan formula is applicable (the “O&R
Formula”), as of the date of becoming a Transferred O&R Management Participant
(“Transfer Date”), shall be determined as if the Transferred O&R Management
Participant had terminated employment from O&R on the Transfer Date. The
Transferred O&R Management Participant’s period of employment as a CECONY
Management Participant shall be taken into account: (1) in determining whether
his or

 

6



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

her accrued benefit under the O&R Formula is non-forfeitable, (2) in determining
his or her eligibility for early retirement under the O&R Formula, and (3) in
determining whether and to what extent the benefit under the O&R Formula is
subject to reduction for commencement prior to Normal Retirement Age.

(c) O&R All Service Benefit The amount payable to the Transferred O&R
Participant, or to the Surviving Spouse of the Transferred O&R Management
Participant, will be determined under the terms of the O&R Plan or the formula
for O&R Participants in Appendix F, Section F3, whichever is applicable,
determined as if the Transferred O&R Management Participant had remained an O&R
Management Participant throughout the period that he or she was a CECONY
Management Participant.

(d) The Transferred O&R Management Participant’s Pension Allowance shall be the
greater of (1) the CECONY Post Transfer Benefit, plus the Frozen O&R Benefit, or
(2) the O&R All Service Benefit.

(e) For the purpose of determining the CECONY Post Transfer Benefit, the Frozen
O&R Benefit and the O&R All Service Benefit, each benefit shall be expressed as
an annuity for the life of the Transferred O&R Management Participant, or the
Surviving Spouse of the Transferred O&R Management Participant, as applicable,
commencing on the later of (i) the first day of the month following the
Transferred O&R Management Participant’s termination of employment, or (ii) the
first date on which annuity payments to the Transferred O&R Participant, or the
Surviving Spouse of the Transferred O&R Management Participant, as applicable,
are payable in accordance with the terms of the O&R Management Participant
formula in Appendix F, Section F.3.

 

7



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

(f) A Transferred O&R Management Participant may elect an optional form of
benefit as provided under Section 5.02 available to CECONY Participants for any
benefits payable determined in accordance with Section C.2(a) and available to
an O&R Participant for any benefits payable determined in accordance with
Sections C.2(b) or C.2(c).

(g) A Transferred O&R Management Participant shall receive the cost of living
adjustment applicable to CECONY Participants under Article XI of the Plan with
respect to any benefits payable determined in accordance with Section C.2 (a) of
this Appendix C, and the cost of living adjustment applicable to O&R
Participants under Article XI of the Plan with respect to any benefits payable
determined in accordance with Sections C.2(b) or C.2(c) of this Appendix C.

 

8



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX D

Provisions Applicable to Participants Employed at

Facilities Purchased from

Western Massachusetts Electric Company

D.1 Effective Date and Scope of Appendix D

This Appendix D shall be effective as of July 18, 1999, the closing date of the
acquisition of the electric power generation facilities of Western Massachusetts
Electric Company (“WMECO Facilities”) by Consolidated Edison Energy
Massachusetts, Inc. (“CEEMI”). CEEMI had been a wholly-owned subsidiary of
Consolidated Edison Energy, Inc., which itself is an Affiliate of the Company.
CEEMI is now a wholly-owned subsidiary of Consolidated Edison Development, Inc.,
which is also an Affiliate of the Company.

D.2 WMECO Employees Hired on or after January 1, 2000

For purposes of this Appendix D, the term “WMECO Employee” means an Eligible
Employee who is employed at the WMECO Facilities. A WMECO Employee hired on or
after January 1, 2000, shall be a CEI Participant, and shall receive the benefit
determined under the formula for a CEI Participant set forth in Article IV of
the Plan.

D.3 Benefit Provisions Applicable to WMECO Employees Prior to January 1, 2000

Notwithstanding any provision to the contrary, the benefits payable to a WMECO
Employee who was employed at the WMECO Facilities prior to January 1, 2000
(“WMECO Participant”) shall be determined solely in accordance with the terms of
this

 

9



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Appendix D. The Pension Allowance payable from the Plan to a WMECO Participant
shall be equal to the excess of (i) an amount determined in accordance with the
provisions of the Northeast Utilities Service Company Retirement Plan, as in
effect on July 18, 1999, (“NU Plan”) determined as if the WMECO Participant had
remained a participant in the NU Plan until his or her termination of employment
from an Employer, over (ii) the amount actually payable to such WMECO
Participant from the NU Plan, determined by taking into account his or her
termination from employment as of July 18, 1999 and as if he or she elected to
commence receipt of his or her Pension Allowance on the same Annuity Starting
Date as the date benefits commence under the NU Plan. Each WMECO Participant
shall be 100% vested in and have a non-forfeitable right to his or her Pension
Allowance.

D.4 Termination of participation of WMECO Employees

In May 2008, as a result of a corporate transaction that resulted in the spin
off and sale of the Western Massachusetts Electric Company to an unrelated third
party, each WMECO Participant’s participation in the Retirement Plan was
terminated.

 

10



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX E

Determination of Amounts Payable from 401(h) Account

E.1 Amount Payable from 401(h) Account

Pursuant to Section 12.06, payment shall be made from the 401(h) Account to
provide benefits under the Retiree Health Plan for eligible CECONY Management
Participants, CECONY Transferred Participants, and CEI Participants employed by
CECONY (“CECONY Management Retiree Health Participants”) and their covered
dependents and for eligible CECONY Weekly Participants (“CECONY Weekly Retiree
Health Participants”) and their covered dependents. The CECONY Management
Retiree Health Participants and the CECONY Weekly Retiree Health Participants
shall be referred to hereinafter as the “CECONY Retiree Health Participants”. In
any Plan Year, the 401(h) Account will pay benefits for CECONY Management
Retiree Health Participants if and only to the extent that the total amount
payable for such benefits exceeds the sum of (i) the amount of contributions
required from the CECONY Management Retiree Health Participants for such Plan
Year, plus (ii) the product of $3,000 times the number of CECONY Management
Retiree Health Participants determined as of the beginning of such Plan Year.

In any Plan Year, the 401(h) Account will pay benefits for CECONY Weekly Retiree
Health Participants, if and only to the extent that the total amount payable for
such benefits exceeds the sum of (i) the amount of contributions required from
the CECONY Weekly Retiree Health Participants for such Plan Year, plus (ii) the
product of $4,000 times the number of CECONY Weekly Retiree Health Participants
determined as of the beginning of such Plan Year.

 

11



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

For the purpose of the foregoing sentences, the term “Retiree Health
Participant” shall not mean a “key employee”, within the meaning of Code
Section 416(i). The term “CECONY Retiree Health Participant” includes the spouse
of such a CECONY Retiree Health Participant, provided that such spouse is
eligible for benefits under the Retiree Health Plan, and the Surviving Spouse of
such a CECONY Retiree Health Participant, provided that such Surviving Spouse is
eligible for benefits under the Retiree Health Plan.

Effective January 1, 2007, retiree health benefits for CECONY Management Retiree
Health Participants are first paid out of the VEBA Trust. To the extent retiree
benefits payable to CECONY Management Retiree Health Participants exceed the
amount available for benefits from the VEBA Trust, covered retiree health
benefits will be paid out of the 401(h) account. Effective as of January 1,
2007, the 401(h) Account will pay benefits for CECONY Weekly Retiree Health
Participants, if and only to the extent that the total amount payable for such
benefits exceeds the sum of (i) the amount of contributions required from the
CECONY Weekly Retiree Health Participants for such Plan Year, plus (ii) the
product of $5,000 times the number of CECONY Weekly Retiree Health Participants
determined as of the beginning of such Plan Year.

In accordance with Code Section 401(h), the Plan’s investments in the 401(h)
account may not be used for, or diverted to, any purpose other than providing
health benefits for retirees and their beneficiaries.

 

12



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

E.2 Time and Manner of Payment from 401(h) Account

All payments made from the 401(h) Account to provide benefits under the Retiree
Health Plan shall be made at the time and in the manner directed by the Plan
Administrator.

 

13



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX F

Normal Retirement Benefit Formulas For CECONY Weekly Participants,

CECONY Management Participants and O&R Participants

 

F.1 Benefit Formula for CECONY Weekly Participants

 

  A. Normal Retirement Benefit for a CECONY Weekly Participant (member of Local
1-2 and member of Local 3)

(a) The annual normal retirement Pension Allowance payable upon retirement on or
after Normal Retirement Date to a CECONY Weekly Participant whose employment
with the Company or an Affiliate commenced on or after January 1, 1990 shall be
equal to the sum of (i), (ii) and (iii):

 

  (i) 1.5% of the Participant’s Final Average Pay multiplied by his or her Years
of Accredited Service not in excess of 24;

 

  (ii) 2.0% of such Final Average Pay multiplied by his or her Years of
Accredited Service in excess of 24 but not in excess of 30;

 

  (iii) 0.5% of such Final Average Pay multiplied by his or her Years of
Accredited Service in excess of 30 years.

Solely for determining Years of Accredited Service in Sections F.1.A. (a) (i),
(ii) and (iii), above, periods of less than 12 months shall be a prorated part
of a Year of Accredited Service.

 

14



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

(b) The annual normal retirement Pension Allowance payable upon retirement on or
after Normal Retirement Date to a CECONY Weekly Participant who (i) terminated
employment from CECONY during the month of June 1989; (ii) was in the employ of
CECONY at any time during the period from July 1, 1989 through December 31,
1989; or (iii) terminated employment from CECONY with a right to a vested
Pension Allowance prior to July 1, 1989 and is re-employed and repays any Cash
Out shall be equal to the greater of (i) or (ii):

 

  (i) the Pension Allowance determined under F.1.A.(a) above or;

 

  (ii) the Pension Allowance determined by computing 2.2% of Total Salary and
increasing the result by 0.125% for each calendar month of Accredited Service in
excess of 30 years.

(c) There is a special benefit that applies only to each CECONY Weekly Employee
who is a member of Local 1-2 (“Local 1-2 Participant”) and actively employed on
and after July 1, 2008. If the Local 1-2 Participant meets certain age and
service requirements during a one-time designated time period (“Designated
Period”), she or he will earn an additional one-time accrual (“Special Accrual”)
during the Designated Period The Special Accrual applies only to the Final
Average Pay formula in F.1.A.(a) above and not to the Total Compensation or
Total Pay Formula.

 

  (i)

Each actively employed Local 1-2 Participant who, at any time before or during
the “Designated Period,” attained or attains age 55 and is credited with 30
years of Accredited Service (“Age and Service Requirement”) will earn an
additional accrual (“Special Accrual”) for each month of

 

15



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

  Accredited Service earned during the Designated Period. The Local 1-2
Participant begins accruing a Special Accrual beginning in the month in which
she or he meets the Age and Service Requirement during the Designated Period.

 

  (ii) The Designated Period begins on July 1, 2008, and permanently ends on
June 30, 2012.

 

  (iii) The Special Accrual is an additional pension accrual equal to 0.5%
multiplied by his/her Accredited Service earned in the Designated Period
multiplied by his or her Final Average Pay in the Designated Period.

 

  (iv) The Special Accrual is added to the normal pension accruals under the
Final Average Pay formula that the Local 1-2 Participant will receive during the
Designated Period. The Special Accrual is frozen at the end of the Designated
Period. This means that even if the Local 1-2 Participant remains actively
employed following the end of the Designated Period and his or her Annual
Compensation increases after the Designated Period and the increased Annual
Compensation is used to calculate his or her final Pension Allowance, the
Special Accrual does not increase. The Special Accrual will not take into
account his or her subsequent increase in Annual Compensation following the
Designated Period.

 

  (v)

The Special Accrual applies only for Accredited Service in the Designated Period
during which the Local 1-2 Participant meets the Age and Service Requirement.
The Special Accrual applies prospectively and there is no

 

16



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

  “past service adjustment.” This means that a Local 1-2 Participant who had
attained age 55 and had more than 30 years of Accredited Service on the first
month of the Designated Period does not get past service credit for any years of
Accredited Service over 30 years. He or she is only entitled to the Special
Accrual for his or her Accredited Service earned during the Designated Period.

 

F.2 Benefit Formula for CECONY Management Participant

 

  A. Normal Retirement Benefit for CECONY Management Participant

(a) The annual normal retirement Pension Allowance payable upon retirement on or
after Normal Retirement Date to a CECONY Management Participant whose employment
with CECONY commenced on or after January 1, 1990 and prior to January 1, 2001
or to any such CECONY Management Participant who was employed prior to
January 1, 2001, and terminated with a vested Pension Allowance, is re-employed
and repays, if applicable, his or her Cash Out shall be equal to the sum of (i),
(ii), (iii), and (iv):

 

  (i) 1.5% of the CECONY Management Participant’s Final Average Salary
multiplied by his or her Years of Accredited Service not in excess of 24;

 

  (ii) 2.0% of such Final Average Salary multiplied by his or her Years of
Accredited Service in excess of 24 but not in excess of 30;

 

17



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

  (iii) 0.35% of such Final Average Salary in excess of the Social Security
Taxable Wage Base multiplied by his or her Years of Accredited Service not in
excess of 30; and

 

  (iv) 0.5% of such Final Average Salary multiplied by his or her Years of
Accredited Service in excess of 30 years.

Solely for determining Years of Accredited Service in subsections (a) (i), (ii),
(iii) and (iv), above periods of less than 12 months shall be a prorated part of
a Year of Accredited Service.

(b) The annual normal retirement Pension Allowance payable upon retirement on or
after Normal Retirement Date to a CECONY Management Participant, whose
employment with the Employer commenced prior to January 1, 1983 and who was on
the Employer’s active payroll during 1989, or who terminated employment with a
right to a vested Pension Allowance prior to December 31, 1982 and was
thereafter re-employed and repaid any Cash Out received shall be equal to the
greater of (i) or (ii):

 

  (i) the Pension Allowance determined under F.2.A.(a) above;

 

  (ii) the benefit determined by computing 2.2% of Total Salary and increasing
the result by 0.125% for each calendar month of Accredited Service in excess of
30 years.

(c) There is a special benefit that applies only to each CECONY Management
Participant who is actively employed on and after December 1, 2008. If the
CECONY Management Participant meets certain age and service requirements during
a one-time designated time period (“Designated Period”), she or he will earn an
additional one-time

 

18



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

accrual (“Special Accrual”) during the Designated Period The Special Accrual
applies only to the Final Average Salary formula in F.2.A.(a) above and not to
the Total Compensation formula.

 

  (i) Each actively employed CECONY Management Participant who, at any time
before or during the “Designated Period,” attained or attains age 55 and is
credited with 30 years of Accredited Service (“Age and Service Requirement”)
will earn an additional accrual (“Special Accrual”) for each month of Accredited
Service earned during the Designated Period. The CECONY Management Participant
begins accruing a Special Accrual beginning in the month in which she or he
meets the Age and Service Requirement during the Designated Period.

 

  (ii) The Designated Period begins on January 1, 2009, and permanently ends on
June 30, 2012.

 

  (iii) The Special Accrual is an additional pension accrual equal to 0.5%
multiplied by his/her Accredited Service earned in the Designated Period
multiplied by his or her Final Average Salary in the Designated Period.

 

  (iv)

The Special Accrual is added to the normal pension accruals under the Final
Average Salary formula that the CECONY Management Participant will receive
during the Designated Period. The Special Accrual is frozen at the end of the
Designated Period. This means that even if the CECONY Management Participant
remains actively employed following the end of the Designated Period and his or
her Annual Compensation increases after

 

19



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

  the Designated Period and the increased Annual Compensation is used to
calculate his or her final Pension Allowance, the Special Accrual does not
increase. The Special Accrual will not take into account his or her subsequent
increase in Annual Compensation following the Designated Period.

 

  (v) The Special Accrual applies only for Accredited Service in the Designated
Period during which the CECONY Management Participant meets the Age and Service
Requirement. The Special Accrual applies prospectively and there is no “past
service adjustment.” This means that a CECONY Management Participant who had
attained age 55 and had more than 30 years of Accredited Service on the first
month of the Designated Period does not get past service credit for any years of
Accredited Service over 30 years. He or she is only entitled to the Special
Accrual for his or her Accredited Service earned during the Designated Period.

 

F.3 Benefit Formula for O&R Participant

 

  A. Normal Retirement Benefit for O&R Participant

The annual normal retirement Pension Allowance payable upon retirement on or
after the Normal Retirement Date to an O&R Participant shall be as follows.

(a) For an O&R Participant who retires on or after July 1, 1997 and on or before
January 1, 2001:

 

  (i) Calculation of “future service”: 2% of O&R Participant’s Annual
Compensation received during his or her Accredited Service for each Year of
Accredited Service after December 31, 1992, provided that the amount shall be
computed as if Accredited Service had continued and he or she had received
Annual Compensation at the rate being paid to him or her immediately prior to
retirement for an additional two (2) years after retirement, plus

 

20



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

  (ii) Calculation of “past service”: (x) 1 1⁄2% of O&R Participant’s Annual
Compensation as of January 1, 1993, multiplied by (y) the number of Years of
Accredited Service prior to January 1, 1993, but not less than

 

  (iii) the Pension Allowance accrued up to January 1, 1993.

(b) For an O&R Participant who retires after January 1, 2001 and on or before
January 1, 2003:

 

  (i) Calculation of “future service”: 2% of O&R Participant’s Annual
Compensation received during his or her Accredited Service for each Year of
Accredited Service after December 31, 1995, provided that the amount shall be
computed as if Accredited Service had continued and he or she had received
Annual Compensation at the rate being paid to him or her immediately prior to
retirement for an additional two (2) years after retirement, plus

 

21



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

  (ii) Calculation of “past service”: (x) 1 1⁄2% of O&R Participant’s Annual
Compensation as of January 1, 1996, multiplied by (y) the number of Years of
Accredited Service prior to January 1, 1996, but not less than

 

  (iii) the Pension Allowance accrued up to January 1, 1996.

(c) For an O&R Participant who retires after January 1, 2003 and on or before
January 1, 2005:

 

  (i) Calculation of “future service”: 2% of O&R Participant’s Annual
Compensation received during his or her Accredited Service for each Year of
Accredited Service after December 31, 1997, provided that the amount shall be
computed as if Accredited Service had continued and he or she had received
Annual Compensation at the rate being paid to him or her immediately prior to
retirement for an additional two (2) years after retirement, plus

 

  (ii) Calculation of “past service”: (x) 1 1⁄2% of O&R Participant’s Annual
Compensation as of January 1, 1998, multiplied by (y) the number of Years of
Accredited Service prior to January 1, 1998, but not less than

 

  (iii) the Pension Allowance accrued up to January 1, 1998.

(d) For an O&R Participant who retires after January 1, 2005 and on or before
January 1, 2008:

 

  (i)

Calculation of “future service”: 2% of O&R Participant’s Annual Compensation
received during his or her Accredited Service for each Year of Accredited
Service after December 31, 1999, provided that the amount

 

22



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

  shall be computed as if Accredited Service had continued and he or she had
received Annual Compensation at the rate being paid to him or her immediately
prior to retirement for an additional two (2) years after retirement, plus

 

  (ii) Calculation of “past service”: (x) 1 1⁄2% of O&R Participant’s Annual
Compensation as of January 1, 2000, multiplied by (y) the number of Years of
Accredited Service prior to January 1, 2000, but not less than

 

  (iii) the Pension Allowance accrued up to January 1, 2000.

(e) For an O&R Participant who retires after January 1, 2008 and on or before
January 1, 2011:

 

  (i) Calculation of “future service”: 2% of O&R Participant’s Annual
Compensation received during his or her Accredited Service for each Year of
Accredited Service after December 31, 2002, provided that the amount shall be
computed as if Accredited Service had continued and he or she had received
Annual Compensation at the rate being paid to him or her immediately prior to
retirement for an additional two (2) years after retirement, plus

 

  (ii) Calculation of “past service”: (x) 1 1⁄2% of O&R Participant’s Annual
Compensation as of January 1, 2003, multiplied by (y) the number of Years of
Accredited Service prior to January 1, 2003, but not less than

 

  (iii) the Pension Allowance accrued up to January 1, 2003.

 

23



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

(f) For an O&R Participant who retires on or after January 1, 2011 and, only for
an O&R Hourly Participant who retires on or before January 1, 2014:

 

  (i) Calculation of “future service”: 2% of O&R Participant’s Annual
Compensation received during his or her Accredited Service for each Year of
Accredited Service after December 31, 2005, provided that the amount shall be
computed as if Accredited Service had continued and he or she had received
Annual Compensation at the rate being paid to him or her immediately prior to
retirement for an additional two (2) years after retirement, plus

 

  (ii) Calculation of “past service”: (x) 1 1⁄2% of O&R Participant’s Annual
Compensation as of January 1, 2006, multiplied by (y) the number of Years of
Accredited Service prior to January 1, 2006, but not less than

 

  (iii) the Pension Allowance accrued up to January 1, 2006.

(g) For an O&R Hourly Participant who retires on and after January 1, 2014:

 

  (i) Calculation of “future service”: 2% of O&R Hourly Participant’s Annual
Compensation received during his or her Accredited Service for each Year of
Accredited Service after December 31, 2008, provided that the amount shall be
computed as if Accredited Service had continued and he or she had received
Annual Compensation at the rate being paid to him or her immediately prior to
retirement for an additional two (2) years after retirement, plus

 

24



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

  (ii) Calculation of “past service”: (x) 1 1⁄2% of O&R Hourly Participant’s
Annual Compensation as of January 1, 2009, multiplied by (y) the number of Years
of Accredited Service prior to January 1, 2009, but not less than

 

  (iii) the Pension Allowance accrued up to January 1, 2009.

(h) Solely for purposes of calculating the “future service” benefit of an O&R
Participant, Annual Compensation means his or her actual Compensation and does
not mean his or her annual rate of compensation.

(i) If greater than the Pension Allowance determined in (a) to (c) above, the
Pension Allowance of the O&R Participant will be determined pursuant to Code
Section 411 (c)(2)(B) based solely upon the Participant’s Accumulated
Contributions.

(j) The Pension Allowance of an employee of the former Orange and Rockland
Electric Company who became an O&R Participant as of January 1, 1963 shall be
the same as if he or she had been employed at all times by O&R and had become an
O&R Participant when first eligible for participation. There shall be deducted
from his or her Pension Allowance amounts to which he or she is entitled under
Annuity Contract No. 544 of The Equitable Life Assurance Society of the United
States which is held by the Trustee in the Trust.

(k) The Pension Allowance of an employee of the former Rockland Gas Co., who
became an O&R Participant as of June 30, 1969 shall be the same as if he or she
had been employed at all times by O&R and had become an O&R Participant when
first eligible for participation, provided that there shall be paid to him or
her and deducted from his or her Pension Allowance amounts to which he or she is
entitled under Annuity Contract No. 820 of the Equitable Life Assurance Society
of the United States which is held by the Trustee in the Trust.

 

25



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX G

Special Pension Adjustment

 

G.1 Special Pension Adjustment

 

  A. Effective April 1, 2001, there will be an increase of $50 per month
(“Special Pension Adjustment”) in the monthly Pension Allowance payments to
those, other than the Participants and Surviving Spouses excluded by reason of
paragraph B below, CECONY Management Participants, CECONY Weekly Participants,
and the Surviving Spouses of CECONY Management Participants and CECONY Weekly
Participants whose Monthly Pension Allowance payment only as of, and in, March
2001 is equal to or less than $1,000 a month.

 

  B. The Special Pension Allowance shall not be payable to a terminated vested
CECONY Participant who is not a Rule of 75 Participant, a Surviving Spouse of a
terminated vested CECONY Participant who is not a Rule of 75 Participant, an
alternate payee, whether or not the alternate payee is in pay status, or to a
non-spouse Beneficiary without regard to the fact that such person may otherwise
satisfy the dollar amount.

 

26



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX H

Provisions Applicable to CECONY Participants at

Fossil-Fueled Divested Operations

 

H.1 Effective Date and Scope of Appendix H

This Appendix H shall be effective as of January 1, 1999 and shall be applied to
the determination of benefits payable to CECONY Participants at Divested
Operations. For the purpose of this Appendix H, the term “CECONY Participant at
Divested Operations” shall mean a CECONY Participant who, as of the date of the
divestiture (“Divestiture”), had been assigned to one of CECONY’s fossil fuel
electricity generation facilities in New York City (“Divested Operations”), and
who remained in the employ of the buyer, or successor thereto, of the Divested
Operations (“Divestiture Buyer”) subsequent to CECONY’s Divestiture of such
facilities in 1999.

 

H.2 Treatment of CECONY Participants at Divested Operations

(a) Solely for purposes of determining whether a CECONY Participant at Divested
Operations is entitled to apply the favorable actuarial discount factors and
early retirement subsidiaries available to a Rule of 75 Participant, the
Accredited Service of a CECONY Participant at Divested Operations shall be
determined by adding to his or her Accredited Service credited prior to the
Divestiture his or her “Post Divestiture Service.” “Post Divestiture Service”
means the period of employment with the Divestiture Buyer determined as if the
Post Divestiture Service were employment with CECONY, including

 

27



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

the application of Section 3.02 to the Post Divestiture Service. No portion of
any Post Divestiture Service shall be taken into account for benefit accrual or
computation of the amount of such Employee’s benefit under the Plan. Post
Divestiture Service shall not be taken into account for any period after a
Participant’s Annuity Starting Date.

(b) A CECONY Participant at Divested Operations who had not earned a
nonforfeitable right to one hundred percent (100%) of his or her accrued pension
as of the day immediately prior to the Divestiture in accordance with the
provisions of Section 4.05(a), shall nonetheless be fully and nonforfeitably
vested in one hundred percent (100%) of his or her accrued pension, as of the
date of the Divestiture.

(c) For purposes of determining the value of a Participant’s Surviving Spouse’s
benefits, the Accredited Service of a CECONY Participant at Divested Operations
shall be determined in accordance with the provisions of Section H(2)(a).

(d) For purposes of determining whether a CECONY Participant at Divested
Operations has satisfied the conditions requisite for a Disability Pension
Allowance under Section 4.06 of the Plan, the Accredited Service of a CECONY
Participant at Divested Operations shall be determined by adding to his or her
Accredited Service prior to the Divestiture of his or her Post Divestiture
Service.

 

28



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX I

Provisions Applicable to O&R Participants

Under O&R’s Pension Protection Program

I.1 Definitions The following words and phrases as used in this Appendix I shall
have the meaning indicated below:

(a) “Buyer” shall mean the entity which purchased the Electric Generating
Assets, and any other entity which is aggregated with the Buyer under Code
Sections 414(b), (c), (m), or (o).

(b) A Production Employee’s termination by the Buyer, O&R, or an affiliated
company shall be for “Cause” if (i): he or she is convicted of a crime or
engaged in an act of moral turpitude; (ii) he or she breaches any of his or her
obligations under any employment agreement governing his or her employment;
(iii) he or she is grossly negligent or engages in gross misconduct in the
performance of his or her duties for the Buyer; (iv) he or she repeatedly fails
to follow written policies or guidelines that have been expressly approved by
the Buyer; (v) he or she is discharged as a result of poor or unsatisfactory
performance for the Buyer; or (vi) where applicable, he or she breaches any of
his or her fiduciary duties as an office or director of the Buyer.

(c) “Divestiture Date” means the effective date of the sale of the Electric
Generating Assets.

(d) “Electric Generating Assets” means the electric generating assets of O&R
allocated to O&R’s Electric Production Division.

 

1



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

(e) “50/10 Employee” means a Production Employee who (i) will have reached at
least age 50 by the last day of the Plan Year in which the Divestiture Date
occurs, and (ii) would have had at least 10 years of Vesting Service by the last
day of the Plan Year in which the Divestiture Date occurs if his or her
employment had continued with O&R until such last day. Notwithstanding the
foregoing and except as otherwise provided in Section 3 (f) of this Appendix I,
“Limitations of the Program and Special Rules”, a 50/10 Employee shall not
include any Production Employee who declines an offer of employment from the
Buyer for a position for which he or she had applied.

(f) “40/20 Employee” means a Production Employee who (i) will have reached at
least age 40 by the last day of the Plan Year in which the Divestiture Date
occurs, and (ii) would have had at least 20 years of Vesting Service by the last
day of the Plan Year in which the Divestiture Date occurs if his or her
employment had continued with O&R until such last day. Notwithstanding the
foregoing and except as otherwise provided in Section 3.f. of this Appendix I,
“Limitations of the Program and Special Rules,” a 40/20 Employee shall not
include any Production Employee who declines an offer of employment from the
Buyer for a position for which he or she had applied.

(g) “Production Employee” shall mean an O&R Employee, other than an O&R Employee
who is covered by a collective bargaining agreement (unless included under the
terms of a voluntary termination program in which he or she elects to
participate and which provides for participation in the Program), who (i) as of
the

 

2



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Divestiture Date is an Employee of the Electric Production Division, and ceases
to be employed by, and by action of, O&R, and its Affiliates as a result of the
sale of the Electric Generating Assets; (ii) as of the Divestiture Date is not
an Employee of the Electric Production Division but provides support to such
division, and ceases to be employed on or before December 31, 1999 by, and by
action of, O&R and its Affiliates for reasons other than Cause as a result of
the sale of the Electric Generating Assets; or (iii) as of a date established
under a voluntary termination program created by O&R in connection with the sale
of the Electric Generating Assets, is not an Employee of the Electric Production
Division but provides support to such division, and ceases to be employed by O&R
and its Affiliates as a result of his or her election to terminate employment in
connection with such voluntary termination program.

(h) “Program” shall mean the Pension Protection Program, as set forth in this
Appendix I, and as amended (if at all) from time to time hereafter. A series of
charts to be used in the interpretation of the Program are also set forth in
Appendix I.

(i) “Protection Period” shall mean the period which begins on the Divestiture
Date and which ends on the fifth anniversary of such Divestiture Date.

I.2 Protections under the Program

(a) 50/10 Employees. If a 50/10 Employee: (i) declines to apply for employment
with the Buyer; (ii) applies for, but is not offered, employment with the Buyer
(or declines a position which is described in Section 3.f. of this Appendix I or
a position for which he or she did not apply); (iii) is hired by the Buyer but
is substantially involuntarily terminated prior to his or her Annuity Starting
Date by the

 

3



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Buyer for reasons other than Cause within the Protection Period; or (iv) is
hired by the Buyer and remains employed with the Buyer until the end of the
Protection Period and does not have an Annuity Starting Date before the end of
the Protection Period, he or she shall have 5 years of Vesting Service and 5
years of age added under the Plan to his or her actual Vesting Service and age,
respectively, determined as of the Divestiture Date, for purposes of determining
his or her eligibility for an early retirement Pension Allowance and for
calculating the pre-age 65 early retirement Pension Allowance reduction (if any)
but not for purposes of calculating his or her accrued benefit. Notwithstanding
the foregoing, a 50/10 Employee described in the preceding sentence who is age
49 as of the Divestiture Date shall be deemed for the purpose of early
retirement Pension Allowance eligibility to have retired at age 55, but, as
provided in Section 3.6 of this Appendix 1, his or her Pension Allowance cannot
commence prior to actual age 55.

A 50/10 Employee who is hired by the Buyer, but who prior to the end of the
Protection Period either voluntarily commences receiving Plan benefits while
employed by the Buyer or voluntarily terminates employment with the Buyer, shall
have his or her eligibility for an early retirement Pension Allowance, and the
calculation of the pre-age 65 early retirement Pension Allowance reduction (if
applicable) but not the amount of his or her accrued benefit, determined by
treating as Vesting Service his or her service with the Buyer from the
Divestiture Date until the earlier of his or her Annuity Starting Date or his or
her employment termination with the Buyer, and his or her age as of the earlier
of such dates. A 50/10 Employee who terminates employment prior to age 55

 

4



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

shall not be eligible for an early retirement Pension Allowance; provided,
however, that a 50/10 Employee who voluntarily terminates employment with the
Buyer in the calendar year of the Divestiture Date shall be deemed for purposes
of early retirement Pension Allowance eligibility and for purposes of the
85-point determination to have terminated employment as of the earlier of his or
her Annuity Starting Date or the last day of such calendar year. His or her
Pension Allowance cannot commence prior to actual age 55.

In the event that a 50/10 Employee receives a post-Divestiture Date grant of age
and service in accordance with the preceding paragraphs of this Section, and
elects to commence receipt of his or her benefits under the Plan prior to his or
her Normal Retirement Date, the reduction for early commencement shall be
computed based upon the greater of (i) his or her actual age at the Annuity
Starting Date or (ii) his or her actual age at the Divestiture Date, as
increased by the applicable grant of additional age under the Program, as set
forth above.

(b) 40/20 Employees A 40/20 Employee who declines to apply for employment with
the Buyer, who applies for but is not offered employment by the Buyer (or
declines a position which is described in Section 3.f. of this Appendix I or a
position for which he or she did not apply), or who is involuntarily terminated
by the Buyer for reasons other than Cause within the Protection Period (in each
case, a “Covered 40/20 Employee”), and who elects to begin receiving benefits
prior to his or her Normal Retirement Date will have the reduction for early
commencement, but not his or her accrued benefit calculated using the early
retirement Pension Allowance

 

5



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

factors set forth in Section 4.04(c) based upon his or her age as of his or her
Annuity Starting Date. Notwithstanding the foregoing, a Covered 40/20 Employee
shall have 5 years of Vesting Service and 5 years of age added under the Plan to
his or her Vesting Service and age, respectively, determined as of the
Divestiture Date, and to the extent that the sum of his or her age and Vesting
Service as of the Divestiture Date, as so adjusted, totals at least 85, there
shall be no reduction if the Annuity Starting Date precedes the Normal
Retirement Date. A 40/20 Employee who is hired by the Buyer and who either
voluntarily terminates employment during the Protection Period or remains
employed with the Buyer until the end of the Protection Period will not be a
Covered 40/20 Employee, and will be eligible only for a vested Pension Allowance
determined under Section 4.05(c) without regard to the Program.

(c) Other Production Employees Any Production Employee who is a Participant and
has less than 5 years of Vesting Service as of the Divestiture Date, and who was
not already 100% vested in accordance with the Change in Control provisions of
the Prior Plan, shall be 100% vested under the Plan as of the Divestiture Date
and shall be eligible to receive a vested Pension Allowance if they accrue any
Accredited Service under the Plan.

I.3 Limitations of the Program and Special Rules

(a) Production Employees’ benefits under the Plan which have accrued as of the
Divestiture Date shall not increase thereafter as a result of the Program, nor
does the Program affect the amount which is payable to Production Employees
commencing at their Normal Retirement Date.

 

6



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

(b) Notwithstanding the Program, no benefits can commence under the Plan to a
Production Employee prior to his or her actual attainment of age 55.

(c) The $600 per month supplement described in Section 4.04(c)(iv) shall be
available to a Production Employee only if his or her Annuity Starting Date is
within the Protection Period and such Production Employee: (i) is at least age
60 but less than age 62 as of his or her Annuity Starting Date; and (ii) in the
event of a voluntary termination from the Buyer, is at least age 60 as of the
date of such voluntary termination.

(d) No Disability Pension Allowance shall commence to a Production Employee
after the Divestiture Date.

(e) Each 50/10 Employee and 40/20 Employee who has not had an Annuity Starting
Date shall be eligible for a Spouse’s Pension Allowance under Section 4.08. Such
eligibility for a Spouse’s Allowance shall cease upon: (i) voluntary termination
from the Buyer within the Protection Period prior to retirement eligibility (for
this purpose, a 50/10 Employee who terminates employment with the Buyer in the
calendar year of the Divestiture Date shall be treated as retirement eligible if
he or she is at least age 55 and has at least 10 years of Vesting Service by the
end of such calendar year); or (ii) the end of the Protection Period in the case
of a 40/20 Employee who has not voluntarily terminated employment with the Buyer
prior to that date. A 50/10 Employee or 40/20 Employee who has not had an
Annuity Starting Date but who ceases to be eligible for a Spouse’s Allowance,
and any Production Employee who is not a 50/10 Employee or 40/20 Employee and
who has not had an Annuity Starting Date, shall be eligible for a vested O&R
Participant Spouse’s Allowance under Section 4.08.

 

7



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

(f) For purposes of the Program, a Production Employee shall not be deemed to
have been offered employment by the Buyer if he or she declines employment with
the Buyer which would require (i) more than a 10% reduction in his or her total
compensation (salary plus the target benefit under the Orange and Rockland
Utilities, Inc. Annual Team Incentive Plan (“ATIP”)) immediately prior to the
Divestiture Date, or (ii) assignment to another geographic location which is
more than 50 miles from his or her place of employment immediately prior to the
Divestiture Date. Similarly, if a Production Employee accepts an offer of
employment with the Buyer, he or she will be deemed to have an involuntary
termination of employment during the Protection Period for a reason other than
Cause if he or she terminates employment following (i) a reduction in pay to a
level more than 10% below his or her total compensation (salary plus the target
benefit under the O&R Annual Team Incentive Plan (“ATIP”)) immediately prior to
the Divestiture Date, or (ii) reassignment to another location which is more
than 50 miles from his or her place of employment immediately prior to the
Divestiture Date.

If the Program is included in a voluntary termination program offered by O&R in
connection with the sale of the Electric Generating Assets, O&R may elect to
provide (on a uniform basis with respect to all Participants to whom such
program is offered) that a Participant who terminates employment under such
program shall have (i) any grants of age and Vesting Service for early
retirement reduction calculation purposes

 

8



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

added to his or her actual age and Vesting Service as of a date specified in the
voluntary termination program, which date is other than the Divestiture Date;
and (ii) a five-year, Protection Period which begins on such specified date
rather than on the Divestiture Date.

 

9



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX I

ATTACHMENT I

Summary of Pension Allowance to be Provided by

O&R to Employees Affected by the Southern Energy Divestiture

Production Employees will receive their vested accrued Pension Allowance from
the Plan based on service and pay up to the Divestiture Date. The Pension
Allowance payable under the Plan will be subject to adjustment each year after
benefit payments commence by the Pension Benefit Adjustment (PBA) described in
Section 11.06 of the Plan.

Production Employees may elect to receive their pension benefits prior to the
normal retirement age/date described in the Plan. However, if they do elect to
commence their Pension Allowance early, the Pension Allowance will be reduced
and/or subsidized as described in the following tables. The following tables
summarize the provisions of Appendix I to the Plan; in the event of a conflict,
the provisions of

 

10



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Attachment I.1 Union Employees Hired by Southern Energy

 

(a)

 

(b)

Age and VS as of the Divestiture Date

 

If employee elects to start O&R

Pension Allowance at Divestiture Date

 

If employee elects to start O&R Pension
Allowance after Divestiture Date

1. Age 65 (regardless of VS)   100% of AB   100% of AB 2. Age 62+ with 10+ VS  
100% AB  

AB reduced for age at commencement

   

•      6%/Yr. Prior to 65

3. Age 60-62 with 10+ VS   100% of AB and $600 supplement to 62  

AB reduced for age at commencement

   

•      6%/Yr. Prior to 65

4. Age 55-59 with 10+ VS  

AB reduced for age at commencement:

 

AB reduced for age at commencement

 

•      4%/Yr. Prior to 60

 

•      6%/Yr. Prior to 65

 

•      no reduction with 85 points

  5. Under 55 with 10+ VS   Not applicable  

AB reduced for age at commencement

   

•      6%/Yr. Prior to 65. Benefits cannot begin until age 55

6. Any age with under 10 VS   Not applicable   AB vested regardless if Plan
Participant on 8/20/98; any others will not be vested; first available for
payment at age 65.

 

11



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Attachment I.2 Management Employees Hired by Southern Energy

 

   

a.

 

b.

 

c.

 

d.

 

e.

       

If employee delays commencement of O&R Benefits until sometime after Divestiture
Date

       

If employee terminates/ /retires from Southern Energy
within 5 years of Divestiture Date

 

If employee remains employed at Southern Energy
more than 5 years after Divestiture Date

Age and VS as of the
Divestiture Date

 

If employee hired by
Southern elects to start
O&R payments at
Divestiture Date

 

If Southern Energy
involuntarily terminates
employee

 

If employee voluntarily
terminates from Southern
Energy

 

If employee elects to start
O&R pension within 5
years of divestiture

 

If employee elects to start
O&R pension more than 5
years after divestiture

1. Age 50-54 with 10+ VS (Note: benefits cannot in any case begin until actual
age 55)

  Not applicable  

AB reduced by % below based on age/service as of the divestiture with 5 added to
age/service:

 

•      0% if 85 points at commencement (counting points for 5 years after
divestiture; i.e., if 75 points at divestiture), otherwise

 

•      4%/yr. For commencement prior to 60 (reduction based on greater of (i)
actual age or (ii) sum of age at divestiture + 5).

 

AB reduced by % below based on age at commencement:

 

•      If termination from Southern before 55, 6%/yr. prior to 65

 

•      If termination from Southern after age 55

 

•      0% if 85 points at termination (counting points for actual service up to
voluntary termination), otherwise

 

•      4%/yr. For pre-age 60 commencement.

  Same as column c, but counting of points stops at commencement.  

AB reduced by % below based on age/service as of the divestiture with 5 added to
each:

 

•      0% reduction if 85 points at end of 5-year period, otherwise

 

•      4%/yr for commencement prior to 60

 

No $600/mo. Supplement.

 

12



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Attachment I.2 Management Employees Hired by Southern Energy

 

   

a.

 

b.

 

c.

 

d.

 

e.

2. Age 40-49 with 20+ VS

  Not applicable  

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•      0% if 85 points at commencement (counting points for 5 years after
divestiture; i.e., if 75 points at divestiture), otherwise

 

•      4%/yr. for commencement prior to 60.

 

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•      6%/yr. for commencement prior to 65.

  Not applicable   Same as column c

3. Any age under 50 with 10-19 VS

  Not applicable  

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•      6%/yr. prior to 65.

  Same as column b   Not applicable   Same as column b

4. Any age with under 10 VS

  Not applicable   AB vested at divestiture regardless of service and made
available at age 65.   Same as column b   Not applicable   Same as column b.

 

13



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

    

Management Employees Hired by Southern Energy

If employee delays commencement of O&R Benefits until sometime after Divestiture
Date

  

If employee terminates/ /retires from Southern
Energy within 5 years of Divestiture Date

  

If employee remains employed at Southern
Energy more than 5 years after Divestiture Date

Age and VS as of the
Divestiture Date

  

If employee hired by
Southern elects to start
O&R payments at
Divestiture Date

  

If Southern Energy
involuntarily terminates
employee

  

If employee voluntarily
terminates from
Southern Energy

  

If employee elects to
start O&R pension
within 5 years of
divestiture

  

If employee elects to
start O&R pension
more than 5 years after
divestiture

1. Age 65

   100% of AB    Same as column a    Same as column a    Same as column a   
Same as column a

2. Age 62+ with 10+ VS

   100% of AB    Same as column a    Same as column a    Same as column a   
Same as column a

3. Age 60-62 with 10+ VS

   100% of AB and $600/mo. Supplement up to 62    Same as column a    Same as
column a    Same as column a    100% of AB

 

14



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

4. Age 55-59 with 10+ VS

AB reduced for age at commencement:

 

•      0% if 85 points at divestiture, otherwise

 

•      4%/yr. prior to 60.

 

No pension protection coverage if involuntarily terminated later.

Regardless of when benefit commences or points at divestiture:

 

•      100% of AB, and

 

•      $600/mo. Supplement to 62 if benefit commences between 60 and 62 within
the 5-year protection period.

AB reduced for age at commencement:

 

•      0% if 85 points at termination (counting points for actual service up to
termination), otherwise

 

•      4%/yr. For commencement prior to 60.

 

$600/mo. Supplement to 60 if termination occurs after age 60, and if benefits
commence at 60-62 within the 5-year protection period.

Same as column c, but no age or service points after benefits commence, and
$600/mo. Supplement to 62 if commencement occurs after age 60 but before age 62.
100% of AB, but not eligible for $600/mo. Supplement.

 

15



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Attachment I.3 Addendum 1

Chart for Management Employees Affected by Asset Sales

But Not Hired by Southern Energy and not Eligible to Participate in a Voluntary
Severance Program

 

A

  

B

Age and VS as of

the Divestiture Date

  

Employee Does Not Apply for Employment with Southern, or Applies but is Not
Offered Employment

 

1. Age 65

  

 

100% of AB

 

100% of AB

 

100% of AB and $600/mo. supplement up to 62.

 

Regardless of when benefit commences or points at divestiture:

 

•      100% of AB, and

 

•      $600/mo. supplement to 62 if benefit commences between 60 and 62 within
the 5-year protection period.

  

 

Same as column a

 

2. Age 62+ with 10+ VS

     

 

Same of column a

 

3. Age 60-62 with 10+ VS

     

 

Same as column a

 

4. Age 55-59 with 10+ VS

     

 

AB reduced for age at commencement:

 

•      0% if 85 points at divestiture, otherwise

 

•      4%/yr prior to 60.

 

16



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

5. Age 50-54 with 10+ VS (Note: benefits cannot in any case begin until actual
age 55)

AB reduced based on age/service as of the divestiture with 5 added to each:

 

•      0% if 85 points at commencement (counting points for 5 years after
divestiture; i.e., if 75 points at divestiture), otherwise

 

•      4%/yr. for commencement prior to 60 (reduction based on greater of (i)
actual age or (ii) sum of age at divestiture + 5).

AB available at age 55+65, but 6%/yr. reduction prior to 65.

6. Age 40-49 with 20+ VS

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•      0% if 85 points at commencement (counting points for 5 years after
divestiture; i.e., if 75 points at divestiture), otherwise

 

•      4%/yr. For commencement prior to 60.

AB available at age 55-65, but 6%/yr. reduction prior to 65.

7. Any age under 50 with 10-19 VS

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•      6%/yr. prior to 65.

Same as column a.

8. Any age with under 10 VS

AB vested at divestiture regardless of service and made available at age 65.
Same as column a.

 

(a) No employee described in this Addendum I will be eligible for a disability
benefit from the O&R Plan after the Divestiture Date.

(b) An employee who declines an offer of employment with Southern (except as
otherwise provided in footnote 6) will be eligible for a vested Participant
Spouse’s Allowance prior to the employee’s Annuity Starting Date, unless
coverage is waived. Employees who did not apply for employment with Southern and
who are covered under the Pension Protection Program will be treated as actively
employed and their spouses will be entitled to a pre-commencement Spouse’s
Allowance for which there is no coverage charge; provided, however, that
Spouse’s Allowance coverage will cease as of the end of the 5-year protection
period in the case of 40/20 employees.

 

17



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

Attachment I.4 Addendum II – Chart for Management and Union Employees

Eligible for a Voluntary Severance Program

Age and ES as of the Employee’s Termination Date

Employee Terminates Employment under Voluntary Severance Program

 

1. Age 65

100% of AB

2. Age 62+ with 10+ VS

100% of AB

3. Age 60-62 with 10+ VS

100% of AB and $600/mo. Supplement up to 62.

4. Age 55-59 with 10+ VS

Regardless of when benefit commences or points at termination:

 

•      100% of AB, and

 

•      $600/mo. Supplement to 62 if benefit commences between 60 and 62 within
the 5-year protection period which begins on the date of termination.

5. Age 50-54 with 10+ VS

 

(Note: benefits cannot in any case begin until actual age 55)

AB reduced based on age/service as of the termination with 5 added to each:

 

•      0% if 85 points at commencement (counting points for 5 years after
termination; i.e., if 75 points at termination), otherwise

 

•      4%/yr. for commencement prior to 60 (reduction based on greater of (i)
actual age or (ii) sum of age at termination + 5).

 

18



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

6. Age 40-49 with 20 + VS AB available between the ages of 55 and 65 adjusted
for age at commencement:

•      0% if 85 points at commencement (counting points for 5 years after
termination; i.e., if 75 points at divestiture), otherwise

 

•      4%/yr. for commencement prior to 60.

7. Any age under 50 with 10-19 VS

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•      6%/yr. prior to 65.

8. Any age with under 10 VS AB vested at termination regardless of service and
made available at age 65.

 

(a) No Employee described in this Addendum II will be eligible for a disability
benefit from the O&R Plan after termination of employment.

(b) 50/10 and 40/20 Employees who terminate employment covered under the VSP
will be treated as actively employed and their spouses will be entitled to a
pre-commencement Spouse’s Allowance for which there is no coverage charge;
provided, however, that Spouse’s Allowance coverage will cease as of the end of
the 5-year protection period in the case of 40/20 employees.

 

19



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX J

Provisions Applicable to Affected Indian Point (“IP”) Employees

J.1 Effective Date and Scope of Appendix J

This Appendix J shall not become effective unless and until the closing of the
sale of CECONY’s nuclear-fueled electricity generating facilities at Indian
Point (“IP”) occurs. This Appendix J shall be applied to the determination of
benefits payable to a CECONY Management Participant or CECONY Weekly Participant
who, as of the date of the closing of the sale of IP (“IP Divestiture”), had
been assigned to IP, and who remains in the employ of the buyer, or successor
thereto, of the IP (“Divestiture Buyer”) subsequent to IP Divestiture in 2001
(“Affected IP Employees”).

J.2 Treatment of Affected IP Employee

(a) Solely for purposes of determining whether an Affected IP Employee is
entitled to apply the favorable actuarial discount factors and early retirement
subsidies available to a Rule of 75 Participant, the Accredited Service of an
Affected IP Employee shall be determined by adding to his or her Accredited
Service credited prior to the IP Divestiture his or her “Post Divestiture
Service.” “Post Divestiture Service” means the period of employment with the
Divestiture Buyer determined as if the Post Divestiture Service were employment
with CECONY, including the application of Section 3.02 to the Post Divestiture
Service, provided, however, that Post Divestiture Service shall not be taken
into account for purposes of benefit accrual or computation of the amount of the
Affected IP Employee’s benefit under the Plan. Post Divestiture Service shall
not be taken into account for any period after a Participant’s Annuity Starting
Date.

 

20



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

(b) An Affected IP Employee who had not earned a nonforfeitable right to one
hundred percent (100%) of his or her accrued Pension Allowance as of the day
immediately prior to the IP Divestiture shall become fully and nonforfeitably
vested in one hundred percent (100%) of his or her Pension Allowance as of the
date of the IP Divestiture.

(c) For purposes of determining the value of an Affected IP Employee’s Surviving
Spouse’s benefits, the Accredited Service of an Affected IP Employee shall be
determined in accordance with the provisions of Appendix J, Section J.2(a).

 

21



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX K

Provisions Applicable to CECONY Support Employee re

Voluntary Retirement Incentive—Support Organizations Program

K.1 Effective Date and Scope of Appendix K

Effective July 1, 1999, and notwithstanding any other provision of the Plan, the
provisions of this Appendix K shall be applicable and available to those “CECONY
Support Employees,” as defined in Appendix K, Section K.2, who meet the
eligibility criteria set forth in Section K.3. The provisions of this Appendix K
shall be applicable only during the limited period of time and on the other
terms and conditions set forth in this Appendix K.

K.2 CECONY Support Employees

The term “CECONY Support Employee” means an Eligible Employee who, as of June 1,
1999, was employed by CECONY in a department that provided support to the
Divestiture Operations, as defined in Appendix H. A list of those departments in
which CECONY Support Employees were employed as of June 1, 1999 is set forth in
Section K 8.

K.3 Eligibility Criteria

A CECONY Support Employee satisfies the eligibility criteria for the Voluntary
Retirement Incentive - Support Organizations Program, if, as of December 31,
1999,

 

22



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

she or he or she attained age 53, and the sum of his or her age and Years of
Accredited Service, as of August 31, 1999, but projected to December 31, 1999,
is seventy-five (75) or more. For the purpose of determining the sum of the
CECONY Support Employee’s age and Years of Accredited Service, projected to
December 31, 1999, a CECONY Support Employee shall be deemed to have continued
in employment with the CECONY until December 31, 1999.

K.4 Retirement under Voluntary Retirement Incentive – Support Organizations
Program

A CECONY Support Employee who satisfies the eligibility criteria set forth in
Section K.3 and who elects during the period from July 1, 1999 through
August 16, 1999, on a form furnished by and filed with CECONY, to accept the
retirement incentives described in Section K.5, shall retire with an effective
date of September 1, 1999. A CECONY Support Employee’s election to retire shall
be revocable until the close of business on the seventh day following the end of
the election period, or August 23, 1999. If the CECONY determines that deferral
is warranted by business necessity or extraordinary circumstances, CECONY may
require a CECONY Support Employee who has made an election in accordance with
this Section to defer his or her effective date of retirement until no later
than January 1, 2000.

K.5 Special Retirement Benefits under Voluntary Retirement Incentive - Support
Organizations

The retirement benefits payable to a CECONY Support Employee who elects to
retire, pursuant to Section K.4, under the Voluntary Retirement Incentive -
Support Organizations Programs, shall be determined as follows:

(a) For purposes of determining the number of Years of Accredited Service, the
CECONY Support Employee’s termination from employment shall be deemed to occur
on December 31, 1999.

 

23



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

(b) The CECONY Support Employee’s Final Average Salary or Pay shall be
determined as if he or she had remained in employment until December 31, 1999
and his or her Annual Basic Straight Time Compensation had remained unchanged
from the rate in effect at July 1, 1999.

(c) For purposes of Appendix F.1.A(b), Section I(b), or Section F.2.A(b), the
CECONY Support Employee’s Total Salary shall be determined as if he or she had
remained in employment until December 31, 1999 and his or her rate of pay had
remained unchanged from the rate in effect on July 1, 1999.

(d) For purposes of Section 4.04(b)(iv), the discount factor in Table A for all
ages equal to or greater than age 55 shall be deemed to be 1.000.

(e) In addition to the benefit determined in accordance with subsections (c) and
(d) above, the CECONY Support Employee shall receive a special lump sum amount
(“Special Lump Sum”) which shall be equal to the sum of:

 

  (i) 33% of his or her Final Average Salary or Pay, plus

 

  (ii) 2% of his or her Final Average Salary or pay multiplied by his or her
Years of Accredited Service, provided, however, that Years of Accredited Service
in excess of 33  1⁄2 shall not be taken into account.

(f) For purposes of determining the amount of the Special Lump Sum, a CECONY
Support Employee’s Years of Accredited Service shall be determined by

 

24



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

deeming his or her date of termination of employment as December 31, 1999. his
or her Final Average Salary or Pay shall be determined by taking into account
the provisions of Section K.5 subparagraph (b). The Special Lump Sum shall be
payable in accordance with the provisions of Section K.5, subparagraph (g).

(g) The CECONY Support Employee may elect to receive the Special Lump Sum in the
form of a single lump sum payment payable as soon as practicable after the
CECONY Support Employee’s effective date of retirement. If the CECONY Support
Employee is married, such election shall be given effect only if his or her
spouse provides written consent thereto, on a form furnished by the Plan
Administrator and witnessed by a Notary Public. If the CECONY Support Employee
does not make the election described in the foregoing sentence, then the Special
Lump Sum shall be payable as an annuity in accordance with the provisions of
Section K.5 subparagraph (h).

(h) If the Special Lump Sum is payable as an annuity, such annuity shall
commence on the same date and be payable in the same form as the CECONY Support
Employee’s Pension Allowance determined in accordance with the applicable
benefit formula, giving effect to any election by the CECONY Support Employee in
accordance with Article 5. The amount of such annuity shall be determined by
first converting the Special Lump Sum into an annuity for the life of the CECONY
Support Employee, on the basis of the Adjusted IRS Interest Rate and the IRS
Mortality Table, and on the basis of the CECONY Support Employee’s age as of
January 1, 2000, and then by applying the adjustment factor, if any, applicable
to the CECONY Support Employee’s Pension Allowance, pursuant to any election
made by the CECONY Support Employee in accordance the provisions of Article 5.

 

25



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

(i) In the event that the actual retirement date of a CECONY Support Employee is
deferred, pursuant to Section K.4, then upon his or her actual retirement, his
or her retirement benefits shall be determined in accordance with subparagraphs
(a) and (b), except that: (i) his or her period of Accredited Service from
September 1, 1999 through his or her actual date of retirement shall be added to
the Accredited Service otherwise determined in accordance with subparagraph (a);
and (ii) subparagraphs (b) and (c) shall be applied by (A) substituting for
“December 31, 1999” a date that is later than December 31, 1999 by the same
number of months that the CECONY Support Employee’s actual date of retirement is
later than September 1, 1999, and (B) by substituting for “July 1, 1999” the
earlier of October 1, 1999 or the day next preceding his or her actual date of
retirement.

(j) If a CECONY Support Employee whose retirement is deferred pursuant Section
K. 4, dies prior to his or her actual date of retirement, any election made by
such CECONY Support Employee in accordance with Article 5 shall be given effect
in the same manner as if the first day of the month that includes his or her
date of death had been his or her Annuity Starting Date, and the Special Lump
Sum shall be payable in accordance with the election made by the Employee
pursuant to subparagraph (g). If the CECONY Support Employee had elected to
receive the Special Lump Sum as a single lump sum payment, then such amount
shall be paid to his or her Surviving Spouse, or, if there is no Surviving
Spouse, to his or her Beneficiary, or, if there is no Beneficiary, to

 

26



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

his or her beneficiary under the group term life insurance policy maintained by
CECONY at the time of his or her death, on the first day of the month following
his or her date of death.

(k) For purposes of the Cost of Living Adjustment provisions and entitlements,
Article 11, any CECONY Support Employee whose actual retirement date is deferred
until January 1, 2000 and whose Pension Allowance commenced in January 2000
shall be deemed to have had his or her Pension Allowance commenced to be paid
prior to December 31, 1999 and shall be entitled to the annual adjustment to be
made in April 2000.

K.6 Treatment of Certain Employees Retiring after March 31, 1999 but prior to
August 1, 1999

An Eligible Employee of CECONY, who would have been a CECONY Support Employee
within the meaning of Section K.1 and who would have satisfied the eligibility
criteria set forth in Section K.2, except that he or she retired from the
employment of CECONY after March 31, 1999 and prior to August 1, 1999, shall
nonetheless be entitled to the retirement incentives described in Section K.5.
For purposes of subparagraphs (b) and (c) of Section K.5, the date next
preceding his or her actual date of retirement shall be substituted for “July 1,
1999”, and provided, further, however, that any increase in his or her Allowance
benefit resulting from the application of subparagraphs (a), (b), (c) or (d), of
Section K.5 shall be payable effective September 1, 1999 and, for the purpose of
subparagraph (h) of Section K.5, he or she shall be deemed to have commenced to
receive his or her Pension Allowance as of September 1, 1999.

 

27



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

K.7 Voluntary Nature of Retirement Incentive; Acceptance and Release

No Employee shall be obligated to accept any retirement incentive, and an
Employee’s election to accept the retirement incentive described in this
Appendix K shall be purely voluntary. As a condition to an Employee’s receipt of
the additional benefits described in this Appendix K, CECONY shall have the
right to obtain from the Employee a waiver and or release of claims against
CECONY and/or the Plan, based upon or arising out of termination of employment,
consistent with the requirements of the federal Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act.

K.8 Support Departments for Purposes of Appendix K

For purposes of this Appendix K, the following departments shall be deemed to
have provided support to the Divestiture Operation: Central Services; Finance;
Law; Central Public Affairs; Energy Management; and Fossil Power Engineering,
Construction and Support.

 

28



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX L

TABLE 1 – O&R PARTICIPANT

ILLUSTRATIVE PENSION BENEFIT ADJUSTMENT CALCULATION ASSUMING

ANNUAL INFLATION EXCEEDS CAP IN LATER YEARS

 

Retirement Date    1993 Monthly Pension Payment    $2,000

 

     —Pension     Benefit     Adjustment—                             

Year

   CPI-U
(a)      Amount
Inflation
(b)     Cum.
Inflation
(c)     PUO
Threshold
(d)     Excess
over
Threshold
(e)     75%
of
Cum.
Excess
Prior
Yr.
(f)    Cum.
3%
Cap
(g)      Annual
PUO
Percent
Increases
(h)    Cum.
PBA
(i)    PBA
increase
Effective
June 1
(j)    Monthly
Pension
Payment (k)   (d-f) (75% x c)(3% Term) (j / k) (Lesser f or g)(dif.
Col.k)($2,000 x i)    1992      140.3                              1993     
144.5         2.99 %      2.99 %      20 %                     $ 2,000.00   
1994      149.6         3.55 %      6.63 %      20 %                     $
2,000.00    1995      155.6         4.01 %      10.91 %      20 %              
      $ 2,000.00    1996      161.2         3.60 %      14.90 %      20 %     
               $ 2,000.00    1997      168.0         4.22 %      19.74 %      20
%                     $ 2,000.00    1998      172.5         2.60 %      22.29 % 
    20 %      2.95 %         1                $ 2,000.00   

 

29



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

1999   178.5      3.40 %    27.23 %    20 %    7.23 %    2.21 %    3.00 %   
2.01 %(A)    2.01 %    40.20    $ 2,040.20    2000   182.6      2.30 %    30.15
%    20 %    10.15 %    5.42 %    6.09 %    2.61 %    5.42 %    60.20    $
2,100.40    2001   189.0      3.50 %    34.71 %    20 %    14.71 %    7.61 %   
9.27 %    1.73 %    7.61 %    43.00    $ 2,152.20    2002   195.0      3.17 %   
30.99 %    20 %    18.99 %    11.05 %    12.55 %    2.65 %    11.03 %    60.40
   $ 2,220.40    2003   210.0      7.69 %    49.60 %    20 %    29.60 %    14.24
%    15.93 %    2.30 %    14.24 %    64.20    $ 2,284.80    2004   225.0     
7.14 %    60.37 %    20 %    40.37 %    22.26 %    19.41 %    5.77 %    19.41 % 
  103.40    $ 2,388.20    2005   205.5      3.00 %    45.00 %    20 %    25.00
%    15.64 %    19.41 %    2.76 %    15.64 %    61.60    $ 2,312.80    2006  
209.7      3.00 %    49.43 %    20 %    29.43 %    10.81 %    22.99 %    2.74 % 
  18.81 %    63.40    $ 2,376.20    2007   215.9      3.00 %    53.91 %    20 % 
  33.91 %    22.07 %    26.60 %    2.74 %    22.07 %    65.20    $ 2,441.40   
2008   222.4      3.00 %    50.53 %    20 %    38.53 %    25.43 %    30.40 %   
2.75 %    25.43 %    67.20    $ 2,500.60    2009   229.1      3.00 %    63.29 % 
  20 %    43.29 %    20.90 %    34.39 %    2.77 %    28.90 %    69.40    $
2,578.00    2010   236.0      3.00 %    68.18 %    20 %    40.10 %    32.47 %   
38.42 %    2.77 %    32.47 %    71.40    $ 2,649.40    2011   243.0      3.00 % 
  73.23 %    20 %    53.23 %    36.14 %    42.50 %    2.77 %    36.14 %    73.40
   $ 2,722.00    2012   250.3      3.00 %    78.43 %    20 %    58.43 %    39.92
%    46.85 %    2.78 %    39.92 %    75.60    $ 2,798.40    2013   257.8     
3.00 %    83.70 %    20 %    63.70 %    43.02 %    51.26 %    2.79 %    43.82 % 
  78.00 %  $ 2,876.40   

 

Note: All calculations performed with Cumulative information. Annual information
derived by subtraction.

 

30



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

TABLE 2 – O&R PARTICIPANT

ILLUSTRATIVE PENSION BENEFIT ADJUSTMENT CALCULATION ASSUMING

ANNUAL INFLATION EXCEEDS CAP IN EARLY YEARS

 

Retirement Date    1993 Monthly Pension Payment    $2,000

 

     —Pension     Benefit     Adjustment—                           

Year

   CPI-U
(a)      Annual
Inflation
(b)     Cum.
Inflation
(c)     PUO
Threshold
(d)     Excess
over
Threshold
(e)    75%
of
Cum.
Excess
Prior
Yr.
(f)    Cum.
3%
Cap
(g)    Annual
PBA
Percent
Increases
(h)    Cum.
PBA
(i)    PUA
increase
Effective
June 1
(j)    Monthly
Pension
Payment (k)   (d-f) (75% X c)(3% Term) (j / k) (Lesser f or g)(dif.
Col.k)($2,000 x i)    1992      140.3                               1993     
144.5         2.99 %      2.99 %      20 %                      $ 2,000.00   
1994      140.7         2.91 %      5.99 %      20 %                      $
2,000.00    1995      152.0         2.22 %      8.34 %      20 %               
      $ 2,000.00    1996      156.0         2.43 %      11.19 %      20 %      
               $ 2,000.00    1997      162.0         3.05 %      15.47 %      20
%                      $ 2,000.00    1998      165.5         2.16 %      17.96
%      20 %                      $ 2,000.00   

 

31



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

1999   172.0      3.93 %    22.59 %    20 %    2.59 %    1    $ 2,000.00    2000
  185.0      7.56 %    31.06 %    20 %    11.86 %    1.94 %    3.00 %    1.94 % 
  1.94 %    30.00    $ 2,038.00    2001   190.0      7.03 %    41.15 %    20 % 
  21.13 %    8.90 %    6.09 %    4.07 %    6.09 %    83.00    $ 2,121.00    2002
  210.0      6.06 %    49.68 %    20 %    29.68 %    15.05 %    9.27 %    3.00
%    9.27 %    63.60    $ 2,185.40    2003   223.0      6.19 %    58.95 %    20
%    30.95 %    22.26 %    12.55 %    3.00 %    12.55 %    65.60    $ 2,251.00
   2004   239.0      7.17 %    70.35 %    20 %    50.35 %    29.21 %    15.93 % 
  3.00 %    15.93 %    67.60    $ 2,318.60    2005   253.0      5.86 %    80.33
%    20 %    60.35 %    37.76 %    19.41 %    3.00 %    19.41 %    69.60    $
2,500.20    2006   264.0      4.35 %    88.17 %    20 %    60.17 %    45.25 %   
22.99 %    3.00 %    22.99 %    71.60    $ 2,459.00    2007   271.0      2.65 % 
  93.16 %    20 %    73.16 %    51.13 %    26.60 %    3.00 %    26.68 %    73.80
   $ 2,533.60    2008   279.0      2.95 %    98.06 %    20 %    78.06 %    54.07
%    30.40 %    3.00 %    30.40 %    76.00    $ 2,609.60    2009   288.0     
3.23 %    105.27 %    20 %    85.27 %    59.15 %    34.39 %    3.00 %    34.39
%    78.20    $ 2,687.00    2010   297.0      3.13 %    111.69 %    20 %   
91.69 %    63.95 %    30.42 %    3.00 %    30.42 %    80.00    $ 2,768.40   
2011   305.0      2.69 %    117.39 %    20 %    97.39 %    68.77 %    42.50 %   
3.01 %    42.50 %    85.20    $ 2,851.60    2012   315.0      3.20 %    124.52
%    20 %    104.52 %    73.04 %    46.85 %    2.99 %    46.85 %    85.40    $
2,937.00    2013   325.0      3.17 %    131.65 %    20 %    111.65 %    78.39 % 
  51.26 %    3.00 %    51.26 %    80.70 %  $ 3,025.20   

 

Note: All calculations performed with Cumulative information. Annual information
derived by subtraction.

 

32



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

TABLE 3 – O&R PARTICIPANT

ILLUSTRATIVE PENSION BENEFIT ADJUSTMENT CALCULATION ASSUMING

ANNUAL INFLATION EXCEEDS CAP IN EARLY YEARS

 

Retirement Date    1993 Monthly Pension Payment    $2,000

 

     —Pension     Benefit     Adjustment—                             

Year

   CPI-U
(a)      Annual
Inflation
(b)     Cum.
Inflation
(c)     PUO
Threshold
(d)     Excess
over
Threshold
(e)     75%
of
Cum.
Excess
Prior
Yr.
(f)    Cum.
3%
Cap
(g)      Annual
PBA
Percent
Increases
(h)    Cum.
PBA
(i)    PUA
increase
Effective
June 1
(j)    Monthly
Pension
Payment (k)   (d-f) (75% X c)(3% Term) (j / k) (Lesser f or g)(dif.
Col.k)($2,000 x i)    1992      140.3                              1993     
144.5         2.99 %      2.99 %      20 %                     $ 2,000.00   
1994      149.6         3.53 %      6.63 %      20 %                     $
2,000.00    1995      155.6         4.01 %      10.91 %      20 %              
      $ 2,000.00    1996      161.2         3.60 %      14.90 %      20 %     
               $ 2,000.00    1997      160.0         4.22 %      19.74 %      20
%                     $ 2,000.00    1998      172.5         2.68 %      22.95 % 
    20 %      7.95 %         1                $ 2,000.00   

 

33



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

1999   178.5      3.40 %    27.23 %    20 %    7.23 %    2.21 %    3.00 %   
2.01 %(A)    2.01 %    40.20    $ 2,040.20    2000   182.6      2.30 %    30.15
%    20 %    10.15 %    5.42 %    6.09 %    2.61 %    5.42 %    60.20    $
2,100.40    2001   189.0      3.50 %    34.71 %    20 %    14.71 %    7.61 %   
9.27 %    1.75 %    7.61 %    43.00    $ 2,152.20    2002   195.0      3.17 %   
38.99 %    20 %    18.99 %    11.03 %    12.55 %    2.65 %    11.03 %    60.40
   $ 2,220.40    2003   210.0      7.69 %    49.68 %    20 %    29.60 %    14.24
%    15.93 %    2.30 %    14.24 %    64.20    $ 2,284.80    2004   225.0     
7.14 %    60.37 %    20 %    40.37 %    22.26 %    19.41 %    5.77 %    19.41 % 
  103.40    $ 2,388.20    2005   245.0      8.89 %    74.63 %    20 %    54.63
%    30.28 %    22.99 %    5.36 %    22.99 %    71.60    $ 2,459.80    2006  
270.0      10.20 %    92.44 %    20 %    72.44 %    40.97 %    26.68 %    6.67
%    26.68 %    73.00    $ 2,533.60    2007   296.0      9.63 %    110.98 %   
20 %    90.98 %    54.35 %    30.40 %    7.65 %    30.40 %    76.00    $
2,609.60    2008   315.0      6.42 %    124.52 %    20 %    104.52 %    60.24 % 
  34.59 %    7.22 %    34.39 %    78.20    $ 2,687.80    2009   335.0      6.55
%    130.77 %    20 %    118.77 %    78.39 %    38.42 %    4.01 %    38.42 %   
80.60    $ 2,768.40    2010   350.0      6.87 %    155.17 %    20 %    135.17 % 
  89.08 %    42.50 %    4.76 %    42.50 %    83.70    $ 2,851.60    2011   379.0
     5.87 %    170.14 %    20 %    150.14 %    101.37 %    46.05 %    5.15 %   
46.05 %    85.40    $ 2,937.00    2012   400.0      5.54 %    185.10 %    20 % 
  165.10 %    112.61 %    51.26 %    4.40 %    51.26 %    88.20    $ 3,025.20   
2013   430.0      7.50 %    206.49 %    20 %    186.49 %    123.83 %    55.80 % 
  4.16 %    55.00 %    90.80 %  $ 3,116.00   

 

34



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX M

Provisions Applicable to Participants

Employed at the Lakewood Plant

M.1 Effective Date and Scope of Appendix M

This Appendix M shall be effective as of June 1, 2000, the closing date of the
acquisition of the natural gas fueled electric generation facility known as the
Lakewood Cogeneration Facility (“Lakewood Plant”) by Consolidated Edison
Development, Inc. (“CED”).

M.2 Lakewood Participants

For purposes of this Appendix M, the term “Lakewood Participant” means an
Eligible Employee who is employed at the Lakewood Plant. A Lakewood Participant
shall be a CEI Participant, and shall receive the benefit determined under the
formula for a CEI Participant set forth in Article IV of the Plan.

M.3 Benefit Provisions Applicable to Lakewood Participants as of June 1, 2000

Notwithstanding any provision to the contrary, a Lakewood Participant who was
employed at the Lakewood Plant as of June 1, 2000 shall be fully and
nonforfeitably vested in 100% of his or her Pension Allowance (“Special Lakewood
Participant”). Years of service of a Special Lakewood Participant as a
Participant in the Pension Plan for Employees of Consumers Power Company shall
be counted as Years of Accredited Service for purposes of calculating his or her
Pension Allowance under the formula for a CEI Participant.

 

35



--------------------------------------------------------------------------------

The Consolidated Edison Retirement Plan Part II (b)

 

APPENDIX N

List Of The Annual Incentive Plans Of The Competitive Energy Businesses

That Have Been Approved By The Plan Administrator

 

N.1 Annual Incentive Plans that will be deemed Annual Variable Pay Award Plans

Effective as of December 17, 2010, the Plan Administrator approved the following
annual incentive plans. Each will be deemed a plan under which an Annual
Variable Pay Award is paid. Any award paid from one of the following
Participating Employer’s short-term incentive compensation plan must exceed 25%
of the Participant’s rate of base annual salary or pay in effect as of January 1
of the Plan Year in which the award is paid.

 

N.2 The Plans

 

  1. Con Edison Non-Regulated Subsidiaries Annual Incentive Plan

 

  2. Annual Executive Incentive Plan for Presidents of the Con Edison CEBs

 

  3. Con Edison Solutions and Con Edison Energy Commodity Team Incentive
Compensation Plan

 

  4. Con Edison Solutions Sales Incentive Compensation Program for Energy
Services

 

  5. Con Edison Energy & Development Wholesale Supply Team Incentive Plan

 

  6. Con Edison Development Team Incentive Compensation Plan

 

  7. Con Edison Solution Solar Sales Incentive Compensation Plan

 

36